 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)          20-27367
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $155.38
           A.j. Berndt                                                        Contingent
           4349 Windemer lane                                                 Unliquidated
           Oneida, WI 54155
                                                                              Disputed
           Date(s) debt was incurred     2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $119.69
           Aaron Anderson                                                     Contingent
           6427 13th Ave S                                                    Unliquidated
           Minneapolis, MN 55423
                                                                              Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $585.38
           Aaron Bodette                                                      Contingent
           3211 48th st a                                                     Unliquidated
           Wisconsin Rapids, WI 54494
                                                                              Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $402.68
           Aaron Boebel                                                       Contingent
           5310 Old C                                                         Unliquidated
           Boscobel, WI 53805
                                                                              Disputed
           Date(s) debt was incurred     2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page    1 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         25576                                                Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 1 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.73
          Aaron Dassey                                                        Contingent
          3119 45th                                                           Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $539.65
          Aaron Ehlert                                                        Contingent
          N4009 Rehms Road                                                    Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $717.68
          Aaron Hannah                                                        Contingent
          2002 21 ave                                                         Unliquidated
          Vernon BC V1T 7B9
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $345.98
          Aaron Hermes                                                        Contingent
          802 Cook St.                                                        Unliquidated
          2
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $261.45
          Aaron James                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.19
          Aaron Klapper                                                       Contingent
          363 4th Street                                                      Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $151.73
          Aaron Kruger                                                        Contingent
          1621 chestnut st.                                                   Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    2 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 2 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $695.10
          Aaron Lahr                                                          Contingent
          1012 1st Ave W                                                      Unliquidated
          Dyersville, IA 52040
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $428.38
          Aaron Larson                                                        Contingent
          1335 crystal ct                                                     Unliquidated
          11
                                                                              Disputed
          Waupaca, WI 54981
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $414.23
          Aaron Lashua                                                        Contingent
          W2527 Skyview Ct                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $251.96
          Aaron Lytle                                                         Contingent
          N9910 Dalton rd                                                     Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $479.85
          Aaron Mueller                                                       Contingent
          153 Dauphin St.                                                     Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $606.90
          Aaron Ortiz                                                         Contingent
          2638 Butlin Ct                                                      Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $401.63
          Aaron Parker                                                        Contingent
          402 N Newcomb St                                                    Unliquidated
          Whitewater, WI 53190
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    3 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 3 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.73
          Aaron Person                                                        Contingent
          7140 East Wildwood Rd.                                              Unliquidated
          Stillman Valley, IL 61084
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $319.73
          Aaron Rommelfaenger                                                 Contingent
          334 linden st                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $384.83
          Aaron Schaefer                                                      Contingent
          122 N HICKORY ST                                                    Unliquidated
          FOND DU LAC, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $610.58
          Aaron Schneider                                                     Contingent
          8 Brighton Circle                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.73
          Aaron Sippel                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.73
          Aaron Slife                                                         Contingent
          499 s westhaven                                                     Unliquidated
          d107
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Aaron Snow                                                          Contingent
          1161 south Anson road                                               Unliquidated
          Vincennes, IN 47591
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    4 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 4 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $204.23
          Aaron Spoehr                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $282.45
          aaron stege                                                         Contingent
          200 Fountains Lane                                                  Unliquidated
          Apt 11304
                                                                              Disputed
          Conroe, TX 77304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.73
          Aaron Suiter                                                        Contingent
          5747 S Luther Valley Rd                                             Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $541.81
          Aaron Tessaro                                                       Contingent
          2490 Hamilton Street                                                Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $528.68
          Aaron Thompson                                                      Contingent
          638 Central Street                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $134.38
          Aaron Turba                                                         Contingent
          N9651 South Ct.                                                     Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $151.73
          Aaron Vanderbloomen                                                 Contingent
          2110 Flambeau Street                                                Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    5 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 5 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $553.88
          Aaron Wallin                                                        Contingent
          1211 Oshkosh ave                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Aaron Zimmerman                                                     Contingent
          741 Taylor Ln                                                       Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $288.23
          Abbey Abraham                                                       Contingent
          386 3rd St                                                          Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.19
          Abbey Ambrosius                                                     Contingent
          2924 Cinnamon Ridge Trail                                           Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abbey Gernenz                                                       Contingent
          60 N Forrest Dr.                                                    Unliquidated
          Mazon, IL 60444
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $251.96
          Abbey Kasubaski                                                     Contingent
          4363 Mourning Dove Drive                                            Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $879.90
          Abbey Kuik                                                          Contingent
          815 DESNOYER ST                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    6 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 6 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500.85
          Abbey Nelson                                                        Contingent
          2962 west point rd                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.73
          Abbey Rhodes                                                        Contingent
          4009 Towne Lakes Circle                                             Unliquidated
          9308
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $155.38
          Abbey Williams                                                      Contingent
          303 N. Orchard St.                                                  Unliquidated
          Urbana, IL 61801
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $130.19
          Abbi Glinski                                                        Contingent
          1632 County Road S                                                  Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $251.96
          Abby Ambrosius                                                      Contingent
          1090 S Overland Road                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $350.65
          Abby Ashauer                                                        Contingent
          1019 Hazel St.                                                      Unliquidated
          River Falls, WI 54022
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $119.69
          Abby Berghol                                                        Contingent
          100 lexington court                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    7 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 7 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abby Darrow                                                         Contingent
          1102 Hoks Ridge Lane                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $272.96
          Abby Eiynck                                                         Contingent
          566 Sycamore Cir NW                                                 Unliquidated
          Saint Michael, MN 55376
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abby Evenson                                                        Contingent
          10254 state highway 54 e                                            Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abby Gilbertson                                                     Contingent
          P.O. Box 92                                                         Unliquidated
          Marquette, WI 53947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abby Habetler                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $197.38
          Abby Heinzen                                                        Contingent
          500 W Maple Ave.                                                    Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Abby Kalina                                                         Contingent
          215 Hunters Xing S                                                  Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    8 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 8 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $214.19
          Abby Kallaher                                                       Contingent
          kallaher26@gmail.com                                                Unliquidated
          Dubuque, IA 52002
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $785.68
          Abby Klar                                                           Contingent
          1693 Southwest rd                                                   Unliquidated
          Platteville, WI 53818
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abby Labow                                                          Contingent
          760 Dunhill Drive                                                   Unliquidated
          Buffalo Grove, IL 60089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $134.38
          Abby Olsen                                                          Contingent
          W6510 Woods Road                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Abby Popp                                                           Contingent
          4109 N Windover Ct                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Abby Quinnette                                                      Contingent
          3237 Mill Rd                                                        Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $197.38
          Abby Tahlier                                                        Contingent
          425 Amherst Avenue                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    9 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 9 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Abby Tesch                                                          Contingent
          4333 N Windingbrook Dr                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58.28
          Abby Vanveghel                                                      Contingent
          1059 Lee Ave                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Abi Thede                                                           Contingent
          3443 Brooks Rd                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Abie Sella                                                          Contingent
          4768 Red Fox Lane                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.50
          Abigail Bauer                                                       Contingent
          8215 E Bowers Lake Road                                             Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Abigail Christensen                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Abigail Eiche                                                       Contingent
          W2802 Sunny Rd                                                      Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 10 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 10 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Abigail Fayta                                                       Contingent
          2440 Bangs st.                                                      Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          ABIGAIL HOFFMAN                                                     Contingent
          3131 SUMMER PL                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Abigail Johnson                                                     Contingent
          1657 Tonya Trl                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Abigail Kielich                                                     Contingent
          404 Lexington Drive                                                 Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.07
          Abigail Lane                                                        Contingent
          2508 E Belleview Pl                                                 Unliquidated
          Apt. 46
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Abigail Mauno                                                       Contingent
          401 East Jacker Ave                                                 Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Abigail Nellessen                                                   Contingent
          1911 5th St S                                                       Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 11 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 11 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          abigail rogers                                                      Contingent
          1029 hartford lane                                                  Unliquidated
          Elk Grove Village, IL 60007
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $378.00
          Abigail Rusch                                                       Contingent
          1149 west cecil street                                              Unliquidated
          Neenah, WI 54596
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Abigail Schneider                                                   Contingent
          W1998 county Rd E Cecil                                             Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Abigail Schweiner                                                   Contingent
          4901 Church Road                                                    Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Abigail Sordahl                                                     Contingent
          1416 Anderson Avenue                                                Unliquidated
          Wakefield, MI 49968
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.30
          Abigail Vanne                                                       Contingent
          19 Braman St                                                        Unliquidated
          Danvers, MA 01923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Abraham Eisen                                                       Contingent
          4207 N Tigerlily Drive                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 12 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 12 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Adalia Altman                                                       Contingent
          2838 Mt. Mary Circle apt 15d                                        Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Adam Axtell                                                         Contingent
          P.O. box 662                                                        Unliquidated
          Rochester, WI 53167
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Adam Brotski                                                        Contingent
          1830 12th ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.96
          Adam Brotski                                                        Contingent
          1830 12th Ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Adam Compton                                                        Contingent
          329 12th Ave                                                        Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Adam Duckart                                                        Contingent
          1201 Pinecrest Blvd                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Adam Feinauer                                                       Contingent
          2549 West Waukau Ave                                                Unliquidated
          5
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 13 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 13 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Adam Fisher                                                         Contingent
          1447 Medford Ln                                                     Unliquidated
          Mishawaka, IN 46544
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Adam Freund                                                         Contingent
          W2799 Schumacher Rd                                                 Unliquidated
          MALONE, WI 53049
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Adam Gauntt                                                         Contingent
          242 W15th Ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Adam Glaske                                                         Contingent
          5490 Cleveland Ave                                                  Unliquidated
          Stevensville, MI 49127
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Adam Halada                                                         Contingent
          N2044 Wochos Rd                                                     Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Adam Hauser                                                         Contingent
          2967 Adobe Dr                                                       Unliquidated
          Fort Collins, CO 80525
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.43
          Adam Hay                                                            Contingent
          61 Murton ave                                                       Unliquidated
          Sault Ste. Marie ON P6C 4G5
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 14 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 14 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Adam Heding                                                         Contingent
          630 W Bird Ave                                                      Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Adam Heiden                                                         Contingent
          909 S. 5th St                                                       Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,306.21
          Adam hinz                                                           Contingent
          N3190 S End Road                                                    Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Adam Jakircevic                                                     Contingent
          N85W17921 Ann Ave                                                   Unliquidated
          Apt 11
                                                                              Disputed
          Menomonee Falls, WI 53051
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,086.88
          ADAM KELLER                                                         Contingent
          7260 COMMERCE PLAZA DR                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Adam Kierzek                                                        Contingent
          202 Timblin Drive #11                                               Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Adam Kolpack                                                        Contingent
          1610 VIEW LN                                                        Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 15 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 15 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Adam Kreuter                                                        Contingent
          457 Pleasant Ct                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Adam Landen                                                         Contingent
          3321 Logan dr                                                       Unliquidated
          7
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Adam Landsverk                                                      Contingent
          4623 N Brookshire Dr                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Adam Mallow                                                         Contingent
          345 North Jackson St                                                Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Adam McSorley                                                       Contingent
          3119 s 16th st                                                      Unliquidated
          Milwaukee, WI 53215
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Adam Metoxen                                                        Contingent
          425 14th Ave                                                        Unliquidated
          1
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Adam Miller                                                         Contingent
          13702 Taus Rd                                                       Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 16 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 16 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Adam Mullen                                                         Contingent
          W3200 Sievert Road                                                  Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Adam Nicholson                                                      Contingent
          630 north 5th ave                                                   Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Adam Nolde                                                          Contingent
          N3071 Bay De Noc Drive                                              Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $748.13
          Adam O'Connor                                                       Contingent
          528 French St.                                                      Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Adam Ogea                                                           Contingent
          75 County Road 480                                                  Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Adam Oneal                                                          Contingent
          916 E Madison st                                                    Unliquidated
          Pontiac, IL 61764
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Adam Pitkin                                                         Contingent
          2930 West Avalon Road                                               Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 17 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 17 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Adam Puddy                                                          Contingent
          132 Blackbird Street                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Adam Quella                                                         Contingent
          W1008 County Rd JJ                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Adam Quintanilla                                                    Contingent
          307 West 3rd St                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Adam Seebecker                                                      Contingent
          N3448 Duffy rd.                                                     Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Adam Steiner                                                        Contingent
          3914 e m h Townline rd                                              Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Adam Sternig                                                        Contingent
          4230 W Ramsey Ave                                                   Unliquidated
          Milwaukee, WI 53221
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Adam Ulrich                                                         Contingent
          405 E Larrabee St                                                   Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 18 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 18 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Adam Vandenplas                                                     Contingent
          402 E. Wisconsin St.                                                Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $875.18
          Adam Waite                                                          Contingent
          N10670 LAKE RD                                                      Unliquidated
          Ironwood, MI 49938
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Adam Wilkens                                                        Contingent
          420 Country Creek Dr.                                               Unliquidated
          Apt. 11
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.00
          Adam Winslow                                                        Contingent
          138 US Hwy M35                                                      Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Adam Wittenberg                                                     Contingent
          189 Rose Ave                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Adam Zirbel                                                         Contingent
          3010 Golden Bear Ct.                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Addie Van Nuland                                                    Contingent
          415 S. Birch street                                                 Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 19 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 19 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Addison Rozwara                                                     Contingent
          155 Brockton Pl.                                                    Unliquidated
          Valparaiso, IN 46385
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Addison Van Vreede                                                  Contingent
          1965 W Telemark Cir                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Addy Johnson                                                        Contingent
          224 Oak Water Court                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Adelle Duffee                                                       Contingent
          855 Highlander trail                                                Unliquidated
          Hudson, WI 54016
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.13
          Adonia Hatheway                                                     Contingent
          1605 10th Ave                                                       Unliquidated
          Belle Fourche, SD 57717
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Adrian Banes                                                        Contingent
          P.O. BOX 312                                                        Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.18
          Adrian Huber                                                        Contingent
          610 Mill Street                                                     Unliquidated
          Adell, WI 53001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 20 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 20 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Adrianna Jarosz                                                     Contingent
          877 jennifer lane                                                   Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Adrianna Tupper                                                     Contingent
          E4276 Highway 29                                                    Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Adrienne Behr                                                       Contingent
          P.O. Box 183                                                        Unliquidated
          Glenbeulah, WI 53023
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Adrienne Carl Newland                                               Contingent
          2531 Easlan Dr                                                      Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,519.36
          Aerianna Price                                                      Contingent
          21458 State highway m28                                             Unliquidated
          Mc Millan, MI 49853
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Aerin Putzke                                                        Contingent
          PO Box 191                                                          Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Afton Wilke                                                         Contingent
          W9738 Stone Crest Drive                                             Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 21 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 21 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ahna Magness                                                        Contingent
          4151 Fieldcrest Drive                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ahrens Ahrens                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Aidan Murphy                                                        Contingent
          2904 Westline Rd                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.68
          Aimee Benoit                                                        Contingent
          461 Janet Lane                                                      Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Aimee Nushart                                                       Contingent
          412 County Road CE                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Aimee Willems                                                       Contingent
          14040 Heyroth Ct.                                                   Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Aiyana Beaudry                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 22 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 22 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Aiyana Davids                                                       Contingent
          817 E Randall st                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          AJ Morris                                                           Contingent
          1525 S Weimar St                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Aj Sterlavage                                                       Contingent
          N7572 hwy 44                                                        Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Al Klinkhammer                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Al Schwalm                                                          Contingent
          6766 W. Glendale Ave                                                Unliquidated
          Glendale, AZ 85303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Alaina Johnson                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alaina Steffes                                                      Contingent
          382 Minde Ct.                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 23 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 23 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.25
          alan arcand                                                         Contingent
          1330 n. stephenson ave                                              Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Alan Meyer                                                          Contingent
          1065 Primrose Lane                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.42
          Alan Warnock                                                        Contingent
          1185 Sterling Avenue                                                Unliquidated
          104
                                                                              Disputed
          Palatine, IL 60067
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Alan Ziebell                                                        Contingent
          E2004 King Road                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alana Bak                                                           Contingent
          416 Deerpath Dr                                                     Unliquidated
          Lake Villa, IL 60046
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Alayna Kjentvet                                                     Contingent
          148 Lamplighter Drive                                               Unliquidated
          Apt. 8
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alayna Skrzypchak                                                   Contingent
          1063 Sandpoint Ridge                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 24 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 24 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Albert Lucas                                                        Contingent
          1321 Saint George st                                                Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $459.84
          Aleaya Neu                                                          Contingent
          322 Chandler St.                                                    Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alec Brenner                                                        Contingent
          1323 W Dayton St                                                    Unliquidated
          Apt 309
                                                                              Disputed
          Madison, WI 53706
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Alec Craig                                                          Contingent
          2605 University Avenue                                              Unliquidated
          10
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,942.46
          Alec Donlon                                                         Contingent
          9715 state road 42                                                  Unliquidated
          Newton, WI 53063
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Alec Fritz                                                          Contingent
          2129 w wintergreen dr                                               Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alec Gilbert                                                        Contingent
          5697 Cardinal ct                                                    Unliquidated
          Greendale, WI 53129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 25 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 25 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alec Hannum                                                         Contingent
          3333 Logan Dr.                                                      Unliquidated
          5
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.78
          Alec Hollman                                                        Contingent
          811 Fredrick Ct                                                     Unliquidated
          6
                                                                              Disputed
          Green Bay, WI 54313
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Alec Wians                                                          Contingent
          N9557 Garnet Ct                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Alecia Acevedo                                                      Contingent
          461 Deer Meadow CRT                                                 Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,598.10
          Aleena Volz                                                         Contingent
          1019 Dove Street                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Aleesha Gillingham                                                  Contingent
          406 N University ave                                                Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Aleeshea Nowacki-Klemstein                                          Contingent
          901 Adams St                                                        Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 26 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 26 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Aleigha Rampson                                                     Contingent
          3689 Hubertus Rd                                                    Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Aleksander Hein                                                     Contingent
          915 norton st                                                       Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,032.80
          Alen Maring                                                         Contingent
          Po box 82                                                           Unliquidated
          Mills, WY 82644
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alena Naqvi                                                         Contingent
          920 March Street                                                    Unliquidated
          Lake Zurich, IL 60047
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alena Schoeller                                                     Contingent
          2921 S Potter Rd                                                    Unliquidated
          Orfordville, WI 53576
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Alena Strassburg                                                    Contingent
          823 Pelican Drive                                                   Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alene Lewis                                                         Contingent
          911 W Ionia St                                                      Unliquidated
          Lansing, MI 48915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 27 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 27 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Alenna Shatswell                                                    Contingent
          6865 ruby ln                                                        Unliquidated
          Mounds, OK 74047
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Alesha Williamson                                                   Contingent
          W5508 county road w                                                 Unliquidated
          Wild Rose, WI 54984
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $611.38
          Alesia Kritz                                                        Contingent
          N1587 State Rd 28                                                   Unliquidated
          Adell, WI 53001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Alesia Link                                                         Contingent
          3115 Redfield Dr                                                    Unliquidated
          Leland, NC 28451
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alex Andryk                                                         Contingent
          6112 50th Avenue                                                    Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Alex Baleiko                                                        Contingent
          72 Clinton Street                                                   Unliquidated
          72
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Alex Cizek                                                          Contingent
          1051 N. Oakley Drive W.                                             Unliquidated
          Apt. 207
                                                                              Disputed
          Westmont, IL 60559
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 28 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 28 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alex Costello                                                       Contingent
          N5052 County Road UU                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Alex DesJarlais                                                     Contingent
          1422 W Rogers Ave                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alex Dvorak                                                         Contingent
          1479 Navigator Way                                                  Unliquidated
          58
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Alex Dvorak                                                         Contingent
          2805 SCOTCH PINE TRL                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Alex Giles                                                          Contingent
          210 N Freeman Dr                                                    Unliquidated
          4
                                                                              Disputed
          Port Washington, WI 53074
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $561.70
          Alex Hanson                                                         Contingent
          N5960 Shore Drive                                                   Unliquidated
          Wallace, MI 49893
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alex Hugdahl                                                        Contingent
          2002 N PERKINS ST                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 29 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 29 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alex Kermendy                                                       Contingent
          3918 Rivers Crossing Drive                                          Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alex King                                                           Contingent
          8134 m.5 rd                                                         Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.50
          Alex Kluever                                                        Contingent
          2430 Sycamore Dr                                                    Unliquidated
          11
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Alex Kohler                                                         Contingent
          221 Washington Ave                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alex Kurivial                                                       Contingent
          7980 Rhode ct                                                       Unliquidated
          Dyer, IN 46311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.90
          Alex Lambert                                                        Contingent
          1749 Edison Street                                                  Unliquidated
          3
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Alex Leeman                                                         Contingent
          500 E. Lindbergh St.                                                Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 30 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 30 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,207.40
          Alex Lefeber                                                        Contingent
          111 East Prospect Street                                            Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,305.15
          Alex Lendved                                                        Contingent
          N5679 Groveside Ave                                                 Unliquidated
          Chili, WI 54420
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,934.23
          Alex Leonhardt                                                      Contingent
          n168 w20459 main street                                             Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alex Lindstrom                                                      Contingent
          1126 North 18th Street                                              Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Alex Moderhack                                                      Contingent
          995 Jessica dr.                                                     Unliquidated
          Wauconda, IL 60084
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.01
          Alex Mueller                                                        Contingent
          22330 Rockville Rd                                                  Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alex Mura                                                           Contingent
          1302 Fremont Street                                                 Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 31 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 31 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $659.40
          Alex Pajnich                                                        Contingent
          4695 I Rd                                                           Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alex Paschke                                                        Contingent
          632 Acorn Glenn                                                     Unliquidated
          Delafield, WI 53018
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Alex Plascencia                                                     Contingent
          1780 Bond Street                                                    Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alex Severinghaus                                                   Contingent
          1609 northfeild dr                                                  Unliquidated
          Niles, MI 49120
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alex Shibilski                                                      Contingent
          2500 Locust Drive #19                                               Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Alex Syverson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          ALEX THOMPSON                                                       Contingent
          2246 Golden Gate Drive                                              Unliquidated
          283
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 32 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 32 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alex Toebes                                                         Contingent
          1818 Granville Road                                                 Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $333.88
          Alex Tomany                                                         Contingent
          609 Grove Street                                                    Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.57
          Alex Twaroski                                                       Contingent
          523 N 10th Ave                                                      Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Alex Villegas                                                       Contingent
          109 n main st                                                       Unliquidated
          Iron Ridge, WI 53035
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alex Williams                                                       Contingent
          249 w 19th                                                          Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Alex Zirbel                                                         Contingent
          W160 COUNTY ROAD S                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alex Zuckerman                                                      Contingent
          5513 N Mohawk ave                                                   Unliquidated
          Milwaukee, WI 53217
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 33 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 33 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.69
          Alexander Barnes                                                    Contingent
          1201 Ave I                                                          Unliquidated
          Fort Madison, IA 52627
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Alexander Butterfield                                               Contingent
          5024 county rd II                                                   Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Alexander Laning                                                    Contingent
          310 south chestnut st                                               Unliquidated
          Platteville, WI 53818
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alexander Legault                                                   Contingent
          2186 CRESTWOOD SPRINGS DR                                           Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alexander Mulder                                                    Contingent
          7122 Jones Circle Apt 7                                             Unliquidated
          Apt. 7
                                                                              Disputed
          Omaha, NE 68106
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alexander Murphy                                                    Contingent
          N5919 Wolf Road                                                     Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Alexander Roach                                                     Contingent
          4664 78th st                                                        Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 34 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 34 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,005.90
          Alexander Skaros                                                    Contingent
          205 N. Dries St.                                                    Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Alexander Totts                                                     Contingent
          3940 Hemlock Court                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Alexander Walla                                                     Contingent
          646 Castlestone ct.                                                 Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Alexandra Sweet                                                     Contingent
          2520 N Stowell Ave                                                  Unliquidated
          206
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alexandrda Lipske                                                   Contingent
          7128 New Castle West                                                Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alexandria Blaine                                                   Contingent
          14380 W Honey Ln                                                    Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Alexandria Clark                                                    Contingent
          10131 US HIGHWAY 2                                                  Unliquidated
          Rapid River, MI 49878
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 35 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 35 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Alexandria Freet                                                    Contingent
          1208 30th Street                                                    Unliquidated
          Rockford, IL 61108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Alexandria Guyes                                                    Contingent
          904 E Airport Rd                                                    Unliquidated
          6
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Alexandria Her                                                      Contingent
          1127 weatherwood dr                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Alexandria Skruch                                                   Contingent
          514 mill street                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alexandria Steger                                                   Contingent
          5942 Hwy 175                                                        Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Alexandria Will                                                     Contingent
          549 Hope Ave                                                        Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Alexia Samuel                                                       Contingent
          715 Starboard Ct W                                                  Unliquidated
          Apt A
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 36 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 36 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Alexia Weber                                                        Contingent
          w208 meridian rd                                                    Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,422.35
          Alexis Baker                                                        Contingent
          320 east main st                                                    Unliquidated
          Mount Horeb, WI 53572
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Alexis Bergner                                                      Contingent
          4950 Founders Terrace                                               Unliquidated
          133
                                                                              Disputed
          Oneida, WI 54155
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Alexis Davis                                                        Contingent
          9825 Stone Borough Dr                                               Unliquidated
          1226
                                                                              Disputed
          Charlotte, NC 28277
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Alexis Doyle                                                        Contingent
          N7648 Autumnwood Trail                                              Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alexis Griesbach                                                    Contingent
          W9867 County Road TT                                                Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alexis Hagstrom                                                     Contingent
          E4850 Sunset Rd                                                     Unliquidated
          Ironwood, MI 49938
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 37 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 37 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Alexis Lannoye                                                      Contingent
          324 Buena Vista Dr.                                                 Unliquidated
          Arlington, WI 53911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Alexis Louwagie                                                     Contingent
          3003 2nd St                                                         Unliquidated
          Emmetsburg, IA 50536
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alexis Mokler                                                       Contingent
          185 S Westhaven Drive                                               Unliquidated
          211
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Alexis Moore                                                        Contingent
          9001 Hickory Drive                                                  Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alexis Myszka                                                       Contingent
          230 Reservoir Ave                                                   Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alexis Navarrette                                                   Contingent
          3461 S 93rd Street                                                  Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $917.18
          Alexis Oliver                                                       Contingent
          2825 E Milwaukee St                                                 Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 38 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 38 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alexis Pogatchnik                                                   Contingent
          7675 422nd St.                                                      Unliquidated
          Rice, MN 56367
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alexis Walters                                                      Contingent
          N113W17053 Driftwood Ct                                             Unliquidated
          Apt 6
                                                                              Disputed
          Germantown, WI 53022
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alexus Biertzer                                                     Contingent
          354 east first street                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Alexxa Young                                                        Contingent
          505 County Road 480                                                 Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $563.86
          Alexys Jenkins                                                      Contingent
          8841 Emerald Ave                                                    Unliquidated
          Westminster, CA 92683
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Ali Austin                                                          Contingent
          11217 N Washington Rd                                               Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Ali Davey                                                           Contingent
          421 E elm st                                                        Unliquidated
          River Falls, WI 54022
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 39 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 39 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Ali Oskey                                                           Contingent
          w6059 Newland Rd                                                    Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Alicia Campion                                                      Contingent
          4115 Bellevue Pl                                                    Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          Alicia Carter                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $322.87
          Alicia Czarnik                                                      Contingent
          1021 McKenna Blvd                                                   Unliquidated
          Apt 2
                                                                              Disputed
          Madison, WI 53719
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alicia Dehne                                                        Contingent
          113 Oak st                                                          Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,446.90
          Alicia Delarosa                                                     Contingent
          3813 Bertram St.                                                    Unliquidated
          Corpus Christi, TX 78416
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          alicia grados                                                       Contingent
          320 e rhine st                                                      Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 40 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 40 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alicia Grube                                                        Contingent
          76 Bellevue Pl                                                      Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          ALICIA MEINBURG                                                     Contingent
          442 LEONA WAY                                                       Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alicia O'brien                                                      Contingent
          115 e Waupun st                                                     Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Alicia Reta                                                         Contingent
          2404 w Mark drive                                                   Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Alicia Rodriguez                                                    Contingent
          w5163 elmwood road                                                  Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Alicia Tebo                                                         Contingent
          17106 Valley Dr.                                                    Unliquidated
          Tinley Park, IL 60487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.74
          Alicia Tripp                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 41 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 41 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $848.40
          Alicia Whittemore                                                   Contingent
          1695 S Nicolet Rd                                                   Unliquidated
          Apt #5
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $234.12
          Alicia Wilcox                                                       Contingent
          N108 12th Avenue                                                    Unliquidated
          Montello, wi 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $671.92
          Alisa Mundt                                                         Contingent
          881 Security Dr.                                                    Unliquidated
          DD308
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Alisha Jessel                                                       Contingent
          W1817 County Road B                                                 Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Alisha Thiel                                                        Contingent
          1024 Lucerne Dr                                                     Unliquidated
          3A
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Alisia Feland                                                       Contingent
          1750 49th Str S                                                     Unliquidated
          Apt 108
                                                                              Disputed
          Fargo, ND 58103
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alison Block                                                        Contingent
          W142N 7870 Thorndell Drive                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 42 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 42 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alison Bockhop                                                      Contingent
          4840 mallet drive                                                   Unliquidated
          Loves Park, IL 61111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Alison Coovert                                                      Contingent
          1911 Brickville Rd                                                  Unliquidated
          Sycamore, IL 60178
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Alison Freleng                                                      Contingent
          3108 south hill road                                                Unliquidated
          Jamaica, VT 05343
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Alison Johnson                                                      Contingent
          PO Box 33                                                           Unliquidated
          Chatham, MI 49816
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,564.51
          Alison Juntunen                                                     Contingent
          100 Tena Marie Cir                                                  Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alison Makinen                                                      Contingent
          W157S7360 Martin Drive                                              Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alison Peot                                                         Contingent
          1814 Briquelet st                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 43 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 43 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Alison Pujanauski                                                   Contingent
          2397 Woodland Rd                                                    Unliquidated
          Port Washington, WI 53074
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Alison Schulenburg                                                  Contingent
          4325 West Edgerton Avenue                                           Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alissa Grauvogl                                                     Contingent
          S8372 Denzer road                                                   Unliquidated
          North Freedom, WI 53951
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Alissa Peterson                                                     Contingent
          30969 Stone Ridge Dr                                                Unliquidated
          Apt 3211
                                                                              Disputed
          Wixom, MI 48393
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alissa Reetz                                                        Contingent
          E2364 Julie Lane                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          alissa seidl                                                        Contingent
          3101 Greenbay Rd                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Alissa Servaes                                                      Contingent
          1624 Schinderle Lane                                                Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 44 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 44 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alissa St. Louis                                                    Contingent
          N6140 Pleasant Dr.                                                  Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.69
          Alissondra Quatsoe                                                  Contingent
          885 Southern Cross Road                                             Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Alivia Brandner                                                     Contingent
          W4975 Emery Lane                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Aliya Madigan                                                       Contingent
          565 Oak Hill Dr.                                                    Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,904.58
          Allan Erwin                                                         Contingent
          2002 29th St                                                        Unliquidated
          Cody, WY 82414
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Allan Euhardy                                                       Contingent
          1106 W Grant St                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,827.54
          Allan Larson                                                        Contingent
          1521 N Morrison                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 45 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 45 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Allan Schackow                                                      Contingent
          8787 Ann street                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Allan Wakkuri                                                       Contingent
          1110 Deer Lake Road                                                 Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Allen Detweiler                                                     Contingent
          53 N 6th St. Apt. 1                                                 Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Allen Garrett                                                       Contingent
          4165 BELL HWY                                                       Unliquidated
          Eaton Rapids, MI 48827
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538.13
          ALLEN HILL                                                          Contingent
          N4016 Blackhawk Road                                                Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Allen Kramer                                                        Contingent
          PO Box 183                                                          Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $804.30
          Allen Liming                                                        Contingent
          208 W. 1st                                                          Unliquidated
          Gridley, IL 61744
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 46 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 46 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Allen Matthys                                                       Contingent
          4656 meadow 24th lane                                               Unliquidated
          Cornell, MI 49818
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Alley Ramirez                                                       Contingent
          602 E Washington St.                                                Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Alli Gardner                                                        Contingent
          217 Stonebrook Dr                                                   Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Alli Richard                                                        Contingent
          W9526 Aldercate Drive                                               Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alli Sackett                                                        Contingent
          461 E Oak St                                                        Unliquidated
          Ironwood, MI 49938
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Allicen Leist                                                       Contingent
          2483 Duck Creek Parkway                                             Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.96
          Allie Brooks                                                        Contingent
          820 1/2 E Lieg. Ave                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 47 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 47 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Allie Deruyter                                                      Contingent
          213 S 5th Street                                                    Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Allie Guyant                                                        Contingent
          N1833 County Road K                                                 Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Allie Siegel                                                        Contingent
          1221 Beechwood Ln                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Allie Weber                                                         Contingent
          1031 Ann Marie way                                                  Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Allie Young                                                         Contingent
          876 MOON DR.                                                        Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Allison Bentheimer                                                  Contingent
          W256 Thompson Circle                                                Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Allison Berger                                                      Contingent
          5436 Wind Dancer Court                                              Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 48 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 48 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Allison Bisgrove                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Allison Dobrunz                                                     Contingent
          842 Tarragon Drive                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Allison Grobstick                                                   Contingent
          1414 lincoln ave                                                    Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Allison Lammi                                                       Contingent
          5866 havenwood hills drive                                          Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Allison Leschke                                                     Contingent
          8204 Borgwardt Rd                                                   Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Allison Miller                                                      Contingent
          425 Robert Ln                                                       Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Allison Raddant                                                     Contingent
          N6040 Mork Ave.                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 49 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 49 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Allison Satori                                                      Contingent
          819 S PLEASANT VIEW RD                                              Unliquidated
          2
                                                                              Disputed
          Plymouth, WI 53073
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $586.90
          Allison Shufelt                                                     Contingent
          N1678 Randall Road                                                  Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ally Gietzel                                                        Contingent
          10 Carriage Court                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Ally Hewitt                                                         Contingent
          7065 Wisnac Lane                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.50
          Ally Meneau                                                         Contingent
          1461 Quarry Park Dr                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243.57
          Ally Piette                                                         Contingent
          922 Oviatt Street                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ally Vanden Burgt                                                   Contingent
          1001 Woodland Ct                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 50 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 50 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Allysa Mooren                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Allysa Olson                                                        Contingent
          304 W North St                                                      Unliquidated
          221
                                                                              Disputed
          Waukesha, WI 53188
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Allysa Zoller                                                       Contingent
          1527 Central St                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Allyson Harbridge                                                   Contingent
          1019 Crescent ave.                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Allyson Tebon                                                       Contingent
          4509 Hwy 73                                                         Unliquidated
          Deerfield, WI 53531
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alma Sandoval                                                       Contingent
          1693 Schubert Dr                                                    Unliquidated
          Morris, IL 60450
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Althea Vanevenhoven                                                 Contingent
          W6343 sonny drive                                                   Unliquidated
          Apt 3
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 51 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 51 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alton Kruckeberg                                                    Contingent
          1120 Taylor St                                                      Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Aly Boettcher                                                       Contingent
          36722 clover lane                                                   Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Aly Chartier                                                        Contingent
          1508 Whitewater Drive                                               Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Aly Nichole                                                         Contingent
          1103 W 8th st                                                       Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alyah Balthazor                                                     Contingent
          100 grant st suite 24                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Alysan Stauffacher                                                  Contingent
          3971 OKeefe Ct                                                      Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Alysha Nelson                                                       Contingent
          1785 Glendora Ln                                                    Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 52 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 52 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $334.96
          Alyson Stitz                                                        Contingent
          2900 w forest hill ave                                              Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Alyssa Arguelles                                                    Contingent
          417 Thomas Street                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alyssa Brewer                                                       Contingent
          1720 Woodstock st                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Alyssa Brown                                                        Contingent
          1514 Northpoint St                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alyssa Brugger                                                      Contingent
          559 Clay St                                                         Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,423.28
          Alyssa Davis                                                        Contingent
          7336 Shircel Rd                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alyssa Dreher                                                       Contingent
          w2507 rustic dr                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 53 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 53 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Alyssa Grant                                                        Contingent
          E2419 Larson Road                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.19
          Alyssa Guerten                                                      Contingent
          206 E Northlawn Drive                                               Unliquidated
          Cottage Grove, WI 53527
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Alyssa Gunter                                                       Contingent
          541 Garfield Avenue                                                 Unliquidated
          Elyria, OH 44035
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $481.96
          Alyssa Hammond                                                      Contingent
          N10168 Cty Tk V                                                     Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alyssa Hegemann                                                     Contingent
          3200 North Britton Rd.                                              Unliquidated
          Union Grove, WI 53182
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Alyssa Holsinger                                                    Contingent
          117 Circle Drive East                                               Unliquidated
          Montgomery, IL 60538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alyssa Koska                                                        Contingent
          1208 folkstone dr                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 54 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 54 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Alyssa Larson                                                       Contingent
          401 John St                                                         Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alyssa Larson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $323.38
          Alyssa Lind                                                         Contingent
          628 Park Street                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Alyssa McDowell                                                     Contingent
          121 W 23 Ave                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alyssa McFadden                                                     Contingent
          229 S Franklin St                                                   Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alyssa Meyers                                                       Contingent
          2203 Rygar Court                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alyssa Nelson                                                       Contingent
          6512 State Rd 76                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 55 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 55 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alyssa Rafuse                                                       Contingent
          W6553 Rhinestone Ct                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Alyssa Rohda                                                        Contingent
          13014 W Needham Dr.                                                 Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Alyssa Romanowski                                                   Contingent
          229543 county road Q                                                Unliquidated
          Ringle, WI 54471
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Alyssa Salas                                                        Contingent
          8835 E windlake rd                                                  Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Alyssa Salzwedel                                                    Contingent
          319 meadowlark drive                                                Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Alyssa Scharbarth                                                   Contingent
          N5723 state highway 76                                              Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.90
          Alyssa Schwartz                                                     Contingent
          232 Wisconsin Ave                                                   Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 56 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 56 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Alyssa Sheely                                                       Contingent
          1608 Fairlwan Ave                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Alyssa Taubel                                                       Contingent
          N590 silver lane                                                    Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Alyssa Thibodeau                                                    Contingent
          4729 W Chicory Lane                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Alyssa Tomfohrde                                                    Contingent
          1004 Arrowwood Court                                                Unliquidated
          Pewaukee, WI 53072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Alyssa Uhlers                                                       Contingent
          1108 Ellis Street                                                   Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Alyssa Westover                                                     Contingent
          204 N. Farmer St                                                    Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Alyxis Paiser                                                       Contingent
          W5860 south oak park circle                                         Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 57 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 57 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amanada Goffard                                                     Contingent
          N5265 country raod E                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Amanda Alsteen                                                      Contingent
          E3504 Partridge Road                                                Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amanda Amon                                                         Contingent
          2019 N Farwell Ave                                                  Unliquidated
          302
                                                                              Disputed
          Milwaukee, WI 53202
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Amanda Anderson                                                     Contingent
          360 Sherman st.                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Amanda Bender                                                       Contingent
          325 Houston st                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Amanda Benton                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $412.09
          Amanda Bowe                                                         Contingent
          380 Forest Avenue                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 58 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 58 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          amanda brajdic                                                      Contingent
          2058 harold street                                                  Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Amanda Bray                                                         Contingent
          520 Roger Ct                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308.69
          Amanda Butler                                                       Contingent
          5136 Enchanted Valley Rd.                                           Unliquidated
          Cross Plains, WI 53528
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Amanda Caloun                                                       Contingent
          3416 Hoffman Drive                                                  Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amanda Casey                                                        Contingent
          801 Gregory Way                                                     Unliquidated
          Winnebago, IL 61088
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $333.88
          Amanda Cisewski                                                     Contingent
          2108 Clark Street                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Amanda Dausey                                                       Contingent
          971 gay dr                                                          Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 59 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 59 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amanda Dempsey                                                      Contingent
          725 Harrison Ave                                                    Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $425.25
          Amanda Duchow                                                       Contingent
          873 Corporate way                                                   Unliquidated
          2
                                                                              Disputed
          Pulaski, WI 54162
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Amanda Duquaine                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Amanda Enright                                                      Contingent
          14 lakeside crescent                                                Unliquidated
          Keilor east, Vic 03033-0000
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Amanda Ernst                                                        Contingent
          75 Paulina St                                                       Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Amanda Finch                                                        Contingent
          135 N. Woodward St.                                                 Unliquidated
          Upper
                                                                              Disputed
          Brandon, WI 53919
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Amanda Fink                                                         Contingent
          W6949 Angel Hill Dr                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 60 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 60 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Amanda Flees                                                        Contingent
          1821 Burin Court                                                    Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amanda Gilman                                                       Contingent
          8981 S 77th St                                                      Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Amanda Gruszynski                                                   Contingent
          W5133 Blue Heron Court                                              Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Amanda Guzowski                                                     Contingent
          2401 Great Plains Drive                                             Unliquidated
          1
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Amanda Hadley                                                       Contingent
          1178 Whiterock St                                                   Unliquidated
          Gloucester ON K1J 1B2
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amanda Halford                                                      Contingent
          1516 repp ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Amanda Heckert                                                      Contingent
          900 S Walden Ave                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 61 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 61 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Amanda Heizmann                                                     Contingent
          704 S. Indiana Ave.                                                 Unliquidated
          4
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Amanda Holm                                                         Contingent
          103 N Elm St                                                        Unliquidated
          E
                                                                              Disputed
          Kimberly, WI 54136
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Amanda Infusino                                                     Contingent
          1101 South Street                                                   Unliquidated
          Racine, WI 53402
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.32
          Amanda Jacobchick                                                   Contingent
          33 Amory st                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          amanda James                                                        Contingent
          12008 rising oaks drive east                                        Unliquidated
          Jacksonville, FL 32223
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amanda Joel                                                         Contingent
          N59W24321 Eagle Ridge Ct.                                           Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amanda Jones                                                        Contingent
          5567 Woodland Road                                                  Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 62 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 62 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Amanda Klemme                                                       Contingent
          108 S Military Rd                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Amanda Koch                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $844.20
          Amanda Kositzke                                                     Contingent
          N4157 Garvey Ave                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Amanda Kramer                                                       Contingent
          W951 Edwards Ave                                                    Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Amanda Krause                                                       Contingent
          770 W Cecil St                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Amanda Kruck                                                        Contingent
          1119 16th St                                                        Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Amanda Kwiatkowski                                                  Contingent
          4221 S 6TH ST                                                       Unliquidated
          A42
                                                                              Disputed
          Milwaukee, WI 53221
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 63 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 63 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Amanda Lembeck                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Amanda Ln                                                           Contingent
          14069 Hanna Way                                                     Unliquidated
          South Beloit, IL 61080
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amanda Loberger                                                     Contingent
          10506 Gillett Town Hall Road                                        Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Amanda Marie                                                        Contingent
          1665 N Mccarthy Rd                                                  Unliquidated
          10
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Amanda Mcintire                                                     Contingent
          300 N. Big Creek Road                                               Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Amanda Metzner                                                      Contingent
          2827 Travertine Court                                               Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Amanda Morley                                                       Contingent
          1035 South Clay Street                                              Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 64 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 64 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Amanda Mullen                                                       Contingent
          244 Timber Ridge Dr.                                                Unliquidated
          Kalamazoo, MI 49006
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          AMANDA NOHR                                                         Contingent
          2508 N. Meade St.                                                   Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amanda Nuechterlein                                                 Contingent
          W7578 Gene Ct                                                       Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Amanda Pavelec                                                      Contingent
          234 Randolph Dr                                                     Unliquidated
          107
                                                                              Disputed
          Madison, WI 53717
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Amanda Pinkston                                                     Contingent
          404 N 2ND ST                                                        Unliquidated
          MALTA, IL 60150
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.00
          AMANDA POUPORE                                                      Contingent
          N13775 J 1 RD                                                       Unliquidated
          Carney, MI 49812
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Amanda Reason                                                       Contingent
          N5339 State Hwy 17                                                  Unliquidated
          Gleason, WI 54435
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 65 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 65 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Amanda Rosio                                                        Contingent
          201 Wilson street                                                   Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amanda Schley                                                       Contingent
          E10865 Eulrich rd                                                   Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Amanda Schneider                                                    Contingent
          W6176 Sherwood point dr                                             Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Amanda Sobecki                                                      Contingent
          958 zemlock ave                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Amanda Steinbach                                                    Contingent
          W7085 buttercup court                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Amanda Stibb                                                        Contingent
          W4835 Roeder Road                                                   Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.46
          Amanda Stoner                                                       Contingent
          1404 Cambridge rd                                                   Unliquidated
          Kewanee, IL 61443
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 66 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 66 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Amanda Stroka                                                       Contingent
          5866 Main St                                                        Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amanda Tadych                                                       Contingent
          W6360 Lone Elm Rd                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,697.33
          Amanda Taylor                                                       Contingent
          2304 Nth 15th                                                       Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Amanda Theis                                                        Contingent
          23558 Newport Ave                                                   Unliquidated
          Prior Lake, MN 55372
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Amanda Thomson                                                      Contingent
          16308 27th st                                                       Unliquidated
          Gobles, MI 49055
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.50
          Amanda Traxler                                                      Contingent
          8350 Liberty School Rd                                              Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Amanda Vander Werff                                                 Contingent
          W9179 Alpine Trail                                                  Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 67 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 67 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          amanda vandrisse                                                    Contingent
          4239 depeau rd                                                      Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Amanda Wassilus                                                     Contingent
          407 E. Mill St.                                                     Unliquidated
          apt.1
                                                                              Disputed
          Plymouth, WI 53073
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amanda Wettengel                                                    Contingent
          337 east Mitchell ave                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,598.63
          Amanda Williams                                                     Contingent
          22 1st street nw                                                    Unliquidated
          #5
                                                                              Disputed
          Fairfax, MN 55332
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Amanda Williams                                                     Contingent
          9624 Ridge Heights Rd                                               Unliquidated
          Fairview Heights, IL 62208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Amanda Zane                                                         Contingent
          9324 south 35th street                                              Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $868.88
          Amber Boucher                                                       Contingent
          1515 28th st                                                        Unliquidated
          Sioux City, IA 51104
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 68 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 68 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Amber Cybula                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Amber Davids                                                        Contingent
          305 Hudson St                                                       Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $336.00
          Amber Edwards                                                       Contingent
          611 Spruce St.                                                      Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Amber Fields-Travis                                                 Contingent
          322 Westbrook Dr                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Amber Grube                                                         Contingent
          8516 Westbrook Drive                                                Unliquidated
          Sturtevant, WI 53177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amber Haack                                                         Contingent
          119 Hidden Ridges Circle                                            Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Amber Heiden                                                        Contingent
          326 HOUSTON ST                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 69 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 69 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amber Hohner                                                        Contingent
          250 6th Street E                                                    Unliquidated
          729
                                                                              Disputed
          Saint Paul, MN 55101
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Amber Immel                                                         Contingent
          Po box 214 106 church street                                        Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $614.16
          Amber Jirschele                                                     Contingent
          2723 deer Creek Drive                                               Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.38
          Amber Lax                                                           Contingent
          N4046 McHugh rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amber Lenards                                                       Contingent
          1513 Minnesota Avenue                                               Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amber Lipinski                                                      Contingent
          3842 North Wilton Avenue                                            Unliquidated
          Unit 1
                                                                              Disputed
          Chicago, IL 60613
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Amber Lyons                                                         Contingent
          W1015 Tip Rd                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 70 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 70 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Amber Marie                                                         Contingent
          160 Warner St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amber Martin                                                        Contingent
          W207S9298 Hillendale Dr                                             Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Amber Mitchell                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Amber Ostrander                                                     Contingent
          2821 3rd street south                                               Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Amber Pearce                                                        Contingent
          149 Habig Rd                                                        Unliquidated
          Indianapolis, IN 46217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.75
          Amber Raebe                                                         Contingent
          4211 Depeau Road                                                    Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.45
          Amber Salinas                                                       Contingent
          W232N7474 Highview Dr.                                              Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 71 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 71 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $674.63
          Amber Schwark                                                       Contingent
          6038 29th lane                                                      Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $773.33
          Amber Stenberg                                                      Contingent
          p.o. box 31                                                         Unliquidated
          Wilson, MI 49896
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Amber Thorstenson                                                   Contingent
          28 N brown st.                                                      Unliquidated
          216
                                                                              Disputed
          Rhinelander, WI 54501
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Amber Timblin                                                       Contingent
          N8890 200th st                                                      Unliquidated
          Spring Valley, WI 54767
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          amber verkuilen                                                     Contingent
          1509 kenneth ave                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.46
          Amber Weinand                                                       Contingent
          5110 Hwy 2 East                                                     Unliquidated
          Lot B11
                                                                              Disputed
          Minot, ND 58701
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          Amber Wiebelhaus                                                    Contingent
          1477 Wallace Lake Rd                                                Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 72 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 72 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Amber Wolff                                                         Contingent
          36 Reid terrace                                                     Unliquidated
          Apt 8
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $589.58
          Amberly Segerstrom                                                  Contingent
          504N W GULLIVER LAKE RD                                             Unliquidated
          Gulliver, MI 49840
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Ambrea Martin                                                       Contingent
          511 main st                                                         Unliquidated
          Williamsport, IN 47993
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Amelia Filer                                                        Contingent
          1115 Manila Street                                                  Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          America Hartmann                                                    Contingent
          203 Portland Ave W                                                  Unliquidated
          Almena, WI 54805
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Amie Aikins                                                         Contingent
          720 Wilson St                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $961.76
          Amie Wagner Clark                                                   Contingent
          478 Neevel Ave.                                                     Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 73 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 73 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ammie Choinski                                                      Contingent
          931 dove st                                                         Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Amy Baker                                                           Contingent
          N3504 W Tomahawk Trail                                              Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Amy Barkelar                                                        Contingent
          1268 W. 20th ave                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $749.61
          Amy Bauer                                                           Contingent
          551 Sunrise Dr                                                      Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Amy Bauman                                                          Contingent
          1301 Springwood Lane                                                Unliquidated
          Faribault, MN 55021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Amy Blaskowski                                                      Contingent
          3008 Wylde Oak Ct                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Amy Brehmer                                                         Contingent
          1384 Kanturk Ln.                                                    Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 74 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 74 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Amy Buchanan                                                        Contingent
          2955 Forest View Cr                                                 Unliquidated
          Franksville, WI 53126
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amy Cavil                                                           Contingent
          2702 Lawrence Dr                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amy Dallman                                                         Contingent
          59 MeMe LN                                                          Unliquidated
          Reedsburg, WI 53959
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $311.82
          Amy Day                                                             Contingent
          1508 W Cloverdale Dr                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amy Dowling                                                         Contingent
          1356 Whispering Pines Lane                                          Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amy Eddy                                                            Contingent
          2324 Eagle Summit                                                   Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Amy Eischen                                                         Contingent
          1631 E. Byrd St.                                                    Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 75 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 75 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $511.88
          AMY FARRISH                                                         Contingent
          1829 HAROLD ST                                                      Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Amy GIese                                                           Contingent
          1080 Christian Drive                                                Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Amy Gilson                                                          Contingent
          1508 Cedar Street                                                   Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Amy Gunderson                                                       Contingent
          1105 s Watertown st                                                 Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amy Halverson                                                       Contingent
          105 S. Elizabeth St.                                                Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $669.38
          Amy Hillen                                                          Contingent
          6861 N 700 E                                                        Unliquidated
          Morristown, IN 46161
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Amy Hungerford                                                      Contingent
          814 Forest Blvd                                                     Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 76 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 76 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Amy Hurrish                                                         Contingent
          2924 Nikki Lee Ct.                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          AMY HUSS                                                            Contingent
          622 JEFFERSON ST                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.94
          Amy Immel-Weigand                                                   Contingent
          207 W Nevada Ave                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.45
          Amy Immel-Weigand                                                   Contingent
          207 W Nevada Ave                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amy Jepson                                                          Contingent
          641 Harvest Winds Court                                             Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.32
          Amy Loose                                                           Contingent
          611 South Madison St                                                Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Amy Lynn                                                            Contingent
          208 High Street                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 77 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 77 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Amy Martin                                                          Contingent
          1120 Dakota Avenue                                                  Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Amy Meintz                                                          Contingent
          7515 Avalon BLVD                                                    Unliquidated
          Alpharetta, GA 30009
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Amy Morrison                                                        Contingent
          700 Leann Lane                                                      Unliquidated
          Cedar Park, TX 78613
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Amy Ourada                                                          Contingent
          2700 E Dietzen Dr                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Amy Peplinski                                                       Contingent
          4564 S Kingan Ave                                                   Unliquidated
          Cudahy, WI 53110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Amy Perkins                                                         Contingent
          1809 Sahara Dr                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amy Rens                                                            Contingent
          727 W Lincoln ST                                                    Unliquidated
          7
                                                                              Disputed
          Waupun, WI 53963
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 78 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 78 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amy Richards                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Amy Standiford                                                      Contingent
          818 Racine St.                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,467.77
          Amy Supanich                                                        Contingent
          16431 Dakota Rd                                                     Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Amy Van Den Elsen                                                   Contingent
          1065 Fair Rd                                                        Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amy Van Straten                                                     Contingent
          2759 Commonwealth Court                                             Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.07
          Amy Vandervest                                                      Contingent
          1729 Pinecrest Rd                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Amy Vosters                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 79 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 79 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.15
          Amy Walesewicz VanRossum                                            Contingent
          1577 Louise St                                                      Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Amy Walesewicz VanRossum                                            Contingent
          1577 Louise St                                                      Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Amy Wettstein                                                       Contingent
          2039 Whistling Swan Cir                                             Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Amy Wolff                                                           Contingent
          1605 Hwy 60                                                         Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,362.90
          Amy Wrobleski                                                       Contingent
          502 15th st. s                                                      Unliquidated
          Benson, MN 56215
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          AMY Yates                                                           Contingent
          1899 cottontail dr                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,029.13
          AMY Yates                                                           Contingent
          1899 cottontail dr                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 80 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 80 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Amy Zittel                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Amy-Sue Greer                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.00
          Amyjo Johnson                                                       Contingent
          844 Nebraska Street                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,051.05
          Ana Eick                                                            Contingent
          N6071 Cty Rd W                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ana Stempa                                                          Contingent
          W7416 River Bend Circle                                             Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $508.15
          Analisa Ehli                                                        Contingent
          5785 Oak Creek Lane                                                 Unliquidated
          Brighton, MI 48116
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Anamarie Schell                                                     Contingent
          422 school street                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 81 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 81 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Anastacia Saunders                                                  Contingent
          629 Shawano Ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Anastasia Chapman                                                   Contingent
          261 Ridgecrest Dr                                                   Unliquidated
          San Diego, CA 92114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,352.42
          Anastasia Clark                                                     Contingent
          426 mill st                                                         Unliquidated
          2
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Anastasia Smith                                                     Contingent
          420 N Elm St                                                        Unliquidated
          Platteville, WI 53818
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Andi Schmidt                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Andie Schmelzer                                                     Contingent
          735 elm st                                                          Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Andre Filippelli                                                    Contingent
          1916 Pleasant Ave                                                   Unliquidated
          Saint Charles, IL 60174
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 82 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 82 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,173.84
          Andrea Ballard                                                      Contingent
          433 E Arch                                                          Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $770.65
          Andrea Baumler                                                      Contingent
          22135 290th St                                                      Unliquidated
          Waucoma, IA 52171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,610.59
          Andrea Biedermann                                                   Contingent
          2667 Marywood Dr.                                                   Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Andrea Chier                                                        Contingent
          415 Leskey St                                                       Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Andrea Gremonprez                                                   Contingent
          1513 Hawthorn Drive                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,707.83
          Andrea Hiles                                                        Contingent
          W5150 County Rd S                                                   Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Andrea Houston                                                      Contingent
          2685 Lawrence Dr                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 83 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 83 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.69
          Andrea Knipp                                                        Contingent
          1034 South 24th Street                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Andrea Longhini                                                     Contingent
          33460 Penegor Lane                                                  Unliquidated
          Toivola, MI 49965
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Andrea Lynn                                                         Contingent
          1620 w george washington blvd                                       Unliquidated
          4
                                                                              Disputed
          Davenport, IA 52804
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Andrea Millard                                                      Contingent
          206 W Spruce Street                                                 Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,255.00
          Andrea Oldenburg                                                    Contingent
          W10614 BENSON LAKE RD                                               Unliquidated
          Amberg, WI 54102
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.15
          Andrea Rens                                                         Contingent
          100 Fern Drive                                                      Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $604.76
          Andrea Rew                                                          Contingent
          3098 Spring St                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 84 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 84 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Andrea Salzmann                                                     Contingent
          209 E Main St                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.90
          Andrea Schleppenbach                                                Contingent
          1519 Pennsylvania ave                                               Unliquidated
          Brainerd, MN 56401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Andrea Vokracka                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,233.35
          Andrea Volmer                                                       Contingent
          15400 state rtey                                                    Unliquidated
          Rolla, MO 65401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Andrea Ziegler                                                      Contingent
          321 Norman Lane                                                     Unliquidated
          Center City, MN 55012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Andrew Alcott                                                       Contingent
          4814 Ridge Road                                                     Unliquidated
          Mount Airy, MD 21771
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Andrew Beaulieu                                                     Contingent
          555 w Huron st                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 85 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 85 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,409.75
          Andrew Beierwalters                                                 Contingent
          8821 Timber Wolf Trail                                              Unliquidated
          Madison, WI 53717
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Andrew Biddick                                                      Contingent
          295 E. Bank Street                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Andrew Boucher                                                      Contingent
          19 Iki Dr.                                                          Unliquidated
          Apt. 7
                                                                              Disputed
          Edgerton, WI 53534
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Andrew Breitkreutz                                                  Contingent
          1305 Dayton St                                                      Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Andrew Brown                                                        Contingent
          201 Chestnut St                                                     Unliquidated
          Lena, IL 61048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Andrew Byrd                                                         Contingent
          209 8th st sw                                                       Unliquidated
          Watertown, SD 57201
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Andrew Chittick                                                     Contingent
          3547 W 29th St                                                      Unliquidated
          Unit 1
                                                                              Disputed
          Greeley, CO 80634
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 86 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 86 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Andrew Cox                                                          Contingent
          2821 Marion Avenue                                                  Unliquidated
          Mattoon, IL 61938
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Andrew Davis                                                        Contingent
          1215 7th St E                                                       Unliquidated
          Menomonie, WI 54751
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Andrew Davis                                                        Contingent
          6666 W. May Rd.                                                     Unliquidated
          Bloomington, IN 47403
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Andrew Draugel                                                      Contingent
          S1431 Coughlin Ct                                                   Unliquidated
          La Valle, WI 53941
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Andrew Eggan                                                        Contingent
          3345 Moose River Road                                               Unliquidated
          Boonville, NY 13309
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Andrew Frey                                                         Contingent
          2630 Lavender Ln                                                    Unliquidated
          5
                                                                              Disputed
          Green Bay, WI 54313
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Andrew Garmoe                                                       Contingent
          325 N Blue Jay St                                                   Unliquidated
          Cortland, IL 60112
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 87 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 87 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Andrew Goosman                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $656.25
          Andrew Gutierrez                                                    Contingent
          407 S 13th St                                                       Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Andrew Hagenow                                                      Contingent
          806 Cleveland Ave                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.57
          Andrew Hanson                                                       Contingent
          2821 Char Lane NE                                                   Unliquidated
          Rochester, MN 55906
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Andrew Hatopp                                                       Contingent
          1790 Robin Ave                                                      Unliquidated
          Apt R103
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.95
          Andrew Henjum                                                       Contingent
          901 9th Ave. N.W.                                                   Unliquidated
          Waseca, MN 56093
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.24
          Andrew Henke                                                        Contingent
          2950 2nd St S                                                       Unliquidated
          Wisconsin Rapids, WI 54994
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 88 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 88 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $441.00
          Andrew Houg                                                         Contingent
          417 Lincoln St                                                      Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Andrew Johnston                                                     Contingent
          W5022 Woodlund Road                                                 Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $642.88
          Andrew Kasper                                                       Contingent
          2632 Autumn Drive                                                   Unliquidated
          Crown Point, IN 46307
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Andrew Kidrick                                                      Contingent
          2229 W Pershing St                                                  Unliquidated
          15
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Andrew Klossner                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Andrew knurowski                                                    Contingent
          120 harrison Ave                                                    Unliquidated
          Apt D
                                                                              Disputed
          Omro, WI 54963
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Andrew Kutzke                                                       Contingent
          1411 71st dr                                                        Unliquidated
          Union Grove, WI 53182
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 89 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 89 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $604.76
          Andrew Leinonen                                                     Contingent
          512 45th Ave                                                        Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $451.50
          Andrew Lewis                                                        Contingent
          529 N Clinton St                                                    Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Andrew Menard                                                       Contingent
          3330 Grouse Way                                                     Unliquidated
          Saint Johns, MI 48879
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Andrew Montalbano                                                   Contingent
          W6871 Barry Ct                                                      Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Andrew Montalbano                                                   Contingent
          W6871 Barry Ct                                                      Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Andrew Nickel                                                       Contingent
          773 N Melcorn Circle                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Andrew Oettinger                                                    Contingent
          1685 moon road                                                      Unliquidated
          Saint Germain, WI 54558
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 90 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 90 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Andrew Patterson                                                    Contingent
          206 A Procpect Ave                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Andrew Proffit                                                      Contingent
          1015 280th st                                                       Unliquidated
          Britt, IA 50423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Andrew Reimers                                                      Contingent
          3611 N 96TH ST                                                      Unliquidated
          Milwaukee, WI 53222
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Andrew Rios                                                         Contingent
          330 Timbercreek Dr                                                  Unliquidated
          Round Lake, IL 60073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Andrew Rogers                                                       Contingent
          1890 fox run drive                                                  Unliquidated
          Unit C
                                                                              Disputed
          Elk Grove Village, IL 60007
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $737.10
          Andrew Rushton                                                      Contingent
          150 w superior st                                                   Unliquidated
          Apt 2
                                                                              Disputed
          Ishpeming, MI 49849
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Andrew Saether                                                      Contingent
          850 Liebman Ct                                                      Unliquidated
          Apt #11
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 91 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 91 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Andrew Schmidt                                                      Contingent
          1016 Grand Ave.                                                     Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Andrew Seibold                                                      Contingent
          405 carpenter ave                                                   Unliquidated
          2
                                                                              Disputed
          Iron Mountain, MI 49801
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $508.15
          Andrew Seiler                                                       Contingent
          1914 South Oneida Street                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.33
          ANDREW STAATS                                                       Contingent
          5035 CLARK LAKE RD                                                  Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Andrew Suydam                                                       Contingent
          1912 Sunkist Rd.                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Andrew Uphill                                                       Contingent
          204 Lom street                                                      Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,001.46
          Andrew VandeBoom                                                    Contingent
          905 Fredonia Ave                                                    Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 92 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 92 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          andrew voigt                                                        Contingent
          n6837 thompson rd                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Andrew Wepner                                                       Contingent
          1318 Stone Ridge Road                                               Unliquidated
          Apt 13
                                                                              Disputed
          Waupaca, WI 54981
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Andrew Westeen                                                      Contingent
          212 West Iron St                                                    Unliquidated
          Bessemer, MI 49911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Andrew Willson                                                      Contingent
          1819 BELLECHASE DR                                                  Unliquidated
          NEW LENOX, IL 60451
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Andromeda Bartosch                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $867.83
          Andy Andraschko                                                     Contingent
          N15309 Smiley RD                                                    Unliquidated
          Amberg, WI 54102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.10
          Andy Baker                                                          Contingent
          10709 Tesch Lane                                                    Unliquidated
          Apt 12
                                                                              Disputed
          Rothschild, WI 54474
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 93 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 93 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Andy Barthels                                                       Contingent
          1418 cty rd I                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Andy Birling                                                        Contingent
          951 MARQUETTE ST                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.00
          Andy Boehm                                                          Contingent
          2190 American Dr                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Andy Foht                                                           Contingent
          6675 Tower Drive Road                                               Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.08
          Andy Frechette                                                      Contingent
          204 N Vita Ave                                                      Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.01
          Andy Johnson                                                        Contingent
          1609 High Point Circle                                              Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Andy Johnson                                                        Contingent
          N6736 Gilbert st                                                    Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 94 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 94 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Andy Koenig                                                         Contingent
          N5566 Hwy 73                                                        Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Andy Kozlowski                                                      Contingent
          2297 Country Ln                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Andy Pierzchalski                                                   Contingent
          208139 verde villa drive                                            Unliquidated
          Hatley, WI 54440
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Andy Potter                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $438.88
          Andy Schmidt                                                        Contingent
          207 Sunset Avenue                                                   Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Andy Thill                                                          Contingent
          1607 Buckingham Lane                                                Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Andy Vollert                                                        Contingent
          1509 Academy Ave.                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 95 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 95 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Andy Williams                                                       Contingent
          414 East Walnut Street                                              Unliquidated
          Suite 150
                                                                              Disputed
          Green Bay, WI 54301
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Andy Zuraw                                                          Contingent
          321 W. Washington Street, #4                                        Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.70
          Ang Sanders                                                         Contingent
          3771 Glenshire Lane                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Angel Edler                                                         Contingent
          825 Kay Kourt                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Angel Mefford                                                       Contingent
          339 S Webster Ave                                                   Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Angela Bird                                                         Contingent
          1121 Garfield St                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Angela Derks                                                        Contingent
          909 W Frances St                                                    Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 96 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 96 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Angela Dillon                                                       Contingent
          953 millbrook drive                                                 Unliquidated
          Avon, IN 46123
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Angela Floyd                                                        Contingent
          1536 E Glendale Avenue                                              Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Angela Gabelbauer                                                   Contingent
          153 W. Armour Ave.                                                  Unliquidated
          Milwaukee, WI 53207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Angela Helfrich Dollaway                                            Contingent
          1629 Rasho Rd                                                       Unliquidated
          Traverse City, MI 49696
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Angela Hoppe                                                        Contingent
          15360 Island Lake Rd                                                Unliquidated
          Mountain, WI 54149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Angela J Wenninger                                                  Contingent
          N7650 CTH TW                                                        Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          ANGELA KEALEY                                                       Contingent
          1522 West 6 Avenue                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 97 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 97 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Angela Keegan                                                       Contingent
          N5211 Cemetery Rd                                                   Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Angela Ketcham                                                      Contingent
          1 Oak Lane                                                          Unliquidated
          Lake Zurich, IL 60047
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Angela Klepfer                                                      Contingent
          2236 W Halsey Avenue                                                Unliquidated
          Milwaukee, WI 53221
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Angela Koeppel                                                      Contingent
          719 Chestnut St.                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Angela Kowalewski                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Angela Lemminger                                                    Contingent
          5650 Peters Drive                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Angela Marsh                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 98 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 98 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $173.25
          Angela Meyer                                                        Contingent
          W4258 County Rd U                                                   Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Angela Miller                                                       Contingent
          PO Box 393                                                          Unliquidated
          Gresham, WI 54128
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.34
          Angela Obst                                                         Contingent
          4190 Hidden Creek Ct                                                Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,070.08
          Angela Osterloh                                                     Contingent
          2751 Cty Rd P                                                       Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          angela owens                                                        Contingent
          125 w 6th st                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,263.28
          Angela Rice                                                         Contingent
          1870 skyline dr                                                     Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Angela Roberts                                                      Contingent
          367 1/2 Amory                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 99 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 99 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Angela Rogers                                                       Contingent
          248 Blaine street                                                   Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Angela Rose-Kratz                                                   Contingent
          320 Hungerford Ave                                                  Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          ANGELA SCHAEFER                                                     Contingent
          W850 Kiel Rd                                                        Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Angela Stapleton                                                    Contingent
          1425 Bedford Ct                                                     Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Angela Tuchalski                                                    Contingent
          1304 Douglas Ave                                                    Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Angela Vanick                                                       Contingent
          N13682 Roush Rd                                                     Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Angela Vosters                                                      Contingent
          W3108 Sunshine Rd                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 100 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 100 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Angeleah Gravedoni                                                  Contingent
          207 S. Pioneer Ave.                                                 Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Angelica Badilla                                                    Contingent
          485 Leslie Ct                                                       Unliquidated
          102
                                                                              Disputed
          Des Plaines, IL 60016
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.38
          Angelica Dreyer                                                     Contingent
          N9025 Libke Rd                                                      Unliquidated
          Cambria, WI 53923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Angelica Morales                                                    Contingent
          315 e 14th street                                                   Unliquidated
          Spencer, IA 51301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Angelina Enneper                                                    Contingent
          405 West Ryan Street                                                Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Angelique Pecor                                                     Contingent
          1100 Crooks Street                                                  Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,748.25
          Angelle Curry                                                       Contingent
          1475 Seaside Circle                                                 Unliquidated
          Navarre, FL 32566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 101 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 101 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Angelo Camacho Jr.                                                  Contingent
          130 N 3RD AVE                                                       Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Angie Birkett                                                       Contingent
          459 Bellevue St                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.69
          Angie Brey                                                          Contingent
          2021 45th Street S                                                  Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Angie Bush                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,513.58
          Angie Claeys                                                        Contingent
          1143 Rogers Drive                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $713.70
          Angie Gruenberg                                                     Contingent
          1333 Kenwood Avenue                                                 Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Angie Hodkiewicz                                                    Contingent
          N7611 Lower Cliff Rd                                                Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 102 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 102 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.69
          Angie Loomans                                                       Contingent
          630 N Lockin St                                                     Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,625.41
          Angie May                                                           Contingent
          1420 Lindale LA                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Angie Quast                                                         Contingent
          26 Howard Ave                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Angie Schmidt                                                       Contingent
          2950 E. Yoder Dr. apt. A                                            Unliquidated
          A
                                                                              Disputed
          Midland, MI 48640
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Angie Staniec                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Angie Vandeyacht                                                    Contingent
          430C Nancy Ln                                                       Unliquidated
          Apt 394
                                                                              Disputed
          Pulaski, WI 54162
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Anissa Gauthier                                                     Contingent
          654 W Rock River Cir                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 103 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 103 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $632.03
          anissa rosenthal                                                    Contingent
          5721 white pine drive                                               Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Anita Lamers                                                        Contingent
          1431 S Telulah Ave                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Anita Ramstack                                                      Contingent
          3982 Meadow View Ct                                                 Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Anlee Geranen                                                       Contingent
          125 W Carroll St                                                    Unliquidated
          Tea, SD 57064
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Ann Barfknecht                                                      Contingent
          2668 County Road C                                                  Unliquidated
          Wabeno, WI 54566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Ann Dailey                                                          Contingent
          631 E Mitchell Ave                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $925.58
          ann dowd                                                            Contingent
          214 main st                                                         Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 104 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 104 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ann Fletcher                                                        Contingent
          7384 Twin Lakes Drive                                               Unliquidated
          Custer, WI 54423
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Ann Hildebrandt                                                     Contingent
          126 Kappell Drive                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ann Klemp                                                           Contingent
          E9161 Bear Creek Rd                                                 Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Ann Laska                                                           Contingent
          4999 Rivermoor Dr                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Ann Mandick                                                         Contingent
          N73w29776 Christopherson Lane                                       Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Ann Marie Flood                                                     Contingent
          808 Sterling Drive                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ann Rose                                                            Contingent
          1707 LAKE VIEW ROAD                                                 Unliquidated
          Washington Island, WI 54246
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 105 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 105 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.95
          Ann Thompson                                                        Contingent
          1224 Ceape Ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Anna Anderson                                                       Contingent
          705 1ST ST                                                          Unliquidated
          RANDOM LAKE, WI 53075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Anna Baldwin                                                        Contingent
          2222 E. Belleview Pl.                                               Unliquidated
          Apt #106
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Anna Boardman                                                       Contingent
          623 Wanda Avenue                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Anna Cleghorn                                                       Contingent
          27071 Clarpointe Dr                                                 Unliquidated
          Warren, MI 48088
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Anna Curry                                                          Contingent
          N4498 County Road C                                                 Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Anna Hephner                                                        Contingent
          202 West Breed St                                                   Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 106 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 106 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Anna Jenness                                                        Contingent
          6531 Owls Head Dr                                                   Unliquidated
          Apt K
                                                                              Disputed
          Indianapolis, IN 46217
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Anna Koshak                                                         Contingent
          1250 Oleson St                                                      Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Anna Lomoro                                                         Contingent
          5520 159th St N                                                     Unliquidated
          Hugo, MN 55038
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Anna Menges                                                         Contingent
          8807 West Hillcrest Rd                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Annalisa Suprenand                                                  Contingent
          1930 Sheridan St                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Annalise Werner                                                     Contingent
          299 south Westhaven drive                                           Unliquidated
          I204
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,333.75
          Annamae Caswell                                                     Contingent
          587 Rural St                                                        Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 107 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 107 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,252.65
          Annamae Caswell                                                     Contingent
          587 Rural St                                                        Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Anne Baumgart                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.30
          Anne Carey                                                          Contingent
          1864 slyvan drive                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.25
          Anne Carey                                                          Contingent
          1864 slyvan drive                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Anne Femal                                                          Contingent
          3300 Whiting Ave                                                    Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $868.35
          Anne Hoffman                                                        Contingent
          18 Bellaire Ct                                                      Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Anne Jenkins                                                        Contingent
          316 W Laura St                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 108 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 108 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          ANNE MARTELL                                                        Contingent
          LANA NEWHOUSE                                                       Unliquidated
          508 APPLETON ST
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          ANNE MARTELL                                                        Contingent
          LANA NEWHOUSE                                                       Unliquidated
          508 APPLETON ST
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Anne Nelson                                                         Contingent
          330 Kraft Street                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Anne Shallow                                                        Contingent
          1946 wildwood dr                                                    Unliquidated
          SuamicoS, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Annette Beattie                                                     Contingent
          W10578 olden road                                                   Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Annie Bauer                                                         Contingent
          N2966 Bay De Noc Drive                                              Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Annie Hester                                                        Contingent
          5200 Sherwin Ave                                                    Unliquidated
          Skokie, IL 60077
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 109 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 109 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Annie Kohls                                                         Contingent
          6719 Birchwood Shores LN                                            Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Annie Schneider                                                     Contingent
          3606 Beachmont Rd                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Annie Wernecke                                                      Contingent
          13479 Superior Drive                                                Unliquidated
          Rogers, MN 55374
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Annika Redemann                                                     Contingent
          524 Church Street                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Anthony Abhold                                                      Contingent
          500 Center ST                                                       Unliquidated
          8
                                                                              Disputed
          Manawa, WI 54949
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Anthony Agius                                                       Contingent
          110 Wyldewood Dr                                                    Unliquidated
          Apt. C205
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Anthony Benjamin                                                    Contingent
          2566 Wiigwaas Street                                                Unliquidated
          Hinckley, MN 55037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 110 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 110 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Anthony Brown                                                       Contingent
          6200 N. Cliff Ave.                                                  Unliquidated
          119
                                                                              Disputed
          Sioux Falls, SD 57104
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Anthony Capener                                                     Contingent
          1561 brighton beach rd.                                             Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Anthony Considine_anthony@yahoo.com                                 Contingent
          E4083 KROK Rd                                                       Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.50
          Anthony Doran                                                       Contingent
          4 Tacoma Trail                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          ANTHONY EASON                                                       Contingent
          521 FAIRVIEW AVENUE                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Anthony Gamboeck                                                    Contingent
          156 S Moraine View Pkwy                                             Unliquidated
          204
                                                                              Disputed
          Whitewater, WI 53190
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.08
          Anthony Joe                                                         Contingent
          2721 Hannah St                                                      Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 111 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 111 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Anthony Klenow                                                      Contingent
          518 S 31ST                                                          Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Anthony Lavere                                                      Contingent
          917 spring ave                                                      Unliquidated
          Saint Charles, IL 60174
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Anthony Lenski                                                      Contingent
          PO Box 373                                                          Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Anthony Levine                                                      Contingent
          3365 S 99th Ct                                                      Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Anthony Liotta                                                      Contingent
          W6068 dahlia dr                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Anthony Makowski                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Anthony Nunnery                                                     Contingent
          119 Forest View Dr                                                  Unliquidated
          Lake Bluff, IL 60044
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 112 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 112 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Anthony Phillips                                                    Contingent
          418 south cottrell dr                                               Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Anthony Priester                                                    Contingent
          N4973 County Road CD                                                Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Anthony Ray                                                         Contingent
          Packerland Drive                                                    Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Anthony Schmalz                                                     Contingent
          3604 Don DeGroot Dr                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Anthony Sinclair                                                    Contingent
          414 E Pleasant View Dr                                              Unliquidated
          Des Moines, IA 50315
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $502.95
          ANTHONY STANGLER                                                    Contingent
          N1735 RUSCH RD                                                      Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Anthony Vania                                                       Contingent
          524 Masters Ln                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 113 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 113 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Anthony Williams                                                    Contingent
          821 n 2nd st                                                        Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Anthony Winkler                                                     Contingent
          2206 joanna ave                                                     Unliquidated
          Zion, IL 60099
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Anthony Winnekens                                                   Contingent
          4805 Dream Ln                                                       Unliquidated
          Madison, WI 53718
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Anthony Winnekens                                                   Contingent
          4805 Dream Ln                                                       Unliquidated
          Madison, WI 53718
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Anthony Wright                                                      Contingent
          1449 Miller Rd                                                      Unliquidated
          Dubuque, IA 52003
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,150.40
          Anthony Young                                                       Contingent
          W10320 County Road TT                                               Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Anton Borden                                                        Contingent
          2145 Wisconsin St                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 114 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 114 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Antonio Anaya                                                       Contingent
          305 Drake Ct                                                        Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Antonio Rodriguez                                                   Contingent
          1211 Fisk Street                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          April Ashbeck                                                       Contingent
          1109 WOODLAND DR                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.38
          April Burke                                                         Contingent
          W2623 Aliceton Dr.                                                  Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          April Cavanaugh                                                     Contingent
          1909 Mallard Pointe Circle                                          Unliquidated
          D
                                                                              Disputed
          Waukesha, WI 53189
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          April Churchill                                                     Contingent
          781 plpeasant ln                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          April Colantonio                                                    Contingent
          701 Newport North                                                   Unliquidated
          Roselle, IL 60172
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 115 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 115 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          April Dollin                                                        Contingent
          1013 College Ave                                                    Unliquidated
          Racine, WI 53403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          April Gehl                                                          Contingent
          W4910 Ertl Rd.                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          APRIL HERMES                                                        Contingent
          1840 TAUBEL BLVD APT 12                                             Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          April Hudson                                                        Contingent
          211 Oak St                                                          Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $831.08
          April Huffman                                                       Contingent
          3704 5th ave                                                        Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          April Jaeger                                                        Contingent
          1513 Shelley court                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          April Johnson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 116 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 116 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          April Menting                                                       Contingent
          228 S Linda St                                                      Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          April Niemi                                                         Contingent
          E2033 Weinmann road                                                 Unliquidated
          Scandinavia, WI 54977
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          April Ortner                                                        Contingent
          PO Box 38                                                           Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $294.00
          April Setina                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          APRIL SMITH-SHELTON                                                 Contingent
          2920 WILLOW DR                                                      Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          April Westphal                                                      Contingent
          1742 Minnesota St                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          April Wikel                                                         Contingent
          3365 Siggelkow Rd                                                   Unliquidated
          Linden, WI 53553
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 117 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 117 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Aprille Danielski                                                   Contingent
          4333 County ROad JJ                                                 Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Ari Reed                                                            Contingent
          2206 Kassner dr.                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Ariana Engels                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Arianna Krueger                                                     Contingent
          8521 N Salisbury Rd                                                 Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ariel Galler                                                        Contingent
          N3158 State Rd. 32                                                  Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ariel Zdun                                                          Contingent
          8271 Veedum St                                                      Unliquidated
          Pittsville, WI 54466
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $222.57
          Arista Slack                                                        Contingent
          1130 S Greenwood Ave                                                Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 118 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 118 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Arlena Fenton                                                       Contingent
          22 county road mo                                                   Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Aron Frank                                                          Contingent
          524 Pine Tree Drive                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,301.48
          Arron Hearns                                                        Contingent
          4038 state hwy 70 east                                              Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.38
          Art Tselepis                                                        Contingent
          312 Mayfield Lane                                                   Unliquidated
          Midland, MI 48640
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.73
          Arthur Amacher                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Arthur Baugh                                                        Contingent
          6180 county lane 65                                                 Unliquidated
          Reeds, MO 64859
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Arthur Contreras                                                    Contingent
          1432 south 10 street                                                Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 119 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 119 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Arthur Trotta                                                       Contingent
          207 Pleasant St                                                     Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.07
          Arturo Gonzalez                                                     Contingent
          7548 N. Oakley Ave.                                                 Unliquidated
          APT 1N
                                                                              Disputed
          Chicago, IL 60645
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Ashby Green                                                         Contingent
          N30 W23919 Green Rd                                                 Unliquidated
          Apt 5
                                                                              Disputed
          Pewaukee, WI 53072
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $318.95
          Ashle Brusky                                                        Contingent
          W1848 county road UU                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Ashleigh Bernarde                                                   Contingent
          5722 s 113th st                                                     Unliquidated
          Hales Corners, WI 53130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Ashleigh Jean                                                       Contingent
          5541 Glenwood Avenue                                                Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Ashley Akins                                                        Contingent
          4400 Amberview lane                                                 Unliquidated
          Farmington, MO 63640
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 120 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 120 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Ashley Anhalt                                                       Contingent
          925A East State Hwy 310                                             Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.07
          Ashley Ashenbrenner                                                 Contingent
          711 Park Street                                                     Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Ashley Ashley                                                       Contingent
          1812 algoma blvd                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $506.07
          Ashley Ayen                                                         Contingent
          N7393 Racetrack Rd.                                                 Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Ashley Basom                                                        Contingent
          4823 Sara Ct                                                        Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Ashley Bisick                                                       Contingent
          706 Morris Ave                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,349.25
          ASHLEY BRONKHORST                                                   Contingent
          6610 WEIS ST                                                        Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 121 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 121 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.88
          Ashley Carrier                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Ashley Chiluski                                                     Contingent
          2445 bennington ave                                                 Unliquidated
          Schererville, IN 46375
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Ashley Cochran                                                      Contingent
          201 Dickson Boulevard                                               Unliquidated
          Moncton NB E1E 2R2
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Ashley Cohen                                                        Contingent
          1552 Groton Lane                                                    Unliquidated
          Wheaton, IL 60189
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Ashley Doherty                                                      Contingent
          1713 Cedarview Drive                                                Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ashley Edvenson                                                     Contingent
          1315 shady oak lane SW                                              Unliquidated
          Oronoco, MN 55960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Ashley Erschen                                                      Contingent
          220 Frentress Lake Rd                                               Unliquidated
          East Dubuque, IL 61025
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 122 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 122 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ashley Evans                                                        Contingent
          102 S Kenzie St                                                     Unliquidated
          Barneveld, WI 53507
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $795.13
          Ashley Franklin                                                     Contingent
          138 Cal Drive                                                       Unliquidated
          Limestone, TN 37681
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Ashley Gerk                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.34
          Ashley Gibbons                                                      Contingent
          175 Maplewood Ln                                                    Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          Ashley Glodowski                                                    Contingent
          509 Bukolt Avenue                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ashley Gutsmiedl                                                    Contingent
          4892 Grandview Road                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ashley Hanlon                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 123 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 123 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          ashley Haseleu                                                      Contingent
          N4643 Towne Rd                                                      Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Ashley Hellenbrand                                                  Contingent
          2731 Ridge Ct.                                                      Unliquidated
          Mc Farland, WI 53558
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ashley Henry                                                        Contingent
          1629 Esker Trail                                                    Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Ashley Hewitt                                                       Contingent
          546 Emma St.                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Ashley Ittner                                                       Contingent
          5700 W Bottsford Ave                                                Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ashley James                                                        Contingent
          821 East Parkway Ave.                                               Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Ashley Jarvis                                                       Contingent
          5589 eureka road                                                    Unliquidated
          1
                                                                              Disputed
          Rome, NY 13440
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 124 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 124 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Ashley Kane                                                         Contingent
          350 Lake Street                                                     Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Ashley Kapellen                                                     Contingent
          745 Wilson Ave                                                      Unliquidated
          Cleveland, WI 53015
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Ashley Kast                                                         Contingent
          111 North Ohio Street                                               Unliquidated
          Muscoda, WI 53573
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $393.75
          Ashley Krueger                                                      Contingent
          110 1/2 E Conant St                                                 Unliquidated
          #3
                                                                              Disputed
          Portage, WI 53901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Ashley Kuranda                                                      Contingent
          540 E Glenbrook Dr                                                  Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Ashley Lackey                                                       Contingent
          3750 Weston Pines Lane                                              Unliquidated
          #102
                                                                              Disputed
          Schofield, WI 54476
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Ashley Lafleur                                                      Contingent
          93 W Russell st                                                     Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 125 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 125 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Ashley Lanting                                                      Contingent
          3222 Village Lane                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ashley Larson                                                       Contingent
          9661 County Road B                                                  Unliquidated
          Pittsville, WI 54466
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ashley Lauber                                                       Contingent
          3423 Cleveland Ave                                                  Unliquidated
          14
                                                                              Disputed
          Marinette, WI 54143
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Ashley Ludwig                                                       Contingent
          122 w 21st ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Ashley Marchand                                                     Contingent
          N3987 4th drive                                                     Unliquidated
          Oxford, WI 53952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Ashley McDonald                                                     Contingent
          1140 Garfield Ave                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ashley Mercer                                                       Contingent
          15726 2625 East St                                                  Unliquidated
          Princeton, IL 61356
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 126 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 126 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Ashley Michell                                                      Contingent
          N5105 valley rd                                                     Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Ashley Miller                                                       Contingent
          4018 Washington Road                                                Unliquidated
          215
                                                                              Disputed
          Kenosha, WI 53144
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Ashley Montrose                                                     Contingent
          W8203 Johnson Road                                                  Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Ashley Nicole                                                       Contingent
          1300 1st street apt 16                                              Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Ashley Noe                                                          Contingent
          528 W Ann St                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Ashley Orr                                                          Contingent
          1797 Sunfield Street                                                Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,383.90
          Ashley Ortner                                                       Contingent
          4320 Villa Dr S                                                     Unliquidated
          I
                                                                              Disputed
          Fargo, ND 58104
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 127 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 127 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          ASHLEY POMPLUN                                                      Contingent
          W2471 BROWN DEER AVE                                                Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,488.90
          Ashley Punches                                                      Contingent
          19674 S. Glen Blvd.                                                 Unliquidated
          Trenton, MI 48183
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Ashley Reyes                                                        Contingent
          418 West 18th Ave                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Ashley Schmit                                                       Contingent
          903 East Pacific Street                                             Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Ashley Schrank                                                      Contingent
          N9583 Van Dyne Rd                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ashley Schwartz                                                     Contingent
          W6170 TWO MILE RD                                                   Unliquidated
          PORTERFIELD, WI 54159
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.70
          Ashley Shreiner                                                     Contingent
          N3406 state rd 49                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 128 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 128 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ashley Sodemann                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.23
          Ashley Soto                                                         Contingent
          2404 Southwood Dr                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ashley Staudenmaier                                                 Contingent
          1656 River Mill Rd                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Ashley Stowell                                                      Contingent
          112 gillette st                                                     Unliquidated
          16
                                                                              Disputed
          Pardeeville, WI 53954
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $737.10
          Ashley Takala                                                       Contingent
          310 Bonnie Ct                                                       Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Ashley Totes                                                        Contingent
          456 Sheridan Rd                                                     Unliquidated
          Racine, WI 53403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $445.15
          Ashley Towne                                                        Contingent
          E5529 Rainbow Rd                                                    Unliquidated
          Spring Green, WI 53588
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 129 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 129 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $709.80
          Ashley Traub                                                        Contingent
          377 LOIS ST                                                         Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ashley Tull                                                         Contingent
          10709 Tesch Lane                                                    Unliquidated
          Apt 28
                                                                              Disputed
          Rothschild, WI 54474
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Ashley Van Dreel                                                    Contingent
          2997 Devroy lane                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ashley Van Handel                                                   Contingent
          1916 Grant St                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Ashley Wilke                                                        Contingent
          315 Van Caster Drive                                                Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Ashley Wilz                                                         Contingent
          356 eighth street                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Ashley Wolf                                                         Contingent
          3208 Village Ct. #8                                                 Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 130 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 130 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Ashli Deitelhoff                                                    Contingent
          728 N Mayflower Dr                                                  Unliquidated
          unit 1
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ashly Stout                                                         Contingent
          1211 Minnesota Ave                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Ashlyn Lynch                                                        Contingent
          460 Leahy Circle                                                    Unliquidated
          Manteno, IL 60950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ashlyn Steer                                                        Contingent
          614 Brule Rd                                                        Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ashlynne Amundson                                                   Contingent
          N10436 water street rd                                              Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          ashten pfefferle                                                    Contingent
          2751 sampson st                                                     Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.57
          Ashton Forsythe                                                     Contingent
          1514 Schaefer circle                                                Unliquidated
          5
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 131 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 131 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,189.00
          AT&T                                                                Contingent
          P.O. Box 9001309                                                    Unliquidated
          Louisville, KY 40290-1309                                           Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,189.40
          AT&T                                                                Contingent
          PO Box 5019                                                         Unliquidated
          Carol Stream, IL 60197-5080                                         Disputed
          Date(s) debt was
          incurred August      2020 - October 2020                           Basis for the claim:    trade debt
          Last 4 digits of account number 4066                               Is the claim subject to offset?    No  Yes
 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Ataysha Wright                                                      Contingent
          3048 E Lourdes Dr                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          Athena Steele                                                       Contingent
          1436 S Chatham St                                                   Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Atlanta Gassman                                                     Contingent
          824 2nd St North                                                    Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Aubree Helstad                                                      Contingent
          2048 Muirwood Court                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Aubree Saunders                                                     Contingent
          208 S 4TH ST                                                        Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 132 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 132 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $498.23
          Aubrey Carlson                                                      Contingent
          201 Meeske Ave                                                      Unliquidated
          #4
                                                                              Disputed
          Marquette, MI 49855
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Aubry Tucker                                                        Contingent
          20 Brighton Cir                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Audra Schuessler                                                    Contingent
          N870 County RD GG                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Audrey Bevelacqua                                                   Contingent
          419 2nd St                                                          Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Audrey Clay                                                         Contingent
          4600 Cloverlick Rd                                                  Unliquidated
          Cumberland, KY 40823
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Audrey Dudek                                                        Contingent
          W2434 Hickory Park Dr                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $587.92
          Auggie Swanke                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 133 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 133 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Aurora Tenut                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Austin Achuff                                                       Contingent
          808 south university ave                                            Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $957.60
          Austin Arbour                                                       Contingent
          1056 N Taylor St.                                                   Unliquidated
          Green Bay, Wi 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Austin Boardman                                                     Contingent
          147 Hoyt st                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Austin Bonlender                                                    Contingent
          212 Prairie Fox Ct                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.934    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.25
          Austin Duranceau                                                    Contingent
          W28053471 Towneline Rd.                                             Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Austin Elliott                                                      Contingent
          681 N Sandy Ln                                                      Unliquidated
          414
                                                                              Disputed
          Elkhorn, WI 53121
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 134 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 134 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.936    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Austin Evers                                                        Contingent
          250 Knowlton Street                                                 Unliquidated
          Waterloo, WI 53594
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Austin Feehery                                                      Contingent
          4611 Crescent Rd                                                    Unliquidated
          Apt 5
                                                                              Disputed
          Madison, WI 53711
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.938    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Austin Ford                                                         Contingent
          2357 Belfast Lane                                                   Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Austin Grinsteiner                                                  Contingent
          W5863 G-08rd                                                        Unliquidated
          Wallace, MI 49893
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Austin jenss                                                        Contingent
          1100 9th street                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Austin Jones                                                        Contingent
          585 Oxford lane                                                     Unliquidated
          Lake Villa, IL 60046
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Austin Kitowski                                                     Contingent
          859 S. Bridge St.                                                   Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 135 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 135 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.943    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Austin Klarner                                                      Contingent
          N4216 Killarney                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.48
          Austin Lind                                                         Contingent
          W2927 Poplar Road                                                   Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Austin Lulow                                                        Contingent
          19 N Poplar Ave                                                     Unliquidated
          Fox Lake, IL 60020
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Austin Magedanz                                                     Contingent
          9469 Rosa Rd                                                        Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Austin Marks                                                        Contingent
          515 E Cecil Street                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128.63
          Austin Marquardt                                                    Contingent
          5428 tory lane                                                      Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.949    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Austin Marvin                                                       Contingent
          E Chestnut                                                          Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 136 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 136 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.950    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,756.13
          Austin Meyers                                                       Contingent
          1582 arlington street                                               Unliquidated
          Bolingbrook, IL 60490
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          austin niesen                                                       Contingent
          2125 clarewood lane                                                 Unliquidated
          Mundelein, IL 60060
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $515.55
          Austin Peters                                                       Contingent
          1122 Schiller St                                                    Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.953    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Austin Quartullo                                                    Contingent
          W163S6875 Oakridge Lane                                             Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.954    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Austin Ramminger                                                    Contingent
          W6345 camp Evelyn Rd                                                Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.955    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Austin Singer                                                       Contingent
          W136N8281 Parkview Dr                                               Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Austin Triggs                                                       Contingent
          550 Main Street                                                     Unliquidated
          Kingston, WI 53939
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 137 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 137 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.957    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Austin Werner                                                       Contingent
          W5493 Country Road G                                                Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Austin Wiedmeyer                                                    Contingent
          W2518 ceader rd                                                     Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Austyn Olson                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.960    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Autum Wolford                                                       Contingent
          309 west brown street                                               Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Autumn Freiberg                                                     Contingent
          194 6th st                                                          Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.962    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Autumn Hart                                                         Contingent
          3542 N Terri Lane                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.963    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Autumn Hatch-benson                                                 Contingent
          209 Karu Dr                                                         Unliquidated
          Mankato, MN 56001
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 138 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 138 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.964    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Autumn Keshick                                                      Contingent
          W139 Willow Road                                                    Unliquidated
          Wilson, MI 49896
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.965    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Autumn Linhart                                                      Contingent
          26682 county hwy v                                                  Unliquidated
          Kendall, WI 54638
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.966    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Autumn Magee                                                        Contingent
          1727 Lenwood Ave                                                    Unliquidated
          Apt 2
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.967    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Autumn Ottaway                                                      Contingent
          234 4th Street                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.968    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Autumn Polachek                                                     Contingent
          W14505 Stimac Rd                                                    Unliquidated
          PO Box 52
                                                                              Disputed
          Engadine, MI 49827
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.969    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Autumn Pretat                                                       Contingent
          1725 elk street                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.970    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Autumn Steenis                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 139 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 139 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.971    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Autumn Vanderlinden                                                 Contingent
          315 N Lafayette St.                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.972    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Ava Becker                                                          Contingent
          P.o. box 304                                                        Unliquidated
          Baileys Harbor, WI 54202
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.973    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ava Brandt                                                          Contingent
          644 S Jackson St                                                    Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.974    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Ava Ramadan                                                         Contingent
          1301 Radcliff Road                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.975    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ava Swoboda                                                         Contingent
          401 Isadore Street                                                  Unliquidated
          326
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.976    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Avery Burns                                                         Contingent
          579 Grove Street                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.977    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Avery Holmes                                                        Contingent
          3887 Brooks Rd                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 140 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 140 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.978    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Avery Martell                                                       Contingent
          1635 Chatham dr                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.979    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ay-ling Lunsford                                                    Contingent
          3505 S. River Glen Ln                                               Unliquidated
          Apt 5
                                                                              Disputed
          Milwaukee, WI 53228
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.980    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Aya Cairns                                                          Contingent
          8520 Hazel Ln                                                       Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.981    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ayanna Priestley                                                    Contingent
          1618 Hickory Hollow Lane                                            Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.982    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bailee Fritz                                                        Contingent
          3200 E Canvasback Ln                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.983    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.74
          Bailee Kimbel                                                       Contingent
          511 W South Ave                                                     Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.984    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Bailee Kimbel                                                       Contingent
          8689 E 14 rd                                                        Unliquidated
          Manton, MI 49663
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 141 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 141 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.985    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bailey Baeten                                                       Contingent
          1619 ravine drive                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.986    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Bailey Gable                                                        Contingent
          N6244 Blarney Stone Dr.                                             Unliquidated
          Albany, WI 53502
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.987    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Bailey Klein                                                        Contingent
          1555 Silverstone Trail                                              Unliquidated
          Apt #3
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.988    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bailey Kochevar                                                     Contingent
          W163N11517 Windsor Court                                            Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.989    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Bailey Mccann                                                       Contingent
          337 east Vallette street                                            Unliquidated
          Oxford, WI 53952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.990    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bailey Piepenburg                                                   Contingent
          8612 Scenic Dr                                                      Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.991    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Bailey Rhynn                                                        Contingent
          2650 Lakeshore Dr                                                   Unliquidated
          Apt 806
                                                                              Disputed
          West Palm Beach, FL 33404
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 142 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 142 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.992    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          bailey roman                                                        Contingent
          1924 April Lane                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.993    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $658.32
          Bailey Stafford                                                     Contingent
          935 Stadium Drive                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.994    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Bailey Vander Linden                                                Contingent
          W5548 Ryan street                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.995    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Bailey Wendt                                                        Contingent
          1216 Shadow Ridge Way                                               Unliquidated
          Apt 6
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.996    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          BARB ANDERSON                                                       Contingent
          12202 CEDAR CREEK DR                                                Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.997    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Barb Claussen                                                       Contingent
          E5415 Bigalke Rd                                                    Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.998    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Barb DeGrand                                                        Contingent
          2949 Lost Valley ct                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 143 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 143 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.999    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          barb frosch                                                         Contingent
          3455 Sheppard Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $602.65
          Barb Herrman                                                        Contingent
          W198N17048 Ridgeway Drive                                           Unliquidated
          1
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Barb Ingram                                                         Contingent
          8615 Weswood 0.6 Drive                                              Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Barb Kennow                                                         Contingent
          W6036 strawflower Dr                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Barb Parker                                                         Contingent
          W8946 Cty Rd S                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Barb Paulick DuVall                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $489.78
          Barb Schultz                                                        Contingent
          N470 Mapleridge Drive                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 144 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 144 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.100
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Barb Seidl                                                          Contingent
          501 Northwood Drive                                                 Unliquidated
          Redwood Falls, MN 56283
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Barb Waschbisch                                                     Contingent
          6026 Wintergreen Rd                                                 Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          Barbara Baer                                                        Contingent
          2916 hanging fen ct                                                 Unliquidated
          JOHNSBURG, IL 60051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Barbara Craighead                                                   Contingent
          4939 Bellmann Dr                                                    Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          BARBARA DUBOIS                                                      Contingent
          4589 Valhalla Rd                                                    Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Barbara Feutz                                                       Contingent
          1550 WITZEL AVE                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Barbara Hennes                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 145 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 145 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.101
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Barbara Loomans                                                     Contingent
          4070 Summerview Dr                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Barbara Maki                                                        Contingent
          PO box 184                                                          Unliquidated
          Chatham, MI 49816
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          BARBARA MARCKS                                                      Contingent
          N5048 CLINTON DR                                                    Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Barbara Neal                                                        Contingent
          820 N. River Road                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,125.38
          Barbara Olson                                                       Contingent
          313 5th street N                                                    Unliquidated
          Hudson, WI 54016
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $847.35
          Barbara Palkovics                                                   Contingent
          412 E Water St                                                      Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Barbara Schweitzer                                                  Contingent
          205 Maryville Lane                                                  Unliquidated
          Piqua, OH 45356
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 146 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 146 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.102
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Barbara Wiza                                                        Contingent
          4081 Cty GG                                                         Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Barry Adams                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $712.70
          Barry Miller                                                        Contingent
          2022 S 12th Ave                                                     Unliquidated
          Maywood, IL 60153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Bart Knaga                                                          Contingent
          1867 Leeds rd                                                       Unliquidated
          Bolingbrook, IL 60490
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Baylee Tkaczuk                                                      Contingent
          846 jackson st                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Bayley Anderson                                                     Contingent
          520 3rd st se                                                       Unliquidated
          Watertown, SD 57201
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Bayley Krueger                                                      Contingent
          N2770 Hwy 45                                                        Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 147 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 147 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.102
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Bea Salm                                                            Contingent
          12207 County Rd C                                                   Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Beau Klein                                                          Contingent
          1601 Maya Drive                                                     Unliquidated
          Fort Wayne, IN 46825
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Beau Koenig                                                         Contingent
          4706 Dickinson road                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          becca herald                                                        Contingent
          5240 north Sheridan road                                            Unliquidated
          711
                                                                              Disputed
          Chicago, IL 60640
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.103
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Becca Wherry                                                        Contingent
          861 Copley ln Joliet                                                Unliquidated
          Joliet, IL 60431
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Becca Young                                                         Contingent
          1125 Bitersweet Lane                                                Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Beckett Thomsen                                                     Contingent
          27513 SE 31ST PL                                                    Unliquidated
          Sammamish, WA 98075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 148 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 148 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.103
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.65
          Becki Backhaus                                                      Contingent
          1653 Atlanta Circle                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Becki Ruhbusch                                                      Contingent
          820 S DORR ST                                                       Unliquidated
          ANTIGO, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244.13
          Becky Bortz                                                         Contingent
          1138 east moreland blvd                                             Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Becky Bowe Risch                                                    Contingent
          301 Ramaker Ave                                                     Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Becky Breunig                                                       Contingent
          S9660 center st                                                     Unliquidated
          Prairie Du Sac, WI 53578
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Becky Brezen                                                        Contingent
          14915 Valley View Dr                                                Unliquidated
          Savage, MN 55378
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Becky Buckland                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 149 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 149 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.104
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,583.38
          Becky Guden                                                         Contingent
          308 N CAPRON ST                                                     Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $481.90
          Becky Irish                                                         Contingent
          1761 Maxwell Ct                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,047.50
          Becky Joppich                                                       Contingent
          825 Sixth St.                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $445.15
          BECKY KANE                                                          Contingent
          3587 AUSTRIAN LN                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $829.41
          Becky Kinnard                                                       Contingent
          225 Market St                                                       Unliquidated
          PO Box 7
                                                                              Disputed
          Potter, WI 54160
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Becky Nackers                                                       Contingent
          9036 River Rd                                                       Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $937.05
          BECKY RUECHEL                                                       Contingent
          686 CAMBER LN                                                       Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 150 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 150 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.104
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $589.58
          becky steiner                                                       Contingent
          447 cook street                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Becky Stormoen                                                      Contingent
          527 river road                                                      Unliquidated
          Amherst Junction, WI 54407
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Bekah Roberts                                                       Contingent
          W7983 Jonathan dr                                                   Unliquidated
          Pardeeville, Wi 52954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Bekah Tilstra                                                       Contingent
          335 W Main St                                                       Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Belinda Ryan                                                        Contingent
          1616 South 25th Street                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ben :                                                               Contingent
          2273 Werner Street                                                  Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Ben Anderson                                                        Contingent
          128 n Wisconsin dr                                                  Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 151 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 151 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.105
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ben Anderson                                                        Contingent
          2454 Shady oak dr.                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Ben Bailey                                                          Contingent
          23583 Cadillac hwy                                                  Unliquidated
          Copemish, MI 49625
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Ben Baker                                                           Contingent
          632 Circle Drive                                                    Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Ben Bradley                                                         Contingent
          803 First Street West                                               Unliquidated
          Necedah, WI 54646
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Ben Breece                                                          Contingent
          417 liberator                                                       Unliquidated
          Gwinn, MI 49841
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Ben Brousard                                                        Contingent
          1685 River Bend Terrace Apt # 11                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $884.03
          Ben Buhlman                                                         Contingent
          2316 Washington lane                                                Unliquidated
          Davenport, IA 52804
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 152 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 152 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.106
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.38
          Ben Christie                                                        Contingent
          2117 Pigeon Ct                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Ben Dickman                                                         Contingent
          W4326 Sumac Rd                                                      Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Ben Fox                                                             Contingent
          4100 Shangri la Rd                                                  Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ben Frank                                                           Contingent
          9883 Edgewood Cir.                                                  Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.19
          Ben Gamerdinger                                                     Contingent
          1834 N Humboldt Ave                                                 Unliquidated
          Milwaukee, WI 53202
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Ben Gamerdinger                                                     Contingent
          1834 N Humboldt Ave                                                 Unliquidated
          Milwaukee, WI 53202
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Ben Gibson                                                          Contingent
          1247 Western St                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 153 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 153 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.106
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          ben harder                                                          Contingent
          1203 9th st                                                         Unliquidated
          Monroe, WI 53566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ben Hartman                                                         Contingent
          3842 N 84th Street                                                  Unliquidated
          Milwaukee, WI 53222
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ben Jones                                                           Contingent
          413 Dieckhoff st                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Ben Martinson                                                       Contingent
          681 Westport Court                                                  Unliquidated
          Port Edwards, WI 54469
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Ben Metcalf                                                         Contingent
          108 West Rose Eld Rd                                                Unliquidated
          Apt D
                                                                              Disputed
          Rosendale, WI 54974
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ben Murray                                                          Contingent
          3104 N 95th St                                                      Unliquidated
          Omaha, NE 68134
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Ben Nagel                                                           Contingent
          W5229 Harrison rd                                                   Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 154 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 154 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.107
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Ben Salber                                                          Contingent
          311 1st Street                                                      Unliquidated
          Marathon, WI 54448
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Ben Scopp                                                           Contingent
          1620 Crossway Rd                                                    Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ben Vehlow                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Ben Verbruggen                                                      Contingent
          1820 sugarmaple lane                                                Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306.57
          Benjamin Anderson                                                   Contingent
          860 evergreen court                                                 Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $716.61
          Benjamin Dugger                                                     Contingent
          911 templin St                                                      Unliquidated
          Palmer, NE 68864
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Benjamin Duprey                                                     Contingent
          9 Gary Ave                                                          Unliquidated
          New Hartford, NY 13413
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 155 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 155 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.108
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Benjamin Houseye                                                    Contingent
          N16278 County Road 557                                              Unliquidated
          Wilson, MI 49896
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Benjamin J Neuman And Nicole Neuman                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Benjamin Jirschele                                                  Contingent
          1544 Delaware Street                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Benjamin Lelinski                                                   Contingent
          2950 WALLENFANG LANE                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Benjamin Olson                                                      Contingent
          1210 13th Avenue                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Benjamin Reith                                                      Contingent
          102 W Alison Ave                                                    Unliquidated
          7
                                                                              Disputed
          Clovis, NM 88101
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Benjamin Riemer                                                     Contingent
          8494 east ridge                                                     Unliquidated
          Pleasant Prairie, WI 53158
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 156 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 156 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.109
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Benjamin Sanders                                                    Contingent
          209 E. Main St                                                      Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.70
          benjamin steel                                                      Contingent
          1597 tiffany ct.                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Benjamin Stein                                                      Contingent
          1100 Devonshire Dr.                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Benjamin Van Meter                                                  Contingent
          233 W. Christy ct                                                   Unliquidated
          Yacolt, WA 98675
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.90
          Benjamin Wakkuri                                                    Contingent
          116 North Birch Street                                              Unliquidated
          Gwinn, MI 49841
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Benjamin Wood                                                       Contingent
          n994 pines rd                                                       Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Bennett Bartol                                                      Contingent
          W5201 Oxbow Trail                                                   Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 157 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 157 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.109
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.69
          Bennett Rabach                                                      Contingent
          5100 Moore Road                                                     Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Berkley Vossekuil                                                   Contingent
          W12054 County Road TC                                               Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          BERNARD & Michele HACKEL                                            Contingent
          N7952 Creekside Dr                                                  Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Bernie Bernal                                                       Contingent
          8625 S Pennsylvania Ave                                             Unliquidated
          OAK CREEK, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $318.95
          Beth Bennett                                                        Contingent
          2109 60th st                                                        Unliquidated
          Somerset, WI 54025
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $493.50
          Beth Casperson                                                      Contingent
          1475 Tullar Rd #12                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,891.52
          BETH CHARTIER                                                       Contingent
          PO BOX 273                                                          Unliquidated
          Chatham, MI 49816
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 158 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 158 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.110
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Beth Culp                                                           Contingent
          3955 Summerview Dri                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Beth Garncarz                                                       Contingent
          N114 W15929 Sylvan Cir                                              Unliquidated
          Apt 4
                                                                              Disputed
          Germantown, WI 53022
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $814.27
          Beth Hodgson                                                        Contingent
          1593 Redstone trail                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Beth Klein                                                          Contingent
          939 1st Ave                                                         Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Beth Marie                                                          Contingent
          N4506 river dr                                                      Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Beth Nettesheim                                                     Contingent
          313 North Park Street                                               Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.45
          Beth Rosin                                                          Contingent
          2080 Greengrove St                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 159 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 159 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.111
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          beth Soltesz                                                        Contingent
          1709 16th ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Bethany Ferguson                                                    Contingent
          33 Regal Tr                                                         Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,168.13
          Bethany Johnson                                                     Contingent
          879 Alta Street                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Bethany Johnson                                                     Contingent
          879 Alta Street                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Bethany Lefeber                                                     Contingent
          370 Country Creek Drive                                             Unliquidated
          Unit 12
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Bethany Pittman                                                     Contingent
          3301 Echo Dells Ave                                                 Unliquidated
          Unit B
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.57
          Bethany Weidman                                                     Contingent
          383 Clinton CT                                                      Unliquidated
          3
                                                                              Disputed
          Amherst, WI 54406
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 160 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 160 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.111
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,040.55
          Betsy Carlson                                                       Contingent
          17730 Polk Ave                                                      Unliquidated
          Hastings, MN 55033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Bette Casey                                                         Contingent
          N4875 LARRY RD                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Bettie Beza                                                         Contingent
          428 Linden St                                                       Unliquidated
          Upper
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          BETTY DELYEA                                                        Contingent
          C/O TAMMY BEHNKE                                                    Unliquidated
          N8754 ZIRBEL DR
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.33
          BETTY HEIKKINEN                                                     Contingent
          805 marquette st                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,178.07
          Betty SEYMOUR                                                       Contingent
          474 S Oxford St                                                     Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Betty Strohman                                                      Contingent
          5011 440th                                                          Unliquidated
          Mallard, IA 50562
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 161 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 161 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.112
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          BEV OWEN                                                            Contingent
          21 N COLUMBIA ST                                                    Unliquidated
          C/O DANIEL BROECKEL
                                                                              Disputed
          Chilton, WI 53014
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          BEVERLY HARTWIG                                                     Contingent
          705 CLAGGETT AVE                                                    Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Bill Buttz                                                          Contingent
          929 gershwin ave.                                                   Unliquidated
          Saint Paul, MN 55128
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Bill Collins                                                        Contingent
          2227 Broken Hill Road                                               Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $647.32
          Bill Draze                                                          Contingent
          527 South 29th Street                                               Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,564.50
          Bill Jochmann                                                       Contingent
          W1710 65th Street                                                   Unliquidated
          Lyndon Station, WI 53944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Bill Knobloch                                                       Contingent
          1017 Knapp st                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 162 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 162 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.113
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Bill Koepke                                                         Contingent
          401 North Dries St                                                  Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Bill Robinson                                                       Contingent
          1344 W. Hiawatha Dr.                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $531.83
          Bill Zarda                                                          Contingent
          3105 BRUCE DR                                                       Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,499.00
          Billie Bisick                                                       Contingent
          W2137 state highway 156                                             Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $899.75
          Billie Drewa                                                        Contingent
          S58 W26392 Crest Dr                                                 Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $964.43
          Billie Jo Christie-Pooler                                           Contingent
          216 Harrison st                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Billie Jo Egan                                                      Contingent
          P.O. Box 9                                                          Unliquidated
          Tampico, IL 61283
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 163 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 163 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.113
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Billie Lenz                                                         Contingent
          1743 E Roeland Ave                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Billy Kienbaum                                                      Contingent
          N2441 Hwy g                                                         Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $657.83
          Billy Laurin                                                        Contingent
          681 Washington Street                                               Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Billy Loeper                                                        Contingent
          5807 52nd ave                                                       Unliquidated
          Kenosha, WI 53144
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Blaine Evans                                                        Contingent
          4242 Oregon street                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Blaine Hudak                                                        Contingent
          219 river crest dr.                                                 Unliquidated
          Hudson, WI 54016
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Blaine Neinast                                                      Contingent
          1020 Tremmel Ct.                                                    Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 164 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 164 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.114
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Blake Andresen                                                      Contingent
          1950 Rockdale Rd                                                    Unliquidated
          Dubuque, IA 52003
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Blake Borski                                                        Contingent
          N11816 US HWY 41                                                    Unliquidated
          Daggett, MI 49821
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,618.58
          Blake Christenson                                                   Contingent
          1158 Falls Circle                                                   Unliquidated
          Chaska, MN 55318
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Blake Drays                                                         Contingent
          w2056 Autumns Rest court                                            Unliquidated
          Helenville, WI 53137
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.69
          Blake Marquardt                                                     Contingent
          307 Bingham Avenue                                                  Unliquidated
          2
                                                                              Disputed
          Sault Sainte Marie, MI 49783
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.115
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Blake Mirsberger                                                    Contingent
          1411 jackson st                                                     Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Blake Simonds                                                       Contingent
          1625 6th Ave.                                                       Unliquidated
          206
                                                                              Disputed
          Grafton, WI 53024
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 165 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 165 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.115
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Blake Yendrzeski                                                    Contingent
          40179 Lyndsey Drive                                                 Unliquidated
          Steamboat Springs, CO 80487
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $569.63
          Blayze Walker                                                       Contingent
          N8783 basswood rd                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Blythe Kramer                                                       Contingent
          1417 WEDGEWOOD DR                                                   Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Bo Brandemuehl                                                      Contingent
          425 Fairway St                                                      Unliquidated
          Mount Horeb, WI 53572
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bo Krueger                                                          Contingent
          W749 Nichols Drive                                                  Unliquidated
          Krakow, WI 54137
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          BOB BURMEISTER                                                      Contingent
          N109W16924 HAWTHORNE DR                                             Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Bob Derginer                                                        Contingent
          1120 n. Platten St.                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 166 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 166 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.116
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $922.95
          Bob Mata                                                            Contingent
          410 E. Kimberly Ave.                                                Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Bob Monte                                                           Contingent
          3323 W Lakefield Dr                                                 Unliquidated
          Milwaukee, WI 53215
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Bob Retlich                                                         Contingent
          7864 Popowski Rd                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Bob Wheeland                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $432.57
          Bobbi Johnson                                                       Contingent
          2512 w 5th Ave                                                      Unliquidated
          Brodhead, WI 53520
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Bobbi Muntean                                                       Contingent
          2203 Emerson rd                                                     Unliquidated
          Sterling, IL 61081
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Bobbi Zahn                                                          Contingent
          114 Healy Court                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 167 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 167 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.116
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Bobbie Herman                                                       Contingent
          658 W 6th Ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Bobbie Jo Weber                                                     Contingent
          1317 Cherry Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Bobbie Linsmeyer                                                    Contingent
          342 E Mission Rd                                                    Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,199.38
          Bobby Ames                                                          Contingent
          508 Park St                                                         Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Bobby Heath                                                         Contingent
          266 West main st.                                                   Unliquidated
          Lowell, IN 46356
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Bobby Kokinos                                                       Contingent
          7594 Saint George Blvd.                                             Unliquidated
          Fishers, IN 46038
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Bobby Patrick                                                       Contingent
          6304 Gavin Rd                                                       Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 168 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 168 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.117
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $804.83
          Bobby Torgerson                                                     Contingent
          10249 Sherman Lane                                                  Unliquidated
          Crandon, WI 54520
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Boden Brooks                                                        Contingent
          N8933 Harvestore rd                                                 Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Bonnie Exum                                                         Contingent
          401 south main street                                               Unliquidated
          Necedah, WI 54646
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          BONNIE MCGRAW                                                       Contingent
          3406 S 54st                                                         Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.82
          Bonnie Purtell                                                      Contingent
          4639 Rivermoor Road                                                 Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Bonnie Schwiesow                                                    Contingent
          W2733 Moon Dance Drive                                              Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Bonnie Wagner                                                       Contingent
          1513 Westwood Ave                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 169 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 169 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.118
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.58
          BonnieSue Baenen                                                    Contingent
          P.O.Box 1141                                                        Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Booker Prokash                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          BOYD LIENHARD                                                       Contingent
          N620 US HWY 45                                                      Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brad Bank                                                           Contingent
          1912 S 75th St                                                      Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Brad Casper                                                         Contingent
          2960 king james way                                                 Unliquidated
          #12
                                                                              Disputed
          Madison, WI 53719
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.118
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Brad Freier                                                         Contingent
          w4515 Garton Road                                                   Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Brad Gromoski                                                       Contingent
          W4520 Schroeder Ln                                                  Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 170 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 170 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.118
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brad Harris                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.118
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Brad Himstedt                                                       Contingent
          1810 E. Bradley Ln                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brad Johannes                                                       Contingent
          1670 Huckleberry ave                                                Unliquidated
          Apt 208
                                                                              Disputed
          Omro, WI 54963
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.119
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $568.58
          Brad Karashinski                                                    Contingent
          113 Lamplighter Drive                                               Unliquidated
          Apt #5
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.119
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brad Loeck                                                          Contingent
          129 Dana Dr.                                                        Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Brad Markert                                                        Contingent
          600 E SCOTT ST                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brad Nagy                                                           Contingent
          W5633 Hazelnut lane                                                 Unliquidated
          Necedah, WI 54646
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 171 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 171 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.119
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,362.90
          Brad Oseth                                                          Contingent
          N1659 River Forest Dr                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $611.07
          Brad Paltz                                                          Contingent
          440 4th street south                                                Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Brad Schneider                                                      Contingent
          3055 Western Ave                                                    Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brad Smith                                                          Contingent
          665 robin dr                                                        Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Brad Sodergren                                                      Contingent
          1828 Division street                                                Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brad Yanke                                                          Contingent
          5868 county road b                                                  Unliquidated
          Belgium, WI 53004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Bradey Sorenson                                                     Contingent
          5270 Glendale Ave                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 172 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 172 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.120
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Bradley Beach                                                       Contingent
          155 Water Street                                                    Unliquidated
          Burlington, IL 60109
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Bradley Brusky                                                      Contingent
          340 ledgeview ave                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Bradley Hanby                                                       Contingent
          2500 Laredo lane                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Bradley Hill                                                        Contingent
          1706 first line                                                     Unliquidated
          Hagersville ONT NOA 1H0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Bradley Kluz                                                        Contingent
          18 18th street                                                      Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Bradley Lund                                                        Contingent
          1016 6th st                                                         Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Bradley Mathey                                                      Contingent
          201441 Hidden Cove Lane                                             Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 173 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 173 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.120
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bradley Peterson                                                    Contingent
          734 W Elsie St                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Bradley Piotrowski                                                  Contingent
          520 Willard Street                                                  Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          Bradley Schwittay                                                   Contingent
          W5573 county road m                                                 Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Bradley Seifeldt                                                    Contingent
          1548 w 5th ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Bradley Siggeman                                                    Contingent
          13920 50th rd                                                       Unliquidated
          Sturtevant, WI 53177
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Bradley staggs                                                      Contingent
          5900 w CR 350 N Lot 20                                              Unliquidated
          Muncie, IN 47304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Bradley Wolff                                                       Contingent
          1303 15th Avenue East                                               Unliquidated
          Apt #7
                                                                              Disputed
          Menomonie, WI 54751
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 174 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 174 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.121
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $966.29
          Bradly Schmidt                                                      Contingent
          2455 Loxley Ct                                                      Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Brady Bierman                                                       Contingent
          4792 Groser Ln                                                      Unliquidated
          Phelps, WI 54554
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brady Dallman                                                       Contingent
          1116 Lawe st                                                        Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Brady Deprey                                                        Contingent
          1623 Meadowview lane                                                Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Brady Hargrave                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brady Knick                                                         Contingent
          1224 Meadow Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Brady Koller                                                        Contingent
          2004 refset dr                                                      Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 175 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 175 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.122
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.60
          Brady Misevicz                                                      Contingent
          1801 smith str                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brady Pfau                                                          Contingent
          1006 4th st sw                                                      Unliquidated
          Willmar, MN 56201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Brady Pittman                                                       Contingent
          508 2nd Street                                                      Unliquidated
          Evansdale, IA 50707
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Brady Roesler                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brady Sendelbach                                                    Contingent
          2113 Highland Drive                                                 Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brady Thiel                                                         Contingent
          449 reed st                                                         Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Braeden Eldredge                                                    Contingent
          425 S Mill Ave                                                      Unliquidated
          Tempe, AZ 85281
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 176 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 176 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.123
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $528.68
          Braiden Inboden                                                     Contingent
          1140 Maple St                                                       Unliquidated
          Apt 1
                                                                              Disputed
          Mount Vernon, IL 62864
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $780.68
          Bralyn Hilley                                                       Contingent
          90 maple st                                                         Unliquidated
          apt 3
                                                                              Disputed
          Manistee, MI 49660
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Brandan Siwek                                                       Contingent
          1001 Rosehill rd                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          branden flynn                                                       Contingent
          W1797 County Rd Hr                                                  Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandi Dustan                                                       Contingent
          17509 Dumont Dr                                                     Unliquidated
          Fort Myers, FL 33967
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $509.25
          Brandi Ferge                                                        Contingent
          PO Box 437                                                          Unliquidated
          La Valle, WI 53941
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brandi Maae                                                         Contingent
          412 4th Avenue                                                      Unliquidated
          Ashton, IA 51232
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 177 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 177 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.123
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brandi Pecenka                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.123
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $748.09
          Brandi Tasson                                                       Contingent
          2313 N Owaissa St                                                   Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Brandino Gaming                                                     Contingent
          145 steno trail                                                     Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Brandon Amyot                                                       Contingent
          22258 w niagara court                                               Unliquidated
          Plainfield, IL 60544
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Anderson                                                    Contingent
          2452 Basswood St                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Brandon Barnes                                                      Contingent
          321 s walnut street po box 21                                       Unliquidated
          Buda, IL 61314
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brandon Bauman                                                      Contingent
          N3460 twelve corners td                                             Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 178 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 178 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.124
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Brandon Blake                                                       Contingent
          3169 Drew Street                                                    Unliquidated
          Clearwater, FL 33759
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brandon Bourdelais                                                  Contingent
          626 Gilmore street                                                  Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brandon Boyce                                                       Contingent
          247363 plano lane                                                   Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brandon Chanda                                                      Contingent
          555 litchfield way                                                  Unliquidated
          Oswego, IL 60543
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Brandon Ciske                                                       Contingent
          PO Box 174                                                          Unliquidated
          Pembine, WI 54156
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Brandon Clover                                                      Contingent
          N1205 Dalman rd                                                     Unliquidated
          Waterloo, WI 53594
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brandon Conn                                                        Contingent
          N1056 Tower View Dr                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 179 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 179 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.125
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brandon Corkery                                                     Contingent
          1372 Reeder St                                                      Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Brandon Dane                                                        Contingent
          405 Larkin St                                                       Unliquidated
          Eagle, WI 53119
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brandon Earll                                                       Contingent
          N1549 County Road M                                                 Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Estep                                                       Contingent
          137 McKenzie Street                                                 Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Fischer                                                     Contingent
          618A 7th street                                                     Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Brandon Fragomeni                                                   Contingent
          1490 Kelly lake road                                                Unliquidated
          203
                                                                              Disputed
          Sudbury ON P3E 4L9
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,665.03
          Brandon Fuss                                                        Contingent
          130 McKittrick st                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 180 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 180 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.125
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Gardner                                                     Contingent
          221 s Lincoln st                                                    Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Brandon Gleason                                                     Contingent
          2675a South 15th Place                                              Unliquidated
          Milwaukee, WI 53215
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brandon Hietpas                                                     Contingent
          1836 west weiland Lane apt 3                                        Unliquidated
          Apt 3
                                                                              Disputed
          Little Chute, WI 54140
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.90
          Brandon Hoefler                                                     Contingent
          992 Polk St                                                         Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          Brandon Holcomb                                                     Contingent
          1815 Brittany pl,                                                   Unliquidated
          Apt. 12
                                                                              Disputed
          Madison, WI 53711
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brandon Hopp                                                        Contingent
          N8682 Center Rd.                                                    Unliquidated
          Bear Creek, WI 54922
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $465.68
          Brandon Ivey                                                        Contingent
          E3022 Cty Rd GG                                                     Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 181 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 181 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.126
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Brandon Jaeger                                                      Contingent
          8243 Highland Dr                                                    Unliquidated
          Kewaskum, Wi 53030
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Janis                                                       Contingent
          1991 Williams St                                                    Unliquidated
          Sturgis, SD 57785
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Janke                                                       Contingent
          202 east Washington                                                 Unliquidated
          Apartment B
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brandon Knutson                                                     Contingent
          9 woodridge ct apt. 8                                               Unliquidated
          Madison, WI 53704
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Brandon Knutson                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.127
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Brandon Koepke                                                      Contingent
          3502 s telulah ave                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Brandon Korth                                                       Contingent
          209 Berkeley St                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 182 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 182 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.127
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Brandon Kotlowski                                                   Contingent
          100 E Main St                                                       Unliquidated
          Unit 302
                                                                              Disputed
          Waukesha, WI 53186
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.127
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Brandon Koval                                                       Contingent
          202 Goldsmith st                                                    Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Brandon Krueger                                                     Contingent
          1318 babbitz ave                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Brandon Lampi                                                       Contingent
          W6818 Blue Heron Blvd                                               Unliquidated
          Apt 2
                                                                              Disputed
          Fond Du Lac, WI 54392
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.127
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brandon Lanoue                                                      Contingent
          1298 E 2500 North Rd                                                Unliquidated
          Ashkum, IL 60911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          brandon madden                                                      Contingent
          1500 steele street                                                  Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Brandon Madden                                                      Contingent
          N5152 KNOLL DR                                                      Unliquidated
          Sullivan, WI 53178
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 183 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 183 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.127
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brandon Messing                                                     Contingent
          365 Old Orchard Drive                                               Unliquidated
          Essexville, MI 48732
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Brandon Mitchell                                                    Contingent
          405 W Tremont St                                                    Unliquidated
          Waverly, IL 62692
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brandon Nelson                                                      Contingent
          229 N Wisconsin St.                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Neuber                                                      Contingent
          809 Eighth Street                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Brandon Neumaier                                                    Contingent
          212 Hometown Ave                                                    Unliquidated
          Fall River, WI 53932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Brandon Olson                                                       Contingent
          1415 Norwich Rd                                                     Unliquidated
          New Bern, NC 28562
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Brandon Patoka                                                      Contingent
          5838 Shady Dr                                                       Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 184 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 184 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.128
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brandon Pendell                                                     Contingent
          7605 whispering brook dr                                            Unliquidated
          B11
                                                                              Disputed
          Portage, MI 49024
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.128
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.46
          bRANDON RAMIREZ                                                     Contingent
          413 WEST CENTER ST                                                  Unliquidated
          Mount Morris, IL 61054
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brandon Rholl                                                       Contingent
          1919 9th Ave South                                                  Unliquidated
          Fort Dodge, IA 50501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.96
          Brandon Roth                                                        Contingent
          427 E Gorham st.                                                    Unliquidated
          #106
                                                                              Disputed
          Madison, WI 53703
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.129
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brandon Ruder                                                       Contingent
          1412 s 3rd st                                                       Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Brandon Ruffolo                                                     Contingent
          15798 Lakeshore Rd                                                  Unliquidated
          Cleveland, WI 53015
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brandon Scheffen                                                    Contingent
          530 Knox Avenue                                                     Unliquidated
          5
                                                                              Disputed
          Minneapolis, MN 55405
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 185 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 185 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.129
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Brandon Schwandt                                                    Contingent
          17509 1st av                                                        Unliquidated
          Atlantic Mine, MI 49905
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brandon Seno                                                        Contingent
          W6362 Moon Shadow Dr                                                Unliquidated
          apt 1
                                                                              Disputed
          Greenville, WI 54942
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.129
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandon Sinjakovic                                                  Contingent
          N2291 County Road SS                                                Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brandon Sipin                                                       Contingent
          318 East sylvan ave                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Brandon Solem                                                       Contingent
          5439 howard gnesen rd                                               Unliquidated
          Duluth, MN 55803
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,320.80
          Brandon Stadler                                                     Contingent
          3111 River Park Road                                                Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Brandon Storch                                                      Contingent
          2104 N Viola St                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 186 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 186 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.130
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Brandon Stowe                                                       Contingent
          422 cass st                                                         Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brandon Wells                                                       Contingent
          21 iki Dr                                                           Unliquidated
          #4
                                                                              Disputed
          Edgerton, WI 53534
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.130
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $378.00
          Brandon West                                                        Contingent
          2951 parker ave                                                     Unliquidated
          Laurel, IA 50141
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $913.48
          Brandon Wilson                                                      Contingent
          49 Mockingbird Lane                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Brandon Wollert                                                     Contingent
          1077 W. Cecil St                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.69
          Brandt Ertmer                                                       Contingent
          3089 Heise Rd                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,170.88
          BRANDY HANSEN                                                       Contingent
          W2351 GREENSPRIE WAY                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 187 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 187 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.130
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brandy Kolenda                                                      Contingent
          11598 14th Ave                                                      Unliquidated
          Grand Rapids, MI 49534
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Brandy Madison                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.130
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brandy Stevenson                                                    Contingent
          1813 9th Street                                                     Unliquidated
          Apt 29
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.71
          Brandy Werner                                                       Contingent
          420 High st                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306.57
          Brandy Whaley                                                       Contingent
          N5328 17th Ct                                                       Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,233.35
          Branson Rawlings                                                    Contingent
          1916 3rd Ave                                                        Unliquidated
          Kearney, NE 68845
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Braxton Hall                                                        Contingent
          8254 w burntwood p.15 dr                                            Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 188 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 188 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.131
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brayden Stevens                                                     Contingent
          10750 Rockford Rd                                                   Unliquidated
          213
                                                                              Disputed
          Minneapolis, MN 55442
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Braydon Engebretson                                                 Contingent
          3100 rice st                                                        Unliquidated
          Apt g
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Brea Bostedt                                                        Contingent
          308 Jones Ave                                                       Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Breana Harris                                                       Contingent
          176 Gray St                                                         Unliquidated
          Evansdale, IA 50707
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Breanna Appleton                                                    Contingent
          9267 Field Rd                                                       Unliquidated
          Algonac, MI 48001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Breanna Beaver                                                      Contingent
          E18077 Ridge Rd                                                     Unliquidated
          Hillsboro, WI 54634
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Breanna Martin                                                      Contingent
          511 Main St                                                         Unliquidated
          Williamsport, IN 47993
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 189 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 189 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.132
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Breanna Sadowski                                                    Contingent
          6161 Iditarod Trail                                                 Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Breanna Stadler                                                     Contingent
          N92W17695 White Oak Circle                                          Unliquidated
          Apt 20
                                                                              Disputed
          Menomonee Falls, WI 53051
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Breanne Aird                                                        Contingent
          610 North 8th Street                                                Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.88
          Bree Schmidt                                                        Contingent
          1115 West Capitol Ave                                               Unliquidated
          87
                                                                              Disputed
          Bismarck, ND 58501
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brehanna Cohen                                                      Contingent
          W7473 Park Ave                                                      Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brenda Bachmann                                                     Contingent
          N7492 Dairyland Drive                                               Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brenda Baierl                                                       Contingent
          N6540 Valley Road                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 190 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 190 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.132
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $321.26
          Brenda Baldwin                                                      Contingent
          1616 Evans Street                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Brenda Bastian                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Brenda Berend                                                       Contingent
          1143 Rockwell Rd                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Brenda Boucher                                                      Contingent
          N5342 mayflower rd                                                  Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Brenda Busha                                                        Contingent
          W5559 Bailey Drive                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Brenda Crow                                                         Contingent
          705 Minnesota Ave                                                   Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Brenda Davis                                                        Contingent
          3400 Pierce Ave Lot 108                                             Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 191 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 191 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.133
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,624.36
          Brenda Delrow                                                       Contingent
          556 Angela Street                                                   Unliquidated
          Birnamwood, WI 54414
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,210.13
          Brenda Fletcher                                                     Contingent
          5752 Custer Road                                                    Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,428.00
          BRENDA HOLLATZ                                                      Contingent
          W12954 HALL ST                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brenda Morrell                                                      Contingent
          1766 Baron Lane                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brenda Natrop                                                       Contingent
          N1503 Evening Star Drive                                            Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Brenda O'Connor                                                     Contingent
          611 N Kensington                                                    Unliquidated
          Apt #2
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.134
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Brenda Obrien                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 192 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 192 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.134
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Brenda Rebitzke                                                     Contingent
          4688 K Road                                                         Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Brenda Renteria                                                     Contingent
          827 N 9th                                                           Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          BRENDA SCHELLPFEFFER                                                Contingent
          W2070 CTY TW                                                        Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brenda Schmitz                                                      Contingent
          N8453 Cty Rd W Malone                                               Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,092.00
          Brenda Schwobe                                                      Contingent
          N2569 St Rd #15                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,446.90
          Brenda Thomas                                                       Contingent
          424 E Street                                                        Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          BRENDA TOWNE                                                        Contingent
          N7185 COUNTY ROAD C                                                 Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 193 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 193 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.134
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Brenda Treml                                                        Contingent
          345 s main st                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brenda Trewartha                                                    Contingent
          4420 TOUCHSTONE DR                                                  Unliquidated
          ONEIDA, WI 54155
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.76
          BRENDA VANDYKE                                                      Contingent
          PO BOX 5031                                                         Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.12
          Brendan Barkow                                                      Contingent
          1324 S Lutz st                                                      Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Brendan Buenning                                                    Contingent
          218 N Washington St                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Brendan Konitzer                                                    Contingent
          2610 Cross Road                                                     Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Brendan Leboeuf                                                     Contingent
          5697 f lane                                                         Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 194 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 194 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.135
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Brenden Bonnett                                                     Contingent
          405 E Division St                                                   Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brenden Gatien                                                      Contingent
          W5978 Hwy Us 2                                                      Unliquidated
          Hermansville, MI 49847
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Brenden Graham                                                      Contingent
          1002 N Morrison st                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Brendon Hartjes                                                     Contingent
          N8610 Cty Rd M                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brenna Kelley                                                       Contingent
          2071 S. 91st                                                        Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brenna Schoenebeck                                                  Contingent
          N3812 Schacht Road                                                  Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          brenna willard                                                      Contingent
          600 N Clark St.                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 195 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 195 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.136
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Brennan Durst                                                       Contingent
          713 S Preston Ave                                                   Unliquidated
          Apt 216
                                                                              Disputed
          Reedsburg, WI 53959
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.136
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Brennan Kelly                                                       Contingent
          41618 380th Street                                                  Unliquidated
          Saint Peter, MN 56082
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Brennan Mrotek                                                      Contingent
          1126 s 24 st                                                        Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brennen Helten                                                      Contingent
          4071 34th ave s                                                     Unliquidated
          312
                                                                              Disputed
          Fargo, ND 58104
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.136
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Brennn Quick                                                        Contingent
          2410 Mirro Dr                                                       Unliquidated
          #7
                                                                              Disputed
          Manitowoc, WI 54220
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.136
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Brent Curry                                                         Contingent
          612 9th St                                                          Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Brent Dorn                                                          Contingent
          1695 Elkay Lane                                                     Unliquidated
          Apt. 5
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 196 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 196 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.137
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Brent Felsinger                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brent Hoffmann                                                      Contingent
          W3076 County Rd D                                                   Unliquidated
          Belgium, WI 53004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,560.83
          Brent McCoy                                                         Contingent
          3204 Wood Road                                                      Unliquidated
          9
                                                                              Disputed
          Racine, WI 53406
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.137
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Brent Weinmann                                                      Contingent
          942 e kay st                                                        Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Brenton Shields                                                     Contingent
          226 n 6th st                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Bret Jacobson                                                       Contingent
          1315 Eagle Ridge Drive                                              Unliquidated
          Saint Joseph, MN 56374
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Bret Schiefelbein                                                   Contingent
          1314 Edward Court                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 197 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 197 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.137
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $831.57
          Brett Allen                                                         Contingent
          1438 Biemeret Street                                                Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brett Bader                                                         Contingent
          PO Box 331                                                          Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brett Bishop                                                        Contingent
          1017 Shirlandave                                                    Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brett Bradison                                                      Contingent
          1101 Branigan Way                                                   Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Brett Dutkowski                                                     Contingent
          3023 White Sands Terr                                               Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brett Hall                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brett Hundley                                                       Contingent
          3226 N Weil St                                                      Unliquidated
          Milwaukee, WI 53212
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 198 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 198 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.138
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Brett Jay                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.69
          Brett Lauters                                                       Contingent
          3875 ridge rd                                                       Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brett Mahnke                                                        Contingent
          1112 Gomer Drive                                                    Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Brett Milhans                                                       Contingent
          1829 N Richmond street                                              Unliquidated
          Apt 1
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.138
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Brett Moberg                                                        Contingent
          4106 St hwy m35                                                     Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.32
          Brett Slimmer                                                       Contingent
          532 Mary Lee Drive                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.88
          Brett Treptow                                                       Contingent
          512 Van Dyke Ave                                                    Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 199 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 199 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.139
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brett Uliana                                                        Contingent
          510 Main Street                                                     Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Brett Wiese                                                         Contingent
          1537 North 21st Street                                              Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Brian Blettner                                                      Contingent
          5937 SMOKEY LANE                                                    Unliquidated
          Conover, WI 54519
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brian Bollom                                                        Contingent
          268 Elm Drive                                                       Unliquidated
          Onalaska, WI 54650
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,255.76
          Brian Bond                                                          Contingent
          504 meadow height drive                                             Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $574.36
          brian botterman                                                     Contingent
          407 n lark st                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,603.88
          Brian Buth                                                          Contingent
          w9627 Bridge St                                                     Unliquidated
          Waterloo, WI 53594
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 200 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 200 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.139
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.61
          Brian Ciszek                                                        Contingent
          202 Prospect Ave                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.57
          Brian Crawford                                                      Contingent
          238 ALBERT STREET                                                   Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,338.76
          Brian Dehn                                                          Contingent
          612 pearl point ct                                                  Unliquidated
          Millersville, MD 21108
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brian Diedrich                                                      Contingent
          2516 Forest Avenue                                                  Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Brian Dorn                                                          Contingent
          1532 Midway Rd                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brian Engel                                                         Contingent
          3754 E Van Eimeren Ave                                              Unliquidated
          Cudahy, WI 53110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brian Felda                                                         Contingent
          1113 colonial drive                                                 Unliquidated
          Machesney Park, IL 61115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 201 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 201 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.140
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Brian Fitzgerald                                                    Contingent
          N144 CTY RD M                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.70
          Brian Fortune                                                       Contingent
          1033 W 5th St.                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $616.35
          Brian G                                                             Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $452.56
          Brian Hagler                                                        Contingent
          1201 rutledge street                                                Unliquidated
          Pawnee, IL 62558
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,008.53
          Brian Hanrahan                                                      Contingent
          W7337 White Oak Run                                                 Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.07
          Brian Harkins                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,850.63
          Brian Haufschildt                                                   Contingent
          725 Elm St                                                          Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 202 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 202 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.141
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Brian Heinz                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brian Herrmann                                                      Contingent
          7750 hwy 8                                                          Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Brian Hiles                                                         Contingent
          1405 Denver drive                                                   Unliquidated
          Minooka, IL 60447
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,439.55
          Brian Hoff                                                          Contingent
          W6976 Westwood Drive                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Brian Joosten                                                       Contingent
          406 Kadinger Way                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.75
          Brian Keith                                                         Contingent
          129 Chippewa Dr                                                     Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,178.07
          Brian Keller                                                        Contingent
          4317 North Towne Ct 1                                               Unliquidated
          Windsor, WI 53598
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 203 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 203 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.141
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Brian Koehler                                                       Contingent
          W2873 OAKRIDGE DR                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.96
          Brian Lutzow                                                        Contingent
          2205 Hendricks Ave                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $694.58
          Brian Marvin                                                        Contingent
          875 Dunn Ave                                                        Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.96
          Brian Matijevich                                                    Contingent
          4101Greenbriar Dr                                                   Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.96
          Brian Mattila                                                       Contingent
          5544 co rd AF                                                       Unliquidated
          Champion, MI 49814
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $713.92
          Brian McGinnis                                                      Contingent
          3510 N. Bracken Drive                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.69
          brian meyer                                                         Contingent
          1102 N SAWYER ST                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 204 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 204 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.142
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brian Meyer                                                         Contingent
          9412 N Dalton Ave                                                   Unliquidated
          Kansas City, MO 64154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          BRIAN NASON                                                         Contingent
          W3450 CENTER VALLEY RD                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Brian Ollech                                                        Contingent
          6725 N Smoketree Pass                                               Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.25
          BRIAN PEZON                                                         Contingent
          1607 KIMBALL ST                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Brian Piepenburg                                                    Contingent
          590 Royal Saint Pats Drive                                          Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brian Rebman                                                        Contingent
          W5711 Mase Ct                                                       Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          BRIAN SCHILLER                                                      Contingent
          1808 W Main St                                                      Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 205 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 205 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.143
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Brian Schlei                                                        Contingent
          1901 Fox River Pkwy                                                 Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Brian Shelly                                                        Contingent
          1261 9th Street                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Brian Shimkus                                                       Contingent
          5250 Headquarters Tr                                                Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,148.70
          Brian Sippel                                                        Contingent
          119 W BARRETT ST, PO BOX 373                                        Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.25
          Brian Smith                                                         Contingent
          2362 ALLENTON DR                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          BRIAN SOLTESZ                                                       Contingent
          1880 Crestview Dr.                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $827.38
          Brian Sonnentag                                                     Contingent
          215 N. Grant Street                                                 Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 206 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 206 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.144
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.88
          Brian Stedl                                                         Contingent
          1984 Oakridge Rd                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          Brian Sturgill                                                      Contingent
          349 N Westhaven Dr                                                  Unliquidated
          N202
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.144
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Brian Summers                                                       Contingent
          352 Wolcott Lane                                                    Unliquidated
          Batavia, IL 60510
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,284.15
          Brian Thompson                                                      Contingent
          2811 helsinki rd                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Brian Torgersen                                                     Contingent
          498 W.Division st                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brian Torres                                                        Contingent
          1611 Cherry St                                                      Unliquidated
          Milliken, CO 80543
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Brian Urbaniak                                                      Contingent
          1365 tuckaway ct                                                    Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 207 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 207 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.144
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Brian Vieth                                                         Contingent
          1524 E. Calumet St                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brian Wagner                                                        Contingent
          3083 W Pleasant Dr                                                  Unliquidated
          Greenfield, IN 46140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,672.65
          Brian Wauters                                                       Contingent
          W4544 County Road D                                                 Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Brian Wilkum                                                        Contingent
          N6576 Canterbury Dr                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Briana Bartz                                                        Contingent
          2640 PRAIRIE GARDEN TRL                                             Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Briana Dickinson                                                    Contingent
          229 S Aniwa Rd                                                      Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Briana Kuenz                                                        Contingent
          820 Kensington Rd                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 208 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 208 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.145
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,039.45
          Briana Lavicka                                                      Contingent
          516 ELM STREET                                                      Unliquidated
          Athens, WI 54411
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Briana Nicholson                                                    Contingent
          906 E. Algonquin Rd                                                 Unliquidated
          Des Plaines, IL 60016
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          briana schmandt                                                     Contingent
          411 union st                                                        Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Briana Stocke                                                       Contingent
          W6488 Lincoln Rd                                                    Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Briane Manning                                                      Contingent
          318 Beaumier Lane                                                   Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Brianna Aho                                                         Contingent
          786 South Pine St                                                   Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brianna B                                                           Contingent
          5565 Oakwood Ave                                                    Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 209 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 209 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.146
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Brianna Babler                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brianna Boucher                                                     Contingent
          N5342 Mayflower Rd                                                  Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Brianna Chaltry                                                     Contingent
          609 6th Ave                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brianna Diedrich                                                    Contingent
          2516 Forest Avenue                                                  Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brianna Durrant                                                     Contingent
          3723 Summerset Way                                                  Unliquidated
          4
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.146
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brianna Freund                                                      Contingent
          W4002 Meadow Drive                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Brianna Groelle                                                     Contingent
          1526 Kings Lane                                                     Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 210 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 210 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.146
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Brianna Holliday                                                    Contingent
          N8950 Lilac Rd                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Brianna Kerscher                                                    Contingent
          2933 Steamboat Springs Run                                          Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Brianna L Warning                                                   Contingent
          924 E. Lincoln Avenue                                               Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brianna Lund                                                        Contingent
          231743 Guinness Rd                                                  Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brianna Olson                                                       Contingent
          165 Walton Ave                                                      Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Brianna Pacetti                                                     Contingent
          20th Place                                                          Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brianna Sabel                                                       Contingent
          131 Gilson Avenue                                                   Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 211 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 211 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.147
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brianna Vettese                                                     Contingent
          300 sterbenz ct                                                     Unliquidated
          Antioch, IL 60002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Briar Polzin                                                        Contingent
          830 NE 1ST STREET Marion                                            Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,159.20
          Bridget Kufner                                                      Contingent
          831 N. Hawthorne Dr.                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Bridget Mars                                                        Contingent
          W2263 Secluded Ct.                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $878.08
          Bridget Mcbride                                                     Contingent
          po box 413                                                          Unliquidated
          Franklin Grove, IL 61031
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Bridget Montgomery-Hamm                                             Contingent
          E4512 State Road 22 and 54                                          Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Bridgette Lammers                                                   Contingent
          P.O. Box 102                                                        Unliquidated
          White Pine, MI 49971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 212 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 212 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.148
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,079.34
          Brie Bergholz                                                       Contingent
          303 Quarry Lane                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Brigit Flynn                                                        Contingent
          N6753 Groth Rd                                                      Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Brigitte Ackerson                                                   Contingent
          121 Wycombe Street                                                  Unliquidated
          Waterloo, IA 50703
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Brigitte Cusatis                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,726.14
          Brina George Abitz                                                  Contingent
          835 W 19th Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Brinlee Hall                                                        Contingent
          267 prairie grass rd                                                Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Britian Johnson                                                     Contingent
          18060 Elmwood dr                                                    Unliquidated
          Alva, FL 33920
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 213 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 213 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.148
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,520.41
          Britney Rector                                                      Contingent
          251 Mary st                                                         Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Britney Ristow                                                      Contingent
          1135 s webster ave                                                  Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Briton Durham                                                       Contingent
          4876 glendale ave                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.72
          Britt Tice                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $558.57
          Brittanie Booher                                                    Contingent
          3499 Crescent Ridge                                                 Unliquidated
          Dubuque, IA 52003
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Brittany Alexander                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Brittany Brodziski                                                  Contingent
          N3958 Liberty Ln                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 214 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 214 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.149
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Brittany Cambern                                                    Contingent
          2050 Century View Lane                                              Unliquidated
          Rochester, MN 55906
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brittany Clark                                                      Contingent
          14713 Colonial Pkwy                                                 Unliquidated
          Plainfield, IL 60544
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Brittany Condon                                                     Contingent
          50 s ringold st                                                     Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Brittany Curry                                                      Contingent
          N80W28322 Keesus Rd                                                 Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Brittany Elliott                                                    Contingent
          153 Gillett St.                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brittany Graves                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brittany Grosskopf                                                  Contingent
          6117 Hillandale Rd                                                  Unliquidated
          Davenport, IA 52806
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 215 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 215 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.150
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Brittany Halle                                                      Contingent
          702 Forest Lane                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brittany Handrich                                                   Contingent
          4508 Trasino Way                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Brittany Henthorn                                                   Contingent
          48981 st route 800                                                  Unliquidated
          Woodsfield, OH 43793
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brittany Jaeger                                                     Contingent
          13609 Range Line Road                                               Unliquidated
          Newton, WI 53063
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Brittany Kircher                                                    Contingent
          3112 N. Pelican Lk Rd                                               Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brittany Miller                                                     Contingent
          482 Marion Rd                                                       Unliquidated
          433
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.150
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,002.70
          Brittany Proehl                                                     Contingent
          919 20th street                                                     Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 216 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 216 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.151
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brittany Qualls                                                     Contingent
          136 Lauren Dr                                                       Unliquidated
          Rogersville, TN 37857
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brittany Rae                                                        Contingent
          2300 E Peter St                                                     Unliquidated
          1
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.151
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Brittany Salmi                                                      Contingent
          3880 Depot Lane                                                     Unliquidated
          Rock, MI 49880
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.90
          Brittany Stone                                                      Contingent
          9673 Sandy Corners Rd                                               Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.07
          Brittany Urmanski                                                   Contingent
          126629 Urmanski Rd                                                  Unliquidated
          Edgar, WI 54426
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          BRITTANY VOEKS                                                      Contingent
          8921 W Orchard                                                      Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $841.53
          Brittany Willett                                                    Contingent
          70 East McWilliams                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 217 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 217 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.151
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brittany Williams                                                   Contingent
          639 Deer Ridge Dr                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brittany Wisnefske                                                  Contingent
          6634 Lasley Shore Drive                                             Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Brittiny Borst                                                      Contingent
          1424 Maricopa drive apt b                                           Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brittnei Marfilius                                                  Contingent
          1537 N 40th St                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Brittney Bengsch                                                    Contingent
          2942 Conesta Dr                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $262.48
          Brittney Doll                                                       Contingent
          3912 Mt View Ave #72                                                Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Brittney Duford                                                     Contingent
          2218 E. Wyllys Ct.                                                  Unliquidated
          Midland, MI 48642
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 218 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 218 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.152
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $770.65
          Brittney Judge                                                      Contingent
          W6831 Appletree Court                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $974.43
          Brittney Meyer                                                      Contingent
          26286 3rd Street West                                               Unliquidated
          Zimmerman, MN 55398
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Brittney Osowski                                                    Contingent
          2951 3rd Street South                                               Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brittney Van Rossum                                                 Contingent
          136 Washington St                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brittni Johns                                                       Contingent
          26169 W State Hwy M64                                               Unliquidated
          Ontonagon, MI 49953
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.55
          Broc Fleischer                                                      Contingent
          530 N GERMAN ST                                                     Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brock Noreen                                                        Contingent
          5136 Alpine Ct                                                      Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 219 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 219 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.153
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Brock White                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Brody Arndt                                                         Contingent
          n6573 36th ave                                                      Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Brody Detert                                                        Contingent
          N5570 BOYKE DRIVE                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brogan Lehman                                                       Contingent
          181024 County Road DD                                               Unliquidated
          Birnamwood, WI 54414
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Brooke Aldersebaes                                                  Contingent
          215 North Avenue                                                    Unliquidated
          Antioch, IL 60002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Brooke Besaw                                                        Contingent
          633 S Frmeont Street                                                Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brooke Biese                                                        Contingent
          715 Mallard Dr                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 220 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 220 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.153
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brooke Boardman                                                     Contingent
          623 Wanda Ave                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Brooke Bonikowske                                                   Contingent
          Wendy Bonikowske                                                    Unliquidated
          Scandinavia, WI 54977
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brooke Deschane                                                     Contingent
          907 2nd ave                                                         Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brooke Hill                                                         Contingent
          2531 Wildflower Row                                                 Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brooke Justmann                                                     Contingent
          296 2ND STREET                                                      Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brooke Kiefer                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brooke Mussehl                                                      Contingent
          1273 Judd Rd                                                        Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 221 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 221 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.154
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Brooke Ott                                                          Contingent
          9870 67th st s                                                      Unliquidated
          Cottage Grove, MN 55016
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Brooke Radant                                                       Contingent
          401 Spaulding Ave                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Brooke Scott                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.93
          Brooke Smith                                                        Contingent
          936 Iyla Ave                                                        Unliquidated
          Belgium, WI 53004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.34
          Brooke Veldt                                                        Contingent
          N6871 Moore road                                                    Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Brooke Villella                                                     Contingent
          3440 16th st                                                        Unliquidated
          Kenosha, WI 53144
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Brooke Weiss                                                        Contingent
          7431 Lakehaven Dr.                                                  Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 222 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 222 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.155
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $858.90
          Brooke Yokiel                                                       Contingent
          935 N 10th street                                                   Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Brooklyn Eisner                                                     Contingent
          E3107 Townline Rd                                                   Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Brooklyn Heyn                                                       Contingent
          5120 W Red Barn Ct.                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Brooklyn Yankunas                                                   Contingent
          3540 10th Ave upper                                                 Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          BrookLynn Lenz                                                      Contingent
          829 Reddin Ave                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          bruce baker                                                         Contingent
          1201 N 29th St                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Bruce Bartelt                                                       Contingent
          425 Center Ave                                                      Unliquidated
          Adell, WI 53001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 223 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 223 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.155
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Bruce BLOHOWIAK                                                     Contingent
          PO Box 407                                                          Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Bruce Hobright                                                      Contingent
          56 Hillcrest Dr.                                                    Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Bruce Orlikowski                                                    Contingent
          543 Delwiche rd                                                     Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Bruce Sielen                                                        Contingent
          3631 S 5th St                                                       Unliquidated
          Milwaukee, WI 53207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $532.88
          Bruce Storms                                                        Contingent
          3901 sycamore dr                                                    Unliquidated
          Irwin, PA 15642
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,822.33
          BRUCE UNTERBRUNNER                                                  Contingent
          2718 TROPHY CT                                                      Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Bryan Burr                                                          Contingent
          4183 Peterson Rd                                                    Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 224 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 224 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.156
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Bryan Chamberlain                                                   Contingent
          24908 Quenada Dr                                                    Unliquidated
          Moreno Valley, CA 92551
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.50
          Bryan Cole                                                          Contingent
          1102 chapman ave                                                    Unliquidated
          North fond du lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Bryan Forbes                                                        Contingent
          1831 S Tellulah                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Bryan Freund                                                        Contingent
          12317 Prairie Drive                                                 Unliquidated
          Urbandale, IA 50323
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.58
          Bryan Hopke                                                         Contingent
          3784 Rolling Hill Dr.                                               Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Bryan Jackson                                                       Contingent
          8651 Jewel Avenue South                                             Unliquidated
          Cottage Grove, MN 55016
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Bryan Kaufmann                                                      Contingent
          8438 County Road H                                                  Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 225 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 225 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.157
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Bryan Kendall                                                       Contingent
          333 county rd b                                                     Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Bryan Knapp                                                         Contingent
          1907 Linn Rd.                                                       Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Bryan Lammers                                                       Contingent
          W2360 DeMaster Rd                                                   Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $532.35
          Bryan Niketh                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          BRYAN SCHMIDT                                                       Contingent
          W3773 CTY TRUNK KK                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.57
          Bryan See                                                           Contingent
          2506 Camelot Blvd Apartment A                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          BRYAN STEVENS                                                       Contingent
          908 RED BROOKE DR                                                   Unliquidated
          Colorado Springs, CO 80911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 226 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 226 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.158
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Bryan Vander Heyden                                                 Contingent
          2851 Hidden Lake Ln                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Bryan Vanderloop                                                    Contingent
          1515 Vandenbroek road, lot 42                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bryan Weghorn                                                       Contingent
          113 Eagle Ridge Court                                               Unliquidated
          Eau Claire, WI 54703
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Bryan Zink                                                          Contingent
          15449 74th St                                                       Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Bryanna Chaveco                                                     Contingent
          635 Joralemon Street                                                Unliquidated
          Apt. 2
                                                                              Disputed
          Belleville, NJ 07109
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.158
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Bryanna Jeffery                                                     Contingent
          3519 Madson Road                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Bryanna Kirsch                                                      Contingent
          N9078 Spring Valley Rd                                              Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 227 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 227 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.158
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $898.76
          Bryce Bilski                                                        Contingent
          W3671 Greenwood ave                                                 Unliquidated
          Spalding, MI 49886
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Bryce Burnard                                                       Contingent
          2200 s Schaefer st                                                  Unliquidated
          8
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.158
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Bryce Demeny                                                        Contingent
          950 Lakeview Dr.                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bryce Engelhardt                                                    Contingent
          N5865 county road y                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Bryce Halmstad                                                      Contingent
          1317 Faust Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Bryce Hanke                                                         Contingent
          546 River Dr                                                        Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Bryce Ries                                                          Contingent
          15380 woodbridge Rd                                                 Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 228 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 228 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.159
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Bryce Sprangers                                                     Contingent
          408 east 20th street                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Bryce Tabat                                                         Contingent
          W8079 south US hyw 2/141                                            Unliquidated
          Lot 65
                                                                              Disputed
          Iron Mountain, MI 49801
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.159
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Bryce Winters                                                       Contingent
          W5077 Advance Rd                                                    Unliquidated
          Monroe, WI 53566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Brylie Brandenburg                                                  Contingent
          4267 Woodside Drive                                                 Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          Bryn Mayer                                                          Contingent
          141 Black Forest Drive                                              Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Bryr Harenda                                                        Contingent
          5496 Pioneer Drive                                                  Unliquidated
          Sullivan, WI 53178
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $323.38
          Bryson Madden                                                       Contingent
          E5659 10th road                                                     Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 229 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 229 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.160
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Bryton Vanderloop                                                   Contingent
          91-1058T KEKUILANI LOOP                                             Unliquidated
          1807
                                                                              Disputed
          Kapolei, HI 96707
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.160
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Brytta Sagedahl                                                     Contingent
          1703 E. Parrish St.                                                 Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Budweiser                                                           Contingent
          Wisconsin Distributors                                              Unliquidated
          3010 Zuehlke Dr.
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    sponsorship for 2020 series
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.160
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $755.48
          Buio Indigo                                                         Contingent
          600 south 5th Street                                                Unliquidated
          5
                                                                              Disputed
          Crystal Falls, MI 49920
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.160
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.98
          Butch Chamulak                                                      Contingent
          13265 W. National Ave.                                              Unliquidated
          Apt.1
                                                                              Disputed
          New Berlin, WI 53151
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.160
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Buxton Toutant                                                      Contingent
          N4495 Hwy 73                                                        Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cade Heisdorf                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 230 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 230 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.160
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cade Holland                                                        Contingent
          515 2nd street south                                                Unliquidated
          Cold Spring, MN 56320
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Cailee Franks                                                       Contingent
          1411 STONERIDGE DRIVE                                               Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cailee Meyers                                                       Contingent
          1131 Forest Court                                                   Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.69
          Cailin Schwalbach                                                   Contingent
          W2172 Tim Drive                                                     Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Cait Lewerenz                                                       Contingent
          120 N Jackson St                                                    Unliquidated
          Apt 2
                                                                              Disputed
          Green Bay, WI 54301
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.161
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Caitlin Ann                                                         Contingent
          8625 113th ave                                                      Unliquidated
          Pleasant Prairie, WI 53158
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Caitlin Bresnahan                                                   Contingent
          208 reserve drive                                                   Unliquidated
          208
                                                                              Disputed
          Clinton, MS 39056
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 231 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 231 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.161
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Caitlin Diehl                                                       Contingent
          36W825 Red Gate Rd                                                  Unliquidated
          Saint Charles, IL 60175
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Caitlin Frawley                                                     Contingent
          1333 Montondon Avenue                                               Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.98
          Caitlin Griep                                                       Contingent
          517 Sherwood Ave                                                    Unliquidated
          4
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.161
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Caitlin Harris                                                      Contingent
          829 Killarny Trail                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Caitlin McNulty                                                     Contingent
          1930 Oakview Dr.                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36.75
          Caitlin Niemann                                                     Contingent
          W7669 Spring Rd                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Caitlin Stanley                                                     Contingent
          N188 County Rd H                                                    Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 232 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 232 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.162
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Caitlin Supple                                                      Contingent
          N67 W28929 Old Oak Lane                                             Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Caitlyn Allen                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.34
          Caitlyn Koebert                                                     Contingent
          w136n6751 claas road                                                Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Caitlyn Mattmiller                                                  Contingent
          222 highview rd                                                     Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Caitlynn Bingen                                                     Contingent
          2215 Park Ave                                                       Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Caius Castro                                                        Contingent
          1481 NW 13th Ave                                                    Unliquidated
          131
                                                                              Disputed
          Portland, OR 97209
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.162
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Caleb Andes                                                         Contingent
          W1436 St Rd 28                                                      Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 233 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 233 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.162
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Caleb Brasil                                                        Contingent
          5420 Orchardway drive                                               Unliquidated
          Mchenry, IL 60050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $751.72
          caleb chaloupka                                                     Contingent
          220 union st                                                        Unliquidated
          P.O. 156
                                                                              Disputed
          Stockbridge, WI 53088
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.163
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Caleb Dobbratz                                                      Contingent
          Kimberly Ave.                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Caleb Filipiak                                                      Contingent
          1138 W Prospect Ave                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.38
          Caleb Greenough                                                     Contingent
          204 Olson Ave                                                       Unliquidated
          Wakefield, MI 49968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Caleb Greenough                                                     Contingent
          204 Olson Ave                                                       Unliquidated
          Wakefield, MI 49968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Caleb Luken                                                         Contingent
          7768 Steamboat Road                                                 Unliquidated
          Piedmont, SD 57769
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 234 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 234 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.163
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Caleigh Bau                                                         Contingent
          475 Noack Rd                                                        Unliquidated
          Greenwood, IN 46143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Cali Boreson                                                        Contingent
          W2828 Kebe Court                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Cali Sheesley                                                       Contingent
          2507 16th st                                                        Unliquidated
          Monroe, WI 53566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Calli Dougherty                                                     Contingent
          N1464 Star Dust Dr                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Callie Bonk                                                         Contingent
          758 Oak Dr.                                                         Unliquidated
          Victoria, MN 55386
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Callie Olson                                                        Contingent
          7318 Bauch Road                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Callie Tighe                                                        Contingent
          N7006 Winnebago Dr.                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 235 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 235 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.164
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Callie Youngquist                                                   Contingent
          709 Desplaine Road                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Callisto Verhalen                                                   Contingent
          N3599 Popple Dr                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Calvin Creapeau                                                     Contingent
          515 Earl St                                                         Unliquidated
          Eau Claire, WI 54701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $839.91
          Calvin Denlinger                                                    Contingent
          6996 Olde Davenport Rd.                                             Unliquidated
          La Motte, IA 52054
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Calvin Jarosinski                                                   Contingent
          W1477 Tile Drive                                                    Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Cam Drier                                                           Contingent
          103 arthur street                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Cam White                                                           Contingent
          218E Pokagon St.                                                    Unliquidated
          South Bend, IN 46617
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 236 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 236 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.165
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $465.68
          Camaron Zinda                                                       Contingent
          2720 Bonow Avenue                                                   Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Cameri Gehm                                                         Contingent
          N3151 Valley Rd                                                     Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cameron Colby                                                       Contingent
          PO BOX 172                                                          Unliquidated
          Tiskilwa, IL 61368
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cameron Ernst                                                       Contingent
          18265 San Lucas Court                                               Unliquidated
          Brookfield, WI 53045
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Cameron Hill                                                        Contingent
          2879 Commissioner Street                                            Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cameron Krueger                                                     Contingent
          215 5th Ave East                                                    Unliquidated
          Cresco, IA 52136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $909.30
          Cameron Reith                                                       Contingent
          N8108 Mattsons Rd                                                   Unliquidated
          Felch, MI 49831
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 237 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 237 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.165
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cameron Stennes                                                     Contingent
          2025 60TH ST SW                                                     Unliquidated
          Montevideo, MN 56265
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cameron Theisen                                                     Contingent
          W9129 Deer Road                                                     Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Cami Senske                                                         Contingent
          N74W28963 Coldstream Ct                                             Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.19
          Camie Mccue                                                         Contingent
          1993 Silver Street                                                  Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $685.13
          Camille Vanooyen                                                    Contingent
          1505 Elm St                                                         Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Camron Vanloo                                                       Contingent
          2825 Commander Court                                                Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Camryn Ballweg                                                      Contingent
          6671 Herbrand Road                                                  Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 238 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 238 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.166
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Camryn Kraning                                                      Contingent
          W2679 Center Rd                                                     Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Camryn Tautges                                                      Contingent
          N74W15067 Hidden Way Dr                                             Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Candace Kennedy                                                     Contingent
          200 Beechwood Ave.                                                  Unliquidated
          Apt 10
                                                                              Disputed
          Colonial Heights, VA 23834
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.166
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Candace Vires                                                       Contingent
          260 lake ave                                                        Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Candi Rahlf                                                         Contingent
          candi rahlf                                                         Unliquidated
          806 willow st
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.166
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          Candia Lick                                                         Contingent
          144 Richard Ave.                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Candice Harley                                                      Contingent
          4131 SW 55th Ave                                                    Unliquidated
          Fort Lauderdale, FL 33314
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 239 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 239 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.167
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Candice Manke                                                       Contingent
          126 Radtke Street                                                   Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $935.03
          Candice Pflugradt                                                   Contingent
          732 Suburban Dr                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,454.90
          Candy Birner                                                        Contingent
          121 CHICAGO DR                                                      Unliquidated
          Redgranite, WI 54970
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Candy Ragen                                                         Contingent
          2318 Wisconsin Ave                                                  Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $995.30
          Candy Schmidt                                                       Contingent
          1370 Tammy Rd                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Candy Selle-Poehls                                                  Contingent
          1817 Lawrence Street                                                Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Cara Anne                                                           Contingent
          4903 Birch Street                                                   Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 240 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 240 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.167
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Caressa Krueger                                                     Contingent
          W6880 daniel ct                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Carey Richards                                                      Contingent
          2377 Old Ivy Court                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Carie Gibbs                                                         Contingent
          N349 Redtail Lane                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $587.92
          Carie Ligman                                                        Contingent
          2341 court street                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Carie Stedman                                                       Contingent
          N9529 Noe Rd                                                        Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Carie Wengerter                                                     Contingent
          N6132 County Road C                                                 Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $421.05
          Carin Barber                                                        Contingent
          2330 S Walden Ave                                                   Unliquidated
          2
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 241 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 241 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.168
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237.82
          Carina Crowe                                                        Contingent
          932 S Smalley St                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Carisa Van Rossum                                                   Contingent
          N3174 Section Line rd                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Carissa Dollahite                                                   Contingent
          5352 55th avenue                                                    Unliquidated
          Kenosha, WI 53144
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Carissa Goerl                                                       Contingent
          524 W 7th St.                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carissa Langenhuizen                                                Contingent
          1671 Carole Ln                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Carissa Nehls                                                       Contingent
          N7476 Edgewater Dr                                                  Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carissa Smith                                                       Contingent
          818 Warsaw Street                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 242 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 242 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.169
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Carl Brookins                                                       Contingent
          PO Box 34                                                           Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Carl Scheunemann                                                    Contingent
          213 S Summit Dr                                                     Unliquidated
          Port Washington, WI 53074
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Carla Kelly                                                         Contingent
          972 E Fox Ln                                                        Unliquidated
          Milwaukee, WI 53217
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Carla Niemi                                                         Contingent
          1216 s park ave                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Carla Reetz                                                         Contingent
          W6389 Sonny Drive Apt. 1                                            Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Carla Scheuer                                                       Contingent
          11060 MacArthur Drive                                               Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Carleen Lawrynk                                                     Contingent
          1904 North Appleton St                                              Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 243 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 243 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.169
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Carley Madigan                                                      Contingent
          N6622 center road                                                   Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carley Wong                                                         Contingent
          3112 E. Sableridge Dr.                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Carli Finley                                                        Contingent
          907 Irish Rd                                                        Unliquidated
          Apt 10
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.170
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Carlie Brunell                                                      Contingent
          W12377 Metzger Ct                                                   Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          CARLIE HERBST                                                       Contingent
          1701 KENTUCKY ST                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Carlie Hubbard                                                      Contingent
          1022 W Johnson St                                                   Unliquidated
          Apt 211
                                                                              Disputed
          Madison, WI 53715
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.170
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Carlie Seaman                                                       Contingent
          920 N Lark St                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 244 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 244 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.170
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Carlin Kalinec                                                      Contingent
          1200 Summit Street                                                  Unliquidated
          Hancock, MI 49930
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Carlos Ibanez                                                       Contingent
          4280 Galt Ocean Dr                                                  Unliquidated
          27A
                                                                              Disputed
          Fort Lauderdale, FL 33308
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.170
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          CARLTON HANDSCHKE                                                   Contingent
          1128 E OVERLAND RD                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,246.88
          CARLTON KEMPFER                                                     Contingent
          237 WALKER ST                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Carly Hansen                                                        Contingent
          3990 Country Lane                                                   Unliquidated
          Rock, MI 49880
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Carly Lafave                                                        Contingent
          1522 Ames street                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $625.72
          Carly Marx                                                          Contingent
          7361 Inama Rd                                                       Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 245 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 245 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.171
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          carly meinert                                                       Contingent
          n8611 pine road                                                     Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Carly Retzloff                                                      Contingent
          526 Wilderness Ct                                                   Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Carly Reynders                                                      Contingent
          2475 School Road                                                    Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Carly Stanek                                                        Contingent
          645 N. Washington St.                                               Unliquidated
          Spring Green, WI 53588
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Carly Weber                                                         Contingent
          1825 W Timber Ridge Ln                                              Unliquidated
          9311
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.171
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carmen Adams                                                        Contingent
          1895 Westbreeze Drive                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Carmen Messina                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 246 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 246 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.172
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carmen Roehl                                                        Contingent
          615 hall st                                                         Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Carmen Sloan                                                        Contingent
          301 W Lafayette                                                     Unliquidated
          Avon, IL 61415
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Carmen Vande Hey                                                    Contingent
          W5538 rustic lane                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $622.65
          Carol Austin                                                        Contingent
          1422 st Paul street                                                 Unliquidated
          Sault Sainte Marie, MI 49783
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Carol Fields                                                        Contingent
          35104 Wisconsin St                                                  Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Carol Kemmerer                                                      Contingent
          1514 Calico Ln                                                      Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Carol Naff                                                          Contingent
          12563 Mantilla Rd                                                   Unliquidated
          San Diego, CA 92128
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 247 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 247 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.172
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $925.57
          Carol Ruleau                                                        Contingent
          1550 Elk Trail Ct                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Carol Topp                                                          Contingent
          N4115 French Rd                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Carol Wohlers                                                       Contingent
          1031 W PARKWAY BLVD                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Carole Benson                                                       Contingent
          217 Manchester Lane                                                 Unliquidated
          Barrington, IL 60010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Carolee Herrick                                                     Contingent
          506 Forest Home Drive                                               Unliquidated
          2B
                                                                              Disputed
          Francis Creek, WI 54214
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.173
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Caroline Esperanza                                                  Contingent
          434 Newbury Dr                                                      Unliquidated
          Island Lake, IL 60042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Caroline Swanson                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 248 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 248 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.173
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Carolyn Dammen                                                      Contingent
          2910 Rutledge Avenue                                                Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,301.48
          Carolyn Vickers                                                     Contingent
          W1508 Garden Ln                                                     Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Carri Decamp                                                        Contingent
          5108 Lilac Ln                                                       Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Carrie Beck                                                         Contingent
          306 s milwaukee st                                                  Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          carrie Gerlach                                                      Contingent
          966 Dousman st                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Carrie Griffin                                                      Contingent
          10744 COUNTY ROAD M                                                 Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carrie Heeren                                                       Contingent
          115 W. Foster Ave                                                   Unliquidated
          Tomah, WI 54660
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 249 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 249 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.174
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Carrie Jagodzinski                                                  Contingent
          3215 Hay Meadow Ln                                                  Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          carrie kellner                                                      Contingent
          1232 crooks st.                                                     Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Carrie Kittell                                                      Contingent
          120 Highridge Ave                                                   Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Carrie Kragie                                                       Contingent
          N9927 K-1 Road                                                      Unliquidated
          Stephenson, MI 49887
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Carrie Krause                                                       Contingent
          2280 red tail glen                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Carrie Kulas                                                        Contingent
          4300 Tydl Drive                                                     Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.50
          Carrie Lefeber                                                      Contingent
          N8758 Townline Rd                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 250 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 250 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.174
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Carrie Lindsey                                                      Contingent
          916 W Commercial St                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Carrie Nolde                                                        Contingent
          N3071 Bay De Noc Dr                                                 Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $565.18
          Carrie Noren                                                        Contingent
          26 E. FOLLETT ST.                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Carrie Powell                                                       Contingent
          W6640 Wege Road                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Carrie Scheller                                                     Contingent
          4701 Swan Ave                                                       Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          CARRIE SMITH                                                        Contingent
          1115 W Spencer st.                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Carrie Weir                                                         Contingent
          2706 Minnesota Ave NW                                               Unliquidated
          Bemidji, MN 56601
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 251 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 251 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.175
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Carrie Witt                                                         Contingent
          W3616 County Road S                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Carson Brown                                                        Contingent
          629 Canary Ave.                                                     Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Carson Clark                                                        Contingent
          w2390 Cty Rd I                                                      Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carson Makuski                                                      Contingent
          2024 Clark street                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Carson Raddatz                                                      Contingent
          W6179 Westlake Ct                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Carter Footit                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Carter Golden                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 252 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 252 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.176
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Caryn Van Pietersom                                                 Contingent
          4406 Mohawk Street                                                  Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Caryn Weissman                                                      Contingent
          P O Box 434                                                         Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Casey Barrett                                                       Contingent
          808 s stephan bridge rd                                             Unliquidated
          Grayling, MI 49738
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $531.82
          Casey Berkshire                                                     Contingent
          646 Grant St                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.63
          Casey Bestul                                                        Contingent
          2910 County Rd. DD                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $603.70
          Casey Clifford                                                      Contingent
          905 Madison ave                                                     Unliquidated
          Apt 11
                                                                              Disputed
          Marinette, WI 54143
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.176
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.33
          Casey Ellis                                                         Contingent
          2326 S Gladys Ave.                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 253 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 253 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.176
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Casey Fedor                                                         Contingent
          1512 Roosevelt Ave                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,203.26
          Casey Lang                                                          Contingent
          2525 W Prospect Avenue                                              Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Casey Otto                                                          Contingent
          509 E Harding Dr                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Casey Rocha                                                         Contingent
          W3584 Vannoy Dr                                                     Unliquidated
          Whitewater, WI 53190
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Casey Streich                                                       Contingent
          1810 emerson st                                                     Unliquidated
          Tigerton, WI 54486
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Casey Trutnau                                                       Contingent
          1053 E Main ST                                                      Unliquidated
          407
                                                                              Disputed
          Valley City, ND 58072
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.177
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $597.45
          Cassandra Askegaard                                                 Contingent
          515 E. 2nd St.                                                      Unliquidated
          Dixon, IL 61021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 254 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 254 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.177
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.69
          Cassandra Brei                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cassandra Downing                                                   Contingent
          1085 Echo Lane                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cassandra Immel                                                     Contingent
          620 Pleasure Place                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cassandra Kalnins                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Cassandra Kitchen                                                   Contingent
          2721 Clairville Rd                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cassandra Marshall                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cassandra Pipkorn                                                   Contingent
          2513 Oakcrest Dr                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 255 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 255 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.178
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          CASSANDRA RUNNING                                                   Contingent
          911 Elm St                                                          Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Cassandra Stephens                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          cassandra Theisen                                                   Contingent
          N2816 Triple S Rd                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Cassandra Thompson                                                  Contingent
          609 Theodore st                                                     Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Cassey Stecker                                                      Contingent
          309 Reed street                                                     Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Cassi Fallucca                                                      Contingent
          11703 60th st #8                                                    Unliquidated
          8
                                                                              Disputed
          Kenosha, WI 53144
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.178
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Cassi Janssen                                                       Contingent
          1228 Garfield Court                                                 Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 256 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 256 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.179
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Cassi Van Dusen                                                     Contingent
          50W338 Ramm Road                                                    Unliquidated
          Maple Park, IL 60151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Cassidey Wolfert                                                    Contingent
          3669 South Hillcrest Road                                           Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Cassidy Heyer                                                       Contingent
          10295 w Yale Ave                                                    Unliquidated
          Zion, IL 60099
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Cassie Bucaro                                                       Contingent
          714 walnut dr                                                       Unliquidated
          406
                                                                              Disputed
          Darien, IL 60561
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.179
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Cassie Elmer                                                        Contingent
          242 W. Church Street                                                Unliquidated
          Evansville, WI 53536
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.45
          Cassie Garton                                                       Contingent
          130 Pacific Road                                                    Unliquidated
          Merrimac, WI 53561
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Cassie Hopkins                                                      Contingent
          5619 w Cleveland ave                                                Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 257 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 257 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.179
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Cassie Leino                                                        Contingent
          302 North 14th Avenue East                                          Unliquidated
          Ashland, WI 54806
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cassie Pappano                                                      Contingent
          1291 Maidstone Drive                                                Unliquidated
          Vernon Hills, IL 60061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,234.76
          Cassie Wiegert                                                      Contingent
          217 Sunset Drive                                                    Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Cassondra Mcmahon                                                   Contingent
          10220 Brazeau Town Hall Rd                                          Unliquidated
          Pound, WI 54161
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Cat Cairns                                                          Contingent
          500 S Park Ave                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Catherine Coulson                                                   Contingent
          508 Pinetree Road                                                   Unliquidated
          Kohler, WI 53044
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $267.72
          Catherine Kempen                                                    Contingent
          W1959 TRALEE LN                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 258 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 258 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.180
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Catherine Kocherer                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Catherine McNicoll Schmidt                                          Contingent
          1552 Mallard St                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Catherine Misorski                                                  Contingent
          4945 S. 82nd St.                                                    Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Catherine Peszczynski                                               Contingent
          2023 south 59th street                                              Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Catherine Wege                                                      Contingent
          N3073 Manley Road                                                   Unliquidated
          HORTONVILLE, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Catherine Weyenberg                                                 Contingent
          212 Maple St                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.38
          Cathleen E Berglund                                                 Contingent
          725 W Gilbert Rd                                                    Unliquidated
          Palatine, IL 60067
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 259 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 259 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.181
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Cathy Ballew                                                        Contingent
          501 Pearl St                                                        Unliquidated
          Macon, MO 63552
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cathy Dercks                                                        Contingent
          N2317 Meadow Creek Ct                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cathy Dreifuerst                                                    Contingent
          N8173 Ashberry Ave                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Cathy Freeman                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          cathy hendrikse                                                     Contingent
          1416 logan ave                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Cathy Lindeman                                                      Contingent
          2318 Skyline Pines Dr                                               Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,548.75
          CATHY PATT                                                          Contingent
          W7477 STATE RD 21 AND 73                                            Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 260 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 260 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.181
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cathy Rens                                                          Contingent
          N5371 Brandon Rd                                                    Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Cathy Spoehr                                                        Contingent
          N2353 Vandenbroek Rd                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $649.95
          Catrina Werner                                                      Contingent
          622 w 4th ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Caydance Rouleau                                                    Contingent
          8817 County Road W                                                  Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Cayla Charlesworth                                                  Contingent
          1508 Daggett St.                                                    Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Caylynn Cutler                                                      Contingent
          1356 N 2nd Drive                                                    Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cecelia Rodriguez                                                   Contingent
          41 S Kayser St                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 261 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 261 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.182
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Cecilio Martinez                                                    Contingent
          230 S Drummond St                                                   Unliquidated
          waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.38
          Ceileta Gardner                                                     Contingent
          3035 Nicholson RD                                                   Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Celeste Bowen                                                       Contingent
          9S270 Nantucket Dr                                                  Unliquidated
          F
                                                                              Disputed
          Darien, IL 60561
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.182
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Celeste Zautcke                                                     Contingent
          7403 98th Ave                                                       Unliquidated
          j
                                                                              Disputed
          Kenosha, WI 53142
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.182
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Celia Miranda                                                       Contingent
          412 10th street                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chad Baker                                                          Contingent
          W5563 Sumac Lane                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,225.33
          Chad Brown                                                          Contingent
          2020 Adams St                                                       Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 262 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 262 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.183
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Chad Chartre                                                        Contingent
          3654 Emerald Crown Pkwy                                             Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Chad Dumdie                                                         Contingent
          390 Westbrook Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          Chad Edwards                                                        Contingent
          2607 Michael st                                                     Unliquidated
          Wonder Lake, IL 60097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.96
          Chad Eilers                                                         Contingent
          309 E Fremont Street                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $694.58
          Chad Empey                                                          Contingent
          2015 N Riverwalk Way                                                Unliquidated
          Milwaukee, WI 53212
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $858.90
          Chad Giles                                                          Contingent
          203 Mulberry Drive                                                  Unliquidated
          Waldo, WI 53093
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $622.65
          Chad Gruenstern                                                     Contingent
          189 Denhardt Ave                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 263 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 263 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.183
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.50
          Chad Guild                                                          Contingent
          3931 Sienna Ct                                                      Unliquidated
          Franksville, WI 53126
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Chad Hackbarth                                                      Contingent
          3530 Cherryvale Ave                                                 Unliquidated
          96
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.184
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Chad Hanley                                                         Contingent
          729 Sprenger Road                                                   Unliquidated
          Seymour, IN 47274
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Chad Lambie                                                         Contingent
          N2473 Farrell Road                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244.13
          CHAD MEIER                                                          Contingent
          6315 Poplar L 6th Street                                            Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,181.25
          Chad Mulheron                                                       Contingent
          N2440 Milly Street                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Chad Spitz                                                          Contingent
          1332 Grand Ave                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 264 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 264 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.184
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Chad Vandenbusch                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Chad Vincent                                                        Contingent
          2010 E Plank Rd                                                     Unliquidated
          #6
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.184
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Chad Wachel                                                         Contingent
          826 w elsie st                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Chad Wewasson                                                       Contingent
          PO Box 726                                                          Unliquidated
          Lac Du Flambeau, WI 54538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.38
          Chad Zeske                                                          Contingent
          1296 Velp Ave.                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,676.45
          Chadley Ewald                                                       Contingent
          15390 Painters Ln N                                                 Unliquidated
          Stillwater, MN 55082
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Chairity Carey                                                      Contingent
          407 horicon st                                                      Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 265 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 265 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.185
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Chaise Baenen                                                       Contingent
          5044 nooyen heights Dr.                                             Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Champagne Hubert                                                    Contingent
          404 Brooklyn Manor Pl                                               Unliquidated
          19
                                                                              Disputed
          Evansdale, IA 50707
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.185
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Chance Wall                                                         Contingent
          4601 S 4300 Rd                                                      Unliquidated
          Big Cabin, OK 74332
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          Chandall Johnson                                                    Contingent
          5688 hwy 57                                                         Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Chandler Puwal                                                      Contingent
          275 East Saint Clair Street                                         Unliquidated
          Romeo, MI 48065
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Chandler VOIGT                                                      Contingent
          W1339 Washington Rd                                                 Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.03
          Chandra Dimmer                                                      Contingent
          6838 Hwy 52 S Lot 12                                                Unliquidated
          Lot 12
                                                                              Disputed
          Bellevue, IA 52031
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 266 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 266 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.186
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          Chandra Johnson                                                     Contingent
          748 1St street                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Chanelle Olson                                                      Contingent
          727 West Harris Street                                              Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Channing Boivin                                                     Contingent
          3701 16th st                                                        Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Chantel Kreutner                                                    Contingent
          846 Ashford Dr NE                                                   Unliquidated
          Cedar Rapids, IA 52402
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          chardra draeger                                                     Contingent
          n7014 cty rd PP                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Charlene Coogan-Trevino                                             Contingent
          3326 S Seeley Ave                                                   Unliquidated
          Chicago, IL 60608
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Charlene Horak                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 267 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 267 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.186
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Charles Baker                                                       Contingent
          11661 heyrman drive                                                 Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Charles Bellman                                                     Contingent
          N8831 County Road Vv                                                Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.46
          charles Flesch                                                      Contingent
          217 west layman drive                                               Unliquidated
          Mellen, WI 54546
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $273.00
          Charles Johnston                                                    Contingent
          W2122 state highway 64                                              Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CHARLES PRZYBYL JR                                                  Contingent
          15681 Crocus CT W                                                   Unliquidated
          Rosemount, MN 55068
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Charles Robbins                                                     Contingent
          1738 Golf Bridge Dr                                                 Unliquidated
          2
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.187
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.63
          Charles Schmit                                                      Contingent
          121 Dupont Ave NE                                                   Unliquidated
          Hector, MN 55342
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 268 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 268 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.187
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Charles Scott                                                       Contingent
          716 7th Ave                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          CHARLES WANISH                                                      Contingent
          5624 County road r                                                  Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Charles Wischow                                                     Contingent
          1260 Dover Lane                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          charley hopp                                                        Contingent
          3672 terri lane                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.88
          Charlie Ann Rykwalder                                               Contingent
          14265 Woodridge Circle                                              Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Charlie Buysse                                                      Contingent
          630 trumpeter trail                                                 Unliquidated
          3
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.188
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Charlie Decloux                                                     Contingent
          w183 n8522 lawrence ct                                              Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 269 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 269 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.188
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Charlie Guenthner                                                   Contingent
          620 south Clermont                                                  Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Charlie Hill                                                        Contingent
          42440 Wilson Memorial Dr                                            Unliquidated
          Chassell, MI 49916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CHARLIE LOMAS                                                       Contingent
          7871 South Scepter Dr.                                              Unliquidated
          Unit 6
                                                                              Disputed
          Franklin, WI 53132
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.188
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $510.78
          Charlie Marquardt                                                   Contingent
          W4325 county road kk                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Charlie Mccarthy                                                    Contingent
          828 Dante Drive                                                     Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Charlie Rauls                                                       Contingent
          1604 Pebblebrook Trl                                                Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Charlie Syndergaard                                                 Contingent
          415 w 4th st                                                        Unliquidated
          Newell, IA 50568
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 270 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 270 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.188
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chase Janssen                                                       Contingent
          1228 Garfield Ct                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.19
          Chase Kinney                                                        Contingent
          2130 hwy pp                                                         Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Chase Pittman                                                       Contingent
          755 Frank st                                                        Unliquidated
          Darlington, WI 53530
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Chase Porter                                                        Contingent
          1618 Fordem Ave                                                     Unliquidated
          303
                                                                              Disputed
          Madison, WI 53714
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.189
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Chase Shipley                                                       Contingent
          5290 Richland road                                                  Unliquidated
          Pleasant Plains, IL 62677
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Chase Shumard                                                       Contingent
          40 country manor lane                                               Unliquidated
          D
                                                                              Disputed
          DaytonC, OH 45458
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.189
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.46
          Chase Wardian                                                       Contingent
          524 Seminary Drive                                                  Unliquidated
          Dyer, IN 46311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 271 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 271 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.189
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $889.88
          Chasidey Fisher                                                     Contingent
          329 S. Bridge St                                                    Unliquidated
          P.o. box 44
                                                                              Disputed
          Manawa, WI 54949
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.189
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Chaz Goeben                                                         Contingent
          3129 Barley Circle                                                  Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Chels Marie                                                         Contingent
          2002 E. SWEDE RD                                                    Unliquidated
          Cedarville, MI 49719
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Chelse Grigg                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.189
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.26
          Chelsea Drazkowski                                                  Contingent
          713 Johnson Ct                                                      Unliquidated
          Rushford, MN 55971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Chelsea Franke                                                      Contingent
          1196 Bonnie Drive                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.38
          Chelsea Maiers                                                      Contingent
          1420 HAYES RD                                                       Unliquidated
          Tipton, IA 52772
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 272 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 272 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.190
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Chelsea Marie                                                       Contingent
          120015 county road a                                                Unliquidated
          Athens, WI 54411
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Chelsea Mcdonough                                                   Contingent
          703 Dakota Ave                                                      Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Chelsea Radley                                                      Contingent
          N2110 State Road 49                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Chelsea Rice                                                        Contingent
          410 Victoria Street                                                 Unliquidated
          Fairmont, MN 56031
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Chelsea Rodriguez                                                   Contingent
          310 echo dr                                                         Unliquidated
          Rockton, IL 61072
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Chelsea Shuda                                                       Contingent
          N3430 County Road D                                                 Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Chelsey Briner                                                      Contingent
          N5621 Braund rd                                                     Unliquidated
          Camp Douglas, WI 54618
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 273 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 273 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.190
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Chelsey James                                                       Contingent
          612 Grove St.                                                       Unliquidated
          Brainerd, MN 56401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.30
          Chelsey Osmanski                                                    Contingent
          950 Holzer Street                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Chelsi Knorr                                                        Contingent
          W8313 STATE ROAD 76                                                 Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $845.78
          Cheri Duley                                                         Contingent
          346 Ladwig St                                                       Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Cheri Nenahlo                                                       Contingent
          1289 Commanche Ave                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Cheryl Boeck                                                        Contingent
          303 W 18TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cheryl Cravillion                                                   Contingent
          E1845 County Road A                                                 Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 274 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 274 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.191
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cheryl Dreger                                                       Contingent
          2018 white wolf lane                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Cheryl Griesbach                                                    Contingent
          W7050 Bluebluff Way                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cheryl Horton                                                       Contingent
          1772 Alexandra Court                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Cheryl Iwami Benn                                                   Contingent
          S67W26025 BENSON AVE                                                Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,083.57
          Cheryl Lecker                                                       Contingent
          W4796 WEGE RD                                                       Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.13
          CHERYL MARTI                                                        Contingent
          2014 MYSTIC HILLS TERRACE                                           Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cheryl Ohman                                                        Contingent
          1221 10th Ave South                                                 Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 275 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 275 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.192
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Cheryl Perket                                                       Contingent
          929 4TH ST                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Cheryl Peters                                                       Contingent
          1775 W Paynes Point Rd                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CHERYL PUES                                                         Contingent
          E8947 Jennings Rd                                                   Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Cheryl Rataichek                                                    Contingent
          535 A Menasha Street                                                Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Cheryl Rhinehart                                                    Contingent
          1493 Harvey st.                                                     Unliquidated
          Lower
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.192
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $412.65
          Cheryl Rodefer                                                      Contingent
          3119 S. 16th St.                                                    Unliquidated
          Milwaukee, WI 53215
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $737.07
          Cheryl Spindler                                                     Contingent
          512 N. 8th St.                                                      Unliquidated
          303
                                                                              Disputed
          Sheboygan, WI 53081
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 276 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 276 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.193
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,701.38
          Cheryl Vienola                                                      Contingent
          1465 MARICOPA DR                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cheryl Zaske                                                        Contingent
          2290 Wisconsin St                                                   Unliquidated
          Apt B
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.193
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.08
          Chester Weier                                                       Contingent
          816 N Ashland Ave                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Cheyenne Barr                                                       Contingent
          1380 8th ave                                                        Unliquidated
          Newport, MN 55055
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.19
          Cheyenne Dodge                                                      Contingent
          W6150 County Road BB                                                Unliquidated
          Lot 6
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.193
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cheyenne Moyer                                                      Contingent
          4754 Cedar Court                                                    Unliquidated
          Quinnesec, MI 49876
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cheyenne Thein                                                      Contingent
          226 E. DeKora St.                                                   Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 277 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 277 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.193
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cheyenne Werner                                                     Contingent
          204 Tower Circle                                                    Unliquidated
          Morristown, MN 55052
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Chloe Beimborn                                                      Contingent
          510 Skyline Blvd                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chloe Boers                                                         Contingent
          7749 Beloff Court                                                   Unliquidated
          Three Lakes, WI 54562
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Chloe Burklund                                                      Contingent
          3561 Route 32 Apt 3                                                 Unliquidated
          Saugerties, NY 12477
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Chloe Lodel                                                         Contingent
          9924 Westview rd                                                    Unliquidated
          Newton, WI 53063
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Chloe Miller                                                        Contingent
          1506 N 13th Ave                                                     Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Chloe Piekkola                                                      Contingent
          5711 145th Ct NW                                                    Unliquidated
          Anoka, MN 55303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 278 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 278 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.194
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Chloe Polcen                                                        Contingent
          12590 State Hwy 42                                                  Unliquidated
          Ellison Bay, WI 54210
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Chloe Schmidt                                                       Contingent
          2429 Brantwood dr.                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chloe Schmitz                                                       Contingent
          N9271 county rd W                                                   Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Chloe Schwartz                                                      Contingent
          942 Augusta Drive                                                   Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Chody Wolf                                                          Contingent
          N6677 Maple Road                                                    Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Chris Alvin                                                         Contingent
          304 N Fulton st                                                     Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Chris Anklam                                                        Contingent
          1926 S. Memorial Dr.                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 279 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 279 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.195
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CHRIS BERGER                                                        Contingent
          LAURA KROLL                                                         Unliquidated
          5061 KENWOOD CT
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.195
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Chris Biersteker                                                    Contingent
          514 Melrose Avenue                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,522.75
          Chris Carter                                                        Contingent
          6 Lakeshore Dr                                                      Unliquidated
          Sault Ste. Marie ON P6A 5K8
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Chris Chimileski                                                    Contingent
          1919 Pleasant St                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,663.15
          chris collett                                                       Contingent
          4075 holt rd, 174                                                   Unliquidated
          Holt, MI 48842
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $471.45
          Chris Czerp                                                         Contingent
          406 2nd st                                                          Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244.13
          Chris Diels                                                         Contingent
          226 Folsom St.                                                      Unliquidated
          #8
                                                                              Disputed
          Columbus, WI 53925
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 280 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 280 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.195
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chris Ely Wendler                                                   Contingent
          1519 E Taft Ave                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          chris everst                                                        Contingent
          732 northern ave.                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Chris Freelove                                                      Contingent
          2519 falling leaves dr                                              Unliquidated
          Weatherford, OK 73096
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          chris george                                                        Contingent
          1707 River Lakes Rd N                                               Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $881.48
          Chris Griep                                                         Contingent
          1902 132 Ave NE                                                     Unliquidated
          Minneapolis, MN 55449
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Chris Hassen                                                        Contingent
          4107 AMHERST DRIVE                                                  Unliquidated
          Champaign, IL 61822
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Chris Hect                                                          Contingent
          4071 sam snead dr                                                   Unliquidated
          Flint, MI 48506
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 281 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 281 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.196
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538.13
          Chris Heller                                                        Contingent
          8501 Windsor Dr                                                     Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Chris Holinbeck                                                     Contingent
          1314 Harvest Moon Dr                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Chris Hruska                                                        Contingent
          E735 Cherneyville Rd                                                Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Chris Huettner                                                      Contingent
          1015 S Commercial St                                                Unliquidated
          Apt 7
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.196
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Chris Jackson                                                       Contingent
          N4268 old forest rd                                                 Unliquidated
          Cambridge, WI 53523
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.88
          Chris Jackson                                                       Contingent
          n4628 old forest rd                                                 Unliquidated
          Cambridge, WI 53523
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $335.96
          Chris Jaecks                                                        Contingent
          3728 E. Rovi Drive                                                  Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 282 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 282 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.197
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Chris Kaufert                                                       Contingent
          1083 Congress Street                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Chris LaCrosse                                                      Contingent
          6214 Schroeder Rd.                                                  Unliquidated
          11
                                                                              Disputed
          Madison, WI 53711
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.197
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Chris Lawrence                                                      Contingent
          W6253 Timber Trail                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Chris Lee                                                           Contingent
          553 Harvard Dr.                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Chris Luck                                                          Contingent
          1452 Madden Rd.                                                     Unliquidated
          Lansing, IA 52151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $618.45
          chris marek                                                         Contingent
          90 myrna jane dr                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Chris Martin                                                        Contingent
          104 W Klubertanz Dr                                                 Unliquidated
          9
                                                                              Disputed
          Sun Prairie, WI 53590
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 283 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 283 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.197
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,480.50
          CHRIS MATTHEWS                                                      Contingent
          P.O. Box 274                                                        Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Chris Mckeon                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Chris Morris                                                        Contingent
          713 Clinton St                                                      Unliquidated
          208
                                                                              Disputed
          Horicon, WI 53032
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.198
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Chris Mueller                                                       Contingent
          912 Windward court                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Chris Ortman                                                        Contingent
          7609 Banks Street                                                   Unliquidated
          Justice, IL 60458
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Chris Page                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.46
          Chris Parrish                                                       Contingent
          1205 East Pacific St                                                Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 284 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 284 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.198
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Chris Patt                                                          Contingent
          211 Hudson Ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Chris Peeters                                                       Contingent
          309 Kadinger Way                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Chris Rawlings                                                      Contingent
          N2490 Milly Street                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Chris Riley                                                         Contingent
          3034 GILBERT DR                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Chris Scharenbrock                                                  Contingent
          1516 sibley court                                                   Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Chris Sibert                                                        Contingent
          63492 240th street                                                  Unliquidated
          Hewitt, MN 56453
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Chris Smits                                                         Contingent
          2842 S. Ridge Rd.                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 285 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 285 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.199
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chris Tighe                                                         Contingent
          N7006 Winnebago Dr.                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $561.76
          CHRIS VAN GRINSVEN                                                  Contingent
          N9032 HOLLY RD                                                      Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Chris Van Veghel                                                    Contingent
          919 Park Ave                                                        Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Chris Vitense                                                       Contingent
          W6614 County Road W                                                 Unliquidated
          Juneau, WI 53039
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Chris Weiland                                                       Contingent
          1288 Southfield Dr.                                                 Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Chris Williams                                                      Contingent
          7334 Mosaic Drive                                                   Unliquidated
          Indianapolis, IN 46221
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Chrisha Kimbrough                                                   Contingent
          209 cavil way                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 286 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 286 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.200
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Chrissy Kearney                                                     Contingent
          16395 country view ct                                               Unliquidated
          Dubuque, IA 52002
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,382.85
          Christa Ciaroni                                                     Contingent
          625 County Road E                                                   Unliquidated
          Grand Marsh, WI 53936
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.68
          Christi Emerson                                                     Contingent
          1201 harney ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $706.63
          Christian Benson                                                    Contingent
          P.O. Box 115                                                        Unliquidated
          Gaastra, MI 49927
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Christian Bettin                                                    Contingent
          1515 Central St                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Christian Brunelle                                                  Contingent
          112 E Longyear St                                                   Unliquidated
          2
                                                                              Disputed
          Bessemer, MI 49911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.200
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Christian Chavez                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 287 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 287 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.200
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Christian Gabriel                                                   Contingent
          25454 Spring St.                                                    Unliquidated
          Manhattan, IL 60442
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $253.58
          Christian Lambrechts                                                Contingent
          W2251 St. Peters rd                                                 Unliquidated
          East Troy, WI 53120
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          CHRISTIAN MENDEN                                                    Contingent
          1540 COOKS ST                                                       Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168.01
          Christian Muchka                                                    Contingent
          W7404 Barlow Lake Road                                              Unliquidated
          Pembine, WI 54156
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Christian Silvestri                                                 Contingent
          19w130 Mallard Court                                                Unliquidated
          Downers Grove, IL 60516
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Christianna Wallander                                               Contingent
          7312 Pine Grove Lane                                                Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Christie Galow                                                      Contingent
          126 S Church St                                                     Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 288 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 288 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.201
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.34
          Christie Kaufman                                                    Contingent
          W6697 Brown                                                         Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Christie Schultz                                                    Contingent
          1349 Tullar rd                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Christina Bargas                                                    Contingent
          7401 Arado Dr                                                       Unliquidated
          Fort Worth, TX 76131
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Christina Cooper                                                    Contingent
          6405 Von Kanel St                                                   Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Christina Cronier                                                   Contingent
          344 WASHINGTON ST                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Christina Gallert                                                   Contingent
          752 W. Wisconsin Ave., #4                                           Unliquidated
          Pewaukee, WI 53072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Christina Heezen                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 289 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 289 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.202
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Christina Huselbe                                                   Contingent
          148 Hastings Way SW                                                 Unliquidated
          Poplar Grove, IL 61065
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,024.76
          Christina Lezak                                                     Contingent
          N6714 Lake Lorraine Rd                                              Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Christina malson                                                    Contingent
          1315 winter wheat                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Christina Olson                                                     Contingent
          165 Walton Ave                                                      Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Christina Olson                                                     Contingent
          412 West Oshkosh St.                                                Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Christina Patrick                                                   Contingent
          1022 Western Ave                                                    Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Christina Portman                                                   Contingent
          156 Lock Road                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 290 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 290 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.202
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Christina Quinlan                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.202
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Christina Schraufnagel                                              Contingent
          147 WOODLAND AVE                                                    Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.40
          Christina Stock                                                     Contingent
          2447 emerald ln                                                     Unliquidated
          Yorkville, IL 60560
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Christina Theune                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Christina Torpey                                                    Contingent
          9224 Checkerbloom Dr                                                Unliquidated
          Oklahoma City, OK 73165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.25
          Christina Werth                                                     Contingent
          602 CONGRESS ST                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $531.83
          Christine Barber                                                    Contingent
          3111 Taylor St                                                      Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 291 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 291 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.203
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Christine Bier                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Christine Burnett                                                   Contingent
          w946 Heather Circle                                                 Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Christine Clemetson                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Christine Damm                                                      Contingent
          1017 Eureka St.                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CHRISTINE DREXLER                                                   Contingent
          914 POWERS ST                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $602.18
          Christine Edlund                                                    Contingent
          N4469 Twin Falls Road                                               Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          christine gimler                                                    Contingent
          641 coventry lane                                                   Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 292 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 292 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.204
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Christine Giordano                                                  Contingent
          6031 Honeysuckle Lane                                               Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          CHRISTINE HANSEN                                                    Contingent
          N1750 VIRGINIA DRIVE                                                Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,750.90
          Christine LaCourse                                                  Contingent
          121 Teddy St                                                        Unliquidated
          Brooklyn, WI 53521
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          CHRISTINE NILES                                                     Contingent
          4391 Soda Creek Road                                                Unliquidated
          Apt #5
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.204
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Christine Pascoe                                                    Contingent
          129 W. Fairbanks St.                                                Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Christine Roesler                                                   Contingent
          N1267 Chantilly Ct                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306.57
          Christine Sloane                                                    Contingent
          2301E. Tuscany Way                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 293 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 293 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.204
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CHRISTINE TIPPS                                                     Contingent
          482 CTY RD FF                                                       Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          CHRISTOPHER ANDERSON                                                Contingent
          442 AMORY ST                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Christopher Becker                                                  Contingent
          635 Zarling Ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.46
          Christopher Behling                                                 Contingent
          204 N. Edwards St.                                                  Unliquidated
          Combined Locks, WI. 53113-0000
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Christopher Christensen                                             Contingent
          296 N. Military Rd                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,053.67
          Christopher Doerrer                                                 Contingent
          2814 e Johnson st                                                   Unliquidated
          #3
                                                                              Disputed
          Madison, WI 53704
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.205
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Christopher Dumbleton                                               Contingent
          N4821 County Road B                                                 Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 294 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 294 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.205
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Christopher Eckardt                                                 Contingent
          1020 S 25th St. # 11                                                Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Christopher Ellis                                                   Contingent
          621 JACOBSEN AVE                                                    Unliquidated
          Madison, WI 53714
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.38
          Christopher Esparza                                                 Contingent
          3816 Koehn ave                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Christopher Gehrke                                                  Contingent
          580 western ave                                                     Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.50
          Christopher Getchell                                                Contingent
          1305 Armstrong st                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,370.38
          CHRISTOPHER GIERACH                                                 Contingent
          w159n9629 Butternut Rd                                              Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          CHRISTOPHER GROESBECK                                               Contingent
          173 E MCWILLIAMS ST                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 295 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 295 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.206
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Christopher Holden                                                  Contingent
          714 Irving Ave. NW                                                  Unliquidated
          Elk River, MN 55330
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $290.82
          Christopher Lamers                                                  Contingent
          N1291 thrush dr.                                                    Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.25
          Christopher Lesperance                                              Contingent
          852 Centennial Centre Blvd                                          Unliquidated
          Apt 96
                                                                              Disputed
          Oneida, WI 54155
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.206
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,898.89
          Christopher Mcdowell                                                Contingent
          810 Randolph St                                                     Unliquidated
          Angola, IN 46703
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Christopher McLaughlin                                              Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.206
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Christopher Miller                                                  Contingent
          220 Austin CT                                                       Unliquidated
          Apt 43
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.206
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Christopher Misener                                                 Contingent
          4256 Oakridge Court                                                 Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 296 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 296 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.207
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,483.13
          Christopher Norys                                                   Contingent
          3135 Town Square Dr                                                 Unliquidated
          408
                                                                              Disputed
          Rolling Meadows, IL 60008
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.207
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $659.40
          Christopher Parr                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.207
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Christopher Reindl                                                  Contingent
          927 Elizabeth street                                                Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Christopher Rhode                                                   Contingent
          1464 Hamily CT NE                                                   Unliquidated
          Grand Rapids, MI 49505
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Christopher Richmond                                                Contingent
          10502 Michigan Ave                                                  Unliquidated
          Hayward, WI 54843
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Christopher Roche                                                   Contingent
          3109 West 102nd Street                                              Unliquidated
          Evergreen Park, IL 60805
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $528.68
          Christopher Sandri                                                  Contingent
          1267 Chicago St.                                                    Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 297 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 297 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.207
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Christopher Schmidt                                                 Contingent
          7821 w43rd St.                                                      Unliquidated
          2c
                                                                              Disputed
          Lyons, IL 60534
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.207
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,271.01
          Christopher Schultz                                                 Contingent
          707 E Olympian Road                                                 Unliquidated
          Urbana, IL 61802
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $373.76
          Christopher Shintaku                                                Contingent
          610 E Granville Ave                                                 Unliquidated
          Roselle, IL 60172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Christopher Slinger                                                 Contingent
          1159 N Oakwood Rd                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Christopher Smith                                                   Contingent
          1728 18th Ave                                                       Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Christopher Smith                                                   Contingent
          1832 21st Ave                                                       Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Christopher Stratton                                                Contingent
          3414 W. Parkridge Ave.                                              Unliquidated
          Appleton, WI 54912
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 298 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 298 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.208
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Christopher Vass                                                    Contingent
          3535 N Oakley                                                       Unliquidated
          2
                                                                              Disputed
          Chicago, IL 60618
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.208
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Christopher Wech                                                    Contingent
          503 South State St                                                  Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $475.63
          Christopher Wolfe                                                   Contingent
          607 crawford dr #4                                                  Unliquidated
          Cottage Grove, WI 53527
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Christy Haefner                                                     Contingent
          306 Lawrence St                                                     Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Christy Narges Madigan                                              Contingent
          PO Box 181                                                          Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Christylee Vickers                                                  Contingent
          6549 E. Cty RD 300 S.                                               Unliquidated
          New Castle, IN 47362
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Chrystal Donahoe                                                    Contingent
          158 Arvey Ln                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 299 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 299 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.209
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.26
          Chuck Bowie                                                         Contingent
          603 Race Street                                                     Unliquidated
          10413
                                                                              Disputed
          New Orleans, LA 70130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.209
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.96
          Chuck Buck                                                          Contingent
          2112 S 3rd st                                                       Unliquidated
          Burlington, IA 52601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Chuck Cannon                                                        Contingent
          404 S Poplar Ave                                                    Unliquidated
          Elmhurst, IL 60126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Chuck Coyle                                                         Contingent
          1218A Crystal Ct                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Chuck Dantes                                                        Contingent
          518 w. hughitt                                                      Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Chuck Skibicki                                                      Contingent
          P. Our. Box 61                                                      Unliquidated
          Amherst Junction, WI 54407
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Chyna Sell                                                          Contingent
          3845 County Road C                                                  Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 300 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 300 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.209
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Chynna Brochtrup                                                    Contingent
          1512 Sherwood Drive                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Ciara Carley                                                        Contingent
          1514 Emilie St                                                      Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cierra Snyder                                                       Contingent
          E1854 Weinmann Rd                                                   Unliquidated
          Scandinavia, WI 54977
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.50
          CINDY BLOHM                                                         Contingent
          820 W. Fulton St                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          CINDY BUMAN                                                         Contingent
          W4665 GLENN ST                                                      Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,461.57
          Cindy Diemel Hansen                                                 Contingent
          840 appleton st                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,274.70
          Cindy Fredericksen                                                  Contingent
          2191 Kowalski Road                                                  Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 301 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 301 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.210
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Cindy Gavin                                                         Contingent
          1236 milton ave                                                     Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Cindy Hardy                                                         Contingent
          185 James CT                                                        Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cindy Landers                                                       Contingent
          4230 Sandusky rd                                                    Unliquidated
          Lima, OH 45801
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          CINDY MARGELOFSKY                                                   Contingent
          N8823 LAKESHORE DR                                                  Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          cindy oneill                                                        Contingent
          600 oak st lot #239                                                 Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.58
          Cindy Raddenbach                                                    Contingent
          320 Vista Dr                                                        Unliquidated
          Bloomington, IL 61701
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cindy Sabel Malliet                                                 Contingent
          N1340 FAIRWINDS DR                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 302 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 302 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.211
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Cindy Schilling                                                     Contingent
          #10 MCT                                                             Unliquidated
          Medford, WI 54451
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          Cindy Thomey                                                        Contingent
          P.O. Box 574                                                        Unliquidated
          Mio, MI 48647
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cindy Van Rite                                                      Contingent
          5318 S Gilbert Lane                                                 Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Cindy Winchell                                                      Contingent
          8618 State Highway 27                                               Unliquidated
          Sparta, WI 54656
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $952.88
          CINDY YESKO                                                         Contingent
          N2639 cty rd Z Lot B73                                              Unliquidated
          Dousman, WI 53118
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,561.35
          Cinnamon Harley                                                     Contingent
          1198 Canterbury Rd                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Claire Bliske                                                       Contingent
          2716 oakwood circle                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 303 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 303 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.211
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Claire Burkard                                                      Contingent
          1721 St. Robert Drive                                               Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Claire Calkins                                                      Contingent
          1216 deerfield ave                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.19
          Claire Cayemberg                                                    Contingent
          15209 Hillcreek Road                                                Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Claire Guell                                                        Contingent
          W2755 Middle Rd                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Claire Harder                                                       Contingent
          N10224 Hwy 26                                                       Unliquidated
          Burnett, WI 53922
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Claire Neuberger                                                    Contingent
          192 Blueberry Road                                                  Unliquidated
          Libertyville, IL 60048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Claire Rumsey                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 304 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 304 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.212
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.19
          Claire Stiefvater                                                   Contingent
          129 Pennsylvania Avenue                                             Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Claire Wittmann                                                     Contingent
          N3509 center road                                                   Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.38
          CLARE LOVELESS                                                      Contingent
          11027 Hietikko Drive                                                Unliquidated
          Pelkie, MI 49958
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Clare Vanden Heuvel                                                 Contingent
          4950 Lansing High Pt                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Clarissa Biglow                                                     Contingent
          7271 e mosherville rd.                                              Unliquidated
          Jackson, MI 49202
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Claude de Lorraine                                                  Contingent
          2065 6th St                                                         Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Claudia Henrickson                                                  Contingent
          3005 Crusade Lane                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 305 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 305 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.213
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Claudia Murray                                                      Contingent
          301 E. Wentworth Ln.                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Claudia Tisch                                                       Contingent
          816 W Lexington Pkwy                                                Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Clay Hundertmark                                                    Contingent
          W4855 Branch rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Clay Pausma                                                         Contingent
          N10752 Jeresey Rd                                                   Unliquidated
          Fox Lake, WI 53933
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Clay Pausma                                                         Contingent
          N10752 Jeresey Rd                                                   Unliquidated
          Fox Lake, WI 53933
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.08
          Clayton Collins                                                     Contingent
          1436 Westmeath Ave                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Clayton Fury                                                        Contingent
          14302 Chevy Chase Dr.                                               Unliquidated
          Houston, TX 77077
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 306 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 306 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.214
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Clayton Greenwald                                                   Contingent
          619 R lane                                                          Unliquidated
          Fort Madison, IA 52627
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.69
          clayton jeffers                                                     Contingent
          9938 S Walker Road                                                  Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Clayton Lewis                                                       Contingent
          312 E Lynwood DR.                                                   Unliquidated
          Athens, IL 62613
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.95
          Clayton Sheasby                                                     Contingent
          833 E. Eldorado st.                                                 Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $797.48
          Clifford Kellner                                                    Contingent
          224 OAK GROVE AVE                                                   Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Clint Griesbach                                                     Contingent
          N2633 Immel rd                                                      Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,909.83
          Clint Jozwiak                                                       Contingent
          319 parkview lane                                                   Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 307 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 307 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.214
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Clinton Diehl                                                       Contingent
          738 Gateway St NE                                                   Unliquidated
          Cedar Rapids, IA 52402
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Coco Eberhard                                                       Contingent
          5602 Auchter Lane                                                   Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Cody Bonini                                                         Contingent
          P.o box 332                                                         Unliquidated
          South Range, MI 49963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Cody Brunclik                                                       Contingent
          302 4th Street                                                      Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $235.19
          Cody Carlson                                                        Contingent
          W5300 Pine Creek Road                                               Unliquidated
          Norway, MI 49870
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Cody Donovan                                                        Contingent
          7959 Evergreen Street                                               Unliquidated
          Hewitt, WI 54441
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cody Dupont                                                         Contingent
          5926 24th Ave NW                                                    Unliquidated
          Rochester, MN 55901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 308 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 308 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.215
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          CODY GRUNDEEN                                                       Contingent
          1210 17TH STREET SOUTH                                              Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Cody Johnson                                                        Contingent
          1642 28th ave south                                                 Unliquidated
          9
                                                                              Disputed
          Grand Forks, ND 58201
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.215
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Cody Jones                                                          Contingent
          1638 s. 78st                                                        Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $477.70
          Cody Kolka                                                          Contingent
          105 Lieder St                                                       Unliquidated
          North Freedom, WI 53951
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cody Kromrie                                                        Contingent
          N413 County Road Y                                                  Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Cody Kuntz                                                          Contingent
          5713 South Kerry Ave                                                Unliquidated
          Sioux Falls, SD 57106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.43
          Cody Lanham                                                         Contingent
          4324 N LIGHTNING DR                                                 Unliquidated
          APT 9
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 309 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 309 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.216
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Cody Locke                                                          Contingent
          6552 weyer road                                                     Unliquidated
          B
                                                                              Disputed
          Imlay City, MI 48444
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.216
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Cody Mier                                                           Contingent
          2211 magnolia lane                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cody Nicholson                                                      Contingent
          3168 Jackson                                                        Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Cody Polfus                                                         Contingent
          N12611 Co. Rd. 551                                                  Unliquidated
          Carney, MI 49812
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Cody Rasmussen                                                      Contingent
          E2174 Elm Valley Rd                                                 Unliquidated
          Scandinavia, WI 54977
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Cody Reed                                                           Contingent
          406 8th street                                                      Unliquidated
          Calumet, MI 49913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Cody Robertson                                                      Contingent
          2525 14th Ave                                                       Unliquidated
          Monroe, WI 53566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 310 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 310 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.216
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Cody Rossmiller                                                     Contingent
          610 Mill St                                                         Unliquidated
          PO Box 185
                                                                              Disputed
          Adell, WI 53001
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.216
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $733.90
          Cody Schrauth                                                       Contingent
          327 Mill Street PO Box 644                                          Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.44
          cody slama                                                          Contingent
          W5244 Cty Rd C                                                      Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Cody TeBeest                                                        Contingent
          965 HOLLAND RD.                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Cody Tietz                                                          Contingent
          47 West Church Road                                                 Unliquidated
          Twin Lake, MI 49457
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.30
          Cody Vandenberg                                                     Contingent
          2100 Phesant Run Ct                                                 Unliquidated
          Apt F
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.217
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Cody Wedde                                                          Contingent
          1116 High Street                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 311 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 311 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.217
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Cody Wetterau                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.28
          Cody Wilterdink                                                     Contingent
          114 Beth Cir                                                        Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Cody Zimmerman                                                      Contingent
          11102 Freedom rd                                                    Unliquidated
          Tomah, WI 54660
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.99
          Colbie Raught                                                       Contingent
          1110 Oak street                                                     Unliquidated
          Plain, WI 53577
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.69
          Colby Bach                                                          Contingent
          6865 Yellowwood Lane                                                Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Cole Baumgartner                                                    Contingent
          1125 N 12th avenue                                                  Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Cole Dawson                                                         Contingent
          24 Mapleview Dr.                                                    Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 312 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 312 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.218
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Cole Dineen                                                         Contingent
          1621 Boles St                                                       Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,043.18
          Cole Finnegan                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cole Flaherty                                                       Contingent
          125 W MAIN ST                                                       Unliquidated
          CHILTON, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Cole Friederichs                                                    Contingent
          4608 Rose Creek Pkwy                                                Unliquidated
          Fargo, ND 58104
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cole Havens                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Cole Masten                                                         Contingent
          21212 Indian point ave                                              Unliquidated
          Petersburg, IL 62675
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cole Mitchell                                                       Contingent
          N3951 Washington Ave.                                               Unliquidated
          4
                                                                              Disputed
          Freedom, WI 54131
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 313 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 313 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.218
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Cole Thielen                                                        Contingent
          3798 monroe rd                                                      Unliquidated
          Blanchard, MI 49310
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Cole Tomkiewicz                                                     Contingent
          3710 County Road O                                                  Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Colin Bourdeau                                                      Contingent
          838 Walnut St                                                       Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Colin Gowin                                                         Contingent
          23205 County Rd 286                                                 Unliquidated
          Pittsburg, MO 65724
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Colin Saegert                                                       Contingent
          N8683 Bancroft Rd                                                   Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.95
          Colin Spencer                                                       Contingent
          645 cliff st                                                        Unliquidated
          Quinnesec, MI 49876
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Colin Trovillion                                                    Contingent
          4322 n lightning dr                                                 Unliquidated
          Apt 9
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 314 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 314 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.219
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.25
          COLLEEN CARROW                                                      Contingent
          W6492 RICKEY LN                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          COLLEEN FRAAZA                                                      Contingent
          N9207 Graham Lake Road                                              Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Colleen Frederick                                                   Contingent
          5453 NICKELS DRIVE                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Colleen Hogan                                                       Contingent
          1121 5th Ave S                                                      Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Colleen Kingsland                                                   Contingent
          W6323 Lincoln Rd                                                    Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Collin Levy                                                         Contingent
          822 upland ridge drive                                              Unliquidated
          Fort Wayne, IN 46825
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Collin Prill                                                        Contingent
          134 West John                                                       Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 315 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 315 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.220
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Collin Prizy                                                        Contingent
          2220 Hampshire street                                               Unliquidated
          Quincy, IL 62301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Colton Berggren                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Colton Charles McKenney                                             Contingent
          N5234 HWY 180                                                       Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Colton Haverland                                                    Contingent
          211 veitch ST                                                       Unliquidated
          s-33
                                                                              Disputed
          Emerado, ND 58228
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.220
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Colton Jager                                                        Contingent
          1500 20th Ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Colton Lentz                                                        Contingent
          1320 Geneva Road                                                    Unliquidated
          14
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.220
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Colton Mcallister                                                   Contingent
          1033 Main Street                                                    Unliquidated
          8
                                                                              Disputed
          Horicon, WI 53032
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 316 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 316 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.221
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $769.65
          Colton Mueller                                                      Contingent
          1368 Meadowcreek Dr                                                 Unliquidated
          Pewaukee, WI 53072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Colton See                                                          Contingent
          W4089 west Jefferson road                                           Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.69
          Colton Smeltzer                                                     Contingent
          460 Verbena St                                                      Unliquidated
          Roscoe, IL 61073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Coltten Hamam                                                       Contingent
          1119 byron st p.o. box 546                                          Unliquidated
          Stratford, IA 50249
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Community First Credit Union                                        Contingent
          P.O. Box 1487
          Appleton, WI 54912-1487
                                                                              Unliquidated
                                                                              Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim: PPP LOan - forgivness application has been filed -
          Last 4 digits of account number
                                                                             estimated to be a zero liability.

                                                                             Amount at face $161,300.00
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Conner Lanman                                                       Contingent
          701 Ash Street                                                      Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 317 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 317 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.221
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Conner Robedeaux                                                    Contingent
          900 Clevelnad ave                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          CONNI STUEBER                                                       Contingent
          w9315 School Rd.                                                    Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.98
          Connie Balcer                                                       Contingent
          250 E Ward St                                                       Unliquidated
          Apt 208
                                                                              Disputed
          Milwaukee, WI 53207
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.221
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Connie Evers                                                        Contingent
          W3239 Garvey Rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Connie Geisthardt                                                   Contingent
          710 Jennifer Court                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Connie Nenahlo                                                      Contingent
          631 Falcon Lane                                                     Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Connie Sell                                                         Contingent
          427 N Pine Grove Lane                                               Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 318 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 318 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.222
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Connie Thompson                                                     Contingent
          302 north main st                                                   Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,137.15
          Connor Brey                                                         Contingent
          1027 W 5th St                                                       Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Connor Dugre                                                        Contingent
          N6015 County Road U                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.34
          Connor Frisch                                                       Contingent
          3100 West Point road                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Connor Green                                                        Contingent
          857 South Townline Road                                             Unliquidated
          Sandusky, MI 48471
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Connor Jacobson                                                     Contingent
          3923 W. Minnesota Ave                                               Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Connor Jensen                                                       Contingent
          409 Bennett Farms Place                                             Unliquidated
          Acworth, GA 30102
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 319 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 319 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.223
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.63
          Connor Krupp                                                        Contingent
          32 Aurora lb                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Connor Magner                                                       Contingent
          2305 South River Road                                               Unliquidated
          Saint Charles, MO 63303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Connor Mclaughlin                                                   Contingent
          738 estate dr                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Connor Mroz                                                         Contingent
          70387 south beechwood rd                                            Unliquidated
          Union, MI 49130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Connor O hara                                                       Contingent
          223 Chillaway Road                                                  Unliquidated
          Wyalusing, PA 18853
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Connor Simon                                                        Contingent
          3116 E Greenleaf Dr.                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Connor Smith                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 320 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 320 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.223
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $492.46
          Connor Smyth                                                        Contingent
          3 Washington Crescent                                               Unliquidated
          Apt. 501
                                                                              Disputed
          Elliot Lake ON P5A 2X1
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.223
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Connor Yanke                                                        Contingent
          W2354 cty rd y                                                      Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Connor Ziegler                                                      Contingent
          2723 Northwynde Psge                                                Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.07
          Constance Swenson                                                   Contingent
          537 South Street                                                    Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Constantine Zakharchuk                                              Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Cooper Richter                                                      Contingent
          215n second street                                                  Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Cooper Thompson                                                     Contingent
          12383 Norway St. NW                                                 Unliquidated
          Minneapolis, MN 55448
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 321 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 321 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.224
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cooper Vance                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cora Dominguez                                                      Contingent
          2112 Skyview St                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cora Kroeger                                                        Contingent
          403 4th St                                                          Unliquidated
          De Witt, IA 52742
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Cora Parchem                                                        Contingent
          222 7TH AVE                                                         Unliquidated
          BARABOO, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cordell Powers                                                      Contingent
          105 Doraland ST                                                     Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Corey Cortright                                                     Contingent
          N5335 old hyw 45                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Corey Dull                                                          Contingent
          N3433 County Road M                                                 Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 322 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 322 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.225
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,828.06
          Corey Fritsch                                                       Contingent
          702 s 7th st                                                        Unliquidated
          3
                                                                              Disputed
          Lake City, MN 55041
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.225
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $760.16
          Corey Haag                                                          Contingent
          W6049 HEARTHSTONE DR                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Corey Kluge                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Corey Lenz                                                          Contingent
          921 E Roeland Ave                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Corey Paquay                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Corey Paske                                                         Contingent
          N1259 Kroncke Road                                                  Unliquidated
          Arlington, WI 53911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Corey Suprise                                                       Contingent
          319 E Spring St                                                     Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 323 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 323 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.225
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Cori Medlyn                                                         Contingent
          6121 Jack London circle                                             Unliquidated
          Sacramento, CA 95842
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Corina Mueller                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $341.78
          Corinne Cornett                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cort Kasuboski                                                      Contingent
          7034 County Road k                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Cortney Calkins                                                     Contingent
          1301 whitewater Avenue                                              Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Cory Armatti                                                        Contingent
          1340 Whispering Pines LN                                            Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Cory Barman                                                         Contingent
          5142 Torino Ct                                                      Unliquidated
          4
                                                                              Disputed
          Middleton, WI 53562
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 324 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 324 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.226
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Cory Biser                                                          Contingent
          688 S Berendo St                                                    Unliquidated
          404
                                                                              Disputed
          Los Angeles, CA 90005
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.226
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Cory Drews                                                          Contingent
          4215 South 93rd St                                                  Unliquidated
          Milwaukee, WI 53228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Cory Dudevoire                                                      Contingent
          101 flora way                                                       Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.40
          Cory Fritsch                                                        Contingent
          Ship to Cory Fritsch, 603 N Walnut St                               Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Cory Groulx                                                         Contingent
          9178 Nichols Rd                                                     Unliquidated
          Montrose, MI 48457
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Cory Hoffmann                                                       Contingent
          113397 Balsam Road                                                  Unliquidated
          Stratford, WI 54484
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          Cory Marsala                                                        Contingent
          n1190 pine rd                                                       Unliquidated
          Genoa City, WI 53128
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 325 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 325 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.227
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Cory Paternoster                                                    Contingent
          13605 N Harma Rd                                                    Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,111.55
          Cory Smith                                                          Contingent
          5495 N M123                                                         Unliquidated
          Eckerman, MI 49728
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Cotie Holbek                                                        Contingent
          362 Joan Street                                                     Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Courtlyn Roecker                                                    Contingent
          916 N water st                                                      Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Courtney Carter                                                     Contingent
          539 Holly Glen                                                      Unliquidated
          Murchison, TX 75778
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Courtney Christel                                                   Contingent
          16603 County Road C                                                 Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.95
          Courtney Fox                                                        Contingent
          504 Barclay St                                                      Unliquidated
          Saint Paul, MN 55106
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 326 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 326 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.227
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.43
          Courtney Gehl                                                       Contingent
          W2022 Crosstown Rd.                                                 Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $667.76
          Courtney Hazen                                                      Contingent
          2553 W Waukau Ave                                                   Unliquidated
          7
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.228
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Courtney Jansen                                                     Contingent
          205 W Calumet st                                                    Unliquidated
          2
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.228
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Courtney Macpherson                                                 Contingent
          1351 Patton Drive                                                   Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Courtney Marvin                                                     Contingent
          2047 pleasant dr                                                    Unliquidated
          Cambridge, WI 53523
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $321.26
          Courtney Mcfarlane                                                  Contingent
          N5740 skyhigh dr.                                                   Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Courtney Measor                                                     Contingent
          1044 grand st                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 327 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 327 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.228
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Courtney Messar                                                     Contingent
          1030 County Rd C                                                    Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Courtney Minten                                                     Contingent
          501 Stone Gate Drive                                                Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Courtney Spence                                                     Contingent
          29 Maple Grove Drive                                                Unliquidated
          Kincheloe, MI 49788
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Courtney Spence                                                     Contingent
          29 Maple Grove Drive                                                Unliquidated
          Kincheloe, MI 49788
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Courtney Wright                                                     Contingent
          65 Brent St                                                         Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Courtney Yanko                                                      Contingent
          11831 S Park Rd                                                     Unliquidated
          Butternut, WI 54514
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Craig Bender                                                        Contingent
          28 Court Street                                                     Unliquidated
          Neillsville, WI 54456
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 328 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 328 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.229
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          CRAIG CHRISTENSON                                                   Contingent
          PO Box 51                                                           Unliquidated
          Winnebago, WI 54985
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $373.76
          Craig Coulthart                                                     Contingent
          906 Stonecress Ct                                                   Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $674.63
          Craig Diener                                                        Contingent
          1402 Walnut St.                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Craig Hilker                                                        Contingent
          8072 channel lane                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Craig Hooper                                                        Contingent
          1268 Oregon st                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Craig Kolasinski                                                    Contingent
          N9317 Noe Road                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Craig Lacount                                                       Contingent
          2772 Oakwood Cir                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 329 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 329 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.230
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Craig Luebke                                                        Contingent
          N9161 County Road TW                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.26
          Craig Mallett                                                       Contingent
          2536 SHADE TREE LN                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Craig Maxwell                                                       Contingent
          215 Cherry Lane                                                     Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Craig Meyer                                                         Contingent
          3107 8TH ST NE                                                      Unliquidated
          Minot, ND 58703
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Craig Mueller                                                       Contingent
          N65W24592 ivy ave                                                   Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Craig Norman                                                        Contingent
          505 2nd st                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Craig Orlowski                                                      Contingent
          220 N Cedar Street                                                  Unliquidated
          Adams, WI 53910
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 330 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 330 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.230
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Craig Ramthun                                                       Contingent
          306 N Appleton St                                                   Unliquidated
          Apt 4
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.230
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          CRAIG SCHUMANN                                                      Contingent
          N60 W 15882 HAWTHORNE DR                                            Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          craig sorenson                                                      Contingent
          344 Maple Street                                                    Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Craig St Louis                                                      Contingent
          W1374 Auburn Ashford Dr                                             Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $950.78
          Craig Staffin                                                       Contingent
          6194 Gwen Ln                                                        Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $372.75
          Craig Umentum                                                       Contingent
          1102 saint george st                                                Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $815.85
          Craig Vanden Heuvel                                                 Contingent
          2809 Hunters Run Ct.                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 331 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 331 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.231
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Cristy Wildenberg                                                   Contingent
          W6322 Goose Creek Circle                                            Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $731.33
          Cruz Anguiano                                                       Contingent
          1109 10th st                                                        Unliquidated
          Milford, IA 51351
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cruz Perez                                                          Contingent
          51 15th St                                                          Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Crystal Bell                                                        Contingent
          N6611 state rd 22                                                   Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $812.70
          Crystal Boivin                                                      Contingent
          2335 N. Meade St                                                    Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Crystal Bullock                                                     Contingent
          1110 W. Piper St                                                    Unliquidated
          Macomb, IL 61455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Crystal Corbitt                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 332 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 332 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.232
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Crystal Dorton                                                      Contingent
          752 S COMMERCIAL ST                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Crystal Johnson                                                     Contingent
          1321 MIRAGE DR                                                      Unliquidated
          GREEN BAY, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $940.83
          Crystal Just                                                        Contingent
          3678 Euro Ln                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          crystal lafave                                                      Contingent
          110 w brown st                                                      Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Crystal LaFreniere                                                  Contingent
          1745 Rosewood Lane                                                  Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Crystal Lembke Rees                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.20
          Crystal Lohry                                                       Contingent
          2009 Mt Vernon st                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 333 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 333 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.232
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Crystal Nitz                                                        Contingent
          1345 Campbell St                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Crystal Olson                                                       Contingent
          2908 Fieldcrest Drive                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $549.68
          Crystal Peffers                                                     Contingent
          1137 Parnell st                                                     Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Crystal Pfeiffer Theunis                                            Contingent
          265 Paddy Ct                                                        Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $942.40
          Crystal Solomon                                                     Contingent
          222 Winnebago Avenue                                                Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Crystal Thelen                                                      Contingent
          139 Amherst Ave                                                     Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Crystal Wick                                                        Contingent
          901 9th ave nw                                                      Unliquidated
          Waseca, MN 56093
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 334 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 334 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.233
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Crystal Zarn                                                        Contingent
          219 W Albert St.                                                    Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Crystle Brockman                                                    Contingent
          213 W. Fourth Street                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cullen Gahagan                                                      Contingent
          1163 Winged Foot Dr                                                 Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Cullen Meyer                                                        Contingent
          620 west beacon ave                                                 Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cullen Mularkey                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Curt Baumgart                                                       Contingent
          1107 Honey Creek Circle                                             Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.33
          Curt Braatz                                                         Contingent
          W5138 Kennedy Drive                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 335 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 335 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.234
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          CURT LONG                                                           Contingent
          624 DAVID AVE.                                                      Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,225.88
          Curt Sims                                                           Contingent
          1520 East Tracia Lane                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          curtis gresbach                                                     Contingent
          304 b N. chicago ave                                                Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Curtis Nekowitsch                                                   Contingent
          47921 barber drive                                                  Unliquidated
          Stanchfield, MN 55080
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Curtis Schwartz                                                     Contingent
          1705 Lincoln ave                                                    Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Curtis Ward                                                         Contingent
          2505 Jenny lane                                                     Unliquidated
          1
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.234
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          CURTIS YOUNG                                                        Contingent
          2156 W 9TH AVE #5                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 336 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 336 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.234
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CUSA HARD Tickets1                                                  Contingent
          425 S Mill Ave                                                      Unliquidated
          Tempe, AZ 85281
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Cynde Stanzel-Helke                                                 Contingent
          1118 Grand Ave                                                      Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Cyndi Garcia                                                        Contingent
          101 Hillary Circle                                                  Unliquidated
          Wentzville, MO 63385
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $955.50
          Cynthia Demler                                                      Contingent
          1335 W 9th Ave.                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Cynthia Gorrr                                                       Contingent
          15062 S Cedar Lake Rd                                               Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $761.25
          Cynthia Kanak                                                       Contingent
          403 Lexington Dr                                                    Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $570.68
          Cynthia Kerridge                                                    Contingent
          308 North 4th st                                                    Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 337 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 337 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.235
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Cynthia Powerd                                                      Contingent
          3306 N Suncrests Ln                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Cynthia Reinders                                                    Contingent
          N70W30621 Bette Ann Drive                                           Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $188.23
          D J Mather                                                          Contingent
          12875 W Cleveland Ave                                               Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.91
          D Wince                                                             Contingent
          431 34th ave                                                        Unliquidated
          2
                                                                              Disputed
          East Moline, IL 61244
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.236
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          D'Ann Thoenes                                                       Contingent
          421 Belvedere East                                                  Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Dakota Bartlett                                                     Contingent
          1005 N Lake St.                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Dakota Bobruk                                                       Contingent
          311 S. Vernon Ave.                                                  Unliquidated
          Flint, MI 48503
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 338 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 338 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.236
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Dakota Dao                                                          Contingent
          938 Hubbell St                                                      Unliquidated
          Marshall, WI 53559
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Dakota Eatrada                                                      Contingent
          737 W. Commercial St                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Dakota Fingerhut                                                    Contingent
          E6068 Mill Road                                                     Unliquidated
          Plain, WI 53577
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5.25
          Dakota Hetzel                                                       Contingent
          1356 Lamar ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $451.50
          Dakota O'dell                                                       Contingent
          W10626 Fay rd                                                       Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $309.23
          Dakota Osowski                                                      Contingent
          1751 Jackie rd.                                                     Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Dakota Rutter                                                       Contingent
          729 N State St                                                      Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 339 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 339 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.237
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Dakota Schraufnagel                                                 Contingent
          W6603 county road y                                                 Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dakota VanLanen                                                     Contingent
          450 Fulton Street                                                   Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $968.11
          Dakota Wangberg                                                     Contingent
          79 S. Sallie Ave                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dale Engebose                                                       Contingent
          E3354 Partridge Road                                                Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Dale Krueger                                                        Contingent
          2251 Julia Dr                                                       Unliquidated
          Dubuque, IA 52002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dale Leick                                                          Contingent
          2091 Day Street                                                     Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Dallas Bannasch                                                     Contingent
          P.o. Box 284                                                        Unliquidated
          Eben Junction, MI 49825
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 340 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 340 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.237
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dallas Degenaer                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.237
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Dallas Humphrey                                                     Contingent
          1716 5th st sw                                                      Unliquidated
          104
                                                                              Disputed
          Rochester, MN 55902
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.237
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Dalton Becker                                                       Contingent
          3508 Bellevue Place                                                 Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Dalton Corkery                                                      Contingent
          2200 BEVER AVE Se                                                   Unliquidated
          Cedar Rapids, IA 52403
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dalton Engelhardt                                                   Contingent
          4105 Galaxy Dr                                                      Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Dalton Genrich                                                      Contingent
          2201 13th street                                                    Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Dalton Nampel                                                       Contingent
          220 Park Avenue                                                     Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 341 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 341 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.238
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dalton Roe                                                          Contingent
          1534 Oak st                                                         Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.90
          Damian Dale                                                         Contingent
          6721 se 2nd ct                                                      Unliquidated
          Des Moines, IA 50315
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.50
          DAMIAN SWACKER                                                      Contingent
          W10940County Rd D                                                   Unliquidated
          Westboro, WI 54490
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Damian Wisniewski                                                   Contingent
          503 East Main Street                                                Unliquidated
          Apt 2
                                                                              Disputed
          Bellevue, OH 44811
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.238
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.51
          Damien Jones                                                        Contingent
          225 N West Ave                                                      Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Damon Ayersman                                                      Contingent
          1322 Otter Avenue                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Damon Sterba                                                        Contingent
          1103 Michigan ave                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 342 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 342 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.239
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.28
          Dan Allman                                                          Contingent
          5211 2nd st se                                                      Unliquidated
          307
                                                                              Disputed
          Minneapolis, MN 55414
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.239
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Dan Axberg                                                          Contingent
          1104 Cleveland st                                                   Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,697.33
          Dan Bauler                                                          Contingent
          5171 12TH AVE                                                       Unliquidated
          La Porte City, IA 50651
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Dan Boen                                                            Contingent
          609 Daly Cir                                                        Unliquidated
          Brandon, SD 57005
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          dan carey                                                           Contingent
          8093 Maass Rd                                                       Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Dan Colvin                                                          Contingent
          W175N12877 Lancelot Dr                                              Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Dan Daemmrich                                                       Contingent
          1019 E Meadow                                                       Unliquidated
          Milwaukee, WI 53217
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 343 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 343 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.239
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Dan Danielson                                                       Contingent
          811 TERRACE AVE                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dan Fredrick                                                        Contingent
          3823 Summerset Way                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Dan Grant                                                           Contingent
          1325 Honeysuckle                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $311.86
          Dan Hayes                                                           Contingent
          W1098 Spring Grove Rd                                               Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Dan House                                                           Contingent
          450 W Swan Circle                                                   Unliquidated
          Apt 3203
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.240
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.50
          Dan Hutchins                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,905.75
          Dan Koch                                                            Contingent
          1434 Forest Hill Avenue                                             Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 344 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 344 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.240
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          dan krug                                                            Contingent
          245 gillett st                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dan Luckow                                                          Contingent
          2107 Clark St.                                                      Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $456.74
          Dan Ritter                                                          Contingent
          5694 D Rd                                                           Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Dan Roberts                                                         Contingent
          1295 Pond View Circle                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Dan Runge                                                           Contingent
          410 Wisconsin st                                                    Unliquidated
          Redgranite, WI 54970
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dan Schimelpfenig                                                   Contingent
          W3523 Glencoe Avenue                                                Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.96
          Dan Schroeder                                                       Contingent
          436 MAIN ST                                                         Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 345 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 345 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.241
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Dan Schutt                                                          Contingent
          2682 Maple Hills Drive                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dan Schweda                                                         Contingent
          1140 MERRILL ST                                                     Unliquidated
          OSHKOSH, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dan Sinz                                                            Contingent
          204 18th ave s                                                      Unliquidated
          Bangor, WI 54614
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Dan StAmour                                                         Contingent
          1237 Trailside Terrace                                              Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $881.95
          Dan Thames                                                          Contingent
          4 Petunia Cir                                                       Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Dan Zrinsky                                                         Contingent
          429 Bowman Rd                                                       Unliquidated
          Wisconsin Dells, WI 53965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $294.51
          Dana Manders                                                        Contingent
          N3879 Mchugh Rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 346 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 346 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.241
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Dana Rex                                                            Contingent
          1334 otter ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Dana Tuszke                                                         Contingent
          2131 Jelinski Circle                                                Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.90
          Dana Wyant                                                          Contingent
          8443 E Evanston Ave                                                 Unliquidated
          Ravenna, MI 49451
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,892.63
          Dane Saari                                                          Contingent
          6899 West Ridge Royal Dr                                            Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Dane Sherman                                                        Contingent
          140 S. East Street                                                  Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Danette Olson                                                       Contingent
          201 E Wisconsin St                                                  Unliquidated
          2
                                                                              Disputed
          Rosendale, WI 54974
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.242
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dani Cjl                                                            Contingent
          216 school street                                                   Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 347 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 347 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.242
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Dani Sterr                                                          Contingent
          N64W14647 Poplar Drive                                              Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Dani Sumwalt                                                        Contingent
          294 Third St                                                        Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Danica Anderson                                                     Contingent
          W5547 Bend Road                                                     Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          DANIEL & DARLENE YUREK                                              Contingent
          469 Beauty View Rd                                                  Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Daniel Albert                                                       Contingent
          N6367 Deer Shiners Dr                                               Unliquidated
          Gleason, WI 54435
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Daniel Black                                                        Contingent
          142 Wedgewood Dr                                                    Unliquidated
          Saint Paul, MN 55115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Daniel Borth                                                        Contingent
          N8717 County Road X                                                 Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 348 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 348 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.243
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          DANIEL BOUSHKA                                                      Contingent
          3520 Church Rd                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Daniel Chambers                                                     Contingent
          1008 Oviatt St                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.13
          Daniel Diebitz                                                      Contingent
          519 second street                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.50
          DANIEL DIEMEL                                                       Contingent
          N9158 SHEPARD RD                                                    Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Daniel Dutton                                                       Contingent
          305 west 8th st                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Daniel Guerin                                                       Contingent
          N715 Rich Road                                                      Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Daniel Gumieny                                                      Contingent
          N5951 Division rd                                                   Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 349 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 349 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.244
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Daniel Huettl                                                       Contingent
          3657 may lane                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Daniel Jacob                                                        Contingent
          5803 W Forestwood Drive                                             Unliquidated
          Peoria, IL 61615
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Daniel Keely                                                        Contingent
          420 jungermann rd                                                   Unliquidated
          Saint Peters, MO 63376
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DANIEL KLEIKAMP                                                     Contingent
          4927 Theater 16.8 Dr                                                Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Daniel Kovatovich                                                   Contingent
          520 w. Riverwood drive                                              Unliquidated
          304
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.244
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Daniel LaLuzerne                                                    Contingent
          4896 Dale Court                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Daniel Lord                                                         Contingent
          5919 John Ave                                                       Unliquidated
          Superior, WI 54880
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 350 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 350 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.244
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Daniel Madden                                                       Contingent
          S3832 Trapp Rd                                                      Unliquidated
          Tempe, AZ 85281
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Daniel Matthews                                                     Contingent
          4103 Waldo Blvd                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Daniel Mattila                                                      Contingent
          W11248 Cty Rd. TC                                                   Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Daniel Maurer                                                       Contingent
          1007 Bluebird St.                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          DANIEL MCGUIRE                                                      Contingent
          211 sterling Drive                                                  Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Daniel Mellenthin                                                   Contingent
          1 Kessel Ct #26                                                     Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Daniel Mindt                                                        Contingent
          1526 S 20th st                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 351 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 351 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.245
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Daniel Mosincat                                                     Contingent
          710 5th St.                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Daniel Mudrak                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Daniel Oconnell                                                     Contingent
          P.O.box 10641                                                       Unliquidated
          Green Bay, WI 54307
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          DANIEL PFLUGRADT                                                    Contingent
          924 S 87TH ST                                                       Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Daniel Polly                                                        Contingent
          5230 Aspen Way                                                      Unliquidated
          Madison, WI 53718
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          DANIEL PRUE                                                         Contingent
          1216 CARMEN AVE                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Daniel Reichel                                                      Contingent
          1441 N 14th Avenue                                                  Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 352 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 352 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.246
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.57
          Daniel Reid                                                         Contingent
          900 Heritage Drive                                                  Unliquidated
          2
                                                                              Disputed
          Marshfield, WI 54449
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.246
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $889.88
          Daniel Schafer                                                      Contingent
          215 Park St                                                         Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,705.85
          Daniel Schmid                                                       Contingent
          W2160 COTTONVILLE AVE                                               Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Daniel Schmidt                                                      Contingent
          8526 s loop rd                                                      Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Daniel Schmidt                                                      Contingent
          W9819 CTY RD S                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          Daniel Schroeder                                                    Contingent
          436 Main St.                                                        Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Daniel Scott                                                        Contingent
          1407 Blacktail Dr                                                   Unliquidated
          Sturgis, SD 57785
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 353 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 353 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.246
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $849.98
          Daniel sobek                                                        Contingent
          3724 W Karstens Dr                                                  Unliquidated
          apt 2
                                                                              Disputed
          Madison, WI 53704
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.246
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.45
          Daniel Thom                                                         Contingent
          1355 Beverly Lane                                                   Unliquidated
          Streamwood, IL 60107
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,878.45
          DANIEL TRACEY                                                       Contingent
          W4231 PINEPOINTE LN                                                 Unliquidated
          Tomahawk, WI 54487
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Daniel Vieaux                                                       Contingent
          5200 S Skyline Dr                                                   Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Daniel Weber                                                        Contingent
          311 Oakwood Drive                                                   Unliquidated
          Francis Creek, WI 54214
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $780.68
          Daniel Wessel                                                       Contingent
          1616 Martin Avenue                                                  Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.78
          Daniele Hasheider                                                   Contingent
          E11890 Longwood Drive                                               Unliquidated
          Prairie Du Sac, WI 53578
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 354 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 354 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.247
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Danielle Anding                                                     Contingent
          W1835 State HWY 73                                                  Unliquidated
          Granton, WI 54436
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.23
          Danielle Aranda                                                     Contingent
          919 George Street                                                   Unliquidated
          Lake Geneva, WI 53147
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Danielle Barnett                                                    Contingent
          316 E Cedar Crest Rd                                                Unliquidated
          Rose Hill, KS 67133
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Danielle Brassard                                                   Contingent
          928 westlawn ave                                                    Unliquidated
          Earlville, IL 60518
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Danielle Braun                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Danielle Ekker                                                      Contingent
          617 Mulberry Dr E                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Danielle Fischer                                                    Contingent
          745 Green Tree Road                                                 Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 355 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 355 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.248
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Danielle Fralish                                                    Contingent
          w3114 chicago lane                                                  Unliquidated
          Redgranite, WI 54970
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Danielle Gauthier                                                   Contingent
          1760 Meneau Dr                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $280.32
          Danielle Gorsuch                                                    Contingent
          N7397 County Road H                                                 Unliquidated
          Cambria, WI 53923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.24
          Danielle Holen                                                      Contingent
          306 W. 6th Street                                                   Unliquidated
          Apt 302
                                                                              Disputed
          Monticello, MN 55362
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.248
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Danielle Kallenbach                                                 Contingent
          131 E Water St                                                      Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Danielle Kilthau                                                    Contingent
          3466 Maple Dr                                                       Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Danielle Kingry                                                     Contingent
          3889 Waters Edge Dr                                                 Unliquidated
          Beaverton, MI 48612
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 356 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 356 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.248
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Danielle Lock                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Danielle Mashak                                                     Contingent
          23 Taylor Street                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,439.03
          Danielle Mogged                                                     Contingent
          1604 North Road                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Danielle Paszkiewicz                                                Contingent
          5611 taylor avw                                                     Unliquidated
          Racine, WI 53403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Danielle Phillips                                                   Contingent
          921 E. Holly Way                                                    Unliquidated
          Palatine, IL 60074
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Danielle Plagenz                                                    Contingent
          N2278 Indian Mound Rd                                               Unliquidated
          Dalton, WI 53926
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Danielle Remter                                                     Contingent
          405 ahnaip st                                                       Unliquidated
          Apt 5
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 357 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 357 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.249
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Danielle Robinson                                                   Contingent
          685 S 500 E                                                         Unliquidated
          Price, UT 84501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Danielle Stuhr                                                      Contingent
          4127 Rivet Hills Cir                                                Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Danielle Thimmig                                                    Contingent
          W7443 Summit Road                                                   Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Danielle Valley                                                     Contingent
          886 Wood Dr                                                         Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Danielle Vollendorf                                                 Contingent
          N726 Moraine Dr                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Danielle Walbrun                                                    Contingent
          3118 Meadow Hts Ct                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Danielle Wie                                                        Contingent
          1 South High Street                                                 Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 358 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 358 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.250
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Danielle Woodruff                                                   Contingent
          1537 quantum ct                                                     Unliquidated
          Murfreesboro, TN 37128
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Danielle Zentner                                                    Contingent
          578 south clay rd                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Danita M Docka                                                      Contingent
          10739 CTY HWY B                                                     Unliquidated
          Amherst, WI 54406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Danna Carpenter                                                     Contingent
          1724 Skyview Ave                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Dannelle Johnson                                                    Contingent
          1048 Tipperary Road                                                 Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Danny Curtis                                                        Contingent
          1531 North Little Road                                              Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Danny Hanson                                                        Contingent
          1580 Galway Ct                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 359 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 359 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.251
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Danny Harvey                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Danny Iacono                                                        Contingent
          440 Sullivan Street                                                 Unliquidated
          #2
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.251
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $616.63
          Danny Mcalister                                                     Contingent
          6303 N. Straits Highway                                             Unliquidated
          Cheboygan, MI 49721
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Danny Nicol                                                         Contingent
          19927 BARKER RD                                                     Unliquidated
          MARYSVILLE, OH 43040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dante Spencer                                                       Contingent
          W7679 oak st                                                        Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Danyalle Tennant                                                    Contingent
          1500 Minneapolis street                                             Unliquidated
          Sault Sainte Marie, MI 49783
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Danyel Bernstein                                                    Contingent
          412 Edgewood Drive                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 360 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 360 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.251
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Darcy bushko                                                        Contingent
          520 D Slater Rd                                                     Unliquidated
          Cranbrook BC V1C 4K5
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,249.45
          Darian Kuglin                                                       Contingent
          W5464 Fox Ridge Dr                                                  Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $502.71
          Darian Sali                                                         Contingent
          515 Greenhill Rd                                                    Unliquidated
          West Chester, PA 19380
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Darin angstadt                                                      Contingent
          140 east Whitney street                                             Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $738.15
          DARIN FISCHER                                                       Contingent
          851 S DORR ST                                                       Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Darin Van Handel                                                    Contingent
          808 Sue St                                                          Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,097.51
          Darlene and/or Susan Molski                                         Contingent
          1244 SNOWDON DR                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 361 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 361 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.252
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $666.74
          Darlene Anderson                                                    Contingent
          10531 286th Ave                                                     Unliquidated
          Trevor, WI 53179
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Darlene Greely                                                      Contingent
          W6856 Greenville dr.                                                Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $721.88
          Darlene Mitchell                                                    Contingent
          301 w main st                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          DARLENE VANDENBERG                                                  Contingent
          1126 W SPENCER ST                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $619.50
          DARRELL MANNING                                                     Contingent
          1026 VILLAGEGREEN CT                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Darrell Tiffany                                                     Contingent
          2114 Bowen St                                                       Unliquidated
          5
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.253
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Darren Baalke                                                       Contingent
          7909 Riverside Road                                                 Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 362 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 362 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.253
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Darren Pieczynski                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.253
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Darryl Sundin                                                       Contingent
          212 Burning Tree CT                                                 Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DARWIN PRELLWITZ                                                    Contingent
          502 LIBERTY ST                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DARWIN RESOP                                                        Contingent
          422 W 15TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Daryl Jeno                                                          Contingent
          23282 Farwell Ave                                                   Unliquidated
          Warsaw, MN 55087
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dave Allen                                                          Contingent
          1248 Grove St.                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Dave Bader                                                          Contingent
          136 lamplighter dr #7                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 363 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 363 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.253
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Dave Blehovde                                                       Contingent
          301 e commerce blvd                                                 Unliquidated
          #4
                                                                              Disputed
          Slinger, WI 53086
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.253
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $660.20
          Dave Brummer                                                        Contingent
          7903 147th St W                                                     Unliquidated
          Saint Paul, MN 55124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          Dave Brunner                                                        Contingent
          1999 Libal st                                                       Unliquidated
          4
                                                                              Disputed
          Green Bay, WI 54301
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.254
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,522.45
          Dave Garot                                                          Contingent
          3107 Glendale Ave                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Dave Hoffman                                                        Contingent
          N9402 Lakeshore Dr                                                  Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,215.13
          Dave Holz                                                           Contingent
          1560 Deckner ave                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,982.40
          Dave Kuchenbecker                                                   Contingent
          138 PARK AVE                                                        Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 364 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 364 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.254
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $511.88
          Dave Morey                                                          Contingent
          1746 Juniper Dr.                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dave Reilly                                                         Contingent
          810 East Pioneer Road                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Dave Schultz                                                        Contingent
          2732 C Savannah Circle                                              Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Dave Solgat                                                         Contingent
          993 Jackson Ln                                                      Unliquidated
          Florence, WI 54121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dave Wehrman                                                        Contingent
          106 prairie moon dr                                                 Unliquidated
          Davis Junction, IL 61020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Dave Ziolkowski                                                     Contingent
          3333 S 99th Ct Apt 6                                                Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,226.00
          DAVID & MARY JO JENSEN                                              Contingent
          7177 COUNTRY CLUB                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 365 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 365 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.255
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          David Balda                                                         Contingent
          4231 Westview Ln                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          David Bawol                                                         Contingent
          429 South 10th St.                                                  Unliquidated
          Apt.21
                                                                              Disputed
          Escanaba, MI 49829
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.255
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          David Blumer                                                        Contingent
          302 21 1/4 Street                                                   Unliquidated
          Chetek, WI 54728
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $804.26
          David Bonanti                                                       Contingent
          1731 Old Highway 69                                                 Unliquidated
          Florence, WI 54121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          David Burke                                                         Contingent
          111 W 10TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          David Burke                                                         Contingent
          5683 Highway 42                                                     Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.88
          DAVID COULTHURST                                                    Contingent
          418 3RD ST                                                          Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 366 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 366 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.255
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          David Dahlke                                                        Contingent
          4518 N WATERSHED WAY                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          David Dashkovitz                                                    Contingent
          4319 43RD ST                                                        Unliquidated
          Lubbock, TX 79413
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          David De Leon                                                       Contingent
          1641 S Nicolet Rd                                                   Unliquidated
          apt # 10
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.256
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,748.88
          David Dodge                                                         Contingent
          1379 LAKE BREEZE RD                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          David Finch                                                         Contingent
          906 lafollette st                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          David Francisco                                                     Contingent
          510 ardmore ave                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          DAVID GAWARESKY                                                     Contingent
          4180 Rivermoor Road                                                 Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 367 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 367 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.256
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          David Gohlke                                                        Contingent
          265 WESTFIELD WAY                                                   Unliquidated
          Pewaukee, WI 53072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          David Gregorich                                                     Contingent
          1515 Granite Ave                                                    Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,957.20
          David Grond                                                         Contingent
          8146 Tritt Rd                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,203.26
          David Hahn                                                          Contingent
          468 n main st                                                       Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.70
          david halverson                                                     Contingent
          n6724 woodfield ln                                                  Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          David Hardie                                                        Contingent
          599 Western Ave.                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          David Henne                                                         Contingent
          3056 Water street                                                   Unliquidated
          42
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 368 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 368 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.257
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.50
          David Herring                                                       Contingent
          2116 river street                                                   Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          David Hesse                                                         Contingent
          1920 Julie Ave                                                      Unliquidated
          Sparta, WI 54656
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          David Hoem                                                          Contingent
          2844 Danbe Rd                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          David Hreska                                                        Contingent
          1549 w woods dr                                                     Unliquidated
          305
                                                                              Disputed
          Arlington Heights, IL 60004
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.257
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          David Jastrow                                                       Contingent
          2822 w Glenpark dr                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          David Knight                                                        Contingent
          3219 Elaine Drive NW                                                Unliquidated
          Cedar Rapids, IA 52405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          David Kohn                                                          Contingent
          212 n Washington                                                    Unliquidated
          Elkhorn, WI 53131
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 369 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 369 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.258
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          David Kramer                                                        Contingent
          2246 Henry street                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          David Lane                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          David Lockwood                                                      Contingent
          2114 Tawhee Drive                                                   Unliquidated
          Madison, WI 53705
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          David Maliszewski                                                   Contingent
          202 Chandler Dr.                                                    Unliquidated
          Mundelein, IL 60060
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $368.55
          David Martin                                                        Contingent
          3154 Dorchester Way Unit 5                                          Unliquidated
          Madison, WI 53719
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          david martinson                                                     Contingent
          1772 western ave                                                    Unliquidated
          17
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.258
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          David Masterson                                                     Contingent
          793 Lattimer Dr.                                                    Unliquidated
          Saint Joseph, MI 49085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 370 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 370 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.258
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.30
          David Mattox                                                        Contingent
          5081 Snapdragon Circle                                              Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          David Merkt                                                         Contingent
          114 South 6th Ave                                                   Unliquidated
          Saint Nazianz, WI 54232
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.70
          David Mork                                                          Contingent
          PO Box 76                                                           Unliquidated
          Scandinavia, WI 54977
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $901.95
          David Munes                                                         Contingent
          214 E Division Street                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          David Murray                                                        Contingent
          13293 Wynstone Way                                                  Unliquidated
          Rockton, IL 61072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $823.15
          David Novak                                                         Contingent
          W151N5416 Badger Dr                                                 Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          DAVID OLEJNIK                                                       Contingent
          2210 WALNUT ST                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 371 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 371 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.259
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DAVID PETERSON                                                      Contingent
          1217 WINNEBAGO AVE                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.96
          David Phelps                                                        Contingent
          809 Cleveland Ave                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,853.19
          David Pollock                                                       Contingent
          PO BOX 384                                                          Unliquidated
          Dollar Bay, MI 49922
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          David Rebedew                                                       Contingent
          W6153 Tucker road                                                   Unliquidated
          Monticello, WI 53570
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          David Roderick                                                      Contingent
          726 W Elk St                                                        Unliquidated
          Freeport, IL 61032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DAVID SCHLICHTING                                                   Contingent
          744 W 4TH AVE                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          David Schneider                                                     Contingent
          2417 E Forest ST                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 372 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 372 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.260
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          David Sheahan                                                       Contingent
          w7065 Westwood Dr                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          David Shell                                                         Contingent
          490 country creek drive                                             Unliquidated
          5
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.260
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          David Smith                                                         Contingent
          611 Elder Street                                                    Unliquidated
          Parkersburg, WV 26101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          David Smith                                                         Contingent
          N2011 greenville dr                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          David Stedman                                                       Contingent
          S69 W15116 Cornell Circle                                           Unliquidated
          Apt 5
                                                                              Disputed
          Muskego, WI 53150
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.260
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DAVID STEFFES                                                       Contingent
          W2891 Cty Q                                                         Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          David Steger                                                        Contingent
          665 east Jackson st                                                 Unliquidated
          Apt 14
                                                                              Disputed
          Ripon, WI 54971
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 373 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 373 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.260
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          David Steinruck                                                     Contingent
          34111 white oak dr                                                  Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          David Strandberg                                                    Contingent
          325 12th St                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          David Strauch                                                       Contingent
          2019 mason street                                                   Unliquidated
          apt a
                                                                              Disputed
          New Holstein, WI 53061
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.261
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $691.95
          David Sullivan                                                      Contingent
          2215 1st St                                                         Unliquidated
          301
                                                                              Disputed
          Monroe, WI 53566
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.261
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          David Talaga                                                        Contingent
          201430 Dorie Ln                                                     Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.00
          DAVID URMANSKI                                                      Contingent
          1008 SPRINGFIELD DR                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,112.20
          David Wagner                                                        Contingent
          5063 W Century Farm Blvd                                            Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 374 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 374 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.261
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.69
          David Ward                                                          Contingent
          3563 7 th st                                                        Unliquidated
          Wayland, MI 49348
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $443.63
          David Wegenke                                                       Contingent
          W3306 County Road E                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          David Wilson                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,283.63
          David Wittig                                                        Contingent
          947 Sundial Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          DAVID WOLTER                                                        Contingent
          1824 20TH STREET CT                                                 Unliquidated
          Monroe, WI 53566
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Davin Marshall                                                      Contingent
          115 N.pioneer ave.                                                  Unliquidated
          Apt 3
                                                                              Disputed
          Negaunee, MI 49866
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.262
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Davyn Fischer                                                       Contingent
          114 N 56th Ave                                                      Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 375 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 375 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.262
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Dawn Allen                                                          Contingent
          2544 TELLURIDE TRL                                                  Unliquidated
          GREEN BAY, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $416.32
          Dawn Brown                                                          Contingent
          125 Poplar Ct                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Dawn Dettlaff                                                       Contingent
          1645 Beech St.                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $763.32
          Dawn Finley                                                         Contingent
          815 Liberty Street                                                  Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.51
          Dawn Flom                                                           Contingent
          1515 N. Division St.                                                Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          Dawn Grode                                                          Contingent
          33409 S Honey Lake Rd                                               Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Dawn Hendrickson                                                    Contingent
          N6230 County Rd D                                                   Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 376 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 376 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.262
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Dawn Jenson                                                         Contingent
          806 Sunridge Court                                                  Unliquidated
          Unit A
                                                                              Disputed
          Waupaca, WI 54981
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.263
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Dawn Jump                                                           Contingent
          110 S. Main St.                                                     Unliquidated
          Lot 13
                                                                              Disputed
          Black Creek, WI 54106
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.263
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dawn Kopitzke                                                       Contingent
          N688 34th drive                                                     Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dawn Kuechenberg                                                    Contingent
          W5844 Church Rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.90
          Dawn M Nicklas                                                      Contingent
          1436 Sunset Beach Rd                                                Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.82
          Dawn Marie LETT                                                     Contingent
          2425 SHERIDAN ST                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Dawn Marie LETT                                                     Contingent
          2425 SHERIDAN ST                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 377 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 377 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.263
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.75
          Dawn McNichols                                                      Contingent
          N2426 Greendale Rd                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Dawn Millad                                                         Contingent
          E6715 Mountain Lake Road                                            Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $943.90
          Dawn Sandberg                                                       Contingent
          9012 2nd Ave                                                        Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $788.56
          Dawn Stecker                                                        Contingent
          544 Pinehurst Dr                                                    Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dawn Waldow                                                         Contingent
          N5553 Henry Court                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Dawn Webb                                                           Contingent
          128550 Lovers Ln                                                    Unliquidated
          Edgar, WI 54426
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Dawn Wiebelhaus                                                     Contingent
          1477 Wallace Lake Rd                                                Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 378 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 378 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.264
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Dawn Wildenberg                                                     Contingent
          825 E Woodland Ave                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Dawn Ziegler                                                        Contingent
          22 Clover Ln                                                        Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Dawson Anglehart                                                    Contingent
          53 west bay shore                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dawson Bublitz                                                      Contingent
          N84W18455 Seneca Drive                                              Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $206.32
          Dawson Steckbauer                                                   Contingent
          3310 Reber Dr                                                       Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Daymion Pier                                                        Contingent
          1408 North 7th Street                                               Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          dayna hartwig                                                       Contingent
          539 Washington st                                                   Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 379 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 379 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.265
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Daytana Roloff                                                      Contingent
          120 1/2 W 5th Street                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,005.90
          Dayton Jenison Sr.                                                  Contingent
          123 8th St. SE                                                      Unliquidated
          Waverly, IA 50677
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Daytona Thelke                                                      Contingent
          520 N Main St                                                       Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Dcn Donald Schultz                                                  Contingent
          357 Cleveland St                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,467.65
          Dean Berg                                                           Contingent
          275 E cotton Street                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DEAN HJELDEN                                                        Contingent
          N5399 DENEVEU LN                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Dean Kaczmarek                                                      Contingent
          134 n Washington street                                             Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 380 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 380 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.265
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $960.75
          Dean Ludkey                                                         Contingent
          w4158 acorn ct                                                      Unliquidated
          PO BOX 351
                                                                              Disputed
          Pine River, WI 54965
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.265
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.18
          dean meyer                                                          Contingent
          5526 Wittock Lane                                                   Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $609.00
          Dean Payne                                                          Contingent
          1833 Martin Avenue                                                  Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          DEAN TACKMIER                                                       Contingent
          1553 Cormier Rd                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Deana Warner                                                        Contingent
          151 Broadway                                                        Unliquidated
          North Fond du lac, WI 55937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $642.57
          Deann Brown                                                         Contingent
          3168 Buttercup Rd                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $435.75
          Deanna Berglund                                                     Contingent
          602 Watson                                                          Unliquidated
          #3
                                                                              Disputed
          Ripon, WI 54971
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 381 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 381 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.266
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,079.38
          Deanna Johnson                                                      Contingent
          N3694 Nichols Rd                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $916.63
          Deanna Lauersdorf                                                   Contingent
          514 College Ave                                                     Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Deanna Lindow                                                       Contingent
          1027 Kensington Ave.                                                Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Deanna Luttenberger                                                 Contingent
          W6836 Blue Heron Blvd                                               Unliquidated
          Apt 10
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.266
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Deanna Perras                                                       Contingent
          644 Hunters Point Road                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Deanna Singstock                                                    Contingent
          1732 Maricopa Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Deanna Singstock                                                    Contingent
          1732 Maricopa Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 382 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 382 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.267
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Deanna Tachick                                                      Contingent
          10923 Hwy 32                                                        Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.93
          DeAnna Vanesky                                                      Contingent
          W5849 Sweet Pea Dr                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Deanna Webb                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Deb Adams                                                           Contingent
          2720 Muller Road                                                    Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Deb Bartz                                                           Contingent
          610 Victoria Avenue                                                 Unliquidated
          Yorkville, IL 60560
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Deb Campion                                                         Contingent
          N789 County Road O                                                  Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Deb Sager                                                           Contingent
          W8587 Spring Road                                                   Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 383 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 383 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.267
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Deb Zinda                                                           Contingent
          3416 Soo Marie Ave                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Debbe Lemminger                                                     Contingent
          5650 Peters Drive                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $382.73
          Debbi Luedeman                                                      Contingent
          1186 Elmore St                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          DEBBIE DONALDSON                                                    Contingent
          P.O. Box 737                                                        Unliquidated
          Moose Lake, MN 55767
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Debbie Frederick                                                    Contingent
          N9143 N Kernan Ave                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Debbie Jensen                                                       Contingent
          E5023 Railroad Grade Rd                                             Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,569.88
          Debbie Nerat                                                        Contingent
          W4598 8.5 Rd                                                        Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 384 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 384 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.268
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,322.96
          Debbie Reimer                                                       Contingent
          W2354 County Rd. S                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Debi Derda                                                          Contingent
          211 High Ridge Valley Ct                                            Unliquidated
          Foley, MO 63347
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          DEBORA SCHREIBER                                                    Contingent
          217 E LINCOLN AVE                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Deborah Butzlaff                                                    Contingent
          4463 BADGER RD                                                      Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Deborah Esparza                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $614.25
          Deborah Pomering                                                    Contingent
          11753 Graystone Cir                                                 Unliquidated
          Roscoe, IL 61073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Deborah Rabideau                                                    Contingent
          418 Heyrman St                                                      Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 385 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 385 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.269
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $417.38
          DEBORAH SABEL                                                       Contingent
          627 W DIVISION ST                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Debra Felde                                                         Contingent
          2809 S. 8th St.                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          Debra Maas                                                          Contingent
          93761 Scenic Drive                                                  Unliquidated
          Neosho, WI 53059
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342.83
          debra mayer                                                         Contingent
          141 black forest drive                                              Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,044.75
          Debra Meier                                                         Contingent
          668 Court Street                                                    Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $797.88
          Debra Michel                                                        Contingent
          E7595 BETH RD                                                       Unliquidated
          Reedsburg, WI 53959
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Debra Plachinski                                                    Contingent
          W4717 Nature Ct                                                     Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 386 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 386 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.269
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Debra Sabel                                                         Contingent
          N3768 Mill Pond Road                                                Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $242.56
          Deciderio Nunez                                                     Contingent
          1236 Ray Place                                                      Unliquidated
          Saint Paul, MN 55108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          DeeAnna Clark                                                       Contingent
          6863 Dennis Path                                                    Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Deena Anderson                                                      Contingent
          833 Golden Eagle Ct                                                 Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Deidra Hartman                                                      Contingent
          N3139 Hwy S                                                         Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Deidra Hilton                                                       Contingent
          1030 Jacobsen Road                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Delaney Cullinane                                                   Contingent
          S64W25450 Meyers Drive                                              Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 387 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 387 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.270
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Delaney Schanhofer                                                  Contingent
          N1307 Greenwood Rd                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Delaney Welson                                                      Contingent
          W6720 Windward Dr                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dena Davis                                                          Contingent
          N9049 Harwood Road                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Denese Mace                                                         Contingent
          2030 Wintergreen Court                                              Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Deni Engel                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,461.88
          Denice Johnson                                                      Contingent
          1205 SE JUDY DR                                                     Unliquidated
          ANKENY, IA 50021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $592.19
          Denice Last                                                         Contingent
          2746 Clover Street                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 388 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 388 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.271
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Denice Phillips                                                     Contingent
          3404 George ct                                                      Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Denise Bangart                                                      Contingent
          W2070 Schneider Rd                                                  Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          DENISE BUCHBERGER                                                   Contingent
          23 7TH ST                                                           Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $907.14
          Denise Buss                                                         Contingent
          728 State Road57 Lot67                                              Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Denise Kinkde                                                       Contingent
          2400 Fairlawn Dr.                                                   Unliquidated
          West Des Moines, IA 50265
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Denise Lornson                                                      Contingent
          1071 Sterling Heights Drive                                         Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Denise Petit                                                        Contingent
          W5947 Geranium Drive                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 389 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 389 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.272
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Dennis Babler                                                       Contingent
          15 Sunny Hill Ave.                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.25
          Dennis Baldry                                                       Contingent
          1016 W 10TH AVE                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          DENNIS BERGSBAKEN                                                   Contingent
          641 Elm St                                                          Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Dennis Brown                                                        Contingent
          79 S Royal Ave                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.84
          Dennis Cole                                                         Contingent
          4106 Hammersmith                                                    Unliquidated
          Clermont, FL 34711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Dennis Crowell                                                      Contingent
          1059 ELMORE ST                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DENNIS DAHM                                                         Contingent
          514 MORSE ST                                                        Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 390 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 390 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.272
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Dennis Dodge                                                        Contingent
          1213 Berkshire Circle                                               Unliquidated
          Venice, FL 34292
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Dennis Johnson                                                      Contingent
          W5504 Apple Ave                                                     Unliquidated
          Medford, WI 54451
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Dennis Jones                                                        Contingent
          374 South St.                                                       Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,063.65
          Dennis L Miller                                                     Contingent
          1700 30th Ave                                                       Unliquidated
          3
                                                                              Disputed
          Monroe, WI 53566
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.273
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,307.25
          Dennis Nasci                                                        Contingent
          3222 E Stonefield Dr                                                Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Dennis Penasa                                                       Contingent
          1816 E Pauline Street                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Derek Allen                                                         Contingent
          1054 Tyler Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 391 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 391 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.273
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Derek Cruz                                                          Contingent
          3426 Stanley St                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Derek Dachelet                                                      Contingent
          17315 Liberty Road                                                  Unliquidated
          Belmont, WI 53510
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Derek Dechant                                                       Contingent
          w1784 county rd AW                                                  Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Derek Esterline                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274.05
          Derek Hintz                                                         Contingent
          W2396 county rd ee                                                  Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Derek Jennings                                                      Contingent
          5835 hinsdale lane                                                  Unliquidated
          Fort Wayne, IN 46835
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Derek Kornfehl                                                      Contingent
          N1714 Hotsprings Ct                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 392 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 392 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.274
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.53
          Derek Liebhauser                                                    Contingent
          2065 American Dr                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,941.98
          Derek Liebhauser                                                    Contingent
          2065 American Dr                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $541.72
          Derek Meidl                                                         Contingent
          1450 Kellner St.                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Derek Michals                                                       Contingent
          124 n 10th st                                                       Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $531.83
          Derek Michals                                                       Contingent
          124 n 10th st                                                       Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Derek Oliver                                                        Contingent
          2008 Airline Dr                                                     Unliquidated
          Ste 300 #216
                                                                              Disputed
          Bossier City, LA 71111
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.274
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Derek Orlikowski                                                    Contingent
          7188 state hwy 66                                                   Unliquidated
          Custer, WI 54423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 393 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 393 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.274
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Derek Runge                                                         Contingent
          618 mckinley st                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Derek Tomso                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Derek Wieting                                                       Contingent
          S79 W20486 Tyler Dr.                                                Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Derrick Bourg                                                       Contingent
          9227 Earls ct                                                       Unliquidated
          Tinley Park, IL 60487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Derrick Latender                                                    Contingent
          300 prosser pl                                                      Unliquidated
          69
                                                                              Disputed
          Antigo, WI 54409
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.275
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Derrick Watkins                                                     Contingent
          262 e dekora st                                                     Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Desiree Bender                                                      Contingent
          8527 barrish rd                                                     Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 394 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 394 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.275
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,707.83
          Desiree Edge                                                        Contingent
          920 Coolidge St                                                     Unliquidated
          Fennimore, WI 53809
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Desiree Kovatch                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Destiny Boss                                                        Contingent
          2114 Georgia Ave                                                    Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Destiny Castro                                                      Contingent
          7208 van Buren st                                                   Unliquidated
          Merrillville, IN 46410
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Destiny Greenslate                                                  Contingent
          570 Phantom Woods Rd                                                Unliquidated
          Apt 7
                                                                              Disputed
          Mukwonago, WI 53149
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.276
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Destiny Lewis                                                       Contingent
          1625 elmwood avenue                                                 Unliquidated
          101
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.276
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Destiny Montes                                                      Contingent
          204 Frances st                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 395 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 395 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.276
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $603.70
          Devan Rauth                                                         Contingent
          615 lake street                                                     Unliquidated
          Delafield, WI 53018
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Devayn Young                                                        Contingent
          N1104 county rd e                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Devin Barton                                                        Contingent
          2912 W Howard Ave.                                                  Unliquidated
          2
                                                                              Disputed
          Milwaukee, WI 53221
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.276
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Devin Burdge                                                        Contingent
          838 W Main St                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.69
          Devin DeSmith                                                       Contingent
          W4049 County Road W                                                 Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460.18
          Devin Houle                                                         Contingent
          N10751 HWY 17                                                       Unliquidated
          Gleason, WI 54435
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Devin Killam                                                        Contingent
          N4186 state road 49                                                 Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 396 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 396 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.276
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,221.40
          Devin Sellnow                                                       Contingent
          557 Grove St                                                        Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Devin Stelow                                                        Contingent
          648 Warsaw Street                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Devin Yocum                                                         Contingent
          4370 Sequoia Drive                                                  Unliquidated
          Windsor, WI 53598
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Devon Englebretson                                                  Contingent
          N3197 Trails End Ct                                                 Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Devon Larson                                                        Contingent
          226 Columbus st                                                     Unliquidated
          Apt C
                                                                              Disputed
          Lodi, WI 53555
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.277
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Devon Oslund                                                        Contingent
          125 Tutas St                                                        Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Devyn Flores                                                        Contingent
          60 kope ave                                                         Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 397 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 397 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.277
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Dewey Thibodeau                                                     Contingent
          1303 s jefferson st                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Diana DeHarde                                                       Contingent
          W250N9299 Clearview Dr.                                             Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $791.18
          Diana Johnson                                                       Contingent
          243 Ba wood lane                                                    Unliquidated
          1
                                                                              Disputed
          Janesville, WI 53545
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.277
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Diana Klapperich                                                    Contingent
          W13411 Berg Rd                                                      Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Diana Lutzke                                                        Contingent
          1342 Dousman St                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Diana Muehlbauer                                                    Contingent
          N7511 Deer Path Rd                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Diana Searby                                                        Contingent
          123 W Maple                                                         Unliquidated
          Stockton, IL 61085
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 398 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 398 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.278
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Diane Behling                                                       Contingent
          s105w30933 Phantom View Drive                                       Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Diane Bressem                                                       Contingent
          145 Cedar Way                                                       Unliquidated
          5
                                                                              Disputed
          Laguna Beach, CA 92651
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.278
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,008.13
          Diane Brinkmann                                                     Contingent
          3640 cedar creek ct                                                 Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Diane Cantillano                                                    Contingent
          1717 Oriole St.                                                     Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $799.58
          Diane Deane                                                         Contingent
          4604 Dale Rd                                                        Unliquidated
          Mc Farland, WI 53558
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,256.44
          DIANE DEMEUSE                                                       Contingent
          4725 CTY RD B                                                       Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Diane Dombrowski                                                    Contingent
          7728 Brown Cty Line Road                                            Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 399 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 399 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.279
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $616.88
          DIANE GRESS                                                         Contingent
          N349 POLAR RD                                                       Unliquidated
          Bryant, WI 54418
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Diane Knoske                                                        Contingent
          1944 Elm Tree Dr.                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Diane Krueger                                                       Contingent
          216 Perry Ave                                                       Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Diane Miller                                                        Contingent
          3835 Summerset Way                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Diane Minor                                                         Contingent
          446 Glen View Lane                                                  Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Diane Schneider                                                     Contingent
          323 W 11th Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Diane Stormoen                                                      Contingent
          115 West Benson Street                                              Unliquidated
          Glenbeulah, WI 53023
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 400 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 400 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.279
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Diane Van Deurzen                                                   Contingent
          N4384 B K Line Road                                                 Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Diane Warning                                                       Contingent
          W3121 Bighorn Lane                                                  Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Diane Weiler                                                        Contingent
          4954 Oriole Road                                                    Unliquidated
          Junction City, WI 54443
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Dianna Anderson                                                     Contingent
          823 N 5th Ave                                                       Unliquidated
          Iron River, MI 49935
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Dianna Krohn                                                        Contingent
          5840 River Road                                                     Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Dianna Marks                                                        Contingent
          2815 WESTERN AVE                                                    Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Dianne Austin                                                       Contingent
          11978 Baneberry Dr                                                  Unliquidated
          APT 1E
                                                                              Disputed
          Roscoe, IL 61073
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 401 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 401 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.280
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dianne Gustin                                                       Contingent
          N662 22nd Ave.                                                      Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $950.78
          DIANNE HIGBEE                                                       Contingent
          557 E Watts Springs                                                 Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Dick Coohon                                                         Contingent
          P.O. Box 362                                                        Unliquidated
          Jenison, MI 49429
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,067.39
          Dierdre Valentine                                                   Contingent
          233 Dentaria Dr                                                     Unliquidated
          Cottage Grove, WI 53527
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.90
          dillion crier                                                       Contingent
          154 Nancy lane                                                      Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Dillon Bollinger                                                    Contingent
          312 11th st ne                                                      Unliquidated
          Apt 16
                                                                              Disputed
          Watertown, SD 57201
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.281
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dillon Davis                                                        Contingent
          6503 Orchard Dr                                                     Unliquidated
          West Des Moines, IA 50266
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 402 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 402 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.281
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dillon Heise                                                        Contingent
          8576 Cty Rd K                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Dillon Kunz                                                         Contingent
          643 mount vernon street                                             Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dillon McNamara                                                     Contingent
          2802 south 10th Street                                              Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,041.08
          Dillon Neuber                                                       Contingent
          1609 Roosevelt Street                                               Unliquidated
          Little Chute, WI 74140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Dillon Sandahl                                                      Contingent
          128 Savona Drive Jupiter FL                                         Unliquidated
          Jupiter, FL 33458
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dominic D'acquisto                                                  Contingent
          4523 42nd st                                                        Unliquidated
          Kenosha, WI 53144
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,228.45
          Dominic Knobloch                                                    Contingent
          528 1st street                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 403 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 403 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.281
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Dominic Timmerman                                                   Contingent
          11912 State Route 127                                               Unliquidated
          Carlyle, IL 62231
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Dominique Hardy                                                     Contingent
          W4635 Glenn St                                                      Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Don Bies                                                            Contingent
          1338 Nature Trail Dr                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,119.95
          Don Carlson                                                         Contingent
          314 w Wisconsin ave                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Don Czerwinski                                                      Contingent
          N4934 County Road WS                                                Unliquidated
          Iron Ridge, WI 53035
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,843.38
          DON HOLTGER                                                         Contingent
          6668 CHEYENNE WAY                                                   Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          Don Mohn                                                            Contingent
          47 S Kayser St                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 404 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 404 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.282
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Don Silloway                                                        Contingent
          2040 Lincoln Ave                                                    Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $598.50
          Donald Burkes                                                       Contingent
          1409 29th st south                                                  Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Donald Neumann Jr                                                   Contingent
          N65W24187 Elm Ave                                                   Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Donald Schaub                                                       Contingent
          104 8th ave ne                                                      Unliquidated
          Kasson, MN 55944
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,029.13
          Donald Schunk                                                       Contingent
          129 N GREEN BAY RD                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Donald Totman                                                       Contingent
          110 Alpine circle                                                   Unliquidated
          Greeneville, TN 37745
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Donald Warzynski                                                    Contingent
          8600 Oak Hill Road                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 405 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 405 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.283
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,491.00
          Donald Wolff                                                        Contingent
          3260 Casey Trail                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.38
          DONALD ZWIEFELHOFER                                                 Contingent
          10527 DAISY HILL LN                                                 Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Donavon Bostwick                                                    Contingent
          1040 maple ave                                                      Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Donna Alcott                                                        Contingent
          8323 Wades Way                                                      Unliquidated
          Jessup, MD 20794
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Donna Bidwell                                                       Contingent
          7225 Angell Rd                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Donna Bracking                                                      Contingent
          425 Dovercourt Road                                                 Unliquidated
          Sault Ste. Marie ON P6C 2A8
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          DONNA GERKEN                                                        Contingent
          1000 PLANK RD #6                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 406 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 406 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.283
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Donna Heil                                                          Contingent
          948 Bond St                                                         Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          DONNA KRINGS                                                        Contingent
          W663 BROOKLYN J RD                                                  Unliquidated
          RIPON, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Donna Strook                                                        Contingent
          560 Fenton Street                                                   Unliquidated
          Apt 7
                                                                              Disputed
          Ripon, WI 54971
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.284
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Donna Waupoose                                                      Contingent
          P.O. Box 62                                                         Unliquidated
          Keshena, WI 54135
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          DONNA WEYENBERG                                                     Contingent
          N1841 N BUCHANAN RD                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $304.48
          Donny Gross                                                         Contingent
          2113 Main Ave                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Donovan Stindt                                                      Contingent
          1028 S. Westfield Street                                            Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 407 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 407 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.284
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $733.95
          Doree Heyrman                                                       Contingent
          2627 Pine Grove Road                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Doreen Bernoer                                                      Contingent
          801S Weimar St                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Doreen Mccoy                                                        Contingent
          3129 Honey Creek Ct                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.19
          Doreena Patrick                                                     Contingent
          208 Mallard Drive                                                   Unliquidated
          North Wales, PA 19454
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $440.96
          Doris Culver                                                        Contingent
          501 E. Glendale Ave                                                 Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $707.65
          Dorothy Jane Vannieuwenhoven                                        Contingent
          PO Box 55                                                           Unliquidated
          Lakewood, WI 54138
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Doug Atkins                                                         Contingent
          430 Smith Crescent                                                  Unliquidated
          Saskatoon SK S7M 5A1
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 408 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 408 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.285
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Doug Barrett                                                        Contingent
          4260 Powers Lane                                                    Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          DOUG BURMEISTER                                                     Contingent
          N110W16534 KINGS WAY                                                Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Doug Kinney                                                         Contingent
          3645 Creamery Rd                                                    Unliquidated
          Nashport, OH 43830
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          Doug Lane                                                           Contingent
          1052 Fish Ave.                                                      Unliquidated
          Grand Marsh, WI 53936
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Doug Lane                                                           Contingent
          1052 Fish Ave.                                                      Unliquidated
          Grand Marsh, WI 53936
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,245.30
          doug steiner                                                        Contingent
          1000 w washington st                                                Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Doug Timmens II                                                     Contingent
          3158 ridgeway avenue                                                Unliquidated
          109
                                                                              Disputed
          Madison, WI 53704
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 409 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 409 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.286
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Doug Wagner                                                         Contingent
          926 WEST PACKARD ST                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,532.96
          Doug Walters                                                        Contingent
          523 Wisconsin St                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Doug Walters                                                        Contingent
          W5364 Lost Arrow Rd                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          Douglas - Erin Dommer - Walbrun                                     Contingent
          P O Box 71                                                          Unliquidated
          Saxeville, WI 54976
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $448.88
          Douglas - Erin Dommer - Walbrun                                     Contingent
          P O Box 71                                                          Unliquidated
          Saxeville, WI 54976
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Douglas Harder                                                      Contingent
          n1249 technical drive                                               Unliquidated
          11
                                                                              Disputed
          Greenville, WI 54942
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.286
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Douglas Schmidt                                                     Contingent
          8226 Brickstone Dr.                                                 Unliquidated
          Frankfort, IL 60423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 410 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 410 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.286
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Douglas Schuenemann Jr                                              Contingent
          202 Howard St                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          douglas swedal                                                      Contingent
          N8456 county road cp                                                Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Douglas Weninger                                                    Contingent
          601 E Irving Ave                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Draven Knaus                                                        Contingent
          534 Collette Avenue                                                 Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Drayk Stahl                                                         Contingent
          117 2Nd St                                                          Unliquidated
          Bettendorf, IA 52722
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Drew Ashley                                                         Contingent
          2651 Edgewood Ln                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Drew Cameron                                                        Contingent
          485 Parkside dr                                                     Unliquidated
          105
                                                                              Disputed
          Waterloo ON N2L 4X6
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 411 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 411 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.287
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306.57
          Drew Diedrick                                                       Contingent
          4314 Rosin Rd                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $318.94
          Drew Dodge                                                          Contingent
          5207 Nimitz Dr                                                      Unliquidated
          Wonder Lake, IL 60097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Drew Hohmann                                                        Contingent
          N6620STATEHIGHWAY25                                                 Unliquidated
          Durand, WI 54736
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Drew Jansen                                                         Contingent
          2200 Walton ct                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Drew Konkol                                                         Contingent
          8825 Ravenswood Cir.                                                Unliquidated
          Milwaukee, WI 53226
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Drew Lester                                                         Contingent
          24118 blue heron drive                                              Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.63
          Drew Lichtensteiger                                                 Contingent
          5444 Meadow View Ct                                                 Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 412 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 412 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.288
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Drew Olson                                                          Contingent
          3977 e high st                                                      Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Drew Rodgers                                                        Contingent
          359 N Westhaven Dr                                                  Unliquidated
          Apt 204
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.288
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          DREW SIMERL                                                         Contingent
          3473 Greenacres Ter                                                 Unliquidated
          The Villages, FL 32163
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Drew Theilen                                                        Contingent
          211 south 5th street                                                Unliquidated
          5
                                                                              Disputed
          Ames, IA 50010
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.288
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Drew Wilson                                                         Contingent
          4528 Golf Drive                                                     Unliquidated
          Apt. 1
                                                                              Disputed
          Windsor, WI 53598
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.288
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Drue Salisbury                                                      Contingent
          N2554 S Townline RD                                                 Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,877.00
          Duane Hannan                                                        Contingent
          711 Crowley Rd                                                      Unliquidated
          Arlington, TX 76012
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 413 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 413 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.288
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Duane Lahti                                                         Contingent
          1709 Plato Street                                                   Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $723.98
          duke omarro                                                         Contingent
          5010 s pine rd                                                      Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $856.80
          Dustee Howarth                                                      Contingent
          1922 lewis street                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Dustin Ammann                                                       Contingent
          1300 17th St NE                                                     Unliquidated
          Watertown, SD 57201
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Dustin Barrett                                                      Contingent
          1581A Lake Ave                                                      Unliquidated
          South Sioux City, NE 68776
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dustin Brunette                                                     Contingent
          1600 W Glendale Ave                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dustin Christian                                                    Contingent
          570 EMMA ST                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 414 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 414 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.289
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Dustin Cota                                                         Contingent
          202 3rd st                                                          Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Dustin Gibson                                                       Contingent
          726 Bert Moorhead Road                                              Unliquidated
          Canon, GA 30520
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.88
          Dustin Juntunen                                                     Contingent
          519 N 1st St                                                        Unliquidated
          Lowr
                                                                              Disputed
          Ishpeming, MI 49849
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.289
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Dustin Kroeplin                                                     Contingent
          929 s 5th ave                                                       Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Dustin Laurent                                                      Contingent
          1065 Roland ln                                                      Unliquidated
          7
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.290
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $858.90
          Dustin Reilly                                                       Contingent
          830 Betty Ave                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Dustin Rodgers                                                      Contingent
          2616 N Frederick Ave                                                Unliquidated
          227
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 415 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 415 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.290
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dustin Roe                                                          Contingent
          105 Aztalan st                                                      Unliquidated
          29
                                                                              Disputed
          Johnson Creek, WI 53038
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.290
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dustin Smith                                                        Contingent
          1345 Mccormick St                                                   Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dustin Yokiel                                                       Contingent
          3515 N. 10th St.                                                    Unliquidated
          521
                                                                              Disputed
          Sheboygan, WI 53083
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.290
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dustin Young                                                        Contingent
          N2537 county road gg                                                Unliquidated
          Brodhead, WI 53520
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Dustyn Binford                                                      Contingent
          1820 Nancy Ave                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Dylan Abts                                                          Contingent
          9115 Greenstreet Road                                               Unliquidated
          Whitelaw, WI 54247
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dylan Anderson                                                      Contingent
          714 Montana Ave                                                     Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 416 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 416 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.290
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Dylan Anhalt                                                        Contingent
          N3165 County G                                                      Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Dylan Barribeau                                                     Contingent
          N2669 county rd b                                                   Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          Dylan Breit                                                         Contingent
          643 W Calumet St                                                    Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Dylan Brown                                                         Contingent
          4806 Ridge Point Circle                                             Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Dylan Brynien                                                       Contingent
          103 chestnut Street                                                 Unliquidated
          Syracuse, NY 13212
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Dylan Bune                                                          Contingent
          W207 N 4th st                                                       Unliquidated
          Spring Valley, WI 54767
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.07
          Dylan Demille                                                       Contingent
          S528 Section Street                                                 Unliquidated
          Stephenson, MI 49887
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 417 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 417 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.291
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dylan Falk                                                          Contingent
          527 W Plymouth St                                                   Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Dylan Fleury                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Dylan Frohn                                                         Contingent
          322 10th st nw                                                      Unliquidated
          Faribault, MN 55021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dylan Herbst                                                        Contingent
          9203 County Rd. B                                                   Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Dylan Hielke                                                        Contingent
          1283 Williams road                                                  Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Dylan Krause                                                        Contingent
          n6137drdrive                                                        Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Dylan Krivoshein                                                    Contingent
          323 west main street                                                Unliquidated
          unit a
                                                                              Disputed
          Whitewater, WI 53190
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 418 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 418 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.292
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Dylan Maechtle                                                      Contingent
          1139 Edgewood Rd                                                    Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dylan Meyer                                                         Contingent
          251 S Main St                                                       Unliquidated
          Dousman, WI 53118
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Dylan Natrop                                                        Contingent
          1001 W Dayton st                                                    Unliquidated
          3A
                                                                              Disputed
          Madison, WI 53715
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.292
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Dylan Natrop                                                        Contingent
          1001 W Dayton st                                                    Unliquidated
          3A
                                                                              Disputed
          Madison, WI 53715
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.292
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Dylan Richardt                                                      Contingent
          N7261 county Rd d                                                   Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Dylan Riedy                                                         Contingent
          360 South Peck Avenue                                               Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dylan Roesken                                                       Contingent
          2932 W Roselawn Dr                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 419 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 419 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.293
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Dylan Rusch                                                         Contingent
          2503 Riverhills Road                                                Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Dylan Schnese                                                       Contingent
          747 Manitowoc St                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $516.57
          Dylan Szews                                                         Contingent
          436 8th st                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Dylan Thompson                                                      Contingent
          504 E Burdick St                                                    Unliquidated
          Apt 5
                                                                              Disputed
          Black Creek, WI 54106
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.293
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Dylan Trauth                                                        Contingent
          4320 N Lightning dr                                                 Unliquidated
          6
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.293
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.76
          EACH INC                                                            Contingent
          3345 BREEZEWOOD LN                                                  Unliquidated
          Red Hoffius
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.293
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Eashaan Vajpeyi                                                     Contingent
          3831 Convair Lane                                                   Unliquidated
          Cedar Falls, IA 50613
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 420 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 420 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.293
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Easton Meyer                                                        Contingent
          3885 30th Ave S                                                     Unliquidated
          300
                                                                              Disputed
          Fargo, ND 58104
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.293
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          ED & LISA SCHMIDT                                                   Contingent
          13822 BONITA LN                                                     Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Ed Cops                                                             Contingent
          1420 Washington St. #58                                             Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.08
          Ed N Donna Hietpas                                                  Contingent
          813 PARK AVE                                                        Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Ed Weinmann                                                         Contingent
          N2140 OLD HIGHWAY 22                                                Unliquidated
          WAUPACA, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Eddie Levinson                                                      Contingent
          407 Westlawn Ave.                                                   Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Edison Flottemesch                                                  Contingent
          1377 Fox Burrow Ct                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 421 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 421 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.294
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,459.63
          Edmund Hatch                                                        Contingent
          117 S OAK ST                                                        Unliquidated
          North Platte, NE 69101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,594.03
          Eduardo Contreras                                                   Contingent
          3706 W 57th St                                                      Unliquidated
          Chicago, IL 60629
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Edwin Ramirez                                                       Contingent
          5734 Sable Drive                                                    Unliquidated
          Indianapolis, IN 46221
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Ehrik Muehlenbruch                                                  Contingent
          N710Highway 113                                                     Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          ELAINE FRANTZ                                                       Contingent
          PO BOX 255                                                          Unliquidated
          Mchenry, IL 60051
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Elaine Kaske                                                        Contingent
          7930 Kellogg Rd                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          Elaine Kaske                                                        Contingent
          7930 Kellogg Rd                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 422 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 422 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.295
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Eleazar Bermea                                                      Contingent
          1782 spring ct                                                      Unliquidated
          C
                                                                              Disputed
          Milliken, CO 80543
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.295
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Eleesa Steiner                                                      Contingent
          257 Grand Court                                                     Unliquidated
          Apt B105
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.295
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Eli Cisneroz                                                        Contingent
          509 Edward drive                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Eli Schipper                                                        Contingent
          W4502 Dogwood Ln                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Elias-john Kies                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.295
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Elicia Grace                                                        Contingent
          5302 Odana Rd                                                       Unliquidated
          Apt 102
                                                                              Disputed
          Madison, WI 53711
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.295
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Elijah Morgan                                                       Contingent
          47815 McClellan St                                                  Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 423 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 423 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.295
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Elijah O laughlin                                                   Contingent
          N6505 hickory road                                                  Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Elijah Valero                                                       Contingent
          4561 south 48th street                                              Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $547.58
          Elisabeth Carter                                                    Contingent
          57 Bay St                                                           Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Elise Wierzbicki                                                    Contingent
          3335 Dekalb Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.50
          Elisha Laird                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,189.55
          Elissa Weger                                                        Contingent
          406 Harvey Drive                                                    Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Elizabeth Altmann                                                   Contingent
          1185 Christopher Dr                                                 Unliquidated
          #1
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 424 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 424 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.296
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Elizabeth Atkins                                                    Contingent
          4727 W 128th Pl                                                     Unliquidated
          Alsip, IL 60803
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Elizabeth Buchholtz                                                 Contingent
          W1871 Apache Avenue                                                 Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Elizabeth Burns                                                     Contingent
          W9070 Marianne Way                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Elizabeth Diaz                                                      Contingent
          183 Ledgeview Ave                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Elizabeth Eichmann                                                  Contingent
          636 Clemans Ct                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Elizabeth Elmore                                                    Contingent
          4119 Menasha Ave                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Elizabeth Elsey                                                     Contingent
          2589 cedarmill drive                                                Unliquidated
          Franklin, IN 46131
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 425 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 425 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.297
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Elizabeth Engstrom                                                  Contingent
          7990 Broadway Road                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          ELIZABETH GABRIELSE                                                 Contingent
          1310 ALABAMA AVE                                                    Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Elizabeth Gracia                                                    Contingent
          1700 east Tracia Lane                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.46
          Elizabeth Halverson                                                 Contingent
          713 CHEROKEE PATH                                                   Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Elizabeth Hietpas                                                   Contingent
          426 Fulton st                                                       Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Elizabeth Jahnke                                                    Contingent
          W1249 Scott Hill Road                                               Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.34
          Elizabeth Kahler                                                    Contingent
          N7223 pulcifer road                                                 Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 426 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 426 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.297
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Elizabeth Lee Lawless                                               Contingent
          W6074 Strawflower Dr.                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Elizabeth Lynch                                                     Contingent
          4410 Island View Dr                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $652.58
          Elizabeth Malovey                                                   Contingent
          1953 Georgia St                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Elizabeth Obrien                                                    Contingent
          W186 Kings Way                                                      Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Elizabeth Osborne                                                   Contingent
          8101 Golden Meadow Blvd                                             Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Elizabeth Raddatz                                                   Contingent
          1639 Thornton Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Elizabeth Radtke                                                    Contingent
          N2871 County Road G                                                 Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 427 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 427 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.298
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Elizabeth Ramsey                                                    Contingent
          1427 Labus Drive                                                    Unliquidated
          Bangor, WI 54614
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          elizabeth robb                                                      Contingent
          655 pebblestone circle                                              Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          elizabeth Ruck                                                      Contingent
          2318 W 20th Ave                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          elizabeth schneider                                                 Contingent
          3022 cty EE                                                         Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          ELIZABETH SEIBOLD                                                   Contingent
          3126 WARWICK RD                                                     Unliquidated
          Sayner, WI 54560
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Elizabeth Smith                                                     Contingent
          N6534 3rd ave                                                       Unliquidated
          Oxford, WI 53952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Elizabeth Stutzman                                                  Contingent
          394 Fond du Lac St                                                  Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 428 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 428 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.299
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Elizabeth Taylor                                                    Contingent
          258 Strangeway ave                                                  Unliquidated
          5
                                                                              Disputed
          Lodi, WI 53555
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.299
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Elizabeth Taylor                                                    Contingent
          2947 Shefield Court                                                 Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Elizabeth Tuomi                                                     Contingent
          3103 Outer Drive                                                    Unliquidated
          Hibbing, MN 55746
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Elizabeth Ullmer                                                    Contingent
          5457 Brown Cty Ln Rd                                                Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Elizabeth Walsh                                                     Contingent
          4612 Pleasant Valley Rd                                             Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Elizabeth Weinrich                                                  Contingent
          1294 S. Bayshore Rd. Unit 1                                         Unliquidated
          1
                                                                              Disputed
          Brussels, WI 54204
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.299
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Elizabeth Wright                                                    Contingent
          3607 Ironwood Rd                                                    Unliquidated
          Excelsior, MN 55331
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 429 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 429 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.300
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Elizabeth Wulff                                                     Contingent
          1226 Church Street                                                  Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Elizabeth Ziegler                                                   Contingent
          404 4th Street                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Ella Rageth                                                         Contingent
          S108W34786 South Shore Drive                                        Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Elle Smith                                                          Contingent
          5525 Coronet Drive                                                  Unliquidated
          Kalamazoo, MI 49009
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Ellen Barber                                                        Contingent
          2003 Green Tree Road                                                Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Ellen Campbell                                                      Contingent
          921 11th St. N                                                      Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.50
          Ellen Heggesta                                                      Contingent
          601 wauona trl lot 80                                               Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 430 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 430 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.300
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ellie Karls                                                         Contingent
          470 Farwell Avenue                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Ellie Popp                                                          Contingent
          W740 Cty Rd Jj                                                      Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Ellie Prell                                                         Contingent
          N52W17182 Ridgewood Drive                                           Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Elliot Brazier                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Elliot Schmidt                                                      Contingent
          130 walnut street                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Ellissa Hohensee                                                    Contingent
          W5229 Harrison Rd.                                                  Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Ellyn Hansen                                                        Contingent
          218 Peterlynn                                                       Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 431 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 431 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.301
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Eloise bell                                                         Contingent
          N6272 highway 180                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Elsa Cota                                                           Contingent
          6502 South Business Drive                                           Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $701.40
          Elsa Langhoff                                                       Contingent
          822 S Washington St                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Elseana Panzer                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ely Hartl                                                           Contingent
          2302 olde country circle                                            Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Emaleigh Mcneece                                                    Contingent
          501 7th Street                                                      Unliquidated
          Brodhead, WI 53520
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,092.28
          Ember Kerridge                                                      Contingent
          309 Carney blvd.                                                    Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 432 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 432 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.302
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Emilee Gruse                                                        Contingent
          744 Mickelson Trail                                                 Unliquidated
          Mankato, MN 56001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Emilee Haag                                                         Contingent
          10580 1st Ave                                                       Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emilia Jaskowska                                                    Contingent
          385 Jefferson Ct                                                    Unliquidated
          Vernon Hills, IL 60061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emilia Tomaszewski                                                  Contingent
          1806 Oak Leaf Drive                                                 Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emily Abbott                                                        Contingent
          6245 w 84th st                                                      Unliquidated
          Burbank, IL 60459
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Albrecht                                                      Contingent
          14460 Woodridge Cir                                                 Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $468.26
          Emily Bauer                                                         Contingent
          205 3rd St NE                                                       Unliquidated
          New Prague, MN 56071
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 433 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 433 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.302
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Berger                                                        Contingent
          1786 Scarlet oak Trl                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Boeck                                                         Contingent
          N8722 County Road AY                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Bourin                                                        Contingent
          2253 W. Hiawatha Dr.                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emily Boyea                                                         Contingent
          306 Eagle Heights                                                   Unliquidated
          Apartment D
                                                                              Disputed
          Madison, WI 53705
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.303
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          Emily Boyer                                                         Contingent
          1452 Russell Street                                                 Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Emily Clements                                                      Contingent
          336 Plum St                                                         Unliquidated
          Wyandotte, MI 48192
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Emily Conger                                                        Contingent
          7818 Swiss Road                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 434 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 434 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.303
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.74
          Emily Coyne                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emily Deruyter                                                      Contingent
          4780 North Blue Heron Dr                                            Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Emily Devries                                                       Contingent
          N4266 Powell Lake Rd                                                Unliquidated
          Wetmore, MI 49895
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Emily Dombrowski                                                    Contingent
          1975 Ridgeway Dr #30                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Emily Fischer                                                       Contingent
          710 Hidden Lake Ct N                                                Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Emily Gallegos                                                      Contingent
          8323 N 107TH ST                                                     Unliquidated
          Milwaukee, WI 53224
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Gloudemans                                                    Contingent
          227 Cypress point                                                   Unliquidated
          North Prairie, WI 53153
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 435 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 435 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.304
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Emily Gonnering                                                     Contingent
          5510 Butternut Drive                                                Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Griesbach                                                     Contingent
          W9867 County Road TT                                                Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Emily Hadden                                                        Contingent
          1921 Scott Lane                                                     Unliquidated
          Madison, WI 53704
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emily Heitkamp                                                      Contingent
          301 reserve street                                                  Unliquidated
          230A
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.304
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Hodell                                                        Contingent
          417 Manitowoc St                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.98
          Emily Hudson                                                        Contingent
          1600 shawano estates                                                Unliquidated
          14
                                                                              Disputed
          Shawano, WI 54166
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.304
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Emily Jacobson                                                      Contingent
          1300 E. Silver St.                                                  Unliquidated
          Bessemer, MI 49911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 436 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 436 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.304
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.08
          Emily Janowiak                                                      Contingent
          386 11th St                                                         Unliquidated
          Manistee, MI 49660
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emily Jones                                                         Contingent
          915 twilight dr                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emily Karoses                                                       Contingent
          6916 North River Road                                               Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Emily Kasuboski                                                     Contingent
          2027 Burr Oak Rd                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emily Klink                                                         Contingent
          N3949 County Road J                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Emily Kohlwey                                                       Contingent
          155 Market Street                                                   Unliquidated
          Apt 210
                                                                              Disputed
          Rio, WI 53960
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.305
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Emily Krueger                                                       Contingent
          N11478 County Road D                                                Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 437 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 437 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.305
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,255.76
          Emily Kuczmarski Kettenhofen                                        Contingent
          568 ROYAL ST PAT'S DR.                                              Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Emily Landwehr                                                      Contingent
          550 Monarch Drive                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.57
          Emily Lavine                                                        Contingent
          W7170 State Road 67                                                 Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Miller                                                        Contingent
          524 Kari Street                                                     Unliquidated
          Belleville, WI 53508
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Emily Mueller                                                       Contingent
          1128 Iris Lane                                                      Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Emily Neal                                                          Contingent
          1135 old Wildcat bridge road                                        Unliquidated
          Danielsville, GA 30633
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Nelson                                                        Contingent
          N2650 Fox View Drive                                                Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 438 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 438 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.306
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Emily Nickel                                                        Contingent
          813 Lincoln St                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $926.07
          Emily Peterson                                                      Contingent
          1218 Bay Shore Dr                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Emily Rabideau                                                      Contingent
          E1680 Akron Ave                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emily Regal                                                         Contingent
          1204 Wedgewood Ln                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Emily Schultz                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Southern                                                      Contingent
          49W693 Hinckley Rd                                                  Unliquidated
          Big Rock, IL 60511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Emily Sprangers                                                     Contingent
          103 Brookview Place                                                 Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 439 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 439 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.307
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emily Stephenson                                                    Contingent
          1643 Riverside Dr.                                                  Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114.44
          Emily Swanson                                                       Contingent
          W7810 Cody Ct                                                       Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emily Tetzlaff                                                      Contingent
          W668 River View Ct.                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Emily Thomas                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emily Van De Hey                                                    Contingent
          2420 Southerland Circle                                             Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emily Vick                                                          Contingent
          W10979 Glen Drive                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emily Waldow                                                        Contingent
          N5553 Henry Court                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 440 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 440 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.307
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Emily Wallace                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.46
          Emily Walters                                                       Contingent
          620 E Conservancy                                                   Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.19
          Emily Zeinert                                                       Contingent
          5727 Grandview Road                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.26
          Emily Zimmer                                                        Contingent
          2773 Bristol Mountain Trl                                           Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Emma Bohren                                                         Contingent
          12 Overlook Dr                                                      Unliquidated
          Apt 8212
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.308
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emma Frederickson                                                   Contingent
          W3790 Schwalla drive                                                Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emma Fricke                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 441 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 441 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.308
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126.00
          Emma Gordon                                                         Contingent
          148 Denhardt Ave.                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emma Herrick                                                        Contingent
          10292 64th Ave                                                      Unliquidated
          Pleasant Prairie, WI 53158
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emma Hohman                                                         Contingent
          1560 Engman Lake Rd                                                 Unliquidated
          Skandia, MI 49885
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emma Howey                                                          Contingent
          411 North Main Street                                               Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emma Kiekhofer                                                      Contingent
          13500 Highwood Dr                                                   Unliquidated
          Elm Grove, WI 53122
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Emma Konjura                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Emma Kowalski                                                       Contingent
          W1078 County B                                                      Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 442 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 442 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.309
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Emma Leib                                                           Contingent
          1528 Oregon St                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Emma Mclaughlin                                                     Contingent
          2345 Redtail Drive                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Emma Meana                                                          Contingent
          1170 24th St                                                        Unliquidated
          Moline, IL 61265
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Emma Melzer                                                         Contingent
          7201 Ohio Road                                                      Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emma Mueller                                                        Contingent
          3551 Glen Abbey Drive                                               Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.50
          Emma Myhill                                                         Contingent
          687 Elderberry Ln.                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Emma Neale                                                          Contingent
          w147n6897 woodland dr                                               Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 443 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 443 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.309
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Emma Oestreich                                                      Contingent
          W1033 Madsen Road                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emma Paape                                                          Contingent
          103a sunshine ct                                                    Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Emma Pagel                                                          Contingent
          E2315 Woodridge Drive                                               Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Emma Passig                                                         Contingent
          130 N Main St                                                       Unliquidated
          Iron Ridge, WI 53035
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Emma Peterson                                                       Contingent
          8135 church rd                                                      Unliquidated
          Arpin, WI 54410
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Emma Schneider                                                      Contingent
          309 willow wood                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emma Schwartz                                                       Contingent
          665 Golden Iris dr                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 444 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 444 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.310
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Emmie Jahnke                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Emmy De Valk                                                        Contingent
          132 West Greenfield Drive                                           Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Enrique Ayala                                                       Contingent
          160 North Hickory Street                                            Unliquidated
          Cortland, IL 60112
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Eric Applegate                                                      Contingent
          315 Barry Hope Trl                                                  Unliquidated
          Hillsboro, IL 62049
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $965.48
          Eric Balck                                                          Contingent
          810 Oregon Street                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,559.78
          eric baumann                                                        Contingent
          N7798 County Road Y                                                 Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $492.46
          Eric Beauchamp                                                      Contingent
          1790 Paris St                                                       Unliquidated
          201
                                                                              Disputed
          Sudbury ON P3E 4T1
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 445 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 445 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.311
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,449.01
          Eric Berg                                                           Contingent
          844 Grove St                                                        Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Eric Bergland                                                       Contingent
          1125 Popes Creek Circle                                             Unliquidated
          Grayslake, IL 60030
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Eric Brunsell                                                       Contingent
          W5836 Easter Lily Dr                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Eric Burkle                                                         Contingent
          2200 Bever ave SE                                                   Unliquidated
          Cedar Rapids, IA 52403
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Eric Dingeldein                                                     Contingent
          6100 West State St                                                  Unliquidated
          Apt 406
                                                                              Disputed
          Milwaukee, WI 53213
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.311
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,221.68
          Eric Donovan                                                        Contingent
          1400 vineyard drive                                                 Unliquidated
          Apt 204
                                                                              Disputed
          Broadview Heights, OH 44147
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.311
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Eric Emery                                                          Contingent
          6756 119th Ave                                                      Unliquidated
          Fennville, MI 49408
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 446 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 446 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.311
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          ERIC FALK                                                           Contingent
          330 Smith Street                                                    Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          ERIC FINK                                                           Contingent
          8772 WASHINGTON ST                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Fliehs                                                         Contingent
          229 N Main St                                                       Unliquidated
          Apt 7
                                                                              Disputed
          Sheboygan Falls, WI 53085
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.312
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Frankenstein                                                   Contingent
          W9712 Jackson Rd                                                    Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Eric Fredrick                                                       Contingent
          N4996 County Rd N                                                   Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Eric Geisler                                                        Contingent
          4474 N. Oakland Ave.                                                Unliquidated
          Apt 102
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.312
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Eric Gilgenbach                                                     Contingent
          2 N 5th St                                                          Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 447 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 447 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.312
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Eric Gruber                                                         Contingent
          525 w college Avenue                                                Unliquidated
          3
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.312
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Eric Heiniger                                                       Contingent
          519 E Arnold St                                                     Unliquidated
          Bluffton, IN 46714
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Eric Hoppe                                                          Contingent
          2359 Allerton Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Eric Hurm                                                           Contingent
          1692 Golf Bridge Dr                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Eric Jackson                                                        Contingent
          2917 maplecrest rd                                                  Unliquidated
          Clinton, IA 52732
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Eric Jacob                                                          Contingent
          W8057 Randallwood Lane                                              Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Eric Jorgensen                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 448 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 448 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.313
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Eric Kelling                                                        Contingent
          3203 West Bell Road                                                 Unliquidated
          Phoenix, AZ 85053
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Kinzel                                                         Contingent
          10407 cty road JJ                                                   Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Eric Kuchelmeister                                                  Contingent
          1806 Schaefer Circle                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Eric Larson                                                         Contingent
          2560 Oakwood Dr.                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Eric Lichterman                                                     Contingent
          735 West 8th AVe                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Mandel                                                         Contingent
          2109 Glenview Ave                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Eric McKay                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 449 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 449 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.314
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Eric Monnier                                                        Contingent
          3554 Golf Drive                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Eric Peters                                                         Contingent
          2980 Vince lane                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.07
          Eric Prestay                                                        Contingent
          W3803 LaBelle Rd.                                                   Unliquidated
          Powers, MI 49874
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Riese                                                          Contingent
          W5872 sweet pea dr                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Eric Sadorf                                                         Contingent
          W380N8233 Mill St                                                   Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,196.60
          Eric Sauer                                                          Contingent
          18250 W College Ave                                                 Unliquidated
          New Berlin, WI 53146
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Eric Schallhorn                                                     Contingent
          755 Weatherstone Drive                                              Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 450 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 450 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.314
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Eric Sedlacek                                                       Contingent
          2104 French Trace Ave                                               Unliquidated
          Shakopee, MN 55379
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          eric southard                                                       Contingent
          14 pleasantveiw ct                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Eric Steif                                                          Contingent
          2144 cottonwood dr                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Stiltjes                                                       Contingent
          9718 Hamlet Ave S                                                   Unliquidated
          Cottage Grove, MN 55016
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $273.01
          Eric Stude                                                          Contingent
          536 North Durkee street                                             Unliquidated
          Apt#4
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.315
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,005.91
          eric tessier                                                        Contingent
          1435 B Main street                                                  Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Eric Torgerson                                                      Contingent
          PO Box 57                                                           Unliquidated
          Brownsville, MN 55919
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 451 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 451 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.315
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Eric Vandenbush                                                     Contingent
          539 Edelweiss Drive785                                              Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Eric Vazquez                                                        Contingent
          6800 n 91st street                                                  Unliquidated
          Milwaukee, WI 53224
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Eric Vert                                                           Contingent
          21775 150th Avenue                                                  Unliquidated
          Big Rapids, MI 49307
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Eric Wagner                                                         Contingent
          1404 Hinze Lane                                                     Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          eric wingers                                                        Contingent
          2323 Southwood Dr. apt 9                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Eric Wirkkula                                                       Contingent
          1411 N 12th Ave                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Erica Ann                                                           Contingent
          2406 N Linwood ave                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 452 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 452 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.316
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,157.64
          Erica Bessler                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.90
          Erica Brewer                                                        Contingent
          3313 Melby Street                                                   Unliquidated
          Eau Claire, WI 54703
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Erica Brinkman                                                      Contingent
          588 fenton st                                                       Unliquidated
          13
                                                                              Disputed
          Ripon, WI 54971
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.316
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $966.53
          Erica Broeders                                                      Contingent
          10452 State Hwy M35                                                 Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Erica Brown                                                         Contingent
          25 REGIMENT CT                                                      Unliquidated
          Rossville, GA 30741
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Erica Faulkender                                                    Contingent
          460 Boettcher Lane                                                  Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Erica Hoffman                                                       Contingent
          714 E Walnut Street                                                 Unliquidated
          Quasqueton, IA 52326
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 453 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 453 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.316
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Erica Kampen                                                        Contingent
          709 center street                                                   Unliquidated
          Ortonville, MN 56278
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Erica Lynn                                                          Contingent
          106 S Lafayette Street                                              Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Erica Richter                                                       Contingent
          N5428 24th avenue                                                   Unliquidated
          Lot 208
                                                                              Disputed
          Wild Rose, WI 54984
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.317
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,123.50
          ERICA SCOTT                                                         Contingent
          410 WASHINGTON ST                                                   Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Erica Shelangoski                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Erica Zeamer                                                        Contingent
          N171W19840 Old Orchard Ct                                           Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Erich Berndt                                                        Contingent
          1518 Iris Drive                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 454 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 454 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.317
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.34
          Ericka Rentmeester                                                  Contingent
          1171 Cormier Rd                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,696.29
          Ericka Rentmeester                                                  Contingent
          1171 Cormier Rd                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Ericka Vandenheuvel                                                 Contingent
          516 Stoecker Farm Ave.                                              Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Erik Ballinger                                                      Contingent
          601 Fern                                                            Unliquidated
          Iron River, MI 49935
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Erik Costea                                                         Contingent
          1686 WESTFIELD AVE                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.38
          ERIK D PETERSON                                                     Contingent
          N8271 CTY RD J                                                      Unliquidated
          New Glarus, WI 53574
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Erik Daniel                                                         Contingent
          204 4the Ave E                                                      Unliquidated
          Cresco, IA 52136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 455 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 455 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.318
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Erik Ethun                                                          Contingent
          229 S. Main St.                                                     Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Erik Gardner                                                        Contingent
          1205 west Sherwin                                                   Unliquidated
          600
                                                                              Disputed
          Chicago, IL 60626
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.318
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Erik Parson                                                         Contingent
          12670 43rd Street                                                   Unliquidated
          Clear Lake, MN 55319
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Erik Ross                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Erik Schulstad                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Erika Bednarz                                                       Contingent
          3336 Buena Park Road                                                Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          Erika Hesselinn                                                     Contingent
          5030 S 8th St                                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 456 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 456 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.318
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Erika Rausch                                                        Contingent
          303 s 3rd st                                                        Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Erika Van Eimeren                                                   Contingent
          843 homestead dr.                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306.57
          Erikk Butzman                                                       Contingent
          PO Box 116                                                          Unliquidated
          412 12 th ave s
                                                                              Disputed
          Bangor, WI 54614
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.319
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,535.63
          Erin Anastasia                                                      Contingent
          982 E 2500 Ave                                                      Unliquidated
          Ramsey, IL 62080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Erin Baum                                                           Contingent
          2110 Holiday Drive                                                  Unliquidated
          7
                                                                              Disputed
          Janesville, WI 53545
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.319
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Erin Carmichael                                                     Contingent
          2011 W William                                                      Unliquidated
          il
                                                                              Disputed
          Champaign, IL 61821
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.319
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          Erin Chudacoff                                                      Contingent
          3007 E.Fallcreek Ln.                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 457 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 457 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.319
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Erin Draheim                                                        Contingent
          N614 Greendale Rd                                                   Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,598.10
          Erin Dupuy                                                          Contingent
          309 Nicklaus St                                                     Unliquidated
          Berwick, LA 70342
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $294.51
          Erin Dyszelski                                                      Contingent
          3943A East Mallory                                                  Unliquidated
          Cudahy, WI 53110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Erin Havela                                                         Contingent
          1669 Lenwood Ave                                                    Unliquidated
          Apt 16
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.320
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Erin Jankowski                                                      Contingent
          2116 Woodburn Rd                                                    Unliquidated
          B
                                                                              Disputed
          Waukesha, WI 53188
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.320
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Erin Kelley                                                         Contingent
          2071 S 91                                                           Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Erin Kohl                                                           Contingent
          324 Horseshoe Rd                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 458 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 458 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.320
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Erin Lindemann                                                      Contingent
          2123 N 73 st                                                        Unliquidated
          Milwaukee, WI 53213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Erin Mace                                                           Contingent
          869 security dr                                                     Unliquidated
          Cc206
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.320
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Erin Malec                                                          Contingent
          800 Wellington Dr                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Erin Perry                                                          Contingent
          1322 1st st                                                         Unliquidated
          4
                                                                              Disputed
          Menominee, MI 49858
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.320
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Erin Peterson                                                       Contingent
          917 Columbus Street                                                 Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Erin Ries                                                           Contingent
          592 south water st.                                                 Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Erin Schley                                                         Contingent
          101 Country Club Dr.                                                Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 459 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 459 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.321
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Erin Seever                                                         Contingent
          148 Denhardt Ave                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Erin Thyssen                                                        Contingent
          1704 Arnold Dr.                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Erin Young                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Erlene Leonard                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Ernesto Guajardo                                                    Contingent
          13va ave 719                                                        Unliquidated
          Monterrey, NL 64610
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Eryn Schlotfeldt                                                    Contingent
          1144 160th Avenue NW                                                Unliquidated
          Andover, MN 55304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          esther horan                                                        Contingent
          310 jefferson ave                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 460 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 460 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.321
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ethan Dawson                                                        Contingent
          24 Mapleview Drive                                                  Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ethan Dunse                                                         Contingent
          3502 Winings Ave                                                    Unliquidated
          Indianapolis, IN 46221
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Ethan Ensign                                                        Contingent
          1120 S. Westfield St.                                               Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Ethan Gack                                                          Contingent
          608 e. Jackson st.                                                  Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Ethan Gardner                                                       Contingent
          5241 chippewa                                                       Unliquidated
          Saint Louis, MO 63109
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.22
          Ethan Granger                                                       Contingent
          5025 River Heights Drive                                            Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Ethan Hendricks                                                     Contingent
          26774 County Highway V                                              Unliquidated
          Kendall, WI 54638
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 461 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 461 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.322
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Ethan Herrmann                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Ethan Jensen                                                        Contingent
          909 Minnesota Ave.                                                  Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Ethan Ouellette                                                     Contingent
          51 South St                                                         Unliquidated
          Champion, MI 49814
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Ethan Shumski                                                       Contingent
          412 East Blue Earth Avenue                                          Unliquidated
          Fairmont, MN 56031
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.30
          Ethan Vanderpoel                                                    Contingent
          1780 Corvallis Ct                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Eva Beeth                                                           Contingent
          1125 Devonshire Dr                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Eva Lewis                                                           Contingent
          1435 Central Street                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 462 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 462 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.323
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Evan Bangs                                                          Contingent
          5110 Highway 2 East B11                                             Unliquidated
          Minot, ND 58701
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Evan Bowe                                                           Contingent
          1369 Mourning Dove Court                                            Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Evan Mallek                                                         Contingent
          1900 Ridgewood Ct                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Evan Tennie                                                         Contingent
          143 S Main St                                                       Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Evelyn Jaquez                                                       Contingent
          5622 W 23 Street                                                    Unliquidated
          Cicero, IL 60804
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Evelyn Tollar                                                       Contingent
          137 Schramm Rd                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.61
          Evelyn Turriff                                                      Contingent
          52 kim st                                                           Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 463 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 463 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.323
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Evelynn Charney                                                     Contingent
          12221 timberline rd                                                 Unliquidated
          Ellison Bay, WI 54210
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Evvan Plank                                                         Contingent
          13390 Kirkwood drive                                                Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.82
          Eyricka Oglesby                                                     Contingent
          542 Elm St                                                          Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Faith Hubbard                                                       Contingent
          1120 daisy ln                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          FAITH STROEDE                                                       Contingent
          3 S CLARK ST                                                        Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Faith Weston                                                        Contingent
          10489 north point road                                              Unliquidated
          Tremont, IL 61568
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Falon Charles                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 464 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 464 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.324
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $493.50
          Fay Fritsch                                                         Contingent
          3483 Country Winds Court                                            Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Faye Neumann                                                        Contingent
          N1674 COUNTY ROAD A                                                 Unliquidated
          WAUPACA, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.68
          Feather Desjardins                                                  Contingent
          513 n main st                                                       Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Feather Robinson                                                    Contingent
          2137 East Lourdes Drive                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,071.13
          Felicia Pataska                                                     Contingent
          631 Webb Ave                                                        Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          Felicia Rivera                                                      Contingent
          600 tower rd                                                        Unliquidated
          29D
                                                                              Disputed
          Waupaca, WI 54981
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.325
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Felix Esqueda                                                       Contingent
          839 Park Ave                                                        Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 465 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 465 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.325
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Felix Santerre                                                      Contingent
          313 rue des tilleuls                                                Unliquidated
          Sainte-Marthe-sur-le-Lac QC J0N 1P0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Fernando Gomez                                                      Contingent
          1260 Shari way                                                      Unliquidated
          El Cajon, CA 92019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.95
          Floyd Crumbley                                                      Contingent
          P.O. BOX 235                                                        Unliquidated
          Kotzebue, AK 99752
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,000.00
          Ford Dealers Assn.                                                  Contingent
          1025 W Everett Rd.                                                  Unliquidated
          Lake Forest, IL 60045
                                                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    2020 sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Forrest Phillips                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $937.65
          Frances Whitfield                                                   Contingent
          4656 Archery Rd                                                     Unliquidated
          Manitowish Waters, WI 54545
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Francis Mccann                                                      Contingent
          3384 Isaac Ln                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 466 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 466 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.325
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Francisco Jimenez Jr.                                               Contingent
          1621 Schaefer circle                                                Unliquidated
          1
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.326
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Frank Lake                                                          Contingent
          105 Dalmar Dr                                                       Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Frank Martin                                                        Contingent
          223 15TH ST S                                                       Unliquidated
          Moorhead, MN 56560
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Frank Svacina                                                       Contingent
          1935 richmond ave                                                   Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Fred Dahlin                                                         Contingent
          N6505 shawano shores ct                                             Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,841.65
          Fred Holm                                                           Contingent
          625 So. 27th St.                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.34
          Fred Peters                                                         Contingent
          832 Fairview Dr.                                                    Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 467 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 467 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.326
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Gabbi Gaziano                                                       Contingent
          731 E Kaleen Ln                                                     Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Gabby Herman                                                        Contingent
          728 Crown Ct                                                        Unliquidated
          Schaumburg, IL 60193
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Gabby Mcdowell                                                      Contingent
          W6476 Kinker road                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $386.34
          Gabby Sell                                                          Contingent
          W2185 Debra ct                                                      Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Gabe Greene                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Gabe McCarty                                                        Contingent
          E9246 Crain Road                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Gabe McCarty                                                        Contingent
          E9246 Crain Road                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 468 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 468 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.327
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Gabe Rasmussen                                                      Contingent
          405 W 7th St                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Gabi Thielke                                                        Contingent
          1290 Williams rd                                                    Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Gabriel Brennan                                                     Contingent
          2808 Oslo drive                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Gabriel Christenson                                                 Contingent
          4761 county rd H                                                    Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.88
          Gabriella Tagliapietra                                              Contingent
          9159 Burkwood dr                                                    Unliquidated
          Unit 101
                                                                              Disputed
          West Des Moines, IA 50266
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.327
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Gabriella Wood                                                      Contingent
          378 Crosse Point Court                                              Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Gabrielle Anderson                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 469 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 469 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.328
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $670.96
          Gabrielle Mundt                                                     Contingent
          916 south frederick ave                                             Unliquidated
          Oelwein, IA 50662
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Gabrielle Toberman                                                  Contingent
          1207 E IOWA ST                                                      Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $298.73
          Gage Larson                                                         Contingent
          1595 South Park Avenue                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          Gail Larson                                                         Contingent
          4149 Westview Lane                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          GAIL LEITERMANN                                                     Contingent
          W4541 GLENN ST                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Gail Wisniewski                                                     Contingent
          N3525 Sunset Lane                                                   Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Garett Peterson                                                     Contingent
          495 MARCELLA LN                                                     Unliquidated
          SOMERSET, WI 54025
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 470 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 470 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.328
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          GARISON BUCHOLTZ                                                    Contingent
          733 2ND ST                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Garold Nellis                                                       Contingent
          201 S. Buesching rd                                                 Unliquidated
          220
                                                                              Disputed
          Lake Zurich, IL 60047
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.328
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Garret Dament                                                       Contingent
          175 N Swetting St                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Garret Fairfield                                                    Contingent
          641 East Theodore St                                                Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.00
          Garrett Cooper                                                      Contingent
          713 McKinley                                                        Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Garrett Haen                                                        Contingent
          1717 Sherry lane                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Garrett Jeffers                                                     Contingent
          940 Clayton Drive                                                   Unliquidated
          Darlington, WI 53530
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 471 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 471 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.329
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Garrett Kaczrowski                                                  Contingent
          497 Hoganwood Circle                                                Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          GARRETT KONKLE                                                      Contingent
          1451 KEVIN DRIVE                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Garrett Martin                                                      Contingent
          812 Greenlee Ave                                                    Unliquidated
          Winnebago, IL 61088
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Garrett Mullikin                                                    Contingent
          3914 e Morris ave.                                                  Unliquidated
          Cudahy, WI 53110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $678.58
          Garrett Sykora                                                      Contingent
          22186 West IL Route 176                                             Unliquidated
          Mundelein, IL 60060
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Garrett Turpin                                                      Contingent
          2707 RANCHWOOD DR                                                   Unliquidated
          ANDERSON, SC 29621
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Garrison Walters                                                    Contingent
          661 Cummings road                                                   Unliquidated
          7
                                                                              Disputed
          Wautoma, WI 54982
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 472 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 472 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.330
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Garrit Levey                                                        Contingent
          429 nevel ave                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,479.57
          GARRY TURNER                                                        Contingent
          403 HARRISON ST                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          GARY and DIANE L TESCH                                              Contingent
          905 E Windfield Pl                                                  Unliquidated
          Unit B
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.330
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          GARY BLANK                                                          Contingent
          W4135 WOODVIEW DR                                                   Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,053.16
          Gary Chartier                                                       Contingent
          N4393 HWY 180                                                       Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.59
          Gary Davis                                                          Contingent
          2181 knott rd                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          GARY DELZER                                                         Contingent
          214 COFFMAN                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 473 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 473 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.330
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,451.75
          GARY DUVAL                                                          Contingent
          1321 BROCOIN WAY                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Gary Edwards                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Gary Friend                                                         Contingent
          115 7th street                                                      Unliquidated
          Colona, IL 61241
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $435.75
          Gary Hill                                                           Contingent
          4405 COUNTRY CLUB RD                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Gary Huebner                                                        Contingent
          508 Cherry Street                                                   Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Gary Kuehn                                                          Contingent
          24016th st s                                                        Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Gary LaFreniere                                                     Contingent
          1745 Rosewood Lane                                                  Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 474 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 474 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.331
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.70
          Gary Miller                                                         Contingent
          1720 N BASSWOOD AVE                                                 Unliquidated
          Duluth, MN 55811
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.08
          GARY PAEPKE                                                         Contingent
          N1175 HILLESTAD RD                                                  Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Gary Relien                                                         Contingent
          978 NORTH RD                                                        Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.51
          Gary Roberts                                                        Contingent
          N7501 Van Dyne Rd                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Gary Sullivan                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Gary Tomaszewski                                                    Contingent
          622 east monroe ave                                                 Unliquidated
          Apt 1
                                                                              Disputed
          Hartford, WI 53027
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.332
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Gavin Kilford                                                       Contingent
          1315 Meadowcreek Drive                                              Unliquidated
          201
                                                                              Disputed
          Pewaukee, WI 53072
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 475 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 475 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.332
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Gavin Shaffer                                                       Contingent
          414 Beardsley St                                                    Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          GAYE TRCKA                                                          Contingent
          305 5TH AVE N                                                       Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Geethika Gutta                                                      Contingent
          14894 Colorado Ave                                                  Unliquidated
          Rosemount, MN 55068
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Gemma Fournier                                                      Contingent
          8985 Odean Ave NE                                                   Unliquidated
          Elk River, MN 55330
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          GENE BANASZYNSKI                                                    Contingent
          N4319 DRIFTWOOD RD                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $940.76
          Gene Prellwitz                                                      Contingent
          700 Brill RD                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Gennie Thomas                                                       Contingent
          200 Merritt Avenue                                                  Unliquidated
          304
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 476 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 476 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.332
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Geoff Hill                                                          Contingent
          208 Main St                                                         Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          George Hubbard                                                      Contingent
          13459 velp ave                                                      Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          George Peretz                                                       Contingent
          900 Farmington Avenue                                               Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $629.94
          George Raygo                                                        Contingent
          883 Bechthold Dr                                                    Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          George Schumacher                                                   Contingent
          49 117th Ave NE                                                     Unliquidated
          Minneapolis, MN 55434
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          Georgina Farra                                                      Contingent
          141 4th Av                                                          Unliquidated
          Cashton, WI 54619
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Gerald Kamenick                                                     Contingent
          113 Maple st                                                        Unliquidated
          BARABOO, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 477 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 477 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.333
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Gerald Templin                                                      Contingent
          130 e franklin st                                                   Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Gerald Thiele                                                       Contingent
          1335 candlelight ct                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $294.00
          Gerald Thomas                                                       Contingent
          N34W23708 FIVE FIELDS RD                                            Unliquidated
          Apt 109
                                                                              Disputed
          Pewaukee, WI 53072
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.333
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          GERALD VOELKER                                                      Contingent
          925 LEEWARD CT                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,394.91
          Gerri Seis                                                          Contingent
          2020 16th Street                                                    Unliquidated
          15
                                                                              Disputed
          Menominee, MI 49858
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.334
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Gerry Vancleve                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702.45
          Gerry Voigt                                                         Contingent
          724 E. Brewster St                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 478 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 478 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.334
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Gilbert Rapp                                                        Contingent
          2520 Northbranch Rd                                                 Unliquidated
          Grove City, OH 43123
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,718.60
          Gilda Bour                                                          Contingent
          508 20th Ave W                                                      Unliquidated
          Menomonie, WI 54751
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.78
          Gillian Murtagh                                                     Contingent
          3563 birchwood drive                                                Unliquidated
          Belvidere, IL 61008
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Gina Augustine                                                      Contingent
          933 Melissa St                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Gina Blank                                                          Contingent
          1143 Hillcrest lane                                                 Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Gina Delelio                                                        Contingent
          341 Chilewski Dr.                                                   Unliquidated
          Coloma, WI 54930
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Gina Giovanoni                                                      Contingent
          1003 Dahlia Lane                                                    Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 479 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 479 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.335
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Gina Graff                                                          Contingent
          407 Harrison St                                                     Unliquidated
          Apt 16
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.335
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Gina Horvat                                                         Contingent
          2214 Elm Avenue                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Gina LaPietra-Edidin                                                Contingent
          1210 Turicum Road                                                   Unliquidated
          Lake Forest, IL 60045
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Gina Lee                                                            Contingent
          822 N 13th St                                                       Unliquidated
          Bismarck, ND 58501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Gina Sague                                                          Contingent
          911 Birch Street                                                    Unliquidated
          Hancock, MI 49930
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,039.50
          Ginelle Hartman                                                     Contingent
          PO BOX 284                                                          Unliquidated
          Medford, WI 54451
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Ginger Brath                                                        Contingent
          1230 School Street                                                  Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 480 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 480 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.335
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $937.65
          Ginger Denton                                                       Contingent
          219 E 14th St                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Ginger Karch                                                        Contingent
          3264 Coon Ave.                                                      Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Glen Peachey                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Glenda Erickson                                                     Contingent
          N4446 Fairfield Ave                                                 Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,612.76
          Glenn Hyland                                                        Contingent
          1573 Smithfield Dr                                                  Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          gloria behrendt                                                     Contingent
          w2279 county road uu                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          GLORIA WITTER                                                       Contingent
          N8576 NORTHSHORE RD                                                 Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 481 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 481 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.336
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.67
          Gordon James                                                        Contingent
          856 Meadowlark Drive                                                Unliquidated
          West Chicago, IL 60185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,614.50
          GORDON SPAULDING                                                    Contingent
          N2077 MUNICIPAL DR                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Gordon Woolever                                                     Contingent
          N4583 County Rd E                                                   Unliquidated
          Johnson Creek, WI 53038
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Gordy Paulman                                                       Contingent
          505 Kerry Drive                                                     Unliquidated
          202
                                                                              Disputed
          Winona, MN 55987
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.336
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Grace Bastian                                                       Contingent
          627 S.Glenview Ave                                                  Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Behnke                                                        Contingent
          935 SOUTH SCENIC COURT                                              Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Bishop                                                        Contingent
          1139 Bradford circle                                                Unliquidated
          Batavia, IL 60510
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 482 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 482 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.337
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,548.75
          GRACE BROWN                                                         Contingent
          2231 SHERIDAN ST                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Grace Butry                                                         Contingent
          3887 Stonewall Dr                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Debbink                                                       Contingent
          N4062 State Rd 32                                                   Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,236.90
          Grace Decremer                                                      Contingent
          409 so union st                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Grace Groeschel                                                     Contingent
          W4101 PHEASANT RUN                                                  Unliquidated
          FOND DU LAC, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Held                                                          Contingent
          206 Sunset Ct                                                       Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Kouba                                                         Contingent
          W13970 Karau Ave                                                    Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 483 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 483 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.337
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Grace Kowalkowski                                                   Contingent
          1766 camarillo court                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Grace Loehr                                                         Contingent
          N5420 Dondor Dr.                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $424.16
          Grace Louis-reindl                                                  Contingent
          619 Center Street                                                   Unliquidated
          Black Earth, WI 53515
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Grace Maki                                                          Contingent
          N106W15927 Creek Ter                                                Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Grace Mertz                                                         Contingent
          po box 49                                                           Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Meyers                                                        Contingent
          N1250 Keller Road                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Grace Nigl                                                          Contingent
          4372 Harbor Village Drive                                           Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 484 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 484 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.338
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Grace Pausma                                                        Contingent
          46 Champion Avenue                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Grace Peterson                                                      Contingent
          749 ELLIS CT                                                        Unliquidated
          Rockton, IL 61072
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Grace Quinn                                                         Contingent
          1501 Cranberry Dr                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Grace Rauch                                                         Contingent
          915 South Grove Street                                              Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Grace Schuman                                                       Contingent
          234 Wileman Dr                                                      Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Grace Seager                                                        Contingent
          P.o. Box 114                                                        Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Grace Tubutis                                                       Contingent
          225 N 1st Street                                                    Unliquidated
          PO Box 545
                                                                              Disputed
          Bonduel, WI 54107
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 485 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 485 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.339
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Grace Warrner                                                       Contingent
          15266 Tugs Road                                                     Unliquidated
          Lakewood, WI 54138
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Grace Weston                                                        Contingent
          W141 N4857 Golden Fields Ct.                                        Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Grace Witt                                                          Contingent
          4340 Elm Lawn Rd.                                                   Unliquidated
          Apt. 15
                                                                              Disputed
          Oconto Falls, WI 54154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.339
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243.57
          Gracee Minlschmidt                                                  Contingent
          N6627 Wren Rd                                                       Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Gracie Colson                                                       Contingent
          104 west street                                                     Unliquidated
          Eastman, WI 54626
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Gracie Corbett                                                      Contingent
          2527 Laredo Lane                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Graham Guyette                                                      Contingent
          639 Central St                                                      Unliquidated
          A
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 486 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 486 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.339
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Grant Besse                                                         Contingent
          18700 25th Ave N                                                    Unliquidated
          Minneapolis, MN 55447
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Grant Dercks                                                        Contingent
          N2317 meadow creek court                                            Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Grant Garrigan                                                      Contingent
          W10286 Hogan rd                                                     Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Grant Kooiker                                                       Contingent
          W11819 Blanecae Rd                                                  Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Grant Miller                                                        Contingent
          E2202 Glenvale Ct.                                                  Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Grant Parks                                                         Contingent
          M128 n lincoln                                                      Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306.57
          Grant Sexton                                                        Contingent
          11342 County Road H                                                 Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 487 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 487 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.340
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Grant Woodland                                                      Contingent
          1019 Logan ave                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $741.30
          Greg Austin                                                         Contingent
          2648 75th St NW                                                     Unliquidated
          Rochester, MN 55901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Greg Cleereman                                                      Contingent
          131 Reinhard Court                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Greg DeBruin                                                        Contingent
          516 Lamers Rd                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Greg Gutzdorf                                                       Contingent
          5730 Jurgella Ln                                                    Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Greg Johnson                                                        Contingent
          225 1st st nw                                                       Unliquidated
          Mason City, IA 50401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Greg Jones                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 488 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 488 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.341
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.34
          Greg Lietzke                                                        Contingent
          4532 Amberwood Ln.                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,030.58
          Greg Manteuffel                                                     Contingent
          221 Mill St                                                         Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $942.40
          Greg Munky                                                          Contingent
          903 Wilson st.                                                      Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,969.00
          Greg Oppermann                                                      Contingent
          W3392 Appaloosa Ct                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $781.20
          Greg Peterson                                                       Contingent
          385 N Main St                                                       Unliquidated
          Scandinavia, WI 54977
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Greg Straub                                                         Contingent
          N6551 Riverview Road                                                Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Greg Sundberg                                                       Contingent
          4093 Riverwood Dr                                                   Unliquidated
          Loves Park, IL 61111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 489 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 489 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.342
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Greg Tow                                                            Contingent
          135 depot st                                                        Unliquidated
          Vernon Hills, IL 60061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          greg trammell                                                       Contingent
          415 market st.                                                      Unliquidated
          e
                                                                              Disputed
          La Crosse, WI 54601
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.342
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          Greg Wright                                                         Contingent
          605 Wilson ave                                                      Unliquidated
          Iron River, MI 49935
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Greg Zauner                                                         Contingent
          15171 Pilar rd                                                      Unliquidated
          Scandia, MN 55073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Greg Zerbe                                                          Contingent
          W4236 SPRUCE DR Watertown,wi                                        Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Gregg Palkowski                                                     Contingent
          2916 S. Cleveland Park Drive                                        Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Gregg Rotter                                                        Contingent
          730 S. 8th Street                                                   Unliquidated
          Unit 516
                                                                              Disputed
          Sheboygan, WI 53081
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 490 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 490 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.342
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          gregg shafer                                                        Contingent
          29294 Quinn rd                                                      Unliquidated
          North Liberty, IN 46554
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Gregory Biedscheid                                                  Contingent
          509 Waugoo Ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Gregory Kernisan                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          GREGORY KOCH                                                        Contingent
          W5637 Summit Woods LN                                               Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          gregory nichols                                                     Contingent
          8733 fremont                                                        Unliquidated
          Westland, MI 48185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Gregory Paschal                                                     Contingent
          305 Lucinda Ln                                                      Unliquidated
          Kernersville, NC 27284
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Gregory Scholten                                                    Contingent
          1130 Center Ave                                                     Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 491 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 491 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.343
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,062.88
          Gregory Skemp                                                       Contingent
          10102 E Six Corners Rd                                              Unliquidated
          Whitewater, WI 53190
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Greta Meleen                                                        Contingent
          817 S 15th Ave                                                      Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Greta Stodieck                                                      Contingent
          1000 15th Avenue South                                              Unliquidated
          Saint Cloud, MN 56301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.38
          gretchen schwanz                                                    Contingent
          503 main st                                                         Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $815.33
          Guido Noack                                                         Contingent
          4108 N. 30th St.                                                    Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Gunnar Hanson                                                       Contingent
          E6762 Hanson Lane                                                   Unliquidated
          Westby, WI 54667
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          GWEN BRUCHSALER                                                     Contingent
          1619 N ONEIDA ST                                                    Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 492 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 492 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.344
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Gwen Laurent                                                        Contingent
          W6066 Moonflower Dr                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Gwen Schoenheide                                                    Contingent
          1786 Schaefer Circle                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Gwyndelyn Catherine                                                 Contingent
          717 Copernicus way                                                  Unliquidated
          Madison, WI 53718
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Haile Domke                                                         Contingent
          9247 bell school rd                                                 Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Hailee Sanford                                                      Contingent
          452 Cook St                                                         Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hailey Buth                                                         Contingent
          1718 Royal Crown Ct.                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Hailey Gohde                                                        Contingent
          618 brittingham ct                                                  Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 493 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 493 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.344
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Hailey Gunsburg                                                     Contingent
          6751 alpine dr                                                      Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hailey Isaac                                                        Contingent
          N7928 State Rd. 26                                                  Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Hailey Kellen                                                       Contingent
          3333 Quaas Drive                                                    Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hailey Mickelson                                                    Contingent
          2323 Nth 5th Street                                                 Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hailey Newsom                                                       Contingent
          303 East North Street                                               Unliquidated
          Rochelle, IL 61068
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Hailey Rusher                                                       Contingent
          2264 180th st                                                       Unliquidated
          Fort Dodge, IA 50501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hailey Schick                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 494 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 494 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.345
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Hailey Wheaton                                                      Contingent
          N6518 31st Drive                                                    Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Hailey Wichman                                                      Contingent
          1107 Newbury st                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Haille LaCroix                                                      Contingent
          5289 pasture ln                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Haily Sankovich                                                     Contingent
          400 S I Oka Ave.                                                    Unliquidated
          Mount Prospect, IL 60056
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Halee Fritsch                                                       Contingent
          4718 W. Grand Meadows Dr.                                           Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $438.88
          Haleigh Stephany                                                    Contingent
          1035 2nd St                                                         Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Haley Anderson                                                      Contingent
          W2750 Brown Deer Rd.                                                Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 495 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 495 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.346
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Haley Dodd                                                          Contingent
          7000 south mountain road                                            Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Haley Dudei                                                         Contingent
          3818 Kensington Place                                               Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Haley Hagen                                                         Contingent
          1016 Center St                                                      Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Haley Mason                                                         Contingent
          650 E. Mckinley                                                     Unliquidated
          Hinckley, IL 60520
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Haley Mattacotti                                                    Contingent
          1803 W Aspen St                                                     Unliquidated
          Milwaukee, WI 53221
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Haley Minor                                                         Contingent
          22524 W 72nd St                                                     Unliquidated
          Lenexa, KS 66227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Haley Quandt                                                        Contingent
          N3463 County Road F                                                 Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 496 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 496 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.346
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Haley Rae                                                           Contingent
          7358 Shamrock Lane                                                  Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Halie Flores                                                        Contingent
          6987 Tanglewood Rd                                                  Unliquidated
          San Diego, CA 92111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Halie Hermsen                                                       Contingent
          N2356 Artesian Wa                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Halle Gregorich                                                     Contingent
          920 Sixth Street                                                    Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $280.32
          Halley Kenehan-toth                                                 Contingent
          317 River Bluff Cir                                                 Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Hallie Lefeber                                                      Contingent
          5245 Western Trail                                                  Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hana Sobczak                                                        Contingent
          N9534 Hartford ln                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 497 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 497 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.347
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Hana Yazdani                                                        Contingent
          104 Oak Knoll Ct                                                    Unliquidated
          Fox Lake, IL 60020
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Hanah Walther                                                       Contingent
          N5106 Kuharski Rd                                                   Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Hanna Brausen                                                       Contingent
          407 E. Main St.                                                     Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Hanna Durrstein                                                     Contingent
          1125 S 8th St                                                       Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hanna Gray                                                          Contingent
          285 Jensen Ave                                                      Unliquidated
          Clifton, IL 60927
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.15
          Hanna Langmeier                                                     Contingent
          7309 State Road 80                                                  Unliquidated
          Platteville, WI 53818
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hanna Mertens                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Washington, IL 61571
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 498 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 498 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.348
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.50
          Hanna Pierre                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Hanna Rohrer                                                        Contingent
          874 Longwood Dr                                                     Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Hannah Ball                                                         Contingent
          210 S Wright Road                                                   Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Hannah Becker                                                       Contingent
          8S494 Barnes rd.                                                    Unliquidated
          Aurora, IL 60506
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.73
          Hannah Blank                                                        Contingent
          954 Liberty street                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Hannah Blemberg                                                     Contingent
          181 Timberlane                                                      Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hannah Borchert                                                     Contingent
          5827 Skaleski Rd                                                    Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 499 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 499 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.349
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.19
          Hannah Braun                                                        Contingent
          W6015 STRAWFLOWER DR                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Hannah Brewster                                                     Contingent
          109 Royal Ave                                                       Unliquidated
          Edgar, WI 54426
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hannah Brooks                                                       Contingent
          2347 N. 64th St.                                                    Unliquidated
          MilwaukeeW, WI 53213
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Hannah Brown                                                        Contingent
          482 Marion road                                                     Unliquidated
          236
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.349
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Hannah Cammack                                                      Contingent
          228 Olde Pulley Lane                                                Unliquidated
          E
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.349
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hannah Dahlke                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.349
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hannah Dietschweiler                                                Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 500 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 500 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.349
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hannah Doyle                                                        Contingent
          W4746 super drive                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Hannah Edwards                                                      Contingent
          947 Clarendon Ave                                                   Unliquidated
          Sheridan, WY 82801
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Hannah Farrell                                                      Contingent
          N8653 Winding Trail Dr                                              Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hannah Fravor                                                       Contingent
          4501 spinnaker court                                                Unliquidated
          Fort Worth, TX 76135
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hannah Furmanski                                                    Contingent
          284 lind rd                                                         Unliquidated
          Crystal Falls, MI 49920
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hannah Gegare                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.350
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hannah Getschman                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 501 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 501 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.350
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Hannah Goodchild                                                    Contingent
          5216 Fox Hollow Dr                                                  Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Hannah Grahl                                                        Contingent
          406 Harrison St                                                     Unliquidated
          Apt 2
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.350
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Hannah Hernandez                                                    Contingent
          1225 west Taylor street                                             Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hannah Hestekin                                                     Contingent
          W2240 Gentry Drive                                                  Unliquidated
          Apt #8
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.350
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Hannah Juza                                                         Contingent
          1200 River View Ave                                                 Unliquidated
          Apt 131
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.350
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Hannah Lancelle                                                     Contingent
          1249 canterbury rd                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Hannah Lautenschlaeger                                              Contingent
          W145N7120 Northwood Dr                                              Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 502 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 502 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.351
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Hannah Lemke                                                        Contingent
          4121 Blue Goose Road                                                Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.07
          Hannah Maedke                                                       Contingent
          1180 Scheuring Road                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hannah O'dea                                                        Contingent
          3015 Rothmore Lane                                                  Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $131.24
          Hannah Oliver                                                       Contingent
          2726 Shade Tree Ln                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.50
          Hannah Pacini                                                       Contingent
          496 Liberator St.                                                   Unliquidated
          Gwinn, MI 49841
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Hannah Paquette                                                     Contingent
          204 Greenview Dr                                                    Unliquidated
          Apt 7C
                                                                              Disputed
          Effingham, IL 62401
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.351
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Hannah Peschek                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 503 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 503 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.351
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hannah Peters                                                       Contingent
          3213 Maple dr.                                                      Unliquidated
          Prior Lake, MN 55372
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Hannah Pfeifer                                                      Contingent
          4964 Hwy 175                                                        Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hannah Schmitt                                                      Contingent
          W1297 MacArthur Rd                                                  Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Hannah Silloway                                                     Contingent
          290 ripon rd Berlin                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Hannah Stout                                                        Contingent
          2820 Polk st ne                                                     Unliquidated
          Minneapolis, MN 55418
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hannah Strupp                                                       Contingent
          4424 Kettle Moraine Rd.                                             Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Hannah Thom                                                         Contingent
          N7246 State Highway 45                                              Unliquidated
          Deerbrook, WI 54424
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 504 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 504 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.352
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $779.07
          Hannah Thyrion                                                      Contingent
          399 south Marr street                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.40
          Hannah Towne                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Hannah Wutke                                                        Contingent
          Hannah Wutke                                                        Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.50
          Hansen Hillmer                                                      Contingent
          W310S687 Maple Avenue                                               Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,900.00
          Harley Davidson Appleton                                            Contingent
          5322 W. Clairmont Dr.                                               Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    2020 sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.65
          Harley Ericksen                                                     Contingent
          150 N Main st                                                       Unliquidated
          Apt 4
                                                                              Disputed
          Pardeeville, WI 53954
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.353
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Harli LaPointe                                                      Contingent
          N7506 US Highway 41                                                 Unliquidated
          Ingalls, MI 49848
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 505 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 505 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.353
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,252.13
          Harold Grimes                                                       Contingent
          4909 S Baneberry Dr                                                 Unliquidated
          Sioux Falls, SD 57106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $630.00
          Harold Omarrah                                                      Contingent
          423 Parkview Drive                                                  Unliquidated
          Johnson Creek, WI 53038
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Harrison Bingham                                                    Contingent
          101 Knoll Ct                                                        Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Harrison Campbell                                                   Contingent
          1803 Bristlecone Drive                                              Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Harvey Jones                                                        Contingent
          2149 hwy 80                                                         Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Havana Crook                                                        Contingent
          337 south river blvd                                                Unliquidated
          1
                                                                              Disputed
          Plymouth, WI 53073
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.353
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Haven Simonich                                                      Contingent
          W5372 St. Rd. 28                                                    Unliquidated
          Waldo, WI 53093
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 506 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 506 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.353
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Hayden Herrig                                                       Contingent
          55 27th St. NW                                                      Unliquidated
          Cedar Rapids, IA 52405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Hayden Hopfensperger                                                Contingent
          3834 county road P                                                  Unliquidated
          Junction City, WI 54443
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hayden Johnson                                                      Contingent
          4537 amber place                                                    Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Hayden Kupsh                                                        Contingent
          1955 Evans Drive                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hayden Lackas                                                       Contingent
          440 maple court                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Hayden Latsch                                                       Contingent
          165 East Railroad St                                                Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hayden Ostertag                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 507 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 507 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.354
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Haydon Cowan                                                        Contingent
          5340 Oak Forest Drive                                               Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Haylee Van Allen                                                    Contingent
          P.O box 219                                                         Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.03
          Hayley Cawley                                                       Contingent
          235 S Rural St.                                                     Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Hayley Johnson                                                      Contingent
          4535 West Blue Mound Court                                          Unliquidated
          Milwaukee, WI 53208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hayley Schroeder                                                    Contingent
          S52W23650 Partridge Lane                                            Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Hayley Skalecki                                                     Contingent
          3347 Wiggins Way                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Hayley Tesch                                                        Contingent
          612 e. Cook st                                                      Unliquidated
          A
                                                                              Disputed
          Portage, WI 53901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 508 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 508 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.355
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Heather Antoniewicz                                                 Contingent
          2206 Rockledge Rd                                                   Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Heather Bartelt                                                     Contingent
          4245 State Rd 44                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Heather Bishop                                                      Contingent
          115 Cassil St                                                       Unliquidated
          Mount Vernon, OH 43050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Heather Cherney                                                     Contingent
          N3949 Washington Avenue                                             Unliquidated
          Apt. 1
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.355
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          HEATHER CLARK                                                       Contingent
          704 lamers road                                                     Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Heather Cross                                                       Contingent
          1336 Elizabeth Ave                                                  Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,231.13
          Heather Danielson                                                   Contingent
          1270 CARDINAL LN                                                    Unliquidated
          APARTMENT A
                                                                              Disputed
          Green Bay, WI 54313
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 509 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 509 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.356
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Heather DuCoty                                                      Contingent
          3423 Sheppard drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Heather Feldt                                                       Contingent
          E3142 Bunker Rd                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Heather Ferber                                                      Contingent
          3420 Sunny View Lane                                                Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Heather Greene                                                      Contingent
          105 Lane St.                                                        Unliquidated
          Morganton, NC 28655
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Heather Herb                                                        Contingent
          N5575 Second St.                                                    Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Heather Hughes                                                      Contingent
          N 1622 Gladwater beach rd                                           Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Heather Ironside                                                    Contingent
          1830 bear paw trail                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 510 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 510 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.356
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Heather Johnson                                                     Contingent
          W5578 State Highway 144                                             Unliquidated
          Random Lake, WI 53075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Heather Kessler                                                     Contingent
          275 E River Drive                                                   Unliquidated
          11
                                                                              Disputed
          Antigo, WI 54409
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.356
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Heather Kies                                                        Contingent
          6750 County Road R                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Heather Kohl                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Heather Kratz                                                       Contingent
          W3010 GEM RD                                                        Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Heather Krause                                                      Contingent
          W3200 County Road PP                                                Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Heather Lemke                                                       Contingent
          14733 W Speich Rd                                                   Unliquidated
          Orfordville, WI 53576
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 511 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 511 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.357
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          HEATHER MUELLER                                                     Contingent
          809 North Drew                                                      Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.96
          Heather Murray                                                      Contingent
          42 River Ln                                                         Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Heather Oemig                                                       Contingent
          703 Rio Grande Dr.                                                  Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Heather Pershing                                                    Contingent
          540 Clay Rd                                                         Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          HEATHER PHELAN                                                      Contingent
          2310 N CLARK ST                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Heather Price                                                       Contingent
          1004 webber                                                         Unliquidated
          La Porte, IN 46350
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          HEATHER SCHEFFLER                                                   Contingent
          N 9593 Ana Court                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 512 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 512 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.358
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,503.73
          Heather Schultz                                                     Contingent
          177900 Pine View Rd                                                 Unliquidated
          Birnamwood, WI 54414
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Heather Schumacher                                                  Contingent
          1555 n McCarthy rd                                                  Unliquidated
          9
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.358
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Heather Selin                                                       Contingent
          1725 Robin Ave                                                      Unliquidated
          K14
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.358
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Heather Smith                                                       Contingent
          1549 Sanders st                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Heather Tuma                                                        Contingent
          655 Village Green Way                                               Unliquidated
          Unit 210
                                                                              Disputed
          West Bend, WI 53090
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.358
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Heather Woelfel                                                     Contingent
          1614 Penny Lane                                                     Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Heaven Brady                                                        Contingent
          219 Walker Dr                                                       Unliquidated
          Bolingbrook, IL 60440
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 513 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 513 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.358
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Heidi Harms                                                         Contingent
          1012 Euro a Ridge Dr                                                Unliquidated
          Aurora, IL 60506
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Heidi Honaker                                                       Contingent
          335 Glendale Ave                                                    Unliquidated
          Rockford, IL 61108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Heidi Horejs                                                        Contingent
          883 County Road Z                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Heidi Loppnow                                                       Contingent
          W1555 Northside Drive                                               Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Heidi Lueck                                                         Contingent
          135 N. Farmer St.                                                   Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Heidi Okreglicki                                                    Contingent
          2201 Shadowview Circle                                              Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Heidi Ourada-farah                                                  Contingent
          325 W Main St                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 514 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 514 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.359
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,722.97
          HEIDI Piette                                                        Contingent
          1502 Flicker Trl                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.75
          Heidi Radosevich                                                    Contingent
          2011 Golden Bell Drive                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Heidi Schneider                                                     Contingent
          240 McKinley St                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Heidi Schoenfeldt                                                   Contingent
          2953 Wyldewood Road                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Heidi Sweet                                                         Contingent
          2642 Shorehaven Lane                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Helena Buttke                                                       Contingent
          157 East Waushara Street                                            Unliquidated
          Berlin, Wi 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Henry Hoffman                                                       Contingent
          25 N 11th St                                                        Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 515 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 515 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.360
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,500.00
          Herrling Clark Law Firm                                             Contingent
          800 Lynndale Drive                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    sponsorship 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Hilary Dunn                                                         Contingent
          3065 Roundabout Ct                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,229.68
          Hilary Kendhammer                                                   Contingent
          N3640 Peters road                                                   Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Hillary Heim                                                        Contingent
          19309 West Mound Rd                                                 Unliquidated
          Platteville, WI 53818
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Hillary Taylor                                                      Contingent
          906 West 20 Mile Rd                                                 Unliquidated
          Sault Sainte Marie, MI 49783
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Holley Wolke                                                        Contingent
          1213 Magnolia Ave                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Hollie Zwiers                                                       Contingent
          431 s military rd                                                   Unliquidated
          Stockbridge, WI 53088
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 516 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 516 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.360
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Holly Brasch                                                        Contingent
          213 Lincoln Avenue                                                  Unliquidated
          Reeseville, WI 53579
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $435.75
          Holly Feistner                                                      Contingent
          PO Box 73                                                           Unliquidated
          Woonsocket, SD 57385
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $761.77
          Holly Handt                                                         Contingent
          W1804 State Hwy. 54                                                 Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Holly Hanson                                                        Contingent
          N1829 Reimer Ct.                                                    Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Holly Hilke                                                         Contingent
          W617 East Waushara St                                               Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Holly Hotchkiss                                                     Contingent
          201 Plantation Club Dr                                              Unliquidated
          601
                                                                              Disputed
          Melbourne, FL 32940
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.361
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Holly Nickel                                                        Contingent
          941 London St                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 517 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 517 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.361
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Holly Okkerse                                                       Contingent
          930 S Oxford Avenue                                                 Unliquidated
          2
                                                                              Disputed
          Sturgeon Bay, WI 54235
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.361
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Holly Pogliano                                                      Contingent
          13433 N Harma Rd                                                    Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Holly Vargas                                                        Contingent
          8429 North Brockway Road                                            Unliquidated
          Yale, MI 48097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Holly Wilmer                                                        Contingent
          6710 Schroeder Rd #3                                                Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Hope Clark                                                          Contingent
          E8182cty rd o                                                       Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hope Kephart                                                        Contingent
          3750 Purple Crest Court                                             Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Hope Minton                                                         Contingent
          16322 Dakota Rd                                                     Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 518 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 518 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.362
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.95
          Hrley Hall                                                          Contingent
          9 3rd ave ne                                                        Unliquidated
          Oelwein, IA 50662
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Hunter Baar                                                         Contingent
          1143 green acres lane                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hunter Blank                                                        Contingent
          502 keyes st                                                        Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Hunter Christensen                                                  Contingent
          3812 cty road B                                                     Unliquidated
          Wisconsin Dells, WI 53965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Hunter Clark                                                        Contingent
          723 West Lincoln St Apt 11                                          Unliquidated
          11
                                                                              Disputed
          Waupun, WI 53963
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.362
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Hunter Elsner                                                       Contingent
          2241 Brick Dr                                                       Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Hunter Engelhardt                                                   Contingent
          N5865 county road y                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 519 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 519 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.363
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Hunter Frye                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.363
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hunter Hass                                                         Contingent
          4213 North shore Drive                                              Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hunter Keeley                                                       Contingent
          1107 Anderson Dr.                                                   Unliquidated
          #32
                                                                              Disputed
          Green Bay, WI 54034
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.363
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Hunter Kussow                                                       Contingent
          7151 County Road D                                                  Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $304.48
          Hunter Laabs                                                        Contingent
          9 south 4th ave                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Hunter Lade                                                         Contingent
          1524 west marhill rd                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Hunter Matthew Ackerman                                             Contingent
          2965 red fox run                                                    Unliquidated
          109
                                                                              Disputed
          Portage, WI 53901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 520 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 520 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.363
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Hunter Phillips                                                     Contingent
          W 2650 Morgan rd.                                                   Unliquidated
          #2
                                                                              Disputed
          Cambria, WI 53923
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.363
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hunter Raeck                                                        Contingent
          W7655 State Highway 54                                              Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Hunter Svoboda                                                      Contingent
          534 Menlo Park Rd                                                   Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Hunter Thompson                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $877.72
          Ian Bell                                                            Contingent
          219 Front St.                                                       Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.50
          Ian Huebner                                                         Contingent
          564 south Huron rd                                                  Unliquidated
          Apt 30
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.364
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Ian Moriarty                                                        Contingent
          850 Eastwind Drive                                                  Unliquidated
          New Lenox, IL 60451
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 521 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 521 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.364
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.96
          Ian Reynolds                                                        Contingent
          45 W MAIN ST                                                        Unliquidated
          Robins, IA 52328
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $555.40
          Ian Schiefelbein                                                    Contingent
          2108 Memorial Dr                                                    Unliquidated
          110
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.364
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Ian Vandergrinten                                                   Contingent
          N3691 Maple Lane                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          ian white                                                           Contingent
          978 Kellogg st                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Ina Hart                                                            Contingent
          510 Ashland St N                                                    Unliquidated
          Cambridge, MN 55008
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Indya Stevens                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ioline Nitzske                                                      Contingent
          N8789 State Hwy 187                                                 Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 522 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 522 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.365
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Ireland Grenlie                                                     Contingent
          931 White Oak Dr                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Irik Lloyd                                                          Contingent
          311 Linwood Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Isaac Jordan                                                        Contingent
          N6247 COUNTY RD E                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Isaac Weed                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Isabel Dunsmore                                                     Contingent
          2015 Bristol ct                                                     Unliquidated
          Naperville, IL 60565
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Isabel Martinez                                                     Contingent
          2417 Patch St.                                                      Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Isabella Berger                                                     Contingent
          2313 17th Ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 523 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 523 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.365
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Isabella Denk                                                       Contingent
          711A S 24th street                                                  Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Isabella Denk                                                       Contingent
          711A S. 24th Street                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Isabella Meyer                                                      Contingent
          1611 McIntosh Court                                                 Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Isabella Sinnaeve                                                   Contingent
          624 Pin Oak Rd                                                      Unliquidated
          Rockton, IL 61072
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Isabelle Gannon                                                     Contingent
          1926 W. Wisconsin Ave                                               Unliquidated
          Apt 644
                                                                              Disputed
          Milwaukee, WI 53233
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.366
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Isabelle Groeschel                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Isaiah Genrich                                                      Contingent
          245775 sunrise rd                                                   Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 524 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 524 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.366
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,065.75
          Ismael Acevedo                                                      Contingent
          E9943 Country Lane Acres                                            Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.28
          Ismael Meshinesh                                                    Contingent
          3635 Cherryvale Avenue                                              Unliquidated
          13
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.366
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ismael Mussa                                                        Contingent
          4664 West U.S. Highway 20                                           Unliquidated
          La Porte, IN 46350
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Israel Chouinard                                                    Contingent
          N2641 Woodland Cir                                                  Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Israel Reboyedo                                                     Contingent
          1518 S 8TH ST                                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Ivan Lee                                                            Contingent
          507 Nicolet Blvd.                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Iviana Sanchez                                                      Contingent
          6812 N Wayne Ave                                                    Unliquidated
          4A
                                                                              Disputed
          Chicago, IL 60626
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 525 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 525 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.367
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Izaya Bengry                                                        Contingent
          204 Reservation Street                                              Unliquidated
          Hancock, MI 49930
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Izzy Hackel                                                         Contingent
          2068 17th Ave                                                       Unliquidated
          Rice Lake, WI 54868
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.00
          Jacalyn Ruhde                                                       Contingent
          W5490 Timber Ln                                                     Unliquidated
          New Glarus, WI 53574
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Jace Braun                                                          Contingent
          1109 Minnesota Ave                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.95
          Jace Grugel                                                         Contingent
          204 15th AVE SE                                                     Unliquidated
          Jamestown, ND 58401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          jacelyn ripp                                                        Contingent
          4519 diamond dr                                                     Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jaci Mannisto                                                       Contingent
          1103 Grande Oaks Lane                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 526 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 526 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.367
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Jacinda Freitag                                                     Contingent
          2508 Hamilton st                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jack Anderson                                                       Contingent
          N1752 Ivy Lane                                                      Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jack Campbell                                                       Contingent
          2537 N Campbell Avenue                                              Unliquidated
          Apartment 1
                                                                              Disputed
          Chicago, IL 60647
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.368
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Jack Desens                                                         Contingent
          W9257 County Rd F                                                   Unliquidated
          Bear Creek, WI 54922
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.63
          JACK DODD                                                           Contingent
          5825 Main Street                                                    Unliquidated
          Butte Des Morts, WI 54927
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jack Holland                                                        Contingent
          406 W 14th Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $869.41
          Jack Kealey                                                         Contingent
          919 S Sawyer St                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 527 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 527 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.368
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jack Kittel                                                         Contingent
          514 s Dryden st                                                     Unliquidated
          C
                                                                              Disputed
          Hart, MI 49420
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.368
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460.94
          Jack Leisner                                                        Contingent
          2304 South Kernan Avenue                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          jack lincoln                                                        Contingent
          2710 bartels dr                                                     Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $431.55
          Jack Mui                                                            Contingent
          1475 Tullar Road 5                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jack Peterson                                                       Contingent
          737 Audubon road                                                    Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jack Pluta                                                          Contingent
          1058 Hickory Hill Pkwy W                                            Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Jack Porter                                                         Contingent
          2324 Wintergreen Drive                                              Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 528 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 528 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.369
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Jack Rossato                                                        Contingent
          600 east d street                                                   Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jack Schroeder                                                      Contingent
          20101 31st                                                          Unliquidated
          Bristol, WI 53104
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jack Steinhardt                                                     Contingent
          N3183 Rock Road                                                     Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $209.98
          Jack Wright                                                         Contingent
          2133 Blue Heron Dr                                                  Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Jacki Callies                                                       Contingent
          W6965 Kenyon rd                                                     Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jacki Simon                                                         Contingent
          1001 Bay Shore Dr                                                   Unliquidated
          107
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.369
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $890.41
          Jackie Bartz                                                        Contingent
          1722 Glenwood Dr                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 529 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 529 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.370
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jackie Gelhar                                                       Contingent
          3285 Waubenoor Drive                                                Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Jackie Karch                                                        Contingent
          7875 Standing Rocks Road                                            Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jackie Ketola                                                       Contingent
          25963 Cedar St                                                      Unliquidated
          Calumet, MI 49913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jackie Krupp                                                        Contingent
          32 Aurora Lane                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jackie Pintar                                                       Contingent
          118 Greenland Rd                                                    Unliquidated
          Ontonagon, MI 49953
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jackie Ronsman                                                      Contingent
          2788 Monaco Dr                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jackie Schweitzer                                                   Contingent
          1798 American Eagel Drive                                           Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 530 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 530 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.370
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,590.75
          Jackie Swille - Arnold                                              Contingent
          W5634 US Highway 2                                                  Unliquidated
          Hermansville, MI 49847
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Jackie Teske                                                        Contingent
          204 w south st                                                      Unliquidated
          London Mills, IL 61544
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,865.33
          Jackie Van Haren                                                    Contingent
          3346 Good Ln.                                                       Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jackie Yenter                                                       Contingent
          2745 Havenwood Drive                                                Unliquidated
          B
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.371
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jackson Berner                                                      Contingent
          57 West Cotton Street                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Jackson Boreson                                                     Contingent
          3225 S 84th St                                                      Unliquidated
          Apt 2
                                                                              Disputed
          Milwaukee, WI 53227
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.371
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Jackson Boulanger                                                   Contingent
          1162 state highway 32                                               Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 531 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 531 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.371
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jackson Faller                                                      Contingent
          P.O Box 502                                                         Unliquidated
          Arnegard, ND 58835
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jackson Mangold                                                     Contingent
          N7933windsongct.                                                    Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Jacky Leverance                                                     Contingent
          1340 harris drive                                                   Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Jaclyn Mayer                                                        Contingent
          517 Lacona Ct                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Jacob Andrastek                                                     Contingent
          1322 S Buchanan St                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Ayers                                                         Contingent
          772 S. Main St                                                      Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jacob Becker                                                        Contingent
          N168W21700 Main Street                                              Unliquidated
          Lot 135
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 532 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 532 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.372
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jacob Bernetzke                                                     Contingent
          PO Box 425                                                          Unliquidated
          Cassville, WI 53806
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Jacob Boening                                                       Contingent
          180 north wisconsin street                                          Unliquidated
          3
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.372
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Burnette                                                      Contingent
          3610 east oak wood rd                                               Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jacob Button                                                        Contingent
          W2091 Stanelle Rd                                                   Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Canner                                                        Contingent
          N8001 Creekside Drive                                               Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Coleman                                                       Contingent
          1720 Frank St                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jacob Day                                                           Contingent
          2200 Severn Ave.                                                    Unliquidated
          Apt. P301
                                                                              Disputed
          Metairie, LA 70001
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 533 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 533 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.372
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jacob Derouin                                                       Contingent
          10365 Plum Tree Cir                                                 Unliquidated
          Apt 206
                                                                              Disputed
          Hales Corners, WI 53130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.372
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jacob Dietrich                                                      Contingent
          817 LANDIS ST                                                       Unliquidated
          Collins, WI 54207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $336.00
          Jacob Dillman                                                       Contingent
          1516 Cedarhurst Drive                                               Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Jacob Erickson                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.57
          Jacob Gabe                                                          Contingent
          1886 VERLIN RD                                                      Unliquidated
          Apt 7
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.373
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.34
          Jacob Grant                                                         Contingent
          1742 Lakeview Ave                                                   Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Jacob Halada                                                        Contingent
          6290 irish road                                                     Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 534 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 534 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.373
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jacob Hansen                                                        Contingent
          5135 Elmgate Dr                                                     Unliquidated
          Rockford, IL 61101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,234.76
          Jacob Holm                                                          Contingent
          3217 W Tillman St.                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jacob Jarosch                                                       Contingent
          29 south Seymour street                                             Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Kaszuba                                                       Contingent
          1922 Indian Point Road                                              Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Kelly                                                         Contingent
          803 s 48th ave                                                      Unliquidated
          11
                                                                              Disputed
          Wausau, WI 54401
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.374
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Jacob Kneringer                                                     Contingent
          1603 S Nicolet Rd                                                   Unliquidated
          Apt. 10
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.374
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,897.35
          Jacob Kobasic                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 535 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 535 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.374
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jacob Kooiman                                                       Contingent
          4105 46th Avenue NW                                                 Unliquidated
          Apt. 124
                                                                              Disputed
          Rochester, MN 55901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.374
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jacob Lafave                                                        Contingent
          e2204 collegiate rd                                                 Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Jacob Larson                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.374
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $836.85
          Jacob Last                                                          Contingent
          1803 MAPLEWOOD AVE                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $263.55
          Jacob Lawrenz                                                       Contingent
          414 North Lafayette                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jacob Lewis                                                         Contingent
          318 Woodford Dr                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jacob Loehr                                                         Contingent
          549 Evergreen Terrace                                               Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 536 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 536 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.374
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.28
          Jacob Long                                                          Contingent
          624 David Ave                                                       Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jacob Loomis                                                        Contingent
          46516 Galaxy Avenue                                                 Unliquidated
          Harris, MN 55032
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jacob Massonet                                                      Contingent
          2051 Fenway Ct                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.53
          Jacob Mcneely                                                       Contingent
          N2703 Raymond Dr                                                    Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jacob Miller                                                        Contingent
          1418 curry road                                                     Unliquidated
          Norway, MI 49870
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Jacob Moeller                                                       Contingent
          19073 Route 208                                                     Unliquidated
          PO BOX 14
                                                                              Disputed
          Fryburg, PA 16326
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.375
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.40
          Jacob Morris                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 537 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 537 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.375
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jacob Neubauer                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Jacob Niemeyer                                                      Contingent
          3300 East Lake Park Crossing                                        Unliquidated
          #105
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.375
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Jacob Owens                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.375
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Jacob Place                                                         Contingent
          305 4th Ave N                                                       Unliquidated
          Dakota City, IA 50529
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.88
          Jacob Romberg                                                       Contingent
          125 school Ct.                                                      Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Rosenmeier                                                    Contingent
          821 Oregon Parks Ave                                                Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jacob Schraufnagel                                                  Contingent
          3190 Slinger Road                                                   Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 538 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 538 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.376
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jacob Steier                                                        Contingent
          N1836 Schoenborn Rd                                                 Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jacob Steinberg                                                     Contingent
          415 E Ellifson                                                      Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jacob Strobl                                                        Contingent
          W235S5955 Big Bend Rd.                                              Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacob Sukowaty                                                      Contingent
          W3717 County Rd V                                                   Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jacob Treleven                                                      Contingent
          845 security drive apt. Bb302                                       Unliquidated
          BB 302
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.376
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jacob Tyler                                                         Contingent
          1118 Fremont st                                                     Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jacob Van Zeeland                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 539 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 539 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.377
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Jacob Vaughn                                                        Contingent
          1125A Geele Avenue                                                  Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jacob Weymouth                                                      Contingent
          2115 Alpne Way                                                      Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136.48
          Jacob Young                                                         Contingent
          E9590 Church Road                                                   Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,150.89
          Jacobson Jacobson                                                   Contingent
          400 West C Street                                                   Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $716.10
          Jacque Bohrmueller                                                  Contingent
          203 fairway dr                                                      Unliquidated
          8
                                                                              Disputed
          Columbus, WI 53925
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.377
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Jacque Cantu                                                        Contingent
          1232 s 8th st                                                       Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Jacque Cramer                                                       Contingent
          308 W. Lake St.                                                     Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 540 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 540 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.377
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jacque Dorschner                                                    Contingent
          5438 LONG CT                                                        Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Jacque KRAUSE                                                       Contingent
          N9415 CTY RD DD                                                     Unliquidated
          Pickerel, WI 54465
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.44
          Jacqueline Damrow                                                   Contingent
          311 Arbor Ridge Drive                                               Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacqueline Korth                                                    Contingent
          W5967 Deer View Rd                                                  Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Jacqueline Mccarthy                                                 Contingent
          522 Lake Ave                                                        Unliquidated
          Quinnesec, MI 49876
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jacqueline Moreno                                                   Contingent
          1610 West Jarvis, 1C                                                Unliquidated
          Chicago, IL 60626
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jacqueline Nikoleit                                                 Contingent
          W172N9175 Shady LN                                                  Unliquidated
          #408
                                                                              Disputed
          Menomonee Falls, WI 53051
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 541 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 541 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.378
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jacquelyn Harmel                                                    Contingent
          2748 Omaha Dr                                                       Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacques Beaupre-Wolford                                             Contingent
          314 Leeland                                                         Unliquidated
          1
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.378
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacquie Chippeaux                                                   Contingent
          2412 W Roselawn Drive                                               Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Jacquilynne Ormond                                                  Contingent
          212 east walnut street                                              Unliquidated
          North Freedom, WI 53951
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jacy Baran                                                          Contingent
          W1818 Nauman Road                                                   Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jacy Olszewski                                                      Contingent
          1360 Plank Rd                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jada Helms                                                          Contingent
          N4658 Hwy 55                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 542 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 542 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.379
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jada Olmeda                                                         Contingent
          800 Royalton St                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Jade Jackson                                                        Contingent
          8115 county road AG                                                 Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $472.50
          Jade Koenings                                                       Contingent
          P.O.Box 3405                                                        Unliquidated
          Oshkosh, WI 54903
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jade Meiselwitz                                                     Contingent
          1742 n outagamie st                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jade Perrone                                                        Contingent
          W1684 state highway 54                                              Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,982.34
          Jade Smart                                                          Contingent
          5100 44th ave s                                                     Unliquidated
          211
                                                                              Disputed
          Fargo, ND 58104
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.379
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jade Unger                                                          Contingent
          249 N German St                                                     Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 543 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 543 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.379
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jade Wartgow                                                        Contingent
          n51W16532 Fair Oak Parkway                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jaden Buske                                                         Contingent
          103 Highland Ct                                                     Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jaden Geffers                                                       Contingent
          117 N 6th Avenue                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $372.75
          Jaden Rose                                                          Contingent
          W5415 Wisconsin Drive                                               Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jaden Schmidt                                                       Contingent
          N9430 cumberland dr.                                                Unliquidated
          Appleton, WI 54916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57.75
          Jaden Spears                                                        Contingent
          410 white oaks ct.                                                  Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jaden West                                                          Contingent
          630 county rd                                                       Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 544 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 544 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.380
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jaden Wirtz                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jaden Young                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jadon Motquin                                                       Contingent
          1366 orlando dr                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jadyn Georgenson                                                    Contingent
          6901 Wagon Wheel Road                                               Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jadyn Nienhaus                                                      Contingent
          n462 mapleridge dr                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          jaedyn mcinnis                                                      Contingent
          3400 N Maryland Avenue                                              Unliquidated
          Milwaukee, WI 53211
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jaeger Pavlik                                                       Contingent
          1521 day street greenleaf                                           Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 545 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 545 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.381
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.95
          Jaicee Smith                                                        Contingent
          6550 East River Road                                                Unliquidated
          113
                                                                              Disputed
          Minneapolis, MN 55432
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.381
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jaida Gerrits                                                       Contingent
          2731 Meadowview st                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jaiden Wicinsky                                                     Contingent
          5776 Indian Shores Road                                             Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Jaiden Williams                                                     Contingent
          3760 Copper Oak Circle                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jaime Briquelet                                                     Contingent
          4551 Washburn Ave N                                                 Unliquidated
          Minneapolis, MN 55412
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Jaime Ganas                                                         Contingent
          1802 Burr Oak Ct                                                    Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jaime Grailer                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 546 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 546 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.381
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $814.76
          Jaime Kleikamp                                                      Contingent
          N 14586 County Rd 553                                               Unliquidated
          Wilson, MI 49896
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jaime Kusch                                                         Contingent
          1679 Badger St.                                                     Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jaime Newling                                                       Contingent
          214 E. Harris st.                                                   Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $427.31
          Jaime ostrander                                                     Contingent
          3021 Maple Drive                                                    Unliquidated
          Apt B
                                                                              Disputed
          Plover, WI 54467
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.382
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jaime ostrander                                                     Contingent
          3021 Maple Drive                                                    Unliquidated
          Apt B
                                                                              Disputed
          Plover, WI 54467
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.382
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jaime Reese                                                         Contingent
          1275 pheasant creek dr                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Jaimie Kitchen                                                      Contingent
          1228 10th Ave                                                       Unliquidated
          Friendship, WI 53934
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 547 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 547 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.382
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $876.75
          Jaired Blaine                                                       Contingent
          1315 baillie lane sw                                                Unliquidated
          Altoona, IA 50009
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $708.75
          Jake Beyer                                                          Contingent
          5046 Island View Drive                                              Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.34
          Jake Brust                                                          Contingent
          435 W Aspen Drive                                                   Unliquidated
          Unit 15
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.382
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jake Buchner                                                        Contingent
          2312 Kellner Street                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Jake Ellis                                                          Contingent
          1736 Dakota Drive N                                                 Unliquidated
          305
                                                                              Disputed
          Fargo, ND 58102
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.383
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Jake Farris                                                         Contingent
          910 Sunray Ct                                                       Unliquidated
          Sartell, MN 56377
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jake Guth                                                           Contingent
          5584 Dequaine Lane                                                  Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 548 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 548 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.383
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Jake Herlache                                                       Contingent
          805 Longview ave                                                    Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jake Heynis                                                         Contingent
          5227 13th ave                                                       Unliquidated
          Apt. 1304
                                                                              Disputed
          Kenosha, WI 53140
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.383
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.50
          Jake Horder                                                         Contingent
          S66W12740 Somerset Dr                                               Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jake Kaltenberg                                                     Contingent
          5579 easy street                                                    Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jake Kessenich                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Jake Leiterman                                                      Contingent
          3012 Holland Road                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jake Lukas                                                          Contingent
          1012 Dickhoff dr                                                    Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 549 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 549 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.384
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jake Oneil                                                          Contingent
          1713 Arnold drive                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Jake Rodman                                                         Contingent
          424 south 30th street                                               Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jake Rodriguez                                                      Contingent
          715 E Reinel st                                                     Unliquidated
          Apt #2
                                                                              Disputed
          Jefferson, WI 53549
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.384
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jake Schramm                                                        Contingent
          W1631 Rustic woods ct.                                              Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Jake Shavlik                                                        Contingent
          247 Linwood Terrace                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.38
          Jake Tijan                                                          Contingent
          112 Germania St                                                     Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jake Tollander                                                      Contingent
          4648 Dale Street North                                              Unliquidated
          Shoreview
                                                                              Disputed
          Saint Paul, MN 55126
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 550 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 550 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.384
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $894.53
          Jake Truttmann                                                      Contingent
          308 Rublein Street                                                  Unliquidated
          4
                                                                              Disputed
          Marquette, MI 49855
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.384
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Jake Umbreit                                                        Contingent
          2009 Howard Dr                                                      Unliquidated
          NORTH MANKATO, MN 56003
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $716.10
          Jake Virtues                                                        Contingent
          2085 Herford Road                                                   Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Jake Walgenbach                                                     Contingent
          476 Rockrose Dr                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $508.15
          Jake Wall                                                           Contingent
          516 Eastwood Court                                                  Unliquidated
          Saint Paul, MN 55123
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jake Zwerg                                                          Contingent
          1202 chelsea ct                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $590.07
          James Allen                                                         Contingent
          17 de breos court                                                   Unliquidated
          17
                                                                              Disputed
          Hay on wye HE HR35DL
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 551 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 551 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.385
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          James and Jennifer Eck                                              Contingent
          1906 Sherry Lane                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          James Appel                                                         Contingent
          951 County Road NP                                                  Unliquidated
          Ellison Bay, WI 54210
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $247.28
          James Atkinson                                                      Contingent
          P.o.box.211                                                         Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.23
          James Back                                                          Contingent
          4510 Whip or Will lane                                              Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          James Beckley                                                       Contingent
          1850 Fairfax Dr                                                     Unliquidated
          Elm Grove, WI 53122
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          James Blake                                                         Contingent
          119 briarwood circle                                                Unliquidated
          La Porte, IN 46350
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,798.13
          James Blunt                                                         Contingent
          190 south jefferson                                                 Unliquidated
          Roseville, IL 61473
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 552 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 552 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.386
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.01
          James Bowers                                                        Contingent
          12554 Greensview Drive                                              Unliquidated
          Roscoe, IL 61073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          James Busha                                                         Contingent
          2385 BURNWOOD dr                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          JAMES COLLINS                                                       Contingent
          4001 BAY SHORE DR                                                   Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          james Crouse                                                        Contingent
          3705 13th Street                                                    Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $336.00
          James Cruikshank                                                    Contingent
          1124 s 57th st                                                      Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          James Daanen                                                        Contingent
          1665 Talus circle                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          James Dennis                                                        Contingent
          212 n locust st.                                                    Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 553 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 553 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.386
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          James Douglas                                                       Contingent
          159 Pine St                                                         Unliquidated
          Thunder Bay ON P7A 5X6
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          James Doyle                                                         Contingent
          2222 s 12th st                                                      Unliquidated
          Milwaukee, WI 53215
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          James Feather                                                       Contingent
          413 18Th St                                                         Unliquidated
          Lorain, OH 44052
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          James Fletcher                                                      Contingent
          W7600 Prospect Rd                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          James Geneske                                                       Contingent
          5924 N Magnolia Ave                                                 Unliquidated
          2N
                                                                              Disputed
          Chicago, IL 60660
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.387
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          James Gezzer                                                        Contingent
          1907 Ezekiel Ave                                                    Unliquidated
          Zion, IL 60099
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          James Gieryk                                                        Contingent
          5994 Oak 22.25 Ln                                                   Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 554 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 554 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.387
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $976.50
          James Gluth                                                         Contingent
          3913 N. Route 47                                                    Unliquidated
          woodstock, IL 60098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          James Grabe                                                         Contingent
          8411 AMBER OAK DR                                                   Unliquidated
          Orlando, FL 32817
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          James Gray                                                          Contingent
          1856 hwy 13                                                         Unliquidated
          Friendship, WI 53934
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          James Heinzen                                                       Contingent
          N2498 Plato Road                                                    Unliquidated
          Reeseville, WI 53579
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          James Jacoby                                                        Contingent
          1741 60th Ave SE                                                    Unliquidated
          Rochester, MN 55904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.95
          James Juedes                                                        Contingent
          923 SUNDIAL LN                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          James Keso                                                          Contingent
          515 Gardner Street                                                  Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 555 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 555 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.388
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          James Konrad                                                        Contingent
          1405 Spring Street                                                  Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          James Lawman                                                        Contingent
          128 OAK ST                                                          Unliquidated
          Buford, OH 45110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          James Nachreiner                                                    Contingent
          W7176 S Oak Ridge Ct                                                Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          James Neubauer                                                      Contingent
          9166 River Road                                                     Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          James Noblin                                                        Contingent
          401 18 Ave S                                                        Unliquidated
          Grand Forks, ND 58201
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          James Oddo                                                          Contingent
          P.O. Box 945                                                        Unliquidated
          Prospect Heights, IL 60070
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          JAMES OLSON                                                         Contingent
          410 3RD AVE                                                         Unliquidated
          Wakefield, MI 49968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 556 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 556 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.388
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          James Paulsen                                                       Contingent
          4545 Fisk Ave                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          James Rost                                                          Contingent
          538 south 15th street                                               Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $820.58
          james severson                                                      Contingent
          1723 Minnehaha ave w                                                Unliquidated
          Saint Paul, MN 55104
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          James Shurpit                                                       Contingent
          30 Emerald Ln                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          James Sommer                                                        Contingent
          1612 S. Pearl St.                                                   Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $663.08
          James Strey                                                         Contingent
          2312 Lakeview Ct.                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          James Turuba                                                        Contingent
          422 Bush                                                            Unliquidated
          Sault Ste. Marie ON P6C 3H4
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 557 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 557 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.389
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          James Vickey                                                        Contingent
          31549 Morgan Dr                                                     Unliquidated
          Warren, MI 48088
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          James Vozka                                                         Contingent
          700 N. Mason St                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          James Whitmarsh                                                     Contingent
          2554 State Route 223                                                Unliquidated
          Van Etten, NY 14889
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          JamesDean Berven                                                    Contingent
          W 478 Cindy Ann Ln.                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jameson Frank                                                       Contingent
          1980 Rathert Rd                                                     Unliquidated
          Cottage Grove, WI 53527
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jami Kohl                                                           Contingent
          2714 Leila Mae Lane                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jami Nelson                                                         Contingent
          312 Prospect Avenue                                                 Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 558 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 558 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.390
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $560.70
          Jami Riley                                                          Contingent
          1451 Tullar Rd #4                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Jamie Adkins                                                        Contingent
          234 Floral Drive                                                    Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244.13
          Jamie Anderson                                                      Contingent
          51 Fern Drive                                                       Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Jamie Andre                                                         Contingent
          PO BOX 173                                                          Unliquidated
          W.6895 MAIN ST
                                                                              Disputed
          Van Dyne, WI 54979
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.390
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Jamie Bales                                                         Contingent
          325scandinavian ct                                                  Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jamie Bartol                                                        Contingent
          327 E. Waushara St.                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jamie Cowling                                                       Contingent
          PO Box 10296                                                        Unliquidated
          Green Bay, WI 54307
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 559 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 559 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.391
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,395.33
          Jamie Euclide-Schuppel                                              Contingent
          337 N 3rd St                                                        Unliquidated
          Medford, WI 54451
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jamie Forler                                                        Contingent
          281 river dr                                                        Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Jamie Gardipee                                                      Contingent
          S87W22615 Edgewood Avenue                                           Unliquidated
          Big Bend, WI 53103
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Jamie Grubb                                                         Contingent
          258 E PARK AVE                                                      Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jamie Hasenstein                                                    Contingent
          329 Bluff Ave                                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Jamie Jandre                                                        Contingent
          516 Redwing Ct                                                      Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jamie Kelly                                                         Contingent
          3780 Mounds View Rd                                                 Unliquidated
          Barneveld, WI 53507
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 560 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 560 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.391
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.51
          Jamie Kueter                                                        Contingent
          620 Madison St                                                      Unliquidated
          Apt. 6
                                                                              Disputed
          Brillion, WI 54110
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.391
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.90
          JAMIE L NICHOLAS                                                    Contingent
          1810 Cindy Street                                                   Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jamie Lynn                                                          Contingent
          481 Grand Ave                                                       Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Jamie Mikkelsen                                                     Contingent
          W6988 Riverview Ct                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jamie Price                                                         Contingent
          275 GRIFFITH ST                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jamie Pritzl                                                        Contingent
          1026 W Winnebago St                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jamie Rauwerdink                                                    Contingent
          3021 South 10th Street                                              Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 561 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 561 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.392
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,068.38
          Jamie Smith                                                         Contingent
          109 Hammer Street                                                   Unliquidated
          Castalia, IA 52133
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jamie Stoffel                                                       Contingent
          217 NW Barstow Street                                               Unliquidated
          Unit A
                                                                              Disputed
          Waukesha, WI 53188
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.392
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jamie Tabaczka                                                      Contingent
          4738 Caberfae Hwy                                                   Unliquidated
          Manistee, MI 49660
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $990.43
          Jamie Tlachac                                                       Contingent
          631 hickory st                                                      Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jamie Yambor                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.392
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $812.65
          Jamison Ashby                                                       Contingent
          W292N8257 Parkview CT                                               Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Jamison Wojciechowski                                               Contingent
          300 Oxford ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 562 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 562 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.393
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jan Andersen                                                        Contingent
          705 Phoebe Street                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Jan Schmirler                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jana Niemi                                                          Contingent
          PO Box 223                                                          Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Jana Ruppel                                                         Contingent
          W9649 County S                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jana Warden                                                         Contingent
          1016 N. Georgetown Terrace                                          Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jane Goold-McNally                                                  Contingent
          3560 Heatherstone Ridge                                             Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.42
          Jane Hotelling                                                      Contingent
          114 West Chippewa street                                            Unliquidated
          Dwight, IL 60420
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 563 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 563 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.393
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $940.76
          Jane Pamer                                                          Contingent
          407 South 5th Ave                                                   Unliquidated
          Unit 1
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.393
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Jane Perttu                                                         Contingent
          1294 Morris Ave                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jane Steger                                                         Contingent
          W4297 Scenic Rd                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jane Vandenelzen                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Janelle Balthazor                                                   Contingent
          W6734 County Road F                                                 Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Janelle Johnson                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Janelle Lietzau                                                     Contingent
          225 glacial drive                                                   Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 564 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 564 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.394
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Janelle Margetta                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Janelle Miller                                                      Contingent
          1650 Oregon St                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Janelle Rhodes                                                      Contingent
          1862 Roosevelt Avenue                                               Unliquidated
          1
                                                                              Disputed
          Racine, WI 53406
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.394
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Janelle Steinich                                                    Contingent
          102 N Sterk Rd                                                      Unliquidated
          Cambria, WI 53923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Janessa Tearney                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Janet Bruder                                                        Contingent
          1415 Lisa lane                                                      Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Janet Mcwane                                                        Contingent
          2086 Woodside Drive                                                 Unliquidated
          Round Lake, IL 60073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 565 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 565 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.395
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          JANET PARKER                                                        Contingent
          1516 Kentucky St.                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,081.50
          JANET PAULIK                                                        Contingent
          931 W SOUTHPARK AVE                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Janet Roe                                                           Contingent
          5926 s. packard ave.                                                Unliquidated
          lot 115
                                                                              Disputed
          Cudahy, WI 53110
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.395
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $810.08
          JANICE OPATIK                                                       Contingent
          500 TEMPERANCE ST                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Janice Zobott                                                       Contingent
          N5802 Hwy PS                                                        Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.50
          Janiece Fousek                                                      Contingent
          842 Rosilee Ln                                                      Unliquidated
          Rapid City, SD 57701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Janine Tracy                                                        Contingent
          513 West Chestnut Street                                            Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 566 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 566 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.395
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,714.13
          Janis or Hope Phillips Galbraith                                    Contingent
          432 Hamilton                                                        Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,588.65
          Jaosn Gessert                                                       Contingent
          500 Springroad Dr.                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jared Batzler                                                       Contingent
          N1171 pleasant hill dr                                              Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jared Baugnet                                                       Contingent
          625 DePere Rd                                                       Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jared Bowker                                                        Contingent
          329 Maple Street                                                    Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Jared Chatterton                                                    Contingent
          8064 47th Court                                                     Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jared Hudson                                                        Contingent
          E3156 County Rd S                                                   Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 567 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 567 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.396
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $623.65
          Jared LaBelle                                                       Contingent
          208 w haertel st                                                    Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jared Laravia                                                       Contingent
          1015 5the ave s                                                     Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Jared Mireles                                                       Contingent
          836 Detroit st                                                      Unliquidated
          B
                                                                              Disputed
          Sheboygan Falls, WI 53085
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.396
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jared Potkay                                                        Contingent
          421 Oconto Avenue                                                   Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jared Sazama                                                        Contingent
          9257 Atwater Ct                                                     Unliquidated
          Brainerd, MN 56401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Jared Shefchik                                                      Contingent
          501 Sunset Ct                                                       Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.65
          Jared Skau                                                          Contingent
          4624 18th street                                                    Unliquidated
          Kenosha, WI 53144
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 568 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 568 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.397
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Jared Sutliff                                                       Contingent
          1543 S 55th St                                                      Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jared Swadley                                                       Contingent
          N2560 county road v                                                 Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.25
          JARED WENNINGER                                                     Contingent
          W5742 BADGER RD                                                     Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jarek Jankowski                                                     Contingent
          1607 Swan Rd                                                        Unliquidated
          12
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.397
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jaret Warriner                                                      Contingent
          530 County Route 46                                                 Unliquidated
          Massena, NY 13662
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $603.70
          Jarred Robertson                                                    Contingent
          235 tyler st                                                        Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jarrett Wunderlich                                                  Contingent
          W7476 Lakeview Ct.                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 569 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 569 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.398
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.50
          Jarrette Czarapata                                                  Contingent
          W4774 County Road BE                                                Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jarrod Avery                                                        Contingent
          10 W Snell Rd                                                       Unliquidated
          Apt. 2
                                                                              Disputed
          Oshkosh, Wi 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.398
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jarrod Kaczanowski                                                  Contingent
          1140 W. Oakwood Rd.                                                 Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jarrod Marose                                                       Contingent
          124 River Hills Drive                                               Unliquidated
          5204
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.398
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Jarrod Soli                                                         Contingent
          508 Bowling Ave                                                     Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jaslyn Posewitz                                                     Contingent
          415 Geele Ave                                                       Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,110.90
          Jasmin Davis                                                        Contingent
          1054 Laurel Court                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 570 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 570 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.398
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jasmine Downey                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.398
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jasmine Stenroos                                                    Contingent
          1760 ROBIN AVE                                                      Unliquidated
          N204
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.398
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Jasmine Werman                                                      Contingent
          623 Moreland Avenue                                                 Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jason & Robin Koslucher                                             Contingent
          3158 Breezewood Ln                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Jason Aho                                                           Contingent
          1001 E Glendale Ave                                                 Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,923.52
          Jason Anderson                                                      Contingent
          9602 Big Bear Lake Ct                                               Unliquidated
          Bakersfield, CA 93312
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $842.07
          jason bailey                                                        Contingent
          404 21st St                                                         Unliquidated
          Jackson, MI 49203
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 571 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 571 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.399
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jason Bednarski                                                     Contingent
          3203 W Apache Rd                                                    Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Jason Bekx                                                          Contingent
          200 W Randolph St                                                   Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jason Bierman                                                       Contingent
          4379 Van Winkle Way                                                 Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jason Bilbrey                                                       Contingent
          442 Wadleigh St                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jason Blaine                                                        Contingent
          401 E Stratford Ln                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jason Bonnett                                                       Contingent
          1416 Logan Ave                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Jason Bosetski                                                      Contingent
          1544 Langlade Ave                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 572 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 572 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.400
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jason Coble                                                         Contingent
          1350 class st                                                       Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jason Dingeldein                                                    Contingent
          1814 11th Ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jason Domogalla                                                     Contingent
          203 8th Ave SE                                                      Unliquidated
          Isanti, MN 55040
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jason Eberhardy                                                     Contingent
          840 Violet Lane                                                     Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          Jason Fenner                                                        Contingent
          N4874 Hwy 32                                                        Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jason Fonder                                                        Contingent
          2320 Canter Ln.                                                     Unliquidated
          #3
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.400
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jason Ford                                                          Contingent
          2321 60th Ave                                                       Unliquidated
          Columbia, IA 50057
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 573 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 573 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.400
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Jason Frelich                                                       Contingent
          410 e ship street                                                   Unliquidated
          106
                                                                              Disputed
          Milwaukee, WI 53212
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.400
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Jason Gantz                                                         Contingent
          203 Schley st                                                       Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,499.00
          Jason Gieser                                                        Contingent
          700 Minnesota st                                                    Unliquidated
          A
                                                                              Disputed
          Belgrade, MT 59714
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.401
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jason Haensgen                                                      Contingent
          2204 Pleasant Avenue                                                Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $613.19
          Jason Halverson                                                     Contingent
          4508 Grandview Rd                                                   Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.69
          Jason Handel                                                        Contingent
          1425 Crystal Lake Circle 5                                          Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,120.35
          Jason harlan                                                        Contingent
          223 Chapleau Street                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 574 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 574 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.401
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jason Haynes                                                        Contingent
          N2065 cty rd bb                                                     Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jason Helmer                                                        Contingent
          120 Harrison street                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Jason Kotek                                                         Contingent
          3025 Triumph Dr                                                     Unliquidated
          109
                                                                              Disputed
          Sun Prairie, WI 53590
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.401
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,426.03
          Jason Kroll                                                         Contingent
          429 Clay St                                                         Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.95
          Jason Kuehn                                                         Contingent
          7524 hickory grove dr                                               Unliquidated
          Wonder Lake, IL 60097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jason La Chance                                                     Contingent
          1973 Andraya Lane                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $760.15
          Jason Lehman                                                        Contingent
          442 CEDAR ST.                                                       Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 575 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 575 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.402
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,980.82
          jason lemens                                                        Contingent
          1614 langlade ave                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Jason Mathew                                                        Contingent
          830 Wisconsin st                                                    Unliquidated
          Apt 2
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.402
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jason Melby                                                         Contingent
          N7624 county rd ee                                                  Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,697.33
          Jason Mentzel                                                       Contingent
          830 Wisconson St                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $910.88
          Jason Meulemans                                                     Contingent
          W 6090 ST HWY 54                                                    Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jason Mueller                                                       Contingent
          133 Second Street                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $879.34
          Jason Nelson                                                        Contingent
          1618 South Riverdale Drive                                          Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 576 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 576 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.402
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Jason nielson                                                       Contingent
          409 Ransom st                                                       Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $972.26
          Jason Noworatzky                                                    Contingent
          N5408 Buena Vista Dr                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,370.38
          Jason Oswald                                                        Contingent
          3940 Ingraham st                                                    Unliquidated
          12-307
                                                                              Disputed
          San Diego, CA 92109
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.403
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Jason Parsons                                                       Contingent
          8106 Sanders Rd.                                                    Unliquidated
          Vestaburg, MI 48891
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,520.93
          Jason Pearson                                                       Contingent
          6704 Duquesne Drive                                                 Unliquidated
          Austin, TX 78723
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Jason Peirick                                                       Contingent
          1111 Ruth St                                                        Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $980.70
          Jason Pepin                                                         Contingent
          1103 Truax 24th Rd                                                  Unliquidated
          Cornell, MI 49818
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 577 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 577 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.403
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jason Peterson                                                      Contingent
          3611 EVERGREEN DR                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jason Pieffle                                                       Contingent
          2411 n 7th street                                                   Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jason Pierce                                                        Contingent
          N4067 Mary Joan Ct.                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jason Planting                                                      Contingent
          608 2nd ave S                                                       Unliquidated
          Estherville, IA 51334
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jason Rose                                                          Contingent
          645 Creekwood Dr                                                    Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Jason Roselle                                                       Contingent
          W188N4975 Red Crown Trl                                             Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          jason ryf                                                           Contingent
          2295 Westwind road                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 578 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 578 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.404
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jason Sarah                                                         Contingent
          W169 Nii432 Biscayne Dr.                                            Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $765.98
          Jason Schulz                                                        Contingent
          2015 Berlik st.                                                     Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,133.95
          Jason Semling                                                       Contingent
          W4515 County Rd A                                                   Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $925.58
          Jason Sittig                                                        Contingent
          3431 Hoffman Dr #1                                                  Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          JASON STAATS                                                        Contingent
          5370 JARMEN RD                                                      Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $851.55
          Jason Tegge                                                         Contingent
          3435 rolling hill dr                                                Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Jason Traber                                                        Contingent
          26335 Malchine Road                                                 Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 579 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 579 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.405
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Jason Tuma                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.38
          Jason VanAlstine                                                    Contingent
          13688 Huntington Ave                                                Unliquidated
          Savage, MN 55378
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Jason Wacker                                                        Contingent
          1300 East 8th street                                                Unliquidated
          Gillette, WY 82716
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,449.53
          Jason Ward                                                          Contingent
          1279 Sheboygan Street                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jason Wierek                                                        Contingent
          3495 W Villa Dr                                                     Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jason Wildenberg                                                    Contingent
          1100 Heritage Trail                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Jason Wutt                                                          Contingent
          118 Oman Street                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 580 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 580 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.405
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Jason Zelenik                                                       Contingent
          7015 Sierra Dr                                                      Unliquidated
          Darien, IL 60561
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Javi Metalsome                                                      Contingent
          2102 Petersburg Dr                                                  Unliquidated
          San Antonio, TX 78245
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jay Batherson                                                       Contingent
          4060 Faudree Rd                                                     Unliquidated
          Ste 104A #101
                                                                              Disputed
          Odessa, TX 79765
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.406
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $950.76
          Jay Davies                                                          Contingent
          2240 North 27th Place                                               Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Jay Hancock                                                         Contingent
          N6848 E River Rd                                                    Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.20
          Jay Hanson                                                          Contingent
          1320 N 8th St                                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jay Horning                                                         Contingent
          W8380 county road S                                                 Unliquidated
          Adell, WI 53001
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 581 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 581 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.406
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          jay leiterman                                                       Contingent
          506 N Clay St                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jay Loyster                                                         Contingent
          47 Case Ave auburn ny                                               Unliquidated
          Auburn, NY 13021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Jay Moriva                                                          Contingent
          621 2nd st                                                          Unliquidated
          Reedsburg, WI 53959
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Jay Oberrieder                                                      Contingent
          455 W. Wood St.                                                     Unliquidated
          #210
                                                                              Disputed
          Palatine, IL 60067
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.406
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Jay Parizek                                                         Contingent
          4030 Park Road                                                      Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.00
          Jay Servis                                                          Contingent
          1125 Main Street                                                    Unliquidated
          Junction City, WI 54443
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $945.00
          Jay Stadtmueller                                                    Contingent
          3667 Knapp St Rd                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 582 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 582 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.407
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Jay T. Greenwald                                                    Contingent
          N6321 Oak Ct                                                        Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Jay Vosters                                                         Contingent
          N4313 Serenity Ridge Court                                          Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jaydn Eggert                                                        Contingent
          W10615 willow creek road                                            Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jaylynn Walsh                                                       Contingent
          709 State St                                                        Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jayme Kiser                                                         Contingent
          2688 Vissers Ct                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Jaymie Brown                                                        Contingent
          N9316 Bellflower CT                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          Jayne Olson                                                         Contingent
          W7310 Winnegamie Dr.                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 583 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 583 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.407
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jayson Wissmueller                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.407
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jazz Claudio                                                        Contingent
          4711 N 127th St                                                     Unliquidated
          Butler, WI 53007
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Jean Gasch                                                          Contingent
          1110 Autumn Dr.                                                     Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.98
          Jean Hoerning                                                       Contingent
          1425 N Birchwood ave                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.26
          JEAN HOFFMAN                                                        Contingent
          N7012 STATE RD 22                                                   Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Jean Mewes                                                          Contingent
          20220 W Coffee Rd                                                   Unliquidated
          New Berlin, WI 53146
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Jean Neubauer                                                       Contingent
          8533 Co. Rd. D                                                      Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 584 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 584 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.408
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Jean Platek                                                         Contingent
          813 S Keenan St                                                     Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          Jean Thurler                                                        Contingent
          N74W23283 S. Ridgeview Circle                                       Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          JEANETTE BASOM                                                      Contingent
          6524 W HWY 2                                                        Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jeanette Gumieny                                                    Contingent
          466 Edward Dr                                                       Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jeanette Matias                                                     Contingent
          212 CROOKED HILL RD                                                 Unliquidated
          Brentwood, NY 11717
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jeanine Danke                                                       Contingent
          101 Bentwood Drive                                                  Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          jeanne andrews                                                      Contingent
          2417 Heather Ct                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 585 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 585 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.409
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $686.65
          Jeanne Andrews                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Jeanne Frazier                                                      Contingent
          405 E. 4th St.                                                      Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,434.26
          Jeanne Gauthier                                                     Contingent
          1051 Merlin Ln                                                      Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Jeannette Kescenovitz                                               Contingent
          n51w26234 autumn trail                                              Unliquidated
          Pewaukee, WI 53072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Jeannine Marie Dupey                                                Contingent
          N169W19865 Chestnut Ct                                              Unliquidated
          APT #3
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.409
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jeb Meyer                                                           Contingent
          402 Otter Ave                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jed Ermer                                                           Contingent
          8812 Townline road                                                  Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 586 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 586 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.409
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jed Holsen                                                          Contingent
          525 Meadow Street                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jed Leisner                                                         Contingent
          2304 S Kernan Ave                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jed Manske                                                          Contingent
          422 Carrington Street                                               Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          jed paulsen                                                         Contingent
          2319 south idlewild court                                           Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $431.03
          Jedidiah Hersey                                                     Contingent
          W7164 Clark Road                                                    Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          Jeff Alsip                                                          Contingent
          814 Rivercrest Drv.                                                 Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jeff Elliott                                                        Contingent
          1806 ZION LN                                                        Unliquidated
          ABRAMS, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 587 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 587 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.410
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jeff Ezdon                                                          Contingent
          5811 N Promising Lane                                               Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jeff Hartman                                                        Contingent
          401 Foerster Avenue                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jeff Huettl                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.410
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          JEFF INDERGAND                                                      Contingent
          1820 MARQUETTE AVE                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Jeff Johnson                                                        Contingent
          1215 Plateau Heights                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jeff Jones                                                          Contingent
          3084 Birdie Ct                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $945.00
          Jeff Kopp                                                           Contingent
          W225S6775 Guthrie dr                                                Unliquidated
          Big Bend, WI 53103
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 588 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 588 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.411
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jeff Ksobiech                                                       Contingent
          4523 N Sawyer Rd                                                    Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,422.35
          Jeff lookadoo                                                       Contingent
          n3903 CTY dd                                                        Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $492.46
          Jeff Meinke                                                         Contingent
          106 E. Longyear St.                                                 Unliquidated
          Bessemer, MI 49911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,750.88
          jeff montsma                                                        Contingent
          w6939 county road ooo                                               Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Jeff Nelson                                                         Contingent
          3366 Nelson Rd                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Jeff Patnode                                                        Contingent
          1594 W. Marhill rd.                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jeff Perry                                                          Contingent
          1421 Fairfax St                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 589 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 589 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.412
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jeff Peura                                                          Contingent
          2045 Ryan Road                                                      Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Jeff Redlin                                                         Contingent
          320 Schwartz rd                                                     Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jeff Rowan                                                          Contingent
          37409 Indian mound rd                                               Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Jeff Schaefer                                                       Contingent
          45 W 14th Ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,696.93
          Jeff Schlieckau                                                     Contingent
          8415 Airport Rd                                                     Unliquidated
          Middleton, WI 53562
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $598.50
          JEFF SCHMIDT                                                        Contingent
          621 W 5TH AVE                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $663.57
          JEFF SELL                                                           Contingent
          2829 indiana st                                                     Unliquidated
          racine, WI 53405
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 590 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 590 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.412
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.69
          Jeff Sims                                                           Contingent
          1453 W. Knudsen RD                                                  Unliquidated
          Gwinn, MI 49841
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Jeff Taylor                                                         Contingent
          113 Everett St                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Jeff Telson                                                         Contingent
          7403 mallard Way                                                    Unliquidated
          Cary, IL 60013
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,110.63
          Jeff Van Dyn Hoven                                                  Contingent
          W1336 DEER PATH LANE                                                Unliquidated
          Keshena, WI 54135
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,444.76
          Jeff Van Straten                                                    Contingent
          6725 N. Kurey Drive                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jeff Wood                                                           Contingent
          1113 East Racine St                                                 Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jeff Woods                                                          Contingent
          5223 w century farm blvd                                            Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 591 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 591 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.413
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Jeff Zizzo                                                          Contingent
          1803 17th ave                                                       Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Jeffery Beese                                                       Contingent
          7324 Marshall St                                                    Unliquidated
          Merrillville, IN 46410
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,429.53
          Jeffery Blazer                                                      Contingent
          5750 St. Patrick s rd                                               Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          JEFFERY BRIGHUM                                                     Contingent
          1876 SANDY SPRINGS RD                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $558.57
          Jeffery Morrow                                                      Contingent
          127 13th Avenue                                                     Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          JEFFERY SOLBERG                                                     Contingent
          1050 LETENDRE AVE                                                   Unliquidated
          Port Edwards, WI 54469
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,162.88
          Jeffery Strong                                                      Contingent
          1303 E AMELIA ST                                                    Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 592 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 592 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.414
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $716.11
          Jeffrey Berres                                                      Contingent
          5423 Angle Rd                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Jeffrey Butler                                                      Contingent
          727 22nd Ave North                                                  Unliquidated
          South Saint Paul, MN 55075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Jeffrey Coulthard                                                   Contingent
          244 Muttart Rd                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Jeffrey Finch                                                       Contingent
          314 DOTY ST                                                         Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jeffrey Fletcher                                                    Contingent
          5808 County Road W                                                  Unliquidated
          Bancroft, WI 54921
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jeffrey Giesler                                                     Contingent
          4030 Hackberry Ct                                                   Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Jeffrey Hobbs                                                       Contingent
          302 14th Avenue East                                                Unliquidated
          Ashland, WI 54806
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 593 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 593 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.414
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.38
          Jeffrey Horacek                                                     Contingent
          5180 COUNTY ROAD F                                                  Unliquidated
          Abbotsford, WI 54405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.90
          Jeffrey Keberlein                                                   Contingent
          2163 Plank Rd                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jeffrey Kowalski                                                    Contingent
          1405 Isaac Lane                                                     Unliquidated
          Mckinney, TX 75071
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jeffrey Micklo                                                      Contingent
          121 hickorytown rd                                                  Unliquidated
          Carlisle, PA 17015
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,612.76
          Jeffrey Potters                                                     Contingent
          26211 W Loomis Rd                                                   Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $511.88
          Jeffrey Radig                                                       Contingent
          206 S. Sawyer Street                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jeffrey Schaller                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 594 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 594 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.415
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Jeffrey Skutt                                                       Contingent
          207 Santa Fe                                                        Unliquidated
          Princeton, MN 55371
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          JEFFREY WEIR                                                        Contingent
          3287 LINWOOD SPRINGS                                                Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jeffrey Williams                                                    Contingent
          7378 Bluebird Crossing                                              Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jeffry Zizzo                                                        Contingent
          1803 17th Ave                                                       Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jen Beattie                                                         Contingent
          W10578 Olden Rd                                                     Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $410.55
          Jen Heyroth                                                         Contingent
          816 Juline Way                                                      Unliquidated
          Onalaska, WI 54650
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jen Kopf                                                            Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 595 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 595 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.416
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Jen Lowry                                                           Contingent
          1756 Lombard Ave                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jen Rosenberg                                                       Contingent
          4019 Sandhill Drive                                                 Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jen Seggerman                                                       Contingent
          W8838 State Rd 23                                                   Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jena Hansen                                                         Contingent
          N6662 Buboltz RD                                                    Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jena Kratz                                                          Contingent
          3505 N. Windward Lane                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Jenaca Cebery                                                       Contingent
          N6784 3rd drive                                                     Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.90
          Jency Halligan                                                      Contingent
          5908 N Taber St                                                     Unliquidated
          Peoria, IL 61615
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 596 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 596 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.416
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Jenel Karow                                                         Contingent
          7382 S. 39th Ct                                                     Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,300.18
          Jenell Wood                                                         Contingent
          35744 N IL Route 97                                                 Unliquidated
          London Mills, IL 61544
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenelle Ferch                                                       Contingent
          21942 Bonnie Lane                                                   Unliquidated
          Lannon, WI 53046
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jeni Ripley                                                         Contingent
          975 Union Lane                                                      Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jeni Seidel                                                         Contingent
          807 N 27th Ave.                                                     Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jeniece Schroeter                                                   Contingent
          16 wynkoop lane                                                     Unliquidated
          Rhinebeck, NY 12572
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jenn Hagen                                                          Contingent
          181346 Cihaski Rd                                                   Unliquidated
          Birnamwood, WI 54414
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 597 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 597 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.417
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.99
          Jenna Bronk                                                         Contingent
          8780 Lundeen dr                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jenna Carpenter                                                     Contingent
          864 Hubbard st                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jenna Condon                                                        Contingent
          N56W27846 Lisbon road                                               Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jenna Evans                                                         Contingent
          510 brule rd                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jenna Evenson                                                       Contingent
          603 Berge Street                                                    Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jenna Felix                                                         Contingent
          55 fairmount street                                                 Unliquidated
          Sydney NS B1R 1G3
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jenna Ferguson                                                      Contingent
          9565 Somonauk Road                                                  Unliquidated
          Hinckley, IL 60520
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 598 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 598 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.418
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jenna Gutowski                                                      Contingent
          2725 Glendale Avenue                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenna Koshakow                                                      Contingent
          6971 N. Seville Ave.                                                Unliquidated
          Milwaukee, WI 53209
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58.28
          Jenna Newman                                                        Contingent
          740 E Leffel Ln                                                     Unliquidated
          Springfield, OH 45505
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,177.94
          Jenna Ott                                                           Contingent
          4325 Evergreen Lane N                                               Unliquidated
          Minneapolis, MN 55442
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenna Parker                                                        Contingent
          N2123 Municipal Dr PO Box 143                                       Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jenna Sackett                                                       Contingent
          407 West 3rd street                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenna Schomburg                                                     Contingent
          431 Valley View Drive                                               Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 599 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 599 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.419
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenna Schueller                                                     Contingent
          6245 County Road B                                                  Unliquidated
          Belgium, WI 53004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenna Stokes                                                        Contingent
          2308 Lake Woods Way                                                 Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jenna Waelti                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Jenna Wierschke                                                     Contingent
          710 Watson St                                                       Unliquidated
          ANTIGO, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jenna Woik                                                          Contingent
          271 S. Mountin Dr                                                   Unliquidated
          Apt d
                                                                              Disputed
          Mayville, WI 53050
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.419
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jenna Wullenwaber                                                   Contingent
          208 S. Gragan Ave.                                                  Unliquidated
          Mc Cool Junction, NE 68401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jenna Yadro                                                         Contingent
          2085 Grandview Dr.                                                  Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 600 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 600 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.419
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jennah Bessette                                                     Contingent
          N6691 Ranch Rd                                                      Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennah Cyr                                                          Contingent
          2335 N 28th St.                                                     Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          JennaMarie Pagel                                                    Contingent
          312 Center Street                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jennelle Mcgilvra                                                   Contingent
          813 W Jefferson Street                                              Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $793.72
          Jenni Ashauer                                                       Contingent
          1175 Western Ave                                                    Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Jennie Monroe                                                       Contingent
          1334N West Kendall Rd                                               Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Jennie Morgel                                                       Contingent
          1654 Day St                                                         Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 601 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 601 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.420
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Jennie Olson                                                        Contingent
          4410 Ranger rd                                                      Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.90
          Jennie Schlichting                                                  Contingent
          317 Maple Street                                                    Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          Jennifer A Brown                                                    Contingent
          42 HILLTOP LN                                                       Unliquidated
          Augusta, MI 49012
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Jennifer Baerwolf                                                   Contingent
          W3798 State Road 16                                                 Unliquidated
          Rio, WI 53960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Jennifer Belanger                                                   Contingent
          1297 Rockwell Rd                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jennifer Beyer                                                      Contingent
          N1625 Arnies Ln                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $746.56
          JENNIFER BILLINGS                                                   Contingent
          1331 SOUTH 117TH ST                                                 Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 602 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 602 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.421
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Jennifer Birr                                                       Contingent
          W6818 Blue Heron Blvd                                               Unliquidated
          5
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.421
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jennifer Blohowiak                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jennifer Bockhop                                                    Contingent
          1272 Stony Creek Way                                                Unliquidated
          Rockford, IL 61108
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Jennifer Bostedt                                                    Contingent
          W1962 Country Road S                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $336.00
          Jennifer Brindley                                                   Contingent
          4555 Bentley Rd                                                     Unliquidated
          Rosholt, WI 54473
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Jennifer Budish Pritchard                                           Contingent
          N254 HWY 45                                                         Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $873.57
          Jennifer Burton                                                     Contingent
          3833 Pine Meadow Drive                                              Unliquidated
          Holland, MI 49424
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 603 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 603 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.421
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Jennifer Cattanach                                                  Contingent
          N1791 Schroeder Farm Drive                                          Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jennifer Clark                                                      Contingent
          747 Kellogg Ave.                                                    Unliquidated
          1
                                                                              Disputed
          Janesville, WI 53546
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.422
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jennifer Connelly                                                   Contingent
          533 Eastview Drive                                                  Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jennifer Coombs                                                     Contingent
          320 Stoney Ridge Rd                                                 Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jennifer Cornwell                                                   Contingent
          611 Jackson Street                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennifer Criley                                                     Contingent
          3401 BEACON HILL ST                                                 Unliquidated
          Edmond, OK 73034
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Jennifer Decker                                                     Contingent
          520 E. River Dr.                                                    Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 604 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 604 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.422
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          JENNIFER DEHN                                                       Contingent
          N9693 Hass Rd.                                                      Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,081.78
          Jennifer Deneff                                                     Contingent
          183 Hidden Valley                                                   Unliquidated
          Minnesota City, MN 55959
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Jennifer Dyke                                                       Contingent
          N3328 County Rd A East                                              Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Jennifer Eastham                                                    Contingent
          P.O. Box 645                                                        Unliquidated
          Mellen, WI 54546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.25
          Jennifer Everson                                                    Contingent
          23555 N Desert Peak Parkway                                         Unliquidated
          318
                                                                              Disputed
          Phoenix, AZ 85024
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.423
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jennifer Evon                                                       Contingent
          2204 Buckhorn Ave                                                   Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jennifer Fer Smith                                                  Contingent
          624 Hunters Point Road                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 605 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 605 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.423
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jennifer Flitter                                                    Contingent
          N817 Moraine Dr.                                                    Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $318.95
          Jennifer Foley                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jennifer Fritsch                                                    Contingent
          11838 Badger Meadows Road                                           Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jennifer Gilbert                                                    Contingent
          1720 charles st                                                     Unliquidated
          Rockford, IL 61107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $938.18
          Jennifer Gomm                                                       Contingent
          N7836 State Hwy 187                                                 Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $970.15
          Jennifer Hake                                                       Contingent
          46 Braeburn Way                                                     Unliquidated
          Evansville, WI 53536
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jennifer Harris                                                     Contingent
          N9617 Golden Way                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 606 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 606 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.423
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennifer Hass                                                       Contingent
          n6773 hillside ct                                                   Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Jennifer Henricks                                                   Contingent
          403 Imu                                                             Unliquidated
          Grundy Center, IA 50638
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jennifer Hoffman                                                    Contingent
          3203 N COUNTRY RUN DR                                               Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Jennifer Hooyman                                                    Contingent
          233 Hawthorne AVe                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,002.88
          Jennifer Horst                                                      Contingent
          408 Palladium Dr. W.                                                Unliquidated
          Joliet, IL 60435
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $727.65
          Jennifer Howard                                                     Contingent
          PO BOX 769                                                          Unliquidated
          Watervliet, MI 49098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jennifer Huseboe                                                    Contingent
          N7922 Doty Dr                                                       Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 607 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 607 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.424
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,079.30
          Jennifer James                                                      Contingent
          4921 North Beach Rd                                                 Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jennifer Janz                                                       Contingent
          722 Oneida St.                                                      Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Jennifer Kebble                                                     Contingent
          N8504 linden beach road                                             Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,278.50
          Jennifer Keshemberg                                                 Contingent
          620 E Harrison St                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jennifer Klahn                                                      Contingent
          345 E 10th St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jennifer Konicek                                                    Contingent
          N6041 Valley Heights Dr                                             Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Jennifer Kritz                                                      Contingent
          2214 W Rohr Ave                                                     Unliquidated
          Milwaukee, WI 53209
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 608 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 608 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.425
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.38
          Jennifer Krueger                                                    Contingent
          1304 Tammy Rd                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Jennifer Kruger                                                     Contingent
          1655 Western Street                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jennifer Lane                                                       Contingent
          803 Bluff St                                                        Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jennifer Langkau                                                    Contingent
          1029 Evans Street                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,397.01
          Jennifer Larson                                                     Contingent
          4428 Island View Dr                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Jennifer Lindsey                                                    Contingent
          920 6th street drive                                                Unliquidated
          Moline, IL 61265
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jennifer Long                                                       Contingent
          100 BALDWIN CT                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 609 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 609 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.426
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jennifer Lorbiecki                                                  Contingent
          P.O. Box 516                                                        Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jennifer Majewski                                                   Contingent
          7009 Allen rd                                                       Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jennifer Masch                                                      Contingent
          W3604 55th St                                                       Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennifer Meulemans                                                  Contingent
          W2805 County Road S                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.34
          Jennifer Meyer                                                      Contingent
          332 Alice Lane                                                      Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $716.10
          Jennifer Neveu                                                      Contingent
          N9526 Silver Ct.                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jennifer Nies                                                       Contingent
          W1152 Cty Rd K                                                      Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 610 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 610 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.426
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jennifer Palama                                                     Contingent
          3362 Kimberly Circle                                                Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.26
          Jennifer Pflum                                                      Contingent
          310 Oak Dr.                                                         Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennifer Rasner                                                     Contingent
          1627 Carole Ln                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jennifer Reichardt                                                  Contingent
          2306 E. Sienna Way                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Jennifer Reiman                                                     Contingent
          219 S Main St                                                       Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $357.00
          Jennifer Rogers                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jennifer Rose                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 611 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 611 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.427
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.19
          Jennifer Rudnick                                                    Contingent
          1835 WHITEWATER COVE                                                Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jennifer Salo                                                       Contingent
          n11175 county rd 577                                                Unliquidated
          Daggett, MI 49821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Jennifer Schmidt                                                    Contingent
          600 buwalda dr apt 3                                                Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,018.63
          Jennifer Sleeman                                                    Contingent
          44296 9th                                                           Unliquidated
          Atlantic Mine, MI 49905
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Jennifer Starnes                                                    Contingent
          1607 2nd Ave North                                                  Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Jennifer Stephens                                                   Contingent
          W2123 N Co. Rd. A                                                   Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jennifer Togstad                                                    Contingent
          209 Hanover Street                                                  Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 612 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 612 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.428
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jennifer Van De Hei                                                 Contingent
          2459 Whispering Oak Dr                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jennifer Van Handel                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jennifer Van Rite                                                   Contingent
          1955 Tyler Lane                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,209.57
          Jennifer Vander Zanden                                              Contingent
          1624 E. Moon Beam Tr                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennifer Wahl                                                       Contingent
          407 West 9th Avenue                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jennifer Weidenfeller                                               Contingent
          1516 Stacy Lane                                                     Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jennifer Wiza                                                       Contingent
          N103W16642 Country Ct.                                              Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 613 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 613 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.428
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jennifer Wogernese                                                  Contingent
          1302 w homestead dr                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jennifer Wogernese                                                  Contingent
          1302 w homestead dr                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Jennifer Wood                                                       Contingent
          N4451 Hidden Valley Dr.                                             Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jennifer Woodruff                                                   Contingent
          20972 E. Coyote Ln                                                  Unliquidated
          Mayer, AZ 86333
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $593.25
          Jennifer Zipperer                                                   Contingent
          249 E. State Hwy. 310                                               Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,845.90
          Jenny Bobb                                                          Contingent
          359 Minz Park Cr #4                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,918.35
          Jenny Dochnahl                                                      Contingent
          530 Olson Ct                                                        Unliquidated
          Mineral Point, WI 53565
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 614 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 614 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.429
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jenny Dzurick                                                       Contingent
          241 N Lake St                                                       Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.07
          Jenny Frahm                                                         Contingent
          W5892 Cty Rd A                                                      Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jenny Hoban                                                         Contingent
          239 Karin Drive                                                     Unliquidated
          North Prairie, WI 53153
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jenny Kaye                                                          Contingent
          1241 KENTUCKY ST                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jenny Klopotic                                                      Contingent
          305 5th st                                                          Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jenny Langdon                                                       Contingent
          1117 N Illinois St                                                  Unliquidated
          Racine, WI 53405
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jenny Lettau                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 615 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 615 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.430
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          Jenny Peterson                                                      Contingent
          3611 evergreen dr                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          JENNY SONNLEITNER                                                   Contingent
          6570 BRADLEY AVE                                                    Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Jerad Dejager                                                       Contingent
          293 Williams st                                                     Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $246.75
          Jerald Gardiepy                                                     Contingent
          800 Skidmore Dr                                                     Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Jereme Tauer                                                        Contingent
          301 4 th ave s                                                      Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.74
          Jeremiah Daun                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.430
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $353.82
          Jeremiah James                                                      Contingent
          124 Fairway St                                                      Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 616 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 616 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.430
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.46
          Jeremy Anderson                                                     Contingent
          1782 Debra Ln                                                       Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          jeremy Banick                                                       Contingent
          222 w 9th street                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Jeremy Borgardt                                                     Contingent
          1222 w 4th ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Jeremy Carney                                                       Contingent
          N6396 Fairy Springs Rd                                              Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Jeremy Christian                                                    Contingent
          22901 120th St.                                                     Unliquidated
          Trevor, WI 53179
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.08
          Jeremy Clark                                                        Contingent
          w1476 county road x                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Jeremy Cuff                                                         Contingent
          PO Box 39                                                           Unliquidated
          Mc Gregor, IA 52157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 617 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 617 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.431
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jeremy Good                                                         Contingent
          915 south 10th                                                      Unliquidated
          Burlington, IA 52601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,836.70
          Jeremy Hargens                                                      Contingent
          606 Kasan Ave                                                       Unliquidated
          Volga, SD 57071
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jeremy Harr                                                         Contingent
          922 S Sawyer St                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jeremy Holstead                                                     Contingent
          1203 10th Ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Jeremy Hrubesky                                                     Contingent
          2109 riverside de                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.53
          Jeremy James                                                        Contingent
          P.O. Box 143                                                        Unliquidated
          Fond Du Lac, WI 54936
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.38
          Jeremy Koller                                                       Contingent
          E531 Hendricksen street                                             Unliquidated
          Stephenson, MI 49887
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 618 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 618 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.432
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.13
          Jeremy Kubicz                                                       Contingent
          1058 Bismarck Ave.                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jeremy Kust                                                         Contingent
          1119 s taylor street                                                Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jeremy Maloney                                                      Contingent
          720 Main Ave.                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.08
          Jeremy McConnell                                                    Contingent
          489 Hiawatha Drive                                                  Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jeremy Mundt                                                        Contingent
          124 W Rio St                                                        Unliquidated
          Rio, WI 53960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jeremy Murray                                                       Contingent
          436 TESSERVILLE RD                                                  Unliquidated
          Nekoosa, WI 54457
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Jeremy Popp                                                         Contingent
          1206 Lithostone dr                                                  Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 619 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 619 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.433
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jeremy Redmann                                                      Contingent
          1488 Wellington Ct.                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.30
          Jeremy Roloff                                                       Contingent
          3622 N. 81st Street                                                 Unliquidated
          Milwaukee, WI 53222
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jeremy Schneider                                                    Contingent
          780 W Packer Ave.                                                   Unliquidated
          F
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.433
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jeremy Shawmeker                                                    Contingent
          2207 marmion ave                                                    Unliquidated
          Joliet, IL 60436
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Jeremy Straub                                                       Contingent
          W2035 East River Road                                               Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Jeremy Stumpner                                                     Contingent
          754 mount Vernon                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.13
          Jeremy VanWeelden                                                   Contingent
          2630 Moland ST                                                      Unliquidated
          Madison, WI 53704
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 620 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 620 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.433
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,335.88
          Jeremy Weiger                                                       Contingent
          320 W. Wright Pl                                                    Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jeremy Wenzlick                                                     Contingent
          W195 Thompson Cir                                                   Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jeremy Whyte                                                        Contingent
          380 Preserve Way                                                    Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jeri Loewe                                                          Contingent
          N5914 Wild West Ln                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jeri Renier                                                         Contingent
          W8840 Renier Lane                                                   Unliquidated
          Vulcan, MI 49892
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $731.33
          Jericho Learman                                                     Contingent
          1245 Wisconsin st.                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jerilyn Samz                                                        Contingent
          414 N Pinckney St                                                   Unliquidated
          8
                                                                              Disputed
          Madison, WI 53703
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 621 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 621 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.434
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Jerod Kulpinski                                                     Contingent
          6006 Rogan Lane                                                     Unliquidated
          SchofieldW, WI 54476
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,066.03
          Jerod Lowney                                                        Contingent
          1815 Tower Ace                                                      Unliquidated
          Superior, WI 54880
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,467.63
          JEROME EATON                                                        Contingent
          3011 RIDGEWAY RD                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Jerome Haser                                                        Contingent
          W8328 Lincoln Ave                                                   Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Jerome Marquette Jr                                                 Contingent
          14541 Kolmar Avenue                                                 Unliquidated
          Midlothian, IL 60445
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.50
          Jerome Smith                                                        Contingent
          615 Youngs lane                                                     Unliquidated
          Freeport, IL 61032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Jerome vocke                                                        Contingent
          2096 Junior Terr.                                                   Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 622 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 622 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.435
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          JEROME WELLER                                                       Contingent
          990 HIGHLAND PARK                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jerrid Jepma                                                        Contingent
          794 Belle Ave.                                                      Unliquidated
          Hancock, MN 56244
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jerrika McAlpine                                                    Contingent
          6371 Poplar L. 6 Street                                             Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          JERRILYNN VANDENBERG                                                Contingent
          4801 POTTERS XING                                                   Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Jerrissa Konyn                                                      Contingent
          1204 Jackson Street                                                 Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          Jerry Buhrow                                                        Contingent
          N7091 Pollack Rd.                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $649.95
          Jerry Buhrow                                                        Contingent
          N7091 Pollack Rd.                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 623 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 623 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.435
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          JERRY GRYGNY                                                        Contingent
          E8620 HUNTLEY RD                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Jerry Rentmeester                                                   Contingent
          N3409 Highview Rd                                                   Unliquidated
          CASCADE, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jerry Wolff                                                         Contingent
          N4691 County Road J                                                 Unliquidated
          Tigerton, WI 54486
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jess Fieweger                                                       Contingent
          3580 Town Hall Rd                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jess Gallagher                                                      Contingent
          6300 Birch Street                                                   Unliquidated
          #278
                                                                              Disputed
          Schofield, WI 54476
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.436
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jess Shullman                                                       Contingent
          1225 summit Ave                                                     Unliquidated
          108
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.436
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jesse Arnold                                                        Contingent
          116 High St.                                                        Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 624 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 624 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.436
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jesse Bauman                                                        Contingent
          4103 Harris Rd.                                                     Unliquidated
          Mineral Point, WI 53565
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,073.07
          Jesse Coates                                                        Contingent
          2540 14th Rd                                                        Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $815.85
          Jesse Desrochres                                                    Contingent
          438 N. Lake Street                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.91
          Jesse Dolgner                                                       Contingent
          620 W. Main St.                                                     Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jesse Fenn                                                          Contingent
          121 S Lincoln St                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,842.75
          JESSE FRITSCH                                                       Contingent
          N3357 MCHUGH RD                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jesse Gneist                                                        Contingent
          1646 Oak Street                                                     Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 625 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 625 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.437
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jesse Gutowski                                                      Contingent
          1178 Shetland Place                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Jesse James                                                         Contingent
          2703 cass st                                                        Unliquidated
          Lake Station, IN 46405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jesse Lawatsch                                                      Contingent
          1856 minnesota st                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $242.55
          Jesse Liedke                                                        Contingent
          n3117 hwy b                                                         Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jesse Martin                                                        Contingent
          W975 Hickory Road                                                   Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jesse Massonet                                                      Contingent
          2051 Fenway Ct                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jesse Oltrogge                                                      Contingent
          1231 Geele Ave                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 626 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 626 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.437
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $188.23
          Jesse Parr                                                          Contingent
          W7686 Marquis Rd                                                    Unliquidated
          Amberg, WI 54102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,014.95
          Jesse Rankin                                                        Contingent
          3955 TIMBER LN                                                      Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jesse Rodriguez                                                     Contingent
          N2125 CHERRY RD                                                     Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jesse Sauder                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jesse Scheeler                                                      Contingent
          N4681 Kettner Rd                                                    Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $472.50
          Jesse Steger                                                        Contingent
          W5915 County Rd F                                                   Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Jesse VandeHey                                                      Contingent
          400 N Richmond st                                                   Unliquidated
          Unit 203
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 627 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 627 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.438
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Jessi Zellner                                                       Contingent
          936 N Shunk Rd                                                      Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,288.35
          jessica anderson                                                    Contingent
          325 N Clark Street                                                  Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jessica Arnold                                                      Contingent
          710 Lamar Dr                                                        Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jessica Baerwolf                                                    Contingent
          W10102 county road x                                                Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Jessica Baker                                                       Contingent
          N3504 W Tomahawk Trail                                              Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Jessica Beck                                                        Contingent
          840 Metomen St                                                      Unliquidated
          5
                                                                              Disputed
          Ripon, WI 54971
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.439
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          jessica Blodgett                                                    Contingent
          N2346 Townline Road                                                 Unliquidated
          Coleman, WI 54112
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 628 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 628 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.439
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jessica Bloom                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jessica Brown                                                       Contingent
          16414 S. Lakeview Dr.                                               Unliquidated
          Lockport, IL 60441
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Jessica Brozek                                                      Contingent
          3711 Heritage Avenue                                                Unliquidated
          Las Vegas, NV 89121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jessica Butters                                                     Contingent
          226 Pheasant Lane                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Jessica Cherrette-Dauphinais                                        Contingent
          205 Wanda Drive                                                     Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Jessica Coulthurst                                                  Contingent
          4322 W Pine St                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.68
          Jessica Dibble                                                      Contingent
          8930W US Highway 2                                                  Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 629 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 629 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.440
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jessica Dodds                                                       Contingent
          202 E New York Ave.                                                 Unliquidated
          A
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.440
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Jessica Durnan                                                      Contingent
          711 E Spring St                                                     Unliquidated
          New Hampton, IA 50659
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,010.35
          JESSICA EVANS                                                       Contingent
          W402 State Road 86                                                  Unliquidated
          Ogema, WI 54459
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jessica Foth                                                        Contingent
          W10611 Konow Road                                                   Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jessica Garcia                                                      Contingent
          2704 springland ave                                                 Unliquidated
          Michigan City, IN 46360
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Jessica Gassner                                                     Contingent
          874 north street                                                    Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jessica Gatewood                                                    Contingent
          6 W Montana Ave                                                     Unliquidated
          Glendale Heights, IL 60139
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 630 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 630 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.440
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $742.28
          Jessica Gering                                                      Contingent
          5262 Bay Meadow Trail                                               Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jessica Goebel                                                      Contingent
          N5323 Pine Road                                                     Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jessica Goetzke                                                     Contingent
          3221 Stanford Lane                                                  Unliquidated
          #10
                                                                              Disputed
          West Bend, WI 53090
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.441
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jessica Gollnick                                                    Contingent
          170 E 10th st                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jessica Green                                                       Contingent
          W4070 County Road Q                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jessica Grenier                                                     Contingent
          180 Marquette Street                                                Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jessica Hagedorn                                                    Contingent
          103 s bell street                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 631 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 631 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.441
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jessica Hassett                                                     Contingent
          2140 Lincoln Ave                                                    Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Jessica Henning                                                     Contingent
          N2072 Chihuahua Ln                                                  Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Jessica Holmes                                                      Contingent
          8605 button road                                                    Unliquidated
          Cicero, NY 13039
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jessica Hultman                                                     Contingent
          289 E Huron St                                                      Unliquidated
          3000
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.441
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jessica Hummel                                                      Contingent
          227 N 1st St                                                        Unliquidated
          Po Box 332
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.441
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jessica Johnston                                                    Contingent
          603 Spring Ave                                                      Unliquidated
          Naperville, IL 60540
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jessica Juelich                                                     Contingent
          1353 Oregon st                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 632 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 632 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.442
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Jessica Kadow                                                       Contingent
          N9580 18Ave                                                         Unliquidated
          Necedah, WI 54646
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jessica Koopman                                                     Contingent
          W3845 County Road A S                                               Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $697.21
          Jessica Koprek                                                      Contingent
          416 n 17th st                                                       Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Jessica Krening                                                     Contingent
          905 S Gafke Ave                                                     Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jessica Krueger                                                     Contingent
          525 S 56th Ave                                                      Unliquidated
          Apt 1
                                                                              Disputed
          Wausau, WI 54401
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.442
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jessica Lawrence                                                    Contingent
          2656 N 62nd St                                                      Unliquidated
          Milwaukee, WI 53213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jessica Lawson                                                      Contingent
          818 W. College Ave.                                                 Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 633 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 633 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.442
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Jessica Leeds                                                       Contingent
          5750 170th Ave                                                      Unliquidated
          Storm Lake, IA 50588
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,656.90
          Jessica Linton                                                      Contingent
          315 N Orient St                                                     Unliquidated
          Fairmont, MN 56031
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Jessica Longoria                                                    Contingent
          38 North Hiawatha Circle                                            Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Jessica Lypsinmaa                                                   Contingent
          2209 michelle ct.                                                   Unliquidated
          8
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.443
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jessica Marie                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Jessica Mella                                                       Contingent
          1023 Prairie Road                                                   Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jessica Mueller                                                     Contingent
          N87 W24189 North Lisbon Rd                                          Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 634 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 634 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.443
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $968.63
          Jessica Nowak                                                       Contingent
          36 River ln                                                         Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          JESSICA OTTOW                                                       Contingent
          W181 S6345 LENTINI DR                                               Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jessica Paulman                                                     Contingent
          2623 Broadway st                                                    Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jessica Paulsen                                                     Contingent
          1560 Clairville Rd                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Jessica Pendleton                                                   Contingent
          454 Flagg Street                                                    Unliquidated
          Bridgewater, MA 02324
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jessica Peters                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Jessica Prasnicki                                                   Contingent
          175 Morning Glory drive                                             Unliquidated
          Apt 6
                                                                              Disputed
          Clintonville, WI 54929
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 635 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 635 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.444
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jessica Racette                                                     Contingent
          W5953 Blue Bonnet Dr                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.46
          Jessica Rompasky                                                    Contingent
          311 trailer court road                                              Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jessica Rose                                                        Contingent
          115 Linden Lane                                                     Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Jessica Rummery                                                     Contingent
          3765 Lasalle Line                                                   Unliquidated
          Petrolia ON N0N 1R0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Jessica Rye                                                         Contingent
          625 n prairie ave                                                   Unliquidated
          Sioux Falls, SD 57104
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jessica Schilling                                                   Contingent
          606 Linden Ave                                                      Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Jessica Schlei                                                      Contingent
          1581 W Marhill Rd                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 636 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 636 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.444
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Jessica Schutt                                                      Contingent
          122 8th Street                                                      Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.50
          Jessica Spitzer                                                     Contingent
          234 S 77th St                                                       Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $995.68
          Jessica Strean                                                      Contingent
          1310 Valview Ct                                                     Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Jessica Streblow                                                    Contingent
          514 West Conant Street                                              Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.38
          Jessica Stuyvenberg                                                 Contingent
          330 Crescent Village Cir                                            Unliquidated
          Unit 1453
                                                                              Disputed
          San Jose, CA 95134
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.445
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jessica Twarogowski                                                 Contingent
          1704 8th Ave South                                                  Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Jessica Van Handel                                                  Contingent
          1675 West Main Street                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 637 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 637 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.445
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Jessica VandenHeuvel                                                Contingent
          N3898 State Hwy 55                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,304.63
          Jessica Veiht                                                       Contingent
          125 Helen St                                                        Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Jessica Wells                                                       Contingent
          8926 w offner                                                       Unliquidated
          Peotone, IL 60468
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jessica Wells                                                       Contingent
          8926 w offner                                                       Unliquidated
          Peotone, IL 60468
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jessica Wiseman                                                     Contingent
          2500 honey Lou court                                                Unliquidated
          103
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.446
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $838.95
          Jessica Yanny                                                       Contingent
          W147N8446 Manchester Drive                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Jessica Zerger                                                      Contingent
          205 N Bell St                                                       Unliquidated
          Fond du Lac, WI 45935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 638 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 638 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.446
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Jessie Seffens                                                      Contingent
          4601 6th st                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.26
          Jessie Watermolen                                                   Contingent
          1469 Riverside Dr                                                   Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jessie Zach                                                         Contingent
          34580 Meadow View Ct                                                Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jessika Guzman                                                      Contingent
          1292 Mather Street                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226.28
          Jessika Guzman                                                      Contingent
          1292 Mather Street                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.70
          Jessy Johnson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.446
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Jesus Salgado                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 639 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 639 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.447
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,559.20
          Jill Bruno-Enright                                                  Contingent
          N 4009-2 Bluffview Drive                                            Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jill Cook                                                           Contingent
          8241 Lake Road                                                      Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Jill Delfosse                                                       Contingent
          N3794 Meade st.                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Jill Franklin                                                       Contingent
          3219 Old Hickory Pl                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Jill Heft                                                           Contingent
          307 SUNNYBROOK DR                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $986.95
          Jill Hetzel                                                         Contingent
          1356 Lamar Ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jill Houterman                                                      Contingent
          N1834 Savannah Dr                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 640 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 640 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.447
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jill Kahler                                                         Contingent
          3140 Bailey Court                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Jill Kehrmeyer                                                      Contingent
          W8912 Homestake Acres                                               Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jill Krabbe                                                         Contingent
          Po box 358                                                          Unliquidated
          Bucoda, WA 98530
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jill Lortscher                                                      Contingent
          3347 DeKalb Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,714.13
          Jill Noffsinger                                                     Contingent
          1111 Wentworth Street                                               Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.63
          JILL PENGLASE                                                       Contingent
          1529 W SPRING ST                                                    Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.57
          Jill Perock                                                         Contingent
          1365 Orlando Dr                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 641 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 641 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.448
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          JILL RAMEL                                                          Contingent
          6717 PINE LN                                                        Unliquidated
          Carpentersville, IL 60110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jill Ronk                                                           Contingent
          7115 Sohrweide Road                                                 Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jill Rubio                                                          Contingent
          1808 Sherry Lane                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jill Selesky                                                        Contingent
          517 West Spring Street                                              Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jill Severinsen                                                     Contingent
          N10905 Buckbee Rd                                                   Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jill Stoken                                                         Contingent
          609 Debruin Rd                                                      Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jill Vandenberg                                                     Contingent
          N4302 Panoramic Avenue                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 642 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 642 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.449
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jill Vosters                                                        Contingent
          N4131 Oak Lane                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jill Zanzig                                                         Contingent
          1130 Fieldview Drive                                                Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jillian Cieslewitz                                                  Contingent
          6387 Reid Lane                                                      Unliquidated
          Oriskany, NY 13424
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jillian Ricker                                                      Contingent
          1731 Madison Road                                                   Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jillian Veldey                                                      Contingent
          623 Oliver court                                                    Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Jim Bucheger                                                        Contingent
          1118 Fond du lac Ave                                                Unliquidated
          PO Box 615
                                                                              Disputed
          Kewaskum, WI 53040
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.449
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jim Hansen                                                          Contingent
          W141 N10656 Wooded Hills Drive                                      Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 643 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 643 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.449
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $587.92
          Jim Latta                                                           Contingent
          5128 Island View Dr                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,444.76
          Jim Thomes                                                          Contingent
          W6338 Ravine Ct                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Jim Wagner                                                          Contingent
          2076 Terry Lane                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jim Walls Sr.                                                       Contingent
          1125 W GRANT STREET                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.38
          Jimi Lehner                                                         Contingent
          551 w. Menomonee st                                                 Unliquidated
          Belvidere, IL 61008
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.90
          Jimmie Cretens                                                      Contingent
          1171 17th road                                                      Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Jimmie Walker                                                       Contingent
          835 Madison St                                                      Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 644 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 644 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.450
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Jimmy Hill                                                          Contingent
          619 W Highland St                                                   Unliquidated
          Shawnee, OK 74801
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Jini Bilyeu                                                         Contingent
          1415 Glades Drive                                                   Unliquidated
          Altoona, WI 54720
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          JINNY BIESE                                                         Contingent
          C/O TIM AMUNDSON                                                    Unliquidated
          4330 WINDSOR ROAD
                                                                              Disputed
          Windsor, WI 53598
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.450
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          JJ Whaley                                                           Contingent
          325 Tweedy St                                                       Unliquidated
          Hustisford, WI 53034
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $424.15
          Jo Michel Kiiskila                                                  Contingent
          5320 Fox Run Dr.                                                    Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,763.71
          Joan Roberts                                                        Contingent
          650 Arnie Street                                                    Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          JoAnn Bartolameolli                                                 Contingent
          1909 Horseshoe Lane                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 645 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 645 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.451
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          JOANN CAMPBELL                                                      Contingent
          W7043 School Road                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Joann Fox                                                           Contingent
          W3426 golf course drive                                             Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,829.88
          JOANN HEIER                                                         Contingent
          E1563 STRATTON LAKE RD                                              Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Joann Johnson                                                       Contingent
          1302 24th st west                                                   Unliquidated
          Unit 248
                                                                              Disputed
          Billings, MT 59102
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.451
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,210.13
          JOANN SIPPLE                                                        Contingent
          775 S. Washburn St. Apt#1                                           Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Joann Walton                                                        Contingent
          1121 Bluebird Trail                                                 Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Joanna Beggs                                                        Contingent
          9897 Taft rd                                                        Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 646 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 646 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.451
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joanna Lacoursiere                                                  Contingent
          1728 Maple Street                                                   Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joanna Vaughn                                                       Contingent
          606 Karen Ln                                                        Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Joanne Kurth                                                        Contingent
          5926 W. Vliet St. #5                                                Unliquidated
          Milwaukee, WI 53208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Joanne Smits                                                        Contingent
          3974 Hazelwood Dr                                                   Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.51
          Joanne Yuma                                                         Contingent
          9417 White Lake Rd                                                  Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jocelyn Thull                                                       Contingent
          509 Knights Ave                                                     Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Jock Holsworth                                                      Contingent
          3461 Shepherd Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 647 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 647 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.452
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Jodee Zurfluh                                                       Contingent
          W9181 Lower Rd                                                      Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jodeen Exner                                                        Contingent
          616 Somerset Dr                                                     Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jodi Cahak                                                          Contingent
          W1078 hwy tw                                                        Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jodi Driscoll                                                       Contingent
          122 Buell Road                                                      Unliquidated
          Mermaid PE C1B 0V2
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $667.76
          Jodi Hewitt                                                         Contingent
          480 Thomas St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.70
          Jodi Ivey                                                           Contingent
          W2245 Pearl st                                                      Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $658.85
          jodi Kautzer                                                        Contingent
          16300 Keller Rd                                                     Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 648 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 648 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.453
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Jodi Michels                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Jodi Miesler Jauquet                                                Contingent
          N5540 Henry Court                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jodi Moioffer                                                       Contingent
          400 Niagara St                                                      Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Jodi Mulder                                                         Contingent
          N5699 Dixon Rd                                                      Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Jodi Olmsted                                                        Contingent
          N9121 S. Kernan Avenue                                              Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,706.20
          JODI Riemenschneider                                                Contingent
          735 E Scott st                                                      Unliquidated
          APT H
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.453
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jodi Schneider                                                      Contingent
          538 Cecelia St                                                      Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 649 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 649 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.454
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jodi Wagner                                                         Contingent
          20 South Street                                                     Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $144.88
          Jodie Rasmussen                                                     Contingent
          755 OLSON AVE                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Jody Kalkofen                                                       Contingent
          2011 Park Avenue                                                    Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jody King                                                           Contingent
          2926 hickory dr                                                     Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Jody Link                                                           Contingent
          2949 Scenic Rd                                                      Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $188.23
          Jody Minor                                                          Contingent
          1204 Langlade Ave                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jody Pomplun                                                        Contingent
          W3570 County Rd Q                                                   Unliquidated
          Redgranite, WI 54970
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 650 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 650 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.454
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Jody Rasmussen                                                      Contingent
          W5470 Trailwood Ln                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Jody Reinhardt                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.454
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Jody Thiel                                                          Contingent
          1214 Carpenter St                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Jody VanBoxtel                                                      Contingent
          W1123 County Road S                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,968.27
          Jody Williams                                                       Contingent
          1620 arcadian ave                                                   Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $297.13
          Joe Brewer                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joe Cochran                                                         Contingent
          6 browning avenue                                                   Unliquidated
          Nashua, NH 03062
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 651 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 651 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.455
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Joe Curl                                                            Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Joe DeMeyer                                                         Contingent
          5121 Expo dr                                                        Unliquidated
          103
                                                                              Disputed
          Manitowoc, WI 54220
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.455
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Joe Faulhaber                                                       Contingent
          1375 skylark ln.                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          JOE FRANK                                                           Contingent
          917 POWERS ST                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          JOE GEIGER                                                          Contingent
          7637 Jacquis Rd                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joe Goodwin                                                         Contingent
          905 B Swift Ave                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Joe Heuer                                                           Contingent
          N1474 W Spencerlake Rd                                              Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 652 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 652 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.456
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,525.13
          JOE MACHKOVICH                                                      Contingent
          808 Ash St.                                                         Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Joe Morris                                                          Contingent
          82 rock fence circle                                                Unliquidated
          4
                                                                              Disputed
          Cartersville, GA 30121
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.456
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Joe Nemeth III                                                      Contingent
          330 W 19TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joe Porrey                                                          Contingent
          W6661 Greenridge Dr                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Joe Remter                                                          Contingent
          2533 palisades dr                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Joe Rosploch                                                        Contingent
          3630 w acre ave                                                     Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Joe Santiago                                                        Contingent
          1412 s Irma st                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 653 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 653 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.456
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Joe Schuhart                                                        Contingent
          8147 Quigley Rd                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Joe Steinhardt                                                      Contingent
          N3183 Rock Road                                                     Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $506.10
          Joe Trudell                                                         Contingent
          1214th mosinee ave                                                  Unliquidated
          apt 5
                                                                              Disputed
          Mosinee, WI 54455
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.457
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Joe Valima                                                          Contingent
          1267 green acres lane                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $715.05
          Joe Wallace                                                         Contingent
          503 N 4th. Ave                                                      Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Joe Walters                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Joe Warnke                                                          Contingent
          402 Elliott st                                                      Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 654 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 654 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.457
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Joe White                                                           Contingent
          1109 12th Ave.                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Joe Wiatr                                                           Contingent
          334 South State St.                                                 Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,159.77
          Joe Zimmer                                                          Contingent
          108 E 5th St                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          JOEL BEER                                                           Contingent
          220 Austin Ct. #44                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joel Belonger                                                       Contingent
          1858 N Commerce st                                                  Unliquidated
          312
                                                                              Disputed
          Milwaukee, WI 53212
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.458
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joel Ditter                                                         Contingent
          1672 Cedarview Drive                                                Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,136.07
          Joel Hoffman                                                        Contingent
          520 E. Main St.                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 655 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 655 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.458
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Joel Jahnke                                                         Contingent
          1839 s Schaefer st                                                  Unliquidated
          Apt B
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.458
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Joel Trede                                                          Contingent
          9185 Edge O Woods Dr                                                Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,238.48
          joellen hansen                                                      Contingent
          PO Box 253, 495 A Hill Street                                       Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Joesph Miller                                                       Contingent
          3463 s 95th st                                                      Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Joey Coppens                                                        Contingent
          2310 Goudreau street                                                Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joey Pollard                                                        Contingent
          37294 tikka rd                                                      Unliquidated
          Ontonagon, MI 49953
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Joey Recker                                                         Contingent
          432 N JEFFERSON ST                                                  Unliquidated
          Lancaster, WI 53813
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 656 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 656 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.458
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joey Reichwald                                                      Contingent
          308 South St                                                        Unliquidated
          Apt 310
                                                                              Disputed
          Waukesha, WI 53186
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.459
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joey Schmidt                                                        Contingent
          2416 N 34th st                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Johanna Wigman                                                      Contingent
          51 fern drive                                                       Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Johannah Cordes                                                     Contingent
          250 east 3rd Avenue                                                 Unliquidated
          Clifton, IL 60927
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Johannah Kaminske                                                   Contingent
          1113 Springfield Driv                                               Unliquidated
          Athens, TN 37303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          John Andersen                                                       Contingent
          po box 82                                                           Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          John Arenz                                                          Contingent
          331 state st.                                                       Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 657 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 657 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.459
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          John Asmus                                                          Contingent
          N3700 County Road B                                                 Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.26
          JOHN BADO                                                           Contingent
          32 Smith Street                                                     Unliquidated
          Howell, NJ 07731
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          John Bevan                                                          Contingent
          472 Bragg st                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          John Boivin                                                         Contingent
          1027 Harwood Ave                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          John Breaux                                                         Contingent
          813 Elm Street                                                      Unliquidated
          Apt 1
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.460
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          John Brooks                                                         Contingent
          W2946 Jay Rd                                                        Unliquidated
          BelgiumB, WI 53004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126.00
          John Cadwell                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 658 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 658 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.460
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          John Chavie                                                         Contingent
          934 3rd St. West                                                    Unliquidated
          Hastings, MN 55033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.76
          John Cops                                                           Contingent
          24108 Blue Heron Dr                                                 Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          John Dam                                                            Contingent
          305 W HUGHES ST                                                     Unliquidated
          Tyler, MN 56178
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          John Dave                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          John DeLuca                                                         Contingent
          PO Box 601                                                          Unliquidated
          Frankfort, IL 60423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          John Donahue                                                        Contingent
          1441 Mulberry Drive                                                 Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          John Dreymiller                                                     Contingent
          208 n madison                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 659 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 659 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.461
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,362.90
          John Duvernell                                                      Contingent
          404 Chadwick Ct                                                     Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          John Faucett                                                        Contingent
          w4318 Mackville rd                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,832.38
          JOHN FIERS III                                                      Contingent
          N 3124 SECTION LINE RD                                              Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $663.57
          John Franklin Jr                                                    Contingent
          828 E Holum St                                                      Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          John Gettelman                                                      Contingent
          1617 Riverbend Terrace                                              Unliquidated
          Unit 2
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.461
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          John Gijsen                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,996.33
          John Gillmer                                                        Contingent
          1417 Bluff Ave.                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 660 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 660 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.461
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          John Giovenco                                                       Contingent
          819 Blenheim dr                                                     Unliquidated
          Schaumburg, IL 60195
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          John Haas                                                           Contingent
          4144 Oak Tree Lane                                                  Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          John Halligan                                                       Contingent
          249B Hubbard Street                                                 Unliquidated
          Glastonbury, CT 06033
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          JOHN HALVERSON                                                      Contingent
          6685 North Rd                                                       Unliquidated
          Vesper, WI 54489
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $967.58
          JOHN HALVERSON                                                      Contingent
          6685 North Rd                                                       Unliquidated
          Vesper, WI 54489
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          John Harris                                                         Contingent
          138 Spadina Ave                                                     Unliquidated
          Sault Ste. Marie ON P6C 5C7
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.50
          John Heggesta                                                       Contingent
          1132 Prospect Ave                                                   Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 661 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 661 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.462
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          John Herrick                                                        Contingent
          W6013 Blazing Star Dr                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          John Hinz II                                                        Contingent
          137 BROCKWAY AVE                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          John Janikowski                                                     Contingent
          1904 E 1st St                                                       Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          John Jennings                                                       Contingent
          5718 n kerbs                                                        Unliquidated
          Chicago, IL 60646
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          JOHN KAUTZ                                                          Contingent
          1736 NORTH POINT                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          John Klena                                                          Contingent
          Po box 233                                                          Unliquidated
          Aaronsburg, PA 16820
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          John Krzeminski                                                     Contingent
          33900 Bohner Dr                                                     Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 662 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 662 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.463
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          JOHN KUNDE                                                          Contingent
          4654 GRIMSON RD                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.07
          John Lannoye                                                        Contingent
          732 northern av                                                     Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          John Last                                                           Contingent
          1411 Fairfax St.                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          John Laux                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.463
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.45
          john leonoff                                                        Contingent
          524 delta ave,                                                      Unliquidated
          22
                                                                              Disputed
          Gladstone, MI 49837
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.463
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.63
          JOHN MASTERS                                                        Contingent
          7950 BROADWAY RD                                                    Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $205.28
          John Mccarthy                                                       Contingent
          1389 E STATE RD 59                                                  Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 663 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 663 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.463
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,441.13
          John Mckeag                                                         Contingent
          309 east 2nd st                                                     Unliquidated
          po box 442
                                                                              Disputed
          Atkinson, IL 61235
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.463
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          John Medley                                                         Contingent
          1912 Fairview Dr W                                                  Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          John Miller                                                         Contingent
          635 Colwyn Bae                                                      Unliquidated
          Wales, WI 53183
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.09
          John Murphy                                                         Contingent
          1508 Cedar St #33 1508                                              Unliquidated
          33
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.464
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          John Nagel                                                          Contingent
          W5229 Harrison Rd                                                   Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          John Nickel                                                         Contingent
          518 Bronson Street                                                  Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,430.75
          JOHN PODLASEK                                                       Contingent
          107 HOSMER ST                                                       Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 664 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 664 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.464
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          John Reierson                                                       Contingent
          N7223 White Clover Road                                             Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          John Rosenow                                                        Contingent
          400 s. 8th                                                          Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          John Schimanski                                                     Contingent
          6212 County Rd V                                                    Unliquidated
          Caledonia, WI 53108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          John Schmidt                                                        Contingent
          180 SPRUCE DR                                                       Unliquidated
          Saint Paul, MN 55124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,070.87
          JOHN SCHMIDT                                                        Contingent
          617 BUCHANAN RD.                                                    Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $887.78
          John Schmitz                                                        Contingent
          281 N Lake St                                                       Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $701.40
          John Schmitz                                                        Contingent
          281 N Lake St                                                       Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 665 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 665 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.465
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          John Schroeder                                                      Contingent
          W306N7010 Bette Ann drive                                           Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          JOHN SCHULTZ                                                        Contingent
          412 Orchard Ln.                                                     Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          John Shoemaker                                                      Contingent
          1008 W Bluff st                                                     Unliquidated
          B
                                                                              Disputed
          Marquette, MI 49855
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.465
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          John simpson                                                        Contingent
          601 Lynn ave                                                        Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          John Sitzmann                                                       Contingent
          295 n Booth st.                                                     Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          JOHN STACK                                                          Contingent
          2950 SHOREWOOD DR                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          John Stanley                                                        Contingent
          3401 Green Pastures Lane                                            Unliquidated
          Carpentersville, IL 60110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 666 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 666 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.465
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          John Steinke                                                        Contingent
          417 Rogers Street                                                   Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          John Suchomel                                                       Contingent
          122 prospect ave                                                    Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $679.36
          John THOMAS                                                         Contingent
          501 E. Quietwinds Way                                               Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          John Torresani                                                      Contingent
          13718 89th St.                                                      Unliquidated
          Elk River, MN 55330
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          John Van Handel                                                     Contingent
          5849 Woods Edge Road                                                Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,107.75
          John Vinzant                                                        Contingent
          770 jenks ave e                                                     Unliquidated
          Saint Paul, MN 55106
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $968.63
          john woehrer                                                        Contingent
          1214 carpenter st.                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 667 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 667 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.466
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $711.90
          John Zajac                                                          Contingent
          32037 Finch Circle                                                  Unliquidated
          Dent, MN 56528
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Johnny Carr Jr                                                      Contingent
          3031 Lawndale dr                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Johnson Apetagon                                                    Contingent
          Box 181                                                             Unliquidated
          Norway House, MB R0B 1B0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Joi-Lin Sanchez                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Jolene Foy                                                          Contingent
          345 S Main St                                                       Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Jolene Zeruth                                                       Contingent
          862 Windwood Dr.                                                    Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jolie Gartzke                                                       Contingent
          N3890 Sharon Rose Ct                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 668 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 668 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.467
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Jolita Katlauskaite                                                 Contingent
          7106 s Chase rd                                                     Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Jolyne Schneider                                                    Contingent
          1552 WHITETAIL RUN                                                  Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.68
          Jolynn Richter                                                      Contingent
          N 1501 Spring Glen Rd.                                              Unliquidated
          Keshena, WI 54135
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $847.33
          jon bruder                                                          Contingent
          1612 pleasant ave                                                   Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jon Cook                                                            Contingent
          815 Division St                                                     Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Jon Dowd                                                            Contingent
          15259 pelkie rd                                                     Unliquidated
          Pelkie, MI 49958
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jon Draves                                                          Contingent
          407 S fifth st                                                      Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 669 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 669 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.468
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jon Fogleson                                                        Contingent
          843 Farmington Ave                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jon Fox                                                             Contingent
          1419 Sterling Heights Ct                                            Unliquidated
          Apt 10
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.468
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jon Hitsman                                                         Contingent
          14431 state rd 42                                                   Unliquidated
          Newton, WI 53063
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $853.13
          Jon Jolin                                                           Contingent
          707 N 13th St                                                       Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.26
          Jon Klotz                                                           Contingent
          2100A Woodbury CIR                                                  Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,905.75
          Jon Lang                                                            Contingent
          15 CARPENTER ST                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jon Lori Mortensen                                                  Contingent
          750 Olson Avenue                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 670 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 670 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.468
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          Jon Olk                                                             Contingent
          710 S Westfield St                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jon Rentmeester                                                     Contingent
          474 Demi Lane                                                       Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jon Salzsieder                                                      Contingent
          2935 Wyldewood Rd                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,656.90
          Jon Westover                                                        Contingent
          7129 13 Mile Rd                                                     Unliquidated
          Paris, MI 49338
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342.83
          Jonathan Andersen                                                   Contingent
          PO BOX 82                                                           Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Jonathan Araoz                                                      Contingent
          452 Sweet Rd                                                        Unliquidated
          Darien, WI 53114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jonathan Balakrishnan                                               Contingent
          2848B North Brookfield Road                                         Unliquidated
          Unit 221
                                                                              Disputed
          Brookfield, WI 53045
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 671 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 671 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.469
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Jonathan Buenzli                                                    Contingent
          56436 Geitz hill road                                               Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Jonathan Crye                                                       Contingent
          N9537 Carla Dr.                                                     Unliquidated
          Belleville, WI 53508
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Jonathan Dadd                                                       Contingent
          428 Chicago Ave                                                     Unliquidated
          Savanna, IL 61074
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Jonathan Dewey                                                      Contingent
          10240 W Plum Tree Cir                                               Unliquidated
          Apt 103
                                                                              Disputed
          Hales Corners, WI 53130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.469
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Jonathan Fernandez                                                  Contingent
          W2763 Breezewood dr.                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Jonathan Hanson                                                     Contingent
          920 bader st                                                        Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.44
          Jonathan Hasselberger                                               Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 672 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 672 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.470
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Jonathan Heil                                                       Contingent
          S88W22755 Marianne Avenue                                           Unliquidated
          Big Bend, WI 53103
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          jonathan hoffman                                                    Contingent
          250 e park st                                                       Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jonathan Koepke                                                     Contingent
          2024 Center Street                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Jonathan Kwasny                                                     Contingent
          2381 Woodland Hills Dr.                                             Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Jonathan Mcclure                                                    Contingent
          511 Cook St                                                         Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jonathan Nelson                                                     Contingent
          1803 Winger dr                                                      Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jonathan Samples                                                    Contingent
          1265 Sprouse Lane                                                   Unliquidated
          Newport, TN 37821
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 673 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 673 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.470
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $733.95
          Jonathan Schueller                                                  Contingent
          3220 Duval rd                                                       Unliquidated
          1821
                                                                              Disputed
          Austin, TX 78759
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.470
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jonathan Schulz                                                     Contingent
          2229 Pembroke Avenue                                                Unliquidated
          New Hampton, IA 50659
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Jonathan Streich                                                    Contingent
          1731 Taft Ave                                                       Unliquidated
          A2
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.471
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.95
          Jonathon Herrick                                                    Contingent
          714 n 5th st                                                        Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jonathon Jarvenpaa                                                  Contingent
          1351 Bismarck ave                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.09
          Jonathon Ripperdan                                                  Contingent
          223 West Clark Street                                               Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,441.13
          Jones Funmaker Jr.                                                  Contingent
          E8891 Winneshiek Dr                                                 Unliquidated
          Wisconsin Dells, WI 53965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 674 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 674 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.471
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Joni Cullen                                                         Contingent
          1023 caribe court                                                   Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.95
          Joni Grams                                                          Contingent
          641 South Margaret Street                                           Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Jonna Goede                                                         Contingent
          2005 Hyde ave                                                       Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jonna Rusk                                                          Contingent
          100 rienow hall                                                     Unliquidated
          Rm 1011
                                                                              Disputed
          Iowa City, IA 52242
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.471
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jordan Appel                                                        Contingent
          1374 S MADISON ST                                                   Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          jordan Bloechl                                                      Contingent
          404 Morris St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Jordan brethouwer                                                   Contingent
          1204 N 5th St                                                       Unliquidated
          Apt 204
                                                                              Disputed
          Sheboygan, WI 53081
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 675 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 675 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.472
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Jordan Dietz                                                        Contingent
          1632 Club View Dr                                                   Unliquidated
          Hampton, IA 50441
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jordan Edwards                                                      Contingent
          522 McHenry Ave                                                     Unliquidated
          Apt 309
                                                                              Disputed
          Woodstock, IL 60098
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.472
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $968.10
          Jordan Endries                                                      Contingent
          N8931 Wildflower Ln                                                 Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.95
          Jordan Herring                                                      Contingent
          5417 W Fair St                                                      Unliquidated
          Evansville, WI 53536
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Jordan Jungwirth                                                    Contingent
          906 W 9TH AVE                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jordan Karam                                                        Contingent
          5540 N. Summerland Dr.                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jordan Klinker                                                      Contingent
          17818 62nd street                                                   Unliquidated
          Becker, MN 55308
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 676 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 676 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.472
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jordan Krentz                                                       Contingent
          465 W Griswold Street                                               Unliquidated
          Apt. 1
                                                                              Disputed
          Ripon, WI 54971
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.473
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.23
          Jordan Lass                                                         Contingent
          2611 Jackson st                                                     Unliquidated
          10
                                                                              Disputed
          LA CROSSE, WI 54601
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.473
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Jordan Lefebvre                                                     Contingent
          1841 Oakview Dr                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Jordan Marquardt                                                    Contingent
          2784 Fairview road                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Jordan Meyers                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jordan Muche                                                        Contingent
          N4568 Fuzzy Ln                                                      Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Jordan Nass                                                         Contingent
          3697 wildcat trail                                                  Unliquidated
          7
                                                                              Disputed
          New franken, Wi 54229
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 677 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 677 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.473
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jordan Pemble                                                       Contingent
          14736 fireside circle                                               Unliquidated
          Cold Spring, MN 56320
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jordan Peters                                                       Contingent
          527 Walnut Court                                                    Unliquidated
          Waverly, IA 50677
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Jordan Reynolds                                                     Contingent
          800 portage street                                                  Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jordan Sauder                                                       Contingent
          25 fairview lane                                                    Unliquidated
          Hancock, MN 56244
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jordan Schuhart                                                     Contingent
          4274 River St                                                       Unliquidated
          Wabeno, WI 54566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Jordan Sipla                                                        Contingent
          290 Fairview Dr                                                     Unliquidated
          10
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.474
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Jordan Smith                                                        Contingent
          5317 Snow Goose Bay                                                 Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 678 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 678 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.474
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jordan Smith                                                        Contingent
          W164N5325 Creekwood Crossing                                        Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Jordan Thomas                                                       Contingent
          2530 W Glendale Ave                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jordan Wallner                                                      Contingent
          4996 Gilkeson Rd                                                    Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Jordan Wright                                                       Contingent
          3931 Alberta dr ne                                                  Unliquidated
          RochesterR, MN 55906
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Jordanne Stevens                                                    Contingent
          2080 pasadena dr.                                                   Unliquidated
          1
                                                                              Disputed
          Dubuque, IA 52001
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.474
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Jorden Legreve                                                      Contingent
          N7906 Maple Rd                                                      Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Jordon Hueller                                                      Contingent
          N 5824 sandhill ct                                                  Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 679 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 679 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.475
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Jordyn Dedering                                                     Contingent
          3810 Apple Ln                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Jordyn Ellis                                                        Contingent
          5918 Harbour South Drive                                            Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jordyn Sartain                                                      Contingent
          440 3rd ave so                                                      Unliquidated
          South Saint Paul, MN 55075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $386.34
          Jordyn Sievert                                                      Contingent
          W5842 Turnberry Dr                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jordyn Snell                                                        Contingent
          140 WHITEBEAR                                                       Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Jordyn Stephens                                                     Contingent
          321 S Kools St                                                      Unliquidated
          Apt 5
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.475
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Jordyn Stettbacher                                                  Contingent
          1012 Thurke Ct                                                      Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 680 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 680 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.475
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Jordynn Giessel                                                     Contingent
          622 E Bridlewood Ln                                                 Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,614.90
          Jori Taylor                                                         Contingent
          12390 W. York House Rd                                              Unliquidated
          Waukegan, IL 60087
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Jose Pulido                                                         Contingent
          676 s hawley rd                                                     Unliquidated
          Apt 208
                                                                              Disputed
          Milwaukee, WI 53214
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.476
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Jose Rivera-Tellez                                                  Contingent
          700 N Salem Dr.                                                     Unliquidated
          417
                                                                              Disputed
          Hoffman Estates, IL 60169
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.476
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Jose' Rodriguez                                                     Contingent
          27 camellia ct.                                                     Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Joseph Beagley                                                      Contingent
          1 Aladdin Cir                                                       Unliquidated
          10
                                                                              Disputed
          Derry, NH 03038
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.476
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,236.90
          Joseph Beavin                                                       Contingent
          515 Freedom RD                                                      Unliquidated
          Edmond, OK 73025
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 681 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 681 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.476
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Joseph Bruley                                                       Contingent
          957 William st                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Joseph cardinal                                                     Contingent
          4946 Lade Beach Road                                                Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Joseph Carlson                                                      Contingent
          1161 Canterbury Road                                                Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Joseph Casper                                                       Contingent
          N5304 Hample Road                                                   Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Joseph Dench                                                        Contingent
          12616 Blue Iris Lane                                                Unliquidated
          Plainfield, IL 60585
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Joseph Desotelle                                                    Contingent
          7218 E Hilltop View Court                                           Unliquidated
          Maribel, WI 54227
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $334.96
          Joseph Disterhaft                                                   Contingent
          231 Edgewood Ln                                                     Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 682 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 682 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.477
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,499.00
          Joseph Draucek                                                      Contingent
          1497 Belfaire Lake Trail                                            Unliquidated
          Dacula, GA 30019
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $799.58
          Joseph Gauthier                                                     Contingent
          635 Elm st                                                          Unliquidated
          Tigerton, WI 54486
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Joseph J Seiltz                                                     Contingent
          1604 10th Ave.                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Joseph Koeune                                                       Contingent
          6761 clow Rd                                                        Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Joseph Kulakowski                                                   Contingent
          42 Union St                                                         Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Joseph Laurent                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Joseph Lawson                                                       Contingent
          460 larkdale row                                                    Unliquidated
          Wauconda, IL 60084
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 683 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 683 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.477
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,178.75
          JOSEPH LENTZ                                                        Contingent
          427 W 12TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joseph Lepine                                                       Contingent
          3103 Weat Street                                                    Unliquidated
          2
                                                                              Disputed
          Ames, IA 50014
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.478
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Joseph Manthey                                                      Contingent
          2804 25th St                                                        Unliquidated
          Lubbock, TX 79410
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Joseph Matuszak                                                     Contingent
          300 CHERRY LN                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joseph Merkatoris                                                   Contingent
          941 White Pine Ave                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          JOSEPH NAUBER                                                       Contingent
          1425 N Birchwood Ave                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.50
          Joseph Nykoluk                                                      Contingent
          1011 W. Peterson Ave                                                Unliquidated
          Unit C
                                                                              Disputed
          Park Ridge, IL 60068
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 684 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 684 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.478
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $940.74
          Joseph Schallock                                                    Contingent
          10220 West Parkedge Circle                                          Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joseph Schwandt                                                     Contingent
          57408 4TH ST                                                        Unliquidated
          Calumet, MI 49913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          JOSEPH STILP                                                        Contingent
          N5060 LAIRD RD                                                      Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          Joseph Stockinger                                                   Contingent
          1705 Kentucky St.                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Joseph Stutz                                                        Contingent
          7766 red bank rd                                                    Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,540.88
          Joseph Terrien                                                      Contingent
          5522 Damsel Ct                                                      Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Joseph Van Horn                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 685 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 685 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.479
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $613.73
          Joseph Weber                                                        Contingent
          57380 240th                                                         Unliquidated
          Wells, MN 56097
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          Joseph Wilson                                                       Contingent
          W1114 CTY RD HH                                                     Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Josephine O neal                                                    Contingent
          609 Menasha St                                                      Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          Josey Peterson                                                      Contingent
          203 North Barnes Street                                             Unliquidated
          What Cheer, IA 50268
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Josh Agius                                                          Contingent
          6102 balmoral way                                                   Unliquidated
          Commerce Township, MI 48382
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Josh Arnett                                                         Contingent
          205 S. Main St.                                                     Unliquidated
          Hammond, IL 61929
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Josh Baumhardt                                                      Contingent
          4149 Scarborough Drive                                              Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 686 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 686 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.479
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Josh Bertrand                                                       Contingent
          1709 Pine Tree Ln                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Josh Bestul                                                         Contingent
          2279 w Pershing st                                                  Unliquidated
          18
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.480
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Josh Bohn                                                           Contingent
          6343 Scenic Drive East                                              Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Josh Caudle                                                         Contingent
          8140 Galaxy Rd.                                                     Unliquidated
          Minocqua, WI 54548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Josh Coonen                                                         Contingent
          2356 sunfield drive                                                 Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $648.88
          Josh Dapoz                                                          Contingent
          417 14th Ave                                                        Unliquidated
          Norway, MI 49870
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          Josh Dusel                                                          Contingent
          913 Irish Rd                                                        Unliquidated
          Apt 10
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 687 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 687 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.480
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.69
          Josh Eckert                                                         Contingent
          N8745 Co. Rd. 577                                                   Unliquidated
          Stephenson, MI 49887
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Josh Ferguson                                                       Contingent
          2224 Hilldale Circle                                                Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $468.83
          josh Fink                                                           Contingent
          1018 jackson st                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $829.50
          JOSH FISCHER                                                        Contingent
          364 MARK CT                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Josh Frank                                                          Contingent
          1213 Dove St                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Josh Freeman                                                        Contingent
          3290 N Martha St.                                                   Unliquidated
          #83
                                                                              Disputed
          Sioux City, IA 51105
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.481
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Josh Frydrych                                                       Contingent
          2719 W Hwy Dr                                                       Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 688 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 688 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.481
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Josh Hames                                                          Contingent
          1961 GREENTREE DR                                                   Unliquidated
          PLOVER, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          josh heinsius                                                       Contingent
          315 Rose Ave                                                        Unliquidated
          Olin, IA 52320
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Josh Huston                                                         Contingent
          311 England St                                                      Unliquidated
          Apt 3
                                                                              Disputed
          Cambridge, WI 53523
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.481
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Josh Huston                                                         Contingent
          311 England St                                                      Unliquidated
          Apt 3
                                                                              Disputed
          Cambridge, WI 53523
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.481
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,349.90
          Josh Kent                                                           Contingent
          N1526 Winchester rd                                                 Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Josh Kern                                                           Contingent
          717 North Wilshire Lane                                             Unliquidated
          Arlington Heights, IL 60004
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Josh Killerlain                                                     Contingent
          N5546 star branch rd                                                Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 689 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 689 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.482
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Josh Klemm                                                          Contingent
          6076 Naples Lane                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Josh Laffin                                                         Contingent
          923 Plumer Street                                                   Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $853.13
          Josh Longtin                                                        Contingent
          W494 hillside drive                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $478.76
          Josh Lyons                                                          Contingent
          1104 Breezewood Lane                                                Unliquidated
          Unit 5
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.482
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          Josh Mason                                                          Contingent
          54 Pearl St                                                         Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Josh Mickelson                                                      Contingent
          3191 happy valley road                                              Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Josh Noeska                                                         Contingent
          2914 Avalon Court                                                   Unliquidated
          Elgin, IL 60124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 690 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 690 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.482
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          Josh Oakley                                                         Contingent
          1325 Buchanan Rd.                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Josh Retzloff                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.482
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Josh Rogge                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Josh Sachse                                                         Contingent
          5608 Chime Lane                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          josh Schneider                                                      Contingent
          209 Hubbard st                                                      Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Josh Schoonover                                                     Contingent
          440 Washington Street                                               Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Josh Seefeldt                                                       Contingent
          W5487 Seefeldt Ln                                                   Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 691 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 691 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.483
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,701.00
          Josh Smith                                                          Contingent
          W168 N9307 Grand Ave                                                Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Josh Sorvala                                                        Contingent
          1105 western trail                                                  Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Josh Thompson                                                       Contingent
          2133 Granger Road                                                   Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.75
          josh Thompson                                                       Contingent
          6830 Knox Ave s                                                     Unliquidated
          Minneapolis, MN 55423
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Josh Vandenwildenberg                                               Contingent
          1203 Hewitt St                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Josh Wegner                                                         Contingent
          1439 1ST AVE N                                                      Unliquidated
          Park Falls, WI 54552
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          josh wendt                                                          Contingent
          351 sacramento st.                                                  Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 692 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 692 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.484
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Josh Willis                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Joshua Baker                                                        Contingent
          401 w south st                                                      Unliquidated
          Loyal, WI 54446
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Joshua Bauling                                                      Contingent
          703 4th St                                                          Unliquidated
          Brodhead, WI 53520
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Joshua Beeck                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,760.33
          Joshua Bornbach                                                     Contingent
          1935 South Bouten Street                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Joshua Burnett                                                      Contingent
          W5919 Mariner Hills Trail                                           Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.95
          Joshua Chorey                                                       Contingent
          602 W STATE ST                                                      Unliquidated
          CHEBOYGAN, MI 49721
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 693 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 693 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.484
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.28
          Joshua Danielson                                                    Contingent
          1225 sims street                                                    Unliquidated
          Ridgecrest, CA 93555
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Joshua Dart                                                         Contingent
          8175 S. Oakwood Ave                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Joshua David                                                        Contingent
          1001 EAST FRANCES ST                                                Unliquidated
          APPLETON, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Joshua Desotelle                                                    Contingent
          3501 N Grandview Dr                                                 Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Joshua Dziaba                                                       Contingent
          12524 W Moorland Dr                                                 Unliquidated
          Homer Glen, IL 60491
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Joshua Eldridge                                                     Contingent
          1710 Westminster Drive                                              Unliquidated
          Apt 9
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.485
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $501.91
          Joshua H. Tepolt Joshua H. Tepolt                                   Contingent
          929 W. Bell ave                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 694 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 694 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.485
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joshua Hall                                                         Contingent
          3807 catewright rd                                                  Unliquidated
          Seymour, TN 37865
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Joshua Harder                                                       Contingent
          7962 County Rd M                                                    Unliquidated
          Browntown, WI 53522
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,285.73
          Joshua King-hage                                                    Contingent
          5470 Highway 210                                                    Unliquidated
          Cromwell, MN 55726
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Joshua Miller                                                       Contingent
          112 Queensway Drive PO BOX 354                                      Unliquidated
          St Jacobs ON N0B2N0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Joshua Miller                                                       Contingent
          50 Woodridge Lane                                                   Unliquidated
          Inver Grove Heights, MN 55077
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Joshua Peterson                                                     Contingent
          N1509 State Highway M35                                             Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Joshua Pillath                                                      Contingent
          N3623 lepinsky ln                                                   Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 695 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 695 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.486
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Joshua Rybacki                                                      Contingent
          1684 Huckleberry Ave                                                Unliquidated
          205
                                                                              Disputed
          Omro, WI 54963
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.486
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Joshua Schott                                                       Contingent
          2530 Sun Ter                                                        Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Joshua Schroetter                                                   Contingent
          1101 E Taft Ave                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Joshua Schuster                                                     Contingent
          2601 Appian Way                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $885.68
          joshua solis                                                        Contingent
          5231 county road 420 21st rosd                                      Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Joshua Strean                                                       Contingent
          92 E 13th St                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.96
          Joshua Styer                                                        Contingent
          17617 Nachtwey Rd                                                   Unliquidated
          Maribel, WI 54227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 696 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 696 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.486
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Joshua Tessmer                                                      Contingent
          2000 Lewis st                                                       Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Joshua Vaile                                                        Contingent
          3095 River Forrest Hills Dr                                         Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Joshua Van Straten                                                  Contingent
          p.o. box 144                                                        Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Joshua Verheyen                                                     Contingent
          2106 Canyonland dr                                                  Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Joshua Wine                                                         Contingent
          3568 driscoll rd                                                    Unliquidated
          1
                                                                              Disputed
          Rhinelander, WI 54501
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.487
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.95
          Joshua Woodward                                                     Contingent
          722 EAST RD                                                         Unliquidated
          Heuvelton, NY 13654
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Joshua Ybarra                                                       Contingent
          4015 Emerson Rd                                                     Unliquidated
          Sterling, IL 61081
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 697 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 697 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.487
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Josiah Manteufel                                                    Contingent
          1312 HAZEL ST                                                       Unliquidated
          OSHKOSH, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Josie Buege                                                         Contingent
          1 TRIANGLE CT TRLR 34                                               Unliquidated
          Osage, IA 50461
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Josie Stahmann                                                      Contingent
          N8976 Schultz Rd.                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Josie Stuettgen                                                     Contingent
          5717 Hickory Knoll Drive                                            Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Joslynn Gust                                                        Contingent
          1810 e becker rd                                                    Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Josue Valenzuela                                                    Contingent
          1723 Jordan Avenue                                                  Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Jovick Nemetz                                                       Contingent
          2289 Lasee Rd                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 698 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 698 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.488
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Joy Schaefer                                                        Contingent
          45 W. 14th. Ave.                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Joy Schleis                                                         Contingent
          17814 Cty Hwy B                                                     Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Joyce Laedtke                                                       Contingent
          752 S. Keller Park Drive                                            Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Jscob Newhouse                                                      Contingent
          705 Joshua st                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Juan barboza                                                        Contingent
          105 E Liberty St                                                    Unliquidated
          Apt A
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.488
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Judith Edge                                                         Contingent
          W2618 Story Creek Cir                                               Unliquidated
          Belleville, WI 53508
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.25
          Judy Casarez                                                        Contingent
          824 County Rd RR                                                    Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 699 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 699 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.489
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Judy Hughes                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,141.28
          Judy Patz                                                           Contingent
          622 N Division St.                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Julia Belyeu                                                        Contingent
          505 Herman St                                                       Unliquidated
          Iron Ridge, WI 53035
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Julia Gohde                                                         Contingent
          3920 Highland Shore Lane                                            Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julia Johnson                                                       Contingent
          100 Oak View Drive                                                  Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Julia Kaasa                                                         Contingent
          908 NE 11th Ave                                                     Unliquidated
          Unit 27
                                                                              Disputed
          Grand Rapids, MN 55744
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.489
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julia Perock                                                        Contingent
          1365 Orlando dr.                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 700 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 700 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.489
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julia Russ                                                          Contingent
          W7640 River Rd                                                      Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Julia Smith                                                         Contingent
          2252 w Seneca dr                                                    Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Julia Zipoy                                                         Contingent
          14140 Badger Rd                                                     Unliquidated
          Kimball, MN 55353
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          julian boardman                                                     Contingent
          626 south mason st                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Julian Mendoza                                                      Contingent
          317 W Waupaca Street Apt. A                                         Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Julianne Lacanne                                                    Contingent
          N6437 county road 577                                               Unliquidated
          Wallace, MI 49893
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $661.45
          Julie Ahrens                                                        Contingent
          1521 Lucerne dr                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 701 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 701 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.490
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Julie Applegate                                                     Contingent
          14 haysland rd                                                      Unliquidated
          Petersburg, TN 37144
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          julie benesh                                                        Contingent
          3148 Bellfield Drive                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Julie Besaw                                                         Contingent
          E8419 Ebert Road                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Julie Bishop                                                        Contingent
          3216 Blueberry Lane                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,614.50
          julie cassiani                                                      Contingent
          N3909 COUNTY RD EE                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Julie Covelli                                                       Contingent
          4609 73rd St                                                        Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Julie Degrave                                                       Contingent
          N14141 CR 551                                                       Unliquidated
          Wilson, MI 49896
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 702 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 702 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.491
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Julie Eggebrecht                                                    Contingent
          174821 Hoot Owl Dr                                                  Unliquidated
          Ringle, WI 54471
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Julie Fischer                                                       Contingent
          1704 Yorkshire Ave                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $602.18
          Julie Guetzke                                                       Contingent
          1121 4th Street                                                     Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julie Harris                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Julie Herbst                                                        Contingent
          595A VETERANS CIRCLE                                                Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Julie Higgins                                                       Contingent
          3586 Church Rd                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $765.98
          Julie Hintz                                                         Contingent
          W2396 County Rd EE                                                  Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 703 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 703 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.491
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julie James                                                         Contingent
          847 Carissa Ct                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,274.70
          Julie Johnson                                                       Contingent
          W2425 BLOCK RD                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.25
          Julie Koski                                                         Contingent
          3990 Country Lane                                                   Unliquidated
          Rock, MI 49880
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Julie Laubenstein                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Julie Meert                                                         Contingent
          1726 14th Avenue                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julie Meinert                                                       Contingent
          W1481 MEINERT RD                                                    Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $881.91
          Julie Payer                                                         Contingent
          PO Box 646                                                          Unliquidated
          Sheffield, IA 50475
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 704 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 704 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.492
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Julie Peterson                                                      Contingent
          571 S 9th Street                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $893.03
          Julie Pfaff Anderson                                                Contingent
          4104 county highway I                                               Unliquidated
          Sparta, WI 54656
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Julie Price                                                         Contingent
          1202 n 18th st                                                      Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,367.07
          Julie Przesmicki                                                    Contingent
          125 N 121st Street                                                  Unliquidated
          Wauwatosa, WI 53326
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Julie Ripp                                                          Contingent
          W6029 Moonflower Drive                                              Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Julie Roseberry                                                     Contingent
          PO Box 34                                                           Unliquidated
          Friendship, WI 53934
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Julie Routhieaux                                                    Contingent
          901 Carol Lynn Dr                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 705 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 705 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.493
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Julie Ruther                                                        Contingent
          11625 Laurie Dr                                                     Unliquidated
          Wheatfield, IN 46392
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Julie Schmitt                                                       Contingent
          1023 Traboh Ct                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,670.08
          Julie Sprangers                                                     Contingent
          2600 Bellevue Sr                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          julie srenaski                                                      Contingent
          3081 Alfa Romeo Road                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Julie Steger                                                        Contingent
          6088 County Road D                                                  Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          JULIE STEIN                                                         Contingent
          N8635 Firelane 10                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Julie Thomas                                                        Contingent
          1369 Orchid Lane                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 706 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 706 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.493
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.51
          Julie Timm                                                          Contingent
          2225 Trailside Lane                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Julie Trzebiatowski                                                 Contingent
          107 Hidden Ridges Way                                               Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Julie Warax                                                         Contingent
          425 E Pershing Street                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,379.30
          JULIE WESENER                                                       Contingent
          402 W Evergreen Dr                                                  Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,760.61
          Julie Wolf                                                          Contingent
          Po box 752                                                          Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.00
          Julie Zietlow                                                       Contingent
          10329 W Calumet Rd                                                  Unliquidated
          Milwaukee, WI 53224
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Julie Zwiers                                                        Contingent
          W9282 Hunters Road                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 707 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 707 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.494
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Juliet Brossman                                                     Contingent
          623 E Randall St                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          June Marx                                                           Contingent
          8935 Highland Dr                                                    Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          June Schumacher                                                     Contingent
          307 East Wolf River Avenue                                          Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Juregen Gieske                                                      Contingent
          W128N6212 River Heights Drive                                       Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Justice Bohl                                                        Contingent
          129 S State St                                                      Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292.96
          Justice Chavie                                                      Contingent
          934 3rd St W                                                        Unliquidated
          Hastings, MN 55033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Justin Allen                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 708 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 708 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.495
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Justin Anderson                                                     Contingent
          500 3rd Ave N                                                       Unliquidated
          B
                                                                              Disputed
          Clear Lake, IA 50428
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.495
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,357.13
          Justin Beck                                                         Contingent
          534 Vanderbilt St                                                   Unliquidated
          Fairfax, IA 52228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $834.75
          Justin Bluemke                                                      Contingent
          W7310 Hillside Dr                                                   Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Justin Boedecker                                                    Contingent
          14 Prescott st                                                      Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $706.40
          Justin Brah                                                         Contingent
          107 E Mary st                                                       Unliquidated
          Apt. 1
                                                                              Disputed
          Bessemer, MI 49911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.495
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Justin Brown                                                        Contingent
          13522 east rd                                                       Unliquidated
          Montrose, MI 48457
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Justin Burt                                                         Contingent
          128 Chippewa drive                                                  Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 709 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 709 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.496
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.70
          Justin Cain                                                         Contingent
          P.O. Box 242                                                        Unliquidated
          Big Bay, MI 49808
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Justin Capelle                                                      Contingent
          1697 Princeton Place                                                Unliquidated
          11
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.496
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Justin Damm                                                         Contingent
          15973 150th st                                                      Unliquidated
          Wellsburg, IA 50680
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Justin Daniel                                                       Contingent
          527 N 3rd Ave E                                                     Unliquidated
          #2
                                                                              Disputed
          Duluth, MN 55805
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.496
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Justin Fassbender                                                   Contingent
          N6479 Town Hall Road                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Justin Fisher                                                       Contingent
          306 Garfield Ct                                                     Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $631.58
          Justin Girard                                                       Contingent
          1222 E Crocker St                                                   Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 710 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 710 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.496
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Justin Haig                                                         Contingent
          209 Knapp St.                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Justin Hamm                                                         Contingent
          240 Vista Ct                                                        Unliquidated
          Springtown, TX 76082
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Justin Hanson                                                       Contingent
          1407 5th ave nw                                                     Unliquidated
          Watertown, SD 57201
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Justin Hauert                                                       Contingent
          750 23rd ave n                                                      Unliquidated
          South Saint Paul, MN 55075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,295.98
          Justin Heil                                                         Contingent
          12221 Winter Park Place                                             Unliquidated
          Eagle River, AK 99577
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Justin Hess                                                         Contingent
          3276 Howard Ave                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Justin Jurek                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 711 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 711 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.497
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Justin Kahler                                                       Contingent
          1215 Glenayre Drive                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Justin Kain                                                         Contingent
          403 Sportsman rd                                                    Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Justin Kaipio                                                       Contingent
          25407 Portland Street                                               Unliquidated
          Calumet, MI 49913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Justin Kalcich                                                      Contingent
          1 Park Ave APT 205                                                  Unliquidated
          Calumet, MI 49913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,693.13
          Justin Kleiber                                                      Contingent
          1500 Koch st                                                        Unliquidated
          Pekin, IL 61554
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Justin Koepke                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.498
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.26
          JUSTIN KOPLIEN                                                      Contingent
          617 N 3RD ST                                                        Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 712 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 712 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.498
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,614.90
          Justin Lawrence                                                     Contingent
          24 ash St.                                                          Unliquidated
          Momence, IL 60954
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Justin Leveillee                                                    Contingent
          2081 Jenny ct                                                       Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Justin Marchand                                                     Contingent
          1300 alpine dr                                                      Unliquidated
          407
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.498
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Justin Mathias                                                      Contingent
          33 Myrna Jane Dr                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Justin Mazza                                                        Contingent
          1501 West Birdsong Drive                                            Unliquidated
          C11
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.498
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Justin Menor                                                        Contingent
          3331 carney ave                                                     Unliquidated
          marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Justin Noe                                                          Contingent
          1367 W Hiawatha Dr                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 713 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 713 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.498
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $868.35
          Justin Oaks                                                         Contingent
          1223 Armory Pl.                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Justin OConnell                                                     Contingent
          613 London St                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Justin Poublon                                                      Contingent
          3301 Mockingbird Way                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Justin Riek                                                         Contingent
          1550 S HURON RD                                                     Unliquidated
          10
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.499
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.95
          Justin Robinson                                                     Contingent
          980 Glenbrook Ave N                                                 Unliquidated
          Saint Paul, MN 55128
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Justin Ruff                                                         Contingent
          518 York Street                                                     Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Justin Schoen                                                       Contingent
          M234 sugar Bush lane                                                Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 714 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 714 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.499
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Justin Seehawer                                                     Contingent
          1519 E GUNN ST                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Justin Sinjakovic                                                   Contingent
          N2291 County Road SS                                                Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.26
          Justin Smith                                                        Contingent
          1200 PARK AVE                                                       Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Justin Smith                                                        Contingent
          224 Broadway Street                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Justin Smith                                                        Contingent
          Po box 113                                                          Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.500
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Justin Ukasick                                                      Contingent
          915 Minnesota ave                                                   Unliquidated
          8
                                                                              Disputed
          South Milwaukee, WI 53172
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.500
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,107.75
          Justin Van Horn                                                     Contingent
          315 1st St S                                                        Unliquidated
          307
                                                                              Disputed
          Newton, IA 50208
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 715 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 715 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.500
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Justin Vavra                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.500
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Justin Wampole                                                      Contingent
          15941 Durand ave lot 90c                                            Unliquidated
          Union Grove, WI 53182
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.500
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Justin Zilisch                                                      Contingent
          205 Joseph court                                                    Unliquidated
          9
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.500
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $662.83
          Justina Kabanuk                                                     Contingent
          630 N Spring St                                                     Unliquidated
          5
                                                                              Disputed
          Port Washington, WI 53074
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.500
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Justine Debish                                                      Contingent
          778 Security Dr.                                                    Unliquidated
          Apt. C105
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.500
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Justine Moulton                                                     Contingent
          4448 221st st n                                                     Unliquidated
          Forest Lake, MN 55025
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.500
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.38
          Justine Oswald                                                      Contingent
          N2212 Hwy 188                                                       Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 716 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 716 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.500
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Justyne Lucero                                                      Contingent
          PO BOX 28                                                           Unliquidated
          Dulce, NM 87528
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          K Thomae                                                            Contingent
          1563 Oriole Dr                                                      Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kade Van Asten                                                      Contingent
          1902 Schumacher Lane                                                Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kade Walsh                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kaden Callaway                                                      Contingent
          820 Stark St                                                        Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kaila Keplin                                                        Contingent
          W14359 Hwy 44                                                       Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kailee Whitney                                                      Contingent
          103 Kimberry Court                                                  Unliquidated
          Rolling Meadows, IL 60008
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 717 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 717 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.501
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Kailey Bath                                                         Contingent
          N1527 County Road GG                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.13
          Kailey Nelson                                                       Contingent
          7833 South Lathers Road                                             Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Kailey Wornardt                                                     Contingent
          W2417 Haven Drive                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kailie Sweeney                                                      Contingent
          5949 hwy a                                                          Unliquidated
          Brooklyn, WI 53521
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kaily Knappenberger                                                 Contingent
          123 West Huron St                                                   Unliquidated
          Apt C
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.502
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaily McAuliffe                                                     Contingent
          814 N. 113 St                                                       Unliquidated
          Milwaukee, WI 53226
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $339.13
          Kaiti Gorman                                                        Contingent
          N92W25030 Blue Heron Dr                                             Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 718 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 718 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.502
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.38
          Kaitlin Armbruster                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Kaitlin Arvey                                                       Contingent
          4968 lumberman lane                                                 Unliquidated
          Muskegon, MI 49442
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Kaitlin Taddy                                                       Contingent
          406 S 5th Street                                                    Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kaitlin Young                                                       Contingent
          714 Meadow Crossing Trail                                           Unliquidated
          Roscoe, IL 61073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kaitlyn Brabbit                                                     Contingent
          1331 Bellevue st                                                    Unliquidated
          lot 236
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.502
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kaitlyn Brunken                                                     Contingent
          55 Harrison Lane                                                    Unliquidated
          Reedsburg, WI 53959
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $603.70
          Kaitlyn Guelig                                                      Contingent
          222 Rose Avenue                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 719 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 719 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.503
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kaitlyn Immel                                                       Contingent
          633 Milwaukee St                                                    Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaitlyn Kingsbury                                                   Contingent
          325 woodford dr                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kaitlyn Leitheiser                                                  Contingent
          875 Odawa Circle                                                    Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Kaitlyn Ludtke                                                      Contingent
          210 Copper St                                                       Unliquidated
          #6
                                                                              Disputed
          Hurley, WI 54534
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.503
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kaitlyn Ludtke                                                      Contingent
          210 Copper St                                                       Unliquidated
          #6
                                                                              Disputed
          Hurley, WI 54534
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.503
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kaitlyn Pope                                                        Contingent
          33 parkview dr                                                      Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaitlyn Regenfuss                                                   Contingent
          W5524 Hickory Dr                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 720 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 720 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.503
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $199.50
          Kaitlyn Sherbo                                                      Contingent
          1787 Park Ave                                                       Unliquidated
          Apt #7
                                                                              Disputed
          Plover, WI 54467
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.503
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kaitlyn Waller                                                      Contingent
          219 north dousman                                                   Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaitlyn Wiese                                                       Contingent
          N7661 County Road M                                                 Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaitlyn Wollner                                                     Contingent
          W3411 County Road D                                                 Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $438.88
          Kaitlynn Bentle                                                     Contingent
          W6501 Midway Rd                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kaitlynn Lehman                                                     Contingent
          3124 Blaine Street                                                  Unliquidated
          Apt 5
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.504
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kalee Henderson                                                     Contingent
          305 Washington Ave                                                  Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 721 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 721 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.504
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Kali Enstad                                                         Contingent
          528 8th Ave South                                                   Unliquidated
          A
                                                                              Disputed
          Saint Cloud, MN 56301
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.504
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Kali Knoll                                                          Contingent
          408 floral drive nw                                                 Unliquidated
          Cedar rapids, IA 52405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kalista Smit                                                        Contingent
          715 Nakoma Ave                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kalli Wiechman                                                      Contingent
          766 Hampton Ave                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Kallie Knueppel                                                     Contingent
          215 Westridge Pkwy                                                  Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.69
          Kallie Moderson                                                     Contingent
          350 S Green Bay Rd                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Kalynda Mcglothlin                                                  Contingent
          1147 w 7th ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 722 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 722 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.505
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kamara Zeise                                                        Contingent
          2670 SHERRY LANE                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Kameron Lord                                                        Contingent
          1002 N Morrison Street                                              Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kami Counter                                                        Contingent
          823 3rd St N                                                        Unliquidated
          Sartell, MN 56377
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Kammi Waters                                                        Contingent
          1729 CROOKED AVE                                                    Unliquidated
          Holmen, WI 54636
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.65
          Kamryn Griswold                                                     Contingent
          W310 S2851 Wild Rose Lane                                           Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $206.32
          Kamryn Stich                                                        Contingent
          5715 Old Coach Road                                                 Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kara Block                                                          Contingent
          W4121 County Road E                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 723 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 723 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.505
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Kara Clark                                                          Contingent
          810 Greenfield Trail                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74.55
          Kara Nagorny                                                        Contingent
          4429 Sherman Road                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Kara Papendorf                                                      Contingent
          1104 Lawndale Dr                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $565.95
          Karen Bartels                                                       Contingent
          7850 Island Aire Rd                                                 Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.93
          Karen Blakely                                                       Contingent
          3725 Tribeca Drive                                                  Unliquidated
          117
                                                                              Disputed
          Middleton, WI 53562
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.506
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          KAREN BORST                                                         Contingent
          29 W MELVIN AVE                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.95
          Karen Christian Honsinger                                           Contingent
          945 freedom avenue                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 724 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 724 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.506
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Karen Duel                                                          Contingent
          W9277 Rose Eld Road                                                 Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          KAREN GEIGER                                                        Contingent
          N2849 SLEEPY CREEK DR                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          karen girard                                                        Contingent
          6520 glacier dr                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308.69
          KAREN KARLS                                                         Contingent
          N4378 HWY 55                                                        Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $468.78
          Karen Kaster                                                        Contingent
          1349 South 9th St                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Karen Koch                                                          Contingent
          545A South 30th Street                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Karen Koehler                                                       Contingent
          1187 ARROWHEAD TRL                                                  Unliquidated
          Nekoosa, WI 54457
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 725 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 725 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.507
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $574.36
          Karen Kubitz                                                        Contingent
          224486 Sattler Ln                                                   Unliquidated
          Ringle, WI 54471
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          KAREN LARSON                                                        Contingent
          80 THACKERY DR                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Karen Letourneau                                                    Contingent
          W5099 Valley Creek Road                                             Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          Karen Martin                                                        Contingent
          67 Sibley St                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Karen Mavis                                                         Contingent
          5865 W Edgerton Ave                                                 Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          KAREN MICHELLE BONLANDER ROSKOM                                     Contingent
          1310 STARVIEW LN                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.507
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Karen Robaidek                                                      Contingent
          N2789 S. Broadway Road                                              Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 726 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 726 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.507
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Karen Rowen                                                         Contingent
          264 Jasmine Dr                                                      Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Karen Zarling                                                       Contingent
          N10555 Klemp rd                                                     Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.46
          Karessa Lyle                                                        Contingent
          451 pirate cove                                                     Unliquidated
          Hiawatha, IA 52233
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Kari Bohlman                                                        Contingent
          415 CENTER ST                                                       Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,083.57
          Kari Check                                                          Contingent
          4008 Wagon Wheel Rd                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Kari Freis                                                          Contingent
          10410 Westview Road                                                 Unliquidated
          Newton, WI 53063
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kari Gatterman                                                      Contingent
          1753 Dixie Avenue, PO Box 791                                       Unliquidated
          Friendship, WI 53934
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 727 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 727 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.508
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $520.76
          Kari Heikkinen                                                      Contingent
          Po box 221                                                          Unliquidated
          Mohawk, MI 49950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Kari Kessel                                                         Contingent
          2924 Waubesa Ave                                                    Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $990.43
          Kari Lang                                                           Contingent
          1549 Cardnial Lane                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Kari Moede                                                          Contingent
          1115 E FILLMORE ST                                                  Unliquidated
          MARSHFIELD, WI 54449
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Kari Ness                                                           Contingent
          6630 Wintergreen Trail                                              Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Kari Slager                                                         Contingent
          W8095 Prairie Rd                                                    Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kari Vonderloh                                                      Contingent
          4409 Eureka Rd                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 728 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 728 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.509
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Karianna Otter-giese                                                Contingent
          9134 County Road B                                                  Unliquidated
          Amherst, WI 54406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $178.48
          karie fletcher                                                      Contingent
          713 10th st                                                         Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Karina Nivelo                                                       Contingent
          50 Hilltop Ln                                                       Unliquidated
          108
                                                                              Disputed
          Mankato, MN 56001
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.509
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Karina Zacharias                                                    Contingent
          74 E Summit st                                                      Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Karissa Brunette                                                    Contingent
          2909 N 88th St                                                      Unliquidated
          Milwaukee, WI 53222
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Karissa Feder                                                       Contingent
          W920 Spring Grove rd                                                Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Karissa Heilman                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 729 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 729 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.510
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Karissa Juckem                                                      Contingent
          N4897 Hwy 57                                                        Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Karissa Verhasselt                                                  Contingent
          2051 Foxland Street                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Karl Priem                                                          Contingent
          609 S Lafayette st                                                  Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.44
          Karl Schmitz                                                        Contingent
          2334 QF Lane                                                        Unliquidated
          Madrid, IA 50156
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Karla Goyke                                                         Contingent
          1231 Faust Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Karla Jepson                                                        Contingent
          945 Gail Ave                                                        Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Karla Price                                                         Contingent
          1531 E. Frances St                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 730 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 730 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.510
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Karla Semenak                                                       Contingent
          N10768 Prospect Dr                                                  Unliquidated
          Bessemer, MI 49911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Karla Sendelbach                                                    Contingent
          w1202 county road KK                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Karlee Ellis                                                        Contingent
          N6081 Robin Ln                                                      Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Karlee Kreuzer                                                      Contingent
          s2240 wing hollow road                                              Unliquidated
          Chaseburg, WI 54621
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.08
          Karlee Kuntze                                                       Contingent
          W5149 County Road 366                                               Unliquidated
          Daggett, MI 49821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Karley Hall                                                         Contingent
          316 Lorraine dr                                                     Unliquidated
          Freeport, IL 61032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Karli Radeka                                                        Contingent
          2728 County L                                                       Unliquidated
          Tomahawk, WI 54487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 731 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 731 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.511
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Karlie5 Volk                                                        Contingent
          435 Grede Rd                                                        Unliquidated
          Three Lakes, WI 54562
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Karly Hartjes                                                       Contingent
          409 Appletree Lane                                                  Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Karlyn Raddatz                                                      Contingent
          510 S Chain Dr                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Karrie Christian                                                    Contingent
          1509 Katie Ct                                                       Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Karrie Kadolph                                                      Contingent
          W8604 Hillview Rd                                                   Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Karrie Knapp                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Karsten Varecha                                                     Contingent
          738 Michigan Ave.                                                   Unliquidated
          Apt. 1
                                                                              Disputed
          Ontonagon, MI 49953
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 732 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 732 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.512
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,149.75
          Kasandra Lehmann                                                    Contingent
          Po box 114                                                          Unliquidated
          Saint Nazianz, WI 54232
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kasee Flewellin                                                     Contingent
          2215 Derby Ln                                                       Unliquidated
          Belvidere, IL 61008
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kasey Behring                                                       Contingent
          1169 Riverview Street                                               Unliquidated
          Rogers City, MI 49779
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kasey Connor                                                        Contingent
          916 North Ave                                                       Unliquidated
          Des Plaines, IL 60016
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kasey Helmich                                                       Contingent
          W4981 Golf Course Rd.                                               Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Kasey Obrien                                                        Contingent
          1022 s 23rd st                                                      Unliquidated
          Apt b
                                                                              Disputed
          South Bend, IN 46615
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.512
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.98
          Kassandra Wondra                                                    Contingent
          21 Manor Hill Dr                                                    Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 733 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 733 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.512
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.38
          Kassie Brugman                                                      Contingent
          6952 S St Rd 213                                                    Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kastyn Hebbe                                                        Contingent
          W5269 State Rd 106                                                  Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kat Bicknese                                                        Contingent
          P.o.box 161                                                         Unliquidated
          Wykoff, MN 55990
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kat Hardie                                                          Contingent
          707 monitor st                                                      Unliquidated
          La Crosse, WI 54603
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kat Williams                                                        Contingent
          W136n6609 Cobblestone Drive                                         Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Katarina Meyer                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kate Bertog                                                         Contingent
          7849 46th ave                                                       Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 734 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 734 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.513
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $424.15
          Kate Cera                                                           Contingent
          2051 muirwood ct                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kate Dietzen                                                        Contingent
          3412 Dekalb ln                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Kate Dobberstein                                                    Contingent
          1151 Barbary Ln                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kate Frank                                                          Contingent
          2307 Gringotts Way                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kate Grusczynski                                                    Contingent
          1080 E Sunnyview RD                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          kate lamont                                                         Contingent
          2860 northwynde passage                                             Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Kate Lindahl                                                        Contingent
          580 Spruce Street                                                   Unliquidated
          Paynesville, MN 56362
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 735 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 735 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.514
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $382.19
          Kate Nault                                                          Contingent
          422 Hawk St                                                         Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kate Withey                                                         Contingent
          5627 county Line Road                                               Unliquidated
          Eau Claire, WI 54703
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Katelyn Bellaire                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Katelyn Berger                                                      Contingent
          po box 1011                                                         Unliquidated
          Woodruff, WI 54568
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katelyn Butters                                                     Contingent
          226 Pheasant Lane                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katelyn Hansmann                                                    Contingent
          5810 Murray St                                                      Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Katelyn Jashinsky                                                   Contingent
          703 West 2nd Street                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 736 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 736 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.514
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Katelyn Krueger                                                     Contingent
          PO Box 21                                                           Unliquidated
          Wyocena, WI 53969
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Katelyn Losee                                                       Contingent
          1332 n 10th ave                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $685.13
          Katelyn Soltis                                                      Contingent
          126 West Juneau Street                                              Unliquidated
          Apt A
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.515
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.95
          Katelyn Tarwater                                                    Contingent
          9090 Esther Rd                                                      Unliquidated
          Carthage, MO 64836
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Katelyn Van Swol                                                    Contingent
          13215 Old Hwy 11                                                    Unliquidated
          Sturtevant, WI 53177
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Katelyn Yute                                                        Contingent
          214 Karin Drive                                                     Unliquidated
          North Prairie, WI 53153
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Katelynn Konczal                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 737 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 737 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.515
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katelynn Martorana                                                  Contingent
          435 East Parkway Estates Dr                                         Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Katey Burns                                                         Contingent
          1225 Hill and Dale rd.                                              Unliquidated
          Apt #05
                                                                              Disputed
          Plymouth, WI 53073
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.515
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.60
          Katey Heimerl                                                       Contingent
          2178 Crary St                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Katharine Martin                                                    Contingent
          2539 Woodale Ave                                                    Unliquidated
          2
                                                                              Disputed
          Green Bay, WI 54313
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.516
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,567.25
          Katherin Maddix                                                     Contingent
          N4286 Deer Trail                                                    Unliquidated
          White Lake, WI 54491
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Katherine Ewanochko                                                 Contingent
          305 Mercy street                                                    Unliquidated
          38
                                                                              Disputed
          Selkirk MB R1A 2E3
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.516
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Katherine Gerleman                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 738 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 738 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.516
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,018.63
          Katherine Horn                                                      Contingent
          779 Neumeyer Lane                                                   Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katherine Reilly                                                    Contingent
          4495 Soda Creek Rd. Apt. A                                          Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katherine Stokes                                                    Contingent
          4495 Ridge Road                                                     Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Katherine Wildman                                                   Contingent
          230 Timberlane Dr                                                   Unliquidated
          Palatine, IL 60067
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Katherine Wolff                                                     Contingent
          2119 N Appleton St                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Kathie Zimmel                                                       Contingent
          N8712 Nitschke Rd                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Kathleen Flannery                                                   Contingent
          1533 Highland Ave                                                   Unliquidated
          Wilmette, IL 60091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 739 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 739 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.517
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kathleen Foti                                                       Contingent
          4716Saddle Street                                                   Unliquidated
          Loves Park, IL 61111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kathleen Larson                                                     Contingent
          218 W. 9th Street                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Kathleen Larson                                                     Contingent
          812 West Cecil St                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kathleen Morris                                                     Contingent
          N3141 Seward Heights Rd                                             Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kathleen Noonan                                                     Contingent
          3324 WALNUT ST NE                                                   Unliquidated
          Saint Petersburg, FL 33704
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kathleen Treichel                                                   Contingent
          1055 Woodcrest Dr                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kathleen Vanleur                                                    Contingent
          712 s Theodore st                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 740 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 740 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.517
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kathrine Griswold                                                   Contingent
          W323N8192 Northcrest Dr                                             Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kathryn Craig                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.517
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Kathryn Grodi                                                       Contingent
          212 West Lyons                                                      Unliquidated
          Rio, WI 53960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Kathryn Kinney                                                      Contingent
          N582 Military Road                                                  Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kathryn Kreuser                                                     Contingent
          18835 Quail Hollow Dr                                               Unliquidated
          3
                                                                              Disputed
          Brookfield, WI 53045
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.518
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kathryn Miller                                                      Contingent
          235 15th Street                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kathryne Kohlman                                                    Contingent
          3360 Wiggins Way                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 741 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 741 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.518
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kathy Bartlett                                                      Contingent
          W1240 County Road L                                                 Unliquidated
          East Troy, WI 53120
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,307.25
          KATHY BEHN                                                          Contingent
          E4632 MEADOW LN                                                     Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kathy Bousley Hansen                                                Contingent
          30 Golden Wheat Lane                                                Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,785.25
          KATHY BROCKMAN                                                      Contingent
          N3940 CONRAD ST                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kathy Diedrich                                                      Contingent
          W6838 WIndward Dr.                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kathy Galloy                                                        Contingent
          202 Chandler Street                                                 Unliquidated
          Tomahawk, WI 54487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          KATHY JENQUINE                                                      Contingent
          W1169 CTY RD HH                                                     Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 742 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 742 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.519
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kathy Keup                                                          Contingent
          N7608 Freedom Rd                                                    Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kathy Kostrova                                                      Contingent
          W9381 W8th Rd                                                       Unliquidated
          Coleman, WI 54112
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kathy LaMere                                                        Contingent
          N7139 US Hwy 45                                                     Unliquidated
          Wittenberg, WI 54499
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kathy Lee                                                           Contingent
          2665 Oakwood Drive                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          kathy markofski                                                     Contingent
          4115 meadow view lane                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kathy Neumeyer                                                      Contingent
          1321 Maple Street                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.10
          Kathy Pierrard                                                      Contingent
          N3820 Sunset Ln                                                     Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 743 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 743 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.519
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $952.88
          Kathy Reimer                                                        Contingent
          N5553 RADEMANN Drive                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Kathy Reinders                                                      Contingent
          4657 county road t                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Kathy Schake                                                        Contingent
          512 N Mary St                                                       Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $665.61
          Kathy Slife                                                         Contingent
          1523 S Oakwood Rd                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kathy Smith                                                         Contingent
          1200 Park Ave                                                       Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          KAthy VanOfferen                                                    Contingent
          2031 Mayflower St                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,328.78
          KATHY WOELFEL                                                       Contingent
          139 FILMORE ST                                                      Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 744 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 744 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.520
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Kati Bennett                                                        Contingent
          153 Walton Ave                                                      Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Katie Baker                                                         Contingent
          N5303 DeNeveu Lane                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Katie Bleck                                                         Contingent
          P.O. Box 344                                                        Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Katie Brateng                                                       Contingent
          316 Crocker Ave N                                                   Unliquidated
          Thief River Falls, MN 56701
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.57
          Katie Bushong                                                       Contingent
          32306 E Stonypoint School Rd                                        Unliquidated
          Grain Valley, MO 64029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Katie Carten                                                        Contingent
          1412 kennedy dr                                                     Unliquidated
          Kirkland, IL 60146
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Katie Cartwright                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 745 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 745 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.521
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,845.90
          Katie Davis                                                         Contingent
          N715 Cty F                                                          Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Katie Dieckhoff                                                     Contingent
          115 west ridge circle                                               Unliquidated
          Cambridge, WI 53523
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katie Evans                                                         Contingent
          434 River Bluff Cir                                                 Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $709.72
          Katie Gordon                                                        Contingent
          1318 W Grand Ave                                                    Unliquidated
          Port Washington, WI 53074
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Katie Graves                                                        Contingent
          1115 s Irma st                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Katie Hauke                                                         Contingent
          N9003 Pagel Rd                                                      Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Katie Heckel                                                        Contingent
          W2284 Sequin Road                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 746 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 746 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.521
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Katie Holterman                                                     Contingent
          3611 W Candlewick Ct                                                Unliquidated
          Mequon, WI 53092
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Katie Kacerguis                                                     Contingent
          533 rocky ridge Blvd                                                Unliquidated
          Douglasville, GA 30134
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.19
          Katie Langford                                                      Contingent
          728 State st                                                        Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Katie Long                                                          Contingent
          117 Parkway Dr                                                      Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $865.15
          Katie mattson                                                       Contingent
          567 Main St.                                                        Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katie Mcinnis                                                       Contingent
          13257 Redmonds hill ct.                                             Unliquidated
          Chelsea, MI 48118
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Katie Miller                                                        Contingent
          315 south kools street                                              Unliquidated
          apt 2
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 747 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 747 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.522
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Katie Miller                                                        Contingent
          635 Colwyn Bae                                                      Unliquidated
          Wales, WI 53183
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Katie Mittelstaedt                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Katie Nackers                                                       Contingent
          1771 Westbreeze Dr.                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Katie Niemuth                                                       Contingent
          1036 W Winnebago St                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Katie Ninmann                                                       Contingent
          209 Webster St                                                      Unliquidated
          10
                                                                              Disputed
          Beaver Dam, WI 53916
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.523
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Katie Ocasek                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.523
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Katie Oestreich                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 748 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 748 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.523
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Katie Oleson                                                        Contingent
          5613 W Valley Forge Dr                                              Unliquidated
          2
                                                                              Disputed
          Milwaukee, WI 53213
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.523
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Katie Olson                                                         Contingent
          2300 Spring Meadow Dr                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          katie ringbauer                                                     Contingent
          404 S MILL ST                                                       Unliquidated
          PO BOX 212
                                                                              Disputed
          Hortonville, WI 54944
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.523
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.96
          Katie Ross                                                          Contingent
          282 lind road                                                       Unliquidated
          Crystal Falls, MI 49920
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $611.38
          Katie Sanders                                                       Contingent
          27166 99th Street                                                   Unliquidated
          Trevor, WI 53179
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Katie Sartori                                                       Contingent
          3128 North Whitney Drive                                            Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Katie Schwarzbauer                                                  Contingent
          1501 East Frances Street                                            Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 749 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 749 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.524
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Katie Seidl                                                         Contingent
          139 W Huron St                                                      Unliquidated
          A
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.524
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Katie Slama                                                         Contingent
          6799 S City Rd W                                                    Unliquidated
          Foxboro, WI 54836
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katie Sotiros                                                       Contingent
          12670 w north ct                                                    Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Katie Stark                                                         Contingent
          420 Cross Road Ct                                                   Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $811.63
          Katie Swenson                                                       Contingent
          1858 McGann Road                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,216.39
          Katie Wachter                                                       Contingent
          404 Elliot St                                                       Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $490.33
          Katie Wachter                                                       Contingent
          404 Elliot St                                                       Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 750 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 750 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.524
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Katlin Kiekhaefer                                                   Contingent
          410 Deerview drive                                                  Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Katlin Kromm                                                        Contingent
          1750 Lombard Ave                                                    Unliquidated
          Unit 14
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.524
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Katlyn Bohr                                                         Contingent
          N606 hill road                                                      Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Katlyne Sprotte                                                     Contingent
          1801 n green valley Pkwy                                            Unliquidated
          323
                                                                              Disputed
          Henderson, NV 89074
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.525
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Katrice Breselow                                                    Contingent
          N1377 dalman rd                                                     Unliquidated
          Waterloo, WI 53594
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Katrin Humphrey                                                     Contingent
          3409 Ridge Ave                                                      Unliquidated
          Rockford, IL 61103
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Katrina Colmenares                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 751 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 751 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.525
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.07
          Katrina Hochholzer                                                  Contingent
          129 Parkway Drive                                                   Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Katrina Miller                                                      Contingent
          134 N Adams Street                                                  Unliquidated
          Lower
                                                                              Disputed
          Oconto Falls, WI 54154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.525
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Katrina Schuler                                                     Contingent
          229 Gertrude Street                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.50
          Katrina Wember                                                      Contingent
          1010 MacArthur Ave                                                  Unliquidated
          Ashland, WI 54806
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Katryna Winter-de Leon                                              Contingent
          153 Grand Ave.                                                      Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.68
          Katt James                                                          Contingent
          724 Fox Lane                                                        Unliquidated
          Silver Lake, WI 53170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Katy Norris                                                         Contingent
          3761 North Pointe Trail                                             Unliquidated
          8
                                                                              Disputed
          Holland, MI 49424
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 752 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 752 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.526
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Katy Verheyden                                                      Contingent
          3642 Old Military Road                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kay Allen                                                           Contingent
          1813 Pleasant Valley Road                                           Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kay Johnson                                                         Contingent
          102 Sheridan St W                                                   Unliquidated
          Lanesboro, MN 55949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kay Schneider                                                       Contingent
          136 River Lane                                                      Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Kayce Gielski                                                       Contingent
          3994 Cedarwood rd ne                                                Unliquidated
          Rochester, MN 55906
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kayla Aguinaga                                                      Contingent
          5720 W 128th St                                                     Unliquidated
          Apt 3NE
                                                                              Disputed
          Crestwood, IL 60418
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.526
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kayla Ahrens                                                        Contingent
          W7065 Parkview Ct                                                   Unliquidated
          Apt 1
                                                                              Disputed
          Greenville, WI 54942
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 753 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 753 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.526
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Kayla Boggemes                                                      Contingent
          1754 milldrum street                                                Unliquidated
          #8
                                                                              Disputed
          Union Grove, WI 53182
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.526
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kayla Braatz                                                        Contingent
          1732 Agnes Ave                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $144.88
          Kayla Burns                                                         Contingent
          N4618 Sheehan Lake Lane                                             Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $441.00
          Kayla Calkins                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kayla Dollak                                                        Contingent
          2716 Bomkamp Circle                                                 Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kayla Dredske                                                       Contingent
          N8959 17th lane                                                     Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Kayla Drutt                                                         Contingent
          1130 Jonathon lane                                                  Unliquidated
          Apt 8
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 754 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 754 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.527
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kayla Dutton                                                        Contingent
          305 West 8th Street                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.38
          Kayla Dvis                                                          Contingent
          1013 10 1/2 St SE                                                   Unliquidated
          Rochester, MN 55904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Kayla Epperson                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Kayla Fritz                                                         Contingent
          N3354 County Rd G                                                   Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kayla Goeglein                                                      Contingent
          W3852 Shady Lane                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kayla Grochow                                                       Contingent
          25773 750th Ave                                                     Unliquidated
          Cokato, MN 55321
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kayla Guelig                                                        Contingent
          N8408 Puddlefort St                                                 Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 755 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 755 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.528
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          kayla hurning                                                       Contingent
          7623 splinter Creek ln                                              Unliquidated
          OCONTO FALLS, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          kayla jensen                                                        Contingent
          740 Reed st                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Kayla Johnson                                                       Contingent
          1054 Meadow Lane                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kayla Keepers                                                       Contingent
          331 14th street north                                               Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kayla Kutz                                                          Contingent
          W850 Airport Road                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kayla Laridaen                                                      Contingent
          1981 N Oakwood Rd                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kayla Leland                                                        Contingent
          935 N 10th St                                                       Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 756 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 756 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.528
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kayla Leurquin                                                      Contingent
          W5388 Mile Long Dr                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.39
          Kayla Mertes                                                        Contingent
          832 N 10th St                                                       Unliquidated
          205
                                                                              Disputed
          Sheboygan, WI 53081
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.529
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.91
          Kayla Parvin                                                        Contingent
          883 third street                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Kayla Peterson                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kayla Pollom                                                        Contingent
          2540 Havenwood Drive                                                Unliquidated
          G
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.529
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kayla Russ                                                          Contingent
          W 7640 River Rd                                                     Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Kayla Rybicki                                                       Contingent
          219 W Allerton Ave                                                  Unliquidated
          Milwaukee, WI 53207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 757 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 757 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.529
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Kayla Schwartz                                                      Contingent
          3037 Sandia Dr                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $242.55
          Kayla Simon                                                         Contingent
          8076 Vanabel st                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.03
          Kayla Sliter                                                        Contingent
          S10348 Old Bluff Trail                                              Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Kayla Steeber                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kayla Toivonen                                                      Contingent
          W1272 Baron Cir                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Kayla Tourville                                                     Contingent
          2404 Sycamore Dr.                                                   Unliquidated
          Apt 7
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.530
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $685.13
          Kayla Vickery                                                       Contingent
          204 S Pine St                                                       Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 758 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 758 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.530
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Kayla Weiss                                                         Contingent
          631 5th St                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.96
          Kayla Wells                                                         Contingent
          3691 115L ave SW                                                    Unliquidated
          Dickinson, ND 58601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kayla Zehner                                                        Contingent
          P.O. Box 103 N955 Whitney street                                    Unliquidated
          Dale, WI 54931
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kayle Kaltenbach                                                    Contingent
          5518 Brandon St.                                                    Unliquidated
          Greendale, WI 53129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Kayle Pattat                                                        Contingent
          4650 Adamson lb                                                     Unliquidated
          Apt 1
                                                                              Disputed
          Machesney Park, IL 61115
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.530
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaylee Huberty                                                      Contingent
          5950 Sunny Brook Road                                               Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kaylee Legois                                                       Contingent
          1452 Glen Road                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 759 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 759 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.531
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaylee Newby                                                        Contingent
          820 S. 10th Ave                                                     Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kaylee Petraski                                                     Contingent
          945 Shamrock Ct                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kaylee Rivers                                                       Contingent
          W7050 Aniwa Dr                                                      Unliquidated
          Wild Rose, WI 54984
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $304.46
          Kaylee Rybarczyk                                                    Contingent
          1861 Highway 66 West                                                Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kaylee Schumacher                                                   Contingent
          1330 W WOODSTONE DR                                                 Unliquidated
          APPLETON, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kaylee Tank                                                         Contingent
          E1624 County Road X                                                 Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kayleigh Bonlander                                                  Contingent
          1700 McKinley st                                                    Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 760 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 760 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.531
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Kaylie Clark                                                        Contingent
          3241 Elm Avenue                                                     Unliquidated
          Brookfield, IL 60513
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kaylie Gould                                                        Contingent
          615 n state highway M94                                             Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $426.26
          Kaysie Smith                                                        Contingent
          W10920 Bell School Rd                                               Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.50
          KDCZ Townsquare Media Rochester                                     Contingent
          122 4th Street                                                      Unliquidated
          Rochester, MN 55901                                                 Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 1193
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Keara Halliday                                                      Contingent
          165 Van Buren Avenue                                                Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kearra Champeau                                                     Contingent
          5187 McDermid drive                                                 Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Keegan Grade                                                        Contingent
          405 N Prairie St                                                    Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 761 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 761 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.532
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Keegan Horan                                                        Contingent
          420 palomino trail                                                  Unliquidated
          Aurora, OH 44202
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Keegan Knox                                                         Contingent
          203 E Lincoln Ave                                                   Unliquidated
          Belvidere, IL 61008
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Keehan Schaetz                                                      Contingent
          827 Centennial Centre Blvd, Ho                                      Unliquidated
          73
                                                                              Disputed
          Oneida, WI 54155
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.532
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $148.05
          Keely Hyde                                                          Contingent
          804 Sherry St                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Keenan Koch                                                         Contingent
          402 Madison Street                                                  Unliquidated
          La Valle, WI 53941
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          Keenan Smith                                                        Contingent
          3120 lincoln rd                                                     Unliquidated
          Fort Gratiot, MI 48059
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Keiana Fender                                                       Contingent
          506 W. 9th Street                                                   Unliquidated
          Apt. 2
                                                                              Disputed
          Oolitic, IN 47451
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 762 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 762 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.533
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Keith Carlson                                                       Contingent
          2677 Triple Creek 23 RD                                             Unliquidated
          Cornell, MI 49818
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,299.90
          KEITH DANTES                                                        Contingent
          711 Wells                                                           Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Keith Evenson                                                       Contingent
          3775 lark road                                                      Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,252.13
          Keith Hammer                                                        Contingent
          515 Forest Dr                                                       Unliquidated
          Cedar Rapids, IA 52403
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Keith Kazak                                                         Contingent
          2434 byrum blvd                                                     Unliquidated
          Joliet, IL 60431
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Keith Nault                                                         Contingent
          251 N. Lake St.                                                     Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Keith Newhouse                                                      Contingent
          N2770 Weyers rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 763 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 763 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.533
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Keith Sengenberger                                                  Contingent
          101 E. Water St                                                     Unliquidated
          Apt 328
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.533
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          KEITH WICK                                                          Contingent
          1212 CIRCLE DR                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Keith Youngberg                                                     Contingent
          1305 KAMPO DR                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kelley Hodyl                                                        Contingent
          509 High Ave                                                        Unliquidated
          A
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.534
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kelley Silcock                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $631.58
          Kelli Glodowski                                                     Contingent
          600 Clayton Avenue                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kelli Krebsbach                                                     Contingent
          W8217 Ash Road                                                      Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 764 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 764 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.534
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kelli Omitt                                                         Contingent
          407 S. 5thAve                                                       Unliquidated
          Apt 11
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.534
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Kellie Aamodt                                                       Contingent
          31615 Crystal Sands Dr                                              Unliquidated
          Laguna Niguel, CA 92677
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kellie Droessler                                                    Contingent
          3139 Brooks rd                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kellie Hare                                                         Contingent
          N7390 North Pioneer Rd.                                             Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,113.00
          Kellie Kjesbo                                                       Contingent
          1210 Jensen Road                                                    Unliquidated
          Eau Claire, WI 54701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Kellie Morgan                                                       Contingent
          928 N. Alvey Street                                                 Unliquidated
          Bruce, WI 54819
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Kellsai Kimball                                                     Contingent
          227 North Westhaven Drive                                           Unliquidated
          X106
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 765 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 765 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.535
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $729.24
          Kelly Allport                                                       Contingent
          4981 Millwood ct                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kelly Bernard                                                       Contingent
          117 s Finch st                                                      Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          kelly berres                                                        Contingent
          N514 County Rd V                                                    Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kelly Blood                                                         Contingent
          281 Fox River Court                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Kelly Borish                                                        Contingent
          802 w. carroll street                                               Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Kelly Caughlan                                                      Contingent
          630 Pinecrest Dr                                                    Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kelly Christopherson                                                Contingent
          2865 Ruschfield Drive                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 766 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 766 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.535
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Kelly De Caster                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kelly Doherty                                                       Contingent
          305 W. Rawson Ave                                                   Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Kelly E Maldonado                                                   Contingent
          5444-2 Cutler St                                                    Unliquidated
          Fort Hood, TX 76544
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Kelly Flunker                                                       Contingent
          7737 W PINEBERRY CT                                                 Unliquidated
          FRANKLIN, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Kelly Forney                                                        Contingent
          253 Sherwood                                                        Unliquidated
          Cary, IL 60013
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Kelly Frederickson                                                  Contingent
          N3789 State Hwy 55                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kelly Hickman                                                       Contingent
          323 Village Drive                                                   Unliquidated
          BELLEVILLE, WI 53508
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 767 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 767 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.536
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Kelly Jahoda                                                        Contingent
          2730 Old Camden Square                                              Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Kelly Javoroski                                                     Contingent
          N5069 Laird Road                                                    Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,107.75
          Kelly Johnston                                                      Contingent
          W5006 schmidt rd                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kelly Kaczmarek                                                     Contingent
          424A GEORGIA ST                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,531.43
          Kelly Kasten                                                        Contingent
          5135 Island View Dr                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kelly Klauer                                                        Contingent
          4840 N Lynndale dr.                                                 Unliquidated
          3
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.537
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kelly Knudsen                                                       Contingent
          1631 ontario street                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 768 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 768 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.537
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kelly Lawrence                                                      Contingent
          104 S Wright St                                                     Unliquidated
          Orfordville, WI 53576
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kelly Lippert                                                       Contingent
          W1949 County Road H                                                 Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Kelly Locy                                                          Contingent
          E8390 Prahl Road                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kelly Loecher                                                       Contingent
          6032 bear lake road                                                 Unliquidated
          Boulder Junction, WI 54512
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,645.90
          Kelly Lowney                                                        Contingent
          W3999 Devine Ln                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kelly Ludwig                                                        Contingent
          4440 SHERMAN ROAD                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Kelly Lueloff                                                       Contingent
          N7801 CTY Rd. N                                                     Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 769 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 769 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.538
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Kelly Lynch                                                         Contingent
          44 Parkway Ter Lot 10B                                              Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Kelly Madison-liebe                                                 Contingent
          12359 W Holt AVe                                                    Unliquidated
          Milwaukee, WI 53227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $885.68
          Kelly Merryfield                                                    Contingent
          E7198 County Road X                                                 Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Kelly Peters                                                        Contingent
          412 E Lincoln ave                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Kelly Robinson                                                      Contingent
          6169 Westridge 21.25 Dr                                             Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Kelly Schmidt                                                       Contingent
          6691 Wolf hollow Rd                                                 Unliquidated
          Windsor, WI 53598
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kelly Schumacher                                                    Contingent
          393 Windmill Drive                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 770 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 770 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.538
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Kelly Smith                                                         Contingent
          920 PETER AVE                                                       Unliquidated
          Rockford, IL 61108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kelly Spykerman                                                     Contingent
          W4946 Schmidt Rd.                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kelly Stewart                                                       Contingent
          124 Madison St                                                      Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kelly Stone                                                         Contingent
          120 s sherman st                                                    Unliquidated
          Eagle, WI 53119
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kelly Van Handel                                                    Contingent
          N2668 Holland Rd                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kelly Vannucci                                                      Contingent
          W144s7561 Indian Trl                                                Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          KELLY VORACHEK                                                      Contingent
          N1053 HWY 41                                                        Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 771 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 771 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.539
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $213.13
          Kelsey Adams                                                        Contingent
          759 Pebble Beach Drive                                              Unliquidated
          Ontonagon, MI 49953
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kelsey Bollon                                                       Contingent
          339 Valleyview Dr.                                                  Unliquidated
          Orangeville, IL 61060
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Kelsey Bubolz                                                       Contingent
          W9148 Lake Emily Rd                                                 Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Kelsey Cary                                                         Contingent
          623 11th St SE                                                      Unliquidated
          Rochester, MN 55904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Kelsey Dascher                                                      Contingent
          201 W Speer Rd                                                      Unliquidated
          Hanover, IL 61041
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kelsey Halbach                                                      Contingent
          W4707 County H                                                      Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kelsey Navis                                                        Contingent
          1015 3rd St                                                         Unliquidated
          Unit 6
                                                                              Disputed
          Santa Monica, CA 90403
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 772 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 772 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.540
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $597.39
          Kelsey Schick                                                       Contingent
          1308 26th ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Kelsey Splittgaber                                                  Contingent
          N8560 Arcade Glen Rd                                                Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kelsey Wigand                                                       Contingent
          S78 W17145 Ricco Ct                                                 Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kelsi Cravillion                                                    Contingent
          N3989 30th Drive                                                    Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Kelsi Newcomb                                                       Contingent
          1728 E Newport Ave                                                  Unliquidated
          Apt 14
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.540
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243.57
          Kelsi Sales                                                         Contingent
          W1158 South St                                                      Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kelsy Capstran                                                      Contingent
          4409 Scenic View Road                                               Unliquidated
          Windsor, WI 53598
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 773 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 773 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.540
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.15
          Kelsyn Femrite                                                      Contingent
          W7071 Rimrock Lane                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Ken Flatoff                                                         Contingent
          1204 Carpenter Street                                               Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Ken Flatoff                                                         Contingent
          1204 Carpenter Street                                               Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Ken Jochem                                                          Contingent
          n10201 county road y                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Ken Klarich                                                         Contingent
          806 East I                                                          Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Ken Liebnitz                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ken Maslonka                                                        Contingent
          10095 Bridgewater Bay                                               Unliquidated
          Saint Paul, MN 55129
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 774 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 774 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.541
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Ken Seal                                                            Contingent
          1480 East CR 100 South                                              Unliquidated
          North Vernon, IN 47265
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Kendal Skrzeczkoski                                                 Contingent
          801 W Gates Dr                                                      Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Kendall Brauer                                                      Contingent
          4973 County Rd P                                                    Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Kendall Haen                                                        Contingent
          3988 Clark Lake Rd                                                  Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $311.82
          Kendra Agnew                                                        Contingent
          320 1/2 Watson Street                                               Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.38
          Kendra Livingston                                                   Contingent
          N169W20181 Georgetown Dr                                            Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Kendra Pauley                                                       Contingent
          4011 SE Bedford Circle                                              Unliquidated
          Lawton, OK 73501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 775 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 775 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.542
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kendra Strohwig                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Kendra Swanson                                                      Contingent
          W7810 Cody Court                                                    Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $406.32
          Kendra Van Camp                                                     Contingent
          W4725 Morning Star Ct                                               Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Kenley Rashke                                                       Contingent
          4255 Sterling Drive                                                 Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kenna Kast                                                          Contingent
          N3279 Hickory Dr                                                    Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kenna Seaman                                                        Contingent
          N1470 Stone Bluff Lane                                              Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kennedy Benesh                                                      Contingent
          3148 BELLFIELD DRIVE                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 776 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 776 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.542
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kennedy Carlson                                                     Contingent
          4525 State Hwy 80 S                                                 Unliquidated
          Pittsville, WI 54466
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kennedy Chmela                                                      Contingent
          W4470 Schonfeld Ln                                                  Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Kennedy Ebert                                                       Contingent
          423 Lake Street                                                     Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Kennedy Klaus                                                       Contingent
          1602 Rockwell Court                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $810.57
          Kennedy Theobald                                                    Contingent
          N6437 Bridgewood Rd                                                 Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kenneth Cook                                                        Contingent
          206 east Sumner street                                              Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          kenneth custer                                                      Contingent
          n3563 florence ave                                                  Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 777 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 777 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.543
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $586.95
          Kenneth Dawson                                                      Contingent
          221 CLEVELAND AVE                                                   Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $922.95
          Kenneth Kiley                                                       Contingent
          4444 luxemburg road                                                 Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Kenneth Koepke                                                      Contingent
          718 E. 10th St.                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Kenneth Marron                                                      Contingent
          102 E 5th St                                                        Unliquidated
          Newberg, OR 97132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kenneth Mckenzie                                                    Contingent
          1901 N Morrison st                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Kenneth Post                                                        Contingent
          330 center avenue                                                   Unliquidated
          4
                                                                              Disputed
          Sheboygan, WI 53081
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.544
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kenneth Price                                                       Contingent
          1351 Snowmass Rd.                                                   Unliquidated
          Columbus, OH 43235
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 778 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 778 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.544
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.38
          Kenneth Richards                                                    Contingent
          1541 Iris Drive                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kenny Hurley                                                        Contingent
          10632 S Artesian Ave                                                Unliquidated
          Unit 2
                                                                              Disputed
          Chicago, IL 60655
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.544
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,183.35
          Kenny Kriescher                                                     Contingent
          N6425 Deer Path DR                                                  Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kent Deichsel                                                       Contingent
          429 East Scott Street                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,481.02
          Kent Starr                                                          Contingent
          6994 FULTON RD                                                      Unliquidated
          NEW BERLIN, IL 62670
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $443.63
          Kent Vandeleygraff                                                  Contingent
          N2179 Buchanan Rd                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kenzi Danielson                                                     Contingent
          206 East Zingler Ave                                                Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 779 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 779 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.545
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kenzie Dingeldein                                                   Contingent
          N2588 Parrot Ln                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $441.00
          Kenzie Hansen                                                       Contingent
          9608 Harding rd                                                     Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kenzie Hochrein                                                     Contingent
          213 Reeds Drive                                                     Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kenzie Selk                                                         Contingent
          N3679 Oxbow Rd                                                      Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Keri Klemann                                                        Contingent
          626 S. Summit Dr                                                    Unliquidated
          Port Washington, WI 53074
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Keri Miller                                                         Contingent
          952 s. 41st street                                                  Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Keri Ploetz                                                         Contingent
          93 SUNSET DR                                                        Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 780 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 780 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.545
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Keria Aalsma                                                        Contingent
          132 Lincoln Blvd                                                    Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kerri Feavel                                                        Contingent
          206 E Church St                                                     Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Kerri Fei                                                           Contingent
          9840 W 145th Pl                                                     Unliquidated
          Orland Park, IL 60462
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.07
          Kerri Vogel                                                         Contingent
          14886 River Ridge Lane                                              Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.96
          Kerry Bassett                                                       Contingent
          p.o 134                                                             Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Kerry Draxler                                                       Contingent
          316 Green Bay Rd                                                    Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kerry Fischer                                                       Contingent
          26609 Julia St.                                                     Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 781 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 781 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.546
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          KERRY MCKEOWN                                                       Contingent
          65 S ELM ST                                                         Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.88
          Kerry Michalak                                                      Contingent
          7128 County Y                                                       Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Kerry Reis                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.38
          Kesha Woodson-Maddox                                                Contingent
          2032 Cherry St                                                      Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Kevin Andrews                                                       Contingent
          21 East 13st                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          kevin arne                                                          Contingent
          N5234 County Road Y                                                 Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,499.00
          Kevin Baltes                                                        Contingent
          1248 Edenbrook Court                                                Unliquidated
          Wixom, MI 48393
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 782 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 782 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.547
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Kevin Beekman                                                       Contingent
          W11002 Amity Rd.                                                    Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kevin Benmark                                                       Contingent
          14610 Green Birch Dr                                                Unliquidated
          Pineville, NC 28134
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Kevin Bleck                                                         Contingent
          119 E Calumet St                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Kevin Bosetski                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $999.57
          Kevin Brandt                                                        Contingent
          934 1/2 5th Avenue                                                  Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Kevin Coyne                                                         Contingent
          347 W. Chestnut St.                                                 Unliquidated
          1213
                                                                              Disputed
          Chicago, IL 60610
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.547
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          kevin Ebertz                                                        Contingent
          1286 Martin Ave                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 783 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 783 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.547
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Kevin Fountain                                                      Contingent
          W264S7415 Mount Whitney Avenue                                      Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kevin Frank                                                         Contingent
          w1842 county road uu                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kevin Grace                                                         Contingent
          3512 Midvale Dr                                                     Unliquidated
          4
                                                                              Disputed
          Janesville, WI 53546
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.548
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kevin Hunkel                                                        Contingent
          5767 Brown County Line Rd                                           Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.50
          Kevin Iverson                                                       Contingent
          549 East Main St                                                    Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $618.98
          Kevin Iverson                                                       Contingent
          549 East Main St                                                    Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Kevin Jahn                                                          Contingent
          N81W7314 Hickory Street                                             Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 784 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 784 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.548
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Kevin Jepson                                                        Contingent
          3501 N. Mason St.                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kevin Kaiser                                                        Contingent
          N6139 square Rd                                                     Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kevin Kohler                                                        Contingent
          N161W19584 FORESTVIEW DR                                            Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kevin Kotecki                                                       Contingent
          P.O. Box 86                                                         Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Kevin Kudej                                                         Contingent
          16254 Silvershore Dr.                                               Unliquidated
          Fenton, MI 48430
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Kevin Kuehl                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,323.00
          Kevin Lashock                                                       Contingent
          345 RIVER RD                                                        Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 785 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 785 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.549
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Kevin Loebsack                                                      Contingent
          W299S10980 Valley Ridge Dr                                          Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,148.70
          KEVIN MALAK                                                         Contingent
          232862 Pebblestone Rd                                               Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kevin Marrick                                                       Contingent
          225 Patrick ln                                                      Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Kevin McGee                                                         Contingent
          N3523 TIMBERLANE DR                                                 Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Kevin Meyer                                                         Contingent
          2565 Haven Rd                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kevin Monahan                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.549
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $875.70
          Kevin Mortier                                                       Contingent
          3666 east county road 375 North                                     Unliquidated
          Logansport, IN 46947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 786 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 786 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.549
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          kevin musolf                                                        Contingent
          718 strawberry lane                                                 Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $678.58
          Kevin Musolf                                                        Contingent
          718 strawberry lane                                                 Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kevin Needham                                                       Contingent
          630 Constitution Lane                                               Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kevin Nelson                                                        Contingent
          9545 dunkelow road                                                  Unliquidated
          Franksville, WI 53126
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Kevin Newman                                                        Contingent
          2112 A N 12TH ST                                                    Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Kevin Olson                                                         Contingent
          1520 Heron Dr.                                                      Unliquidated
          Chanhassen, MN 55317
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $447.83
          Kevin Ott                                                           Contingent
          N5670 State Rd 76                                                   Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 787 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 787 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.550
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kevin Parizek                                                       Contingent
          2321 BRICE CT                                                       Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kevin Patri                                                         Contingent
          780 w Packer ave                                                    Unliquidated
          F
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.550
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Kevin Petermore                                                     Contingent
          Po box 55                                                           Unliquidated
          Felch, MI 49831
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kevin Reilly                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kevin Rogers                                                        Contingent
          3038 Hidden forest ct                                               Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.25
          kevin schmitz                                                       Contingent
          161 14th St                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          kevin schneider                                                     Contingent
          8288 strawberry lane                                                Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 788 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 788 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.551
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $741.30
          Kevin Schueller                                                     Contingent
          300 Graceland Dr                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $758.10
          Kevin Smetana                                                       Contingent
          1380 Scheuring Road                                                 Unliquidated
          36
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.551
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kevin Steidinger                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Kevin Taylor                                                        Contingent
          W5949 Falling Leaf Trail                                            Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kevin Thorsen                                                       Contingent
          10928 Cave of the Mounds Rd                                         Unliquidated
          Blue Mounds, WI 53517
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kevin Trainor                                                       Contingent
          229 N 10th Place                                                    Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Kevin Vodak                                                         Contingent
          E8850 Diamond Hill Road                                             Unliquidated
          North Freedom, WI 53951
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 789 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 789 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.552
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Kevin Ward                                                          Contingent
          N3415 State Road 73                                                 Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $773.33
          Kevin webber                                                        Contingent
          W7025 Everglade Rd                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kevin Wright                                                        Contingent
          732 Blaine Ave                                                      Unliquidated
          Racine, WI 53405
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Khiah Larson                                                        Contingent
          N8781 Main St.                                                      Unliquidated
          Forest Junction, WI 54123
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Khristal Arndt                                                      Contingent
          3411 ivy lane                                                       Unliquidated
          Racine, WI 53402
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kiara Hughes                                                        Contingent
          Kiarahughes1171@gmail.com                                           Unliquidated
          Endeavor, WI 53930
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Kiara LeBouton                                                      Contingent
          N8551 TownHall Rd                                                   Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 790 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 790 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.552
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kieran Scott                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Kiley Bojarski                                                      Contingent
          2329 Brantwood Drive                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kiley Mccown                                                        Contingent
          437 Trail Side dr                                                   Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.95
          Kiley Weidenburner                                                  Contingent
          101 W Oak St                                                        Unliquidated
          3
                                                                              Disputed
          Westville, IL 61883
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.553
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kim Allen                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,693.13
          Kim bluhm                                                           Contingent
          1814 Michigan Street                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $330.71
          Kim brabazon                                                        Contingent
          2674Seneca Ct                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 791 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 791 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.553
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Kim Braun                                                           Contingent
          301 harley st                                                       Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kim Broennimann                                                     Contingent
          485 E. 9th St.                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kim Burns                                                           Contingent
          1539 S 75th                                                         Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Kim Chatterton                                                      Contingent
          W7153 rogersville road                                              Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Kim Coffey                                                          Contingent
          po box 121                                                          Unliquidated
          Mass City, MI 49948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kim Dabel                                                           Contingent
          324 Robert St                                                       Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $764.38
          Kim Diaz                                                            Contingent
          447 Harrison St Apt 1                                               Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 792 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 792 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.554
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kim Dosland                                                         Contingent
          1626 N 14th St.                                                     Unliquidated
          Fort Dodge, IA 50501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          KIM DUNHAM                                                          Contingent
          2253 W SENECA DR                                                    Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Kim Giles                                                           Contingent
          2760 W 20th Ave                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kim Giles                                                           Contingent
          2760 W 20th Ave                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kim Guderski                                                        Contingent
          326 Spaulding Ave                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.19
          KIM HOLLINGSWORTH                                                   Contingent
          615 5th st                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Kim Jazdzewski                                                      Contingent
          1725 South Rebecca Lane                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 793 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 793 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.554
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.25
          Kim Lallaman                                                        Contingent
          3565 east river drive                                               Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          KIM LARSEN                                                          Contingent
          1151 BOND ST                                                        Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kim Maki                                                            Contingent
          1069 Ran Lie Street                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Kim Niehof                                                          Contingent
          W4150 Mackville Rd                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Kim Quick                                                           Contingent
          107 N Farm Rd Apt 223                                               Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kim Quick                                                           Contingent
          107 N Farm Rd Apt 223                                               Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kim Reinhart                                                        Contingent
          8722 Arrow Road                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 794 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 794 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.555
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kim Schroeder                                                       Contingent
          W5234 King Road                                                     Unliquidated
          Rio, WI 53960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kim Smith                                                           Contingent
          PO Box 305                                                          Unliquidated
          721 Union
                                                                              Disputed
          Meredosia, IL 62665
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.555
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kim Somenske                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kim Sorenson                                                        Contingent
          1800 Michigan Avenue                                                Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kim Vandehey                                                        Contingent
          1653 Mill Rd                                                        Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kim Vandenlangenberg                                                Contingent
          937 Riverview Drive                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kim Zellner                                                         Contingent
          392 Song Bird Circle                                                Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 795 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 795 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.556
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kimber Vang                                                         Contingent
          1214 Cardinal Lane                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kimberle Smith                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kimberlee Norman                                                    Contingent
          81 Anne Street                                                      Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kimberly Ainsworth Arndt                                            Contingent
          W6953 Forest avenue                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          Kimberly Angel                                                      Contingent
          163 Conrad Hills Rd                                                 Unliquidated
          Havana, FL 32333
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kimberly Arkens                                                     Contingent
          4501 7th St                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Kimberly Brandt                                                     Contingent
          232 East 13th Street                                                Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 796 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 796 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.556
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $329.69
          Kimberly Church                                                     Contingent
          1591 Hill Road                                                      Unliquidated
          Sister Bay, WI 54234
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          KIMBERLY COOLEY                                                     Contingent
          1243 grant st                                                       Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,083.57
          Kimberly Hein                                                       Contingent
          15 E Slade St                                                       Unliquidated
          Apt 2
                                                                              Disputed
          Palatine, IL 60067
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.557
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kimberly Johnson                                                    Contingent
          2971 Ryf road                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147.00
          Kimberly Latender                                                   Contingent
          108 S. Warrington Ave                                               Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.70
          Kimberly Murphy                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $861.51
          Kimberly Rose                                                       Contingent
          616 Raleigh Lane                                                    Unliquidated
          Marion, IA 52302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 797 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 797 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.557
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Kimberly Sebero                                                     Contingent
          N1881 bay de noc drive                                              Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kimberly Steinert                                                   Contingent
          1811 Scarlet Oak Trl                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kimberly Wilcox                                                     Contingent
          322 S High St                                                       Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Kimmie Kimberly                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kinsey Baber                                                        Contingent
          9990 Apollo Bay Way                                                 Unliquidated
          Littleton, CO 80130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kirby Wahl                                                          Contingent
          3020 W Spencer St                                                   Unliquidated
          H120
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.558
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kirsten Binder                                                      Contingent
          3265 Hermans Rd                                                     Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 798 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 798 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.558
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kirsten Debraal                                                     Contingent
          1450 w Breckenridge court                                           Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kirsten Flood                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          Kirsten Foster                                                      Contingent
          77 Arvey Lane                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kirsten Gobert                                                      Contingent
          9412 US 41 South                                                    Unliquidated
          Skandia, MI 49885
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Kirsten Pankau                                                      Contingent
          1350 Timothy Trail                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kirsten Trochta                                                     Contingent
          275 E Fieldstone Circle                                             Unliquidated
          Apt 4
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.558
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Kirstin Bumbar                                                      Contingent
          4699 County Rd AB                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 799 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 799 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.559
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147.00
          Kirstin Hughes                                                      Contingent
          608 lincoln Ave                                                     Unliquidated
          Albert Lea, MN 56007
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kirstin Hurd                                                        Contingent
          2510 INDIAN HILL DR                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169.05
          Kirstin Loosen                                                      Contingent
          32 Jefferson Ave                                                    Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kirstin Schernecker                                                 Contingent
          N6884 Gerhardt Ln                                                   Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Kirt Schmidt                                                        Contingent
          N9438 ROSEBUD LANE                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $461.96
          Kjersten Hillers                                                    Contingent
          3520 Richland Hills dr                                              Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Kodi Batchelder                                                     Contingent
          255 Middleton                                                       Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 800 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 800 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.559
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          kody campshure                                                      Contingent
          241 n louis ave                                                     Unliquidated
          Coleman, WI 54112
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kody Hill                                                           Contingent
          222 East center street                                              Unliquidated
          Juneau, WI 53039
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Kody Keepers                                                        Contingent
          W6280 Kinker Rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,000.00
          Kohel Drywall                                                       Contingent
          W. 14801 US Hwy 45                                                  Unliquidated
          Tigerton, WI 54486                                                  Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kolt Collier                                                        Contingent
          W7396 St.Paul Rd                                                    Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Kolton Jurss                                                        Contingent
          204 Anna St                                                         Unliquidated
          106
                                                                              Disputed
          Waterloo, WI 53594
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.560
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Korri Kujawa                                                        Contingent
          7737 Austin Ave                                                     Unliquidated
          Burbank, IL 60459
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 801 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 801 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.560
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,612.76
          Kou Chang                                                           Contingent
          1151 WESTERN AVE N                                                  Unliquidated
          SAINT PAUL, MN 55117
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kourtney Kirkpatrick                                                Contingent
          200 W Estey ST                                                      Unliquidated
          Shullsburg, WI 53586
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kourtney Krohn                                                      Contingent
          N10930 cty rd g                                                     Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Kourtney Ross                                                       Contingent
          432 2nd Street                                                      Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kraig Breider                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.560
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kris Capek                                                          Contingent
          3430 Norton Street                                                  Unliquidated
          206
                                                                              Disputed
          Wisconsin Rapids, WI 54494
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.561
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Kris Drewry                                                         Contingent
          557 w scott st                                                      Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 802 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 802 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.561
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kris Hernandez                                                      Contingent
          681 rolling meadows drive                                           Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kris Mabrito                                                        Contingent
          2311 Greenleaf Court                                                Unliquidated
          Aurora, IL 60506
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Kris Pashek                                                         Contingent
          9155 Lee Lake rd                                                    Unliquidated
          Pound, WI 54161
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Kris Reseburg                                                       Contingent
          1113 west bell ave                                                  Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Kris Stewart                                                        Contingent
          432 N NASH ST                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.09
          Krissy Diederich                                                    Contingent
          622 St Joseph St                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Krissy Tuma                                                         Contingent
          116 1/2 W Division St                                               Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 803 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 803 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.561
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Krissy Turner                                                       Contingent
          9318 Anthony Lane                                                   Unliquidated
          Spring Grove, IL 60081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Krissy Weidenfeller                                                 Contingent
          1516 Stacy Lane                                                     Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Krista Alexander                                                    Contingent
          1140 S Wabash Ave                                                   Unliquidated
          1203
                                                                              Disputed
          Chicago, IL 60605
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.562
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,052.10
          Krista Auman                                                        Contingent
          823 Ridge Crest Lane                                                Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Krista Busse                                                        Contingent
          1918 Amy Jo Dr                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Krista Koch                                                         Contingent
          1311 Kennedy ave                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.13
          Krista Molitor                                                      Contingent
          1526 Elk Trail Ct                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 804 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 804 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.562
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Krista Thuer                                                        Contingent
          1110 E Barberry Ln                                                  Unliquidated
          Mount Prospect, IL 60056
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Krista Williams                                                     Contingent
          337 W 11th Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kristal Kuhr                                                        Contingent
          125 Marcella St                                                     Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Kristen Anderson                                                    Contingent
          1579 State Highway 32                                               Unliquidated
          Three Lakes, WI 54562
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $833.71
          Kristen Bergelin                                                    Contingent
          1148 Shaggy Bark Dr                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kristen Corbett                                                     Contingent
          320 E Fernwood Lane                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $990.43
          Kristen Eby                                                         Contingent
          7910 Pine Lake Rd                                                   Unliquidated
          Indianapolis, IN 46268
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 805 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 805 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.563
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kristen Nicole                                                      Contingent
          4511 W Rocky Run Ln                                                 Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Kristen Nicole                                                      Contingent
          4511 W Rocky Run Ln                                                 Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Kristen Steinike                                                    Contingent
          1300 n green grove rd                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kristen Wisser                                                      Contingent
          301 Catino Ct                                                       Unliquidated
          Mount Prospect, IL 60056
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Kristi Busscher                                                     Contingent
          1000 George Dr                                                      Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Kristi Ebsch                                                        Contingent
          1013 Josephine St                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Kristi Kaelin                                                       Contingent
          1030 greenfield tr.                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 806 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 806 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.563
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $710.28
          KRISTI LAU                                                          Contingent
          N8045 BORNEMANN LN                                                  Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kristi Lorenz                                                       Contingent
          W289 N2240 Louis Ave                                                Unliquidated
          1B
                                                                              Disputed
          Pewaukee, WI 53072
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.564
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $634.20
          Kristi Sook                                                         Contingent
          225 Yacoub Lane                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kristi Thurman                                                      Contingent
          5106 Luke St                                                        Unliquidated
          Cedar Falls, IA 50613
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Kristia Skenandore                                                  Contingent
          W390 Hillside Dr                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kristie Kargus                                                      Contingent
          1645 Lincoln Avenue                                                 Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $577.50
          Kristie Mickelson                                                   Contingent
          412 WALNUT ST                                                       Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 807 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 807 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.564
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Kristie Ponce                                                       Contingent
          1220 Franklin Street                                                Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $487.15
          Kristin Cisewski                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Kristin Duquaine                                                    Contingent
          2720 St. Ann Drive                                                  Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Kristin Holsbo                                                      Contingent
          465 Warbler Ln                                                      Unliquidated
          Madison, WI 53704
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $423.68
          Kristin Jensen                                                      Contingent
          972 Aldrin St                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kristin LaBarge                                                     Contingent
          3300 Larry Drive                                                    Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kristin Laird                                                       Contingent
          4350 west Chester drive ne                                          Unliquidated
          Cedar Rapids, IA 52402
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 808 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 808 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.565
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $436.76
          Kristin O connell                                                   Contingent
          4559 COUNTY RD PP                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          Kristin Popp                                                        Contingent
          7838 w Beloit Newark rd                                             Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kristin Rohr                                                        Contingent
          1723 N.29th street                                                  Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,170.88
          KRISTIN SOSDIAN                                                     Contingent
          2011 ASHLAND ST                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kristin Stark                                                       Contingent
          N190 Hopfensperger Road                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Kristin White                                                       Contingent
          190 Harmsen Ave                                                     Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kristina Boudry                                                     Contingent
          2830 Woodhaven Circle                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 809 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 809 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.566
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Kristina Fox                                                        Contingent
          2567 Fernwood Ave                                                   Unliquidated
          Ann Arbor, MI 48104
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kristina Johnson-Koch                                               Contingent
          1222 Clark St.                                                      Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Kristina Marie                                                      Contingent
          265 N Gilbert Road                                                  Unliquidated
          2177
                                                                              Disputed
          Mesa, AZ 85203
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.566
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Kristina Meloy                                                      Contingent
          202 A East New York ave                                             Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $173.25
          Kristina Reyes                                                      Contingent
          1737 Spence St                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kristina Rickert                                                    Contingent
          4506 N French Rd                                                    Unliquidated
          Appleton
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.566
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $674.03
          Kristina Rudolph                                                    Contingent
          2204 S. Chatham                                                     Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 810 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 810 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.566
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Kristina Sanderfoot                                                 Contingent
          312 east Richland street                                            Unliquidated
          P.o. box 302
                                                                              Disputed
          Lone Rock, WI 53556
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.566
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kristina Wentz                                                      Contingent
          504 Clear View Dr                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kristina Wondra                                                     Contingent
          910 Charlie Ln                                                      Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kristine Boegh                                                      Contingent
          121 N State St                                                      Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kristine Clark                                                      Contingent
          1119 Grove St                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Kristine Dreher                                                     Contingent
          7244 Mayflower Road                                                 Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,147.63
          Kristine Hibbs                                                      Contingent
          1116 Terry Ln                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 811 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 811 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.567
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          KRISTINE JARONA                                                     Contingent
          N2600 N Kohn rd                                                     Unliquidated
          Reeseville, WI 53579
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Kristine Kiesow                                                     Contingent
          5363 County Road II                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $454.64
          Kristine Leverenz                                                   Contingent
          326 West Pine Street                                                Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kristine Martinez                                                   Contingent
          657 Vista Del Sol                                                   Unliquidated
          Lapeer, MI 48446
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.95
          KRISTINE NATH                                                       Contingent
          4095 CHERRY RD                                                      Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kristoffer Brugman                                                  Contingent
          72 Feather Ridge Rd                                                 Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kristopher Kitowski                                                 Contingent
          609 Mustang Lane                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 812 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 812 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.568
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Kristopher Merrick                                                  Contingent
          1445 S Spencer Ave                                                  Unliquidated
          Indianapolis, IN 46203
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Kristy Ciha                                                         Contingent
          4904 church road                                                    Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kristy Hecke                                                        Contingent
          2801 34th Street                                                    Unliquidated
          Kenosha, WI 53140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Kristy Laramore                                                     Contingent
          18364 Aura Rd.                                                      Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.03
          Kristy Mondloch                                                     Contingent
          W6043 Nolan Drive                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kristy Schneider                                                    Contingent
          1244 Ava Court                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kristy Schreiber                                                    Contingent
          1001 Railroad St                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 813 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 813 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.568
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Kristy Suda                                                         Contingent
          1825 N. Sunkist Cir                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,148.70
          KRISTY WYCKOFF                                                      Contingent
          3054 CONESTA DR                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Krysta Larson                                                       Contingent
          153 morris st                                                       Unliquidated
          5
                                                                              Disputed
          Pewaukee, WI 53072
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.569
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Krystal Blauert                                                     Contingent
          W276 us highway 10                                                  Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Krystal Burkard                                                     Contingent
          2671 Woodale Avenue                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Krystal Ehrman                                                      Contingent
          23851 W Sussex Dr                                                   Unliquidated
          Channahon, IL 60410
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.69
          Krystal Oldham                                                      Contingent
          380 thomas ct                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 814 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 814 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.569
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Krystel Vater                                                       Contingent
          8447 1st Street                                                     Unliquidated
          Atlantic Mine, MI 49905
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $513.45
          Krysti Farnam                                                       Contingent
          4564 Sandpiper                                                      Unliquidated
          Cottage Grove, WI 53527
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Krysti Vanoverbeke                                                  Contingent
          12525 259th ave                                                     Unliquidated
          Trevor, WI 53179
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $167.98
          Krystle Kershaw                                                     Contingent
          655 n monroe st                                                     Unliquidated
          San Jose, CA 95128
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,083.61
          Krystle Lynn                                                        Contingent
          809 Dorr Ave                                                        Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Kurt and Christine Lefeber                                          Contingent
          N8758 Townline Road                                                 Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Kurt and Christine Lefeber                                          Contingent
          N8758 Townline Road                                                 Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 815 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 815 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.570
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.50
          KURT BRELLENTHIN                                                    Contingent
          N6799 GILBERT ST                                                    Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,184.41
          Kurt Hewlett                                                        Contingent
          2540 Innes Rd.                                                      Unliquidated
          202
                                                                              Disputed
          Gloucester ON K1B 4C5
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.570
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kurt Hohnl                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kurt Johansen                                                       Contingent
          2660 Forest View Ct                                                 Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Kurt Koenigs                                                        Contingent
          265 Boyd St.                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $499.77
          Kurt Schroeder                                                      Contingent
          N1940 County Road CC                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Kurt Schuster                                                       Contingent
          621 S. Concord Rd                                                   Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 816 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 816 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.570
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kurt Stangl                                                         Contingent
          109 Main Street                                                     Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Kurt Theobald                                                       Contingent
          N6437 Bridgewood Rd                                                 Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,984.50
          KURT WENZEL                                                         Contingent
          1407 MARTINGALE LN                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kurtis Delosh                                                       Contingent
          W360 County Line Road                                               Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Kurtis Stephany                                                     Contingent
          1155 jemima ln                                                      Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.46
          Kurtis Stoddard                                                     Contingent
          246 E. Madison St.                                                  Unliquidated
          Spring Green, WI 53588
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $686.65
          Ky Schaefer                                                         Contingent
          N11669 state road 175                                               Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 817 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 817 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.571
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Kyla Reamon                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Kyle Bal                                                            Contingent
          W6044 co rd 388                                                     Unliquidated
          Hermansville, MI 49847
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Kyle Barkovich                                                      Contingent
          4214 Otterbein Ave                                                  Unliquidated
          Indianapolis, IN 46227
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,209.57
          Kyle Bauldry                                                        Contingent
          1412 county road U                                                  Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Kyle Bell                                                           Contingent
          1747 Arnold dr.                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kyle Benz                                                           Contingent
          1214 South Park St                                                  Unliquidated
          Madison, WI 53715
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Kyle Bohmsach                                                       Contingent
          10 N Livingston St.                                                 Unliquidated
          702
                                                                              Disputed
          Madison, WI 53703
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 818 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 818 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.572
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kyle Bucholz                                                        Contingent
          401 n lake ave                                                      Unliquidated
          Apt. 302
                                                                              Disputed
          Sioux Falls, SD 57104
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.572
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kyle Burrows                                                        Contingent
          1473 Riverside Dr                                                   Unliquidated
          Apt 207
                                                                              Disputed
          River Falls, WI 54022
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.572
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Kyle Cary                                                           Contingent
          623 11 ST SE                                                        Unliquidated
          Rochester, MN 55904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Kyle Clauss                                                         Contingent
          1426 thurston ave                                                   Unliquidated
          Racine, WI 53405
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,583.93
          Kyle Crook                                                          Contingent
          2733 Frontenac Ave                                                  Unliquidated
          7
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.572
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Kyle Egide                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.572
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Kyle Fink                                                           Contingent
          327 w third street                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 819 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 819 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.573
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kyle Fischer                                                        Contingent
          1904 s 14th st                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Kyle Frederick                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Kyle Hansen                                                         Contingent
          742A Jefferson Street                                               Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kyle Hatelak                                                        Contingent
          1743 11th ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Kyle Heyrman                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Kyle Hilgendorf                                                     Contingent
          N51 W14461 Lancaster Ave                                            Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kyle Hogen                                                          Contingent
          W2118 Pond Rd.                                                      Unliquidated
          Neosho, WI 53059
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 820 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 820 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.573
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          KYLE KLUG                                                           Contingent
          101 W SMITH AVE                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Kyle Kositzke                                                       Contingent
          N4204 Killarney Ln                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Kyle Kube                                                           Contingent
          N1405 CTY RD K                                                      Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kyle Lewis                                                          Contingent
          716 Knowlton Rd.                                                    Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Kyle Madden                                                         Contingent
          W5381 Schulz Spur Dr                                                Unliquidated
          Irma, WI 54442
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $926.07
          Kyle Massart                                                        Contingent
          E683 Church Road                                                    Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kyle Mcmahon                                                        Contingent
          Kmcmah1998@gmail.com                                                Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 821 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 821 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.574
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Kyle Meyer                                                          Contingent
          W4258 county Rd U                                                   Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Kyle Meyers                                                         Contingent
          2561 Stone Meadows Trl                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Kyle Mickelson                                                      Contingent
          7675 Kennedy dr                                                     Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kyle Nabbefeld                                                      Contingent
          816 S Kensington Dr                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kyle Oskola                                                         Contingent
          662 Gary Street                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Kyle Panske                                                         Contingent
          1227 broad st.                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          kyle paquin                                                         Contingent
          PO Box 396                                                          Unliquidated
          Meeteetse, WY 82433
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 822 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 822 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.575
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kyle Paternoster                                                    Contingent
          1136 S Broadway                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $262.48
          Kyle Paulson                                                        Contingent
          W2495 ARNOLD RD                                                     Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Kyle Peterson                                                       Contingent
          949 E. Prospect Street                                              Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Kyle Phillips                                                       Contingent
          10975 Ridge Point Blvd                                              Unliquidated
          Chisago City, MN 55013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,276.28
          Kyle Raddatz                                                        Contingent
          19326 beechnut dr.                                                  Unliquidated
          Mokena, IL 60448
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Kyle Richard                                                        Contingent
          2348 Browning Road                                                  Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Kyle Roberts                                                        Contingent
          625 Ruys Woods Ct                                                   Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 823 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 823 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.575
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kyle Schmidt                                                        Contingent
          W4049 Devine Lane                                                   Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Kyle Szydel                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Kyle Thorne                                                         Contingent
          18112 heiser rd                                                     Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Kyle Van Damme                                                      Contingent
          2016 Daggett Drive                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kyle Volbright                                                      Contingent
          N8361 Beechview Dr                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Kyle Vorpahl                                                        Contingent
          206 E Kilbourn Ave                                                  Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Kyle Wabanimkee                                                     Contingent
          2027 greentree road                                                 Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 824 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 824 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.576
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kyle Wallendal                                                      Contingent
          201 Hamilton st                                                     Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.23
          Kyle Wells                                                          Contingent
          2862 Pickle Rd                                                      Unliquidated
          #270
                                                                              Disputed
          Oregon, OH 43616
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.576
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.95
          Kyle Williams                                                       Contingent
          2135 Prentiss Dr.                                                   Unliquidated
          M106
                                                                              Disputed
          Downers Grove, IL 60516
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.576
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kylee Johsnon                                                       Contingent
          400 S 8th St                                                        Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Kylee Schneider                                                     Contingent
          101 Commerce Street                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Kylee Zeller                                                        Contingent
          w 2254 block rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Kyleer Vance                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 825 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 825 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.577
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kyler Schadrie                                                      Contingent
          440 Washington Street                                               Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Kylie Allen                                                         Contingent
          9504 N Alice Lane                                                   Unliquidated
          Muncie, IN 47303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kylie Beecher                                                       Contingent
          4712 N. Tanglewood Dr.                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kylie Mcmahon                                                       Contingent
          2003 Whistling Swan Circle                                          Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Kylie Moe                                                           Contingent
          N2346 Twin Grove Rd                                                 Unliquidated
          Juda, WI 53550
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Kylie Ploederl                                                      Contingent
          5103 Elmer Lane                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Kylie Schwefel                                                      Contingent
          541 S National Avenue                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 826 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 826 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.577
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Kylie Yost                                                          Contingent
          2203 Maple Ave                                                      Unliquidated
          Apt E2
                                                                              Disputed
          Evanston, IL 60201
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.578
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $335.95
          Kyra Bula                                                           Contingent
          386 county road M                                                   Unliquidated
          Grand Marsh, WI 53936
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Kyra Googins                                                        Contingent
          1810 Axel Avenue                                                    Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Kyra Teal                                                           Contingent
          26445 Windy Point Rd                                                Unliquidated
          Cuba City, WI 53807
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Kyra Wiechman                                                       Contingent
          w213 sunny drive                                                    Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Kyrianna Smith                                                      Contingent
          628 1/2 jackson st                                                  Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Kyriko Standke                                                      Contingent
          102 prospect St                                                     Unliquidated
          North apt
                                                                              Disputed
          Bear Creek, WI 54922
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 827 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 827 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.578
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kyrsten Bruce                                                       Contingent
          778 Security Drive                                                  Unliquidated
          Apt C208
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.578
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Kyrsten George                                                      Contingent
          830 miller drive                                                    Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Labecca Jones                                                       Contingent
          221 E Indianwood Drive                                              Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Lacey Beduhn                                                        Contingent
          1169 Meadow Ln                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $955.50
          LACEY RODGERS                                                       Contingent
          N3751 STARLIGHT DR                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Lacie Crumbley                                                      Contingent
          6809 Linden Creek Lane                                              Unliquidated
          Dickinson, TX 77539
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $309.23
          Lacy Fraser                                                         Contingent
          916 S Madison St Lot 24                                             Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 828 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 828 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.579
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Laiken Morgan                                                       Contingent
          3675 Lusan Dr                                                       Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Lainey Lipschultz                                                   Contingent
          W6546 Austin Drive                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $489.26
          Lakota Brenner                                                      Contingent
          2562 Airport RD                                                     Unliquidated
          12
                                                                              Disputed
          Portage, WI 53901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.579
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Lana Bruss                                                          Contingent
          W7626 Misty Spring Ct                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Lance Baker                                                         Contingent
          808 3rd Ave SE                                                      Unliquidated
          Spencer, IA 51301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $840.00
          Lance Ernsting                                                      Contingent
          1428 Seymour Court                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Lance Joeckel                                                       Contingent
          1405 Kenneth ave                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 829 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 829 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.580
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Lance Laabs                                                         Contingent
          2287 Pauly CT                                                       Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Lance Parker                                                        Contingent
          817 1st ave nw                                                      Unliquidated
          Byron, MN 55920
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Lance Rands                                                         Contingent
          460 E Sullivan st                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Landen Williamson                                                   Contingent
          2662 Trojan Dr                                                      Unliquidated
          918
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.580
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $188.98
          Lanuhkwat Van Dyke                                                  Contingent
          2781 Chief Hill Lane                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Lara Bessey                                                         Contingent
          W5130 Shorewood Ct                                                  Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Lara Ransom                                                         Contingent
          5207 Nimitz Dr                                                      Unliquidated
          Wonder Lake, IL 60097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 830 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 830 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.580
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lara Totzke                                                         Contingent
          217 Steeple Pointe Ct                                               Unliquidated
          Delafield, WI 53018
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Larissa Legge                                                       Contingent
          3020 e jackson                                                      Unliquidated
          Spokane, WA 99207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Larissa Rowley                                                      Contingent
          W8616 Glendale Rd.                                                  Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          LARRY BAYER                                                         Contingent
          N5094 County Road P                                                 Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          LARRY DRAKE                                                         Contingent
          114 ANNE ST                                                         Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Larry Fisher                                                        Contingent
          730 E Bronson St                                                    Unliquidated
          South Bend, IN 46601
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Larry Muenster                                                      Contingent
          1818 south bouten street                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 831 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 831 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.581
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Larry Olson                                                         Contingent
          2313 Averette Rd.                                                   Unliquidated
          Wake Forest, NC 27587
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Larry Smit                                                          Contingent
          325 Grandview Ave                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $506.03
          Larry Wight                                                         Contingent
          995 RICHBOROUGH RD                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,029.13
          Larry Wight                                                         Contingent
          995 RICHBOROUGH RD                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.96
          LaShawn Edwards                                                     Contingent
          W14561 Kovar Rd                                                     Unliquidated
          Engadine, MI 49827
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Latasha Aldean Paul                                                 Contingent
          1814 Royce Ave.                                                     Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Lathen Becker                                                       Contingent
          5476 Royal Avenue                                                   Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 832 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 832 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.582
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,038.98
          Laura Braun                                                         Contingent
          220 Deschane Pl                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Laura Busse                                                         Contingent
          339 Mill Street                                                     Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Laura Bussler                                                       Contingent
          N222 Willow St.                                                     Unliquidated
          Stephenson, MI 49887
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Laura Clay                                                          Contingent
          310 S 66th St                                                       Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          Laura Corrigan                                                      Contingent
          W5449 Red Clover Trl                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.07
          Laura Delap                                                         Contingent
          834 central st                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Laura Dowdy                                                         Contingent
          1327 Hazel Street                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 833 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 833 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.582
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $823.20
          Laura Falvey                                                        Contingent
          705 HILLCREST COURT                                                 Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $436.76
          Laura Farley                                                        Contingent
          330 N church St                                                     Unliquidated
          Darien, WI 53114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Laura Ferrari                                                       Contingent
          400 N Broadway                                                      Unliquidated
          Unit 604
                                                                              Disputed
          Milwaukee, WI 53202
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.583
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $335.95
          Laura Gross                                                         Contingent
          4017 Bentley Rd                                                     Unliquidated
          Rosholt, WI 54473
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,404.38
          Laura Gwiazdon                                                      Contingent
          2108 n lynndale dr                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          Laura Harvestine                                                    Contingent
          N90W25205 Tomahawk Dr                                               Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          LAURA HIEB                                                          Contingent
          3491 BAY HIGHLANDS DR                                               Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 834 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 834 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.583
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Laura Hofacker                                                      Contingent
          N3581 Meade Street                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Laura Kohlwey DeGroot                                               Contingent
          1375 Bond St                                                        Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Laura Laitsch                                                       Contingent
          509 Slinger road                                                    Unliquidated
          2
                                                                              Disputed
          Slinger, WI 53086
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.583
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Laura Langford                                                      Contingent
          7409 31st Avenue                                                    Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Laura Maki Dahn                                                     Contingent
          5894 3rd Ave N                                                      Unliquidated
          Wells, MI 49894
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Laura Mares                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Laura Pavloski                                                      Contingent
          6983 Rocky Run Drive                                                Unliquidated
          Rudolph, WI 54475
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 835 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 835 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.584
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Laura Rechek                                                        Contingent
          303 Forest St                                                       Unliquidated
          Fox Lake, WI 53933
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Laura Schelter                                                      Contingent
          161 Harmsen Ave.                                                    Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Laura Starfeldt                                                     Contingent
          N1459 stardust drive                                                Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Laura Stehno                                                        Contingent
          W289N2231 Louis Avenue                                              Unliquidated
          Apartment #3
                                                                              Disputed
          Pewaukee, WI 53072
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.584
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Laura Thiel                                                         Contingent
          N575 7TH CT                                                         Unliquidated
          COLOMA, WI 54930
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Laura Vizineau                                                      Contingent
          4881 Delta 17.9 Dr                                                  Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Laura Wensink                                                       Contingent
          N3164 Woodridge Ct.                                                 Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 836 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 836 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.584
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Laura Wnuk                                                          Contingent
          511 N. Mill St                                                      Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.91
          Laurel DeSmidt                                                      Contingent
          106 Wisconsin St                                                    Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Laurel Liska                                                        Contingent
          1286 Valley Street                                                  Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Lauren 'Gamble' Thorstensen                                         Contingent
          2215 Maccaux Dr                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          LAUREN APPENFELDT                                                   Contingent
          108 SIOUX DR                                                        Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Lauren Beisswenger                                                  Contingent
          705 Westwood Dr.                                                    Unliquidated
          Ottawa, IL 61350
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Lauren Bonnell                                                      Contingent
          6710 Schroeder Rd                                                   Unliquidated
          Apt 7
                                                                              Disputed
          Madison, WI 53711
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 837 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 837 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.585
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.12
          Lauren Bonofiglio                                                   Contingent
          3039 N Downer Ave                                                   Unliquidated
          Milwaukee, WI 53211
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $953.30
          Lauren Byrnes                                                       Contingent
          4060 S 65th St                                                      Unliquidated
          Apt 102
                                                                              Disputed
          Milwaukee, WI 53220
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.585
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lauren Calaway                                                      Contingent
          3093 Holland Rd                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Lauren Casper                                                       Contingent
          22327 W. Steinthal Road                                             Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.92
          Lauren Cottick                                                      Contingent
          132 Morningside Orchard dr                                          Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lauren Eichman                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lauren Ellis                                                        Contingent
          33 Montgomery Lane                                                  Unliquidated
          Vernon Hills, IL 60061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 838 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 838 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.586
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Lauren Fields                                                       Contingent
          20530 Ivywood St NW                                                 Unliquidated
          Cedar, MN 55011
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lauren Gabe                                                         Contingent
          23 W Fall St                                                        Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Lauren Gromnicki                                                    Contingent
          216 n 7th Ave                                                       Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lauren Hanoski                                                      Contingent
          4865 south providence dr                                            Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lauren Hansen                                                       Contingent
          2008 East Higgins Hill                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lauren Hendriks                                                     Contingent
          1449 Paynes Point rd                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.73
          Lauren Hooper                                                       Contingent
          950 Carriage Lane                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 839 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 839 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.587
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61.95
          Lauren Jacobs                                                       Contingent
          150 Hoff Lane                                                       Unliquidated
          Coon Valley, WI 54623
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lauren Landowski                                                    Contingent
          3831 Ben Franklin Dr                                                Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lauren Leick                                                        Contingent
          6164 State HWY 57                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lauren Lucius                                                       Contingent
          388 W Washington Ave                                                Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Lauren Marino                                                       Contingent
          1900 Melvin Ave                                                     Unliquidated
          Orlando, FL 32806
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lauren Miller                                                       Contingent
          w5604 swan road                                                     Unliquidated
          Burnett, WI 53922
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lauren Pierson                                                      Contingent
          W182 N8323 Georgetown Drive                                         Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 840 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 840 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.587
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Lauren Retzlaff                                                     Contingent
          718 Lakeshore Drive                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Lauren Roloff                                                       Contingent
          N6290 Hwy 47 55                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lauren Sipple                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lauren VanderMause                                                  Contingent
          1552 Kingswood Dr                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lauren Wendt                                                        Contingent
          632 T-Bird Drive                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Lauren Wiesner                                                      Contingent
          591 Donald street                                                   Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          LAURIE & MARK JUDAS                                                 Contingent
          N 6901 CTY Y                                                        Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 841 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 841 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.588
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.90
          Laurie Bartelt Mattes                                               Contingent
          84 Northgate Estates                                                Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          LAURIE BEHM                                                         Contingent
          535 RIVERVIEW DR                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,134.00
          LAURIE CLUPPERT                                                     Contingent
          N5935 RADIO RD                                                      Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Laurie Kiffel                                                       Contingent
          1237 Deerfield Ave                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Laurie King                                                         Contingent
          110 Twin Lakes Dr                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.88
          LAURIE L CLUPPERT                                                   Contingent
          488 S BRIDGE ST                                                     Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.26
          Laurie Maeder                                                       Contingent
          1114 W 11th Ave.                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 842 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 842 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.589
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Laurie Rice                                                         Contingent
          N9599 St. Kilian Hts.                                               Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Laurie Van Beek                                                     Contingent
          N288 Candlelite Way                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Laurie Wiench Grimm                                                 Contingent
          4678 Ramirez St                                                     Unliquidated
          Robstown, TX 78380
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lauryn Wagner                                                       Contingent
          7833 N. Berwyn Ave.                                                 Unliquidated
          Milwaukee, WI 53209
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,110.38
          Lawrence Chick                                                      Contingent
          1388 West Fischer Lake Pkwy                                         Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Lawrence Martin                                                     Contingent
          5635 Butternut Dr                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Lawrence Van Ark                                                    Contingent
          306 W hickory st                                                    Unliquidated
          Abbotsford, WI 54405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 843 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 843 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.589
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Layne Neuenfeldt                                                    Contingent
          W12393 Cty Road KK                                                  Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Layne Selin                                                         Contingent
          1690 E Memory Lane                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114.44
          Lea Aasby                                                           Contingent
          103 S Royal Ave                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Lea Walters                                                         Contingent
          N2854 Winchester Rd                                                 Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Leah Ceranski                                                       Contingent
          N154 Kamkes St.                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Leah Edwards                                                        Contingent
          515 W Bent Ave                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Leah Gauthier                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 844 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 844 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.590
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Leah Schindeldecker                                                 Contingent
          619 B S Keenan St                                                   Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Leah Shape                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Leah Walker                                                         Contingent
          1109 Bertch ave                                                     Unliquidated
          Waterloo, IA 50702
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Leah Winarski                                                       Contingent
          10 W. David Dr.                                                     Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,284.15
          Leander Bonnett                                                     Contingent
          705 S 26th St                                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Leander Tom                                                         Contingent
          2616 N Frederick Ave                                                Unliquidated
          Apt 227
                                                                              Disputed
          Milwaukee, WI 53211
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.591
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $829.50
          Leann Holland                                                       Contingent
          416 West Main Street                                                Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 845 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 845 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.591
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Leann Kohl                                                          Contingent
          2706 Overhill Dr                                                    Unliquidated
          Pekin, IL 61554
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,548.75
          LEANN Peterson                                                      Contingent
          E1380 FRONTAGE RD                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.93
          Leann Priebe                                                        Contingent
          814 3rd ave S                                                       Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          LeAnn Salmi                                                         Contingent
          608 Wisconsin Ave                                                   Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Leann Smith                                                         Contingent
          W7187 Briar Ct                                                      Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Leanne Kavanaugh                                                    Contingent
          N9611 Military Rd                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.22
          Leanne Schaetzl                                                     Contingent
          2491 16th Rd                                                        Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 846 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 846 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.591
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          LEASA LEFEBER                                                       Contingent
          N6306 Cty Rd UU                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lee Ann Slayton                                                     Contingent
          1012 Hall Hay Street                                                Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Lee Bergan                                                          Contingent
          W3930 hwy 106                                                       Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Lee Brandriet                                                       Contingent
          409 4th St NE                                                       Unliquidated
          Apt 1
                                                                              Disputed
          Watertown, SD 57201
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.592
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Lee Gruenwald                                                       Contingent
          11019 N Brighton Place                                              Unliquidated
          Mequon, WI 53097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.34
          LEE HARKE                                                           Contingent
          4116 n. Windover ct.                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Lee Hertzfeldt                                                      Contingent
          W16472 Baird Rd                                                     Unliquidated
          Melrose, WI 54642
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 847 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 847 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.592
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $596.15
          Lee Mcelhaney                                                       Contingent
          821 Locust St.                                                      Unliquidated
          Macon, MO 63552
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Lee Perry                                                           Contingent
          2010 Princess Ct                                                    Unliquidated
          Apt 6
                                                                              Disputed
          Lockport, IL 60441
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.592
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Lee Roth                                                            Contingent
          3076 cty hwy gg                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $863.07
          lee stroble                                                         Contingent
          n1880 julius dr                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Lee Swanson                                                         Contingent
          824 E Minor St                                                      Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lee Wisneski                                                        Contingent
          518 E 2nd street                                                    Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.08
          Leeann Rock                                                         Contingent
          2909 clearview ct                                                   Unliquidated
          Joliet, IL 60436
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 848 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 848 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.593
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Leeanne Gunther                                                     Contingent
          11011 Sturgis lane                                                  Unliquidated
          Tomahawk, WI 54487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Leevon Chinnock                                                     Contingent
          5303 colleen ave                                                    Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,410.15
          Leigh Parker                                                        Contingent
          333 E Water St                                                      Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $976.50
          LEO MOORE                                                           Contingent
          24201 Boot Lake Rd                                                  Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.25
          Leon Albers                                                         Contingent
          1010 Moraine Way #2                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.46
          Leon Milnes                                                         Contingent
          1092 Markworth Ct                                                   Unliquidated
          Westerville, OH 43081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Leon Rigor                                                          Contingent
          1312 renrose Avenue                                                 Unliquidated
          Loves Park, IL 61111
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 849 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 849 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.594
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Leona Suit                                                          Contingent
          1040 Cleveland Street                                               Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.38
          Leonard Hepfer                                                      Contingent
          111 N Houghton                                                      Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lesley Wilz                                                         Contingent
          N5784 Shop St                                                       Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Lesli Hemauer                                                       Contingent
          S16 W32183 High Meadow Circle                                       Unliquidated
          Delafield, WI 53018
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Leslie Baeten                                                       Contingent
          2516 Sunny Brook Dr                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $448.88
          Leslie Bevers                                                       Contingent
          N8922 Church St                                                     Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Leslie Bossler                                                      Contingent
          349 S8th Ave                                                        Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 850 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 850 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.594
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Leslie Busse                                                        Contingent
          5554 174th Street                                                   Unliquidated
          Tinley Park, IL 60477
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Leslie Damon                                                        Contingent
          Damon4@tds.net                                                      Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Leslie Gerrits                                                      Contingent
          11 Deer Run Ct.                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,797.52
          Leslie Kazmierkoski                                                 Contingent
          1709 14th Ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Leslie Kopf                                                         Contingent
          183 W Church Street                                                 Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Leslie Leisgang                                                     Contingent
          530 Baird Creek Rd Apt 5 5                                          Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Leticia Nowak                                                       Contingent
          608 Naragansett Ave.                                                Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 851 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 851 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.595
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Levi Anttila                                                        Contingent
          56257 Union street                                                  Unliquidated
          Calumet, MI 49913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Levi Groth                                                          Contingent
          745 Mystery ct                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $537.57
          Levi Kempka                                                         Contingent
          201 Main Street                                                     Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Levi Sterzibg                                                       Contingent
          N4459 W Townline Rd                                                 Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Lex RJ                                                              Contingent
          2551 E 4 Mile Rd                                                    Unliquidated
          Sault Sainte Marie, MI 49783
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Lexa Buechner                                                       Contingent
          4964 Meadow Side Lane                                               Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lexee Funk                                                          Contingent
          W2511 Fieldside Court                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 852 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 852 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.596
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lexi Appleton                                                       Contingent
          3296 Pioneer Drive                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Lexi Bird                                                           Contingent
          W8386 Cty Rd S                                                      Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Lexi Brown                                                          Contingent
          924a Portage Street                                                 Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lexi Chaillier                                                      Contingent
          4883 Delta 17.8 Drive                                               Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lexi Dagenais                                                       Contingent
          4842 147th court                                                    Unliquidated
          Savage, MN 55378
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lexi Evans                                                          Contingent
          2976 Military Street                                                Unliquidated
          Port Huron, MI 48060
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Lexi Huth                                                           Contingent
          N4926 County Rd E                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 853 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 853 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.596
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lexi LeClair                                                        Contingent
          7029 W Hillcrest Rd                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Lexi Reeves                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Lexi Steele                                                         Contingent
          W5100 State Highway M69                                             Unliquidated
          Felch, MI 49831
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Lexi Wilson                                                         Contingent
          1500 Linden Ave                                                     Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.69
          Lexi Zarn                                                           Contingent
          211 S. College Ave                                                  Unliquidated
          Fox Lake, WI 53933
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lexie Silver                                                        Contingent
          N1656 W county road A                                               Unliquidated
          Adell, WI 53001
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lexington Halase                                                    Contingent
          3529 N Chappell Dr                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 854 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 854 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.597
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Leya Schultz                                                        Contingent
          2814 CLARK STREET                                                   Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Leyla Ninmer                                                        Contingent
          1121 winston dr                                                     Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.50
          Libby Dammen                                                        Contingent
          8405 N Ridge Trl                                                    Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.57
          Libby DeClark                                                       Contingent
          528 Beech Street                                                    Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Libby Greiber                                                       Contingent
          6186 BARMAN RD                                                      Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Libby Pavelec                                                       Contingent
          5960 Oak Hollow Dr                                                  Unliquidated
          Mc Farland, WI 53558
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Libby Pierret                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 855 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 855 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.598
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Liberty Wirtz                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Lili Duvnjak                                                        Contingent
          1444 woodview dr                                                    Unliquidated
          Apt 6
                                                                              Disputed
          Crown Point, IN 46307
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.598
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Liliana Speck                                                       Contingent
          105 Queensgate Blvd                                                 Unliquidated
          Sault Ste. Marie ON p6A 6Y4
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lilly Haase                                                         Contingent
          6040 Naples Lane                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lily Balison                                                        Contingent
          4532 Algonquin Trail                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Lily Barker                                                         Contingent
          N7574 Lakeshore Drive                                               Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.598
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Lily Hansen                                                         Contingent
          19 Skillman Lane                                                    Unliquidated
          Saint Paul, MN 55127
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 856 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 856 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.598
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.38
          Lily Hansen                                                         Contingent
          2533 Grand St NE                                                    Unliquidated
          Minneapolis, MN 55418
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lily Sonnentag                                                      Contingent
          W1103 Townline Rd                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Lily Whiting                                                        Contingent
          1014 Eastman St                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Linda Bartlett                                                      Contingent
          W288N8037 PARK DR                                                   Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Linda Bowers                                                        Contingent
          W1792 Dragonfly Ct.                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,947.75
          Linda Brauer                                                        Contingent
          951 Forest Tree Ct                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.95
          Linda Brauer                                                        Contingent
          951 Forest Tree Ct                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 857 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 857 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.599
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Linda Brockman                                                      Contingent
          1205 E. Main St.                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.38
          Linda Buck                                                          Contingent
          1215 Fawn Drive                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Linda Djupstrom                                                     Contingent
          N11096 Hoffman K 4 Ln                                               Unliquidated
          Daggett, MI 49821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Linda Gorges                                                        Contingent
          N2815 Buckhorn Drive                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Linda Gorzek                                                        Contingent
          324 St Francis Drive                                                Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Linda Hanson                                                        Contingent
          N6539 County Road W                                                 Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Linda Iverson                                                       Contingent
          7380 Carter Circle East                                             Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 858 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 858 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.600
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Linda Kolbet                                                        Contingent
          3574 spring park rd                                                 Unliquidated
          Osage, IA 50461
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Linda Krohn                                                         Contingent
          W9946 County Road C                                                 Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Linda Mischnick                                                     Contingent
          6516 COUNTY ROAD                                                    Unliquidated
          Amherst, WI 54406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.75
          LINDA MUCHE                                                         Contingent
          N9108 LAKESHORE DR                                                  Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Linda Selsmeyer                                                     Contingent
          1701 Royal Crown Ct                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Linda Stange                                                        Contingent
          3732 S. 20TH PL                                                     Unliquidated
          Milwaukee, WI 53221
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Linda Van Camp                                                      Contingent
          136 Shelley Lane                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 859 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 859 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.601
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Linda Walling                                                       Contingent
          W6319 Eastern Ave                                                   Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Linda Will                                                          Contingent
          370 S Marr St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Linda Winkler                                                       Contingent
          3019 ELIM AVE                                                       Unliquidated
          Zion, IL 60099
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Linda Wolfe Anderson                                                Contingent
          E893 Stratton Lake Road                                             Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Lindsay Holewinski                                                  Contingent
          851 depere st                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $144.88
          Lindsay Lamay                                                       Contingent
          4514 state hwy 22                                                   Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          lindsay malchow                                                     Contingent
          431 E Mission rd                                                    Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 860 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 860 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.601
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lindsay Paul                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Lindsay Peterson                                                    Contingent
          W5924 springview dr                                                 Unliquidated
          Norway, MI 49870
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Lindsay Radichel                                                    Contingent
          1934 N Alvin St                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Lindsay Steinke                                                     Contingent
          145 9th st                                                          Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Lindsey Baker                                                       Contingent
          45 mockingbird lane                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lindsey Bittner                                                     Contingent
          261 Ridgeview Dr                                                    Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Lindsey Burrows                                                     Contingent
          5100 W Anita St.                                                    Unliquidated
          Apt. 7
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 861 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 861 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.602
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Lindsey Czubin                                                      Contingent
          5155 S Mars Dr                                                      Unliquidated
          New Berlin, WI 53146
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lindsey Fergus                                                      Contingent
          365 Pleasant Hill Ave                                               Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Lindsey Fletcher                                                    Contingent
          1670 Biemeret St                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Lindsey Genrich                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Lindsey Kerr                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.602
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lindsey Klug                                                        Contingent
          546 Karen Lane                                                      Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Lindsey Krake                                                       Contingent
          N3951 Washington Ave                                                Unliquidated
          7
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 862 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 862 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.603
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Lindsey Meyers                                                      Contingent
          11809 Monroe St Ne                                                  Unliquidated
          Minneapolis, MN 55434
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Lindsey Mullen                                                      Contingent
          3509 East Glory Lane                                                Unliquidated
          Apt 15
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.603
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lindsey O'Brien                                                     Contingent
          N6377 Nelson rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Lindsey Olszewski                                                   Contingent
          1688 SHAWANO AVE APT 6                                              Unliquidated
          GREEN BAY, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lindsey Park                                                        Contingent
          420 Shagbark Ct                                                     Unliquidated
          Algonquin, IL 60102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Lindsey Schuhart                                                    Contingent
          4274 River Street                                                   Unliquidated
          Wabeno, WI 54566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.98
          Lindsey Sullivan                                                    Contingent
          4811 Rachel Lane                                                    Unliquidated
          Apt 20
                                                                              Disputed
          Wausau, WI 54401
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 863 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 863 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.603
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lindsey Tews                                                        Contingent
          N7914 Creekside Drive                                               Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lindsey Urban                                                       Contingent
          N4277 Country Ct                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Lindsey Whiting                                                     Contingent
          21987 Peepsock Rd                                                   Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.68
          Lindsey Zick                                                        Contingent
          634 Pauquette Pines Ln                                              Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $487.15
          Linn Heinzen                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Linsey Matthews                                                     Contingent
          119 Briarwood Cir                                                   Unliquidated
          La Porte, IN 46350
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Linsey Piszczek                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 864 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 864 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.604
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lisa Baehman                                                        Contingent
          W7831 county rd mm                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lisa Berger                                                         Contingent
          3894 Carver Path                                                    Unliquidated
          Chaska, MN 55318
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,441.13
          Lisa Bosetski                                                       Contingent
          5907 Cty Road KB                                                    Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Lisa Bosio                                                          Contingent
          W4216 Gladstone Beach Road                                          Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          LISA BRADLEY                                                        Contingent
          1525 WITZEL UNIT E                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $394.76
          Lisa Brown                                                          Contingent
          W3945 Rock Rd                                                       Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $863.07
          lisa buechner                                                       Contingent
          800 Leeward Ln                                                      Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 865 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 865 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.605
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.57
          Lisa Buelow                                                         Contingent
          N7744 bestul Rd                                                     Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,101.06
          Lisa Cluppert                                                       Contingent
          304 Church St                                                       Unliquidated
          P.O.Box 92
                                                                              Disputed
          Fairwater, WI 53931
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.605
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.32
          Lisa Dorn                                                           Contingent
          1125 W Parkway Blvd                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Lisa Euclide                                                        Contingent
          1103 W Winnebago St                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Lisa Ferrara-caron                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lisa Gorges                                                         Contingent
          W7386 Diane Dr.                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Grams                                                          Contingent
          1610 PLUM TREE CT                                                   Unliquidated
          KAUKAUNA, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 866 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 866 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.605
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lisa Hansen                                                         Contingent
          22 Corn Silk Ct                                                     Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Hartjes                                                        Contingent
          2050 Olde Country circle                                            Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Lisa Hessler                                                        Contingent
          608 s main st                                                       Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Lisa Hughers                                                        Contingent
          5374 Grandview Road                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lisa Hunter                                                         Contingent
          Lisa Hunter                                                         Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.08
          Lisa Kallas                                                         Contingent
          W142 Welsch Road                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.15
          Lisa Kennedy                                                        Contingent
          202335 Dubay Dr                                                     Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 867 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 867 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.606
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Klahn                                                          Contingent
          W1975 Town Hall Rd                                                  Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Lacombe                                                        Contingent
          1518 Eastman Ave                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308.69
          Lisa Lardinois                                                      Contingent
          1690 Red Oak Street                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lisa Maida                                                          Contingent
          219 Rhodes st                                                       Unliquidated
          Pinconning, MI 48650
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $668.33
          Lisa Marie                                                          Contingent
          E7184 Guth Road                                                     Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.73
          Lisa Matuszewski                                                    Contingent
          2440 Hampton Ave                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Lisa Mckay                                                          Contingent
          4175 W. Earthrock Rd.                                               Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 868 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 868 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.607
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lisa Nigl                                                           Contingent
          4372 Harbor Village Drive                                           Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Parks                                                          Contingent
          W11515 County Road TC                                               Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lisa Pawlowski                                                      Contingent
          1023 Aster Ct                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.63
          LISA PIRK                                                           Contingent
          226 dorthy dr                                                       Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Reed                                                           Contingent
          2709 E Glenhurst LN                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.92
          Lisa Sattler                                                        Contingent
          W2136 Beechnut Lane                                                 Unliquidated
          Poy Sippi, WI 54967
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $397.43
          Lisa Sattler                                                        Contingent
          W2136 Beechnut Lane                                                 Unliquidated
          Poy Sippi, WI 54967
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 869 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 869 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.608
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.95
          Lisa Schaden                                                        Contingent
          585 Rothe St                                                        Unliquidated
          3
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.608
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $394.76
          Lisa Schmeling                                                      Contingent
          N94 W15709 Ridgeview Drive                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.82
          Lisa Schneider                                                      Contingent
          3002 Sand Pit Rd                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lisa Seefeldt                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Lisa Shrock                                                         Contingent
          N171 Springfield Court                                              Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          LISA SLOWINSKI                                                      Contingent
          4501 PLEASANT VIEW DR                                               Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Lisa Snow                                                           Contingent
          7960 BIG BUCK CIRCLE E                                              Unliquidated
          Woodruff, WI 54568
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 870 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 870 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.608
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Lisa Stumpf                                                         Contingent
          N1278 Rawhide Rd                                                    Unliquidated
          Keshena, WI 54135
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Lisa Tesch                                                          Contingent
          209 Wyeville Ave                                                    Unliquidated
          Tomah, WI 54660
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Lisa Webb                                                           Contingent
          12706 Bell Rd                                                       Unliquidated
          Caledonia, WI 53108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lisa Werning                                                        Contingent
          313 Dewey Ave.                                                      Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lisa Woods                                                          Contingent
          1806 12th ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lise Stern                                                          Contingent
          419 W Foster St                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Liz Garcia                                                          Contingent
          3814 May Lane                                                       Unliquidated
          Spring Grove, IL 60081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 871 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 871 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.609
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Liz Klees                                                           Contingent
          3967 Creek View Ln SW                                               Unliquidated
          Rochester, MN 55902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.65
          Liz Lonigro                                                         Contingent
          1800 Schumacher Lane                                                Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Liz Mugan                                                           Contingent
          W7596 Parnell Rd.                                                   Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Liz Penegor                                                         Contingent
          128 hooper street                                                   Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Liza Klitzka                                                        Contingent
          84 Northbreeze Dr                                                   Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $487.19
          Liza Plourde                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lizzie Guerin                                                       Contingent
          58 Lincoln St.                                                      Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 872 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 872 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.610
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Lizzie Tebo                                                         Contingent
          W4330 West Slab City Rd                                             Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lizzie White                                                        Contingent
          718 N 6th st                                                        Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lizzy Neubauer                                                      Contingent
          2510 Clover Field Dr.                                               Unliquidated
          Chaska, MN 55318
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          LlanaiLee Pfeiffer                                                  Contingent
          N84 W13920 Fond du Lac Ave                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Lloyd Hansen                                                        Contingent
          1019 south weed street                                              Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Logan Bork                                                          Contingent
          N128 W17988 Holy Hill Rd                                            Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Logan Brue                                                          Contingent
          4965 HUBERTUS RD                                                    Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 873 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 873 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.610
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Logan Cardoza                                                       Contingent
          672 GROVE ST                                                        Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,707.83
          Logan Casady                                                        Contingent
          2780 Lone Tree Road                                                 Unliquidated
          Badger, IA 50516
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $432.57
          Logan Dettman                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          logan ferk                                                          Contingent
          3821 north valley drive                                             Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Logan Finnegan                                                      Contingent
          114 South Sheakely                                                  Unliquidated
          3
                                                                              Disputed
          New Hampton, IA 50659
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.611
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Logan Johnson                                                       Contingent
          N2584 Brittany Lane                                                 Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Logan Kinsella                                                      Contingent
          483 Jacob Drive                                                     Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 874 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 874 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.611
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,643.91
          Logan Lau                                                           Contingent
          403 sandstone terr                                                  Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Logan Lindemann                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Logan Naker                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Logan Nemecek                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.611
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          Logan Nickel                                                        Contingent
          500 w hampton ave                                                   Unliquidated
          201
                                                                              Disputed
          Milwaukee, WI 53217
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.612
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Logan Ottman                                                        Contingent
          310 SMITHFEILD DR                                                   Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Logan Peetz                                                         Contingent
          7661 Busy Nook Rd                                                   Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 875 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 875 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.612
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Logan Rampson                                                       Contingent
          W175N12877 Lancelot dr                                              Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Logan Schuiteman                                                    Contingent
          1215 Geneva road                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Logan Siebers                                                       Contingent
          W2131 lau road                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Logan Simkowski                                                     Contingent
          1957 swan pointe terrace                                            Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Logan Stefl                                                         Contingent
          215 S. Smalley St.                                                  Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Logan VanHandel                                                     Contingent
          631 7th street                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.612
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $628.95
          Logan Wright                                                        Contingent
          402 North D Street                                                  Unliquidated
          Hamilton, OH 45013
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 876 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 876 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.612
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lois Anderson                                                       Contingent
          182 Robert Street                                                   Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lois Beth                                                           Contingent
          1834 SHELLEY Lane                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Londyn Mayer                                                        Contingent
          N82W22380 Sandras Dr                                                Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Loni Skubal                                                         Contingent
          3150 Noah Road                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $866.20
          Lonnie Roeder                                                       Contingent
          N6796 Streblow Dr.                                                  Unliquidated
          12
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.613
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Loren Sauter                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lorena Metoxen                                                      Contingent
          2778Candle Court                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 877 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 877 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.613
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lori Abitz                                                          Contingent
          W6450 State Road 21                                                 Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          LORI ANTHONY                                                        Contingent
          1071 ROCKDALE ST                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Lori Arent                                                          Contingent
          W6880 Daniel Ct                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $814.76
          Lori Baker                                                          Contingent
          22803 230th St                                                      Unliquidated
          Dallas Center, IA 50063
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lori Bilkey                                                         Contingent
          1145 Honey Creek Rd.                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $652.58
          Lori Black Coulahan                                                 Contingent
          51572 Lakeland Rd.                                                  Unliquidated
          Elkhart, IN 46514
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Lori Blythe                                                         Contingent
          321 E Scott St                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 878 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 878 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.614
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.09
          Lori Brown                                                          Contingent
          N21841 County Road O                                                Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Lori Casetta                                                        Contingent
          3182 Prairie Hollow Drive                                           Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.90
          Lori Coubal                                                         Contingent
          104 Ahola Avenue                                                    Unliquidated
          Wakefield, MI 49968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Lori Cramer                                                         Contingent
          1009 Adams Pl                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Lori Feuerstein                                                     Contingent
          W250N8569 Watersedge Ct                                             Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lori Garrett                                                        Contingent
          W3126 Sunshine Rd                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Lori Heinrichs                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 879 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 879 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.615
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Lori Hess                                                           Contingent
          PO BOX 80                                                           Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Lori Hodge                                                          Contingent
          7766 Island Aire Rd                                                 Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Lori Holland                                                        Contingent
          641 Waugoo Avenue                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lori Jensen                                                         Contingent
          2318 county road gg                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $113.38
          Lori Johnson                                                        Contingent
          921 Michigan Ln                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Lori Klotz                                                          Contingent
          223 Maple Drive                                                     Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Lori Levonowicz                                                     Contingent
          815 Farmington ave                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 880 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 880 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.615
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Lori Loeffler                                                       Contingent
          N2082 Vast Domain Drive                                             Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Lori Lynn                                                           Contingent
          1151 rockwell road                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lori Margelofsky                                                    Contingent
          W2202 County Rd TW                                                  Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          LORI MATTES                                                         Contingent
          86 BRIX ST                                                          Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Lori Melahn                                                         Contingent
          33426 Brush Dr                                                      Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Lori Osero                                                          Contingent
          2686 Towerview Dr                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.08
          Lori Schroeder                                                      Contingent
          2130 S 9th                                                          Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 881 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 881 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.616
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $643.13
          Lori Schroeder                                                      Contingent
          2130 S 9th                                                          Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Lori Stankowicz                                                     Contingent
          2228 26th ave south                                                 Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lori Voight                                                         Contingent
          N3695 Cty. Rd. E                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.38
          Lori Wallene                                                        Contingent
          1254 Honeysuckle Lane                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.96
          lorne Wallenfang                                                    Contingent
          5475 Norway woods lane                                              Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Loucinda Conway                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Louis Mack                                                          Contingent
          2029 viking drive                                                   Unliquidated
          2029
                                                                              Disputed
          Reedsburg, WI 53959
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 882 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 882 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.617
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Louis Olswang                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Louis Thompson                                                      Contingent
          w164 Rolling acres ct                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.57
          Louisa Latimer                                                      Contingent
          217 Ridge View Trail                                                Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,771.88
          LUANNE SCHMILL                                                      Contingent
          W3689 WREN LANE                                                     Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Lucas Anderson                                                      Contingent
          1225 Locust Street                                                  Unliquidated
          West Des Moines, IA 50265
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $561.76
          Lucas Forgette                                                      Contingent
          825 east river drive                                                Unliquidated
          34
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.617
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,059.58
          Lucas Gallagher                                                     Contingent
          3334 N 13th st                                                      Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 883 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 883 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.617
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Lucas Gestwicki                                                     Contingent
          814 South 14 Street                                                 Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Lucas Haltaufderheide                                               Contingent
          642 South Marr Street                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Lucas Hoekstra                                                      Contingent
          2279 County Road 30                                                 Unliquidated
          Lynd, MN 56157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lucas Montag                                                        Contingent
          1618 Biscayne Dr.                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Lucas Simon                                                         Contingent
          10139 w forest home ave                                             Unliquidated
          204
                                                                              Disputed
          Hales Corners, WI 53130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.618
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Lucille Hansen                                                      Contingent
          1210 Mckinley St                                                    Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          Lucinda Immel                                                       Contingent
          N3277 Hickory Nut Circle                                            Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 884 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 884 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.618
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Lucinda Immel                                                       Contingent
          N3277 Hickory Nut Circle                                            Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Luis Martinez R                                                     Contingent
          2615 brookridge ave                                                 Unliquidated
          Minneapolis, MN 55422
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Luis Zurita                                                         Contingent
          9405 Burt St                                                        Unliquidated
          Apt 33
                                                                              Disputed
          Omaha, NE 68114
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.618
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Luke Brolin                                                         Contingent
          1007 Main St                                                        Unliquidated
          Lower
                                                                              Disputed
          Luxemburg, WI 54217
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.618
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Luke Brown                                                          Contingent
          1255 County Road S                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Luke Davis                                                          Contingent
          115 South Locust Street                                             Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Luke Erdman                                                         Contingent
          727 Manitowoc St.                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 885 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 885 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.619
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,242.15
          Luke Farver                                                         Contingent
          266 s main st                                                       Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          luke freeman                                                        Contingent
          P.O. Box 34                                                         Unliquidated
          Fairwater, WI 53931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Luke Garrison                                                       Contingent
          W1721 PLAINVIEW RD                                                  Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,217.52
          LUKE GARROW                                                         Contingent
          N1524 deer haven ct                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Luke Gorzek                                                         Contingent
          1016 W. Macarthur Ave                                               Unliquidated
          Eau Claire, WI 54701
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Luke Gustafson                                                      Contingent
          1801 Woodland Road                                                  Unliquidated
          HillSide Place 404C
                                                                              Disputed
          Houghton, MI 49931
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.619
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Luke Hardinger                                                      Contingent
          8401 Fox Lane                                                       Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 886 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 886 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.619
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Luke Hernbrode                                                      Contingent
          1330 wood creek dr                                                  Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.50
          Luke Kelly                                                          Contingent
          8712 Troon Circle                                                   Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $770.65
          Luke Kreyer                                                         Contingent
          2772 S Voyage Drive                                                 Unliquidated
          Beloit, WI 53511
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Luke Lampe                                                          Contingent
          811 old marion Rd NE                                                Unliquidated
          Cedar Rapids, IA 52402
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,740.50
          LUKE LAZAREWICZ                                                     Contingent
          1009 N 28TH ST                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Luke Mangold                                                        Contingent
          5087 fox lane                                                       Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Luke Olson                                                          Contingent
          508 6th St Bldg 6223 Rm 203D                                        Unliquidated
          Biloxi, MS 39534
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 887 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 887 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.620
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Luke Pingel                                                         Contingent
          N3260 French Rd                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.94
          Luke Seefeldt                                                       Contingent
          2004 mayflower street                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Luke Seggelink                                                      Contingent
          784 James Road                                                      Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Luke Vanhandel                                                      Contingent
          5 Bellevue Place                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Luke Ziemer                                                         Contingent
          501 second street                                                   Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Luthor Mataitis                                                     Contingent
          1730 badger                                                         Unliquidated
          #5
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.621
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Lydia Decker                                                        Contingent
          PO Box 43                                                           Unliquidated
          Quinnesec, MI 49876
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 888 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 888 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.621
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lydia Jenatscheck                                                   Contingent
          W3744 Karamarie Dr                                                  Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lydia Kettner                                                       Contingent
          N3926 kelly rd                                                      Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $845.25
          LYDIA KHAN                                                          Contingent
          W11801 WALL STREET RD                                               Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lydia Lindemann                                                     Contingent
          9001 Flower Lane                                                    Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Lydia Rosengren                                                     Contingent
          1306 E 6th street                                                   Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          Lyla Frailing                                                       Contingent
          3224 Libby Lane                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lynda Peroutka Swenson                                              Contingent
          N1880 Emery Lane                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 889 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 889 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.622
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          lynda pigeon                                                        Contingent
          2236 ives ln                                                        Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Lyndsey Rost                                                        Contingent
          W7574 Velma Ln                                                      Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $468.83
          Lyneea Ramey                                                        Contingent
          1464 County Rd C                                                    Unliquidated
          Brussels, WI 54204
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Lynette Sloan                                                       Contingent
          2708 Hillwood Court                                                 Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          Lynn Burrow                                                         Contingent
          W4981 N. Oakhaven Circle                                            Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.69
          Lynn Engstrom                                                       Contingent
          3730 Western Ct                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Lynn Ewerdt                                                         Contingent
          1755 Park Ridge Lane                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 890 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 890 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.622
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          Lynn Halley                                                         Contingent
          2308 Cloverdale rd                                                  Unliquidated
          Naperville, IL 60564
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Lynn Heisler                                                        Contingent
          395 Police Memorial Dr                                              Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Lynn Hofacker                                                       Contingent
          W4637 Pleasant Rd                                                   Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Lynn Kussow                                                         Contingent
          2797 Golden Glow rd                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.14
          Lynn Miszewski                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Lynn Nuber                                                          Contingent
          850 S Janesville St Apt 1                                           Unliquidated
          Whitewater, WI 53190
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Lynn Thibault                                                       Contingent
          N3992 HICKORY RD                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 891 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 891 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.623
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lynna Wangelin                                                      Contingent
          N4755 Otto Rd                                                       Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Lynnette Medrano                                                    Contingent
          914 Cleveland Ave                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,069.96
          Mac Malchow                                                         Contingent
          2803 Spaulding Avenue                                               Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Macey Herrmann                                                      Contingent
          N7782 Spurline Ct.                                                  Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Macey Mcintyre                                                      Contingent
          214 Bridge Street                                                   Unliquidated
          Mazomanie, WI 53560
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $844.15
          Maci Formiller                                                      Contingent
          1040 gregory st                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maci Trzcinski                                                      Contingent
          655 Grove Street                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 892 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 892 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.624
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mackenna Schueller                                                  Contingent
          1983 County Road D                                                  Unliquidated
          Belgium, WI 53004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $339.12
          Mackensey Reeves                                                    Contingent
          187 Vincent Circle                                                  Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.69
          Mackenzee Stoltz                                                    Contingent
          W7059 Maple Terrace Rd                                              Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mackenzie Boyles                                                    Contingent
          W8966 Beech Rd.                                                     Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mackenzie Clymer                                                    Contingent
          515 Canton street                                                   Unliquidated
          Prescott, WI 54021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Mackenzie Frederick                                                 Contingent
          6008 FalconDr                                                       Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Mackenzie Hanson                                                    Contingent
          4405 Riverwood Dr N                                                 Unliquidated
          Fargo, ND 58102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 893 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 893 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.624
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.24
          Mackenzie Hanson Albrecht                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.624
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mackenzie Hollatz                                                   Contingent
          W12954                                                              Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Mackenzie Kerin                                                     Contingent
          1530 smith street                                                   Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Mackenzie Koellermeier                                              Contingent
          1471 Cowling Bay Rd                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mackenzie Lenz                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Mackenzie Mattheis                                                  Contingent
          6388 Swedish rd                                                     Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mackenzie Mccarthy                                                  Contingent
          476 Kaye street                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 894 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 894 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.625
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mackenzie mcMahon                                                   Contingent
          6102 Chucks Court                                                   Unliquidated
          Peosta, IA 52068
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,257.83
          MacKenzie Miller                                                    Contingent
          1193 Roland Lane                                                    Unliquidated
          6
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.625
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          MacKenzie Rae                                                       Contingent
          848 Linden Drive                                                    Unliquidated
          10
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.625
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Mackenzie Starks                                                    Contingent
          429 Wilson Avenue                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mackenzie Strube                                                    Contingent
          W2377 us hwy 10                                                     Unliquidated
          Lot 135
                                                                              Disputed
          Forest Junction, WI 54123
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.626
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Mackenzie Wichman                                                   Contingent
          902 E Florida Ave                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Mackenzie Williamsen                                                Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 895 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 895 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.626
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $623.61
          Mackenzie Windl                                                     Contingent
          N8455 River Bend Rd                                                 Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Macy Schendel                                                       Contingent
          425 Kellogg street                                                  Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Macy Schlosser                                                      Contingent
          6959 Mount Pleasant drive                                           Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Macy Wojcik                                                         Contingent
          W6785 State Highway 180                                             Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94.50
          Macy Wydeven                                                        Contingent
          1435 pearl st                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,100.00
          Mad City Windows                                                    Contingent
          2340 Holly Rd.                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    sponsorship 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Maddi Lambie                                                        Contingent
          515 Schoenhaar Drive                                                Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 896 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 896 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.626
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maddie Belo                                                         Contingent
          1 Sheffield Ct.                                                     Unliquidated
          Algonquin, IL 60102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maddie Bingham                                                      Contingent
          W2725 St Charles rd                                                 Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Maddie Brown                                                        Contingent
          N5331 Hwy M                                                         Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Maddie Cummings                                                     Contingent
          W350N5373 Road B                                                    Unliquidated
          Okauchee, WI 53069
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Maddie DeGoey                                                       Contingent
          2060 Olde Country Circle                                            Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Maddie Garbalagtys                                                  Contingent
          N5437 Blackbird Rd                                                  Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Maddie Goehler                                                      Contingent
          2319 N Eugene St                                                    Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 897 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 897 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.627
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Maddie Gryzik                                                       Contingent
          6765 Revere Court                                                   Unliquidated
          Gurnee, IL 60031
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maddie Hanzel                                                       Contingent
          2900 E Rock A Way rd                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Maddie Larson                                                       Contingent
          1150 sawtell ct                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Maddie Morris                                                       Contingent
          936 bainbridge drive                                                Unliquidated
          Naperville, IL 60563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maddie Mutz                                                         Contingent
          4400 Sequoia Dr                                                     Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maddie Tesch                                                        Contingent
          4333 N Windingbrook Dr                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maddy Butke                                                         Contingent
          3051 Buttercup Rd                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 898 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 898 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.628
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Maddy Dejardin                                                      Contingent
          1308 Lawe                                                           Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.50
          Maddy Hanagan                                                       Contingent
          2226 Deer Prairie Dr.                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Maddy Kruckeberg                                                    Contingent
          W2214 Out of Town Ln                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Maddy Lisse                                                         Contingent
          1763 aspen lane                                                     Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Maddy Przybylski                                                    Contingent
          25 Mulberry Ct                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Maddy Weix                                                          Contingent
          813 W Ridgeview drive                                               Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Madelin Corrao                                                      Contingent
          4642 Royal Vista Trail                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 899 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 899 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.629
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Madeline Cooney                                                     Contingent
          925 Driftwood Drive                                                 Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Madeline Heinrich                                                   Contingent
          1015 Thornewood Lane                                                Unliquidated
          Algonquin, IL 60102
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.28
          Madeline Mielke                                                     Contingent
          433 Clarence Street                                                 Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Madeline Wachowski                                                  Contingent
          629 W 5th Ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Madeline Wendricks                                                  Contingent
          1057 Fair Rd                                                        Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Madelyn Hermus                                                      Contingent
          1200 Dotty Drive                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Madelyn Lein                                                        Contingent
          30 Monastery Hill Dr                                                Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 900 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 900 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.629
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Madelynn Otto                                                       Contingent
          2857 Prairie Wood Drive                                             Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Madi Koth                                                           Contingent
          7466 STATE ROAD 91                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Madi Martin                                                         Contingent
          W1715 Maple Hill Lane                                               Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Madi Michels                                                        Contingent
          1000 Holly Tree Lane                                                Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Madilyn Danza                                                       Contingent
          W3342 Sunset Dr                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Madilyn Rudoll                                                      Contingent
          4155 143rd St W                                                     Unliquidated
          Rosemount, MN 55068
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Madison Akstulewicz                                                 Contingent
          524 Broad Street                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 901 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 901 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.630
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.50
          Madison Brown                                                       Contingent
          1016 N Georgetown Terrace                                           Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $590.07
          Madison Degrand                                                     Contingent
          5317 Steves Cheese Rd                                               Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,725.15
          Madison Dunavant                                                    Contingent
          301 Chestnut                                                        Unliquidated
          Jet, OK 73749
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Madison Hardy                                                       Contingent
          3645 Cherryvale Pl                                                  Unliquidated
          Unit 1
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.630
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Madison Karch                                                       Contingent
          484 Barbie Ct                                                       Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,372.33
          Madison Martin                                                      Contingent
          432 Southdown West Blvd                                             Unliquidated
          Houma, LA 70360
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.10
          Madison Newton                                                      Contingent
          5613 Derby Ct.                                                      Unliquidated
          Apt. 220
                                                                              Disputed
          Alexandria, VA 22311
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 902 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 902 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.631
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Madison Rystrom                                                     Contingent
          2049 Oak Road                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Madison Sarah                                                       Contingent
          w84w15979 menomonee ave                                             Unliquidated
          apt 108
                                                                              Disputed
          Menomonee Falls, WI 53051
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.631
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Madison Wagner                                                      Contingent
          N8626 Winding Trail Drive                                           Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Madison Whaley                                                      Contingent
          174 Roland St                                                       Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.74
          Madisyn Coldren                                                     Contingent
          2827 forest ave                                                     Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Madlin Goffard                                                      Contingent
          N5265 County Road E                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Mae Cornelius                                                       Contingent
          2420 Oakwood Drive                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 903 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 903 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.631
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mae Micolichek                                                      Contingent
          997 Schwartz Road                                                   Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Magen Schneider                                                     Contingent
          W7975 Thomaswood Trail                                              Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Maggie Augustin                                                     Contingent
          611 Bartels St                                                      Unliquidated
          Unit A
                                                                              Disputed
          Madison, WI 53716
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.632
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maggie Burhans                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maggie Clifford                                                     Contingent
          15 Rolling Green Circle                                             Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Maggie Krepline                                                     Contingent
          1092 golf view drive                                                Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Maggie Meyer                                                        Contingent
          8733 English Lake Rd                                                Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 904 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 904 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.632
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $627.84
          Maggie Mielke                                                       Contingent
          131 North Main                                                      Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Maggie Ostrenga                                                     Contingent
          5390 lade beach rd                                                  Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.94
          Maggie Scharf                                                       Contingent
          1750 Luke Lane                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maggie Swagel                                                       Contingent
          E2345 HWY 29                                                        Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Maggie VerBust                                                      Contingent
          1420 Coolidge Ave                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Maguire Heim                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Makayla Barth                                                       Contingent
          1106 W 17th St                                                      Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 905 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 905 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.633
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,311.96
          Makayla Brickl                                                      Contingent
          1226 Fox Street                                                     Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $866.20
          Makayla Dunlap                                                      Contingent
          6650 n rd                                                           Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Makayla Heise                                                       Contingent
          W53N114 McKinley Ct                                                 Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Makayla Holdt                                                       Contingent
          W3284 Hofa Park Road                                                Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.50
          Makayla Olson                                                       Contingent
          2334 Bonneydune Dr                                                  Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Makayla Tomlinson                                                   Contingent
          123 River Oaks Dr                                                   Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Makayla Vollmer                                                     Contingent
          58 N 12th St                                                        Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 906 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 906 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.633
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Makena Felten                                                       Contingent
          932 N 68th St                                                       Unliquidated
          Milwaukee, WI 53213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Makenna Harmsen                                                     Contingent
          W9926 Church Road                                                   Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Makenna Huenerbein                                                  Contingent
          153 N 15th street                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Makenna Treadway                                                    Contingent
          3183 Bay Settlement rd                                              Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Makennah Vandehey                                                   Contingent
          W1563 County Road S                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          makesha walton                                                      Contingent
          2857 circle shore drive                                             Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Makiesha Roberts                                                    Contingent
          118 harmony hills ct                                                Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 907 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 907 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.634
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Makya Schroeder                                                     Contingent
          N8627 Mill Creek Road                                               Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Malachi Cata o                                                      Contingent
          201 N Bisbee                                                        Unliquidated
          10
                                                                              Disputed
          Willcox, AZ 85643
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.634
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Malachiah Fleming                                                   Contingent
          2140 Daytona pl.                                                    Unliquidated
          Hot Springs, SD 57747
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Mallory Tomczak                                                     Contingent
          1121 South Lincoln St                                               Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Mandah Pr ?t                                                        Contingent
          615 Tamarack street                                                 Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Mandy Groskreutz                                                    Contingent
          N1458 greenwood rd                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Mandy Joncas                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 908 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 908 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.635
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,106.71
          Mandy Konkol                                                        Contingent
          725 Grove Street                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Mandy Kruzicki                                                      Contingent
          1737 Evergreen Court                                                Unliquidated
          Custer, WI 54423
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Mandy Mills                                                         Contingent
          7829 Elm Grove LN                                                   Unliquidated
          Minneapolis, MN 55428
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $438.38
          Mandy Rozmiarek                                                     Contingent
          9476 Crow Road                                                      Unliquidated
          Forestville, WI 54213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Manuel Zapata                                                       Contingent
          2128 Burton Dr                                                      Unliquidated
          Zeeland, MI 49464
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Mar a Varela                                                        Contingent
          2717 Arches Drive                                                   Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $783.31
          Marah Van                                                           Contingent
          1319 8th Street                                                     Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 909 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 909 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.636
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Maranda Kurth                                                       Contingent
          808 S Lincoln Ave                                                   Unliquidated
          101
                                                                              Disputed
          Beaver Dam, WI 53916
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.636
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $697.20
          Marc Meyer                                                          Contingent
          N4233 State Rd 32                                                   Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Marc Rowe                                                           Contingent
          11459 Dexter St.                                                    Unliquidated
          Clio, MI 48420
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          marc sawyer                                                         Contingent
          105 n 3rd st                                                        Unliquidated
          Fort Atkinson, WI 53538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Marce Marce                                                         Contingent
          2447 Mayo Street                                                    Unliquidated
          Hollywood, FL 33020
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          marci balson                                                        Contingent
          w7967 church rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Marcia Payne                                                        Contingent
          P. O. Box 142                                                       Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 910 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 910 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.636
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $546.51
          Marcia Schodrow                                                     Contingent
          124 e 11th st                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          MARCIE CONKLIN                                                      Contingent
          910 CLAIRVILLE RD                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Marcus Bermea                                                       Contingent
          1674 east Maddison circle                                           Unliquidated
          San Tan Valley, AZ 85140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Marcus Frelich                                                      Contingent
          w767 Mullen Dr.                                                     Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Marcus Williams                                                     Contingent
          527 Glenburnie                                                      Unliquidated
          Houston, TX 77022
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maren Jensen                                                        Contingent
          3644 Saddle Ridge Rd                                                Unliquidated
          Deerfield, WI 53531
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Maren McGuire                                                       Contingent
          2969 Waldwic Lane                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 911 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 911 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.637
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          MARGARET BOTT                                                       Contingent
          315 KNAPP ST                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Margaret Jeanquart                                                  Contingent
          702 Marcks ct                                                       Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Margaret Stelzner                                                   Contingent
          1210Shadowood cir                                                   Unliquidated
          3
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.637
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,010.63
          Margaret Willis                                                     Contingent
          W6041 JESSICA LANE                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Margie Canfield                                                     Contingent
          N170W20176 Willow Ridge Dr.                                         Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Margo Drew                                                          Contingent
          28542 147th St NW                                                   Unliquidated
          Zimmerman, MN 55398
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maria Bauer                                                         Contingent
          722 Greenway Terrace                                                Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 912 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 912 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.638
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.34
          Maria Byrge                                                         Contingent
          N3467 Salm Road                                                     Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Maria Escobedo                                                      Contingent
          1480 Elm st                                                         Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Maria Francisco                                                     Contingent
          8090 Constitution Blvd.                                             Unliquidated
          Cadillac, MI 49601
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Maria Homier-McNamee                                                Contingent
          E8280 County Road H                                                 Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Maria Lamers                                                        Contingent
          230 New Rd                                                          Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maria Madden                                                        Contingent
          N8682 German Street                                                 Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Maria Mark                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 913 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 913 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.638
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.91
          Maria Nelson                                                        Contingent
          N5324 Cobb Road                                                     Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Maria Novy                                                          Contingent
          1821 Andrea Michelle ct                                             Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Maria Ortiz                                                         Contingent
          1015 grignon st                                                     Unliquidated
          B
                                                                              Disputed
          Green Bay, WI 54301
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.639
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maria Parolini                                                      Contingent
          617 Karen Lane                                                      Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Maria Stucke                                                        Contingent
          212 university dr                                                   Unliquidated
          3
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.639
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Maria Van Asten                                                     Contingent
          W2528 Skyview Ct.                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mariah Braddock                                                     Contingent
          9303 Glencoe Dr                                                     Unliquidated
          Apt 206
                                                                              Disputed
          Verona, WI 53593
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 914 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 914 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.639
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Mariah Chenier                                                      Contingent
          w833 edwards ave                                                    Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.38
          Mariah Fischer                                                      Contingent
          833 5th street                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mariah Herrmann                                                     Contingent
          1341 Gridley Ct                                                     Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mariah Moehn                                                        Contingent
          674 Canary Avenue                                                   Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Mariah Oskey                                                        Contingent
          2727 WELHOUSE DR                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mariah Peterson                                                     Contingent
          217 S State St                                                      Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Mariah Ryan                                                         Contingent
          1760 Field Cliffe Drive                                             Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 915 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 915 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.640
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Mariah Smitala                                                      Contingent
          1507 Refset Dr                                                      Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26.25
          Mariah Tebon                                                        Contingent
          1342 Colle Street                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mariah Vielbaum                                                     Contingent
          827 Grace St.                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Mariah Wallace                                                      Contingent
          17181 Nixon Street Nw                                               Unliquidated
          Elk River, MN 55330
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mariah Walton                                                       Contingent
          1805 University Ave                                                 Unliquidated
          Apt 5
                                                                              Disputed
          Madison, WI 53726
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.640
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          marie blawat                                                        Contingent
          1121 Iris Lane                                                      Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Marie Watson                                                        Contingent
          3432 Edinburgh                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 916 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 916 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.640
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Marielle Foersterling                                               Contingent
          235 Indian Trail Road                                               Unliquidated
          Barrington, IL 60010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mariha Pratt                                                        Contingent
          4311 Schofield Ave                                                  Unliquidated
          Lot 36
                                                                              Disputed
          Schofield, WI 54476
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.641
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Marik Reilly                                                        Contingent
          W5136 Pine Bluff Road                                               Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Marilyn Bodway                                                      Contingent
          N763 Spring Lake Estates Dr                                         Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Marina Gamboeck                                                     Contingent
          10612 w oklahoma ave                                                Unliquidated
          apt 28
                                                                              Disputed
          Milwaukee, WI 53227
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.641
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Marina Orlowski                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.641
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Marina Pappamichiel                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 917 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 917 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.641
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Mario Delgado                                                       Contingent
          3733 S 96th St                                                      Unliquidated
          Milwaukee, WI 53228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Marisa Cordova                                                      Contingent
          808 BREWSTER DR                                                     Unliquidated
          Apt 3
                                                                              Disputed
          Lake Mills, WI 53551
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.641
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $890.30
          Marisa Dolata                                                       Contingent
          2543 hwy 13                                                         Unliquidated
          Adams, WI 53910
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Marisa Maas                                                         Contingent
          550 W Riverwood Dr.                                                 Unliquidated
          108
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.642
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Marisa Plumb                                                        Contingent
          4025 Lamphere Ct                                                    Unliquidated
          Davenport, IA 52806
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Marisa Polster                                                      Contingent
          87 Raider Heights                                                   Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.57
          Marisa Tasson                                                       Contingent
          626 D st                                                            Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 918 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 918 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.642
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Marissa Deibert                                                     Contingent
          3122 Springfield Rd                                                 Unliquidated
          Cross Plains, WI 53528
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Marissa Frausto                                                     Contingent
          N2894 Cty Rd H                                                      Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Marissa Gall                                                        Contingent
          1527 Galaxy Court                                                   Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Marissa Kleckler                                                    Contingent
          135 Saratoga Circle                                                 Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Marissa Lovejoy                                                     Contingent
          75739 220th st.                                                     Unliquidated
          Grand Meadow, MN 55936
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Marissa Maleck                                                      Contingent
          315 west stroud street                                              Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Marissa Mcculley                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 919 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 919 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.643
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          Marissa Tratz                                                       Contingent
          1470 PHEASANT CREEK DR                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          MARJORIE HUJET                                                      Contingent
          9298 CLAY RD                                                        Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Marjorie Peterson                                                   Contingent
          1134 West Cecil St.                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Mark Adamski                                                        Contingent
          2740 Minerva Street                                                 Unliquidated
          #3
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.643
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Mark Atkins                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Mark Barnhart                                                       Contingent
          613 Monroe St                                                       Unliquidated
          Anoka, MN 55303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $638.15
          Mark Beggs                                                          Contingent
          4362 N Bull Rush Drive                                              Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 920 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 920 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.643
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Mark Castell                                                        Contingent
          51 Glen Forest Dr                                                   Unliquidated
          Hamilton ON L8K 5Y7
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $386.34
          Mark Connelly                                                       Contingent
          2409 11th Ave                                                       Unliquidated
          Adams, WI 53910
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Mark Crawford                                                       Contingent
          3801 S Miner ST                                                     Unliquidated
          Apt 6
                                                                              Disputed
          Milwaukee, WI 53221
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.644
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mark Davis                                                          Contingent
          5667 Hilldale dr.                                                   Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,147.13
          mark deruyter                                                       Contingent
          W3241 Garton Rd                                                     Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          MARK DLUGOLENSKI                                                    Contingent
          243 W 12TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,040.01
          Mark Gamerdinger                                                    Contingent
          2229 Wisconsin Ave                                                  Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 921 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 921 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.644
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,538.25
          Mark Geier                                                          Contingent
          PO BOX 07022                                                        Unliquidated
          Fort Myers, FL 33919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Mark Gezella                                                        Contingent
          453 N Good Hope Rd                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          MARK GOFFARD                                                        Contingent
          N1944 CTY RD XX                                                     Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $627.84
          Mark Hagemann                                                       Contingent
          S994 Hagemann rd                                                    Unliquidated
          Wonewoc, WI 53968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,270.50
          Mark Johnson                                                        Contingent
          E4986 Slade Road                                                    Unliquidated
          Ironwood, MI 49938
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $456.74
          Mark Jolin                                                          Contingent
          1214 East Fremont Street                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Mark Jones                                                          Contingent
          2909 E Bremer Av lot 67                                             Unliquidated
          Waverly, IA 50677
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 922 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 922 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.645
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mark Keith                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mark Kendall                                                        Contingent
          203 Kendall Rd.                                                     Unliquidated
          Mineral Point, WI 53565
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mark Kramer                                                         Contingent
          N19561 Schmickle Valley Rd.                                         Unliquidated
          Trempealeau, WI 54661
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Mark Kuehl                                                          Contingent
          67 Applewood St.                                                    Unliquidated
          Plattsville ON N0J 1S0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Mark LaTour                                                         Contingent
          1324 Angels Path                                                    Unliquidated
          46
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.645
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Mark Lefebre                                                        Contingent
          7486 Old 141 Rd                                                     Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Mark Lektzian                                                       Contingent
          41 Sandy Lane                                                       Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 923 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 923 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.645
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          mark lillge                                                         Contingent
          600 JOHNSON AVE                                                     Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Mark Maloney                                                        Contingent
          W923 Apache Ave.                                                    Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $586.95
          Mark Maloney                                                        Contingent
          W923 Apache Ave.                                                    Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Mark Mattson                                                        Contingent
          1221 bingham ave                                                    Unliquidated
          Sault Sainte Marie, MI 49783
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Mark Mccook                                                         Contingent
          W1756 Christine Ct                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Mark Miller                                                         Contingent
          W4834 Questa Ct                                                     Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $689.32
          Mark Nordwig                                                        Contingent
          609 Labaree Street                                                  Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 924 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 924 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.646
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mark Pusch                                                          Contingent
          W316N8545 Sunset Way                                                Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,417.50
          Mark Scimeca                                                        Contingent
          W11777 County Road GG                                               Unliquidated
          Hancock, WI 54943
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Mark Shinek                                                         Contingent
          PO box 11                                                           Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mark Sotrby                                                         Contingent
          3034 Whirthington Ct                                                Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Mark Thurow                                                         Contingent
          1015 School Ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.46
          Mark Unger                                                          Contingent
          636 Kirkwood Avenue                                                 Unliquidated
          Winthrop Harbor, IL 60096
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Mark Virgo                                                          Contingent
          1801 8th ave                                                        Unliquidated
          317
                                                                              Disputed
          Menominee, MI 49858
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 925 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 925 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.647
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Mark Vohl                                                           Contingent
          1853 Smith Street                                                   Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,439.03
          Mark Wilson                                                         Contingent
          2 Windsor Place                                                     Unliquidated
          Lincoln, IL 62656
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Marlee Devroy                                                       Contingent
          714 Brule Rd                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Marlene Bary                                                        Contingent
          30 emerald ln                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Marley Johnson                                                      Contingent
          1604 E Main Street                                                  Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Marlowe Friedel                                                     Contingent
          599 Ruggles Street                                                  Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Marni Sanderfoot                                                    Contingent
          201 De Forest Dr                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 926 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 926 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.647
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.50
          Marni Wickert                                                       Contingent
          1307 Prospect Street                                                Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.38
          Marshall Brown                                                      Contingent
          121 MALIN ST                                                        Unliquidated
          Genoa, WI 54632
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Marshall Herget                                                     Contingent
          3871 Cobblestone Ct.                                                Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.90
          Marshall Kent                                                       Contingent
          455 Adam's Ave                                                      Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Marta Kwasny                                                        Contingent
          114 School Court                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Martha Beaver                                                       Contingent
          8890 N.75 Lane                                                      Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Martha Kiedrowski                                                   Contingent
          E3268 Cross Rd                                                      Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 927 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 927 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.648
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Martha Monroe                                                       Contingent
          W3060 Sage Way                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Martin Anaya                                                        Contingent
          1n572 ethel st                                                      Unliquidated
          West Chicago, IL 60185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116.55
          Martin Jarozewski                                                   Contingent
          327 mound st.                                                       Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Martin Radke                                                        Contingent
          1124 Tullar rd                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $588.00
          Martin Sands                                                        Contingent
          35 Monica Dr                                                        Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $456.74
          Martin Smith                                                        Contingent
          2557 W Waukau Ave                                                   Unliquidated
          Apt 8
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.649
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $974.34
          Martina Jacobson                                                    Contingent
          1114 south 20th street                                              Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 928 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 928 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.649
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Marty Brost                                                         Contingent
          1257 Chestnut St.                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Marty Helms                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Marty Holz                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Marty Martin                                                        Contingent
          N8571 Townline Rd                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.88
          Marty Schneidewind                                                  Contingent
          417 n warren st                                                     Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Marvin Knoblock                                                     Contingent
          1786 Leonard Point Rd.                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Marvin Nickel                                                       Contingent
          400 Kitty Court                                                     Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 929 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 929 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.650
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.13
          Mary Ann Goebel                                                     Contingent
          W3854 ARTESIAN RD                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mary Beyer                                                          Contingent
          428 W 8th Ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.65
          Mary Curtin                                                         Contingent
          2204 W. Seneca Drive                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mary Fischbach                                                      Contingent
          3003 Middle Road                                                    Unliquidated
          Rock Falls, IL 61071
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,451.63
          MARY GLOMSKI                                                        Contingent
          19932 VOGEL LN                                                      Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Mary Hammen                                                         Contingent
          524 sue st                                                          Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          MARY KEMPF                                                          Contingent
          2088 ELM TREE DR                                                    Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 930 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 930 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.650
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mary Lawler                                                         Contingent
          4462 Beechnut Ct                                                    Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $561.75
          Mary Lloyd                                                          Contingent
          N8864 River Rd                                                      Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.38
          Mary Loomis                                                         Contingent
          3903 E High St                                                      Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Mary Lou Trauba                                                     Contingent
          W680 County Road DD                                                 Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Mary Maher                                                          Contingent
          507 block rd                                                        Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Mary Ott                                                            Contingent
          2584 Westmoor Road                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $384.83
          Mary Plummer                                                        Contingent
          4871 Pierce Ave                                                     Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 931 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 931 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.651
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,148.70
          MARY REMTER                                                         Contingent
          3579 N MASON ST                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Mary Rieder                                                         Contingent
          1681 Elk Trail Dr                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mary Rosencrans                                                     Contingent
          W222N2113 Glenwood Lane                                             Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Mary Ruplinger                                                      Contingent
          N5853 Cty W                                                         Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mary Sanford                                                        Contingent
          531 Concord Drive                                                   Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mary Schmidt                                                        Contingent
          2416 North 34th Street                                              Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mary Soda                                                           Contingent
          N6455 Soda Rd                                                       Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 932 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 932 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.652
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.09
          Mary Stueber                                                        Contingent
          1204 Lourdes Ave                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Mary Thome                                                          Contingent
          2145 E Prairie Creek Dr                                             Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          MARY TOLL                                                           Contingent
          1120 MISTLETOE LN                                                   Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Mary Unterbrunner                                                   Contingent
          418 Jackson St.                                                     Unliquidated
          Yorkville, IL 60560
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Mary Vandeyacht                                                     Contingent
          1536 Lakeshore Drive                                                Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $485.10
          MaryAnn Johnson                                                     Contingent
          8710 Hickory Lane                                                   Unliquidated
          Wonder Lake, IL 60097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Mason Aird                                                          Contingent
          N5942 terrace rd                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 933 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 933 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.652
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Mason Brackob                                                       Contingent
          910 old tower road                                                  Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Mason Cliver                                                        Contingent
          220 w 1st ave                                                       Unliquidated
          Dorchester, WI 54425
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Mason Diedrick                                                      Contingent
          W387weiler rd                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Mason Duchatschek                                                   Contingent
          405 E 5th Street                                                    Unliquidated
          Washington, MO 63090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Mason Grun                                                          Contingent
          2574 st pats rd                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Mason Kaas                                                          Contingent
          714 Tudor Dr                                                        Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mason Kocken                                                        Contingent
          N7885 County Road Y                                                 Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 934 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 934 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.653
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mason Lettau                                                        Contingent
          N1422 Greenbush Ct                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mason Mayer                                                         Contingent
          N3034 Woodland DR                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Mason Mcginley                                                      Contingent
          11920 Monroe st                                                     Unliquidated
          Denver, CO 80233
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Mason Modschiedler                                                  Contingent
          6216 Hwy k north                                                    Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Mason Ritz                                                          Contingent
          444 North Hickory Street                                            Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Mason VanDenBerg                                                    Contingent
          316 Elizabeth Street                                                Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Mason Vanderlinden                                                  Contingent
          337 south Washington st                                             Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 935 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 935 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.654
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Mason Wertel                                                        Contingent
          2754 Blue Spruce Drive                                              Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Mathilda Bartelt                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Matisen Meyers                                                      Contingent
          1024 S Evergreen St                                                 Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Matt Amerson                                                        Contingent
          1309 Hillcrest drive                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Matt Baker                                                          Contingent
          2544 Maple Grove Dr                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.01
          Matt Bowers                                                         Contingent
          12554 Greensview Dr                                                 Unliquidated
          Roscoe, IL 61073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Matt Braatz                                                         Contingent
          4951 S 35th Street                                                  Unliquidated
          Milwaukee, WI 53221
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 936 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 936 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.654
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Matt Christian                                                      Contingent
          802 Phlox Ln                                                        Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Matt Deschler                                                       Contingent
          322 Jefferson st                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.95
          Matt Dimmer                                                         Contingent
          722 Laverne Dr                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Matt Gilson                                                         Contingent
          10704 Tamarack St nw                                                Unliquidated
          Minneapolis, MN 55433
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $783.30
          Matt Herman                                                         Contingent
          121 n. hyland st                                                    Unliquidated
          Juneau, WI 53039
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Matt Jankowski                                                      Contingent
          w8709 Pheasant Run                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Matt Johnson                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 937 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 937 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.655
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Matt Josephs                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Matt Khania                                                         Contingent
          153 e 2nd st                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,378.13
          Matt Kluck                                                          Contingent
          910 Fairway Dr                                                      Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Matt Laack                                                          Contingent
          2942 stonebridge dr                                                 Unliquidated
          Racine, WI 53404
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,108.28
          Matt LaCrosse                                                       Contingent
          1654 Ontario st.                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Matt Larsen                                                         Contingent
          N3203 Right of Way Road                                             Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Matt LeBotte                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 938 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 938 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.656
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.00
          MATT MASTEY                                                         Contingent
          225 s parkway dr                                                    Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Matt McCabe                                                         Contingent
          W4841 Guernsey Dr                                                   Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Matt McGrath                                                        Contingent
          227 Meadowlark Drive                                                Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169.05
          Matt Nelson                                                         Contingent
          1020 Tyler Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Matt Olson                                                          Contingent
          206 8th St S                                                        Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Matt Person                                                         Contingent
          2416 Hwy 20 S                                                       Unliquidated
          Devils Lake, ND 58301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Matt Prahl                                                          Contingent
          E9650 State Rd 96                                                   Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 939 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 939 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.657
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Matt Romps                                                          Contingent
          4655 17th Rd                                                        Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $716.10
          Matt Scheelk                                                        Contingent
          14 Oneida Ct                                                        Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Matt Severson                                                       Contingent
          426 Harrison Street                                                 Unliquidated
          #5
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.657
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          MATT Shearrow                                                       Contingent
          3521 Chippewa River DR                                              Unliquidated
          Eau Claire, WI 54703
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Matt Shields                                                        Contingent
          4011 Crestwood Dr                                                   Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Matt Simon                                                          Contingent
          2370 Crystal Springs Ct.                                            Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Matt Smuda                                                          Contingent
          1500 N McCarthy Rd                                                  Unliquidated
          7
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 940 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 940 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.657
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.90
          Matt Stiltjes                                                       Contingent
          2323 Meadow Green Drive                                             Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Matt Treder                                                         Contingent
          1746 Lunde Cirlce                                                   Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.05
          Matt Van Camp                                                       Contingent
          1781 Applewood Dr                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Matt Vanderheyden                                                   Contingent
          300 Arrowhead Drive                                                 Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Matt Wagner                                                         Contingent
          13 fountain circle                                                  Unliquidated
          13
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.658
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Matt Willison                                                       Contingent
          2953 kiltie dr                                                      Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $740.78
          Matt Zahn                                                           Contingent
          3333 N. 12th St                                                     Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 941 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 941 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.658
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Matthew Anderson                                                    Contingent
          904 Oxford Dr                                                       Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Matthew Baumann                                                     Contingent
          W1064 Marietta Ave                                                  Unliquidated
          #216
                                                                              Disputed
          Ixonia, WI 53036
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.658
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          Matthew Bock                                                        Contingent
          1524 N. kenilworth Ave                                              Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Matthew Bracken                                                     Contingent
          600 N. McClurg Court                                                Unliquidated
          2512a
                                                                              Disputed
          Chicago, IL 60611
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.658
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Matthew Braunschweig                                                Contingent
          N65W24187 Elm Ave                                                   Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Matthew Brice                                                       Contingent
          1716 Hosmer Ln.                                                     Unliquidated
          Crest Hill, IL 60403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.65
          Matthew Buss                                                        Contingent
          2801 Lindbergh Ave                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 942 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 942 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.659
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,434.83
          Matthew Dejnowski                                                   Contingent
          3841 Jewett Ave.                                                    Unliquidated
          Highland, IN 46322
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Matthew Delorenzo                                                   Contingent
          2227 N Rockton Ave.                                                 Unliquidated
          Rockford, IL 61103
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Matthew Deyarmomd                                                   Contingent
          509 East A Street                                                   Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Matthew Ehlenfeldt                                                  Contingent
          S3542 Chicken Valley Rd                                             Unliquidated
          Fountain City, WI 54629
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Matthew Epple                                                       Contingent
          327 wyldeberry ln                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.30
          Matthew Hildebrandt                                                 Contingent
          6716 s 17th st                                                      Unliquidated
          Milwaukee, WI 53221
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Matthew Huebschman                                                  Contingent
          9091 River Rd                                                       Unliquidated
          Amherst, WI 54406
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 943 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 943 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.659
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Matthew Jones                                                       Contingent
          N8243 Forest Ridge Rd                                               Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Matthew Kramer                                                      Contingent
          4814 N. Apple Rd                                                    Unliquidated
          12
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.660
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Matthew Lenz                                                        Contingent
          W5565 Ryan St.                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Matthew Londergan                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Matthew Lynch                                                       Contingent
          702 Wood Ave                                                        Unliquidated
          Machesney Park, IL 61115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Matthew Manduke                                                     Contingent
          4 plum street                                                       Unliquidated
          Millville, NJ 08332
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Matthew Pophal                                                      Contingent
          1144 Cosmos Way                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 944 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 944 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.660
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.19
          Matthew Risch                                                       Contingent
          531 Grand ave.                                                      Unliquidated
          Random Lake, WI 53075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Matthew Rose                                                        Contingent
          2209 Michelle Ct                                                    Unliquidated
          7
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.660
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Matthew Seipke                                                      Contingent
          3123 Vinsetta Blvd                                                  Unliquidated
          Royal Oak, MI 48073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Matthew Selenske                                                    Contingent
          PO box 82                                                           Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Matthew Semrau                                                      Contingent
          1669 Lenwood Ave                                                    Unliquidated
          8
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.661
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.10
          Matthew Szmagalski                                                  Contingent
          6500 W Howard Ave                                                   Unliquidated
          209
                                                                              Disputed
          Milwaukee, WI 53220
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.661
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Matthew Tanielian                                                   Contingent
          9887 boulder court                                                  Unliquidated
          Davisburg, MI 48350
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 945 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 945 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.661
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Matthew Thode                                                       Contingent
          N89W17773 Martin Dr.                                                Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Matthew Vettoretti                                                  Contingent
          505 moonrock avenue                                                 Unliquidated
          Sudbury ON P3E 5Y8
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Matthew Whitaker                                                    Contingent
          485 e ellefson                                                      Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,252.13
          Matthew Wied                                                        Contingent
          814 West Lindbergh Street                                           Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.44
          Mattie Roemer                                                       Contingent
          W2697 south county road a                                           Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Maverick Wolf                                                       Contingent
          671 Norman Ave N                                                    Unliquidated
          Foley, MN 56329
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.661
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Max Grovogel                                                        Contingent
          1009 Cleveland Ave                                                  Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 946 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 946 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.661
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Max Neumueller                                                      Contingent
          232 W 8TH AVE                                                       Unliquidated
          A
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.662
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Max Pace                                                            Contingent
          535 W Schindler place                                               Unliquidated
          5
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.662
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Max Post                                                            Contingent
          100 Century Dr                                                      Unliquidated
          7306
                                                                              Disputed
          Alexandria, VA 22304
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.662
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Max Richter                                                         Contingent
          W4266 winding lane                                                  Unliquidated
          Cambria, WI 53923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $818.87
          Max Schilling                                                       Contingent
          1845 Ryan Riad                                                      Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Max Schmitz                                                         Contingent
          4100 water division rd                                              Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Maxine Becker                                                       Contingent
          210 Paine Street                                                    Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 947 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 947 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.662
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Maya Mathews                                                        Contingent
          271 E Lincoln St                                                    Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Maya Zorn                                                           Contingent
          2759 S Le Capitaine cir                                             Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Mayson Muche                                                        Contingent
          N8795 lakeshore drive                                               Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          McKayla Knoebel                                                     Contingent
          3433 Thornberry Dr                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          mckayla trever                                                      Contingent
          14024 Emily RD                                                      Unliquidated
          mountain, WI 54149
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          McKayla Zastrow                                                     Contingent
          615 Mallard Court                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mckenna Berth                                                       Contingent
          615 Emerson                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 948 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 948 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.663
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Mckenna Braspennickx                                                Contingent
          3550 Sandgate Castle Dr                                             Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.12
          Mckenna Butts                                                       Contingent
          S12798 East Laudon Road                                             Unliquidated
          Lone Rock, WI 53556
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mckenna Duquaine                                                    Contingent
          2037 Candle Way                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mckenna Gniot                                                       Contingent
          1321 Canterbury Rd                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mckenna Matsen                                                      Contingent
          324 Steno Trail                                                     Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.88
          McKenna Mauer                                                       Contingent
          195 Amherst Avenue                                                  Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Mckenna Reichling                                                   Contingent
          4998 County Road S                                                  Unliquidated
          Mineral Point, WI 53565
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 949 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 949 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.664
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          McKenna Russell                                                     Contingent
          4625 Cook Rd                                                        Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mckenna Seefeldt                                                    Contingent
          2004 Mayflower street                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          McKenna Sippel                                                      Contingent
          N3047 B and B Court                                                 Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          McKenzie Johnson                                                    Contingent
          2904 Bristol Mountain Trail                                         Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Mckenzie Kalscheuer                                                 Contingent
          302 Grant St                                                        Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mckenzie Killian                                                    Contingent
          1107 Pats dr                                                        Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mckenzie Soderbeck                                                  Contingent
          308 golfview road                                                   Unliquidated
          4
                                                                              Disputed
          Cecil, WI 54111
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 950 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 950 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.664
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          McKenzy Peetz                                                       Contingent
          735 8th street                                                      Unliquidated
          Prairie Du Sac, WI 53578
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Meg Lamers                                                          Contingent
          1532 Peters Road                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Megan Anderson                                                      Contingent
          426 Richmond Avenue                                                 Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Megan Bell                                                          Contingent
          10 Banner Cir                                                       Unliquidated
          Madison, WI 53718
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Megan Birenbaum                                                     Contingent
          W6397 Oak View Lane                                                 Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Megan Bowers                                                        Contingent
          887 Sussex dr                                                       Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Megan Bugni                                                         Contingent
          2107 Country Ln                                                     Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 951 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 951 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.665
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Megan Carpenter                                                     Contingent
          2691 friendly hill rd                                               Unliquidated
          Friendly, WV 26146
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Megan Cook                                                          Contingent
          N172 W20645 Hazelwood Lane                                          Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Megan Cyr                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Megan Delabarre                                                     Contingent
          3819 Pioneer Road                                                   Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Megan Eisch                                                         Contingent
          203 Sycamore Dr.                                                    Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Megan Funk                                                          Contingent
          26317 Dukleth Dr                                                    Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Megan Goyer                                                         Contingent
          621 Reena Ave                                                       Unliquidated
          6
                                                                              Disputed
          Fort Atkinson, WI 53538
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 952 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 952 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.666
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Megan Halverson                                                     Contingent
          4702 creekwood lane                                                 Unliquidated
          221
                                                                              Disputed
          Madison, WI 53704
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.666
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $688.76
          Megan Hill                                                          Contingent
          2110 Lost Dauphin rd                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Megan Iwanski                                                       Contingent
          604 Brule Road                                                      Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Megan Jansen                                                        Contingent
          6015 Country Walk                                                   Unliquidated
          Mc Farland, WI 53558
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Megan Johnson                                                       Contingent
          8458 COUNTY ROAD HH                                                 Unliquidated
          KEWASKUM, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Megan Johnson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.57
          Megan Kallaher                                                      Contingent
          3579 Keystone Drive                                                 Unliquidated
          Dubuque, IA 52002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 953 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 953 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.666
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Megan Klink                                                         Contingent
          341 Ponderosa Drive                                                 Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Megan koepke                                                        Contingent
          230 ledgewood drive                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Megan Landers                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Megan Langer                                                        Contingent
          3725 Beachmont Rd                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Megan Livingston                                                    Contingent
          10 Continental Ct                                                   Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Megan Loose                                                         Contingent
          909 1st street                                                      Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Megan Malone                                                        Contingent
          6s054 Country Glen Dr                                               Unliquidated
          Naperville, IL 60563
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 954 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 954 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.667
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Megan Matuszewski                                                   Contingent
          1400 Lacount Rd                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Megan Novak                                                         Contingent
          523 Birch street                                                    Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Megan Pollard                                                       Contingent
          N9402 Winnebago Park Rd                                             Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Megan Prellwitz                                                     Contingent
          237 McKinley St.                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $320.78
          Megan Sabel                                                         Contingent
          2205 Sherri Lin ct                                                  Unliquidated
          C
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.668
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          MEGAN SANCHEZ                                                       Contingent
          625 N BLACK RIVER ST                                                Unliquidated
          Sparta, WI 54656
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $627.88
          Megan Santas                                                        Contingent
          3311 Cleveland Ave                                                  Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 955 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 955 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.668
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Megan Smith                                                         Contingent
          3702 Brigham Ave                                                    Unliquidated
          Madison, WI 53714
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Megan Stamand                                                       Contingent
          1425 North 3rd Avenue                                               Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Megan Stermer                                                       Contingent
          415 Mill Road                                                       Unliquidated
          A
                                                                              Disputed
          Kiel, WI 53042
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.668
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Megan Sternagel                                                     Contingent
          W2395 Greenspire Way                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Megan Thayse                                                        Contingent
          E2260 County Road K                                                 Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Megan White                                                         Contingent
          W9577 Olden rd                                                      Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Megan Wiegel                                                        Contingent
          9989 County Road U                                                  Unliquidated
          Shullsburg, WI 53586
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 956 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 956 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.668
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.90
          Megan Wilde                                                         Contingent
          3602 Eau Claire Ave                                                 Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Megan Williams                                                      Contingent
          2061 Klondike Rd                                                    Unliquidated
          West Lafayette, IN 47906
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Megan Wunrow                                                        Contingent
          811 S 22nd Ave                                                      Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Meghan Bannow                                                       Contingent
          2858 Blue Spruce Dr.                                                Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Meghan Flier                                                        Contingent
          N2971East Rock River Road                                           Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Meghan Griswold                                                     Contingent
          624 E Franklin Street                                               Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Meghan Lewis                                                        Contingent
          4005 Towne Lakes Circle                                             Unliquidated
          10205
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 957 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 957 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.669
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Meghan Lindsey                                                      Contingent
          659 Mose Way                                                        Unliquidated
          South Beloit, IL 61080
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Meghan Morris                                                       Contingent
          8545 N 51 street                                                    Unliquidated
          Milwaukee, WI 53223
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.34
          Meghan Wenninger                                                    Contingent
          N4434 CTY Rd EE                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Megyn Schears                                                       Contingent
          W243 Golden Lake Park Circle                                        Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Melanie Brock                                                       Contingent
          1015S St Hwy M149                                                   Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Melanie Grant                                                       Contingent
          1809 14th                                                           Unliquidated
          Lower
                                                                              Disputed
          Menominee, MI 49858
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.670
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Melanie Higgins                                                     Contingent
          1530 Ames St                                                        Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 958 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 958 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.670
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Melanie Lawson                                                      Contingent
          8670 Jacquis Rd                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Melanie Repinski                                                    Contingent
          N11134 Buckbee Rd.                                                  Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Melanie Servia                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Melanie Stollfuss                                                   Contingent
          420 Prospect St                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Melannie Steffes                                                    Contingent
          2721 S Wheatfield Dr                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Melinda Ebel                                                        Contingent
          1051 Doe Trail Ct                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.43
          Melinda Johnson                                                     Contingent
          65 2300th St                                                        Unliquidated
          San Jose, IL 62682
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 959 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 959 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.671
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.86
          Melinda Lamore                                                      Contingent
          1779 Maricopa Dr Apt B                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $731.33
          Melinna Davis                                                       Contingent
          153287 ambrosia lane                                                Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Melisa McCormick                                                    Contingent
          6690 Chestnut Circle                                                Unliquidated
          Windsor, WI 53598
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Melissa Ann                                                         Contingent
          806 10th ave se                                                     Unliquidated
          Austin, MN 55912
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Melissa Arcand                                                      Contingent
          1557 Morrow Street                                                  Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Melissa Artus                                                       Contingent
          3366 Jones Ct                                                       Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Melissa Bruss                                                       Contingent
          2235 Meadow Ridge Dr                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 960 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 960 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.671
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $372.75
          Melissa Chandler                                                    Contingent
          551 Tower Dr                                                        Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57.75
          Melissa Chiarello                                                   Contingent
          W64 N430 Madison Ave                                                Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Melissa Cornelius                                                   Contingent
          219 1/2 W North Water St                                            Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Melissa Gaylord                                                     Contingent
          2900 Bush St                                                        Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $758.07
          Melissa Giannone                                                    Contingent
          609 Spencer Rd                                                      Unliquidated
          1
                                                                              Disputed
          Ithaca, NY 14850
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.672
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Melissa Gilliam                                                     Contingent
          2910 s. Lance ave                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Melissa Grzybowski                                                  Contingent
          4283 White Pine Drive                                               Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 961 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 961 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.672
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,554.00
          Melissa Guzowski                                                    Contingent
          478 Dewey Decker Dr.                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Melissa Haase                                                       Contingent
          117 Knaup Dr.                                                       Unliquidated
          Apt. 1
                                                                              Disputed
          Beaver Dam, WI 53916
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.672
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $334.96
          Melissa Heilgeist                                                   Contingent
          8931 268th Ave                                                      Unliquidated
          Salem, WI 53168
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Melissa Hierl                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,892.63
          Melissa Higgins                                                     Contingent
          808 10th Ave NW                                                     Unliquidated
          Waverly, IA 50677
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Melissa Holly                                                       Contingent
          1222 Willow Springs Road                                            Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Melissa Jawson                                                      Contingent
          285 CADBURY CT                                                      Unliquidated
          Nekoosa, WI 54457
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 962 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 962 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.673
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Melissa Jenkins                                                     Contingent
          46 N Lake Ave                                                       Unliquidated
          #1W
                                                                              Disputed
          Fox Lake, IL 60020
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.673
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Melissa Jennerjohn                                                  Contingent
          1300 Spahn Dr                                                       Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Melissa Kuchenbecker                                                Contingent
          1373 Navigator Way                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Melissa Kulibert                                                    Contingent
          730 WASHINGTON AVE                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Melissa Madlena                                                     Contingent
          2416 Falcons Cove                                                   Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $781.20
          Melissa Mallon                                                      Contingent
          55 N Pioneer PKWY                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Melissa Marini                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 963 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 963 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.673
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Melissa Mech                                                        Contingent
          241 Maple St.                                                       Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          melissa Nurkala                                                     Contingent
          6560 Ohio Rd.                                                       Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Melissa O'Brien                                                     Contingent
          3633 pheasant lane                                                  Unliquidated
          Apt 5
                                                                              Disputed
          Waterloo, IA 50701
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.674
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Melissa Oestreich                                                   Contingent
          270 mayfair dr                                                      Unliquidated
          Juneau, WI 53039
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Melissa Peterson                                                    Contingent
          426 harmony ln                                                      Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Melissa Radies                                                      Contingent
          1151 W Cecil Street                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Melissa Reali                                                       Contingent
          2012 Meadowview St                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 964 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 964 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.674
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Melissa Sage                                                        Contingent
          3125 s. Sunset ln                                                   Unliquidated
          5
                                                                              Disputed
          Rhinelander, WI 54501
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.674
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Melissa Sawatzky                                                    Contingent
          3845 37th Ave SW                                                    Unliquidated
          Unit B
                                                                              Disputed
          Cedar Rapids, IA 52404
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.674
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Melissa Schnyder                                                    Contingent
          1750 Crestview Drive                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Melissa Shaltis                                                     Contingent
          252 Maple st                                                        Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Melissa Siegel                                                      Contingent
          285 south Brooklyn street                                           Unliquidated
          4
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.675
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Melissa Smith                                                       Contingent
          1430 View Lane                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Melissa Smith                                                       Contingent
          2464 N 114th Street                                                 Unliquidated
          Milwaukee, WI 53226
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 965 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 965 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.675
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $550.15
          Melissa Sue                                                         Contingent
          N3248 BUTTS DRIVE                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Melissa Thompson                                                    Contingent
          N4518 county rd E                                                   Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Melissa Thornburg                                                   Contingent
          397 North Main Street                                               Unliquidated
          Dousman, WI 53118
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.90
          Melissa Torres-maxwell                                              Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.675
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $957.57
          Melissa Tressel                                                     Contingent
          111 Smoke Signal Lane                                               Unliquidated
          East Dubuque, IL 61025
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Melissa Urmanski                                                    Contingent
          950 Blue Stone Lane                                                 Unliquidated
          10
                                                                              Disputed
          Marathon, WI 54448
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.675
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Melissa Vitense                                                     Contingent
          118 W. Water Street                                                 Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 966 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 966 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.675
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Melissa Wold                                                        Contingent
          4309 Ashcott Lane                                                   Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Melissa Worrel                                                      Contingent
          3214 45th Street                                                    Unliquidated
          Des Moines, IA 50310
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,107.75
          Melissa Zarnoth                                                     Contingent
          N7002 THOMA RD                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Melody Billington                                                   Contingent
          225 s elm ave                                                       Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $241.50
          Melody Dewitt                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Melonie Seifert                                                     Contingent
          3109 15th St                                                        Unliquidated
          Apt 2c
                                                                              Disputed
          Kenosha, WI 53144
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.676
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $325.50
          Melvin Lacombe                                                      Contingent
          115 Yorke St                                                        Unliquidated
          Apt. B
                                                                              Disputed
          Belle Chasse, LA 70037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 967 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 967 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.676
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $638.34
          Mercedes Nelson                                                     Contingent
          126 devonshire ct                                                   Unliquidated
          3
                                                                              Disputed
          Plover, WI 54467
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.676
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Merry McBroom                                                       Contingent
          s45W34344 Rue Parc                                                  Unliquidated
          Dousman, WI 53118
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mia Cicha                                                           Contingent
          14330 west wilbur drive                                             Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mia Kham                                                            Contingent
          4312 lombardy ct                                                    Unliquidated
          Hoffman Estates, IL 60192
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.13
          Mia Voland                                                          Contingent
          3715 Harvest Drive                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Micaela Jobke                                                       Contingent
          N1770 William Dr                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Micayla Fero-Stauff                                                 Contingent
          323 Garfield St                                                     Unliquidated
          Palmyra, WI 53156
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 968 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 968 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.677
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,225.88
          MICHAEL & LORI RYMKOS                                               Contingent
          905 S 19TH ST                                                       Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Michael Asbury                                                      Contingent
          624 sunset circle                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Michael Babby                                                       Contingent
          3730 Lapeer Rd                                                      Unliquidated
          Lot 42
                                                                              Disputed
          Port HuronP, MI 48060
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.677
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Michael Bailey                                                      Contingent
          1932 north stone maple lane                                         Unliquidated
          Elkhart, IN 46514
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $748.93
          Michael Baker                                                       Contingent
          901 Aubin st                                                        Unliquidated
          89
                                                                              Disputed
          Peshtigo, WI 54157
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.677
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Michael Bangart                                                     Contingent
          1017 Rolling Meadows Drive                                          Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Michael Barker                                                      Contingent
          N5844 1st Ave                                                       Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 969 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 969 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.678
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Michael Barnes                                                      Contingent
          5110 Highway 2 East Lot B11                                         Unliquidated
          Minot, ND 58701
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Michael Barr                                                        Contingent
          691 South Green Bay Road                                            Unliquidated
          # 110
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.678
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michael Bartelt                                                     Contingent
          N777hwy hh                                                          Unliquidated
          Random Lake, WI 53075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michael Becker                                                      Contingent
          3408 E Canary St                                                    Unliquidated
          9
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.678
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Michael Begovac                                                     Contingent
          807 Champagne Ct                                                    Unliquidated
          Pine Island, MN 55963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Michael Bellmore                                                    Contingent
          N3030 Fumee Lake Drive                                              Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Michael Biedscheid                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 970 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 970 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.678
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Michael Boettcher                                                   Contingent
          107 Hidden Ridges Circle                                            Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Boticki                                                     Contingent
          7127 Old Spring Street                                              Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128.63
          Michael Brehmer                                                     Contingent
          1624 Old Hwy 51                                                     Unliquidated
          Apt 5
                                                                              Disputed
          Mosinee, WI 54455
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.679
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Michael Bresler                                                     Contingent
          1630 S Driscoll St.                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Michael Bresler                                                     Contingent
          3021 n ballard rd                                                   Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,102.50
          michael bresler                                                     Contingent
          3021 N Ballard Rd.                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,341.80
          Michael Bullock                                                     Contingent
          8780 saint johns rd                                                 Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 971 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 971 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.679
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Michael Carney                                                      Contingent
          E7986 STAGE RD                                                      Unliquidated
          NEW LONDON, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Michael Champa                                                      Contingent
          218 N Main St                                                       Unliquidated
          # 23
                                                                              Disputed
          Fort Atkinson, WI 53538
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.679
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Michael Conard                                                      Contingent
          416 George St                                                       Unliquidated
          Ste 105
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.679
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Michael Driessen                                                    Contingent
          514 Rusch drive                                                     Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.35
          Michael Dunn                                                        Contingent
          1415 Franklin St                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Michael Eis                                                         Contingent
          8725 W HILLCREST DR                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Michael Fulton                                                      Contingent
          29317 Classic Drive                                                 Unliquidated
          New Baltimore, MI 48051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 972 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 972 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.680
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michael Gao                                                         Contingent
          2568 Moose Creek Trail                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.38
          Michael Gerhartz                                                    Contingent
          1415 Melissa Ln                                                     Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $952.88
          Michael Gerhartz                                                    Contingent
          1415 Melissa Ln                                                     Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Michael Glaeser                                                     Contingent
          460 E Bank St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Michael Gonzalez                                                    Contingent
          Encantada Valle San Juan                                            Unliquidated
          SJ49, Via Paris
                                                                              Disputed
          Trujillo Alto, PR 00976
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.680
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          michael grimmer                                                     Contingent
          1216 S Lee St                                                       Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Michael Gugg                                                        Contingent
          611 E KILBOURN AVE                                                  Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 973 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 973 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.680
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Michael Guilmette                                                   Contingent
          1177N Zhigag Dr                                                     Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Michael Halbrader                                                   Contingent
          919 Ridge Dr.                                                       Unliquidated
          Dekalb, IL 60115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Hannes                                                      Contingent
          4714 Lindermann                                                     Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Michael Harrell                                                     Contingent
          7111 Mallgate Place                                                 Unliquidated
          B4
                                                                              Disputed
          Louisville, KY 40207
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.681
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,075.20
          Michael Harris                                                      Contingent
          1012 9th Ave S                                                      Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.96
          Michael Hintz                                                       Contingent
          526 E Harding Dr                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $493.45
          Michael Jaeger                                                      Contingent
          4350 s Deerwood dr                                                  Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 974 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 974 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.681
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Michael James                                                       Contingent
          1909 Greenbriar Trail                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Michael Jowett                                                      Contingent
          N6372 Hillcrest Rd                                                  Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,116.13
          Michael Knuth                                                       Contingent
          4399 Mohawk St                                                      Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $689.33
          Michael Kohler                                                      Contingent
          135 Veda Street                                                     Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.38
          Michael Larson                                                      Contingent
          E1990 HWY 54                                                        Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Michael Leveille                                                    Contingent
          4735 Deer Place Drive                                               Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Michael Lovelace                                                    Contingent
          1538 Avondale Dr                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 975 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 975 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.682
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Michael Luedke                                                      Contingent
          1323 Edward Court                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Michael Malson                                                      Contingent
          990 Greenfield Trail                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Michael Manahan                                                     Contingent
          1569 Creve Coeur                                                    Unliquidated
          La Salle, IL 61301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $241.50
          Michael Marse                                                       Contingent
          322 n wright st                                                     Unliquidated
          Delavan, WI 53115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Michael Mcnulty                                                     Contingent
          10985 LINCOLN AVE                                                   Unliquidated
          Clive, IA 50325
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Metzler                                                     Contingent
          5283 Warehouse Drive                                                Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.682
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          MICHAEL MEYERS                                                      Contingent
          N5430 STATE HWY. 76                                                 Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 976 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 976 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.682
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michael Monroe                                                      Contingent
          212 riva ridge lane                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michael Murphy                                                      Contingent
          355 woodlake Ct                                                     Unliquidated
          Kohler, WI 53044
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.88
          MICHAEL NELSON                                                      Contingent
          1614 PILGRIM ST                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,781.20
          Michael Nicola                                                      Contingent
          9072 County Road Z                                                  Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,729.35
          Michael Pahnke                                                      Contingent
          13326 San road                                                      Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $804.30
          Michael Peavey                                                      Contingent
          2619 Country Place Dr                                               Unliquidated
          Richmond, TX 77406
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Michael Pelegrin                                                    Contingent
          290 S Kools St Apt 5                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 977 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 977 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.683
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $733.95
          Michael Peschke                                                     Contingent
          1109 3rd avenue                                                     Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,315.13
          Michael Phenix                                                      Contingent
          501 comanche ln                                                     Unliquidated
          Jackson, MO 63755
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Plante                                                      Contingent
          1113 GENEVA RD                                                      Unliquidated
          #2
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.683
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Ray                                                         Contingent
          1020 Adams Pl                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michael Resch                                                       Contingent
          24 woodhaven ln                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Michael Rideout                                                     Contingent
          1408 N. Baker st.                                                   Unliquidated
          Streator, IL 61364
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Rinas                                                       Contingent
          W201N16669 Hemlock street                                           Unliquidated
          Apt# 4
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 978 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 978 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.684
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $609.00
          Michael Rodrian                                                     Contingent
          N1858 Wochos road                                                   Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          MICHAEL RYAN                                                        Contingent
          N872 CTY RD M                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Michael Salerno                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Michael Salviati                                                    Contingent
          2300 Mayfair Ave.                                                   Unliquidated
          Westchester, IL 60154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Michael Schuster                                                    Contingent
          5325 kettle view ct.                                                Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Shaub                                                       Contingent
          218 s cedar ave                                                     Unliquidated
          Wood Dale, IL 60191
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,928.08
          Michael Sinks                                                       Contingent
          3423 Quail Ridge Ct                                                 Unliquidated
          Granbury, TX 76049
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 979 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 979 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.685
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Michael STANKE                                                      Contingent
          172251 kristof rd                                                   Unliquidated
          Hatley, WI 54440
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $464.63
          MICHAEL STAUDT                                                      Contingent
          1923 14TH ST                                                        Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Michael Stephens                                                    Contingent
          1790 Elo Road                                                       Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Michael Tamba                                                       Contingent
          8124 W. Smith Rd.                                                   Unliquidated
          Medina, OH 44256
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Michael Teletzke                                                    Contingent
          265 E 10th Street                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Michael Thayer                                                      Contingent
          2650 merchant street                                                Unliquidated
          4
                                                                              Disputed
          Marinette, WI 54143
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.685
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michael Thayer                                                      Contingent
          2650 merchant street                                                Unliquidated
          4
                                                                              Disputed
          Marinette, WI 54143
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 980 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 980 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.685
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Michael Thompson                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.08
          Michael Tousey                                                      Contingent
          6520 N. Kurey Rd                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Michael Van Dyke                                                    Contingent
          1420 E Calumet Road                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Michael Van Eyck                                                    Contingent
          W6157 Spencer Road                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Michael Vander Loop                                                 Contingent
          478 Dewey Decker Drive                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Michael Westberg                                                    Contingent
          N1071 County Road A                                                 Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.45
          Michael Westphal                                                    Contingent
          6835 Hickory Rd                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 981 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 981 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.686
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          michael wooley                                                      Contingent
          2409 Memorial Drive                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Michael Zimmerlee                                                   Contingent
          436 Illinois Ave                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.94
          michaela mitchell                                                   Contingent
          9455 Town line Rd                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michaela Prust                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Michaela Rowland                                                    Contingent
          1357 Castle Rock Ct.                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136.48
          Michaela Schaubroeck                                                Contingent
          2170 Walton Ct                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308.69
          Michaela Schiller                                                   Contingent
          1721 Dublin trails                                                  Unliquidated
          61
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 982 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 982 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.687
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.38
          Michaela Sterzing                                                   Contingent
          N4459 West Townline Road                                            Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Michal Karp                                                         Contingent
          324 S Maple St.                                                     Unliquidated
          Mount Prospect, IL 60056
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Michela Breunig                                                     Contingent
          N600 Pulvermacher Rd                                                Unliquidated
          Prairie Du Sac, WI 53578
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $378.00
          Michela Warner                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Michele Denruiter                                                   Contingent
          N6687 S Center Rd                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Michele Johnson                                                     Contingent
          11057 Red Pine Way                                                  Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,440.04
          MICHELE OSKOLA                                                      Contingent
          101 Rich Rd                                                         Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 983 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 983 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.687
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Michele Vasquez                                                     Contingent
          698 S Oak Park Ct                                                   Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.18
          Michele Walton                                                      Contingent
          3740 S Arizona Trail                                                Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Michele Wickham                                                     Contingent
          21 Mountain Ave                                                     Unliquidated
          Middletown, NY 10940
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michele Wright                                                      Contingent
          2892 Amanda Ct                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michele Young                                                       Contingent
          9295 RACHEL DR                                                      Unliquidated
          WONDER LAKE, IL 60097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Michelle Bartoletti                                                 Contingent
          3020 Bridge Rd                                                      Unliquidated
          Suamico, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Michelle Baumgart                                                   Contingent
          465 Dutton Ave                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 984 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 984 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.688
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          MICHELLE Benson                                                     Contingent
          1516 6TH ST                                                         Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Michelle Bolf                                                       Contingent
          1054 Lafayette St                                                   Unliquidated
          Aurora, IL 60505
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.84
          Michelle Braithwaite                                                Contingent
          1702 Manley street                                                  Unliquidated
          Madison, WI 53704
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michelle Burns                                                      Contingent
          32 Redwood Trl                                                      Unliquidated
          Wheeling, IL 60090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Michelle Bursek                                                     Contingent
          16 Ottawa trail                                                     Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Michelle Cash                                                       Contingent
          15270 Oakdale Pl                                                    Unliquidated
          Cedar Lake, IN 46303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          MICHELLE CONVERY                                                    Contingent
          1903 FARLIN AVE                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 985 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 985 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.689
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,387.03
          Michelle DeGrave                                                    Contingent
          N. 1862 County RD AB                                                Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Michelle DeJesus                                                    Contingent
          1102 Chicago St                                                     Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michelle Dickinson                                                  Contingent
          PO Box 2012                                                         Unliquidated
          Edmond, OK 73083
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          Michelle Dodd                                                       Contingent
          710 Grandview Road                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Michelle Eby                                                        Contingent
          60 Kessel Ct                                                        Unliquidated
          Apt 25
                                                                              Disputed
          Madison, WI 53711
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.689
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.26
          Michelle Emmons                                                     Contingent
          2540 Hidden Circle                                                  Unliquidated
          Unit 6
                                                                              Disputed
          Waterford, WI 53185
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.689
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Michelle Femal                                                      Contingent
          N9475 Dusty Dr                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 986 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 986 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.689
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $693.51
          Michelle French                                                     Contingent
          8450 Cty Road R                                                     Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Michelle Frisbie                                                    Contingent
          W6843 MARRIHILL CT                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michelle Gmeiner                                                    Contingent
          7298 County Road MM                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michelle Goeman                                                     Contingent
          N2052 State Road 67                                                 Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,108.76
          Michelle Gosz                                                       Contingent
          W7388 RED HAWK DR                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Michelle Guehrer                                                    Contingent
          1423 Oak st                                                         Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Michelle Gunderson                                                  Contingent
          609 11th street                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 987 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 987 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.690
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michelle Hanseder                                                   Contingent
          5110 Southwind Dr.                                                  Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Michelle Hardwick                                                   Contingent
          10448 Whitefish Hill Rd                                             Unliquidated
          Rapid River, MI 49878
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Michelle Hemp                                                       Contingent
          2517 Chase Street                                                   Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137.55
          Michelle Holt                                                       Contingent
          311 S. Wells St.                                                    Unliquidated
          14
                                                                              Disputed
          Lake Geneva, WI 53147
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.691
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Michelle Horan                                                      Contingent
          1825 17th St S                                                      Unliquidated
          Fargo, ND 58103
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Michelle Jankowski                                                  Contingent
          5240 Primrose Lane                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Michelle Jensen                                                     Contingent
          2870 Woodhaven Cir                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 988 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 988 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.691
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,471.58
          Michelle Jensen                                                     Contingent
          2870 Woodhaven Circle                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Michelle Kaiser                                                     Contingent
          312 main street                                                     Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Michelle Knoch                                                      Contingent
          7548 M-65 S                                                         Unliquidated
          Lachine, MI 49753
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Michelle Kratz                                                      Contingent
          302 East Conant Street                                              Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          michelle law                                                        Contingent
          143 n Moreland Blvd apt 108                                         Unliquidated
          108
                                                                              Disputed
          waukesha, wi 53188
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.691
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Michelle Liljegren                                                  Contingent
          500 W Centralia Street                                              Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Michelle Maldonado                                                  Contingent
          2030 Baltic Ter                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 989 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 989 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.692
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          MICHELLE Moerchen                                                   Contingent
          454 3rd St.                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.50
          Michelle Murphy                                                     Contingent
          14444 s. birchdale drive                                            Unliquidated
          Homer Glen, IL 60491
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Michelle Nanstad Gerlach                                            Contingent
          3011 9th St S.                                                      Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Michelle Neill                                                      Contingent
          W2226 State Rd 49                                                   Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Michelle Paulson                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $463.58
          Michelle Potter                                                     Contingent
          314 Oak Drive                                                       Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $642.88
          Michelle Reiche                                                     Contingent
          242497 County Rd W                                                  Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 990 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 990 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.692
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Michelle Reilly                                                     Contingent
          212 Western Avenue                                                  Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Michelle Ries                                                       Contingent
          430 E. Division St.                                                 Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Michelle Saunders                                                   Contingent
          668 Franklin Street                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Michelle Schilling Wagner                                           Contingent
          2224 Magnolia Ln                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Michelle Schuler                                                    Contingent
          N1128 Breyer Court                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Michelle Shadof                                                     Contingent
          119 E Green St                                                      Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Michelle shafer                                                     Contingent
          29294 Quinn rd                                                      Unliquidated
          North Liberty, IN 46554
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 991 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 991 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.693
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Michelle Stanzel                                                    Contingent
          314 West Wilson St                                                  Unliquidated
          Valders, WI 54245
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Michelle Stauffacher                                                Contingent
          N5919 Marie Ct                                                      Unliquidated
          Albany, WI 53502
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Michelle Steinhausen                                                Contingent
          1014 2nd Ave S                                                      Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Michelle Stephenson                                                 Contingent
          1110 Adams Street                                                   Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Michelle Thede                                                      Contingent
          311 Evergreen Ln                                                    Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Michelle Thomas                                                     Contingent
          909 n 14th st                                                       Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Michelle Wagner                                                     Contingent
          1956 S. Pine Tree Road                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 992 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 992 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.694
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Michelle Weber                                                      Contingent
          N10565 Cottonwood Rd                                                Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Michelle Weiland                                                    Contingent
          728 Ida St                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          MICHELLE Werch                                                      Contingent
          510 Sacramento Street                                               Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.07
          Michelle Weyenberg                                                  Contingent
          950 Marquette Street                                                Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.43
          MICHELLE ZOELLNER                                                   Contingent
          616 LINCOLN ST                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Mickayla Davis                                                      Contingent
          250 Carlson Pkwy                                                    Unliquidated
          apt 320
                                                                              Disputed
          Hopkins, MN 55305
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.694
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Micky Barrette                                                      Contingent
          W336S9275 Valley View Dr                                            Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 993 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 993 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.694
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mikae Kolosso                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.694
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mikaela Rosenow                                                     Contingent
          N3903 Spruce road                                                   Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.25
          Mikaela Selle                                                       Contingent
          812 e Lieg ave                                                      Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.57
          Mikaela Willhite                                                    Contingent
          305 Riverside Avenue S                                              Unliquidated
          Sartell, MN 56377
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mikayla Farrell                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mikayla Haag                                                        Contingent
          110 West Street                                                     Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Mikayla Mays                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 994 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 994 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.695
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Mikayla Newman                                                      Contingent
          w8319 Town Hall Road                                                Unliquidated
          Sharon, WI 53585
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Mikayla Pavlekovich                                                 Contingent
          1393 Harris Dr                                                      Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mikayla Roddan                                                      Contingent
          4943 west 142 1/2 street                                            Unliquidated
          Savage, MN 55378
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $386.38
          Mikayla Schowalter                                                  Contingent
          206 West Walters st.                                                Unliquidated
          Port Washington, WI 53074
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mikayla Severson                                                    Contingent
          2680 W Parkmoor Ct                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Mikayla Wing                                                        Contingent
          1736 Minnesota st                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,291.50
          MIKE ALLARD                                                         Contingent
          W1346 ST HWY 28                                                     Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 995 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 995 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.696
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,656.91
          Mike Anderson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,479.98
          Mike Beard                                                          Contingent
          3925 DOOLITTLE DRIVE                                                Unliquidated
          Apt# 12
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.696
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mike Bednar                                                         Contingent
          717 Maine Ave                                                       Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.73
          Mike Behm                                                           Contingent
          1830 S VAN DYKE RD                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Mike Bettcher                                                       Contingent
          1902 Greenbriar Trail                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          Mike Boelter                                                        Contingent
          1629 CEDAR ST                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          mike bray                                                           Contingent
          1021 MAYER ST                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 996 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 996 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.696
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Mike Burgy                                                          Contingent
          W394S3495 county road Z                                             Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.69
          Mike Dolan                                                          Contingent
          1425 Rainbow Dr                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Mike Elmer                                                          Contingent
          4956 county road ii                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Mike Garcia                                                         Contingent
          410 State Street                                                    Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $641.01
          Mike Glass                                                          Contingent
          1084 Oregon St                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $766.50
          Mike Goede                                                          Contingent
          E2834 newton rd                                                     Unliquidated
          Genoa, WI 54632
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,598.10
          Mike Guerin                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 997 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 997 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.697
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          mike gundrum                                                        Contingent
          5111 Pinecrest Ct                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Mike Jacobson                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Mike Jimenez                                                        Contingent
          150 31st St                                                         Unliquidated
          Marion, IA 52302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Mike Jones                                                          Contingent
          6613 CARL CT                                                        Unliquidated
          Woodridge, IL 60517
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.45
          MIKE JUREY                                                          Contingent
          2579 Heather Road                                                   Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          mike lehman                                                         Contingent
          e2548 cty hwy BB                                                    Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.25
          Mike Lenz                                                           Contingent
          265 Grand Ct                                                        Unliquidated
          APT A205
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 998 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 998 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.698
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,422.35
          Mike Lewis                                                          Contingent
          949 e frances                                                       Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Mike Mann                                                           Contingent
          4121 W Rivers Edge Cir                                              Unliquidated
          Apt 214
                                                                              Disputed
          Milwaukee, WI 53209
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.698
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mike Marino                                                         Contingent
          1121 Lowell Ln                                                      Unliquidated
          Schaumburg, IL 60193
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $755.92
          Mike Middleton                                                      Contingent
          3740 NE 48th Terr                                                   Unliquidated
          Kansas City, MO 64119
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Mike Mulkey                                                         Contingent
          7545 Tree Lane                                                      Unliquidated
          Apt 105
                                                                              Disputed
          Madison, WI 53717
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.698
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Mike Munch                                                          Contingent
          1112 Somonauk St                                                    Unliquidated
          Sycamore, IL 60178
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.90
          mike nason                                                          Contingent
          373 e greenbay ave                                                  Unliquidated
          102
                                                                              Disputed
          Saukville, WI 53080
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 999 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                               Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 999 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.699
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $737.11
          Mike Palechek                                                       Contingent
          1715 S 1st St                                                       Unliquidated
          Milwaukee, WI 53204
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,436.89
          Mike Riska                                                          Contingent
          W4016 Leah Lane                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Mike Rizzo                                                          Contingent
          1897 Mayfair Dr                                                     Unliquidated
          White Lake, MI 48383
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Mike Roller                                                         Contingent
          2476 bewick                                                         Unliquidated
          Saginaw, MI 48601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mike Sauter                                                         Contingent
          5784 fairway dr                                                     Unliquidated
          South Beloit, IL 61080
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mike Siegrist                                                       Contingent
          3127 scenic dr                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Mike Simoens                                                        Contingent
          3091 SUNRAY LANE                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1000 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1000 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.699
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,700.95
          Mike Smiley                                                         Contingent
          E2597 Rockledge Road                                                Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Mike Spice                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.699
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Mike Svec                                                           Contingent
          3954 S. 55th                                                        Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Mike Tyriver                                                        Contingent
          3131 Sawyer Creek Dr.                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Mike Villeneuve                                                     Contingent
          3292 Meadowbrook Rd                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.69
          Mike West                                                           Contingent
          336 Fairbanks rd                                                    Unliquidated
          Crystal Falls, MI 49920
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Mike Westeen                                                        Contingent
          2659 Trojan Dr. Apt #415                                            Unliquidated
          415
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1001 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1001 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.700
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mike Wheeler                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Mike Williams                                                       Contingent
          4784 NATCHEZ CT                                                     Unliquidated
          Savage, MN 55378
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Mike Wollner                                                        Contingent
          12220 W Highland Rd                                                 Unliquidated
          Mequon, WI 53097
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mikennah Reek                                                       Contingent
          421 Rainbow Circle                                                  Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mikhayla Pumper                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.700
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Miles Helmich                                                       Contingent
          W4981 golf course rd                                                Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Milissa Stipe                                                       Contingent
          4770 South County T Road                                            Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1002 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1002 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.701
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mimi Bushala                                                        Contingent
          1434 Somerset Ave                                                   Unliquidated
          Deerfield, IL 60015
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,584.45
          Mindy Brown                                                         Contingent
          117 north Austin st                                                 Unliquidated
          Paris, IL 61944
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $653.63
          Mindy Essex                                                         Contingent
          4019 telegraph rd                                                   Unliquidated
          Davenport, IA 52804
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $297.68
          Mindy Hagstrom                                                      Contingent
          1719 East Tyler Road                                                Unliquidated
          Hart, MI 49420
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Mindy Kletzien                                                      Contingent
          N9742 county road AY                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Mindy Metoxen                                                       Contingent
          915 Grant St                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Mindy Urmanski                                                      Contingent
          229188 County Road H                                                Unliquidated
          Edgar, WI 54426
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1003 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1003 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.701
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Mindy Wender                                                        Contingent
          N3810 S Grand Oak Drive                                             Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Miranda Anda                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Miranda Blake                                                       Contingent
          N6811 North Island view rd                                          Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Miranda Frazier                                                     Contingent
          200 Fillmore Street                                                 Unliquidated
          PO Box 168
                                                                              Disputed
          Hanover, IL 61041
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.702
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Miranda Galligan                                                    Contingent
          W3001 Saint Kilian Drive                                            Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Miranda Hausauer                                                    Contingent
          215 Vernon st                                                       Unliquidated
          Algoma, WI 54201
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.88
          Miranda Keuntjes                                                    Contingent
          5031 COUNTRY BREEZE LN W                                            Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1004 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1004 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.702
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Miranda Lemke                                                       Contingent
          W745 Riverview Road                                                 Unliquidated
          Hilbert, WI 54129
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Miranda Neuy                                                        Contingent
          497 Meadow Lane                                                     Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Miranda Portman                                                     Contingent
          1428 Glenview Lane                                                  Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Miranda Smith                                                       Contingent
          203 Winston Way                                                     Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Miranda Staude                                                      Contingent
          404 Franklin St.                                                    Unliquidated
          4
                                                                              Disputed
          Watertown, WI 53094
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.703
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Miranda Steiner                                                     Contingent
          305 E. Gruber St.                                                   Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $564.90
          Miranda Vielbaum                                                    Contingent
          210 North Freeman Dr                                                Unliquidated
          Apt #3
                                                                              Disputed
          Port Washington, WI 53074
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1005 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1005 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.703
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $394.76
          Missy Brempell                                                      Contingent
          6331 Military road                                                  Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Missy Dehn-Baldry                                                   Contingent
          2791 Village Lane                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Missy Spoerl                                                        Contingent
          1119 e kilbourn Ave                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Misti Yeskis                                                        Contingent
          734 jefferson st                                                    Unliquidated
          14
                                                                              Disputed
          Wausau, WI 54403
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.703
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Mistie Poetzl                                                       Contingent
          1104 16th ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Misty Marshall                                                      Contingent
          130 S Grove St                                                      Unliquidated
          Livingston, WI 53554
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Misty Michaud                                                       Contingent
          7184 WEST CENTER RD                                                 Unliquidated
          Forestville, WI 54213
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1006 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1006 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.703
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Misty Mrotek                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.18
          Misty Pagel                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Misty Verhagen                                                      Contingent
          534 Cecelia Street                                                  Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Mitch DeBehnke                                                      Contingent
          N2377 Holy Hill Dr                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mitch Herbel                                                        Contingent
          703 e 5th st                                                        Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $373.76
          Mitch Marohl                                                        Contingent
          W183N8597 Lawrence court                                            Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Mitch Musser                                                        Contingent
          913 Oak St                                                          Unliquidated
          P.o. box 134
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1007 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1007 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.704
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Mitch Staszak                                                       Contingent
          524 Alpine Dr                                                       Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mitch VerVelde                                                      Contingent
          N2929 Sunset Drive                                                  Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Mitchel Burns                                                       Contingent
          Mitchel Burns                                                       Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mitchell Bartelt                                                    Contingent
          1736 Dakota Drive N                                                 Unliquidated
          305
                                                                              Disputed
          Fargo, ND 58102
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.705
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          MITCHELL GEER                                                       Contingent
          3806 WESTERN DR                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Mitchell Grzybowski                                                 Contingent
          4283 White Pine Drive                                               Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Mitchell Guise                                                      Contingent
          3121 52nd. Ave. Ct.                                                 Unliquidated
          Bettendorf, IA 52722
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1008 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1008 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.705
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Mitchell Hartmann                                                   Contingent
          5883 sand dr                                                        Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          MITCHELL KRUG                                                       Contingent
          W7046 BUTTERCUP CT                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Mitchell Kuehnl                                                     Contingent
          1945 Wasilla ln                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Mitchell Marshman                                                   Contingent
          W177N8600 Lynwood Dr.                                               Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Mitchell Meyer                                                      Contingent
          w7067 Apollo Ave                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Mitchell Pong                                                       Contingent
          608 W 20TH ST S                                                     Unliquidated
          Claremore, OK 74017
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Mitchell Thyssen                                                    Contingent
          2825 Timber Lane                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1009 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1009 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.706
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Mitchell Waechter                                                   Contingent
          N1977 County Rd V                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          MITZI DECKER                                                        Contingent
          376 MOON VALLEY DR                                                  Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Moira Puls                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Molly Cornell                                                       Contingent
          7116 Sixel Road                                                     Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Molly Dahlke                                                        Contingent
          717 Brule Rd                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          molly krupp                                                         Contingent
          5601 river road                                                     Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          MOLLY MOORE                                                         Contingent
          1122 WASHINGTON AVE                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1010 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1010 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.706
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Molly Moylan                                                        Contingent
          5537 1st Avenue SW                                                  Unliquidated
          Cedar Rapids, IA 52405
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Molly Romenesko                                                     Contingent
          1201 E Wisconsin Ave                                                Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Molly Stram                                                         Contingent
          668 S. 14th Ave.                                                    Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,288.20
          Monica Bain                                                         Contingent
          1003 Pearl St                                                       Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Monica Ruda                                                         Contingent
          106 1/2 Main street                                                 Unliquidated
          Merrimac, WI 53561
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $808.50
          Monica Walsh                                                        Contingent
          7780 Hwy 51                                                         Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,351.35
          Monika Iverson                                                      Contingent
          1026 1st. Ave                                                       Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1011 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1011 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.707
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Montana Steier                                                      Contingent
          1232 Snowdon dr                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Morgan Ackermann                                                    Contingent
          2112 shamrock lane                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Morgan Bauch                                                        Contingent
          12892 71st Street                                                   Unliquidated
          1407
                                                                              Disputed
          Kenosha, WI 53142
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.707
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Morgan Behnke                                                       Contingent
          N8881 Randolph St.                                                  Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Morgan Borchardtd                                                   Contingent
          6692 W Thornapple Dr.                                               Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $840.01
          Morgan Budde                                                        Contingent
          223 pendleton                                                       Unliquidated
          Winchester, KY 40391
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,020.61
          Morgan Cawley                                                       Contingent
          3413 13th street                                                    Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1012 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1012 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.708
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Morgan Christensen                                                  Contingent
          S75w22695 Badger trl                                                Unliquidated
          Big Bend, WI 53103
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Morgan Clark                                                        Contingent
          Bay view Rd                                                         Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Morgan Collins                                                      Contingent
          1890 Erdahl Drive                                                   Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.07
          Morgan Gerow                                                        Contingent
          916 Michigan Avenue                                                 Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Morgan Habhegger                                                    Contingent
          716 w broadway                                                      Unliquidated
          1
                                                                              Disputed
          Winona, MN 55987
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.708
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Morgan Hanson                                                       Contingent
          439 Bergamont Blvd                                                  Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $482.95
          Morgan Hilgart                                                      Contingent
          W6851 Mohrbach Rd                                                   Unliquidated
          Park Falls, WI 54552
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1013 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1013 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.708
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Morgan Iverson                                                      Contingent
          1002 Mill St                                                        Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Morgan Jari                                                         Contingent
          202 James Ave                                                       Unliquidated
          Rothschild, WI 54474
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.94
          Morgan Kraimer                                                      Contingent
          N2454 Chapel Hill Dr                                                Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Morgan Krause                                                       Contingent
          3111 Rolaine Parkway                                                Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.69
          Morgan Laux                                                         Contingent
          903 S. Schaefer St.                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Morgan McConnell                                                    Contingent
          2323 Harrison st.                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Morgan Michalkiewicz                                                Contingent
          N968 West Lake Court                                                Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1014 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1014 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.709
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Morgan Plantz                                                       Contingent
          232 Doty st                                                         Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Morgan Plitt                                                        Contingent
          2915 crystal spring lane                                            Unliquidated
          Hermitage, TN 37076
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Morgan Schueler                                                     Contingent
          124 South Third Street                                              Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Morgan Swanson                                                      Contingent
          W5154 Shorewood Ct                                                  Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Morgan Tyler                                                        Contingent
          677 Meadowview Ln                                                   Unliquidated
          Nevada, TX 75173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Morgan Vandenhouten                                                 Contingent
          820 Marys Court                                                     Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Morgan Verkuilen                                                    Contingent
          827 Lawe Street                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1015 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1015 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.710
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Morgan Wiedenhoeft                                                  Contingent
          542 s franklin st                                                   Unliquidated
          Whitewater, WI 53190
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $822.08
          Morgan Wittig                                                       Contingent
          5027 Sunset Drive                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Moriah Boggs                                                        Contingent
          608 Fredrick street                                                 Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.69
          Moriah Ware                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Musica Perez                                                        Contingent
          PO Box 482                                                          Unliquidated
          New Glarus, WI 53574
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.50
          Mya Edwards                                                         Contingent
          3259 prairie hollow dr                                              Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mya Snyder                                                          Contingent
          E1644 River Wood Dr                                                 Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1016 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1016 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.710
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Myah Petri                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Mylea Juidici                                                       Contingent
          N2476 Benjamin Dr                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Myleah Keller                                                       Contingent
          309 Riverview Drive                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Myles Parker                                                        Contingent
          e9251 Guhl Rd                                                       Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Mystique Thompson                                                   Contingent
          N168W21700 main st lot 203                                          Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nadia Jashinsky                                                     Contingent
          W5106 Red School Rd.                                                Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Nahdia Alba                                                         Contingent
          1906 Bennett St                                                     Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1017 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1017 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.711
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nan Gabrielse                                                       Contingent
          N1786 Nuestro Drive                                                 Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Nancy Chevalier                                                     Contingent
          N378 Red Tail Lane                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Nancy Cottrell                                                      Contingent
          60 Sunny Hill Ave.                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Nancy Curtis                                                        Contingent
          3410 N Thornberry Dr                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nancy Davis                                                         Contingent
          2009 Peters Road                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nancy Penney                                                        Contingent
          484 Kirkwood Dr                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.33
          NANCY STERLETSKE                                                    Contingent
          545 Manitowoc street                                                Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1018 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1018 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.712
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nancy Weller                                                        Contingent
          130 walnut street                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Nancy Wolle                                                         Contingent
          1627 Brilowski Rd N                                                 Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Nariah Ketchum                                                      Contingent
          PO Box 692                                                          Unliquidated
          Caspian, MI 49915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nash Haney                                                          Contingent
          204 east Indianwood drive                                           Unliquidated
          Apt 8
                                                                              Disputed
          Oconto Falls, WI 54154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.712
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Natalie Anderson                                                    Contingent
          N71 W29770 Tamron Lane                                              Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $562.76
          Natalie Apple                                                       Contingent
          2485 Orchard Circle Dr                                              Unliquidated
          Apt 11
                                                                              Disputed
          Traverse City, MI 49686
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.712
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Natalie Bodette                                                     Contingent
          340 9th Avenue N                                                    Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1019 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1019 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.713
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,328.21
          Natalie Geiger                                                      Contingent
          300 South Water Street                                              Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Natalie Gross                                                       Contingent
          2404 Springdale Rd                                                  Unliquidated
          Apt 106
                                                                              Disputed
          Waukesha, WI 53186
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.713
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Natalie Haas                                                        Contingent
          713 fairway lane                                                    Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Natalie Kuhaupt                                                     Contingent
          W186 N8837 Duke Street                                              Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $419.96
          Natalie Leclair                                                     Contingent
          3031 Fond Du Lac Rd.                                                Unliquidated
          Apt 10
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.713
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Natalie Moran                                                       Contingent
          1301 UNIVERSITY AVE SE                                              Unliquidated
          APT #522
                                                                              Disputed
          Minneapolis, MN 55414
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.713
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.38
          Natalie Mullendore                                                  Contingent
          1085 Fjord Pass                                                     Unliquidated
          Mount Horeb, WI 53572
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1020 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1020 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.713
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Natalie Nigbor                                                      Contingent
          W6787 S. Silver Lake Rd.                                            Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Natalie Nowak                                                       Contingent
          W8226 Moonshine Hill Road                                           Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          natalie perez                                                       Contingent
          n2406 18th ave                                                      Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Natalie Perrault                                                    Contingent
          320 Lac La Belle Dr.                                                Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Natalie Reeb                                                        Contingent
          1236 Rita ln                                                        Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          Natalie Schnell                                                     Contingent
          623a West Lincoln Ave                                               Unliquidated
          a
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.714
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Natalie Schroeder                                                   Contingent
          N12304 Lubka Rd                                                     Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1021 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1021 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.714
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Natalie Sorenson                                                    Contingent
          1035 Oxford Rd                                                      Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.15
          Natalie Walker                                                      Contingent
          N8219 River road                                                    Unliquidated
          Bear Creek, WI 54922
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Natasha Bebo                                                        Contingent
          2014 MAHON CT                                                       Unliquidated
          GREEN BAY, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Natasha Hedke                                                       Contingent
          100 college drive                                                   Unliquidated
          Apartment 7
                                                                              Disputed
          Evansville, WI 53536
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.714
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Natasha Nowak                                                       Contingent
          2030 woodlawn ave                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Natasha Sprunk                                                      Contingent
          104 south Main Street                                               Unliquidated
          700
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.715
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Nate Abitz                                                          Contingent
          644 Milwaukee St                                                    Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1022 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1022 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.715
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Nate Bonesho                                                        Contingent
          n80w15677rainbow drive                                              Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.74
          Nate Brownie                                                        Contingent
          2105 Hendricks Avenue                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Nate Crayton                                                        Contingent
          W2585 Longmeadow Dr                                                 Unliquidated
          Elkhorn, WI 53121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153.30
          Nate Griepentrog                                                    Contingent
          707 Oconto Pl                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Nate Hickson                                                        Contingent
          600 Hogan Trail                                                     Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Nate Paulos                                                         Contingent
          739 Jefferson st                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Nate Waters                                                         Contingent
          409 second street                                                   Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1023 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1023 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.715
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Nate Zastrow                                                        Contingent
          1214 11th Ave S                                                     Unliquidated
          Saint Cloud, MN 56301
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,028.23
          Nathan Almy                                                         Contingent
          E9076 School Rd                                                     Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nathan Baron                                                        Contingent
          10 S Patton Ave                                                     Unliquidated
          Arlington Hts, IL 60005
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.88
          Nathan Bittorf                                                      Contingent
          7720 CTY RD H                                                       Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nathan Boileau                                                      Contingent
          W225N8381 Longview Dr                                               Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Nathan Bonenfant                                                    Contingent
          1402 Walsh Acres Dr.                                                Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Nathan Breneman                                                     Contingent
          117 Wisconsin St                                                    Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1024 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1024 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.716
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.96
          Nathan Davis                                                        Contingent
          E7986 stage road                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nathan Eedy                                                         Contingent
          W3016 county Rd Y                                                   Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Nathan Fleming                                                      Contingent
          W6082 Hearthstone Drive                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Nathan Fleming                                                      Contingent
          W6082 Hearthstone Drive                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nathan Graf                                                         Contingent
          901 Main Street                                                     Unliquidated
          305
                                                                              Disputed
          GREEN BAY, WI 54301
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.717
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Nathan Griepentrog                                                  Contingent
          707 Oconto Pl                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.717
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nathan Hoks                                                         Contingent
          1991 Susan Avenue                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1025 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1025 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.717
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Nathan Hutton                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.717
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Nathan Kilps                                                        Contingent
          3504 Pierce Ct                                                      Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.717
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Nathan Mikolajczak                                                  Contingent
          3321 Windsor Place                                                  Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.717
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,778.77
          Nathan Morris                                                       Contingent
          55519 169th ave                                                     Unliquidated
          Gonvick, MN 56644
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.717
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Nathan Novak                                                        Contingent
          1191 High Avenue Apt A301                                           Unliquidated
          Apt A301
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.717
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nathan Rantanen                                                     Contingent
          200 Amory St                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.717
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nathan Scheibel                                                     Contingent
          2407 clark street                                                   Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1026 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1026 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.717
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.41
          Nathan Schultz                                                      Contingent
          90 N Bell Street                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Nathan Sell                                                         Contingent
          1714 Jefferson Street                                               Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Nathan Smith                                                        Contingent
          222 n dewey Avenue                                                  Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Nathan Soliz                                                        Contingent
          620 N 16th                                                          Unliquidated
          Frederick, OK 73542
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Nathan Stuhr                                                        Contingent
          810 23rd St S                                                       Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Nathan Tadych                                                       Contingent
          933 Taft Ave                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Nathan Vandenheuvel                                                 Contingent
          6568 Deuster                                                        Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1027 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1027 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.718
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Nathan Wallace                                                      Contingent
          1770 Taft Ave                                                       Unliquidated
          5A
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.718
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Nathan White                                                        Contingent
          2402 Park Ave                                                       Unliquidated
          Apt 1
                                                                              Disputed
          West Bend, WI 53090
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.718
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nathan Witman                                                       Contingent
          3610 Cherryvale Circle                                              Unliquidated
          Apt 6
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.718
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Nathaniel Framnes                                                   Contingent
          1430 Walnut Street                                                  Unliquidated
          12
                                                                              Disputed
          Baraboo, WI 53913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.719
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Nathaniel Keuntjes                                                  Contingent
          5031 Country Breeze Ln W                                            Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Nathaniel Nehrbass                                                  Contingent
          380 Lilac St.                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Nathaniel Pippin                                                    Contingent
          10524 Northfield Drive                                              Unliquidated
          Zeeland, MI 49464
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1028 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1028 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.719
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $616.63
          Nathen Earle                                                        Contingent
          290 6th Ave. nw                                                     Unliquidated
          Wells, MN 56097
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $135.44
          Nathon Johannes                                                     Contingent
          1718 parkwood drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Nattasha Tobias                                                     Contingent
          122 North Berger Parkway                                            Unliquidated
          E16
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.719
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nayeli Vega                                                         Contingent
          P.O. Box 1041                                                       Unliquidated
          Postville, IA 52162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Neal Harding                                                        Contingent
          1201 Janett ave NE                                                  Unliquidated
          Saint Michael, MN 55376
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Neal Wermuth                                                        Contingent
          308 Westridge Prkwy                                                 Unliquidated
          Verona, WI 53593
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Nehemiah Reiss                                                      Contingent
          243 S Main St                                                       Unliquidated
          Juneau, WI 53039
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1029 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1029 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.720
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Neiko Levenhagen                                                    Contingent
          505 NE Tudor Rd                                                     Unliquidated
          apt 12
                                                                              Disputed
          Lees Summit, MO 64086
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.720
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Neil Busse                                                          Contingent
          1910 Easlan Drive                                                   Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Neil Henriksen                                                      Contingent
          307 W Clark St                                                      Unliquidated
          Plainfield, WI 54966
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $441.00
          Neil Petersen                                                       Contingent
          E3708 Valley Rd                                                     Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,705.20
          NEIL SCHUMANN                                                       Contingent
          N61 W16066 HAWTHORNE DR                                             Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Neil Wolfe                                                          Contingent
          1 N. Oplaine Rd. Unit#8903                                          Unliquidated
          Gurnee, IL 60031
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Nic Campbell                                                        Contingent
          711 E. Woodcrest Dr.                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1030 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1030 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.720
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.57
          Nic Cravillion                                                      Contingent
          824 Laverne Drive                                                   Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Nichol Hebel                                                        Contingent
          PO Box 45                                                           Unliquidated
          Manly, IA 50456
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicholas Beine                                                      Contingent
          W6426 MoHawk Rd                                                     Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Nicholas Biester                                                    Contingent
          712 Cambridge Drive                                                 Unliquidated
          Schaumburg, IL 60193
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Nicholas Bitz                                                       Contingent
          3315 126th ave se                                                   Unliquidated
          Oriska, ND 58063
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Nicholas Breaman                                                    Contingent
          10476 N 6th Ave                                                     Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $589.58
          Nicholas Brunette                                                   Contingent
          617 night court                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1031 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1031 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.721
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $779.03
          Nicholas Doherty                                                    Contingent
          10262 W. Fountain Ave.                                              Unliquidated
          Apt 1407
                                                                              Disputed
          Milwaukee, WI 53224
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.721
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Nicholas Freetly                                                    Contingent
          9066 Wolf Rd                                                        Unliquidated
          Iron, MN 55751
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nicholas Garro                                                      Contingent
          712 Madison Avenue                                                  Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.88
          Nicholas Goeman                                                     Contingent
          N4701 County Road P                                                 Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.23
          Nicholas Hafenstein                                                 Contingent
          314 Haskell st                                                      Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nicholas Hartl                                                      Contingent
          107 S. Woodward                                                     Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicholas Hutchison                                                  Contingent
          111806 Winterberry Circle                                           Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1032 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1032 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.722
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicholas Hyde                                                       Contingent
          3671 Bell Line road                                                 Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $166.94
          Nicholas Immel                                                      Contingent
          399 south marr street                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,255.76
          Nicholas Johnson                                                    Contingent
          1737 Ivy Lane                                                       Unliquidated
          Montgomery, IL 60538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Nicholas Jurss                                                      Contingent
          1643 s 20th st                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Nicholas Klinger                                                    Contingent
          4335 spoon loop road                                                Unliquidated
          Liberty, NC 27298
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Nicholas Lyons                                                      Contingent
          1104 Breezewood Ln                                                  Unliquidated
          5
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.722
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Nicholas Mcdonald                                                   Contingent
          6888 ANGELL ROAD                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1033 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1033 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.722
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702.98
          Nicholas Nielsen                                                    Contingent
          7701 county road 40 ne                                              Unliquidated
          New London, MN 56273
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Nicholas Pozolinski                                                 Contingent
          544 N. 52nd St.                                                     Unliquidated
          Milwaukee, WI 53208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Nicholas Rugg                                                       Contingent
          408 Beech St.                                                       Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $399.51
          Nicholas Schmitt                                                    Contingent
          5016 53rd Avenue North                                              Unliquidated
          Minneapolis, MN 55429
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Nicholas Starr                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Nicholas Storniolo                                                  Contingent
          618 Ellwood Ave                                                     Unliquidated
          Dekalb, IL 60115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Nicholas Themar                                                     Contingent
          425 E Summer St                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1034 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1034 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.723
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Nicholas Thorson                                                    Contingent
          5117 Dupont Ave N                                                   Unliquidated
          Minneapolis, MN 55430
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nicholas Van Valin                                                  Contingent
          W290S4769 Parke Lane West                                           Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nicholas Whittaker                                                  Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nicholas Wilichowski                                                Contingent
          N2511 Cherry Road                                                   Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $459.88
          Nicholas Wrasse                                                     Contingent
          2936 Foxford Dr.                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,860.50
          Nicholas Zach                                                       Contingent
          623 W main St                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Nichole Falter                                                      Contingent
          N114 W16050 Sylvan Circle                                           Unliquidated
          101
                                                                              Disputed
          Germantown, WI 53022
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1035 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1035 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.724
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nichole Harris                                                      Contingent
          4717 Hoover St                                                      Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,023.66
          Nichole Hibbard                                                     Contingent
          748 Poplar Street                                                   Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Nichole Kodlowski                                                   Contingent
          29812 Adams Dr                                                      Unliquidated
          Unit 1
                                                                              Disputed
          Rockwood, MI 48173
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.724
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Nichole Koepp                                                       Contingent
          W10684 Wildwood Way                                                 Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.43
          Nichole Pearsall                                                    Contingent
          1466 Oak Grove Dr                                                   Unliquidated
          Walled Lake, MI 48390
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Nichole Polster                                                     Contingent
          1401 S Nicolet Rd Apt 52                                            Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Nici Breitrick                                                      Contingent
          419 North crest                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1036 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1036 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.724
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Nick Asmondy                                                        Contingent
          w9127 hwy86                                                         Unliquidated
          Tomahawk, WI 54487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Nick Blasczyk                                                       Contingent
          N9582 Darboy Drive                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nick Bloechl                                                        Contingent
          1250 St. Augustine Rd                                               Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $782.25
          Nick Blythe                                                         Contingent
          287 Wintergreen Drive                                               Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nick Dassow                                                         Contingent
          151 Jefferson Ave                                                   Unliquidated
          Port Edwards, WI 54469
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nick Dawson                                                         Contingent
          24 Mapleview Dr                                                     Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nick Fry                                                            Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1037 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1037 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.725
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $957.08
          Nick Giese                                                          Contingent
          800 Carney Blvd                                                     Unliquidated
          3
                                                                              Disputed
          Marinette, WI 54143
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.725
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.88
          Nick Groeschel                                                      Contingent
          W4959 County Rd S                                                   Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Nick Hearns                                                         Contingent
          590 Suwannee Rd                                                     Unliquidated
          Bldg 1036 Rm 115
                                                                              Disputed
          Panama City, FL 32403
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.725
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          nick herzfeldt                                                      Contingent
          6502 center road                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nick Hetebrueg                                                      Contingent
          1555 Scenic Drive                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nick Hoppman                                                        Contingent
          N1879 Municipal Drive                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Nick Kalkopf                                                        Contingent
          1423 N 7th                                                          Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1038 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1038 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.726
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Nick Keiser                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Nick Lyssy                                                          Contingent
          46 Caroline st                                                      Unliquidated
          Albion, NY 14411
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nick Miller                                                         Contingent
          W5929 Autumn Hills Parkway                                          Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702.45
          Nick Ogrin                                                          Contingent
          7416 fern drive                                                     Unliquidated
          Mentor, OH 44060
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nick Paul                                                           Contingent
          N6671 Graham rd                                                     Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Nick Petska                                                         Contingent
          738 South 23rd Street                                               Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Nick Pitzer                                                         Contingent
          231 Bond St.                                                        Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1039 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1039 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.727
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.28
          Nick Plahn                                                          Contingent
          44121 32nd Street West                                              Unliquidated
          Lancaster, CA 93536
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nick Price                                                          Contingent
          1001 N Evergreen St                                                 Unliquidated
          Chandler, AZ 85225
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $631.58
          Nick Relich                                                         Contingent
          1609 Kentucky ave                                                   Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nick Rockow                                                         Contingent
          714 26 1/4 St.                                                      Unliquidated
          Chetek, WI 54728
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Nick Roemer                                                         Contingent
          5076 colony ct                                                      Unliquidated
          Thomson, IL 61285
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430.51
          Nick Rohloff                                                        Contingent
          1179 Reed Street                                                    Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Nick Rosenfeldt                                                     Contingent
          W6704 Midway Rd                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1040 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1040 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.727
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nick Schommer                                                       Contingent
          1132 Aldrin St.                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nick Smith                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.727
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nick Soltis                                                         Contingent
          1401 Hiawatha St                                                    Unliquidated
          Minot, ND 58701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.38
          Nick Stepniak                                                       Contingent
          w5916 st hwy 64                                                     Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Nick Stepniak                                                       Contingent
          w5916 st hwy 64                                                     Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $640.44
          Nick Techel                                                         Contingent
          222623 Laurel Rd                                                    Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Nick Titel                                                          Contingent
          1105 6th st                                                         Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1041 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1041 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.728
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Nick Tullberg                                                       Contingent
          1326 S 24TH ST                                                      Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nick Van De Yacht                                                   Contingent
          5240 County Road S                                                  Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Nick vondran                                                        Contingent
          7950 Veta Grande Rd                                                 Unliquidated
          Scales Mound, IL 61075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Nick Wahlgren                                                       Contingent
          12705 W Brentwood dr.                                               Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nick Wanker                                                         Contingent
          3640 West forest hill ave                                           Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nicki Becker                                                        Contingent
          W944 Town Center Road                                               Unliquidated
          Brodhead, WI 53520
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Nicki Dupre                                                         Contingent
          313 green meadow drive                                              Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1042 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1042 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.729
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Nicki H                                                             Contingent
          615 Cedar Bluffs Way                                                Unliquidated
          #15
                                                                              Disputed
          Slinger, WI 53086
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.729
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Nickolas Boylan                                                     Contingent
          605 Kramer Lane                                                     Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,029.13
          NICKY MILLER                                                        Contingent
          950 W Ryan St                                                       Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicolas Muelder                                                     Contingent
          1476 Hilltop View Ct.                                               Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nicole Bartusch                                                     Contingent
          132 S. Mill st                                                      Unliquidated
          Vicksburg, MI 49097
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $820.58
          nicole booth                                                        Contingent
          550 lochwood drive                                                  Unliquidated
          Crystal Lake, IL 60012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Nicole Breziski                                                     Contingent
          2150 Red Oak Drive                                                  Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1043 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1043 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.729
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Nicole Campbell                                                     Contingent
          2276 Gateway Meadows Ln                                             Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,550.83
          Nicole Clark                                                        Contingent
          N4225 25th Ave.                                                     Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Nicole Cornils                                                      Contingent
          12502 Lakeshore Rd                                                  Unliquidated
          Two Rivers, WI 54242
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Nicole Craven                                                       Contingent
          4908 Grand Ave                                                      Unliquidated
          La Grange, IL 60525
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,116.68
          nicole dixon                                                        Contingent
          522 westplain drive                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.41
          Nicole Eberhardt                                                    Contingent
          1802 S Maple ave                                                    Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.30
          Nicole Eddie                                                        Contingent
          2535 West Ripple Ave                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1044 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1044 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.730
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Nicole Fink                                                         Contingent
          520 s 4th st                                                        Unliquidated
          Apt 27
                                                                              Disputed
          Ames, IA 50010
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.730
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          nicole george                                                       Contingent
          422 Wisconsin ave                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Nicole Golden                                                       Contingent
          3127 Sheldon Dr                                                     Unliquidated
          Oshkosh
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.730
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.46
          Nicole Grahn                                                        Contingent
          2106 Verlin Road                                                    Unliquidated
          Apt 15
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.730
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Nicole Hall                                                         Contingent
          N5170 Towne Rd                                                      Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Nicole Jensen                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Nicole Kammerzelt                                                   Contingent
          900 E Wabash Ave                                                    Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1045 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1045 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.731
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.69
          Nicole Krause                                                       Contingent
          409 Ransom St                                                       Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $386.34
          Nicole Laber                                                        Contingent
          101667 Casey Ave                                                    Unliquidated
          Spencer, WI 54479
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,104.07
          Nicole Lampela                                                      Contingent
          735 Elm St.                                                         Unliquidated
          Apt 1
                                                                              Disputed
          Hancock, MI 49930
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.731
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Nicole Larsen                                                       Contingent
          2762 State Rd. 116                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nicole Lawrenz                                                      Contingent
          414 N LAFAYETTE St                                                  Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.90
          Nicole Leanna                                                       Contingent
          820 Spence St                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Nicole Lettow                                                       Contingent
          7379 Moll ct                                                        Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1046 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1046 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.731
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Nicole Lijewski                                                     Contingent
          2009 Hudson Way                                                     Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,212.76
          Nicole Lueck                                                        Contingent
          232159 county road Y                                                Unliquidated
          Birnamwood, WI 54414
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nicole Martin                                                       Contingent
          S70W16965 Hedgewood Dr                                              Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $520.28
          Nicole Maslakow                                                     Contingent
          2110 River Bend Road                                                Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Nicole McCurdy                                                      Contingent
          1002 Fresnir Ct                                                     Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicole Minett                                                       Contingent
          3731 Navaho ave                                                     Unliquidated
          Rockford, IL 61102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Nicole Mingo                                                        Contingent
          1305 Grande Ave                                                     Unliquidated
          Center Point, IA 52213
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1047 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1047 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.732
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Nicole Moore                                                        Contingent
          27078 230TH ST                                                      Unliquidated
          Detroit Lakes, MN 56501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Nicole Mortensen                                                    Contingent
          750 Olson Ave.                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Nicole Mroczynski                                                   Contingent
          628 FAIRVIEW AVENUE                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nicole Olds                                                         Contingent
          5730 Oakland Dr.                                                    Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $846.58
          Nicole Ostrowski                                                    Contingent
          211 N 62nd St                                                       Unliquidated
          Milwaukee, WI 53213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nicole Paris                                                        Contingent
          2630 Templeton Pl                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nicole Parish                                                       Contingent
          3033 Hillside Trail                                                 Unliquidated
          Cross Plains, WI 53528
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1048 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1048 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.733
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Nicole Radl                                                         Contingent
          1538 south 36th street                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,329.30
          Nicole Saxon-frye                                                   Contingent
          1309 L st NE                                                        Unliquidated
          Brainerd, MN 56401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nicole Schendel                                                     Contingent
          N7894 Lakeshore Dr                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.45
          Nicole Schill                                                       Contingent
          119 Baumann St                                                      Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Nicole Schomaker                                                    Contingent
          425 Prairie Way                                                     Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.69
          Nicole Sewell                                                       Contingent
          301 N Wentz St                                                      Unliquidated
          Macon, MO 63552
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Nicole Solis                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1049 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1049 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.734
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.97
          Nicole Thayer                                                       Contingent
          1217 S Madison St                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Nicole Thonn                                                        Contingent
          367 Birch Ct                                                        Unliquidated
          Roselle, IL 60172
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Nicole Toay                                                         Contingent
          N1431 Dallman Rd                                                    Unliquidated
          Waterloo, WI 53594
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Nicole Treder                                                       Contingent
          20 N. 6th Ave.                                                      Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Nicole Vande Voort                                                  Contingent
          301 Whitney St                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nicole Voit                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Nicole Wachowiak                                                    Contingent
          W204S8226 Pasadena Dr.                                              Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1050 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1050 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.734
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicole Weise                                                        Contingent
          703 forest home drive                                               Unliquidated
          Francis Creek, WI 54214
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.57
          Nicole Williams                                                     Contingent
          512 Danbury Drive                                                   Unliquidated
          Oswego, IL 60543
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nicole Zajakowski                                                   Contingent
          4730 Aspen Ct                                                       Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Nicole Zitello                                                      Contingent
          2222 Woodward Ave                                                   Unliquidated
          Lakewood, OH 44107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Nicole Zygarlicke                                                   Contingent
          5603 WINDING CREEK DR                                               Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $406.32
          Nicolette Hommen                                                    Contingent
          96 Exchange St                                                      Unliquidated
          Cambridge, WI 53523
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Nicolette Pierce                                                    Contingent
          541 Shady Wood Way                                                  Unliquidated
          Madison, WI 53714
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1051 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1051 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.735
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Nicolette Wunder                                                    Contingent
          871 s 75th street                                                   Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Nicolle Palmer                                                      Contingent
          319 Main St                                                         Unliquidated
          Rosendale, WI 54974
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Nik Anderson                                                        Contingent
          N87 Wi5625 Belleview blvd.                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Nikki Blank                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $786.98
          Nikki Bregger                                                       Contingent
          1614 McRae Place                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nikki Buechel                                                       Contingent
          N1765 Schoenborn Rd.                                                Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690.88
          Nikki Cascioli                                                      Contingent
          816 Cass Ave                                                        Unliquidated
          Kingsford, MI 49802
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1052 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1052 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.736
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Nikki Guenette                                                      Contingent
          809 W Grant St                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Nikki Hanner                                                        Contingent
          218 e. Clark st.                                                    Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Nikki Robinson                                                      Contingent
          922 Rose Street                                                     Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.10
          Nikki Roskom                                                        Contingent
          1306 Sunray LAN                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $731.33
          Nikki StarrWalker                                                   Contingent
          1128 Riverview St N                                                 Unliquidated
          Lewiston, ID 83501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Nikki Weigman                                                       Contingent
          1008 Manor Pl                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          NILES SHILTS                                                        Contingent
          338 Gifford                                                         Unliquidated
          Nekoosa, WI 54457
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1053 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1053 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.736
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,852.14
          Niles Shilts                                                        Contingent
          338 gifford ct                                                      Unliquidated
          Nekoosa, WI 54457
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $532.35
          Nina Rodriguez                                                      Contingent
          1007 W. Main St.                                                    Unliquidated
          205
                                                                              Disputed
          Watertown, WI 53094
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.737
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          NJ Schwinny                                                         Contingent
          N4956 county rd G                                                   Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Noah Ahlswede                                                       Contingent
          530 E 2nd St                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Noah Barber                                                         Contingent
          53 Morningside Dr                                                   Unliquidated
          Cortland, NY 13045
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Noah Clark                                                          Contingent
          221 oak ct.                                                         Unliquidated
          Orfordville, WI 53576
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Noah Danner                                                         Contingent
          281 Sheboygan Street                                                Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1054 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1054 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.737
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Noah Everard                                                        Contingent
          1601 17th ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $412.09
          Noah Gauthier                                                       Contingent
          1760 meneau dr                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Noah Haring                                                         Contingent
          1218 Clifton terrace                                                Unliquidated
          Rochelle, ill 61068-0000
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,263.15
          Noah Krumbein                                                       Contingent
          N9247 Meyer Ct.                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Noah Lakeman                                                        Contingent
          311 Rita Ave                                                        Unliquidated
          Dickeyville, WI 53808
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Noah Mezera                                                         Contingent
          1600 vogt dr                                                        Unliquidated
          201
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.738
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Noah Moderow                                                        Contingent
          N1286 17th Road                                                     Unliquidated
          Dalton, WI 53926
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1055 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1055 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.738
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Noah Mueller                                                        Contingent
          1907 Taylor street                                                  Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Noah Pomplun                                                        Contingent
          3175 County Road E                                                  Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Noah Radatz                                                         Contingent
          1380 8th Ave                                                        Unliquidated
          Newport, MN 55055
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $519.76
          Noah Schwartz                                                       Contingent
          W142N7004 Oakwood Drive                                             Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Noah Verbockel                                                      Contingent
          545 Biese st.                                                       Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Noah Zigelbauer                                                     Contingent
          929 3rd street                                                      Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.738
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428.34
          Noel Wenthur                                                        Contingent
          W2716 Moon Dance Dr                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1056 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1056 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.738
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.41
          Noelle Kellner                                                      Contingent
          1146 DIVISION ST                                                    Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Noelle Stoflet                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Nolan Spanbauer                                                     Contingent
          724 oak at                                                          Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Nolen Hansen                                                        Contingent
          3230 Western Avenue                                                 Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Nora Scray                                                          Contingent
          po box 236                                                          Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Noreane Ziegel                                                      Contingent
          204 Jackson Street                                                  Unliquidated
          Reeseville, WI 53579
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Norma Garcia                                                        Contingent
          905 Elizabeth St                                                    Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1057 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1057 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.739
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Norman Peters                                                       Contingent
          229 Church road                                                     Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Norman Roller                                                       Contingent
          703 Carver Lane                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,955.75
          NORMAN SCHWEBS                                                      Contingent
          N6235 CTY HWY I                                                     Unliquidated
          Fremont, WI 54940
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Nycole Garman                                                       Contingent
          618 Birch Street                                                    Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          NYLEE OSBORN                                                        Contingent
          126 GREEN WAY DRIVE                                                 Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Olga Kline                                                          Contingent
          414-51st Street                                                     Unliquidated
          West Des Moines, IA 50265
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Oliver Arena                                                        Contingent
          2825 s 75th street                                                  Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1058 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1058 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.740
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Oliver Hoefler                                                      Contingent
          412 ElizabethSt                                                     Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Olivia Beyer                                                        Contingent
          N1625 Arnies Lane                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Bowe                                                         Contingent
          1369 Mourning Dove Ct                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Bush                                                         Contingent
          P.O. Box 206                                                        Unliquidated
          Fairwater, WI 53931
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Clemens                                                      Contingent
          4577 Hawk Haven Rd                                                  Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Olivia Delagardelle                                                 Contingent
          1256 black hawk rd                                                  Unliquidated
          Waterloo, IA 50701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Olivia Duffeck                                                      Contingent
          7799 hart road                                                      Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1059 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1059 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.741
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Olivia Flom                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Gerritson                                                    Contingent
          205 W Main St                                                       Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Gunyon                                                       Contingent
          213 S. Sidney St.                                                   Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Hebbe                                                        Contingent
          W3798 Old Green Lake Rd                                             Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.94
          Olivia Hietpas                                                      Contingent
          W6342 Elpaso Dr                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Olivia Marie                                                        Contingent
          218 10th Ave                                                        Unliquidated
          Apt 113
                                                                              Disputed
          Eau Claire, WI 54703
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.741
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Meissner                                                     Contingent
          1230 E. Calumet St.                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1060 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1060 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.741
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Millay                                                       Contingent
          1266 Lori drive                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Olivia Molle                                                        Contingent
          3341 Mirage Circle                                                  Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Olivia O Connell                                                    Contingent
          611 Desnoyer Street                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Olivia Reichardt                                                    Contingent
          29 Diane Lane                                                       Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Olivia Saggio                                                       Contingent
          W173S8122 Adam Ct.                                                  Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Olivia Scheeler                                                     Contingent
          1801 Maria dr.                                                      Unliquidated
          424
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.742
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Olivia Schumacher                                                   Contingent
          1805 Michael dr.                                                    Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1061 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1061 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.742
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Olivia Schuppel                                                     Contingent
          338 S. Main St.                                                     Unliquidated
          A
                                                                              Disputed
          Medford, WI 54451
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.742
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Olivia Vogel                                                        Contingent
          4615 county road G                                                  Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Olivia Walton                                                       Contingent
          2712 S Walden Ave                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ona Koentopp                                                        Contingent
          117 E Waushara st.                                                  Unliquidated
          Apt 18
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.742
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ori Lincoln                                                         Contingent
          3169 n 5th st                                                       Unliquidated
          Milwaukee, WI 53212
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Owen Apland                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Owen Birenbaum                                                      Contingent
          8223 carstens lake road                                             Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1062 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1062 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.743
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Owen Phillips                                                       Contingent
          2229 willowbend ct                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,385.53
          oxsanna stoken                                                      Contingent
          319 Kawbawgam                                                       Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Paige Chaillier                                                     Contingent
          4883 Delta 17.8 Drive                                               Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Paige Dickins                                                       Contingent
          6615 S. Isabella Rd.                                                Unliquidated
          Shepherd, MI 48883
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Paige Hintz                                                         Contingent
          9014 Asbury Dr                                                      Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Paige Kraus                                                         Contingent
          825 Driftwood Dr                                                    Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.25
          Paige Mayer                                                         Contingent
          6915 S Timber Ridge Lane                                            Unliquidated
          Apt 3205
                                                                              Disputed
          Oak Creek, WI 53154
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1063 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1063 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.743
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Paige Meshnick                                                      Contingent
          W7488 Cross Country Ln                                              Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.72
          Paige Ness                                                          Contingent
          233 PINECREST CT                                                    Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          Paige Pfeifer                                                       Contingent
          2037 Ravine Street                                                  Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Paige Roesler                                                       Contingent
          Wendy Roesler                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.53
          Paige Steele                                                        Contingent
          1214 W Bent Avenue                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.93
          Paige Thompson                                                      Contingent
          N15326 V4 State rd                                                  Unliquidated
          Vulcan, MI 49892
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Paige Welch                                                         Contingent
          W741 St Hwy M69                                                     Unliquidated
          Perronville, MI 49873
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1064 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1064 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.744
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Paige Wilcox                                                        Contingent
          511 4th st                                                          Unliquidated
          Port Edwards, WI 54469
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Paige Wilson                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Paiton Proud                                                        Contingent
          1405 Kensington Ave                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,947.76
          PAM BILLMAN                                                         Contingent
          6448 WOODENSHOE RD                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Pam Drake                                                           Contingent
          611 kennedy ave                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,013.38
          Pam Drake                                                           Contingent
          611 kennedy ave                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Pam Hynnek                                                          Contingent
          W3949 Krueger Rd                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1065 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1065 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.745
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Pam Pfister                                                         Contingent
          821 Annrich Ave                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Pam Schneider                                                       Contingent
          2851 Nostalgic Court                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $472.46
          Pam Welch                                                           Contingent
          2658 Kathy drive                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Pamela Amundson                                                     Contingent
          190 Twin Lakes Dr                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Pamela Arnold                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.90
          pamela demoske pfeiffer                                             Contingent
          w8048 randallwood lane                                              Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          PAMELA ELSING                                                       Contingent
          4647 County Hwy DM                                                  Unliquidated
          Morrisonville, WI 53571
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1066 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1066 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.745
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Pamela Stobb                                                        Contingent
          N5214 STATE RD 175                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Pamela Vanderhoof                                                   Contingent
          W5132 Maple Ridge Drive                                             Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Pamela West                                                         Contingent
          2500 Inglewood Place                                                Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Pari Fruendt                                                        Contingent
          314 Alcott Drive                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Parker Buth                                                         Contingent
          W289 S6630 Holiday Road                                             Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Parker Cocco                                                        Contingent
          3017 Woodridge Dr                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Parker Schmitz                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1067 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1067 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.746
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Pat Barnes                                                          Contingent
          1724 South Sanders Street                                           Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Pat Burns                                                           Contingent
          4344 W. Carmel Dr.                                                  Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $448.88
          Pat Gering                                                          Contingent
          1741 Westfield Ave                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Pat King                                                            Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Pat McNamar                                                         Contingent
          920 ANN ST                                                          Unliquidated
          Madison, WI 53713
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Pat Mullowney                                                       Contingent
          929 Woodside Ave                                                    Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $472.46
          Patrice Bauman                                                      Contingent
          792 Ivy Oaks dr                                                     Unliquidated
          Caledonia, IL 61011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1068 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1068 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.747
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Patrice Flanagan-morris                                             Contingent
          W251 S3901 RICKERT DR                                               Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          PATRICE HIRN                                                        Contingent
          3065 ROSE MOON WAY                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Patricia Albright                                                   Contingent
          W876 County K                                                       Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.58
          Patricia Doucet                                                     Contingent
          2206 West ave South                                                 Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,321.39
          Patricia Eberly                                                     Contingent
          183 A Dew Drop Road                                                 Unliquidated
          York, PA 17402
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Patricia Ferrin                                                     Contingent
          611 N Pinecrest Road                                                Unliquidated
          Bolingbrook, IL 60440
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Patricia Kiefer                                                     Contingent
          1105 Ferris mill rd                                                 Unliquidated
          Decorah, IA 52101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1069 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1069 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.748
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Patricia Kilgore                                                    Contingent
          3303 Memphis Ln                                                     Unliquidated
          Bowie, MD 20715
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          patricia Krause                                                     Contingent
          W7023 Voyger Rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          PATRICIA MARTIN                                                     Contingent
          9116 W Conrad Lane                                                  Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          PATRICIA NELSON                                                     Contingent
          N7361 SPRING ST APT A3                                              Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.88
          Patricia Oelke                                                      Contingent
          226 4th St                                                          Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $235.19
          Patricia Pendleton                                                  Contingent
          W5500 Gema Dr                                                       Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Patricia Post                                                       Contingent
          N1382 Rainbow Trail Road                                            Unliquidated
          Keshena, WI 54135
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1070 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1070 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.748
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,777.13
          PATRICK BATEY                                                       Contingent
          1337 POND VIEW CIR                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Patrick Berry                                                       Contingent
          816 SCHOOL AVE                                                      Unliquidated
          OSHKOSH, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,039.50
          Patrick Hughes                                                      Contingent
          N2115 16th Court                                                    Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Patrick Jason                                                       Contingent
          180 3rd st                                                          Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Patrick McGinnis II                                                 Contingent
          213 crystal ct                                                      Unliquidated
          Winter Haven, FL 33880
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Patrick McNerney                                                    Contingent
          4251 Powers Lane                                                    Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Patrick Nagle                                                       Contingent
          7725 W Lakeview Ter                                                 Unliquidated
          Frankfort, IL 60423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1071 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1071 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.749
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Patrick Raasch                                                      Contingent
          1902 W Marquette St                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Patrick Stuart                                                      Contingent
          852 Central st                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Patrick Tulloch                                                     Contingent
          2727 Brentwood Dr.                                                  Unliquidated
          Racine, WI 53403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Patti Adeli                                                         Contingent
          1403 Park Ave                                                       Unliquidated
          River Forest, IL 60305
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.90
          Patti Amann                                                         Contingent
          1218 south main st.                                                 Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,363.43
          Patti Heil                                                          Contingent
          1623 DOEMEL ST                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Patti Lebeck                                                        Contingent
          W7742 County Road F                                                 Unliquidated
          Phillips, WI 54555
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1072 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1072 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.750
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,070.95
          Pattie Knoll                                                        Contingent
          509 E Franklin Ave                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Pattie Knoll                                                        Contingent
          509 E Franklin Ave                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Patty Edelburg                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.92
          Patty Shea                                                          Contingent
          242 Wyldeberry Lane                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Patty Wianecki                                                      Contingent
          w9726 st rd 16 and 60                                               Unliquidated
          Reeseville, WI 53579
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Paul Bartelme                                                       Contingent
          1409 11th Ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          PAUL BAUER                                                          Contingent
          3011 PINE RIDGE RD                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1073 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1073 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.750
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Paul Beardsley                                                      Contingent
          N4341 Country Gate Court                                            Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.38
          Paul Berres                                                         Contingent
          N6823W Hwy.a                                                        Unliquidated
          Glenbeulah, WI 53023
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Paul Bloch                                                          Contingent
          618 coonen dr                                                       Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $733.95
          Paul Christensen                                                    Contingent
          835 Shea Ave                                                        Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.46
          Paul Coppola                                                        Contingent
          1361 Prairie Ct                                                     Unliquidated
          West Chicago, IL 60185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Paul Danielson                                                      Contingent
          N1432 Wildwood drive                                                Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Paul Dekranes                                                       Contingent
          74 Salt Creek Road                                                  Unliquidated
          Roselle, IL 60172
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1074 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1074 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.751
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Paul Delcore                                                        Contingent
          W2333 CTY RD UU                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Paul Dombrowicki                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          PAUL EKIS                                                           Contingent
          N1207 37TH AVE                                                      Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Paul Endter                                                         Contingent
          1953 West Barley Way                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Paul Fait                                                           Contingent
          N162W19945 RIVERVIEW DR                                             Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Paul Fait                                                           Contingent
          N162W19945 Riverview Dr                                             Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          Paul Hughes                                                         Contingent
          4818 Village Ct                                                     Unliquidated
          APT 4
                                                                              Disputed
          Nashotah, WI 53058
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1075 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1075 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.752
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Paul Hutto                                                          Contingent
          2203 Randolph rd                                                    Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Paul Imig                                                           Contingent
          W71N444 Mulberry Ave.                                               Unliquidated
          Cedarburg, WI 53012
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.38
          Paul Kehl                                                           Contingent
          1347 W Isabella Rd                                                  Unliquidated
          Midland, MI 48640
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,199.88
          Paul Kinsella                                                       Contingent
          483 Jacob Drive                                                     Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.38
          Paul Kluz                                                           Contingent
          8 Easthaven CT                                                      Unliquidated
          APT 10
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.752
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Paul Konopa                                                         Contingent
          N1681 Ridgeway Dr                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Paul Luepke                                                         Contingent
          7900 Kiely Way                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1076 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1076 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.752
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,029.13
          Paul Munagian                                                       Contingent
          4651 TEONIA WOODS                                                   Unliquidated
          Rolling Meadows, IL 60008
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Paul Nelson                                                         Contingent
          882 Wylde Oak Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $642.88
          Paul Perzinski                                                      Contingent
          4808 Adams lake rd                                                  Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $799.58
          Paul Phillip                                                        Contingent
          1019 n 14th st                                                      Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,199.38
          Paul Rotter                                                         Contingent
          W9067 Turner Rd.                                                    Unliquidated
          Channing, MI 49815
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Paul Schreiber                                                      Contingent
          1001 Railroad St.                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Paul Schroeder                                                      Contingent
          430 4th Street South                                                Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1077 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1077 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.753
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Paul Seibel                                                         Contingent
          368 doty                                                            Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Paul Simmons                                                        Contingent
          7310 Lake Ridge Drive                                               Unliquidated
          Savage, MN 55378
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $422.63
          paul stenroos                                                       Contingent
          1716 taft ave                                                       Unliquidated
          B2
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.753
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Paul Szwedo                                                         Contingent
          768. Yorkshire Rd                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,548.75
          PAUL TRIEZENBERG                                                    Contingent
          3000 W HERITAGE AVE                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Paul Weber                                                          Contingent
          673n Willy mac rd                                                   Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $945.00
          Paul Zangl                                                          Contingent
          3380 Omro Rd                                                        Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1078 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1078 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.754
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.15
          Paula Menting                                                       Contingent
          N9669 Tom Court                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,204.48
          Paula Petri                                                         Contingent
          2220 Jefferson St                                                   Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Paula Thuerman                                                      Contingent
          1226 E. Clarke St.                                                  Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.46
          Paula VandenEng                                                     Contingent
          W187 State Hwy 156                                                  Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $809.50
          Paula Vanstraten                                                    Contingent
          N5821 E Cherry Ct                                                   Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Paula Werner                                                        Contingent
          70 Center St                                                        Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Paula Worzella                                                      Contingent
          1921 CLAR RE DR                                                     Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1079 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1079 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.755
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Paulie Maurer                                                       Contingent
          17751 Abigail Ln                                                    Unliquidated
          Orland Park, IL 60467
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,231.13
          PAULINE POUPORE                                                     Contingent
          W5979 #34 RD                                                        Unliquidated
          Carney, MI 49812
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Payton Krueger                                                      Contingent
          5675 West Nature s Lane                                             Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Payton Mueller                                                      Contingent
          232 E Railroad Ave                                                  Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Payton Nault                                                        Contingent
          8542 O Lane                                                         Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.24
          Payton Omet                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.69
          Payton Stehno                                                       Contingent
          2721 N university dr                                                Unliquidated
          101
                                                                              Disputed
          Waukesha, WI 53188
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1080 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1080 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.755
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          PEGGY BESAW                                                         Contingent
          1323 LAWRENCE ST                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Peggy Lockwood                                                      Contingent
          32863 South St                                                      Unliquidated
          Lawton, MI 49065
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          PEGGY LOOSE                                                         Contingent
          503 FULTON ST                                                       Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.34
          Peggy McCormick                                                     Contingent
          W7146 kirschner rd                                                  Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $487.15
          Peggy Rider                                                         Contingent
          147 s. 8th Ave                                                      Unliquidated
          Apt #3
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.756
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Peggy Spencer                                                       Contingent
          N7737 Cooper Rd                                                     Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $970.15
          Penny Danks                                                         Contingent
          561 Prestige Court                                                  Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1081 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1081 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.756
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Penny Grissman                                                      Contingent
          817 Sanitorium Rd.                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Penny Harlan                                                        Contingent
          759 S Washburn St                                                   Unliquidated
          5
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.756
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Penny Kukulski                                                      Contingent
          1003 Country Creek Ln                                               Unliquidated
          Chesterton, IN 46304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Penny Tesch                                                         Contingent
          6608 Peninsula Ln                                                   Unliquidated
          Ringle, WI 54471
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $596.34
          Penny Wilson                                                        Contingent
          W8151county road 356                                                Unliquidated
          Stephenson, MI 49887
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Pepsi Bottlers                                                      Contingent
          2541 W. 20th Ave.                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    sponsorship 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Perry Balazs                                                        Contingent
          2101 hickory lane                                                   Unliquidated
          New HolsteinN, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1082 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1082 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.757
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Pete Spatchek                                                       Contingent
          146 Wisconsin Ave                                                   Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Pete Stephan IV                                                     Contingent
          240 Maple St                                                        Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Pete Unser                                                          Contingent
          409 Mill St.                                                        Unliquidated
          Fox Lake, WI 53933
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Peter Broehm                                                        Contingent
          1813 pleasant ave.                                                  Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,474.14
          peter hehli                                                         Contingent
          5760 w. grande market dr.                                           Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.89
          PETER HERRICK                                                       Contingent
          612 GRAVES ST                                                       Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.65
          Peter Lawlor                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1083 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1083 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.757
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          PETER LECAPITAINE                                                   Contingent
          1028 E NORTH ST                                                     Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Peter Lindemann                                                     Contingent
          2722 S 23rd St                                                      Unliquidated
          Apt. 8
                                                                              Disputed
          Manitowoc, WI 54220
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.758
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,130.85
          Peter Lindemann                                                     Contingent
          2722 S 23rd St                                                      Unliquidated
          Apt. 8
                                                                              Disputed
          Manitowoc, WI 54220
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.758
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Peter Marohl                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.758
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Peter Mcculloch                                                     Contingent
          129 Woodhaven Lane                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Peter Mueller                                                       Contingent
          5322 Athens Avenue                                                  Unliquidated
          Racine, WI 53406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Peter O Krupa                                                       Contingent
          1 N. Main St.                                                       Unliquidated
          2SW
                                                                              Disputed
          MOUNT PROSPECT, IL 60056
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1084 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1084 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.758
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Peter Rausch                                                        Contingent
          1835 Rush Lake Drive                                                Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Peter Schnoor                                                       Contingent
          560 S 9th St                                                        Unliquidated
          #14
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.758
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Peter Soulier                                                       Contingent
          Po box. 434                                                         Unliquidated
          Lac Du Flambeau, WI 54538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Peter Stensaas                                                      Contingent
          1609 Johnson Street                                                 Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          peter thomas                                                        Contingent
          2070 charles st.                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,246.88
          peter thomas                                                        Contingent
          2070 charles st.                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Peter Vollbrecht                                                    Contingent
          1984 Creek Side Drive                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1085 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1085 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.759
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Peyton Beckman                                                      Contingent
          8118 Oakwood ave                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Peyton Brown                                                        Contingent
          201 chestnut st                                                     Unliquidated
          Lena, IL 61048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.25
          Peyton Diem                                                         Contingent
          3013 Shady Circle                                                   Unliquidated
          Cross Plains, WI 53528
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Peyton Hofer                                                        Contingent
          3815 e clovis ave                                                   Unliquidated
          Mesa, AZ 85206
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Peyton Janes                                                        Contingent
          430 union street                                                    Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Peyton Stankiewicz                                                  Contingent
          1117 Greenbriar drive                                               Unliquidated
          Hanford, CA 93230
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Phil Junior                                                         Contingent
          1540 Schaller St                                                    Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1086 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1086 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.759
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $832.13
          Phil Levenhagen                                                     Contingent
          2690 black wolf ave                                                 Unliquidated
          oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Phil Nikolas                                                        Contingent
          543 W. 14th Ave                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Phil Okkerse                                                        Contingent
          431 South 4th Ave                                                   Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Philip Foran                                                        Contingent
          14 Sandcreek Pl                                                     Unliquidated
          Decatur, IL 62521
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          PHILIP NATONSKI                                                     Contingent
          W5008 GOLF COURSE RD APT 602                                        Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.38
          Philip Schultz                                                      Contingent
          11215 Spring Lake Rd                                                Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Phill Habel                                                         Contingent
          1428 Navigator Way                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1087 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1087 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.760
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Phillip Hahn                                                        Contingent
          212 n River rd                                                      Unliquidated
          Waterville, OH 43566
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,950.75
          PHILLIP HEIMBRUCH                                                   Contingent
          E7727 STAGE RD                                                      Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Phillip Ritger                                                      Contingent
          N2867 S Resthaven Rd                                                Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Phoebe Jensen                                                       Contingent
          2477 curtis ct                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Phoenix Funk                                                        Contingent
          1942 Debruin rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Phoenix Hyde                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Phoenix Wenzel                                                      Contingent
          320 N 7th Street                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1088 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1088 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.761
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.12
          Pinkie Moore                                                        Contingent
          1032 e walnut                                                       Unliquidated
          Upper
                                                                              Disputed
          Green Bay, WI 54301
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.761
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Pinkie Moore                                                        Contingent
          1032 e walnut                                                       Unliquidated
          Upper
                                                                              Disputed
          Green Bay, WI 54301
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.761
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Precious Briggs                                                     Contingent
          W8470 Germantown Road                                               Unliquidated
          Crivitz, WI 54114
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,144.51
          Precision Dynamics Corp                                             Contingent
          PO Box 71549                                                        Unliquidated
          Chicago, IL 60694-1995                                              Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 5407
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Preston Kummerer                                                    Contingent
          1530 Avondale Drive                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Preston Smith                                                       Contingent
          13305 freedom rd                                                    Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          QUENTIN GRZESIK                                                     Contingent
          2627LANCELOT LANE                                                   Unliquidated
          Dyer, IN 46311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1089 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1089 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.762
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Questan Barker                                                      Contingent
          4928 Michigan Dr.                                                   Unliquidated
          Superior, WI 54880
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $586.93
          Quinlan Hillesheim                                                  Contingent
          1118 Nicolet Ave                                                    Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Quinn Krause                                                        Contingent
          312 N Main St Deerfield                                             Unliquidated
          Deerfield, WI 53531
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Quinn Moore                                                         Contingent
          5150 S Monitor                                                      Unliquidated
          Chicago, IL 60638
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,781.60
          Quinn Truscott                                                      Contingent
          133 24th Ave NE                                                     Unliquidated
          A
                                                                              Disputed
          Calgary AB T2E 1W7
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.762
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Quintin Bucheit                                                     Contingent
          100 Oak Street                                                      Unliquidated
          Apt 13
                                                                              Disputed
          Hiawatha, IA 52233
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.762
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Quintin Wolter                                                      Contingent
          617 portage st                                                      Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1090 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1090 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.762
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Rachael Bissett                                                     Contingent
          5199 High Pointe Dr                                                 Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Rachael Brabec                                                      Contingent
          W195N16247 Eastwood Cir                                             Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.96
          Rachael Lawless                                                     Contingent
          701 Hobart dr                                                       Unliquidated
          Unit c
                                                                              Disputed
          South Elgin, IL 60177
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.763
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Rachael Liermann                                                    Contingent
          W3478 Meadowlark Rd                                                 Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Rachael Nerby                                                       Contingent
          N8956 Ellen St, po box 44                                           Unliquidated
          Nichols, WI 54152
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Rachael Platt                                                       Contingent
          106 Harrison St                                                     Unliquidated
          East Galesburg, IL 61430
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Rachael Singer                                                      Contingent
          5715 Cty Road K                                                     Unliquidated
          Amherst, WI 54406
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1091 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1091 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.763
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147.01
          Rachael Strange                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $995.30
          Rachael Strnad                                                      Contingent
          E3338 County Road K                                                 Unliquidated
          Casco, WI 54205
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $416.86
          Rachael Wetmiller                                                   Contingent
          961 Roscoe st                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Racheal Kaske                                                       Contingent
          913 n chestnut ave                                                  Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Rachek Wolf                                                         Contingent
          W6564 Talon Dr                                                      Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Blohowiak                                                    Contingent
          1911 Swan Pointe Terrace                                            Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Rachel Bonacorsi                                                    Contingent
          8066 Cornell Rd                                                     Unliquidated
          Apt 104
                                                                              Disputed
          Germfask, MI 49836
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1092 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1092 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.764
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Rachel Boo                                                          Contingent
          321 1/2 W. Main st.                                                 Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Chaney                                                       Contingent
          N3098 River Bend Dr                                                 Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          rachel dann                                                         Contingent
          1324 swamp rd                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          rachel derouin                                                      Contingent
          1700 21st Ave s                                                     Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Disterhaft                                                   Contingent
          509 Webster street                                                  Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Rachel Elisabeth                                                    Contingent
          1475 Eliza st                                                       Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Rachel Elliott                                                      Contingent
          14220 Burbank Blvd.                                                 Unliquidated
          Apt 208
                                                                              Disputed
          Van Nuys, CA 91401
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1093 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1093 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.764
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Rachel Espitia                                                      Contingent
          439 Jefferson Dr.                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.94
          Rachel Goedderz                                                     Contingent
          7878 S US HIGHWAY 45                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Rachel Greene                                                       Contingent
          2456 Antares Terrace                                                Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Haisler                                                      Contingent
          1236 larkspur dr                                                    Unliquidated
          Kansasville, WI 53139
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Rachel Hanson                                                       Contingent
          5903 Wildlife Dr                                                    Unliquidated
          Allenton, WI 53002
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Rachel Hobbs                                                        Contingent
          5575 Cathedral Peak dr                                              Unliquidated
          Sparks, NV 89436
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Rachel Honish                                                       Contingent
          N103W16730                                                          Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1094 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1094 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.765
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.22
          Rachel Hunter                                                       Contingent
          2704 Prairie Ct                                                     Unliquidated
          East Troy, WI 53120
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Rachel Kelley                                                       Contingent
          W196N11278 SHADOW WOOD LANE                                         Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.26
          Rachel Krutz                                                        Contingent
          326 Center St                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Rachel Lemke                                                        Contingent
          242 County Road 149                                                 Unliquidated
          Pierz, MN 56364
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Rachel Linzmeyer                                                    Contingent
          217 E 17th St                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Marquette                                                    Contingent
          916 E Randall St.                                                   Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Rachel Mccarthy                                                     Contingent
          275 1/2 KNOWLTON ST                                                 Unliquidated
          Waterloo, WI 53594
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1095 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1095 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.766
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Morris                                                       Contingent
          6003 Old Oak Circle                                                 Unliquidated
          Sugar Land, TX 77479
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Rachel Pagel                                                        Contingent
          1608 roosevelt ave                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Rachel Pavlik                                                       Contingent
          1329 E Road 4                                                       Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Rachel Rongstad                                                     Contingent
          4820 Cty Rd E                                                       Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Rachel Schroeder                                                    Contingent
          722 western Ave                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Rachel Shedal                                                       Contingent
          11125 RIDGE RD                                                      Unliquidated
          MISHICOT, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Rachel Slavik                                                       Contingent
          2535 West Ripple Ave                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1096 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1096 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.766
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.30
          Rachel Tollakson                                                    Contingent
          N5760 Valley Rd                                                     Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          Rachel Truesdill                                                    Contingent
          81 County Road F                                                    Unliquidated
          River Falls, WI 54022
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rachel Walter                                                       Contingent
          14958 Austin dr                                                     Unliquidated
          Lockport, IL 60441
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Rachel White                                                        Contingent
          2235 Foxglove Ct                                                    Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Rachel Zindars                                                      Contingent
          737 north 5th ave                                                   Unliquidated
          Redgranite, WI 54970
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Rachele Depagter                                                    Contingent
          W2561 miley road                                                    Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Rachelle Racette                                                    Contingent
          604 Riverview dr                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1097 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1097 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.767
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,349.84
          Rachelle Rodriguez                                                  Contingent
          16169 6th st                                                        Unliquidated
          Atlantic Mine, MI 49905
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Rachelle Turzinski                                                  Contingent
          7004 5th Ave                                                        Unliquidated
          Almond, WI 54909
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Raeanne Klatt                                                       Contingent
          3309 17th St.                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Raechel Russo                                                       Contingent
          4614 County Rd T                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Raegan Babcock                                                      Contingent
          3435 Country Club Lane                                              Unliquidated
          Morris, IL 60450
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Raiden Windham                                                      Contingent
          418 N Maple Ave                                                     Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ramiro Hernandez                                                    Contingent
          1124 n danz ave                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1098 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1098 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.768
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,912.90
          Ramona mathews                                                      Contingent
          6111 wintergreen dr                                                 Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $631.58
          Randa Wilberg                                                       Contingent
          804 Pleasant Oak Dr.                                                Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $330.75
          Randal Lee                                                          Contingent
          1106 Mallard ave.                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,017.45
          RANDALL HALSTEAD                                                    Contingent
          300 E Alfred St                                                     Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          randall lavarda                                                     Contingent
          11338 Nasgovitz Rd                                                  Unliquidated
          Pound, WI 54161
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.38
          Randall Philipps                                                    Contingent
          104 6th Ave                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          RANDALL SCHMITT                                                     Contingent
          N2870 STATE ROAD 73                                                 Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1099 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1099 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.769
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Randall Simmons                                                     Contingent
          1101 Division St                                                    Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $493.50
          RANDALL SOLBERG                                                     Contingent
          2911 AIRPORT AVE                                                    Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Randel Evans                                                        Contingent
          W17 Dakota Ave                                                      Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Randy Berres                                                        Contingent
          W7154 Englewood Drive                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Randy Doerr                                                         Contingent
          1000 Jones St.                                                      Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $257.78
          Randy Koester                                                       Contingent
          N2639 Hwy Z Lot E96                                                 Unliquidated
          Dousman, WI 53118
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Randy Lewins                                                        Contingent
          202 EAST MCKINLEY ST                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1100 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1100 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.769
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Randy Liegl                                                         Contingent
          371 Pinecrest Ct.                                                   Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Randy Lindner                                                       Contingent
          H18875 School Rd.                                                   Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,005.91
          Randy O'Connell                                                     Contingent
          N1996 Virginia Dr                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $768.35
          Randy Post                                                          Contingent
          2052-1 Myrtle st                                                    Unliquidated
          Dover, DE 19901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Randy Reimer                                                        Contingent
          2330 39th Street                                                    Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $531.83
          randy sanford                                                       Contingent
          1938 Neuens rd                                                      Unliquidated
          Niagara, WI 54151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Randy Smith                                                         Contingent
          1716 Wisconsin Avenue                                               Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1101 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1101 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.770
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,072.01
          Randy Streblow                                                      Contingent
          W8057 Jones Ct                                                      Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.38
          RANDY WEIR                                                          Contingent
          S810 JOHNSON DR                                                     Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $955.50
          RANDY WINKLER                                                       Contingent
          N6475 HWY J                                                         Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Raquel Artolacalero                                                 Contingent
          618 E Oak St                                                        Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $423.69
          Raquel Craig                                                        Contingent
          1805 2nd ave sw                                                     Unliquidated
          203
                                                                              Disputed
          Minot, ND 58701
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.770
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Raquel Riemer                                                       Contingent
          11928 Zastrow Rd.                                                   Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Raven Schuette                                                      Contingent
          2416 South 9th Street                                               Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1102 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1102 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.771
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Ray Delrow                                                          Contingent
          5502 Gordon St                                                      Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,178.07
          Ray Donajkowski                                                     Contingent
          650 Beatrice Circle                                                 Unliquidated
          Hudson, WI 54016
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $381.68
          Ray Green                                                           Contingent
          627 Nicolet ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Ray Kramer                                                          Contingent
          1707 n. Ballard Road                                                Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Ray Vincent                                                         Contingent
          9248 Kornbrust Dr.                                                  Unliquidated
          Lone Tree, CO 80124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.12
          Rayanna Peterson                                                    Contingent
          10454 Highway 92                                                    Unliquidated
          Hibbing, MN 55746
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Raymond Davis                                                       Contingent
          1503 37th st.                                                       Unliquidated
          Fort Madison, IA 52627
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1103 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1103 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.771
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Raymond Deblasio                                                    Contingent
          1414 WESTHAMPTON DR                                                 Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.24
          Raymond Tolonen                                                     Contingent
          202 Goldsmith Street                                                Unliquidated
          Lower Apt
                                                                              Disputed
          Baraga, MI 49908
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.772
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Raynee Schuster                                                     Contingent
          551 10th St S                                                       Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Reagan Kiehnau                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          Rebecca Anderson                                                    Contingent
          13718 N. Paynesville Rd                                             Unliquidated
          Bruce Crossing, MI 49912
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Rebecca Benavides                                                   Contingent
          423 13th Avenue South                                               Unliquidated
          Onalaska, WI 54650
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Rebecca Brault                                                      Contingent
          307 Cleveland Street                                                Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1104 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1104 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.772
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Rebecca Christensen                                                 Contingent
          6928 n 52 st                                                        Unliquidated
          Omaha, NE 68152
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Rebecca DeJardin                                                    Contingent
          137 S Washington St                                                 Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          rebecca flock                                                       Contingent
          526 s silverlake st                                                 Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Rebecca Geiyer                                                      Contingent
          33095 Battershall rd                                                Unliquidated
          Grayslake, IL 60030
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.90
          Rebecca Glickman                                                    Contingent
          13253 Court Place                                                   Unliquidated
          Burnsville, MN 55337
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Rebecca Groelle                                                     Contingent
          909 Hewitt St                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $703.51
          Rebecca Groelle                                                     Contingent
          909 Hewitt St                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1105 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1105 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.773
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Rebecca Holmquest                                                   Contingent
          5318 Russett Road                                                   Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Rebecca Kempen                                                      Contingent
          7224 County Rd W                                                    Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Rebecca Matowitz                                                    Contingent
          3017 E Canary St                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          Rebecca Meltz                                                       Contingent
          459 Gavin parkway                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          REBECCA MILLER                                                      Contingent
          JESSICA STINSKI                                                     Unliquidated
          W6361 QUARRY RD
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.773
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Rebecca Mohl                                                        Contingent
          n2106 north rd                                                      Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $885.95
          Rebecca Muehrcke                                                    Contingent
          1593 W. Marhill Rd                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1106 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1106 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.773
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $349.11
          Rebecca Omick                                                       Contingent
          3907 E Klieforth Av                                                 Unliquidated
          Cudahy, WI 53110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Rebecca Prohaska                                                    Contingent
          1927 Bonnie Ln                                                      Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Rebecca Pupp                                                        Contingent
          1222 N. 10th St.                                                    Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.19
          Rebecca Quast                                                       Contingent
          1510 Witzel Ave                                                     Unliquidated
          APT 5
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.774
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Rebecca Rennert                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Rebecca Sauer                                                       Contingent
          711 Columbia St                                                     Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,180.73
          Rebecca Seib                                                        Contingent
          916 Crooked Tree Place                                              Unliquidated
          Larkspur, CO 80118
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1107 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1107 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.774
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Rebecca Steeno                                                      Contingent
          3074 Westline                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Rebecca Tuma                                                        Contingent
          708 Sue St                                                          Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,590.76
          REBECCA WAGNER                                                      Contingent
          W4410 OLD GREEN LAKE RD                                             Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Rebecca York                                                        Contingent
          W8549 Akron drive                                                   Unliquidated
          Wild Rose, WI 54984
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Rebecca Zelhofer                                                    Contingent
          3717 Buckingham Dr                                                  Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Rebecka Ewelt                                                       Contingent
          3188 Vilas rd                                                       Unliquidated
          Cottage Grove, WI 53527
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Rebekah Hischke                                                     Contingent
          361 Lake Plumleigh Way                                              Unliquidated
          Algonquin, IL 60102
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1108 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1108 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.775
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Reece Washuleski                                                    Contingent
          319 maple lane                                                      Unliquidated
          Coleman, WI 54112
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Reed Albinger                                                       Contingent
          2250 s lombardy lane                                                Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Reed Hafeman                                                        Contingent
          N1400 Westgreen Dr.                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $471.20
          Reed Larson                                                         Contingent
          n3035 Fumee Lake drive                                              Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Reed Schmechel                                                      Contingent
          850 Centennial Centre blvd                                          Unliquidated
          77
                                                                              Disputed
          Oneida, WI 54155
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.775
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Reegan Steiner                                                      Contingent
          N5087 Twain Road                                                    Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Reggie Johnson                                                      Contingent
          W5911 M69                                                           Unliquidated
          Felch, MI 49831
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1109 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1109 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.776
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.26
          Regina Brooks                                                       Contingent
          544 Pleasant Court                                                  Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Regina Peterson                                                     Contingent
          6893 Military Road                                                  Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Reid Romenesko                                                      Contingent
          47 Golden Wheat Lane                                                Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Reilly Freund                                                       Contingent
          W3842 Shady Lane                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Remi Lade                                                           Contingent
          1524 W Marhill Rd                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Renae Kiser                                                         Contingent
          N451 River Rd                                                       Unliquidated
          Vulcan, MI 49892
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Rene Kussmann                                                       Contingent
          227 Brenland Rd                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1110 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1110 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.776
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Renee Bouche                                                        Contingent
          222 E. Park St.                                                     Unliquidated
          Forestville, WI 54213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Renee Brown                                                         Contingent
          4802 west wildflower lane                                           Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,135.58
          Renee Heinz                                                         Contingent
          1001 FOREST ST                                                      Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Renee Hering                                                        Contingent
          556 Foxford Road                                                    Unliquidated
          Bartlett, IL 60103
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Renee Oppermann                                                     Contingent
          730 Pine St                                                         Unliquidated
          #1
                                                                              Disputed
          Omro, WI 54963
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.777
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Renee Reissmann                                                     Contingent
          N358 Red Tail Lane                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Renee Reszel                                                        Contingent
          1215 Nimrod Court                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1111 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1111 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.777
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Renee Sina                                                          Contingent
          N7077 Brandon Road                                                  Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Renee Sponem                                                        Contingent
          S10381 County Road C                                                Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Renee Vanden Boom                                                   Contingent
          8393 Moeser Lane                                                    Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.75
          RENEE WHITEHEAD                                                     Contingent
          3144 CEDARVILLE RD.                                                 Unliquidated
          Millville, NJ 08332
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $655.15
          Rhea Hoffman                                                        Contingent
          2977 N. 77th St.                                                    Unliquidated
          Milwaukee, WI 53222
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.19
          Rheanna Lacount                                                     Contingent
          6890 County Road E                                                  Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          Rhoda Fleming                                                       Contingent
          W7460 Westbrook Lane                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1112 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1112 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.778
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Rhonda Acitelli                                                     Contingent
          821 South Villa Avenue                                              Unliquidated
          Villa Park, IL 60181
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Rhonda Biwer                                                        Contingent
          350 Beaumier Lane                                                   Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.96
          Rhonda Niemi-Judge                                                  Contingent
          W6831 Appletree CT                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Rian Lindholm                                                       Contingent
          N5386 County Road D                                                 Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,242.68
          Ric Mcmains                                                         Contingent
          108 5th st n                                                        Unliquidated
          Grove City, MN 56243
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Ricardo Gonzalez                                                    Contingent
          2236 Marathon Ave                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Rich Dobrzynski                                                     Contingent
          9415 w 106 ave                                                      Unliquidated
          Saint John, IN 46373
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1113 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1113 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.778
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.38
          Rich Grahl                                                          Contingent
          PO Box 346                                                          Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Rich Riffe                                                          Contingent
          W6033 Greystone Ct                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.75
          RICHARD & BONNIE FASSBENDER                                         Contingent
          479 VAN ST                                                          Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Richard Bilotto                                                     Contingent
          3967 Nicolet Drive                                                  Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Richard Brehmer                                                     Contingent
          315 West Fulton Street                                              Unliquidated
          Edgerton, WI 53534
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Richard Gratton                                                     Contingent
          N6421 Cty Rd AI                                                     Unliquidated
          Juneau, WI 53039
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $805.84
          Richard Henrikson                                                   Contingent
          14741 Arcola                                                        Unliquidated
          Livonia, MI 48154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1114 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1114 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.779
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,096.70
          Richard LaCrosse                                                    Contingent
          207 E Ormsby St                                                     Unliquidated
          Oxford, WI 53952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Richard Lukas                                                       Contingent
          3212 E SABLERIDGE DR                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $626.33
          richard newcomb                                                     Contingent
          3261 andover dr                                                     Unliquidated
          Rockford, IL 61114
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Richard Nummerdor                                                   Contingent
          102Washington St                                                    Unliquidated
          Reeseville, WI 53579
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Richard Olson                                                       Contingent
          6011 Stevens st                                                     Unliquidated
          Byron, IL 61010
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Richard Peters                                                      Contingent
          806 w picnic st                                                     Unliquidated
          3
                                                                              Disputed
          Shawano, WI 54166
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.780
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          RICHARD POCHERT                                                     Contingent
          24394 Oak Forest Dr                                                 Unliquidated
          Rapidan, VA 22733
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1115 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1115 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.780
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Richard Santkuyl                                                    Contingent
          108 Hidden ridges Circle                                            Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Richard Togstad                                                     Contingent
          N3221 paap Rd                                                       Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Richard Whybark                                                     Contingent
          2018 Cleveland Ave                                                  Unliquidated
          Racine, WI 53405
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Richard Wussow                                                      Contingent
          226 6th street                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Richard Zillmer                                                     Contingent
          W1921 flame road                                                    Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          richelle Vincent                                                    Contingent
          722 south melcorn circle                                            Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $546.00
          Rick Braun                                                          Contingent
          437 Prospect Ave                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1116 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1116 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.780
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Rick Brockman                                                       Contingent
          1242 wildrose ln.                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Rick Cox                                                            Contingent
          2821 County Hwy E                                                   Unliquidated
          Warrens, WI 54666
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Rick Hallet                                                         Contingent
          3669 SOLITUDE ROAD                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.88
          Rick Harner                                                         Contingent
          565 Shreve Lane                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $756.51
          Rick Kellner                                                        Contingent
          1238 s taylor                                                       Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Rick Lehecka                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Rick Otradovic                                                      Contingent
          327 north pine street                                               Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1117 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1117 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.781
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Rick Payette                                                        Contingent
          6731 Richview Court                                                 Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Rick Stoegbauer                                                     Contingent
          N8738 Sylvan Bay Road                                               Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Rick Swanningson                                                    Contingent
          130 Homewood Ct                                                     Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Rick Thomas                                                         Contingent
          917 Northwood Dr                                                    Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Rick Wechlo                                                         Contingent
          3447 Lakeview rd                                                    Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.88
          Ricky Stroup                                                        Contingent
          511 East 3rd St.                                                    Unliquidated
          Kinmundy, IL 62854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Rikki Beese                                                         Contingent
          416 Bowen at                                                        Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1118 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1118 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.782
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Rikki Boldt                                                         Contingent
          1125 N 12th ave                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rileigh Allgeier                                                    Contingent
          13070 Huntingto Chase                                               Unliquidated
          Rockton, IL 61072
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Riley Kinjerski                                                     Contingent
          314 dorelle street                                                  Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Riley LaFave                                                        Contingent
          408 Harley street                                                   Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Riley Lafave                                                        Contingent
          408harley street                                                    Unliquidated
          Lena, WI 54139
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Riley Menzer                                                        Contingent
          W5633 County Road Y                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Riley Neal                                                          Contingent
          1701 westwood ave                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1119 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1119 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.783
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Riley Tucker                                                        Contingent
          6032 33rd Avenue                                                    Unliquidated
          Kenosha, WI 53142
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Rina Finnell                                                        Contingent
          146 W 6th St                                                        Unliquidated
          Reserve, LA 70084
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Rita Frey                                                           Contingent
          428 Sweetflag Ave                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Rita Heyroth                                                        Contingent
          8570 Saddleback Ln                                                  Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Rita Melchor                                                        Contingent
          521 SW CERESCO ST                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          ROB DREXLER                                                         Contingent
          1317 CONGRESS AVE                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          rob harlan                                                          Contingent
          1661 iowa st                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1120 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1120 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.783
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,248.35
          Rob Larson                                                          Contingent
          2401 N Oakland Ave                                                  Unliquidated
          Milwaukee, WI 53211
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Rob Prill                                                           Contingent
          2872 NEWPORT AVE                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          ROB SUNDERLAND                                                      Contingent
          1203 Bruss St                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Robb Riekki                                                         Contingent
          W6677 Green Willow Ct                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Robby Schmitt                                                       Contingent
          425 College Ave                                                     Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Robert & Christine Worth                                            Contingent
          3101 E CANVASBACK LN                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Robert Bender                                                       Contingent
          1834 W Pershing St Apt 4                                            Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1121 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1121 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.784
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Robert Benotch                                                      Contingent
          1621 Hillcrest                                                      Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Robert Binder                                                       Contingent
          1610 Primrose Ln.                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Robert Boston                                                       Contingent
          708 Brule Rd                                                        Unliquidated
          Sault Ste. Marie ON P6A 0B5
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Robert Coffey                                                       Contingent
          121 PO Box                                                          Unliquidated
          Mass City, MI 49948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          ROBERT CONSTANTINE                                                  Contingent
          1141 W 6TH AVE                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $659.40
          Robert Cook                                                         Contingent
          7405 Frieda st ne                                                   Unliquidated
          Albuquerque, NM 87109
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Robert Devroy                                                       Contingent
          1708 Amy street                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1122 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1122 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.785
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,614.90
          Robert Ditmars                                                      Contingent
          1365 Harvest Moon Dr                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Robert Feulner                                                      Contingent
          18 Washington rd                                                    Unliquidated
          Schenectady, NY 12302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Robert flores                                                       Contingent
          1709 dewey st                                                       Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Robert Francart                                                     Contingent
          12 Easthaven Court                                                  Unliquidated
          2
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.785
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.95
          Robert glover                                                       Contingent
          16 specker circle                                                   Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Robert Hanna                                                        Contingent
          2000 Taft Avenue                                                    Unliquidated
          124
                                                                              Disputed
          New Holstein, WI 53061
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.785
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          ROBERT HEIN                                                         Contingent
          N8425 GRIFFITH RD                                                   Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1123 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1123 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.785
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $649.95
          ROBERT KRIZ                                                         Contingent
          1209 W Bent Ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.35
          ROBERT LAURENCE                                                     Contingent
          4586 elm st                                                         Unliquidated
          Laona, WI 54541
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,935.14
          ROBERT LIVINGSTON                                                   Contingent
          4620 WAZEECHA AVE                                                   Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.51
          Robert Mccallum                                                     Contingent
          3233 Thomas Hickey Drive                                            Unliquidated
          Joliet, IL 60431
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Robert McKnight                                                     Contingent
          388 w Washington ave                                                Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Robert Messina                                                      Contingent
          7169 Bradley Dr                                                     Unliquidated
          Plainfield, IL 60586
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          ROBERT MEYER                                                        Contingent
          408 MANITOWOC ST                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1124 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1124 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.786
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Robert Mindt                                                        Contingent
          2207 Creekside Ct                                                   Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Robert Moore                                                        Contingent
          N6056 Southport blvd                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,307.25
          ROBERT OPPERMAN                                                     Contingent
          W741 BLACKHAWK LN                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Robert Osheim                                                       Contingent
          W172N9175 Shady Ln Apt 419                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,343.20
          Robert Osheim                                                       Contingent
          W172N9175 Shady Ln Apt 419                                          Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.44
          Robert Petzke                                                       Contingent
          2002 Ruben Dr                                                       Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $706.11
          Robert Plunger                                                      Contingent
          W8052 Haystack View Drive                                           Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1125 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1125 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.787
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.48
          robert reed                                                         Contingent
          620 Catherine St                                                    Unliquidated
          Metropolis, IL 62960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $950.78
          ROBERT SCHIPPER                                                     Contingent
          SUE SCHALKOWSKI                                                     Unliquidated
          E6642 GUTH RD
                                                                              Disputed
          Weyauwega, WI 54983
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.787
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.10
          ROBERT SCHODEBERG                                                   Contingent
          777 Default Street                                                  Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Robert Schulte                                                      Contingent
          324 main street                                                     Unliquidated
          Camp Douglas, WI 54618
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Robert Schutt                                                       Contingent
          34740 Delafield Rd                                                  Unliquidated
          Oconomowoc, WI 53066
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Robert Snider                                                       Contingent
          808 Chalet Dr NW                                                    Unliquidated
          Rochester, MN 55901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $906.68
          Robert Sprenkle                                                     Contingent
          4998 S. 3975 W.                                                     Unliquidated
          Roy, UT 84067
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1126 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1126 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.787
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,106.70
          robert stocks                                                       Contingent
          340 S. Anne St                                                      Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $447.83
          Robert Swenor                                                       Contingent
          812 Champion St                                                     Unliquidated
          Apt 1
                                                                              Disputed
          Marquette, MI 49855
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.788
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Robert Taylor                                                       Contingent
          N9529 Noe Rd                                                        Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Robert Trealoff                                                     Contingent
          414 Lee street                                                      Unliquidated
          Durand, WI 54736
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Robert Tuzik                                                        Contingent
          1655 n artesian                                                     Unliquidated
          1
                                                                              Disputed
          Chicago, IL 60647
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.788
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $242.55
          Robert Van Westenberg                                               Contingent
          320 W Swan St                                                       Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Robert Vandyke                                                      Contingent
          1420 E Calumet                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1127 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1127 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.788
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          ROBERT W KACZMARCZYK                                                Contingent
          14983 W. 95th Ave.                                                  Unliquidated
          Dyer, IN 46311
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Robert Wagner                                                       Contingent
          275 Crestview Rd                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Robert Wiza                                                         Contingent
          1285 River Park Circle East                                         Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Robert Wojtalewicz                                                  Contingent
          14 Brentwood Ln                                                     Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Robert Workentine                                                   Contingent
          228 N Mill St                                                       Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Robert Zdanovec                                                     Contingent
          929 south 5th ave                                                   Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.57
          Robin Barber                                                        Contingent
          457 Forest View Rd                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1128 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1128 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.789
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.07
          Robin Biernbaum                                                     Contingent
          1717 1/2 5th ave                                                    Unliquidated
          South Sioux City, NE 68776
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          robin hearley                                                       Contingent
          2410 ruffed court                                                   Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Robin Inman                                                         Contingent
          1795 Spring Hill Court                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Robin Jungers                                                       Contingent
          w 2016 E River Rd                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Robin Pampuch                                                       Contingent
          731 Carey Ave                                                       Unliquidated
          Wild Rose, WI 54984
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Robin Visger                                                        Contingent
          3216 Soo Marie Ave                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Robin Wade                                                          Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1129 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1129 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.790
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Robyn Bitter                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.07
          Robyn Blakeley                                                      Contingent
          5900 Stoney Brook Rd                                                Unliquidated
          Apt.15301
                                                                              Disputed
          Rogers, AR 72758
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.790
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.44
          Robyn Dickson                                                       Contingent
          206 Redwood Court                                                   Unliquidated
          Francis Creek, WI 54214
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Robyn Locke                                                         Contingent
          4235 Dutchess Park Road                                             Unliquidated
          Fort Myers, FL 33916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Robyn Morris                                                        Contingent
          N7160 State Road 49                                                 Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Robyn Neilsen                                                       Contingent
          6720 W Monona Place                                                 Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,661.63
          Robyn Wussow                                                        Contingent
          N7175 State Road                                                    Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1130 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1130 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.790
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Roch Cournoyer                                                      Contingent
          150 rang saint-louis                                                Unliquidated
          Yamaska QC J0G 1W0
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Rochelle Henn                                                       Contingent
          W4697 Deer Run Drive                                                Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.38
          Rocky Endries                                                       Contingent
          912 S. 21st St.                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.88
          Rocky Gerlach                                                       Contingent
          537 Tori St                                                         Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Rod Neverman                                                        Contingent
          4683 Lakeview Circle                                                Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $967.58
          ROD SCHWARTZ                                                        Contingent
          365 E ARNDT ST                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Rodencia De Santos                                                  Contingent
          E1451 Grandview Rd                                                  Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1131 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1131 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.791
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Rodney Boldt                                                        Contingent
          7259 Clark Point Rd.                                                Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Rodney Cromwell                                                     Contingent
          3435 Amber Ln                                                       Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Rodney Sherman                                                      Contingent
          PO Box 266                                                          Unliquidated
          Alda, NE 68810
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,484.64
          Roger Charbonneau                                                   Contingent
          1100 Ludington Street, Suite # 203                                  Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,455.83
          ROGER CIESLINSKI                                                    Contingent
          211 N 9TH AVE                                                       Unliquidated
          Iron River, MI 49935
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.98
          Roger Clark                                                         Contingent
          W4654 Super Drive                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Roger Ellingsrud                                                    Contingent
          701 S . Fremont St.                                                 Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1132 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1132 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.792
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Roger Hager                                                         Contingent
          200 E Northland Ave                                                 Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Roger McAbee                                                        Contingent
          504 Hilltop Drive                                                   Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Roger Orlando                                                       Contingent
          468 E. McWilliams St.                                               Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          roger zygarlicke                                                    Contingent
          9649 US hwy 10                                                      Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.73
          roger zygarlicke                                                    Contingent
          9649 US hwy 10                                                      Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,005.90
          Roman Ramthun                                                       Contingent
          504 Pebblestone Circle                                              Unliquidated
          73
                                                                              Disputed
          Oneida, WI 54155
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.792
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ron Bakes                                                           Contingent
          4205 KLATT ST                                                       Unliquidated
          Plano, IL 60545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1133 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1133 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.792
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Ron Bernat                                                          Contingent
          514 N Harvard Ave                                                   Unliquidated
          Endeavor, WI 53930
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690.34
          Ron Griepentrog                                                     Contingent
          105 vince st                                                        Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ron Hawes                                                           Contingent
          1425 Ferry Ave                                                      Unliquidated
          2
                                                                              Disputed
          Niagara Falls, NY 14301
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.793
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Ron Meyer                                                           Contingent
          1390 BIRCH BARK LN                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ron Radloff                                                         Contingent
          22 Marahner St                                                      Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Ron Skelton                                                         Contingent
          N7742 lakeshore drive                                               Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Ron Strassburger                                                    Contingent
          1708 Royal Crown Ct                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1134 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1134 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.793
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Ronald Ackerman                                                     Contingent
          P.O. Box 52                                                         Unliquidated
          Felch, MI 49831
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Ronald Dubois                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ronald Franklin Jr                                                  Contingent
          W8645 Buckhorn Circle                                               Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Ronald Jacobson                                                     Contingent
          122 Riverview Drive                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          RONALD KESSLER                                                      Contingent
          N4158 State HWY 52                                                  Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Ronald Klimeck                                                      Contingent
          N2221 hickory rd                                                    Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Ronald Markofski                                                    Contingent
          1558 Sheboygan Streeet                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1135 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1135 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.794
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          RONALD MILLER                                                       Contingent
          2322 N 26TH                                                         Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Ronald Platek                                                       Contingent
          527 Vaughn St                                                       Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Ronald Schmidt                                                      Contingent
          4581 Maple Ridge Dr                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.18
          Ronald Stolzman                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,194.50
          RONALD WENDLING                                                     Contingent
          PO BOX 123                                                          Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Ronald York                                                         Contingent
          827 Thomas St                                                       Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Ronnie Otto                                                         Contingent
          N3975 French rd                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1136 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1136 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.794
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Rory Kaddatz                                                        Contingent
          N1785 Municipal Dr                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Rory Radtke                                                         Contingent
          110 w rice ave                                                      Unliquidated
          Tomahawk, WI 54487
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Rose Becker                                                         Contingent
          1203 Emerald Terrace                                                Unliquidated
          Apt 4
                                                                              Disputed
          Sun Prairie, WI 53590
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.795
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Rose Metke                                                          Contingent
          W1656 Hwy 49                                                        Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,234.76
          Roseann Bjork                                                       Contingent
          186 twin lakes dr                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,045.76
          Roseann Everard                                                     Contingent
          28 Elder Dr                                                         Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $882.53
          Roseanne Mertens                                                    Contingent
          W5981 Holmes Road                                                   Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1137 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1137 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.795
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.88
          Rosemary Morris                                                     Contingent
          302 Jake ln                                                         Unliquidated
          Hampshire, IL 60140
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          rosemary pike                                                       Contingent
          w594 maug rd                                                        Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Rosemary Sabel                                                      Contingent
          w 1560 County rd t                                                  Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          ROSEMARY VANEPEREN                                                  Contingent
          422 FAWNWOOD CT                                                     Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Ross Bielema                                                        Contingent
          E7766 Cut Off Road                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Ross Francis                                                        Contingent
          W447 hwy 96                                                         Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Ross Hoffman                                                        Contingent
          7208 county rd m                                                    Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1138 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1138 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.796
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Ross Hoffman                                                        Contingent
          7208 county road M                                                  Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ross Mcdonald                                                       Contingent
          914 18th st sw                                                      Unliquidated
          Cedar Rapids, IA 52404
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.30
          Ross McVey                                                          Contingent
          3412 s blue spruce ln                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $845.76
          Ross Peterson                                                       Contingent
          N2222 19th Road                                                     Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ross Vande Wettering                                                Contingent
          1832 Travis Lane                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Ross Wegner                                                         Contingent
          W5917 Hearthstone Drive                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Roxann Jauregui                                                     Contingent
          6842 SO. KOLIN AVENUE                                               Unliquidated
          Chicago, IL 60629
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1139 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1139 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.797
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $148.05
          Roxanne Billing                                                     Contingent
          PO BOX 107                                                          Unliquidated
          Mohawk, MI 49950
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          ROXANNE MERKES                                                      Contingent
          W1650 HOCHHEIM RD                                                   Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Roxy Braun                                                          Contingent
          4800 W Amberwood Lane                                               Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Roy Williams                                                        Contingent
          324 Konemac Street                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111.83
          Roya Momtaz-Romaine                                                 Contingent
          6692 Traveler Trail                                                 Unliquidated
          Windsor, WI 53598
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.96
          Ruben Espinoza                                                      Contingent
          325 e Washington                                                    Unliquidated
          Hoopeston, IL 60942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Rudolph Morgando                                                    Contingent
          455 High St                                                         Unliquidated
          Apt#9
                                                                              Disputed
          Hutchinson, MN 55350
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1140 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1140 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.797
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,258.96
          Rudy Dellemann                                                      Contingent
          225 W. Pulaski St.                                                  Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Russ and Stacey Shurpit                                             Contingent
          W650 Dover Road                                                     Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Russ Hanseter                                                       Contingent
          1036 S Crocus Ln                                                    Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Russ Pulver                                                         Contingent
          W3524 Raddatz Rd                                                    Unliquidated
          Cambria, WI 53923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.88
          Russ Wohlrabe                                                       Contingent
          N5696 State Road 22/110                                             Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Russell Cluchey                                                     Contingent
          1033 Ridge Rd                                                       Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Russell Dethloff                                                    Contingent
          215 East 3rd                                                        Unliquidated
          PO box 152
                                                                              Disputed
          Valparaiso, NE 68065
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1141 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1141 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.798
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Russell Fenstermaker                                                Contingent
          404 decorah rd                                                      Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Russell Miller                                                      Contingent
          900 Hartzheim Dr                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Russell Sternal                                                     Contingent
          1329 Dalton dr                                                      Unliquidated
          Round Lake, IL 60073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Ruth Dudarenke                                                      Contingent
          N7823 Lakeshore Dr                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ruth Sefton                                                         Contingent
          W311 river lane                                                     Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Ruthanne Peterson                                                   Contingent
          2034 Lawrence Dr                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Ryan Bal                                                            Contingent
          3140 Sheldon Drive                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1142 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1142 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.799
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Ryan Beaber                                                         Contingent
          PO BOX 65                                                           Unliquidated
          Lakewood, WI 54138
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,242.68
          Ryan Benoit                                                         Contingent
          3500 E Park blvd                                                    Unliquidated
          405
                                                                              Disputed
          Plano, TX 75074
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.799
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,066.03
          Ryan Bolen                                                          Contingent
          249 oak st                                                          Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Ryan Bollinger                                                      Contingent
          N4732 Pinecrest Dr                                                  Unliquidated
          Montello, WI 53949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Ryan Brauns                                                         Contingent
          2010 Jeffy Trail                                                    Unliquidated
          206
                                                                              Disputed
          Madison, WI 53719
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.799
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $848.30
          Ryan Ceithamer                                                      Contingent
          615 CLEAR SPRING CT                                                 Unliquidated
          MONONA, WI 53716
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $378.00
          Ryan Charles                                                        Contingent
          509 Oak St                                                          Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1143 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1143 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.799
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Ryan Cooper                                                         Contingent
          11517 Edgemere Terr                                                 Unliquidated
          Roscoe, IL 61073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          ryan dabel                                                          Contingent
          1530 E Harriet St                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Ryan Delrow                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Ryan Drilling                                                       Contingent
          6315 70th street                                                    Unliquidated
          Riceville, IA 50466
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,453.20
          Ryan DuBois                                                         Contingent
          1059 lee ave                                                        Unliquidated
          de Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Ryan Ducaine                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Ryan Dunn                                                           Contingent
          N232 Camilia Ln                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1144 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1144 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.800
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $517.63
          Ryan Ebert                                                          Contingent
          1245 South 900 East                                                 Unliquidated
          Marion, IN 46953
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.98
          Ryan Eilo                                                           Contingent
          128 Wisconsin Ave                                                   Unliquidated
          Montreal, WI 54550
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Ryan Ellis                                                          Contingent
          424 hill st                                                         Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,532.96
          Ryan Feeney                                                         Contingent
          1365 Regal Ave                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ryan Fritz                                                          Contingent
          1572 Boulder Way                                                    Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ryan Garrett                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.41
          Ryan Garrett                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1145 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1145 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.801
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Ryan Geenen                                                         Contingent
          w2563 Buchanan rd                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ryan Goad                                                           Contingent
          320 Division Street                                                 Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.88
          Ryan Gorsuch                                                        Contingent
          709 12TH ST                                                         Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Ryan Graczkowski                                                    Contingent
          3340 Springwood ct                                                  Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,431.72
          Ryan Hanson                                                         Contingent
          318 N. Eastern Ave.                                                 Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ryan Hintz                                                          Contingent
          2110 meadow ct,                                                     Unliquidated
          4
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.801
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,068.90
          Ryan Hoffman                                                        Contingent
          N3187 Weidemeier Lane                                               Unliquidated
          Pound, WI 54161
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1146 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1146 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.801
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ryan Hubbard                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $336.00
          Ryan Humphrey                                                       Contingent
          37318 Euclid Avenue                                                 Unliquidated
          Willoughby, OH 44094
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Ryan Hupe                                                           Contingent
          3728 Peregrine Way                                                  Unliquidated
          Elgin, IL 60124
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Ryan Jacobs                                                         Contingent
          6114 Charles St.                                                    Unliquidated
          Rockford, IL 61108
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Ryan Jones                                                          Contingent
          8390 LAKE ROAD                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,487.60
          Ryan Jordan                                                         Contingent
          23 knotty pine ct                                                   Unliquidated
          Fountain Inn, SC 29644
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.96
          Ryan Kirschbaum                                                     Contingent
          8158 Texas Rd                                                       Unliquidated
          Glen Haven, WI 53810
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1147 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1147 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.802
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Ryan Kitterman                                                      Contingent
          2411 antler dr                                                      Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Ryan Klingbeil                                                      Contingent
          13536 210th CIR NW                                                  Unliquidated
          Elk River, MN 55330
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Ryan Mader                                                          Contingent
          N9524 Noe rd                                                        Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Ryan McCardle                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Ryan Mcgeshick                                                      Contingent
          16322 Dakota Rd                                                     Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ryan Mckee                                                          Contingent
          5700 Lovick Road                                                    Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Ryan Miller                                                         Contingent
          301 13th St. S.                                                     Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1148 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1148 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.803
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Ryan Molle                                                          Contingent
          3341 mirage cr                                                      Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Ryan Mueller                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Ryan Olivarez                                                       Contingent
          N66 W24382 Champeny Drive                                           Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ryan Peters                                                         Contingent
          5722 S. 114th Street                                                Unliquidated
          Hales Corners, WI 53130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Ryan Peters                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $809.01
          Ryan Plunger                                                        Contingent
          W5493 5th street                                                    Unliquidated
          Hermansville, MI 49847
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          RYAN PYATT                                                          Contingent
          249 IRENE ST                                                        Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1149 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1149 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.804
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ryan Reick                                                          Contingent
          N1641 Erdine Ln                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $378.00
          Ryan Rindt                                                          Contingent
          40 9th St.                                                          Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.45
          Ryan Schaefer                                                       Contingent
          137 Gruenwald Ave                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Ryan Schaumburg                                                     Contingent
          37145 160th Ave se                                                  Unliquidated
          Erskine, Mn 56535
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Ryan Schleihs                                                       Contingent
          719 N State St                                                      Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,953.01
          Ryan Schmidt                                                        Contingent
          420 e cook st                                                       Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ryan Schneider                                                      Contingent
          51 Mystic Ave                                                       Unliquidated
          Tewksbury, MA 01876
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1150 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1150 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.804
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Ryan Schofield                                                      Contingent
          210 Congressional Ct                                                Unliquidated
          Vernon Hills, IL 60061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          Ryan Schulz                                                         Contingent
          E8981 County Road X                                                 Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ryan Sinjakovic                                                     Contingent
          N2291 County Road SS                                                Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $325.50
          Ryan Soper                                                          Contingent
          420 STONE ST                                                        Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ryan Steenhagen                                                     Contingent
          1318 Dekoven St                                                     Unliquidated
          Delafield, WI 53018
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Ryan Storlie                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.28
          Ryan Stude                                                          Contingent
          921 W McKinley Ave                                                  Unliquidated
          A
                                                                              Disputed
          Little Chute, WI 54140
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1151 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1151 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.805
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Ryan Tanner                                                         Contingent
          915 S Webster Ave                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Ryan Thiede                                                         Contingent
          W6028 Timberline Dr                                                 Unliquidated
          Saint Paul, MN 55169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Ryan Van Gundy                                                      Contingent
          7532 Newland st                                                     Unliquidated
          Arvada, CO 80003
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Ryan Vanness                                                        Contingent
          508 riverview blvd                                                  Unliquidated
          Great Falls, MT 59404
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Ryan Volgmann                                                       Contingent
          w7393 woods ln                                                      Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Ryan Walejko                                                        Contingent
          W5398 County Road F                                                 Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Ryan Wiessing                                                       Contingent
          3601 W Broadway                                                     Unliquidated
          12202
                                                                              Disputed
          Columbia, MO 65203
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1152 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1152 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.806
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Ryan Williams                                                       Contingent
          1523 west 1st st                                                    Unliquidated
          Dixon, IL 61021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,598.63
          Ryann Brown                                                         Contingent
          1511 western avenue                                                 Unliquidated
          Eau Claire, WI 54703
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.46
          Ryder Stefl                                                         Contingent
          1011 S Washington St                                                Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Ryker Jeffery                                                       Contingent
          322 Mill St                                                         Unliquidated
          PO Box 101
                                                                              Disputed
          Campbellsport, WI 53010
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.806
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.96
          Rylee Bartel                                                        Contingent
          348B Angell Hall                                                    Unliquidated
          422 N 14th Street
                                                                              Disputed
          La Crosse, WI 54601
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.806
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Rylee Sammons                                                       Contingent
          W 6417 Sonny Dr                                                     Unliquidated
          #2
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.806
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Ryleigh Voorhees                                                    Contingent
          2688 Oakwood Circle                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1153 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1153 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.806
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ryon Runke                                                          Contingent
          1229 Lloyd ct                                                       Unliquidated
          Custer, WI 54423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Sabrina Hansen                                                      Contingent
          N8390 Carper Rd                                                     Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126.00
          sabrina Lubin                                                       Contingent
          186 twin lakes dr                                                   Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.88
          Sabrina Schwietzer                                                  Contingent
          N830 State Hwy. 187                                                 Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sacha Herdt                                                         Contingent
          546 Sumner St                                                       Unliquidated
          Genoa City, WI 53128
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sadie Hicks                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sadie Senter                                                        Contingent
          1131 North RiverSide Dr                                             Unliquidated
          Gurnee, IL 60031
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1154 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1154 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.807
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Sage Heitz                                                          Contingent
          205 Newton Ave NE                                                   Unliquidated
          203
                                                                              Disputed
          WatertownW, MN 55388
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.807
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Sal Munoz                                                           Contingent
          3080 cty rd so                                                      Unliquidated
          Felch, MI 49831
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $913.48
          Sally Cook                                                          Contingent
          1350 Legends Lane                                                   Unliquidated
          Custer, WI 54423
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sally Kay                                                           Contingent
          619 East D Street                                                   Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sally Rathsack                                                      Contingent
          188 Brookwood Dr                                                    Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,099.88
          Sally Shoener                                                       Contingent
          47774 Ben Franklin Drive                                            Unliquidated
          Utica, MI 48315
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sally Vancamp                                                       Contingent
          W1757 Center Valley Rd.                                             Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1155 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1155 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.808
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Sam Bevers                                                          Contingent
          122 W Liberty St                                                    Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Sam Birkett                                                         Contingent
          1667 Riverbend Terrace                                              Unliquidated
          5
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.808
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $423.68
          Sam Brookins                                                        Contingent
          N5310 Cty Rd T                                                      Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.95
          Sam Calanni                                                         Contingent
          6774 Kline St                                                       Unliquidated
          Arvada, CO 80004
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sam Croysdale                                                       Contingent
          5555 N Bethmaur Ln                                                  Unliquidated
          Milwaukee, WI 53209
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $241.50
          Sam Deruz                                                           Contingent
          108 10th Avenue                                                     Unliquidated
          Bartlett, IL 60103
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.808
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sam Erickson                                                        Contingent
          6050 Old Dixie Rd                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1156 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1156 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.808
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sam Fischer                                                         Contingent
          4895 State Road 28                                                  Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Sam Jansen                                                          Contingent
          W1224 Harvestore Rd                                                 Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Sam Keith                                                           Contingent
          2348 hickory forest drive                                           Unliquidated
          Memphis, TN 38119
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sam Lorenz                                                          Contingent
          5686 Lovick Road                                                    Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sam Marsh                                                           Contingent
          3749 S Packard Ave                                                  Unliquidated
          11
                                                                              Disputed
          Saint Francis, WI 53235
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.809
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Sam Moore                                                           Contingent
          8347 valley view circle                                             Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sam Olson                                                           Contingent
          5011 Fairy Chasm rd                                                 Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1157 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1157 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.809
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sam Smith                                                           Contingent
          6822 Harvard Dr                                                     Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Sam Swanson                                                         Contingent
          146 E. Gorham st.                                                   Unliquidated
          #1b
                                                                              Disputed
          Madison, WI 53703
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.809
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sam Vinella                                                         Contingent
          416 Harrison St                                                     Unliquidated
          Apt 1
                                                                              Disputed
          Fond Du Lac, WI 54937
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.809
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Samantha Adelia                                                     Contingent
          305 Lakeshore Dr                                                    Unliquidated
          Jackson, MI 49203
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Samantha Anne                                                       Contingent
          1135 Windsor street                                                 Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $569.38
          Samantha Arbogast                                                   Contingent
          211 N Etnyre Ave                                                    Unliquidated
          Oregon, IL 61061
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Samantha Baumgartner                                                Contingent
          1971 260th st                                                       Unliquidated
          Denver, IA 50622
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1158 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1158 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.810
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Samantha Birling                                                    Contingent
          1718 S Mayfair Dr                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Samantha Carroll                                                    Contingent
          4708 N Holiday Dr                                                   Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Samantha Ciszek                                                     Contingent
          2353 Memorial Drive                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Samantha Dopson                                                     Contingent
          W201 N16962 Chateau Dr                                              Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Samantha Eickhoff                                                   Contingent
          W7800 Summit Dr                                                     Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.810
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Samantha Eyers                                                      Contingent
          143 Walnut St                                                       Unliquidated
          GMU #417
                                                                              Disputed
          Oregon, WI 53575
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.810
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Samantha France                                                     Contingent
          6111 Arrowpoint way                                                 Unliquidated
          Mc Farland, WI 53558
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1159 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1159 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.811
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $432.07
          Samantha Gaif                                                       Contingent
          1421 29th Ave S                                                     Unliquidated
          Apt A
                                                                              Disputed
          Wisconsin Rapids, WI 54495
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.811
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Samantha Goldade                                                    Contingent
          721A Franklin st                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,163.40
          Samantha Hayes                                                      Contingent
          351 East 5th street                                                 Unliquidated
          Browerville, MN 56438
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Samantha Haynes                                                     Contingent
          139 North German Street                                             Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $642.88
          Samantha Heller                                                     Contingent
          909 Ceape Ave                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Samantha Henes                                                      Contingent
          5600 Lexington Street                                               Unliquidated
          108
                                                                              Disputed
          Mc Farland, WI 53558
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.811
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Samantha Herman                                                     Contingent
          1860 Huntington Lane                                                Unliquidated
          West Fargo, ND 58078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1160 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1160 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.811
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $902.48
          Samantha Hesse                                                      Contingent
          705 Oak St                                                          Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.94
          Samantha Jahfetson                                                  Contingent
          16165 Hamar Rd                                                      Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Samantha Krebs                                                      Contingent
          809 w 6th ave                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Samantha Kuk                                                        Contingent
          801 Georgetown Dr                                                   Unliquidated
          Oswego, IL 60543
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Samantha Leisgang                                                   Contingent
          W2557 County Road G                                                 Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Samantha Loontjens                                                  Contingent
          1027 E. Howard Ave                                                  Unliquidated
          Milwaukee, WI 53207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Samantha Mack                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1161 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1161 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.812
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Samantha Mailhiot                                                   Contingent
          601 Ridgeview Ct.                                                   Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Samantha Moon                                                       Contingent
          2619 n. university dr                                               Unliquidated
          3
                                                                              Disputed
          Waukesha, WI 53188
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.812
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Samantha Mueller                                                    Contingent
          W4920 Emery Lane                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Samantha Mundy                                                      Contingent
          977 Thomas Trail                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Samantha Pedersen                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.812
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $415.76
          Samantha Pulsfus                                                    Contingent
          408 parr street                                                     Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Samantha Rezachek                                                   Contingent
          1114 South 22nd Street                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1162 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1162 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.813
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $463.57
          Samantha Rogers                                                     Contingent
          547 Ceape Ave                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Samantha Ruechel                                                    Contingent
          3551 PAGE DR                                                        Unliquidated
          APT 6
                                                                              Disputed
          Plover, WI 54467
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.813
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Samantha Schneckloth                                                Contingent
          1420 hayes rd                                                       Unliquidated
          Tipton, IA 52772
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $456.74
          Samantha Seidl                                                      Contingent
          W1687 Shady Rd                                                      Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Samantha Smalley                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Samantha Stauber                                                    Contingent
          E4220 Nuclear Road                                                  Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Samantha Thrune                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1163 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1163 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.813
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $166.94
          Samantha Wallenta                                                   Contingent
          6018 Braun Rd                                                       Unliquidated
          Racine, WI 53403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Samantha Wegger                                                     Contingent
          8301 Flagstone Dr                                                   Unliquidated
          203
                                                                              Disputed
          Madison, WI 53719
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.814
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Sami Barlament                                                      Contingent
          6693 Anthony dr.                                                    Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Sami Beauleau                                                       Contingent
          1301 Canterbury Rd                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sami DeMoulin                                                       Contingent
          217 Margaret Street                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.69
          Sami Faucett                                                        Contingent
          507 Highland Meadow Trl                                             Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Sami Sargent                                                        Contingent
          945 e shady ln                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1164 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1164 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.814
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Sami Schuchart                                                      Contingent
          1432 Mary Street                                                    Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sammi Jahfetson                                                     Contingent
          16165 Hamar Rd                                                      Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Sammie Brown                                                        Contingent
          1440 wallace lake rd                                                Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97.13
          Sammie Strook                                                       Contingent
          7154 5th Street                                                     Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Samual Gauthier                                                     Contingent
          340 N Newcomb St Apt D1                                             Unliquidated
          Whitewater, WI 53190
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Samuel Chithari                                                     Contingent
          14600 34th ave N                                                    Unliquidated
          202
                                                                              Disputed
          Minneapolis, MN 55447
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.815
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169.05
          Samuel Kaminski                                                     Contingent
          2309 Erie Ave                                                       Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1165 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1165 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.815
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Samuel Marsden                                                      Contingent
          N981 Joey's Place                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Samuel Rusch                                                        Contingent
          W3498 Krueger Road                                                  Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342.83
          Samuel Strom                                                        Contingent
          1211 colonial ave                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Samuel Techel                                                       Contingent
          222623 Laurel rd                                                    Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Samuel Vassar                                                       Contingent
          W6024 Cameo Ct                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $761.76
          sandi neumaier                                                      Contingent
          603 Waterloo St                                                     Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sandie Shearer                                                      Contingent
          629 BOWERS LN                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1166 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1166 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.815
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Sandie Shearer                                                      Contingent
          629 BOWERS LN                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          Sandra Burrows                                                      Contingent
          W6808 School Rd                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,738.26
          Sandra Casey                                                        Contingent
          1536 Milton cir                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.65
          Sandra DePlonty                                                     Contingent
          2450 E 4 Mile Rd                                                    Unliquidated
          Sault Sainte Marie, MI 49783
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          sandra dunning                                                      Contingent
          1807 Bloedel Ave                                                    Unliquidated
          Schofield, WI 54476
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Sandra Forster                                                      Contingent
          2630 W Palisades Dr                                                 Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,709.00
          Sandra Harwood                                                      Contingent
          2250 CRANE ST                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1167 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1167 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.816
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Sandra Holmes                                                       Contingent
          15098 co rd sa                                                      Unliquidated
          Cornell, MI 49818
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Sandra Katalinick                                                   Contingent
          10585 West Eastwood Rd                                              Unliquidated
          Waukegan, IL 60087
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sandra Kivela                                                       Contingent
          411 Summit Street                                                   Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Sandy Bell                                                          Contingent
          3525 WSunset Ct                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Sandy Luther                                                        Contingent
          210 W PARKRIDGE AVE                                                 Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          sandy malke                                                         Contingent
          1002 17th Ave                                                       Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Sandy Miller                                                        Contingent
          524 S 26TH ST                                                       Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1168 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1168 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.817
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sandy Prange                                                        Contingent
          2010 ILLINOIS AVE                                                   Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          SANDY VANG                                                          Contingent
          126 VILLAGE STREET                                                  Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.91
          Santino Zizzo                                                       Contingent
          120 s Sherman St                                                    Unliquidated
          Eagle, WI 53119
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sara Anderson                                                       Contingent
          N9643 Clover Ridge Trail                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Sara Ann                                                            Contingent
          1726 11th Ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Sara brooks                                                         Contingent
          225 N Sixth St                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Sara Buechel                                                        Contingent
          2103 calumet Dr                                                     Unliquidated
          A
                                                                              Disputed
          New Holstein, WI 53061
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1169 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1169 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.818
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Sara Bush                                                           Contingent
          3632 10th Rd                                                        Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Sara Clark                                                          Contingent
          4033 N Shore Dr                                                     Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $869.93
          Sara Cote                                                           Contingent
          1615 Jackson St                                                     Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,178.75
          Sara Genske                                                         Contingent
          N3388 Hample Road                                                   Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sara Gerrits                                                        Contingent
          W5380 Amy Avenue                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,993.95
          Sara Grell                                                          Contingent
          2070 Town Road L                                                    Unliquidated
          Florence, WI 54121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sara Herman                                                         Contingent
          1759 Burgoyne Ct                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1170 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1170 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.818
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $192.13
          Sara Jensen                                                         Contingent
          W8869 School rd                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sara Johnson                                                        Contingent
          N8595 Winding Trail Dr                                              Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sara Koshak                                                         Contingent
          2001 Rosecrans street                                               Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $896.18
          Sara Maduscha                                                       Contingent
          112 Antique lane apt 104                                            Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sara Marineau                                                       Contingent
          1453 Bruce Lane                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Sara Milheiser                                                      Contingent
          W2584 Candlelite Way                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $795.38
          Sara Mitchell                                                       Contingent
          W6471 State Highway 64                                              Unliquidated
          Medford, WI 54451
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1171 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1171 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.819
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sara Monahan Enke                                                   Contingent
          15155 State Hwy 131                                                 Unliquidated
          Gays Mills, WI 54631
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.38
          Sara Munoz                                                          Contingent
          8235 zander rd                                                      Unliquidated
          Maribel, WI 54227
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Sara Pennings                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Sara Peterson                                                       Contingent
          1511 MAIN AVE                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.92
          Sara Smits                                                          Contingent
          903 South Shore Dr                                                  Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sara Stein Arndt                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342.83
          sara waters                                                         Contingent
          709 East Scott St                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1172 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1172 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.820
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Sarah Akber                                                         Contingent
          640 flat rf                                                         Unliquidated
          Bainbridge, OH 45612
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sarah Allen                                                         Contingent
          200 State Rd 164                                                    Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sarah Anderson                                                      Contingent
          S82W17510 Clearbrook Dr.                                            Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690.84
          Sarah Baumgartner                                                   Contingent
          401 Baumgartner R.d                                                 Unliquidated
          Iron River, MI 49935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $558.57
          Sarah Boutwell                                                      Contingent
          9189 Clayton ave                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Sarah Braunschweig                                                  Contingent
          N65W24187 Elm Ave                                                   Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sarah Carroll                                                       Contingent
          204 Olson Ave                                                       Unliquidated
          Wakefield, MI 49968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1173 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1173 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.820
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sarah Chase                                                         Contingent
          6442 sunshine Harbour dr                                            Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sarah Christian                                                     Contingent
          152828 Phlox Lane                                                   Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,021.63
          Sarah Dobson                                                        Contingent
          231 New York St                                                     Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sarah Drella                                                        Contingent
          2627 Kenhill Dr.                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Sarah Dulan                                                         Contingent
          5589 eureka road                                                    Unliquidated
          1
                                                                              Disputed
          Rome, NY 13440
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.821
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Sarah Forler                                                        Contingent
          916 e Lincoln ave                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sarah Geisthardt                                                    Contingent
          W3653 Beyers Cove Road                                              Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1174 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1174 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.821
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sarah Hamilton                                                      Contingent
          1725 S. 167th St.                                                   Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Sarah Jo                                                            Contingent
          1530 Galway Ct                                                      Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Sarah Kabat                                                         Contingent
          1421 Worden Way                                                     Unliquidated
          Elk Grove Village, IL 60007
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sarah Karwowski                                                     Contingent
          2208 West Halsey Avenue                                             Unliquidated
          Milwaukee, Wi 53221
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Sarah Kaul                                                          Contingent
          N2867 S. Resthaven Rd                                               Unliquidated
          Rubicon, WI 53078
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sarah Kennedy                                                       Contingent
          485A Park Hill Dr                                                   Unliquidated
          Pewaukee, WI 53072
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          sarah kolb                                                          Contingent
          316 oak manor drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1175 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1175 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.822
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.98
          Sarah Kolpin                                                        Contingent
          215 Randolph St                                                     Unliquidated
          Randolph, WI 53956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Sarah Kopp                                                          Contingent
          981 Palace Ave                                                      Unliquidated
          Saint Paul, MN 55102
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          sarah lantz                                                         Contingent
          W3597 state highway 156                                             Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,205.41
          sarah lantz                                                         Contingent
          W3597 state highway 156                                             Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Sarah Ledden                                                        Contingent
          2737 Allen Rd                                                       Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,408.58
          Sarah Lewis                                                         Contingent
          W6741 Rickey Lane                                                   Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sarah Luedtke                                                       Contingent
          400 Water St                                                        Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1176 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1176 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.822
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $289.76
          Sarah Magee                                                         Contingent
          N6851 Kathryn Rd                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sarah Melcher                                                       Contingent
          W7085 Apollo Ave                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Sarah Meyer                                                         Contingent
          1310 Hamilton                                                       Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $294.51
          Sarah Miller                                                        Contingent
          N3133 Paap Rd                                                       Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $294.00
          Sarah Mueller                                                       Contingent
          N6993 North Rd                                                      Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Sarah Mull                                                          Contingent
          1089 Highway 67                                                     Unliquidated
          Sabula, IA 52070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sarah Nicewander                                                    Contingent
          614 Royalton St.                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1177 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1177 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.823
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sarah O connor                                                      Contingent
          N11843 Lettau Dr                                                    Unliquidated
          Brownsville, WI 53006
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Sarah Painton                                                       Contingent
          3530 Hickory Hill Road                                              Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Sarah Pennings                                                      Contingent
          2807 S 7th Street                                                   Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sarah Peter                                                         Contingent
          841 stonecrop dr                                                    Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Sarah Price                                                         Contingent
          1114 SUE LN                                                         Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Sarah Rich                                                          Contingent
          629 s main str                                                      Unliquidated
          A
                                                                              Disputed
          Westfield, WI 53964
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.824
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sarah Rodriguez                                                     Contingent
          361 n wisconsin st                                                  Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1178 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1178 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.824
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Sarah Schmidt                                                       Contingent
          681 Washington St.                                                  Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $521.82
          Sarah Schraufnagel                                                  Contingent
          659 Elm Street                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Sarah Schulz                                                        Contingent
          341 Waverly Dr                                                      Unliquidated
          Cambridge, WI 53923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sarah Sprague                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Sarah Szalai                                                        Contingent
          243 berkshire ln                                                    Unliquidated
          Sugar Grove, IL 60554
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Sarah Sztuk                                                         Contingent
          56 Burnham Road                                                     Unliquidated
          Morris Plains, NJ 07950
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Sarah Thiel                                                         Contingent
          1117 W Grant St                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1179 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1179 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.825
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $719.25
          SARAH VIENOLA                                                       Contingent
          1658 MINNESOTA ST                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sarah Voort                                                         Contingent
          2116 Peters Road                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.88
          Sarah Wiggins                                                       Contingent
          2770 sunderland Blvd                                                Unliquidated
          Waterford, MI 48329
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sarah Wilz                                                          Contingent
          W6184 Wilz Ct                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.08
          Sarah Wix                                                           Contingent
          529 Crestview Dr                                                    Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,593.83
          Sarah Wright                                                        Contingent
          1589 Cloe Jude Drive                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sarenna Sueoka                                                      Contingent
          W9337 Czech Court                                                   Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1180 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1180 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.825
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Sariya Williams                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sarunrus Landwehr                                                   Contingent
          8110 N 55th Street                                                  Unliquidated
          Milwaukee, WI 53223
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Sasha Berube                                                        Contingent
          7206 k. 5 lane                                                      Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Sasha Gajewski                                                      Contingent
          7160 N Longview Ave                                                 Unliquidated
          Milwaukee, WI 53209
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          Savanna Hennig                                                      Contingent
          813 Elm St                                                          Unliquidated
          Apt 1
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.826
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.07
          savanna jacobs                                                      Contingent
          694 marquette dr                                                    Unliquidated
          15
                                                                              Disputed
          Kewaunee, WI 54216
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.826
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Savanna LaCount                                                     Contingent
          418 7th street                                                      Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1181 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1181 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.826
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Savanna Youngquist                                                  Contingent
          709 desplaine road                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Savannah Behling                                                    Contingent
          1707 S Nicolet Rd                                                   Unliquidated
          Apt 2
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.826
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Savannah Denruyter                                                  Contingent
          2756 Durham Rd                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Savannah Ely                                                        Contingent
          2274 redtail drive                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Savannah Giulo                                                      Contingent
          8510 S Parknoll Dr                                                  Unliquidated
          North Prairie, WI 53153
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Savannah Hildebrand                                                 Contingent
          230 lawrence st                                                     Unliquidated
          Apt 4
                                                                              Disputed
          Westfield, WI 53964
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.827
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Savannah Makowski                                                   Contingent
          428 North St Bernard Drive                                          Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1182 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1182 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.827
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Savannah Neubauer                                                   Contingent
          127 Leffert Street                                                  Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.40
          Savannah Schettle                                                   Contingent
          124 E 12th St                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Savannah Schmitt                                                    Contingent
          1023 Traboh Ct                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Savv Eggers                                                         Contingent
          W2978 Zion Church Rd                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sawyer Challe                                                       Contingent
          1493 Belle Plane Circle                                             Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sawyer Deruyter                                                     Contingent
          213 S 5th Street                                                    Unliquidated
          Cedar Grove, WI 53013
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sawyer Hartwig                                                      Contingent
          13300 Jambo creek rd                                                Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1183 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1183 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.827
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sawyer Peterson                                                     Contingent
          N3993 Bear Hole Rd                                                  Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.24
          Sawyer Schaefer                                                     Contingent
          3955 South 120 street                                               Unliquidated
          Milwaukee, WI 53228
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,238.48
          Sawyer Skowronski                                                   Contingent
          1513 St George Ln                                                   Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,307.38
          SCOTT ACKER                                                         Contingent
          4387 M RD                                                           Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Scott Anderson                                                      Contingent
          4909 Partridge Way                                                  Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Scott Bahr                                                          Contingent
          8080 Golden Primrose Cir                                            Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          SCOTT BALTHAZOR                                                     Contingent
          N3787 SHARON ROSE CT                                                Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1184 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1184 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.828
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Scott Beth                                                          Contingent
          8945 270th Ave                                                      Unliquidated
          Salem, WI 53168
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Scott Blackmore                                                     Contingent
          231 Elgin Way SE                                                    Unliquidated
          Calgary AB T2Z 4A9
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Scott Blohowiak                                                     Contingent
          2221 W Hiawatha Drive                                               Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.25
          Scott Bonnett                                                       Contingent
          1006 park avenue                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          scott booth                                                         Contingent
          W12541 Beechnut Dr.                                                 Unliquidated
          Hancock, WI 54943
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Scott Bosacki                                                       Contingent
          1611 PILGRIM ST                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,091.48
          Scott Butterfield                                                   Contingent
          5024 County Road II                                                 Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1185 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1185 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.829
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Scott Cable                                                         Contingent
          41800 Nottleman Ln.                                                 Unliquidated
          Winona, MN 55987
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Scott Cates                                                         Contingent
          11707 candlewick s                                                  Unliquidated
          Demotte, IN 46310
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.57
          Scott Distad                                                        Contingent
          1331 RAWSON AVE                                                     Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Scott Fogel                                                         Contingent
          1200 river view Ave.                                                Unliquidated
          21
                                                                              Disputed
          Stevens Point, WI 54481
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.829
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Scott Friedle                                                       Contingent
          1718 Fisher St                                                      Unliquidated
          Unit 1
                                                                              Disputed
          Madison, WI 53713
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.829
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Scott Gorsuch                                                       Contingent
          1545 n McCarthy rd                                                  Unliquidated
          1
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.829
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          SCOTT HANSEN                                                        Contingent
          7980 SAUBY RD                                                       Unliquidated
          Larsen, WI 54947
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1186 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1186 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.829
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,323.25
          SCOTT HEIN                                                          Contingent
          N8437 HWY 26                                                        Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.96
          Scott Hoehne                                                        Contingent
          857 Higgins ave                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $366.95
          SCOTT HOFFMAN                                                       Contingent
          3211 LAKEVIEW DR                                                    Unliquidated
          Suamico, WI 54173
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Scott Jones                                                         Contingent
          4122 Flansburg Rd                                                   Unliquidated
          Jackson, MI 49203
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,300.39
          Scott Kelley                                                        Contingent
          1882 Emily Anne Drive                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Scott Kluever                                                       Contingent
          517 Green St                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Scott Kuehl                                                         Contingent
          N3094 County Road C                                                 Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1187 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1187 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.830
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,075.20
          Scott Lafond                                                        Contingent
          2067 south point rd                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Scott Landskron                                                     Contingent
          1618 W Evergreen Dr                                                 Unliquidated
          Apt 8
                                                                              Disputed
          Appleton, WI 54913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.830
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Scott Langrehr                                                      Contingent
          2026 Vinland Rd                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Scott LaRock                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Scott Marks                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,008.13
          scott mayo                                                          Contingent
          13671 lindblom rd                                                   Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Scott Michael                                                       Contingent
          1663-1669 Lenwood Ave                                               Unliquidated
          14
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1188 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1188 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.831
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Scott Mulrooney                                                     Contingent
          3701 Curry Lane                                                     Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,947.75
          Scott Nicklas                                                       Contingent
          PO Box 668                                                          Unliquidated
          Baraga, MI 49908
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Scott Olson                                                         Contingent
          S110W22960 County Line Dr                                           Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Scott Packee                                                        Contingent
          2350 US Highway 34                                                  Unliquidated
          Kewanee, IL 61443
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Scott Quist                                                         Contingent
          PO Box 243                                                          Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Scott Rajchel                                                       Contingent
          N52W34203 Geitzen Rd                                                Unliquidated
          Okauchee, WI 53069
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Scott Rankin                                                        Contingent
          1740 Millpond Lane                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1189 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1189 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.832
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Scott Richardson                                                    Contingent
          147 Jack Ln                                                         Unliquidated
          Forsyth, IL 62535
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Scott Risch                                                         Contingent
          531 Grand Ave                                                       Unliquidated
          Random Lake, WI 53075
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Scott Rollinger                                                     Contingent
          Po box 2782                                                         Unliquidated
          Sioux Falls, SD 57101
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Scott Schaefer                                                      Contingent
          7110 Tempe Drive                                                    Unliquidated
          Madison, WI 53719
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Scott Sevigny                                                       Contingent
          625 Noben Ave                                                       Unliquidated
          Grafton, ND 58237
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,045.30
          Scott Shorette                                                      Contingent
          1804 state rd 175                                                   Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Scott Simon                                                         Contingent
          1408 Grand Ave                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1190 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1190 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.832
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Scott Skaletski                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          scott smet                                                          Contingent
          2592 School Rd                                                      Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,097.50
          SCOTT SMITH                                                         Contingent
          118 W BARNUM ST                                                     Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          scott stamper                                                       Contingent
          4586 elm st                                                         Unliquidated
          Laona, WI 54541
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Scott Steffens                                                      Contingent
          W5410 Hwy B                                                         Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Scott Streeper                                                      Contingent
          329 Harvest Ct                                                      Unliquidated
          Marshall, WI 53559
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Scott Swanlund                                                      Contingent
          5209 North Harbour Drive                                            Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1191 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1191 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.833
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $438.91
          Scott Utke                                                          Contingent
          526 Coolidge Ave                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Scott Van Zeeland                                                   Contingent
          114 1/2 W. Division St.                                             Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,614.90
          Scott Vanderbeek                                                    Contingent
          3624 Kenbrooke                                                      Unliquidated
          Kalamazoo, MI 49006
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,261.70
          Scott Vanevenhoven                                                  Contingent
          306 W 7th Street                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Scott Vertz                                                         Contingent
          W3256 princeton rd                                                  Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Scott Waldschmidt                                                   Contingent
          N6050 curvy lane                                                    Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Scott Walton                                                        Contingent
          2712 S. Walden Ave.                                                 Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1192 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1192 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.834
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Scott Winiki                                                        Contingent
          4025 S Kingan Ave Apt 7                                             Unliquidated
          Saint Francis, WI 53235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $820.58
          Scott Wyatt                                                         Contingent
          20624 COUNTY RD S                                                   Unliquidated
          Alvordton, OH 43501
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Scott Yohanek                                                       Contingent
          617 6th St                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Scott Zweifel                                                       Contingent
          1138 east Moreland blvd                                             Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,959.83
          SCOTT/TAMI KELNHOFER                                                Contingent
          W11810 CTY RD TC                                                    Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Scottie Michaelson                                                  Contingent
          2329 Marak Dr.                                                      Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sean Diprima                                                        Contingent
          2101 freeman parkway                                                Unliquidated
          85
                                                                              Disputed
          Beloit, WI 53511
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1193 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1193 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.834
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Sean Gallagher                                                      Contingent
          723 W Lincoln St                                                    Unliquidated
          1
                                                                              Disputed
          Waupun, WI 53963
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.834
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Sean Gray                                                           Contingent
          601 Garfield Ave                                                    Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Sean Highhouse                                                      Contingent
          856 Hacienda Ct                                                     Unliquidated
          Villa Hills
                                                                              Disputed
          Ft Mitchell, KY 41017
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.835
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sean Kacynski                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.94
          Sean Klein                                                          Contingent
          1150 michaline dr                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          sean komorous                                                       Contingent
          1513 kent ct                                                        Unliquidated
          Sauk City, WI 53583
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $822.68
          Sean Koski                                                          Contingent
          226 1/2 W North Water Street                                        Unliquidated
          D
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1194 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1194 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.835
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sean Mcgrath                                                        Contingent
          1200 South 5th Street                                               Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690.34
          Sean Mitchell                                                       Contingent
          203 East Jefferson                                                  Unliquidated
          Toulon, IL 61483
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          SEAN RINGEISEN                                                      Contingent
          1611 doemel st.                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,441.13
          Sean Schumann                                                       Contingent
          126 97th ave ne                                                     Unliquidated
          Minneapolis, MN 55434
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.24
          Sean Spruce                                                         Contingent
          202 Goldsmith Street                                                Unliquidated
          Lower Apt
                                                                              Disputed
          Baraga, MI 49908
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.836
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Sean Teitz                                                          Contingent
          819 E Gile Cir                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $352.76
          Sean Topolski                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1195 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1195 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.836
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Seanna Burton                                                       Contingent
          W3357 Sievert road                                                  Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Seheli Bey                                                          Contingent
          210 Washburn St.                                                    Unliquidated
          La Crosse, WI 54603
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Selena McDonald                                                     Contingent
          N5125 Treganza Dr                                                   Unliquidated
          New Lisbon, WI 53950
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Selima Szuta                                                        Contingent
          4711 gunderson road                                                 Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Selina Walters                                                      Contingent
          N11371 16th Ave                                                     Unliquidated
          Necedah, WI 54646
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.51
          Seneca Bivens                                                       Contingent
          122 S LARK St                                                       Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.836
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.78
          Sergei Lamarche                                                     Contingent
          507 north 18th street                                               Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1196 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1196 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.836
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Seth Birkholz                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Seth Heyduk                                                         Contingent
          5521 37th Ave S                                                     Unliquidated
          Minneapolis, MN 55417
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Seth Jensen-Younk                                                   Contingent
          2238 Trailside Ln                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Seth Johnson                                                        Contingent
          10294 East Munro Lake Drive                                         Unliquidated
          Levering, MI 49755
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Seth Markgren                                                       Contingent
          1510 E Orchard Beach ln.                                            Unliquidated
          Rice Lake, WI 54868
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.68
          Seth Roessger                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Seth Skalmusky                                                      Contingent
          114 frances                                                         Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1197 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1197 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.837
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $219.45
          Shadrae Smith                                                       Contingent
          1295 Sheboygan st                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shae Vizineau                                                       Contingent
          4881 delta 17.9 dr.                                                 Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Shaina Smartt                                                       Contingent
          30415 puritan street                                                Unliquidated
          Livonia, MI 48154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Shaina Wolf                                                         Contingent
          2129 West Hiawatha Drive                                            Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Shana Kleckner                                                      Contingent
          4609 State Highway 147 W                                            Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Shana Myers                                                         Contingent
          316 Hilltop Lane                                                    Unliquidated
          Rogers City, MI 49779
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Shana Wellens                                                       Contingent
          111South Platten St                                                 Unliquidated
          209
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1198 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1198 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.838
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Shanda McLimans                                                     Contingent
          3176 Bellfield dr                                                   Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Shane Borntrager                                                    Contingent
          41 main st E                                                        Unliquidated
          Trimont, MN 56176
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Shane Bushie                                                        Contingent
          432 west Marion street                                              Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Shane Engel                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $850.44
          Shane Hale                                                          Contingent
          604 Sandy Acre Dr                                                   Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Shane Hernandez                                                     Contingent
          2215 2nd St NE                                                      Unliquidated
          Minneapolis, MN 55418
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.98
          Shane Klapps                                                        Contingent
          735 carver lane                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1199 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1199 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.839
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Shane Krebs                                                         Contingent
          411 1/2 Munn st                                                     Unliquidated
          Muscatine, IA 52761
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Shane Lantz                                                         Contingent
          140 Baake Street                                                    Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Shane McCarty                                                       Contingent
          2552 Emeu Chase Trl                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Shane Meyer                                                         Contingent
          1725 Minnesota Ave                                                  Unliquidated
          North Fond du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          Shane Rodenbeck                                                     Contingent
          1011 S Franklin ST                                                  Unliquidated
          SHAWANO, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Shane Schmidt                                                       Contingent
          N8240 Town Hall Rd                                                  Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Shane Sloat                                                         Contingent
          8922a W Howard Ave                                                  Unliquidated
          Milwaukee, WI 53228
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1200 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1200 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.839
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Shane Sturm                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Shane Totsky                                                        Contingent
          1612 s. 166th street                                                Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Shania Shea                                                         Contingent
          225 Clark Street                                                    Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shania Shirk                                                        Contingent
          720 8th street                                                      Unliquidated
          Three Rivers, MI 49093
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Shanna Jones                                                        Contingent
          330 1/2 E. South River St                                           Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Shanna Smith                                                        Contingent
          1428 W 3RD ST                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Shannon Bakich Grasser                                              Contingent
          W7246 Westhaven Dr                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1201 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1201 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.840
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $280.32
          Shannon Bucholtz                                                    Contingent
          3250 S 55th St                                                      Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.38
          Shannon Denkins                                                     Contingent
          W1635 Ray Road                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.00
          Shannon Denkins                                                     Contingent
          W1635 Ray Road                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $986.96
          Shannon Drexler                                                     Contingent
          1374 Lake Breeze Rd.                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.96
          Shannon Jacobson                                                    Contingent
          28576 Gunderson St                                                  Unliquidated
          Lone Rock, WI 53556
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.44
          Shannon Jahn                                                        Contingent
          717 Crueger Street                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Shannon Kertscher                                                   Contingent
          448 Prairie Ave                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1202 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1202 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.841
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $206.32
          Shannon Keyser                                                      Contingent
          3714 S Cty Rd P                                                     Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Shannon Kraus                                                       Contingent
          236 S John St                                                       Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.45
          Shannon Lee                                                         Contingent
          242 Moraine Dr                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Shannon Millard                                                     Contingent
          5277 3rd Ave                                                        Unliquidated
          Pittsville, WI 54466
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Shannon Mueller                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          Shannon Murray                                                      Contingent
          614 7th ave                                                         Unliquidated
          Belle Plaine, IA 52208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shannon Nick                                                        Contingent
          2059 Old Plank Court                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1203 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1203 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.841
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Shannon Otto                                                        Contingent
          50 Hughes St                                                        Unliquidated
          Clintonville, WI 54929
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Shannon Rantanen                                                    Contingent
          610 bayberry ln                                                     Unliquidated
          Slinger, WI 53086
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Shannon Schultz                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shannon Schulz                                                      Contingent
          1661 19th St                                                        Unliquidated
          114
                                                                              Disputed
          Reedsburg, WI 53959
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.842
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Shannon Shepeck                                                     Contingent
          N1322 county road 577                                               Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Shannon Van Buren                                                   Contingent
          116 E. Lincoln St                                                   Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843.68
          Shannon Walker                                                      Contingent
          8241 e Garfield rd                                                  Unliquidated
          Hesperia, MI 49421
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1204 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1204 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.842
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Shannon Wepner                                                      Contingent
          E7783 Island Rd                                                     Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Shannon Weyenberg                                                   Contingent
          10833 CHRISTINA COURT                                               Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,259.95
          Shari Borchers                                                      Contingent
          14 Spring Meadow Ct                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Shari Mason                                                         Contingent
          2625 S Schaefer St                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Shari Rogers                                                        Contingent
          N309 Marion Ave                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sharon Hooyman                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,252.63
          Sharon Kozicki                                                      Contingent
          3471 Hickory Ridge DR                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1205 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1205 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.843
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sharon Leiter                                                       Contingent
          501 Otter Ave                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Shaun Geracie                                                       Contingent
          11470 W Balboa Street                                               Unliquidated
          Franklin, WI 53132
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shaun Mikus                                                         Contingent
          w5254 24.5 Dr                                                       Unliquidated
          Daggett, MI 49821
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Shauna Bowe                                                         Contingent
          W2952 Poplar Rd                                                     Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.21
          Shauna Zimmerman                                                    Contingent
          N8157 Ashberry Ave                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $636.83
          Shaune Hoban                                                        Contingent
          60 Hillside Circle                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Shawn Barnhart                                                      Contingent
          18004 Briarcrest                                                    Unliquidated
          Flint, TX 75762
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1206 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1206 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.843
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Shawn Chase                                                         Contingent
          124 east 12th street                                                Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Shawn Cornelius                                                     Contingent
          2070 Riverview drive                                                Unliquidated
          Apt 1
                                                                              Disputed
          Green Bay, WI 54303
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.844
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.63
          Shawn Daugherty                                                     Contingent
          545 E Huron St                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Shawn Debes                                                         Contingent
          2900 Bellemeade ave                                                 Unliquidated
          Evansville, IN 47714
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,145.80
          Shawn Gourley                                                       Contingent
          5900 Twickingham Dr                                                 Unliquidated
          Evansville, IN 47711
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Shawn Hills                                                         Contingent
          220 Mill St                                                         Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Shawn Michler                                                       Contingent
          438 Taylor St                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1207 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1207 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.844
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Shawn Sanders                                                       Contingent
          967 9th St                                                          Unliquidated
          Green Bay, Wi 54394
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Shawn Stebbins                                                      Contingent
          2800 Viking Drive                                                   Unliquidated
          Apartment 3A
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.844
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Shawn Sweeting                                                      Contingent
          802 County Road FF                                                  Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Shawn Winslow                                                       Contingent
          408 E. New York Ave                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $209.98
          Shawna Brown                                                        Contingent
          N5947 Westhaven Dr.                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Shawnie Watkins                                                     Contingent
          715 E 6th Street                                                    Unliquidated
          Claremore, OK 74017
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Shay Goldammer                                                      Contingent
          7388 ireland dr.                                                    Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1208 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1208 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.845
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $478.76
          Shayna Lammers                                                      Contingent
          PO Box 102                                                          Unliquidated
          White Pine, MI 49971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Shayne Lloyd                                                        Contingent
          1125a silver dr                                                     Unliquidated
          101a
                                                                              Disputed
          Baraboo, WI 53913
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.845
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Shea Fabel                                                          Contingent
          n1069 North rd                                                      Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sheena Kalepp                                                       Contingent
          W8452 Joe Snow Rd.                                                  Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Sheena Moede                                                        Contingent
          122 E Tweedy St                                                     Unliquidated
          Hustisford, WI 53034
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Sheila Aton                                                         Contingent
          2417 Joss Ct                                                        Unliquidated
          Madison, WI 53726
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Sheila Brachmann                                                    Contingent
          N7637 Jupiter Drive                                                 Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1209 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1209 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.846
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Sheila Dorsett                                                      Contingent
          W2458 COUNTY ROAD H                                                 Unliquidated
          Poy Sippi, WI 54967
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,075.20
          Sheila Rae                                                          Contingent
          E106 County Rd N                                                    Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,007.48
          Sheila Traxler                                                      Contingent
          225 N.Main S.                                                       Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shelby Alexander                                                    Contingent
          11255 84th St                                                       Unliquidated
          Pleasant Prairie, WI 53158
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Shelby Alexander                                                    Contingent
          1209 Thiel Dr.                                                      Unliquidated
          Schererville, IN 46375
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shelby Borchers                                                     Contingent
          2374 Town Hall                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Shelby Chizek                                                       Contingent
          808 South 9th Street                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1210 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1210 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.846
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shelby Elizabeth                                                    Contingent
          615 eagle crest court                                               Unliquidated
          Prairie Du Sac, WI 53578
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Shelby George                                                       Contingent
          283 7th street                                                      Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Shelby Greene                                                       Contingent
          3312 Coachman Ct.                                                   Unliquidated
          Nampa, ID 83687
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          shelby howe                                                         Contingent
          230 W Miller Road                                                   Unliquidated
          Rio, WI 53960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Shelby Kussow                                                       Contingent
          7151 County Road D                                                  Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Shelby Sanderfoot                                                   Contingent
          W5165 Stingle Rd                                                    Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shelby Wagner                                                       Contingent
          5724 kingfisher dr                                                  Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1211 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1211 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.847
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Shelby Walters                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Shelby Walton                                                       Contingent
          104 9th St NE                                                       Unliquidated
          Massillon, OH 44646
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Shelby Warner                                                       Contingent
          514 West Conant Street                                              Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          SHELLEE WAGNER                                                      Contingent
          514 6TH ST                                                          Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Shelley Storhoff                                                    Contingent
          1006 West Burnett St                                                Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,924.13
          SHELLY BAGLEY                                                       Contingent
          1750 taft ave                                                       Unliquidated
          apt d6
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.848
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Shelly Birling                                                      Contingent
          N9484 Noe Rd.                                                       Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1212 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1212 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.848
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shelly Fagg Meyers                                                  Contingent
          324 w grand st                                                      Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Shelly Hansen                                                       Contingent
          N6505 Shawano Shores Ct                                             Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $510.26
          Shelly Igl                                                          Contingent
          8178 Challenger dr                                                  Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Shelly Johnson                                                      Contingent
          410 w 16th Ave                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Shelly Meyer                                                        Contingent
          937 Higgins Ave                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Shelly Murphy                                                       Contingent
          3884 Rosin Road                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Shelly Schuh                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1213 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1213 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.848
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Shelly Severson                                                     Contingent
          W11199 Hagen Lane                                                   Unliquidated
          Black River Falls, WI 54615
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $472.50
          Shelly Squier                                                       Contingent
          N9099 Lakeshore Dr.                                                 Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.75
          Shelly Squier                                                       Contingent
          N9099 Lakeshore Dr.                                                 Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sheri Brown                                                         Contingent
          752 Beach st                                                        Unliquidated
          Lot B2
                                                                              Disputed
          Palmyra, WI 53156
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.849
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Sheri Krempien                                                      Contingent
          476 SweetFlag Ave                                                   Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Sheri Menard                                                        Contingent
          3330 GROUSE WAY                                                     Unliquidated
          SAINT JOHNS, MI 48879
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.89
          Sheri Spingola Schuh                                                Contingent
          823 Jean St                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1214 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1214 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.849
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Sherri Carroll                                                      Contingent
          3042 NMeade St                                                      Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Sherri Krutzik                                                      Contingent
          1641 Mill Ave                                                       Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sherri Sambucaro                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Sherri Watson                                                       Contingent
          13708s 450w                                                         Unliquidated
          Hanna, IN 46340
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.13
          Sherri Wendt                                                        Contingent
          351 Sacramento St                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.850
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Sherri Whetung                                                      Contingent
          578 Green Bay Rd                                                    Unliquidated
          1
                                                                              Disputed
          Denmark, WI 54208
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.850
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sherrie Rosenau                                                     Contingent
          W8528 Lincoln Rd                                                    Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1215 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1215 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.850
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Sherrie Stuessy                                                     Contingent
          670 PRISK ST                                                        Unliquidated
          Belleville, WI 53508
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.850
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          SHERRY BRENNAND                                                     Contingent
          KERIANN RIEWE                                                       Unliquidated
          7117 OLD 15 RD
                                                                              Disputed
          Oconto, WI 54153
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.850
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sherry Bricco                                                       Contingent
          2100 east main street                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.850
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.38
          Sherry Ferron                                                       Contingent
          2630 LAVENDAR LANE Apt 1                                            Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.850
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Sherry Kennedy                                                      Contingent
          401 N Westhaven Dr                                                  Unliquidated
          K202
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.850
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          SHERRY LODHOLZ                                                      Contingent
          132 LAMP LIGHTER DR                                                 Unliquidated
          #9
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.850
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sherry Rollin                                                       Contingent
          2069 Bridgeport court                                               Unliquidated
          11
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1216 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1216 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.850
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sheryl Schaut                                                       Contingent
          W2951 Springfield Drive                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Shevonne Andersen                                                   Contingent
          1985 Hawthorne dr                                                   Unliquidated
          Elm Grove, WI 53122
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Sheyann Fletcher                                                    Contingent
          4582 County road A                                                  Unliquidated
          Rosholt, WI 54473
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Shiann Kvatek                                                       Contingent
          440 Walker St                                                       Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Shirley Baker                                                       Contingent
          45 Mockingbird Lane                                                 Unliquidated
          North Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Shirley Sersch                                                      Contingent
          544 Tesserville Rd                                                  Unliquidated
          Nekoosa, WI 54457
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,031.75
          SHIRLEY TRELEVEN                                                    Contingent
          520 WAUKAU RD                                                       Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1217 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1217 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.851
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Shirley/Starla/Deanna Bender/Heimstra/Ti                            Contingent
          W 13502 Cty Rd KK                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Shirleylea Fischer                                                  Contingent
          W2034 County Rd B                                                   Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sidney Akber                                                        Contingent
          6346 state route 220                                                Unliquidated
          Waverly, OH 45690
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Sienna Olson                                                        Contingent
          1012 W Frances St                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58.28
          Sierra Cool                                                         Contingent
          740 E Leffel Ln                                                     Unliquidated
          Springfield, OH 45505
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sierra Grubor                                                       Contingent
          3320 s 54th                                                         Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sierra Kugler                                                       Contingent
          500 Jefferson st                                                    Unliquidated
          Eau Claire, WI 54701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1218 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1218 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.852
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Sierra Schomer                                                      Contingent
          W6018 birch creek rd                                                Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Sierra Stevens                                                      Contingent
          8368 South Scottdale Road                                           Unliquidated
          Berrien Springs, MI 49103
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Sierra Taylor                                                       Contingent
          221 Scott Street                                                    Unliquidated
          745
                                                                              Disputed
          Wausau, WI 54403
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.852
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Sierra Ulrich                                                       Contingent
          W4564 Macky Spur Rd                                                 Unliquidated
          Ogema, WI 54459
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Signe Alger                                                         Contingent
          1512 Sheffield court                                                Unliquidated
          Saint Peter, MN 56082
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Silvana Lopez                                                       Contingent
          29 Dean St                                                          Unliquidated
          Stamford, CT 06902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Simika Bouwma                                                       Contingent
          1015 5th ave south                                                  Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1219 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1219 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.853
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Skip Schaeuble                                                      Contingent
          385 waterview road                                                  Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.38
          Skye Vilwock                                                        Contingent
          404 east fond du lac street                                         Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,158.68
          Skye Vilwock                                                        Contingent
          404 east fond du lac street                                         Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Skylahr Murphy                                                      Contingent
          W4738 Cnty. Rd. B                                                   Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Skylar Payne                                                        Contingent
          1833 martin avenue                                                  Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Skylar Sexton                                                       Contingent
          w6148 county rd t                                                   Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Skyler Joy                                                          Contingent
          2110 Carstensen Ln                                                  Unliquidated
          O
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1220 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1220 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.853
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Skyler Levenhagen                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Skyler Rindt                                                        Contingent
          404 E. Grand Ave.                                                   Unliquidated
          Wittenberg, WI 54499
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Skyler Schopf                                                       Contingent
          4753 Clark lake road                                                Unliquidated
          Sturgeon Bay, WI 54235
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Slade Clark                                                         Contingent
          14706 LA HWY 699                                                    Unliquidated
          Kaplan, LA 70548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Sofia Splittgerber                                                  Contingent
          371 S Westhaven Dr                                                  Unliquidated
          Apt B 212
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.854
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.46
          Sokha Sean                                                          Contingent
          912 9th Avenue South                                                Unliquidated
          8
                                                                              Disputed
          Hopkins, MN 55343
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.854
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Sommer Votava                                                       Contingent
          247 High St                                                         Unliquidated
          Wrightstown, WI 54180
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1221 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1221 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.854
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Sonia Otte                                                          Contingent
          19895 Point Creek Rd                                                Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $469.11
          sonya anderson                                                      Contingent
          4998 SPAFFORD RD                                                    Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $982.76
          Sonya Lightfoot                                                     Contingent
          1164 Intertown Rd                                                   Unliquidated
          Petoskey, MI 49770
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Sophia Hagen                                                        Contingent
          1348 Old West Harbor Road                                           Unliquidated
          Washington Island, WI 54246
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sophia Horsens                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.854
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Sophia Pham                                                         Contingent
          3720 N Bluemond Dr                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sophia Scheffler                                                    Contingent
          2701 South Schaefer Street                                          Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1222 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1222 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.855
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.50
          Sophia Tautges                                                      Contingent
          N101W14303 Huckleberry Ct                                           Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sophia Verkuilen                                                    Contingent
          1730 N Harriman St                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          sophia witting                                                      Contingent
          9650 East Maiden Court                                              Unliquidated
          Vero Beach, FL 32963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sophie Le Mieux                                                     Contingent
          3491 Mardon Lane                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Spencer Blanchette                                                  Contingent
          905 N Glenmore Street                                               Unliquidated
          Lockport, IL 60441
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Spencer Captain                                                     Contingent
          531 willow land                                                     Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Spencer Chitko                                                      Contingent
          409 North Street                                                    Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1223 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1223 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.855
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Spencer Ellison                                                     Contingent
          1133 Armory Pl                                                      Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Spencer Johnson                                                     Contingent
          1213 East Lincoln Avenue                                            Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          spencer march                                                       Contingent
          24 and a half east main                                             Unliquidated
          Evansville, WI 53536
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Spencer Reed                                                        Contingent
          E10446 McCarty Rd                                                   Unliquidated
          Readstown, WI 54652
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Spencer Schroeder                                                   Contingent
          2221 N Ballard rd                                                   Unliquidated
          apt 3
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.856
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Spencer Scray                                                       Contingent
          po box 236                                                          Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Spencer Wilson                                                      Contingent
          2592 Babcock St                                                     Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1224 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1224 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.856
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Spencer Wittlieff                                                   Contingent
          6407 West Allerton Avenue                                           Unliquidated
          Milwaukee, WI 53220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Spenser Arens                                                       Contingent
          1330 South 19th Street                                              Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,020.57
          Staccy Winkler -mullins                                             Contingent
          7340 stonefield ct                                                  Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Stacey Albright                                                     Contingent
          S8065 Maple Park Rd                                                 Unliquidated
          Prairie Du Sac, WI 53578
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          STACEY Brock                                                        Contingent
          W13054 CORK ST RD                                                   Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Stacey Buechel                                                      Contingent
          N2682 NTownhall Road                                                Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Stacey Clauss                                                       Contingent
          1299 Janice Lane                                                    Unliquidated
          Beaverton, MI 48612
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1225 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1225 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.857
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,174.95
          Stacey Huempfner                                                    Contingent
          1712 Wilson Avenue                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Stacey King                                                         Contingent
          1621 Tonya Trail                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Stacey Lancaster                                                    Contingent
          1111 N Second Ave                                                   Unliquidated
          Alpena, MI 49707
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Stacey Neu                                                          Contingent
          6441 Tonkinese Trail                                                Unliquidated
          Madison, WI 53719
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,974.13
          Stacey Owens                                                        Contingent
          N 2851 River Dr                                                     Unliquidated
          Wallace, MI 49893
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Stacey Tenor                                                        Contingent
          3500 Layden Dr                                                      Unliquidated
          16
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.857
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $698.23
          Stacey Wiercinski                                                   Contingent
          1015 LaBlonde Lane                                                  Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1226 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1226 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.857
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Stacey Zempel                                                       Contingent
          N2193 weyers rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,052.10
          stacie taylor                                                       Contingent
          13855 N Davis Rd                                                    Unliquidated
          Mequon, WI 53097
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Stacy Albright                                                      Contingent
          N6541 Cty Rd E                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.38
          Stacy Braun                                                         Contingent
          4 Deer Run Ave                                                      Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,491.53
          Stacy Breitrick                                                     Contingent
          3086 Glendale Ave                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Stacy Burdeau                                                       Contingent
          4009 Pine Lane                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Stacy Corlett                                                       Contingent
          120 W. Washington St.                                               Unliquidated
          Prairie Du Chien, WI 53821
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1227 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1227 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.858
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          STACY E MALUEG                                                      Contingent
          1796 BOLAND RD                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,022.70
          STACY HAMANN                                                        Contingent
          5023 W ANITA ST                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Stacy Hietpas                                                       Contingent
          1018 SUNNYDALE LANE                                                 Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $493.50
          Stacy Hooper                                                        Contingent
          1268 Oregon St                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Stacy Kasper                                                        Contingent
          808 E. Sylvan Ave                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,421.64
          Stacy Larson                                                        Contingent
          W5928 Peaceful Ln                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Stacy Leigh Maurer                                                  Contingent
          PO Box 21                                                           Unliquidated
          Wilton, IA 52778
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1228 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1228 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.859
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Stacy Ludwig-Burkes                                                 Contingent
          1409 29th St S                                                      Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,444.76
          Stacy Mulder                                                        Contingent
          10332 W Feerick Pl                                                  Unliquidated
          Milwaukee, WI 53222
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Stacy Peapenburg                                                    Contingent
          1310 W Woodstone Dr                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Stacy Phillips                                                      Contingent
          28704 Wilmot Rd                                                     Unliquidated
          Trevor, WI 53179
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          STACY PLUMMER                                                       Contingent
          4505 RIVER DR                                                       Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.50
          Stacy Smith                                                         Contingent
          1744 Oregon Street                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Stacy Verhagen                                                      Contingent
          1108 Pine St                                                        Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1229 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1229 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.860
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Stacy Weister                                                       Contingent
          582 James Road                                                      Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,737.75
          STAN STARR                                                          Contingent
          PO BOX 213                                                          Unliquidated
          Michigamme, MI 49861
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,182.84
          Stanley Austin                                                      Contingent
          1358 Pine St                                                        Unliquidated
          Batavia, IL 60510
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $629.48
          Starr Veneno                                                        Contingent
          304 Perkins Ave Apt 3                                               Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Stefanee Carlisle                                                   Contingent
          216 W Peck St                                                       Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126.00
          Stefani Elise                                                       Contingent
          N5W29156 Venture Hill Rd                                            Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $946.58
          Stefani Sielaff                                                     Contingent
          620 Wingate St                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1230 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1230 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.860
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Stefano Mazza                                                       Contingent
          1901 Westridge Drive                                                Unliquidated
          Rochester, MI 48306
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $570.68
          Steff Rath                                                          Contingent
          711 Lincoln Ave                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684.08
          Steffaney Juedes                                                    Contingent
          736 Johnson St                                                      Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Steph Borden                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.65
          Steph Coisman                                                       Contingent
          2120 Greenleaf Rd                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.00
          Steph Spears                                                        Contingent
          387 lake st                                                         Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $534.40
          Stephanie Bucksa                                                    Contingent
          895 Waverly Pl                                                      Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1231 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1231 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.861
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $603.70
          Stephanie Galarowicz                                                Contingent
          5021 Spaanem Ave                                                    Unliquidated
          Madison, WI 53716
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Stephanie Gardner                                                   Contingent
          1325 E Bailey Rd                                                    Unliquidated
          Naperville, IL 60565
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Stephanie Good                                                      Contingent
          W5501 Townline Rd                                                   Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Stephanie Gruber                                                    Contingent
          613 East Lieg Av                                                    Unliquidated
          7
                                                                              Disputed
          Shawano, WI 54166
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.861
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Stephanie Hamning                                                   Contingent
          506 E Mc Arthur St                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Stephanie Hamus                                                     Contingent
          230 Welch Street                                                    Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.862
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Stephanie Harvala                                                   Contingent
          45778 lone pine ln                                                  Unliquidated
          Macomb, MI 48044
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1232 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1232 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.862
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Stephanie Henning                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.862
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Stephanie Hill                                                      Contingent
          15871 141st street                                                  Unliquidated
          Perry, IA 50220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.862
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Stephanie Kalis                                                     Contingent
          340 4th ave NW                                                      Unliquidated
          14
                                                                              Disputed
          Milaca, MN 56353
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.862
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Stephanie Kaye                                                      Contingent
          397 N Westhaven Dr                                                  Unliquidated
          Apt J103
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.862
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Stephanie Laufer                                                    Contingent
          100 Berkley Road                                                    Unliquidated
          13
                                                                              Disputed
          Verona, WI 53593
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.862
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Stephanie Lorenz                                                    Contingent
          171 n Ellis ave                                                     Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.862
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Stephanie Maas                                                      Contingent
          425 w. 9th st                                                       Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1233 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1233 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.862
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Stephanie Maulding                                                  Contingent
          7640 Lake Bluff 19.4 Road                                           Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.862
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Stephanie Mcauly                                                    Contingent
          909 S Westfield St                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Stephanie Miller                                                    Contingent
          119 E. Water Street                                                 Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $550.19
          Stephanie Nichols                                                   Contingent
          box 277                                                             Unliquidated
          White Pine, MI 49971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Stephanie Olson                                                     Contingent
          3472 amber lane                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.65
          Stephanie Osowski                                                   Contingent
          1509 Hamilton St                                                    Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Stephanie Roth                                                      Contingent
          W4040 Fairlane Circle                                               Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1234 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1234 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.863
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.13
          Stephanie Rux                                                       Contingent
          406 Mary St                                                         Unliquidated
          Boscobel, WI 53805
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Stephanie Saylor                                                    Contingent
          228 South Sycamore Street                                           Unliquidated
          Grand Island, NE 68801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Stephanie Steele                                                    Contingent
          5425 big lake Rd ne                                                 Unliquidated
          Bemidji, MN 56601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Stephanie Stilen                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.863
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Stephanie Swiertz                                                   Contingent
          3893 Cheryl ct                                                      Unliquidated
          Aurora, IL 60504
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Stephanie Tarkowski                                                 Contingent
          106 Dove ave                                                        Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Stephanie Theobald                                                  Contingent
          W3618 County Rd S                                                   Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1235 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1235 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.864
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Stephanie Valenzuela                                                Contingent
          5017 Charm Oak Drive                                                Unliquidated
          Unit A
                                                                              Disputed
          Jefferson City, MO 65109
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.864
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Stephen Leaf                                                        Contingent
          6025 west lapham street                                             Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Stephen Lessard                                                     Contingent
          805 WOODWARD AVE                                                    Unliquidated
          KINGSFORD, MI 49802
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Stephen Luedeman                                                    Contingent
          3955 Valley Stream Circle                                           Unliquidated
          Oneida, WI 54155
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Stephen Mitchell                                                    Contingent
          951 Carriage Ln                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Stephen Robinette                                                   Contingent
          4943 spiegelberg rd                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.864
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Stephen Rosera                                                      Contingent
          W7170 Winnegamie Dr                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1236 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1236 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.864
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Stephen Sprague                                                     Contingent
          306 Chestnut St                                                     Unliquidated
          Minonk, IL 61760
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Stephen Switala                                                     Contingent
          1215 West Beckert Road                                              Unliquidated
          #7
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.865
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538.13
          STEVE & DEBBIE DODD                                                 Contingent
          234 N 3RD ST                                                        Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Steve Adams                                                         Contingent
          4503 Winnequah Rd.                                                  Unliquidated
          Madison, WI 53716
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $858.90
          Steve Bannow                                                        Contingent
          2858 Blue Spruce Dr                                                 Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Steve Birk                                                          Contingent
          448 Tuttle drive                                                    Unliquidated
          Hastings, MN 55033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Steve Brandes                                                       Contingent
          359 Ridgeway Dr.                                                    Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1237 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1237 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.865
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Steve Deterding                                                     Contingent
          1118 Starlight Dr                                                   Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $696.68
          Steve Edwards                                                       Contingent
          W4460 state highway 64 lot d                                        Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Steve Grove                                                         Contingent
          1220 Patrick Dr                                                     Unliquidated
          Mundelein, IL 60060
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Steve Helms                                                         Contingent
          570 Red Cypress                                                     Unliquidated
          Cary, IL 60013
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Steve Hermsen                                                       Contingent
          1131 Shade Tree Ln                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Steve Johnson                                                       Contingent
          6739 Olen Trail                                                     Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.68
          Steve Kaltenberg                                                    Contingent
          5579 Easy st                                                        Unliquidated
          Waunakee, WI 53597
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1238 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1238 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.866
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $682.50
          Steve Koenen                                                        Contingent
          N1572 Lost Ridge Rd                                                 Unliquidated
          La Crosse, WI 54601
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Steve Kohn                                                          Contingent
          W220N10796 Amy Belle Road                                           Unliquidated
          Colgate, WI 53017
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $416.86
          Steve Lamping                                                       Contingent
          8400 Lexington Place                                                Unliquidated
          3
                                                                              Disputed
          Pleasant Prairie, WI 53158
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.866
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.18
          Steve Leahy                                                         Contingent
          W259N6985 Dolores Ln                                                Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Steve Luebbers                                                      Contingent
          6200 Providence Drive                                               Unliquidated
          Carpentersville, IL 60110
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Steve Lunde                                                         Contingent
          5827 Schneider ct                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Steve Mocco                                                         Contingent
          2246 BALSAM WAY                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1239 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1239 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.867
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Steve NORDSTROM                                                     Contingent
          W15824 Ridge Trail Rd                                               Unliquidated
          Melrose, WI 54642
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Steve Oudenhoven                                                    Contingent
          W384 Hansen Rd                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Steve Perry                                                         Contingent
          W1622 Mariah Drive                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $842.10
          Steve Rasmussen                                                     Contingent
          310 Prospect St                                                     Unliquidated
          Bloomington, WI 53804
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $948.68
          Steve Rennhack                                                      Contingent
          710 s center ave                                                    Unliquidated
          Jefferson, WI 53549
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Steve Rhode                                                         Contingent
          N3063 HUNTING RD                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $549.68
          Steve Schindel                                                      Contingent
          14 Fairway Ct                                                       Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1240 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1240 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.867
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Steve Schmidt                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Steve Seymour                                                       Contingent
          1645 Pierce Ave                                                     Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          steve sobotta                                                       Contingent
          1720 N 116th                                                        Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Steve Trent                                                         Contingent
          720 5th Ave S                                                       Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Steve Weyland                                                       Contingent
          1507 Jefferson Street                                               Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.73
          Steve Whitburn                                                      Contingent
          902 Eagle St                                                        Unliquidated
          Rhinelander, WI 54501
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.18
          Steve Wilks                                                         Contingent
          n168 w21700 main st                                                 Unliquidated
          182
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1241 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1241 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.868
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Steve Wille                                                         Contingent
          N8954 Sugar Maple Way                                               Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $425.25
          STEVEN ASMONDY                                                      Contingent
          W199 N11509 ROSEWOOD AVE                                            Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,166.14
          STEVEN COWLING                                                      Contingent
          145 N WESTHAVEN DR                                                  Unliquidated
          Apt.#BB107
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.868
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Steven Fishler                                                      Contingent
          2827 West Parnell Ave                                               Unliquidated
          209
                                                                              Disputed
          Milwaukee, WI 53221
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.868
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $878.83
          steven jicha                                                        Contingent
          111 N. Maple St., Apt.# 4                                           Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Steven Kavalauskas                                                  Contingent
          5818 50th ave                                                       Unliquidated
          unit 18
                                                                              Disputed
          Kenosha, WI 53144
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.869
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.40
          Steven Kilburg                                                      Contingent
          233 6th Ave                                                         Unliquidated
          Baraboo, WI 53913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1242 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1242 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.869
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Steven Mushall                                                      Contingent
          1045 Greenwood Court CT #4                                          Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Steven Mushall                                                      Contingent
          1045 Greenwood ct                                                   Unliquidated
          4
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.869
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,010.23
          Steven Nary                                                         Contingent
          1533 Glendale Street                                                Unliquidated
          Janesville, WI 53546
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Steven Rogers                                                       Contingent
          815 E Cecil St                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.01
          Steven Rothe                                                        Contingent
          W10882 Bell School Road                                             Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Steven Schimmel-olson                                               Contingent
          1795 Grant St                                                       Unliquidated
          Apt 2
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.869
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Steven Shiley                                                       Contingent
          PO Box 297                                                          Unliquidated
          Clear Brook, VA 22624
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1243 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1243 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.869
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Steven Shutts                                                       Contingent
          65 Fairview Road                                                    Unliquidated
          Erin, NY 14838
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          STEVEN STADLER                                                      Contingent
          245 W BERLIN STREET                                                 Unliquidated
          Neshkoro, WI 54960
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $583.26
          Steven Zangl                                                        Contingent
          2318 Shore Preserve Dr                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Stevie Gutbrod                                                      Contingent
          N5445 First Street                                                  Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Stewart Boivin                                                      Contingent
          125 Rye Bluff Rd                                                    Unliquidated
          Apt 212
                                                                              Disputed
          Black River Falls, WI 54615
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.870
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.98
          Stuart Hall                                                         Contingent
          15210 Wildwood Trail                                                Unliquidated
          Burnsville, MN 55306
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sue Amend                                                           Contingent
          N7383 Brandon Rd                                                    Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1244 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1244 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.870
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Sue Atchley                                                         Contingent
          2265 Margaret Drive                                                 Unliquidated
          Montgomery, IL 60538
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.96
          Sue Beckman                                                         Contingent
          5999 County Road C                                                  Unliquidated
          Vesper, WI 54489
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sue Brenwall                                                        Contingent
          1932 Evans Ct                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Sue Broeren                                                         Contingent
          W201 County Rd Z                                                    Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Sue Cripps                                                          Contingent
          W5971 Sweet Clover Drive                                            Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Sue Ennis                                                           Contingent
          N5321 Orchard Ct                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          SUE ERDMANN                                                         Contingent
          7453 COUNTY RD T                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1245 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1245 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.871
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Sue Franke                                                          Contingent
          N6467 River Rd                                                      Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sue Freitag                                                         Contingent
          3742 N 12th Pl                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Sue Griffin                                                         Contingent
          10Hilltop Court                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.38
          Sue Heiser                                                          Contingent
          227 Audley Dr                                                       Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.26
          Sue Helms                                                           Contingent
          620 Walter Street                                                   Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.38
          Sue Hoffman                                                         Contingent
          622 Fairview Ave                                                    Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,199.63
          Sue Kubasta                                                         Contingent
          W6810 Design Dr                                                     Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1246 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1246 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.871
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136.48
          Sue Lemke                                                           Contingent
          N2296 church rd                                                     Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $649.95
          SUE MRDJENOVICH                                                     Contingent
          W1772 Bender Road                                                   Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Sue Peters                                                          Contingent
          1067 Rainberry Ct                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          SUE SCHULZ                                                          Contingent
          220 Dakota Grv                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Sue Steffens                                                        Contingent
          N1172 pine grove rd                                                 Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          SUE WOOD                                                            Contingent
          E9238 CTY X                                                         Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sue Zimmerman                                                       Contingent
          527 Winding Waters Way                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1247 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1247 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.872
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Summer Blenker                                                      Contingent
          127 Edwards street                                                  Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.90
          summer Brantner                                                     Contingent
          110 S Fulton St                                                     Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $334.93
          Summer Froz                                                         Contingent
          928 pilgrim way                                                     Unliquidated
          5
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.872
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $371.65
          Summer Kays                                                         Contingent
          716 Elm St #1                                                       Unliquidated
          Wisconsin Dells, WI 53965
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Summer Pehl                                                         Contingent
          1640 Rivers Bend Ln                                                 Unliquidated
          Apt 306
                                                                              Disputed
          Milwaukee, WI 53226
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.873
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Summer Ray                                                          Contingent
          N9967 Cty Rd H                                                      Unliquidated
          Lomira, WI 53048
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,421.05
          Summer Seebecker                                                    Contingent
          N3448 Duffy Rd                                                      Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1248 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1248 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.873
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $950.76
          Susan Archey                                                        Contingent
          1603 W Weiland Ln                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Susan Berry                                                         Contingent
          5190 Chesapeake Ct                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Susan Boyce                                                         Contingent
          2039 Elo Rd                                                         Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Susan Britz                                                         Contingent
          50780 Mckilligan Rd                                                 Unliquidated
          Atlantic Mine, MI 49905
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Susan Buckna                                                        Contingent
          2893 Antler Trail                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Susan Clemitus Clemitus                                             Contingent
          4902 Roigan Terrace                                                 Unliquidated
          Madison, WI 53716
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Susan Conklin                                                       Contingent
          12657 Velp Avenue                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1249 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1249 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.874
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Susan Haugland                                                      Contingent
          4977 Hahn rd                                                        Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Susan Higgins                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Susan Kudrna                                                        Contingent
          5321 Prairie Dr                                                     Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          SUSAN MEWBOURN                                                      Contingent
          724 CEDAR BLUFF DR                                                  Unliquidated
          Houghton, MI 49931
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Susan Neitzke                                                       Contingent
          1314 Porter Ave                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Susan Riewe                                                         Contingent
          1577 Conrad Drive                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Susan Skenandore                                                    Contingent
          W7726 East Avenue                                                   Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1250 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1250 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.874
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,170.75
          Susan steffen                                                       Contingent
          5439 W Spencer St                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Susan Uhlers                                                        Contingent
          1227 Milwaukee St                                                   Unliquidated
          Kewaunee, WI 54216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,409.63
          Susie Lutz                                                          Contingent
          1106 S. Ritger ST                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Susie Olson                                                         Contingent
          W5990 County Rd S                                                   Unliquidated
          Onalaska, WI 54650
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Suzanna Heusman                                                     Contingent
          208 w pacific st                                                    Unliquidated
          Callaway, NE 68825
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Suzanne Berry                                                       Contingent
          1013 plain st, Laporte IN                                           Unliquidated
          La Porte, IN 46350
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Suzanne Cox                                                         Contingent
          W6768 Midway Rd                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1251 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1251 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.875
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          Suzanne Hall                                                        Contingent
          9205 312th Ave                                                      Unliquidated
          Burlington, WI 53105
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          SUZANNE SCHROEDER                                                   Contingent
          1760 ACORN CT                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Suzanne Sheppard                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          suzanne traber                                                      Contingent
          39004 89th st                                                       Unliquidated
          Powers Lake, WI 53159
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $349.11
          Suzanne Vassallo                                                    Contingent
          113 East Elm Avenue                                                 Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.875
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Suzie Kostuchowski                                                  Contingent
          5133 Ranchland Circle                                               Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          Suzie Wilcox                                                        Contingent
          151 N. Eagle St                                                     Unliquidated
          APT 612
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1252 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1252 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.876
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.38
          Suzy Kitto                                                          Contingent
          1109 Celia street                                                   Unliquidated
          Ironwood, MI 49938
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Suzy Kratz                                                          Contingent
          800 Main St                                                         Unliquidated
          Apt B
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.876
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sydney Appleton                                                     Contingent
          1873 Wizard Way                                                     Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $613.19
          Sydney Armijo                                                       Contingent
          2756 Newberry Ave                                                   Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Sydney De Groot                                                     Contingent
          1780 Cady Lane                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.57
          Sydney Fezatte                                                      Contingent
          1398 Buckys Run                                                     Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sydney Foote                                                        Contingent
          625 Weatherstone Dr                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1253 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1253 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.876
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.69
          Sydney Gehl                                                         Contingent
          5540 W Natures Ln                                                   Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sydney Kelly                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Sydney Larson                                                       Contingent
          7713 Buffalo Grove Rd                                               Unliquidated
          Loves Park, IL 61111
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Sydney Malicki                                                      Contingent
          510 15th Ave                                                        Unliquidated
          Union Grove, WI 53182
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Sydney Pierret                                                      Contingent
          w2415 Hickory Park Dr                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Sydney Schabow                                                      Contingent
          1721 Saint Robert Drive                                             Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Sydney Schmidt                                                      Contingent
          309 E. 18TH STREET                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1254 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1254 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.877
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.74
          Sydney Smith                                                        Contingent
          2856 Steamboat Springs Run                                          Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Sydney Stern                                                        Contingent
          809 Oakfield St                                                     Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.18
          Sydni Harris                                                        Contingent
          43361 foster ave                                                    Unliquidated
          Painesdale, MI 49955
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Syrina Skenandore                                                   Contingent
          2862 Curry Lane                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          T m thy H tt n                                                      Contingent
          905 edgewood dr                                                     Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Tabitha Dibble                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $528.68
          Tabitha Hansen                                                      Contingent
          113 N Farmer St                                                     Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1255 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1255 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.878
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Tabitha Kuehnel                                                     Contingent
          3247 Playbird Rd                                                    Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          Tabitha Lueneburg                                                   Contingent
          940 Marshall Drive                                                  Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Taeya Hackbarth                                                     Contingent
          1419 N Superior St                                                  Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taggen Davis                                                        Contingent
          826 Helen street                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Tailey Grogan                                                       Contingent
          5304 North Tarrant Road                                             Unliquidated
          Milton, WI 53563
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $285.57
          Takoda Reilly                                                       Contingent
          8027 Maple park St                                                  Unliquidated
          Las Vegas, NV 89131
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.878
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Taleigh Fox                                                         Contingent
          700 W Riverside Ave                                                 Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1256 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1256 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.878
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Talia Boyea                                                         Contingent
          998 Coggins Ct                                                      Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Talor Counter                                                       Contingent
          831 Forest hill Dr                                                  Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $814.76
          tamara hellenbrand                                                  Contingent
          w9279 kent rd                                                       Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Tamara Kinkade                                                      Contingent
          1423 Ave C                                                          Unliquidated
          Kearney, NE 68847
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Tamara Reiter                                                       Contingent
          2747 Monica Lane                                                    Unliquidated
          Richfield, WI 53076
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $311.82
          Tamara Sillars                                                      Contingent
          914 S. 19th Ave                                                     Unliquidated
          Wausau, WI 54401
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Tamara Turcotte                                                     Contingent
          926 North Elevation                                                 Unliquidated
          Hancock, MI 49930
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1257 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1257 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.879
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tami Chambers                                                       Contingent
          229 North Wisconsin Street                                          Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tami Creighbaum                                                     Contingent
          W7096 Carey Ave                                                     Unliquidated
          Wild Rose, WI 54984
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,209.57
          tami fritz                                                          Contingent
          1280 pheasant creek dr                                              Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tami Geiger                                                         Contingent
          5177 High Pointe Drive                                              Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.00
          Tami Kasten                                                         Contingent
          3953 George Rd                                                      Unliquidated
          Wisconsin Rapids, WI 54495
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.13
          Tami Kimball                                                        Contingent
          W2225 Cty. Rd. G                                                    Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tami Morrow                                                         Contingent
          2000 deer Haven dr                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1258 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1258 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.880
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tami Mueller                                                        Contingent
          7840 N 46th street                                                  Unliquidated
          Milwaukee, WI 53223
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tami Phillips                                                       Contingent
          1322 Hockers Street                                                 Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.22
          Tami Zortman                                                        Contingent
          1447 Hwy 27                                                         Unliquidated
          Isle, MN 56342
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,120.35
          Tammi Miller                                                        Contingent
          1109 Vulcan Street                                                  Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Tammie Katzung                                                      Contingent
          12011 Morgan Rd                                                     Unliquidated
          Bagley, WI 53801
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.92
          Tammie Lindsley                                                     Contingent
          W1903 TOWN HALL ROAD                                                Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Tammy Baumhardt                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1259 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1259 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.881
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.69
          Tammy Brissette                                                     Contingent
          S80 W23520 Parview Drive                                            Unliquidated
          Big Bend, WI 53103
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $633.14
          Tammy Brown                                                         Contingent
          1306 Bowen St                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tammy Christensen                                                   Contingent
          W2129 County Road TW                                                Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Tammy Coenen                                                        Contingent
          N3036 main road                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,360.76
          Tammy Crosby                                                        Contingent
          54060 High Ridge Road                                               Unliquidated
          Bellaire, OH 43906
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tammy Ebben                                                         Contingent
          N8183 Big Lake Ln                                                   Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $722.38
          Tammy Glenn                                                         Contingent
          110 Carr Ct.                                                        Unliquidated
          Mount Morris, IL 61054
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1260 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1260 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.881
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Tammy Guelig                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tammy Hancock                                                       Contingent
          3393 Paula St                                                       Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Tammy Harrington                                                    Contingent
          1709 Evan Street                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.70
          tammy ison                                                          Contingent
          n4401 county rd i                                                   Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tammy Kuhr                                                          Contingent
          W7559 valley rd                                                     Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,827.65
          Tammy Lindsay                                                       Contingent
          2301 W WINTERGREEN DR                                               Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Tammy Lofberg                                                       Contingent
          870 overland trail                                                  Unliquidated
          Grafton, WI 53024
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1261 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1261 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.882
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $922.95
          Tammy Lucht                                                         Contingent
          5524 W Reighmoor Rd                                                 Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tammy Much Johnson                                                  Contingent
          E6292 State Road 22                                                 Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,307.25
          TAMMY NENNIG                                                        Contingent
          N2024 GREENDALE RD                                                  Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.95
          Tammy Nicholson                                                     Contingent
          767 School House Rd                                                 Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Tammy Plate                                                         Contingent
          1019 manor place                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tammy Reimer                                                        Contingent
          6808 Reifs Mills Lane                                               Unliquidated
          Whitelaw, WI 54247
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Tammy Schwarzbauer                                                  Contingent
          162 Plummer Ave                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1262 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1262 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.883
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $796.94
          tammy seibel                                                        Contingent
          n4492 vista drive                                                   Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tammy Sheriff                                                       Contingent
          W3212 Garvey Rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Tammy Shively                                                       Contingent
          11074 N Polyanna Pike                                               Unliquidated
          Cromwell, IN 46732
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Tammy Smith                                                         Contingent
          121 E. 9th Street                                                   Unliquidated
          Neillsville, WI 54456
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Tammy Stevens                                                       Contingent
          861B crystal rd                                                     Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $589.57
          Tammy Thiele DiSalvo                                                Contingent
          1414 coral dr                                                       Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Tammy Washington                                                    Contingent
          2517 Bishops Lane                                                   Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1263 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1263 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.883
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268.76
          Tammy Weickert                                                      Contingent
          698 Clay Rd                                                         Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Tania Makela                                                        Contingent
          Po box 206                                                          Unliquidated
          Alpha, MI 49902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,736.15
          Tania Menadue                                                       Contingent
          2901 Green Dr                                                       Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tanisha Coonen                                                      Contingent
          400 Nassau st                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tanja Baur                                                          Contingent
          3200 E Parkside Blvd Apt 51                                         Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Tanner Belke                                                        Contingent
          341 15th street South                                               Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $806.89
          Tanner Brey                                                         Contingent
          S1975 County Road A                                                 Unliquidated
          Lot 1
                                                                              Disputed
          Baraboo, WI 53913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1264 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1264 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.884
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tanner Brockman                                                     Contingent
          N4109 Oak Ln                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Tanner Chouinard                                                    Contingent
          1926 Washtenaw Ave                                                  Unliquidated
          133
                                                                              Disputed
          Ypsilanti, MI 48197
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.884
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tanner Drews                                                        Contingent
          N6034 Lost Creek Rd                                                 Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tanner Hansen                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.884
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Tanner Kinjerski                                                    Contingent
          1800 jefferson street                                               Unliquidated
          301
                                                                              Disputed
          Two Rivers, WI 54241
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.885
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Tanner Steuck                                                       Contingent
          2212a n 9th st                                                      Unliquidated
          Johnson Creek, WI 53038
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tanner Turba                                                        Contingent
          N9651 South Court                                                   Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1265 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1265 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.885
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Tanner Welch                                                        Contingent
          158 S Claremont Rd                                                  Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.50
          Tanya Anderson                                                      Contingent
          1910 N 13th Street                                                  Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Tanya Braun                                                         Contingent
          1700 Chestnut Street                                                Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.69
          Tanya Garcia                                                        Contingent
          320 Market Street                                                   Unliquidated
          PO Box 75
                                                                              Disputed
          Potter, WI 54160
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.885
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Tanya Garfoot                                                       Contingent
          202 North Main Street                                               Unliquidated
          5
                                                                              Disputed
          Pardeeville, WI 53954
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.885
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Tanya Giroux                                                        Contingent
          1740 Southwood Dr.                                                  Unliquidated
          Ishpeming, MI 49849
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Tanya Gregor                                                        Contingent
          904 W Blodgett St                                                   Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1266 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1266 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.885
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Tanya Jackson                                                       Contingent
          315 Lincoln Street                                                  Unliquidated
          Otsego, MI 49078
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,950.38
          Tanya Michalski                                                     Contingent
          731 Thompson Street                                                 Unliquidated
          Peshtigo, WI 54157
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $785.38
          Tanya Sanderfoot                                                    Contingent
          220 Watson                                                          Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tara Brabant                                                        Contingent
          1510 Lindale Lane                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Tara Drefahl                                                        Contingent
          W13202 US Highway 45                                                Unliquidated
          Marion, WI 54950
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.38
          Tara Eastwood                                                       Contingent
          1570 Wellington Drive                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          TARA ELLIS                                                          Contingent
          2287 MEADOW FLOWER CT                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1267 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1267 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.886
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Tara Erickson                                                       Contingent
          w3239 Dundas rd                                                     Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.57
          Tara Feavel                                                         Contingent
          1920 division st                                                    Unliquidated
          #1
                                                                              Disputed
          New London, WI 54961
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.886
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tara Kittleson                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.886
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tara Lechner                                                        Contingent
          4553 Lost Trail                                                     Unliquidated
          Vesper, WI 54489
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tara Schepp                                                         Contingent
          155981 Franklin street                                              Unliquidated
          Wausau, WI 54403
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tara Wegand                                                         Contingent
          W2151 Out of Town Lane                                              Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $242.55
          Taralina Leech                                                      Contingent
          1135 e Gorham street apt 1                                          Unliquidated
          Apt 1
                                                                              Disputed
          Madison, WI 53703
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1268 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1268 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.887
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,404.63
          Tari Martin                                                         Contingent
          620 Metomen St                                                      Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Taryn Frandsen                                                      Contingent
          602 1/2 12th ave e                                                  Unliquidated
          Menomonie, WI 54751
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Taryn Schultze                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Tasa Walcher                                                        Contingent
          N1018 US 41                                                         Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Tasha Anderson Paavola                                              Contingent
          44916 11th ave                                                      Unliquidated
          Atlantic Mine, MI 49905
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tasha Henkel                                                        Contingent
          1029 Main St                                                        Unliquidated
          2
                                                                              Disputed
          Horicon, WI 53032
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.887
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Tasha Vogel                                                         Contingent
          4048 Hawks Ridge Dr                                                 Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1269 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1269 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.888
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $772.76
          Tatiana Fyvie                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tatum Mierow                                                        Contingent
          6711 Ridge Royale Drive                                             Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $413.69
          Tawni Ambrosius                                                     Contingent
          4191 County Road C                                                  Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taya Fecteau                                                        Contingent
          E8740 Blueberry Road                                                Unliquidated
          Bear Creek, WI 54922
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylir Schmidt                                                      Contingent
          N6080 State Road 187                                                Unliquidated
          Shiocton, WI 54170
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Taylor Atwood                                                       Contingent
          367 Joe Martin Road                                                 Unliquidated
          Lowell, IN 46356
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Taylor Baehring                                                     Contingent
          38 Lincoln St                                                       Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1270 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1270 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.888
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Taylor Bailey                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $507.68
          Taylor Beuch                                                        Contingent
          24774 Cedar Point Rd.                                               Unliquidated
          New Prague, MN 56071
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Taylor Bockenstedt                                                  Contingent
          105 HANCOCK LN                                                      Unliquidated
          Evansville, WI 53536
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Taylor Bolzenthal                                                   Contingent
          5722 berry ln                                                       Unliquidated
          C
                                                                              Disputed
          Little Suamico, WI 54141
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.889
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Cook                                                         Contingent
          470 Evergreen Ter                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Denis                                                        Contingent
          3362 Wynding Ridge Way                                              Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.94
          Taylor Duchemin                                                     Contingent
          2205 E chestnut Drive                                               Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1271 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1271 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.889
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $741.30
          Taylor Dutenhafer                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Erickson                                                     Contingent
          1519 10.5 Lane                                                      Unliquidated
          Bark River, MI 49807
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.07
          Taylor Fournier                                                     Contingent
          N2702 Smokey hollow road                                            Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.70
          Taylor Gleason                                                      Contingent
          802 Pinewood Court                                                  Unliquidated
          Apt 14
                                                                              Disputed
          Madison, WI 53714
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.889
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Taylor Gregorich                                                    Contingent
          920 Sixth Street                                                    Unliquidated
          Plover, WI 54467
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Taylor Harrison                                                     Contingent
          1432 wood ct                                                        Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Taylor Hart                                                         Contingent
          4260 Warwick Way                                                    Unliquidated
          Madison, WI 53711
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1272 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1272 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.890
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Helm                                                         Contingent
          808 John St                                                         Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Taylor Henderson                                                    Contingent
          502 Keyes Street                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Hietpas                                                      Contingent
          120 Hidden Ridges Cir                                               Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Taylor Hoffman                                                      Contingent
          W11498 Maple Ridge Rd                                               Unliquidated
          Gresham, WI 54128
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $248.86
          Taylor Jagodinski                                                   Contingent
          2710 FRONTENAC AVE                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Taylor Klitzka                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Korman                                                       Contingent
          N2780 Tesch Road                                                    Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1273 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1273 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.890
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Taylor Krocker                                                      Contingent
          206 East Minnehaha Avenue                                           Unliquidated
          Portage, WI 53901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.65
          Taylor Krogwold                                                     Contingent
          301 E Grand Ave                                                     Unliquidated
          Rosholt, WI 54473
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Taylor Lang                                                         Contingent
          529 S Main St                                                       Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Taylor Larson                                                       Contingent
          432 PINE WHITE RD                                                   Unliquidated
          1
                                                                              Disputed
          Roscoe, IL 61073
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.891
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $423.68
          Taylor Lefebvre                                                     Contingent
          704 E. Margaret St.                                                 Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Liebe                                                        Contingent
          W6941 State Road 67                                                 Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Taylor Ling                                                         Contingent
          320 Doty Street                                                     Unliquidated
          2
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1274 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1274 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.891
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Taylor Luepke                                                       Contingent
          W4948 Alberts Lane                                                  Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Lutzke                                                       Contingent
          N6947 High View Dr.                                                 Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Martin                                                       Contingent
          3417 S Blue Spruce Ln                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Taylor Meyer                                                        Contingent
          118 E. Riverbend Dr.                                                Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Taylor Miescke                                                      Contingent
          734 Stow St                                                         Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Taylor Miller                                                       Contingent
          122 knapp st                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Taylor Moon                                                         Contingent
          312 E Richland St                                                   Unliquidated
          Lone Rock, WI 53556
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1275 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1275 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.892
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Taylor Murphy                                                       Contingent
          N6602 Meads Ave                                                     Unliquidated
          Greenwood, WI 54437
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Olson                                                        Contingent
          1703 Preble Ave                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Taylor Olson                                                        Contingent
          511 Wilson street                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Taylor Rae                                                          Contingent
          2310 olde country cir                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.57
          Taylor Resop                                                        Contingent
          424 W Oshkosh St                                                    Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Taylor Schlieve                                                     Contingent
          5620 County Rd R                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.892
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $726.57
          taylor schnitzler                                                   Contingent
          S71W17353 Pleasant View Dr                                          Unliquidated
          muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1276 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1276 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.892
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Siegmeier                                                    Contingent
          18115 Everglades Road                                               Unliquidated
          Huntley, IL 60142
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.95
          Taylor Soltis                                                       Contingent
          30 1st ST NE                                                        Unliquidated
          Apt 201
                                                                              Disputed
          Minot, ND 58703
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.893
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Stepaniuk                                                    Contingent
          938 4th Street                                                      Unliquidated
          Apt. 211
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.893
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Stumpf                                                       Contingent
          W6088 Garnet Drive                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Sunke                                                        Contingent
          1026 S. Violet Lane                                                 Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Taylor Supple                                                       Contingent
          2040 S 77th St                                                      Unliquidated
          Milwaukee, WI 53219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Taylor Tousey                                                       Contingent
          W304 Carlson Ln                                                     Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1277 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1277 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.893
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.57
          Taylor Vandeberg                                                    Contingent
          N8529 Townhall rd                                                   Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Taylor Weier                                                        Contingent
          N5173 Lakeview Way                                                  Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,065.75
          Taynia Buskirk                                                      Contingent
          132 S. Eagle St.                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Tea Livingston                                                      Contingent
          4620 Wazeecha Avenue                                                Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Teagan Turba                                                        Contingent
          N9651 South Court                                                   Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ted Bauermeister                                                    Contingent
          1148 208th Ave                                                      Unliquidated
          New Richmond, WI 54017
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Ted Brahm                                                           Contingent
          W7134 School Dr                                                     Unliquidated
          Adell, WI 53001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1278 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1278 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.894
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $769.65
          Ted Dietzler                                                        Contingent
          W318S9070 Laurens Parkway                                           Unliquidated
          Mukwonago, WI 53149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Ted Jeske                                                           Contingent
          318 S Cty Rd J                                                      Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Ted Schuh                                                           Contingent
          535 Leisgang ct                                                     Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $554.34
          Ted Wittmann                                                        Contingent
          436 8th Street                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tejpal Dillon                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,564.63
          Tera Hackett                                                        Contingent
          402 W 14th Ave.                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Teresa Heim                                                         Contingent
          895 kirkwood st                                                     Unliquidated
          Dubuque, IA 52001
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1279 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1279 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.895
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Teresa Konz                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Teresa Satori                                                       Contingent
          5103 Catalina Ct                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          TERESE MARKS                                                        Contingent
          W8522 BREAKNECK RD                                                  Unliquidated
          Oakfield, WI 53065
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $858.38
          Teri DeGrand                                                        Contingent
          4028 County 416 20th Rd                                             Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Teri Huben                                                          Contingent
          1061 Harwood Avenue                                                 Unliquidated
          A3
                                                                              Disputed
          Green Bay, WI 54313
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.895
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Teri Murray                                                         Contingent
          1011 Florida Ave                                                    Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Teron Piontek                                                       Contingent
          232 N. Main ST                                                      Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1280 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1280 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.895
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.69
          Terrell Harris                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.95
          TERRI ANDERSON                                                      Contingent
          1114 Buchanan St                                                    Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.895
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $842.07
          Terri D'Amato                                                       Contingent
          1452 Quarry Road                                                    Unliquidated
          Kirkland, IL 60146
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Terri Dethlefs Russell                                              Contingent
          814 Stone Creek Cir                                                 Unliquidated
          Genoa, IL 60135
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $895.13
          Terri Kamps                                                         Contingent
          313 1/2 N. Bennett St                                               Unliquidated
          Upper
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.896
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.63
          Terri Klapperich                                                    Contingent
          W669 Hickory Road                                                   Unliquidated
          Saint Cloud, WI 53079
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Terri Perkins                                                       Contingent
          227 Edgewater Drive                                                 Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1281 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1281 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.896
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Terri Redding                                                       Contingent
          3661 Brookston Road                                                 Unliquidated
          PO Box 85
                                                                              Disputed
          Cloquet, MN 55720
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.896
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Terri Small                                                         Contingent
          157 Sheboygan St                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          TERRY BUTZ                                                          Contingent
          415 Pearl Lane                                                      Unliquidated
          U103
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.896
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Terry Rentmeester                                                   Contingent
          615 Dauphin St                                                      Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Terry Stephens                                                      Contingent
          3607 Hickory Hill Rd                                                Unliquidated
          Somerset, KY 42503
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.25
          TERRY STRICKLAND                                                    Contingent
          808 13th St                                                         Unliquidated
          Mosinee, WI 54455
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Terry Wetzel                                                        Contingent
          4022 Broadway st                                                    Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1282 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1282 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.897
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $890.38
          Terry Witt                                                          Contingent
          10205 Edgerton Ave NE                                               Unliquidated
          Rockford, MI 49341
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Tesa Bauer                                                          Contingent
          1011 Park St                                                        Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $913.50
          Tess or Josh Mason Montcrieff                                       Contingent
          2244 Gentry Drive                                                   Unliquidated
          #1
                                                                              Disputed
          Kaukauna, WI 54130
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.897
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Tessa Birkholz                                                      Contingent
          606 20th St. NW                                                     Unliquidated
          East Grand Forks, MN 56721
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tessa Bloss                                                         Contingent
          421 E Conant st                                                     Unliquidated
          Apt #4
                                                                              Disputed
          Portage, WI 53901
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.897
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.38
          Tessyanna Laborde                                                   Contingent
          807 grand ave                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Thalai Frasier                                                      Contingent
          11708 HWY 55                                                        Unliquidated
          Minneapolis, MN 55441
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1283 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1283 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.897
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $961.76
          Theodore Malkowski                                                  Contingent
          n1613 linda lou dr                                                  Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.91
          Theresa Bloch                                                       Contingent
          N2569 Hutchison Rd                                                  Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Theresa Coenen                                                      Contingent
          4524 N. Marshall Hts. Ave                                           Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Theresa Conrad                                                      Contingent
          N2224 HWY T                                                         Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $565.90
          Theresa Mayer                                                       Contingent
          N2598 State Rd 47                                                   Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Theresa McDermott                                                   Contingent
          278 Woodward St                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Theresa Payne                                                       Contingent
          1204 WILSON Street                                                  Unliquidated
          Onalaska, WI 54650
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1284 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1284 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.898
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Theresa Resop                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Theresa Stai                                                        Contingent
          520 Sweetbriar Lane                                                 Unliquidated
          Watertown, WI 53098
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Theresa Taylor                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.88
          THOMAS & BRENDA VANDEN BUSH                                         Contingent
          N2379 GREEN VALLEY RD                                               Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Thomas Albright                                                     Contingent
          1231 s 120 st                                                       Unliquidated
          Milwaukee, WI 53214
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Thomas Aulwes                                                       Contingent
          2740 Washington Ave                                                 Unliquidated
          Apt C
                                                                              Disputed
          Plover, WI 54467
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.899
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Thomas Behn                                                         Contingent
          931 Lincoln Dr. E                                                   Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1285 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1285 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.899
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Thomas Dougherty                                                    Contingent
          1030 W GRANT ST                                                     Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Thomas Dougherty                                                    Contingent
          1030 W Grant st                                                     Unliquidated
          appleton, Wi 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Thomas Ellner                                                       Contingent
          518 pine st.                                                        Unliquidated
          Sheboygan Falls, WI 53085
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Thomas Finendale                                                    Contingent
          108 SUNSHINE CT                                                     Unliquidated
          A
                                                                              Disputed
          Bonduel, WI 54107
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.899
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Thomas Fitzpatrick                                                  Contingent
          330 Pine St                                                         Unliquidated
          Republic, MI 49879
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Thomas Fuller                                                       Contingent
          1768 River Mill Rd                                                  Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,043.18
          Thomas Greis                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1286 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1286 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.899
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          THOMAS HARENBURG                                                    Contingent
          6360 E DECORAH AVE                                                  Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Thomas Herson                                                       Contingent
          958 Channel Tunnel Court                                            Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Thomas Hittman Jr                                                   Contingent
          923 OTTER AVE                                                       Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Thomas Jensen                                                       Contingent
          972 London St                                                       Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Thomas Jeppeson                                                     Contingent
          3410 wilderness trail                                               Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Thomas Leduc                                                        Contingent
          54 115TH AVE NE                                                     Unliquidated
          Minneapolis, MN 55434
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Thomas Lindsey                                                      Contingent
          N2676 County Road V                                                 Unliquidated
          Lodi, WI 53555
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1287 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1287 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.900
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Thomas Maes                                                         Contingent
          3931 ontonagon ln                                                   Unliquidated
          Green Bay, WI 54301
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Thomas McConnell                                                    Contingent
          2800 Montclair Place                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,486.00
          Thomas Moore                                                        Contingent
          5575 CTY RD N                                                       Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.00
          Thomas Moore                                                        Contingent
          5575 CTY RD N                                                       Unliquidated
          Pickett, WI 54964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.68
          Thomas Philipsen                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Thomas Schumacher                                                   Contingent
          1830 OAKDALE DR                                                     Unliquidated
          Waukesha, WI 53189
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $586.95
          thomas simonsen                                                     Contingent
          n168w20702 main st                                                  Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1288 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1288 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.901
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Thomas Smith                                                        Contingent
          513 Sangamon Ln                                                     Unliquidated
          Dixon, IL 61021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $441.00
          Thomas Souza                                                        Contingent
          15 Blackburn st                                                     Unliquidated
          Pawtucket, RI 02861
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Thomas Taff                                                         Contingent
          662 Division St.                                                    Unliquidated
          Quinnesec, MI 49876
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          THOMAS VANDEVYVER                                                   Contingent
          421 E 2ND ST                                                        Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $923.91
          Thomas Wendtland                                                    Contingent
          17565 Country Ln                                                    Unliquidated
          Brookfield, WI 53045
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Thomas Whiteman                                                     Contingent
          1218 Ohio St                                                        Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          thomas williams                                                     Contingent
          1335 e south river st                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1289 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1289 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.902
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Thomas Yates                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $829.50
          Thomas Zoeller                                                      Contingent
          115 S Broadway                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $997.50
          Thomas Zoeller                                                      Contingent
          115 S Broadway                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Thomasina Faulkes                                                   Contingent
          1440 Karen Court                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Thy Wallendal                                                       Contingent
          107 Barwig ave                                                      Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Thyra Hinkens                                                       Contingent
          W6294 Midway Rd.                                                    Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tia Richards                                                        Contingent
          3316 Wiggins Way                                                    Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1290 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1290 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.902
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tiaira Tedder                                                       Contingent
          33064 E Bertrand St                                                 Unliquidated
          Niles, MI 49120
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.84
          Tiana Hanson                                                        Contingent
          5845 w riverside dr                                                 Unliquidated
          Hurley, WI 54534
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tiana Williams                                                      Contingent
          723 Fredrick ct.                                                    Unliquidated
          Apt 9
                                                                              Disputed
          Green Bay, WI 54313
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.903
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.76
          Tieranny Noel                                                       Contingent
          1235 Timothy Trl                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $541.76
          Tierney Dickman                                                     Contingent
          W1222 Arbor Lake E                                                  Unliquidated
          Lyndon Station, WI 53944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Tierra Brezsko                                                      Contingent
          N2545 Deer Path Dr                                                  Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.63
          Tiffani King                                                        Contingent
          2177 Esker Rd                                                       Unliquidated
          Hatley, WI 54440
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1291 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1291 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.903
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Tiffanie Beaudoin                                                   Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tiffanie Lamb                                                       Contingent
          8357 N Territorial Rd                                               Unliquidated
          Evansville, WI 53536
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Tiffany Berry                                                       Contingent
          1132 W. 7TH AVE                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tiffany Dufeck                                                      Contingent
          11074 Brazeau Town Hall Ln                                          Unliquidated
          Pound, WI 54161
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Tiffany Dulock                                                      Contingent
          34111 Blackfoot                                                     Unliquidated
          Westland, MI 48185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tiffany Gniot                                                       Contingent
          1321 Canterbury                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tiffany Gribbins                                                    Contingent
          212 E Lincoln St                                                    Unliquidated
          Edinburg, IL 62531
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1292 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1292 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.904
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          Tiffany Hendrickson                                                 Contingent
          1105 ECHO LN                                                        Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Tiffany Jacobsen                                                    Contingent
          412 Red Coat Ct                                                     Unliquidated
          Waterford, WI 53185
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Tiffany Koehn                                                       Contingent
          148 School Street                                                   Unliquidated
          Chilton, WI 53014
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Tiffany Krofft                                                      Contingent
          19 Malpass Rd                                                       Unliquidated
          Albany, NY 12203
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Tiffany Menning                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,071.00
          Tiffany Meunier                                                     Contingent
          1214 Meadow Ln                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114.44
          Tiffany Terrell                                                     Contingent
          7703 14th Avenue                                                    Unliquidated
          Kenosha, WI 53143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1293 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1293 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.904
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $362.20
          Tiffany Verbeten                                                    Contingent
          501 S HUBBARD ST                                                    Unliquidated
          Horicon, WI 53032
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Tiffany Zahn                                                        Contingent
          539 Lamers Road                                                     Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.13
          Tim Atherton                                                        Contingent
          610 Oregon                                                          Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Tim Barth                                                           Contingent
          1129 Patio Drive                                                    Unliquidated
          Cheyenne, WY 82009
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $456.20
          Tim Becker                                                          Contingent
          1227 Main Street                                                    Unliquidated
          Eau Claire, WI 54701
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Tim Cary                                                            Contingent
          623 11th St SE                                                      Unliquidated
          Rochester, MN 55904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Tim Cunningham                                                      Contingent
          1124 Georgia Ave                                                    Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1294 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1294 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.905
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153.30
          Tim Deviley                                                         Contingent
          4229 milltown road                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Tim Doyle                                                           Contingent
          2600 E Fenway Dr                                                    Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          TIM GRABER                                                          Contingent
          E 9545 MANSKE RD                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Tim Guseck                                                          Contingent
          920 s. Spring st.                                                   Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Tim Honhorst                                                        Contingent
          W172N11414 Division Rd.                                             Unliquidated
          Apt. H
                                                                              Disputed
          Germantown, WI 53022
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.906
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Tim Horrigan                                                        Contingent
          1001 Second Line W                                                  Unliquidated
          36
                                                                              Disputed
          Sault Ste. Marie ON P6C 6G9
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.906
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Tim Karpf                                                           Contingent
          W7652 Hillwood Ct                                                   Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1295 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1295 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.906
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,896.83
          Tim klitzke                                                         Contingent
          211 Commercial St                                                   Unliquidated
          PO Box 84
                                                                              Disputed
          Arlington, WI 53911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.906
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Tim Kolb                                                            Contingent
          801 Windover Court                                                  Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.906
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.83
          Tim Komorowski                                                      Contingent
          1630 Delaware St                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.906
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Tim La Count                                                        Contingent
          N9091 county road Y                                                 Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.906
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,539.30
          Tim Livermore                                                       Contingent
          432 N Franklin St                                                   Unliquidated
          Sheboygan, WI 53081
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.906
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $504.51
          Tim Mancl                                                           Contingent
          W8432 Nakoma Ave.                                                   Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.906
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.63
          TIM MERTZ                                                           Contingent
          250 DOTY AVE                                                        Unliquidated
          APT #2
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1296 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1296 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.906
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tim Milligan                                                        Contingent
          2315 Chestnut Street                                                Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Tim Murphy                                                          Contingent
          W3799 US Hwy 45                                                     Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Tim Riemer                                                          Contingent
          11928 zastrow road                                                  Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Tim Speich                                                          Contingent
          2005 Myra ave.                                                      Unliquidated
          Janesville, WI 53548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Tim Tucker Ii                                                       Contingent
          8526 Lee Street                                                     Unliquidated
          Crown Point, IN 46307
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Tim Winchell                                                        Contingent
          P.o. box 422                                                        Unliquidated
          Markesan, WI 53946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Timmothy Ballinger                                                  Contingent
          1684 W Madison St                                                   Unliquidated
          Iron River, MI 49935
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1297 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1297 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.907
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.50
          Timmy Fisher                                                        Contingent
          744 bodewadomi circle                                               Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Timothy Charbarneau                                                 Contingent
          W2033 Heineman Rd                                                   Unliquidated
          Merrill, WI 54452
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Timothy Guest                                                       Contingent
          5166 Oakview Dr                                                     Unliquidated
          Swartz Creek, MI 48473
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Timothy Hogan                                                       Contingent
          W3202 Archer CT                                                     Unliquidated
          Pine River, WI 54965
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Timothy Kent                                                        Contingent
          N9224 Mengel Hill Rd                                                Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $194.25
          timothy lemke                                                       Contingent
          1413 center st                                                      Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          Timothy Monts                                                       Contingent
          400 Seale Ln                                                        Unliquidated
          Pontotoc, MS 38863
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1298 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1298 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.908
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Timothy Pahnke                                                      Contingent
          6520 cth J                                                          Unliquidated
          Reedsville, WI 54230
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          TIMOTHY PATTERSON                                                   Contingent
          721 GROVE ST                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $968.63
          Timothy Petri                                                       Contingent
          1811 19TH ST                                                        Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          TIMOTHY RODGERS                                                     Contingent
          149 B North State St.                                               Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          TIMOTHY THOMPSON                                                    Contingent
          620 OAKWOOD ST                                                      Unliquidated
          Wild Rose, WI 54984
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,483.13
          Timothy Waupoose                                                    Contingent
          W639 Red Wing Way                                                   Unliquidated
          Keshena, WI 54135
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Timothy Wozniczka                                                   Contingent
          1720 Parkwood Drive                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1299 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1299 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.909
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          timothy wusthoff                                                    Contingent
          PO Box 354                                                          Unliquidated
          Elkhart Lake, WI 53020
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Tina Domask                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,173.38
          Tina Dumbleton                                                      Contingent
          1061 HONEYSUCKLE LN                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,334.54
          Tina Iverson                                                        Contingent
          1732 Charles Dr                                                     Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,441.13
          TINA KARLS                                                          Contingent
          35 E Chicago St                                                     Unliquidated
          Kiel, WI 53042
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Tina Keen                                                           Contingent
          518 North State Street                                              Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Tina Kratz                                                          Contingent
          1846 whitewater drive                                               Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1300 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1300 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.909
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Tina Kruse                                                          Contingent
          844 Appleton St                                                     Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          tina lupton                                                         Contingent
          4361 Soda Creek Road                                                Unliquidated
          Apt 9
                                                                              Disputed
          Oshkosh, WI 54901
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.909
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.98
          Tina Mack                                                           Contingent
          8757 Hwy 32                                                         Unliquidated
          Suring, WI 54174
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $548.07
          Tina Schroeder                                                      Contingent
          6428 Paynes Point Rd                                                Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tina Smith                                                          Contingent
          395 N Cedar St                                                      Unliquidated
          Waterman, IL 60556
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tina Soda                                                           Contingent
          W684 Riverdale Drive                                                Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Tina Tollefson Carpenter                                            Contingent
          N6376 Hillcrest Road                                                Unliquidated
          Pardeeville, WI 53954
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1301 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1301 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.910
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Tina Virgo                                                          Contingent
          703 10th street                                                     Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Tisha Indermuehle                                                   Contingent
          307 Roedl Ct.                                                       Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Tisha Indermuehle                                                   Contingent
          307 Roedl Ct.                                                       Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          TJ Larson                                                           Contingent
          W6620 Cedar Dr                                                      Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,493.63
          toby kissinger                                                      Contingent
          1940 TUMBLEWEED                                                     Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,020.57
          Todd Christensen                                                    Contingent
          1309 harmony dr                                                     Unliquidated
          Racine, WI 53402
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Todd Cina                                                           Contingent
          665 Cledel St                                                       Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1302 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1302 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.911
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Todd Diedrich                                                       Contingent
          N7424 Niagara Lane                                                  Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Todd Garling                                                        Contingent
          613 S. ST. Augustine St.                                            Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Todd Garrigan                                                       Contingent
          907 Raton Court                                                     Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Todd Malewski                                                       Contingent
          810 9th Street                                                      Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.07
          Todd Mccormick                                                      Contingent
          364 Minde Ct                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.38
          TODD MEYER                                                          Contingent
          4070 E ELM RD                                                       Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.38
          Todd Natzke                                                         Contingent
          325 FILLMORE ST                                                     Unliquidated
          Fredonia, WI 53021
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1303 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1303 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.911
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Todd Nechkash                                                       Contingent
          103 Collins Street                                                  Unliquidated
          Ridgeway, WI 53582
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.911
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Todd Olski                                                          Contingent
          2545 Teakwood Street                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Todd Rabas                                                          Contingent
          W5624 Margaret Dr                                                   Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.14
          Todd Rufenacht                                                      Contingent
          125 N. Park St                                                      Unliquidated
          Belleville, WI 53508
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $304.50
          Todd Schaefer                                                       Contingent
          W4334 Birch Rd                                                      Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $674.07
          Todd Schreier                                                       Contingent
          10181 S Barrington Dr                                               Unliquidated
          Oak Creek, WI 53154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.63
          TODD SCHWEBS                                                        Contingent
          1623 LORAIN CT                                                      Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1304 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1304 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.912
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $842.07
          Todd Simpson jr                                                     Contingent
          1905 13th street                                                    Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $167.47
          Todd Simpson jr                                                     Contingent
          1905 13th street                                                    Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,887.38
          Todd Smith                                                          Contingent
          303 N Houghton Ave                                                  Unliquidated
          Manistique, MI 49854
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Todd Soucy                                                          Contingent
          129 w sunset                                                        Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Todd Vander Velden                                                  Contingent
          1710 S Irma St                                                      Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Tom Becker                                                          Contingent
          1429 1/2 Elm St                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tom Brunette                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1305 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1305 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.913
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.88
          Tom Buchholz                                                        Contingent
          1605 Orchard Lane                                                   Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,564.50
          Tom Burmeister                                                      Contingent
          1768 N. Warren Ave.                                                 Unliquidated
          Milwaukee, WI 53202
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          TOM DEVOE                                                           Contingent
          410 E LINCOLN AVE                                                   Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Tom Ferrin                                                          Contingent
          611 N Pinecrest Rd                                                  Unliquidated
          Bolingbrook, IL 60440
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tom Golden                                                          Contingent
          N1830 VANCOPS DRIVE                                                 Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.39
          Tom Haupenthal                                                      Contingent
          S70w19412 Wentland Drive                                            Unliquidated
          Muskego, WI 53150
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.913
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.00
          Tom Jaeger                                                          Contingent
          660 Ease US HWY 6                                                   Unliquidated
          Westville, IN 46391
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1306 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1306 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.913
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          TOM JONES                                                           Contingent
          5732 GLENDALE AVE                                                   Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.10
          Tom Mclain                                                          Contingent
          314 20th ave sw                                                     Unliquidated
          Rochester, MN 55902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          Tom Prey                                                            Contingent
          1129 MCDONALD ST                                                    Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Tom Robitaille                                                      Contingent
          501 E F St                                                          Unliquidated
          Iron Mountain, MI 49801
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Tom Thorvaldson                                                     Contingent
          2586 Chesapeake Dr.                                                 Unliquidated
          Madison, WI 53719
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,089.38
          TOM WILLIAMS                                                        Contingent
          618 E SYLVAN AVE                                                    Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tommie Preslaski                                                    Contingent
          6421 Kawula Ln                                                      Unliquidated
          Sobieski, WI 54271
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1307 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1307 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.914
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.96
          Tommy Gradeless                                                     Contingent
          4250 w 150 s                                                        Unliquidated
          Angola, IN 46703
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Tommy Guffey                                                        Contingent
          2607 E Jackson                                                      Unliquidated
          Muncie, IN 47303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Tommy Hoffman                                                       Contingent
          601 East Park Ave                                                   Unliquidated
          Des Moines, IA 50315
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Toni Dotson                                                         Contingent
          1588 Eufola Rd                                                      Unliquidated
          Statesville, NC 28677
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.23
          Toni Grawvunder                                                     Contingent
          524 Wisconsin St                                                    Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Toni Greene                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Toni Hundertmark                                                    Contingent
          W4855 Branch Rd                                                     Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1308 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1308 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.915
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.25
          Toni Pena                                                           Contingent
          144 E Huron St                                                      Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.95
          Toni Tanner                                                         Contingent
          915 S Webster Ave                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $917.18
          Toni West                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          Tonja Hansen                                                        Contingent
          N2320 Sky View Ln                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tony Burdosh                                                        Contingent
          4810 Stella ct                                                      Unliquidated
          Apt 28
                                                                              Disputed
          Oneida, WI 54155
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.915
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tony Christensen                                                    Contingent
          405 S. Division St.                                                 Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,968.75
          Tony Combs                                                          Contingent
          1825 S Washburn St                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1309 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1309 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.916
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,915.73
          Tony Davis                                                          Contingent
          2127 packerland ave                                                 Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Tony Hying                                                          Contingent
          909 Lincoln Green Court                                             Unliquidated
          Deforest, WI 53532
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tony Krueger                                                        Contingent
          212 s. john st.                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Tony Parlato                                                        Contingent
          5015 CR 550                                                         Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $964.43
          TONY PUPP                                                           Contingent
          N8664 BLOY LN                                                       Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Tony Rodriguez                                                      Contingent
          321 Crystal Dr.                                                     Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.57
          Tony Snyder                                                         Contingent
          63 Center Street                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1310 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1310 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.916
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Tony Snyder                                                         Contingent
          63 Center Street                                                    Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Tony Thede                                                          Contingent
          W2449 Greenspire Way                                                Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Tony Van Lannen                                                     Contingent
          499 Tyrolian Dr                                                     Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          tony VILLANOVA                                                      Contingent
          3610 w 115th place                                                  Unliquidated
          Chicago, IL 60655
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Tonya Christoph                                                     Contingent
          1633 Meadows Lane                                                   Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tonya Forrest                                                       Contingent
          215 Jefferson St.                                                   Unliquidated
          Tomah, WI 54660
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.88
          Tonya Konop                                                         Contingent
          4780 Stevens Drive                                                  Unliquidated
          Hubertus, WI 53033
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1311 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1311 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.917
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Torah Morgan                                                        Contingent
          2720 Edgewood Drive                                                 Unliquidated
          Rockford, IL 61114
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351.23
          Torey Smith                                                         Contingent
          782 strawberry Lane                                                 Unliquidated
          Muskegon, MI 49442
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Tori Finn                                                           Contingent
          W2819 US Hwy2                                                       Unliquidated
          Vulcan, MI 49892
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Tori Hipke                                                          Contingent
          612 3rd St                                                          Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Tori Phillips                                                       Contingent
          336 Oakmont Street                                                  Unliquidated
          Oregon, WI 53575
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tori Van Ess                                                        Contingent
          1446 W Washington Ave                                               Unliquidated
          Cleveland, WI 53015
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tori Weber                                                          Contingent
          1377 Spring Street                                                  Unliquidated
          Sobieski, WI 54171
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1312 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1312 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.918
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $451.45
          Torie Collins                                                       Contingent
          313 w crossing meadows lane                                         Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Toris Welsch                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.918
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Torre Beza                                                          Contingent
          123 West Huron St                                                   Unliquidated
          Apt C
                                                                              Disputed
          Berlin, WI 54923
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.918
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Torrie Frahm                                                        Contingent
          1355 North Arthur Burch Drive                                       Unliquidated
          lot h1
                                                                              Disputed
          Bourbonnais, IL 60914
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.918
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,659.38
          TORY RIEBE                                                          Contingent
          9079 GRAY LAKE RD                                                   Unliquidated
          Gillett, WI 54124
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,750.00
          Toys for Trucks                                                     Contingent
          2326 S. Washburn St.                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Sponsorship 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Tra Jordan                                                          Contingent
          408 Elmore St.                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1313 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1313 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.918
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Trace Anderson                                                      Contingent
          714 N Hawthorne Drive                                               Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Tracey Larson                                                       Contingent
          N64W14530 Poplar Dr                                                 Unliquidated
          Menomonee Falls, WI 53051
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.19
          TRACEY PUNZEL                                                       Contingent
          116 Stonefield Circle                                               Unliquidated
          Mount Horeb, WI 53572
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Tracey Schulteis                                                    Contingent
          926 Hillcrest St                                                    Unliquidated
          West Bend, WI 53095
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Traci Meyer                                                         Contingent
          N8944 Lakeshore Dr                                                  Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.15
          Traci Schwalbach                                                    Contingent
          3434 Rosenberry Ct                                                  Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Traci Strachota                                                     Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1314 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1314 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.919
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Traci Westphal                                                      Contingent
          W10259 Allcan Rd                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,665.83
          Tracie Lautenschlager                                               Contingent
          1302 Elmwood Ave                                                    Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tracilyn Willer                                                     Contingent
          214 Nancy Ln                                                        Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tracy Abrams                                                        Contingent
          523 Elm Street                                                      Unliquidated
          PO Box 46
                                                                              Disputed
          Beecher, IL 60401
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.919
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tracy Alsteen                                                       Contingent
          2246 Center street                                                  Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tracy Bandle                                                        Contingent
          1312 Lake Breeze Rd                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.88
          Tracy Burdick                                                       Contingent
          W8306 Lone Elm Rd                                                   Unliquidated
          Van Dyne, WI 54979
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1315 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1315 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.920
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.68
          Tracy Cook                                                          Contingent
          6900 middle Rd.                                                     Unliquidated
          Apt1
                                                                              Disputed
          Racine, WI 53402
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.920
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Tracy Fitzgerald                                                    Contingent
          9630 Evergreen Ave                                                  Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,468.43
          Tracy Gauger                                                        Contingent
          W6541 Austin Dr                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Tracy Gilbertsen                                                    Contingent
          509 N Washington St                                                 Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tracy Haack                                                         Contingent
          1908 Pats Place                                                     Unliquidated
          Cross Plains, WI 53528
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tracy Holewinski                                                    Contingent
          W1863 County S                                                      Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.920
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.13
          Tracy KIEFERT                                                       Contingent
          1209 Bruss Street                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1316 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1316 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.920
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Tracy Kortbein                                                      Contingent
          1205 Bismarck Ave                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Tracy Krause                                                        Contingent
          1219 Geele Ave                                                      Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Tracy Marten                                                        Contingent
          173724 Gold Dust Rd                                                 Unliquidated
          Ringle, WI 54471
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Tracy Maynard                                                       Contingent
          426 Washington Ave                                                  Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Tracy Mccarty                                                       Contingent
          N3573 Red Oak Drive                                                 Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tracy Mikle                                                         Contingent
          2330 Parkside Drive                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,178.76
          Tracy Mikulski                                                      Contingent
          908 E Northwood Dr                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1317 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1317 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.921
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361.15
          Tracy Miller                                                        Contingent
          610 Tori St                                                         Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tracy Muskevitsch                                                   Contingent
          N2650 County Road W                                                 Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $660.45
          Tracy Peterson                                                      Contingent
          431 1ST ST                                                          Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tracy Quinn                                                         Contingent
          1158 Loretta Ave                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Tracy REYNOLDS                                                      Contingent
          1391 FAIRFAX ST                                                     Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.67
          Tracy Sabel Stewart                                                 Contingent
          605 Mt Carmel St                                                    Unliquidated
          Mount Calvary, WI 53057
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,289.30
          Tracy Schaub                                                        Contingent
          W 6011 cty rd f                                                     Unliquidated
          Cascade, WI 53011
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1318 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1318 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.922
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,024.00
          Tracy Schierl                                                       Contingent
          1801 E Robin Way Unit J                                             Unliquidated
          J
                                                                              Disputed
          Appleton, WI 54915
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.922
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Tracy Schinker                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Tracy Schneider                                                     Contingent
          N6561 Carrington Drive                                              Unliquidated
          Fond Du Lac, WI 54937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,312.76
          Tracy Schultz                                                       Contingent
          N1855 MANLEY RD                                                     Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $599.56
          Tracy Trimm                                                         Contingent
          1191 N Walnut Ave                                                   Unliquidated
          White Cloud, MI 49349
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,113.00
          Tracy Tschanz                                                       Contingent
          4298 s US HWY 45                                                    Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Tracy VanErem                                                       Contingent
          1514 Grace St                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1319 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1319 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.923
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Travis Aldermam                                                     Contingent
          6320 plover rd.                                                     Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.70
          Travis Boulanger                                                    Contingent
          1162 hwy 32                                                         Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $591.68
          Travis Duchatschek                                                  Contingent
          4420 County Rd N                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Travis Eberle                                                       Contingent
          1991 Williams St                                                    Unliquidated
          Sturgis, SD 57785
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Travis Fox                                                          Contingent
          W1464 GREINER RD                                                    Unliquidated
          KAUKAUNA, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Travis Hietpas                                                      Contingent
          N1179 Fox River rd                                                  Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Travis Hollett                                                      Contingent
          2021 Deckner ave                                                    Unliquidated
          103
                                                                              Disputed
          Green Bay, WI 54302
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1320 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1320 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.923
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Travis Howard                                                       Contingent
          1407 n.linwood Ave                                                  Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $173.26
          Travis Kluge                                                        Contingent
          714 S. Main Street                                                  Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $181.66
          Travis Leiterman                                                    Contingent
          4920 church rd.                                                     Unliquidated
          New Franken, WI 54229
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Travis Mannikko                                                     Contingent
          18294 us highway 41                                                 Unliquidated
          Lanse, MI 49946
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.45
          Travis Marten                                                       Contingent
          W1848 county road uu                                                Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.38
          Travis Olson                                                        Contingent
          1520 N Graceland.ave                                                Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          Travis Pavek                                                        Contingent
          4147 South Highway 45                                               Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1321 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1321 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.924
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Travis Schaefer                                                     Contingent
          307 Depot St                                                        Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          TRAVIS SCHINDEL                                                     Contingent
          N2728 STUMPF RD                                                     Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $871.50
          TRAVIS SCHMIDT                                                      Contingent
          W1193 High Pointe Circle                                            Unliquidated
          #205
                                                                              Disputed
          Rubicon, WI 53078
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.924
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.38
          Travis Schmudlach                                                   Contingent
          322 E Fond Du Lac St                                                Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Travis Schmudlach                                                   Contingent
          322 E Fond Du Lac St                                                Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Travis Schroeder                                                    Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.925
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $425.25
          TRAVIS STRITZEL                                                     Contingent
          436 West 14th Ave                                                   Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1322 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1322 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.925
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.33
          Travis Sullivan                                                     Contingent
          1542 Addie Parkway                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.925
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Travis Vitense                                                      Contingent
          1108 Rock Ave                                                       Unliquidated
          11
                                                                              Disputed
          Waupun, WI 53963
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.925
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Travis Wegner                                                       Contingent
          N5846 Elysium Court                                                 Unliquidated
          Princeton, WI 54968
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.925
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.38
          Travis Weyenberg                                                    Contingent
          N352 Fieldside Ln.                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.925
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401.63
          Travis Wiltzius                                                     Contingent
          1616 JANICE AVE                                                     Unliquidated
          7
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.925
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Trent Dougan                                                        Contingent
          1717 S Grand Ave                                                    Unliquidated
          201
                                                                              Disputed
          Ames, IA 50010
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.925
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $842.03
          Trent Rahmlow                                                       Contingent
          3307 Clay Rd                                                        Unliquidated
          Mishicot, WI 54228
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1323 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1323 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.925
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Trent Snare                                                         Contingent
          1284 Dakota Dr                                                      Unliquidated
          Box Elder, SD 57719
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.925
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Trent Versluis                                                      Contingent
          1749 golf course Blvd lot 68                                        Unliquidated
          Independence, IA 50644
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Tressa Eckhoff                                                      Contingent
          631 Wilson St.                                                      Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233.07
          Trestarska Vele                                                     Contingent
          1660 S Huron Road                                                   Unliquidated
          6
                                                                              Disputed
          Green Bay, WI 54311
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.926
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Trevin Henker                                                       Contingent
          197 Brandon Street                                                  Unliquidated
          Waupun, WI 53963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Trevor Anderson                                                     Contingent
          2534 Landler Street                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Trevor Balboa                                                       Contingent
          N1741 Chesapeake Ct                                                 Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1324 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1324 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.926
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Trevor Bastian                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Trevor Bujold                                                       Contingent
          825 s Olson ave                                                     Unliquidated
          G
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.926
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Trevor Coleman                                                      Contingent
          N8635 Winding Trail Dr                                              Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $424.15
          Trevor Fenton                                                       Contingent
          22 county road mo                                                   Unliquidated
          Negaunee, MI 49866
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Trevor Hammen                                                       Contingent
          571 cornrow court                                                   Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Trevor Hansen                                                       Contingent
          41 HOWSE MOUNT NE                                                   Unliquidated
          Calgary AB T3K 5L8
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Trevor Herman                                                       Contingent
          764 East River Drive                                                Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1325 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1325 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.927
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $556.50
          Trevor Hermus                                                       Contingent
          527 Jeffrey St                                                      Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Trevor Immel                                                        Contingent
          w3019 hwy h                                                         Unliquidated
          Eden, WI 53019
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Trevor Jandrey                                                      Contingent
          410 Kennedy Dr                                                      Unliquidated
          Brillion, WI 54110
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Trevor Jungwirth                                                    Contingent
          1011 Gregory St.                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.19
          Trevor Kluck                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Trevor Letourneau                                                   Contingent
          W5099 Valley Creek Rd                                               Unliquidated
          Fond du Lac, Wi 55937
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.927
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Trevor Marquardt                                                    Contingent
          2784 Fairview rd                                                    Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1326 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1326 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.927
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,667.40
          Trevor McCarthy                                                     Contingent
          N3460 CORTLAND LN                                                   Unliquidated
          Antigo, WI 54409
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Trevor Mulder                                                       Contingent
          W4738 Deer Run Dr                                                   Unliquidated
          Black Creek, WI 54106
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.08
          Trevor Peterson                                                     Contingent
          N168 w21700 main st.                                                Unliquidated
          Lot 134
                                                                              Disputed
          Jackson, WI 53037
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.928
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Trevor Peterson                                                     Contingent
          W4090 Redtail Court                                                 Unliquidated
          Malone, WI 53049
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Trevor Prusinski                                                    Contingent
          4120 E Appleseed Dr                                                 Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Trevor Wilke                                                        Contingent
          222 E 3rd st                                                        Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.00
          Trevor Wittmann                                                     Contingent
          N88W24152 n Lisbon rd                                               Unliquidated
          Sussex, WI 53089
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1327 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1327 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.928
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Trey Van Handel                                                     Contingent
          2665 Larsen rd                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          tricia compton                                                      Contingent
          6494 main street                                                    Unliquidated
          Abrams, WI 54101
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.71
          Tricia DeLorme                                                      Contingent
          1017 15th Street                                                    Unliquidated
          Menominee, MI 49858
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Tricia Gross                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,352.00
          Tricia Hendley                                                      Contingent
          715 North Ottawa ave                                                Unliquidated
          Dixon, IL 61021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tricia Manogue                                                      Contingent
          353A S Fair St                                                      Unliquidated
          Wautoma, WI 54982
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Tricia Skruch                                                       Contingent
          1411 Berlin St                                                      Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1328 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1328 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.929
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.18
          Tricia Van Handel                                                   Contingent
          640 7th St                                                          Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Tricia Vorpahl                                                      Contingent
          1114 Jordan Rd                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Tricia Weisnicht                                                    Contingent
          565 N. Lockin St.                                                   Unliquidated
          Brandon, WI 53919
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          Trina Kerscher                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Trinity Brede                                                       Contingent
          N1263 Two Creek Rd                                                  Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Trinity Mueller                                                     Contingent
          65 Maria Lane                                                       Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Trinity Roehl                                                       Contingent
          615 Hall Street                                                     Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1329 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1329 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.930
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Trinity Rucker                                                      Contingent
          359 county road b                                                   Unliquidated
          Platteville, WI 53818
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,682.63
          Trish Bloomquist                                                    Contingent
          250 Bloomquist Mountain Road                                        Unliquidated
          Grand Marais, MN 55604
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Trisha Feldkamp                                                     Contingent
          7290 Blake Road                                                     Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Trisha Houfek                                                       Contingent
          509 a. Atlantic st                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,606.50
          TRISHA MILLER                                                       Contingent
          2050 WALNUT ST                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.74
          Trisha Paiser                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.15
          Trishala Paulick                                                    Contingent
          270 E Follett st                                                    Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1330 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1330 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.930
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Trista Johnson                                                      Contingent
          1000 Meadowview dr                                                  Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          TRISTA KLUGE                                                        Contingent
          112 Center St                                                       Unliquidated
          Fox Lake, WI 53933
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,032.68
          Tristan Crowder                                                     Contingent
          7076 Cardinal Road                                                  Unliquidated
          Fair Oaks, CA 95628
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tristan Spears                                                      Contingent
          1270 St.clair ave.                                                  Unliquidated
          Saint Paul, MN 55106
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Triston Seaman                                                      Contingent
          N1470 Stone Bluff Lane                                              Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Troy Armstrong                                                      Contingent
          1514 doemel st                                                      Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.25
          Troy Blanchard                                                      Contingent
          125 Prairie Ct                                                      Unliquidated
          Coleman, WI 54112
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1331 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1331 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.931
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Troy Brocker                                                        Contingent
          1413 Hoover ct                                                      Unliquidated
          New Holstein, WI 53061
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Troy Dessert                                                        Contingent
          1788 west Dalmeny way                                               Unliquidated
          Riverton, UT 84065
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Troy Dilley                                                         Contingent
          10759 Hampton Road                                                  Unliquidated
          Bloomington, WI 53804
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.96
          Troy Erhardt                                                        Contingent
          4319 Haven Avenue                                                   Unliquidated
          Racine, WI 53405
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Troy Ferron                                                         Contingent
          N8481 Fir Rd                                                        Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $501.84
          Troy Fowler                                                         Contingent
          9053 COUNTY ROAD B                                                  Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.88
          Troy Inman                                                          Contingent
          712 Oconto PL                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1332 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1332 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.932
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Troy Janssen                                                        Contingent
          2512 Kennedy rd                                                     Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Troy Michalski                                                      Contingent
          12 Aztec Drive                                                      Unliquidated
          North Adams, MA 01247
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Troy Peritz                                                         Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Troy Sikes                                                          Contingent
          11003 Dianne Cv                                                     Unliquidated
          Riverview, FL 33578
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.50
          TROY WEYLAND                                                        Contingent
          512 JEANETTE ST                                                     Unliquidated
          Combined Locks, WI 54113
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Ty Cook                                                             Contingent
          470 Evergreen Terrace                                               Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ty Dorner                                                           Contingent
          4288 vans lane                                                      Unliquidated
          Green Bay, WI 54311
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1333 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1333 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.932
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Ty Flannery                                                         Contingent
          5624 Corning Rd.                                                    Unliquidated
          Crandon, WI 54520
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $723.44
          Ty Lindsley                                                         Contingent
          W3939 State Road 67                                                 Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Ty Plagenz                                                          Contingent
          W1769 sandstone ave                                                 Unliquidated
          Ripon, WI 54971
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $621.08
          Tyler Adams                                                         Contingent
          478 Sarah Street                                                    Unliquidated
          Birnamwood, WI 54414
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Tyler Anderson                                                      Contingent
          1520 Vernon st                                                      Unliquidated
          Stoughton, WI 53589
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.25
          Tyler Anderson                                                      Contingent
          2121 South Broadway                                                 Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Tyler Arndt                                                         Contingent
          100 south Oregon avenue                                             Unliquidated
          Morris, MN 56267
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1334 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1334 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.933
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tyler Baldauf                                                       Contingent
          6110 32nd St S                                                      Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Beschta                                                       Contingent
          E8314 Seefeld RD                                                    Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,083.57
          Tyler Butzlaff                                                      Contingent
          8332 Highland Dr.                                                   Unliquidated
          Kewaskum, WI 53040
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.19
          Tyler Carnes                                                        Contingent
          550 W Western Ave                                                   Unliquidated
          409
                                                                              Disputed
          Muskegon, MI 49440
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.933
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tyler Carty                                                         Contingent
          4110 bellevue place                                                 Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.934
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $628.18
          tyler corrier                                                       Contingent
          525 Demers Ave                                                      Unliquidated
          207
                                                                              Disputed
          East Grand Forks, MN 56721
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.934
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Cross                                                         Contingent
          N3605 Dunning Rd                                                    Unliquidated
          Poynette, WI 53955
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1335 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1335 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.934
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tyler DeBauche                                                      Contingent
          2557 Waukau Ave                                                     Unliquidated
          6
                                                                              Disputed
          Oshkosh, WI 54904
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.934
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Tyler Devet                                                         Contingent
          413 W South Park Ave                                                Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.934
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,107.75
          Tyler Ebben                                                         Contingent
          781 E Division St                                                   Unliquidated
          5
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.934
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $468.83
          Tyler Englebert                                                     Contingent
          400 N Richmond st                                                   Unliquidated
          Unit 208
                                                                              Disputed
          Appleton, WI 54911
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.934
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $949.20
          Tyler Ermis                                                         Contingent
          540 E Glenbrook Dr                                                  Unliquidated
          Pulaski, WI 54162
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.934
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Fayta                                                         Contingent
          1718 Kalahari Drive                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.934
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tyler Geidel                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1336 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1336 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.934
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.13
          Tyler Geske                                                         Contingent
          824 manitowoc st                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $711.90
          Tyler Glass                                                         Contingent
          726 thrush street                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.38
          Tyler Hampton                                                       Contingent
          854 School Place                                                    Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $898.72
          Tyler Hardwick                                                      Contingent
          4960 Karen 17.25 St                                                 Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Tyler Hetzel                                                        Contingent
          w616 st. rd. 23                                                     Unliquidated
          Green Lake, WI 54941
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tyler hoefler                                                       Contingent
          947 pleasantview ave                                                Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Tyler Hoffman                                                       Contingent
          3822 Bluebird Drive                                                 Unliquidated
          Stevens Point, WI 54482
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1337 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1337 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.935
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Hoodie                                                        Contingent
          1739 Crown drive                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,097.31
          Tyler Howard                                                        Contingent
          324 W. Winneconne Ave                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Tyler Huss                                                          Contingent
          944 E Elm dr                                                        Unliquidated
          apt 8
                                                                              Disputed
          Little Chute, WI 54140
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.935
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Tyler Kachel                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.04
          Tyler Kelley                                                        Contingent
          2987 Brooks Rd.                                                     Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.95
          Tyler kellner                                                       Contingent
          36036 cr 18                                                         Unliquidated
          Starbuck, MN 56381
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Tyler Koerth                                                        Contingent
          228 Baker Blvd                                                      Unliquidated
          Atp 3
                                                                              Disputed
          Beaver Dam, WI 53916
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1338 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1338 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.936
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tyler Kohler                                                        Contingent
          1830 County rd ii                                                   Unliquidated
          Apt #29
                                                                              Disputed
          Neenah, WI 54956
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.936
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Tyler Kolb                                                          Contingent
          N2774 French rd                                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.24
          Tyler Kroes                                                         Contingent
          3085 County Line Road                                               Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Tyler Lewis                                                         Contingent
          291 IL Route 2 Lot 747                                              Unliquidated
          Dixon, IL 61021
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Tyler Mccarthy                                                      Contingent
          728 Mulberry St W                                                   Unliquidated
          Stillwater, MN 55082
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Tyler Neumann                                                       Contingent
          N67W24894 Stonegate Ct                                              Unliquidated
          204
                                                                              Disputed
          Sussex, WI 53089
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.936
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Tyler Oelhafen                                                      Contingent
          W164N11536 CASTLE CT                                                Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1339 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1339 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.937
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Tyler Ollendorf                                                     Contingent
          1915 Markham Street                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Tyler Parizek                                                       Contingent
          462 Scandinavian Ct                                                 Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Patzner                                                       Contingent
          204 5th Ave Se                                                      Unliquidated
          Dover, MN 55929
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Tyler Peszko                                                        Contingent
          5980 Carolines Way                                                  Unliquidated
          Hartford, WI 53027
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Tyler Peterson                                                      Contingent
          213 Blemhuber Avenue                                                Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.46
          Tyler Peterson                                                      Contingent
          7404 246th Ave                                                      Unliquidated
          Salem, WI 53168
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $222.08
          Tyler Peterson                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1340 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1340 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.937
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.38
          Tyler Plunger                                                       Contingent
          N17360                                                              Unliquidated
          Hermansville, MI 49847
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Tyler Racine-paavo                                                  Contingent
          1530 Anthony street                                                 Unliquidated
          10
                                                                              Disputed
          Hancock, MI 49930
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.937
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Tyler Ramirez                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,007.90
          Tyler Regan                                                         Contingent
          11 harness way                                                      Unliquidated
          Chesterfield, NJ 08515
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.43
          Tyler Rodwancy                                                      Contingent
          224 S. Vermont Ave.                                                 Unliquidated
          Royal Oak, MI 48067
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.48
          Tyler Rydberg                                                       Contingent
          555 North Bluemound Drive, 25                                       Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Tyler Schmitz                                                       Contingent
          14355 Sandy Drive                                                   Unliquidated
          Becker, MN 55308
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1341 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1341 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.938
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Tyler Stipe                                                         Contingent
          4770 South County T RD                                              Unliquidated
          Denmark, WI 54208
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.45
          Tyler Strenski                                                      Contingent
          882 Lilac Road                                                      Unliquidated
          Little Suamico, WI 54141
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Szews                                                         Contingent
          1020 Ida St                                                         Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.00
          Tyler Tesch                                                         Contingent
          406 Washington Avenue                                               Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.23
          Tyler Trader                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.938
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Tyler Wells                                                         Contingent
          7768 Lake Bluff 19.4 Rd.                                            Unliquidated
          Gladstone, MI 49837
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyler Welsch                                                        Contingent
          4022 N. 51st Street                                                 Unliquidated
          Sheboygan, WI 53083
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1342 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1342 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.939
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          Tyler Wright                                                        Contingent
          W5988 Valley Ln                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Tyler Zahurones                                                     Contingent
          1043 Countryside Drive                                              Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Tyreece Spates                                                      Contingent
          N2202 Frazer corner road                                            Unliquidated
          Bonduel, WI 54107
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Ulee Vang                                                           Contingent
          137 king st                                                         Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Ulna Etsitty                                                        Contingent
          W7118 County Road A                                                 Unliquidated
          Medford, WI 54451
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,020.00
          US Cellular                                                         Contingent
          8410 W. Bryn Mawr                                                   Unliquidated
          Chicago, IL 60631                                                   Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    2020 Sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          V Alan Shatzer                                                      Contingent
          8902 Kuhn Rd                                                        Unliquidated
          Greencastle, PA 17225
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1343 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1343 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.939
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          Val Ballweg                                                         Contingent
          E6531 Giles Rd                                                      Unliquidated
          Reedsburg, WI 53959
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.939
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Valeri Hauser                                                       Contingent
          2967 Adobe dr                                                       Unliquidated
          Fort Collins, CO 80525
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,435.35
          Valerie Needham                                                     Contingent
          3309 15th Ave                                                       Unliquidated
          South Milwaukee, WI 53172
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Valerie Palodichuk                                                  Contingent
          1068 Greenway Ct                                                    Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,062.08
          Valerie Ploeckelman                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26.25
          Valerie Renee League                                                Contingent
          206 Antioch Church Rd                                               Unliquidated
          Carrollton, GA 30117
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $633.43
          Valerie Santana                                                     Contingent
          PO BOX 142                                                          Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1344 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1344 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.940
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Valerie Schmude                                                     Contingent
          246 N Bridge St                                                     Unliquidated
          Manawa, WI 54949
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $789.57
          Valerie Schoolman                                                   Contingent
          1227 Enterprise Way                                                 Unliquidated
          Eagle River, WI 54521
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Valerie Verhunce                                                    Contingent
          N9340 State Road 175                                                Unliquidated
          Theresa, WI 53091
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $884.07
          Valerie Viau                                                        Contingent
          8547 Co 509 Y RD                                                    Unliquidated
          Rapid River, MI 49878
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.940
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,610.70
          Vallie Kaprelian                                                    Contingent
          2958 Sorenson drive                                                 Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Valonee Marohn                                                      Contingent
          22 E Custer Ave                                                     Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Vanessa Forqurean                                                   Contingent
          661 Williams st                                                     Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1345 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1345 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.941
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Vanessa Grimm                                                       Contingent
          224 South Bruns Ave                                                 Unliquidated
          Plymouth, WI 53073
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Vanessa Klintworth                                                  Contingent
          1510 Witzel Ave                                                     Unliquidated
          Apt 3
                                                                              Disputed
          Oshkosh, WI 54902
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.941
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Vanessa Lee                                                         Contingent
          803 borden rd                                                       Unliquidated
          207
                                                                              Disputed
          Boscobel, WI 53805
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.941
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Vanessa Pena                                                        Contingent
          2 Birchbrook                                                        Unliquidated
          San Antonio, TX 78254
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $756.00
          Vanessa Rubenbauer                                                  Contingent
          258 South Main st                                                   Unliquidated
          Lake Mills, WI 53551
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $377.96
          Vanessa Vanhandel                                                   Contingent
          N2206 Holland Rd                                                    Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.941
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.95
          VERNA M KOLLER                                                      Contingent
          N6431 CTY H                                                         Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1346 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1346 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.941
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Veronica Hupd                                                       Contingent
          211 E Cook St                                                       Unliquidated
          New London, WI 54961
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          Veronica Laak                                                       Contingent
          W1764 Froelich Rd                                                   Unliquidated
          Sullivan, WI 53178
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.70
          Veronica Yanke                                                      Contingent
          1114 Phoenix st                                                     Unliquidated
          6
                                                                              Disputed
          Delavan, WI 53115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.942
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Veronico Escobar                                                    Contingent
          33625 N Forest Dr                                                   Unliquidated
          Grayslake, IL 60030
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Veronique Madel                                                     Contingent
          1112 Mistletoe Ln                                                   Unliquidated
          Winneconne, WI 54986
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          Vicki Georges                                                       Contingent
          9985 North Long Lake Road                                           Unliquidated
          Traverse City, MI 49685
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Vicki Gilbert                                                       Contingent
          1509 20th st                                                        Unliquidated
          Two Rivers, WI 54241
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1347 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1347 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.942
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Vicki Helein                                                        Contingent
          W5089 Fox Lane                                                      Unliquidated
          Sherwood, WI 54169
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.38
          Vicki Jordan Vandermolen                                            Contingent
          5375 State Rd 44                                                    Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Vicki Krenz                                                         Contingent
          W7263 Redwood Rd.                                                   Unliquidated
          Burnett, WI 53922
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.942
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Vicki Luczak                                                        Contingent
          N7464 County Road C                                                 Unliquidated
          Eldorado, WI 54932
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Vicki Schamber Brown                                                Contingent
          310 John St                                                         Unliquidated
          Iola, WI 54945
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Vicki Smith                                                         Contingent
          801 N. PLATTEN                                                      Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $934.45
          Vicki Wendt                                                         Contingent
          N9188 S Berryfield Lane                                             Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1348 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1348 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.943
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          Vicki Winterrowd                                                    Contingent
          3205 12th st NE                                                     Unliquidated
          Great Falls, MT 59404
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Vickie Kempinger                                                    Contingent
          4953 Broderick rd                                                   Unliquidated
          Omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.88
          VICKIE MAASZ                                                        Contingent
          13927 SILVER HILL RD                                                Unliquidated
          Mountain, WI 54149
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          VICKIE WASKOWIAK                                                    Contingent
          2532 US HWY 2                                                       Unliquidated
          Florence, WI 54121
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Vicky Fuller                                                        Contingent
          17317 meadow pkwy                                                   Unliquidated
          Townsend, WI 54175
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Vicky Van Beek Verhasselt                                           Contingent
          N3906 Section Line Rd                                               Unliquidated
          Kaukauna, WI 54130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.943
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.38
          Vicky Wenzel                                                        Contingent
          2160 Parkside drive                                                 Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1349 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1349 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.944
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Victor Champeau                                                     Contingent
          2449 s Wentworth Ave                                                Unliquidated
          Milwaukee, WI 53207
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Victor Richard                                                      Contingent
          756 Owena St.                                                       Unliquidated
          Marinette, WI 54143
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,278.90
          Victoria Cannon                                                     Contingent
          301 Stell Ave                                                       Unliquidated
          Mansfield, TX 76063
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Victoria Elertson                                                   Contingent
          N7223 Pulcifer Rd                                                   Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.19
          Victoria Hopkins                                                    Contingent
          663 Washington Street                                               Unliquidated
          Winona, MN 55987
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Victoria Hutchinson                                                 Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Victoria Scheuermann                                                Contingent
          1503 Balsam St                                                      Unliquidated
          3
                                                                              Disputed
          Rhinelander, WI 54501
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1350 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1350 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.944
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $755.48
          Victoria Wautier                                                    Contingent
          725 Green Bay Dr                                                    Unliquidated
          Apt 203
                                                                              Disputed
          Mayville, WI 53050
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.944
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Viktoriya Yatsenko                                                  Contingent
          4655 sagewood cir #3                                                Unliquidated
          Pleasant Prairie, WI 53158
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $198.45
          Vince Antolin                                                       Contingent
          1612 sauk Rd                                                        Unliquidated
          2308
                                                                              Disputed
          Dixon, IL 61021
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.945
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Vince Dyer                                                          Contingent
          1013 Lucerne dr                                                     Unliquidated
          3A
                                                                              Disputed
          Menasha, WI 54952
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.945
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.95
          Vincent Aschaker                                                    Contingent
          N1446 Star Dust Drive                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Vincent Norling                                                     Contingent
          7588 splinter creek lane                                            Unliquidated
          Oconto Falls, WI 54154
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Vincent Peterson                                                    Contingent
          401 w hillcrest ct                                                  Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1351 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1351 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.945
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Vincent Santos                                                      Contingent
          9053 river rd                                                       Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          Vincent Schmid                                                      Contingent
          125 Smith street                                                    Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Vito Catalfio                                                       Contingent
          1568 PARKSIDE DR                                                    Unliquidated
          Bolingbrook, IL 60490
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          Vittoria Smith                                                      Contingent
          PO Box 433                                                          Unliquidated
          Belleville, WI 53508
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.945
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $487.15
          Wade Smith                                                          Contingent
          1764 Burgoyne ct                                                    Unliquidated
          Apt 51
                                                                              Disputed
          De Pere, WI 54115
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.945
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Wade Sunde                                                          Contingent
          715 W. 2nd St.                                                      Unliquidated
          Apt 1C
                                                                              Disputed
          Duluth, MN 55806
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.946
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $717.09
          wandalee lutzen                                                     Contingent
          6180 S 118TH STREET                                                 Unliquidated
          HALES CORNERS, WI 53130
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1352 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1352 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.946
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,760.00
          WAPL / Woodward Communications, Inc.                                Contingent
          PO Box 1519                                                         Unliquidated
          Appleton, WI 54912                                                  Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 6688
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $712.95
          Ward Balcerzak                                                      Contingent
          1713 Cottontail Drive                                               Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Ward Schenck                                                        Contingent
          451 West School Street                                              Unliquidated
          Columbus, WI 53925
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Warren Armitage                                                     Contingent
          2518 N Kirkland Ct                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,614.90
          Warren Townsend                                                     Contingent
          W6245 Fairway Ln.                                                   Unliquidated
          Mauston, WI 53948
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Waubegwenaise Rice                                                  Contingent
          7517 N Skunawong LN                                                 Unliquidated
          Hayward, WI 54843
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,896.58
          Wayne Borski                                                        Contingent
          2700 Dixon Street                                                   Unliquidated
          Stevens Point, WI 54481
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1353 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1353 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.946
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.50
          Wayne domke                                                         Contingent
          9555 398th ave.                                                     Unliquidated
          Genoa City, WI 53128
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.946
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $366.45
          Wayne Lambert                                                       Contingent
          2368 Lake Lincoln Drive                                             Unliquidated
          Wesson, MS 39191
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          WAYNE LUNDT                                                         Contingent
          269 E WAUSHARA ST                                                   Unliquidated
          Berlin, WI 54923
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $803.25
          WAYNE TREMBLY                                                       Contingent
          2296 N HAVEN LN                                                     Unliquidated
          Oshkosh, WI 54902
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,008.00
          WBCV/NRG Media, LLC                                                 Contingent
          2301 Plover Road                                                    Unliquidated
          Plover, WI 54467                                                    Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 3294
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $264.57
          Wendy Bales                                                         Contingent
          W204 N16906 Jackson Dr                                              Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Wendy Clausz                                                        Contingent
          W5878 Augusta Place                                                 Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1354 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1354 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.947
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,760.33
          Wendy Cummings                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Wendy dey                                                           Contingent
          359 overland trail                                                  Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.57
          Wendy Hamachek                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,133.95
          Wendy Irving                                                        Contingent
          4135 18th Road                                                      Unliquidated
          Escanaba, MI 49829
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.57
          Wendy Knop                                                          Contingent
          N109 W16812 Hawthorne Drive                                         Unliquidated
          Germantown, WI 53022
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Wendy Medd                                                          Contingent
          127 S Taylor                                                        Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.43
          Wendy Neufeld                                                       Contingent
          565 Bishop Street North                                             Unliquidated
          Cambridge ON N3H 2K7
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1355 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1355 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.948
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $522.90
          Wendy Sontag                                                        Contingent
          N2322 Holy Hill Drive                                               Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Wendy Veraghen                                                      Contingent
          2939 Moose Creek Trl                                                Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.69
          Wendy Wicker                                                        Contingent
          2207 Laddie Trail                                                   Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          wendy zuehl                                                         Contingent
          2969 ruschfield Dr.                                                 Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.84
          Wes Nicolls                                                         Contingent
          1889 Kennedy                                                        Unliquidated
          Florence, WI 54121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $529.14
          Weslee Blosenski                                                    Contingent
          830 state road 136, suite 1                                         Unliquidated
          #127
                                                                              Disputed
          Baraboo, WI 53913
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.948
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $895.13
          Wesley Ketchum                                                      Contingent
          305 Arlington St                                                    Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1356 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1356 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.948
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          WESLEY KOPLITZ                                                      Contingent
          4768 S US 45                                                        Unliquidated
          Oshkosh, WI 54901
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Westin Schultz                                                      Contingent
          1032 Egg Harbor Road                                                Unliquidated
          Apartment #8
                                                                              Disputed
          Sturgeon Bay, WI 54235
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.949
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Weston Ford                                                         Contingent
          5580 Hwy 69                                                         Unliquidated
          Savannah, TN 38372
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,008.00
          WGLX/NRG Media, LLC                                                 Contingent
          2301 Plover Road                                                    Unliquidated
          Plover, WI 54467                                                    Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 3294
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $733.48
          WHBZ/Midwest Communications, Inc.                                   Contingent
          1420 Bellevue Street                                                Unliquidated
          Green Bay, WI 54311-5649                                            Disputed
          Date(s) debt was
          incurred May 2020      and June 2020                               Basis for the claim:    trade debt
          Last 4 digits of account number 3904                               Is the claim subject to offset?    No  Yes
 3.949
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Whitney Everard                                                     Contingent
          315 county rd Y                                                     Unliquidated
          Luxemburg, WI 54217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.19
          Whitney Young                                                       Contingent
          316 Monroe st                                                       Unliquidated
          Little Chute, WI 54140
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1357 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1357 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.949
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,880.00
          WHQG/Lakefront Communications, LLC                                  Contingent
          5407 W McKinley Avenue                                              Unliquidated
          Milwaukee, WI 53208                                                 Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 1476
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Wians-Bixby Amber                                                   Contingent
          1109 Winford Avenue                                                 Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $440.96
          Will Denoyer                                                        Contingent
          1914 Corinth Dr.                                                    Unliquidated
          Sun Prairie, WI 53590
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.949
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.73
          Will McNicholas                                                     Contingent
          442 n. Park Ave                                                     Unliquidated
          Fond Du Lac, WI 54935
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.23
          Will Theune                                                         Contingent
          W1292 Town Line Rd                                                  Unliquidated
          Oostburg, WI 53070
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          William Amor                                                        Contingent
          5615 Foxcross Ct                                                    Unliquidated
          Fort Wayne, IN 46835
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $514.45
          William Brietzke                                                    Contingent
          1612 coolidge st                                                    Unliquidated
          Apt 8
                                                                              Disputed
          New Holstein, WI 53061
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1358 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1358 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.950
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.35
          William Buehrens                                                    Contingent
          18980 told woods dr                                                 Unliquidated
          31
                                                                              Disputed
          Brookfield, WI 53045
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.950
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          William Cole                                                        Contingent
          179 nansen street                                                   Unliquidated
          Cincinnati, OH 45216
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.53
          William Crouch                                                      Contingent
          1570 Rivers Bend APT 302                                            Unliquidated
          302
                                                                              Disputed
          Milwaukee, WI 53226
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.950
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          William Cummings                                                    Contingent
          423 Jackson rd                                                      Unliquidated
          Sewell, NJ 08080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          William Farrow                                                      Contingent
          10 woodland crescent merry hill                                     Unliquidated
          wolverhampton UK WV38AS
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $677.25
          William Feldkamp                                                    Contingent
          W1570 Pearl St                                                      Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $287.69
          William Flinchum                                                    Contingent
          1100 April Lane                                                     Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1359 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1359 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.951
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          William Gonzales                                                    Contingent
          1810 9th St.                                                        Unliquidated
          7
                                                                              Disputed
          Green Bay, WI 54304
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.951
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          William Grede                                                       Contingent
          230 park ln                                                         Unliquidated
          G
                                                                              Disputed
          Campbellsport, WI 53010
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.951
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.38
          William Hahn                                                        Contingent
          W7774 DAKOTA LN                                                     Unliquidated
          Westfield, WI 53964
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.38
          William Hase                                                        Contingent
          e12344 percy road                                                   Unliquidated
          Shingleton, MI 49884
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          William Heath                                                       Contingent
          1409 Lacount Rd.                                                    Unliquidated
          Green Bay, WI 54313
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.63
          WILLIAM HOLFELTZ                                                    Contingent
          1140 LAKE BREEZE CT                                                 Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,596.00
          William Kaiser                                                      Contingent
          732 W Shore Dr                                                      Unliquidated
          Delafield, WI 53018
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1360 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1360 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.951
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.73
          William Kilps                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.951
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          WILLIAM KOSS                                                        Contingent
          309 7TH ST LOT #10                                                  Unliquidated
          Oconto, WI 54153
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119.69
          William Lauer                                                       Contingent
          1195 Stead Drive                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          William Lomis                                                       Contingent
          781 newark drive east                                               Unliquidated
          West Bend, WI 53090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          William Mueller                                                     Contingent
          1343 12th ave                                                       Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          William Nick                                                        Contingent
          504 s. 8th st.                                                      Unliquidated
          Watertown, WI 53094
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          William Olp                                                         Contingent
          2885 Mill Rd.                                                       Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1361 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1361 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.952
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,556.10
          William Paukstat                                                    Contingent
          428 south 8th street                                                Unliquidated
          1
                                                                              Disputed
          Escanaba, MI 49829
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.952
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          William Presutto                                                    Contingent
          4231 steppingstone lane                                             Unliquidated
          Liverpool, NY 13090
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.45
          William Ramey                                                       Contingent
          10337 N 55th W Ave                                                  Unliquidated
          Sperry, OK 74073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          William Ringenoldus                                                 Contingent
          W3843 Blackhawk ct.                                                 Unliquidated
          Redgranite, WI 54970
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,648.50
          William Schepis                                                     Contingent
          2950 N MORRISON ST                                                  Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.952
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $670.96
          William Strong                                                      Contingent
          1400 W Williams Ave                                                 Unliquidated
          Apt 125
                                                                              Disputed
          Mitchell, SD 57301
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.953
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          William Thornton                                                    Contingent
          227 Clay St                                                         Unliquidated
          Apt 2
                                                                              Disputed
          Montello, WI 53949
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1362 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1362 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.953
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,842.75
          William Utter                                                       Contingent
          310 S Green                                                         Unliquidated
          Polo, IL 61064
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.953
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,417.35
          William Winters                                                     Contingent
          P.O.Box 2259                                                        Unliquidated
          El Granada, CA 94018
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.953
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Willie Vanooyen                                                     Contingent
          1450 Servais Street                                                 Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.953
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Willow Sering                                                       Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.953
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Willy Mooren                                                        Contingent
          N2580 CHAPEL HILL DRIVE                                             Unliquidated
          Hortonville, WI 54944
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.953
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Wilson Adkins                                                       Contingent
          2720 Arbor Drive                                                    Unliquidated
          Brookfield, WI 53005
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.953
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,194.38
          Winona Hutchinson                                                   Contingent
          201 reid st                                                         Unliquidated
          Sault Ste. Marie ON P6B 4T8
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1363 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1363 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.953
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Winter Mitchell-beahm                                               Contingent
          4060 Ridge Rd                                                       Unliquidated
          Apt B
                                                                              Disputed
          Westminster, MD 21157
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.953
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Wisconsin DATCP                                                     Contingent
          c/o Anthony Ashworth                                                Unliquidated
          2811 Agriculture Dr.                                                Disputed
          Madison, WI 53708
                                                                             Basis for the claim:    notice only - re: inquiry as to ticket refunds
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.954
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,564.00
          WJJO/Mid-West Management, Inc.                                      Contingent
          730 Rayovac Drive                                                   Unliquidated
          Madison, WI 53711                                                   Disputed
          Date(s) debt was incurred April 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 4934
                                                                             Is the claim subject to offset?    No  Yes
 3.954
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $474.59
          WMBZ/Magnum Communications, Inc.                                    Contingent
          PO Box 400                                                          Unliquidated
          Portage, WI 53901-0400                                              Disputed
          Date(s) debt was incurred April 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 0002
                                                                             Is the claim subject to offset?    No  Yes
 3.954
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,125.00
          WNCY-FM/Midwest Communications, Inc.                                Contingent
          1420 Bellevue Street                                                Unliquidated
          Green Bay, WI 54311-5649                                            Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 0681
                                                                             Is the claim subject to offset?    No  Yes
 3.954
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,056.00
          WOZZ-FM/Division of WRIG, Inc.                                      Contingent
          557 Scott Street                                                    Unliquidated
          Wausau, WI 54401                                                    Disputed
          Date(s) debt was
          incurred May 2020      and June 2020                               Basis for the claim:    trade debt
          Last 4 digits of account number 2764                               Is the claim subject to offset?    No  Yes
 3.954
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252.00
          WRLO/NRG Media, LLC                                                 Contingent
          PO Box 557                                                          Unliquidated
          Rhinelander, WI 54501                                               Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 6325
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1364 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1364 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.954
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $352.00
          WSSP-AM Entercom Milwaukee                                          Contingent
          11800 W Grange Avenue                                               Unliquidated
          Hales Corners, WI 53130                                             Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 8093
                                                                             Is the claim subject to offset?    No  Yes
 3.954
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Wyatt Holzman                                                       Contingent
          95 Rubina Lane                                                      Unliquidated
          Apt #7
                                                                              Disputed
          Fond Du Lac, WI 54935
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.954
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.45
          Wyatt Peters                                                        Contingent
          6857 county road v                                                  Unliquidated
          Cecil, WI 54111
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.954
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Wyatt Polencheck                                                    Contingent
          117 8th St E                                                        Unliquidated
          Ashland, WI 54806
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.954
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.38
          Wyatt Welch                                                         Contingent
          N5649 North Smalley street                                          Unliquidated
          Shawano, WI 54166
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.73
          Wyatt Zadkovich                                                     Contingent
          1742 E 1379th Rd.                                                   Unliquidated
          Streator, IL 61364
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.19
          Wyrobek Steve                                                       Contingent
          1041 East Knapp Street                                              Unliquidated
          619
                                                                              Disputed
          Milwaukee, WI 53202
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1365 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1365 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.955
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,680.00
          WYTE/NRG Media, LLC                                                 Contingent
          2301 Plover Road                                                    Unliquidated
          Plover, WI 54467                                                    Disputed
          Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number 3310
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,345.00
          WZOR/Woodward Communications, Inc.                                  Contingent
          PO Box 1519                                                         Unliquidated
          Appleton, WI 54912                                                  Disputed
          Date(s) debt was
          incurred May 2020      and June 2020                               Basis for the claim:    trade debt
          Last 4 digits of account number 7508                               Is the claim subject to offset?    No  Yes
 3.955
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Xiomara Posselt                                                     Contingent
          608 N. Summit Street                                                Unliquidated
          Appleton, WI 54914
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Yasmilet Esquivel                                                   Contingent
          703 Harding St                                                      Unliquidated
          Janesville, WI 53545
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.88
          Yasmine Burmeister                                                  Contingent
          325 Ninth Street                                                    Unliquidated
          Menasha, WI 54952
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Yunuen Blancas                                                      Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.955
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Z Cecich                                                            Contingent
          13839 Waite Court                                                   Unliquidated
          Crown Point, IN 46307
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1366 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1366 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.955
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Z Ward                                                              Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Zac Cook                                                            Contingent
          840 Belsly Way                                                      Unliquidated
          Metamora, IL 61548
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Zac Diny                                                            Contingent
          6540 Blake road                                                     Unliquidated
          Greenleaf, WI 54126
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.85
          Zac Pierron                                                         Contingent
          N161W19132 Oakland Dr                                               Unliquidated
          Jackson, WI 53037
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $471.46
          Zac Pulver                                                          Contingent
          1505 Lorelei Dr                                                     Unliquidated
          308
                                                                              Disputed
          Zion, IL 60099
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.956
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.19
          Zach Carey                                                          Contingent
          W1591 happy hollow road                                             Unliquidated
          Campbellsport, WI 53010
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zach Davis                                                          Contingent
          1023 south 24th street                                              Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1367 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1367 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.956
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.85
          Zach Dayton                                                         Contingent
          N2975 Pyrse drive                                                   Unliquidated
          Waupaca, WI 54981
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.50
          Zach Diegel                                                         Contingent
          1056 Reed St                                                        Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.73
          Zach Eichsteadt                                                     Contingent
          312 E Columbian Ave                                                 Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.10
          Zach Freeman                                                        Contingent
          1600 Vogt Dr                                                        Unliquidated
          201
                                                                              Disputed
          West Bend, WI 53095
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.957
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $414.23
          Zach Harris                                                         Contingent
          4970 W Park Pl                                                      Unliquidated
          Denver, CO 80219
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Zach Hautala                                                        Contingent
          272 Lind Road                                                       Unliquidated
          Crystal Falls, MI 49920
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Zach Horn                                                           Contingent
          359 S Willow St                                                     Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1368 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1368 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.957
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $828.45
          Zach Howell                                                         Contingent
          4803 North Anita Avenue                                             Unliquidated
          Milwaukee, WI 53217
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553.88
          Zach Olejniczak                                                     Contingent
          218 Cleveland St.                                                   Unliquidated
          Green Bay, WI 54303
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.96
          Zach Roloff                                                         Contingent
          1220 Mound Street                                                   Unliquidated
          Madison, WI 53715
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zach Schoenberger                                                   Contingent
          610 Mary St.                                                        Unliquidated
          Beaver Dam, WI 53916
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          zach shuer                                                          Contingent
          12448 West Cleveland Ave                                            Unliquidated
          New Berlin, WI 53151
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Zach Smith                                                          Contingent
          931 Landis Street                                                   Unliquidated
          Collins, WI 54207
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.957
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $610.58
          Zach Snortum                                                        Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1369 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1369 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.958
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $759.43
          Zach Torma                                                          Contingent
          Po box 184                                                          Unliquidated
          Parkers Prairie, MN 56361
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Zach Weiss                                                          Contingent
          798 Green Bay Dr                                                    Unliquidated
          Mayville, WI 53050
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zach Wickham                                                        Contingent
          W6671 Greenridge Drive                                              Unliquidated
          Greenville, WI 54942
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,154.48
          Zach Yaeger                                                         Contingent
          608 Brasted Pl                                                      Unliquidated
          Waukesha, WI 53186
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          Zach zenisek                                                        Contingent
          2322 Northview Rd.                                                  Unliquidated
          Waukesha, WI 53188
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.25
          Zachariah Groskreutz                                                Contingent
          2104 13th drive                                                     Unliquidated
          Friendship, WI 53934
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.38
          zachary abitz                                                       Contingent
          2535 West Ripple Ave                                                Unliquidated
          Oshkosh, WI 54904
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1370 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1370 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.958
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zachary Berg                                                        Contingent
          106 N Lake St                                                       Unliquidated
          Weyauwega, WI 54983
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.958
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.18
          zachary bloechl                                                     Contingent
          614 w main st                                                       Unliquidated
          Apt 6
                                                                              Disputed
          Winneconne, WI 54986
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.958
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.38
          Zachary Brown                                                       Contingent
          4265 Jung rd                                                        Unliquidated
          Saukville, WI 53080
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $701.40
          Zachary Carlson                                                     Contingent
          2047 Derby Ln                                                       Unliquidated
          Belvidere, IL 61008
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Zachary DeRidder                                                    Contingent
          4005 Towne Lakes Cir Unit 10315                                     Unliquidated
          Appleton, WI 54913
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Zachary Fritz                                                       Contingent
          509 Martin St                                                       Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.45
          Zachary Goad                                                        Contingent
          825 S Walnut                                                        Unliquidated
          Springfield, IL 62704
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1371 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1371 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.959
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $744.40
          zachary hirn                                                        Contingent
          n8877 county road Y                                                 Unliquidated
          Seymour, WI 54165
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $213.13
          Zachary Kintgen                                                     Contingent
          610 E linden avenue                                                 Unliquidated
          Manitowoc, WI 54220
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.74
          Zachary Le Mere                                                     Contingent
          15 Gloria Court                                                     Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292.96
          Zachary Lindahl                                                     Contingent
          521 S Cottonwood                                                    Unliquidated
          apt 3
                                                                              Disputed
          Roland, IA 50236
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.959
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zachary Rice                                                        Contingent
          305 Lake Street                                                     Unliquidated
          Florence, WI 54121
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.959
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $429.45
          Zachary Robinson                                                    Contingent
          103 Gordon St                                                       Unliquidated
          P O Box 405
                                                                              Disputed
          Wonewoc, WI 53968
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.960
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204.23
          Zachary Rosenow                                                     Contingent
          PO Box 51                                                           Unliquidated
          Tilleda, WI 54978
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1372 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1372 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.960
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Zachary Schneider                                                   Contingent
          3927 Highfield Road                                                 Unliquidated
          Royal Oak, MI 48073
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.65
          Zachary Senske                                                      Contingent
          N74W28963 Coldstream Ct                                             Unliquidated
          Hartland, WI 53029
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $628.93
          Zachary Sherbinow                                                   Contingent
          112 Meadow Lane                                                     Unliquidated
          Marquette, MI 49855
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.45
          Zachery Hagen                                                       Contingent
          1420 Wylie St                                                       Unliquidated
          Wisconsin Rapids, WI 54494
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.63
          zachery jones                                                       Contingent
          125 adams ave                                                       Unliquidated
          omro, WI 54963
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Zachy Hein                                                          Contingent
          1493 Harvey St                                                      Unliquidated
          Green Bay, WI 54302
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $288.23
          Zack Jansen                                                         Contingent
          N214 Lavender Lane                                                  Unliquidated
          Appleton, WI 54915
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1373 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1373 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.960
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.96
          Zack Lamers                                                         Contingent
          335 West Florida Avenue                                             Unliquidated
          Appleton, WI 54911
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.960
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $974.15
          Zack Mulford                                                        Contingent
          2929 curry parkway                                                  Unliquidated
          6
                                                                              Disputed
          Madison, WI 53713
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.961
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.19
          Zack Treml                                                          Contingent
          345 s main st                                                       Unliquidated
          Kimberly, WI 54136
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zackary Niesen                                                      Contingent
          213 21 1/4 St                                                       Unliquidated
          Chetek, WI 54728
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Zak Kocken                                                          Contingent
          1001 Cedar St.                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.73
          Zak Kocken                                                          Contingent
          1001 Cedar St.                                                      Unliquidated
          De Pere, WI 54115
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.18
          Zak Solkowski                                                       Contingent
          1366 n 64th st                                                      Unliquidated
          Milwaukee, WI 53213
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1374 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1374 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.961
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $576.45
          Zak Van Laanen                                                      Contingent
          1357 Langlade Ave                                                   Unliquidated
          Green Bay, WI 54304
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.45
          Zarra Barlow                                                        Contingent
          912 N D ST                                                          Unliquidated
          Herington, KS 67449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.18
          Zayn Kowalski                                                       Contingent
          W2441 Snyder Rd                                                     Unliquidated
          Wausaukee, WI 54177
                                                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Zoe Gostomski                                                       Contingent
          1755 W Capitol Dr                                                   Unliquidated
          Apt 113
                                                                              Disputed
          Appleton, WI 54914
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.961
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.13
          zoe schucknecht                                                     Contingent
          609 knight ave                                                      Unliquidated
          Neenah, WI 54956
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.962
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.69
          Zoe Smith                                                           Contingent
          No Address - purchased tickets via PayPa                            Unliquidated
          Date(s) debt was incurred 2019-2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pre-Paid Tickets
                                                                             Is the claim subject to offset?    No  Yes
 3.962
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.96
          Zoe Stratman                                                        Contingent
          203590 Callaway Dr.                                                 Unliquidated
          Marshfield, WI 54449
                                                                              Disputed
          Date(s) debt was incurred      2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1375 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                   Page 1375 of 1376
 Debtor       Hypervibe, Inc.                                                                         Case number (if known)            20-27367
              Name

 3.962
 2         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $109.19
           Zoe Trayner                                                        Contingent
           4401 N. Haymeadow Ave.                                             Unliquidated
           Appleton, WI 54913
                                                                              Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.962
 3         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $130.73
           Zoey Cassie                                                        Contingent
           1604 n whitney dr                                                  Unliquidated
           Appleton, WI 54914
                                                                              Disputed
           Date(s) debt was incurred     2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.962
 4         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $42.00
           Zoey Spaulding                                                     Contingent
           1639 Presque Isle Ave                                              Unliquidated
           Apt A
                                                                              Disputed
           Marquette, MI 49855
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes
 3.962
 5         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $155.38
           Zoie Forrest                                                       Contingent
           15006 Coleman ave.                                                 Unliquidated
           Grand Haven, MI 49417
                                                                              Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Pre-Paid Tickets
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Small Business Administration
           740 Regent St., Suite 100                                                                  Line      3.2214
           Madison, WI 53715
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.        $                            0.00
 5b. Total claims from Part 2                                                                             5b.    +   $                    4,469,877.28
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.        $                       4,469,877.28




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 1376 of 1376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

                              Case 20-27367-gmh                       Doc 5        Filed 11/10/20                    Page 1376 of 1376
